ID Rating Type Exception Credit Comments Compliance Comments Eligible Compliance Comp Origination For Factors Date Predatory Testing - Unable to Test 7000 Critical Compliance [3] TIL Incomplete Final TIL incomplete NO 2/19/1999 due to missing origination entity information. 7000 Non Compliance [2] Affiliated 2/19/1999 Critical Business Doc Missing 7000 Non Compliance [2] Initial GFE 2/19/1999 Critical Date not within 3 days of Initial Application Date 7000 Non Compliance [2] Initial TIL 2/19/1999 Critical Date not within 3 days of Initial Application Date 7000 Non Compliance [2] Initial TIL Initial TIL incomplete 2/19/1999 Critical Incomplete due to missing origination entity information. 7000 Non Compliance [2] State - Missing 2/19/1999 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7000 Non Compliance [2] State - Missing 2/19/1999 Critical Anti-Discrimination Notice 7000 Non Compliance [2] State - Missing 2/19/1999 Critical Attorney General Information Statement 7000 Non Compliance [2] State - Missing 2/19/1999 Critical Closing Statement / Closing Disclosure 7000 Non Compliance [2] State - Missing 2/19/1999 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7000 Non Compliance [2] State - Missing 2/19/1999 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7000 Non Compliance [2] State - Missing 2/19/1999 Critical Statutory Authority Disclosure 7001 Non Compliance [2] State - Missing 7/7/1999 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7001 Non Compliance [2] State - Missing 7/7/1999 Critical Anti-Discrimination Notice 7001 Non Compliance [2] State - Missing 7/7/1999 Critical Attorney General Information Statement 7001 Non Compliance [2] State - Missing 7/7/1999 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7001 Non Compliance [2] State - Missing 7/7/1999 Critical Statutory Authority Disclosure 7002 Critical Compliance [3] Initial TIL TILA - 1yr 10/19/2009 Missing affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. 7002 Critical Compliance [3] TIL Missing YES 10/19/2009 7002 Critical Credit [3] Appraisal 10/19/2009 Missing 7002 Critical Credit [3] Balloon Under 7 Per note, 10/19/2009 Years subject is a 5 year balloon 7002 Critical Credit [3] Credit Report 10/19/2009 Missing 7002 Critical Credit [3] Missing Initial 10/19/2009 Application 7002 Non Compliance [2] Credit Score 10/19/2009 Critical Disclosure Not Present 7002 Non Compliance [2] Initial GFE 10/19/2009 Critical Missing 7003 Critical Compliance [3] HUD-1 Missing YES 2/28/2007 7003 Critical Compliance [3] TIL Missing YES 2/28/2007 7003 Non Compliance [2] Affiliated 2/28/2007 Critical Business Doc Missing 7003 Non Compliance [2] HMDA-reportable 2/28/2007 Critical rate spread (1/1/04- 10/1/09) 7003 Non Compliance [2] Initial GFE 2/28/2007 Critical Date not within 3 days of Initial Application Date 7003 Non Compliance [2] Initial TIL 2/28/2007 Critical Date not within 3 days of Initial Application Date 7003 Non Compliance [2] State - Missing 2/28/2007 Critical Collateral Protection Insurance Notice 7003 Non Compliance [2] State - Missing 2/28/2007 Critical Loan Agreement Rider 7003 Non Compliance [2] State - Missing 2/28/2007 Critical Mortgage Banker Disclosure 7003 Non Compliance [2] State - Missing 2/28/2007 Critical Notice of Penalties for Making False or Misleading Written Statement 7003 Non Credit [2] Combined Orig 2/28/2007 Critical LTV >100% 7004 Critical Credit [3] Credit Report 4/27/2005 Missing 7004 Critical Credit [3] Final 4/27/2005 Application Missing 7004 Critical Credit [3] Initial Initial 4/27/2005 Application application Incomplete incomplete due to missing page 1 of 4. 7004 Non Compliance [2] Credit Score 4/27/2005 Critical Disclosure Not Present 7004 Non Compliance [2] Initial TIL 4/27/2005 Critical Missing 7005 Critical Compliance [3] Initial GFE TILA - 1yr 8/19/2013 Missing affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is within the SOL. 7005 Critical Compliance [3] Initial TIL TILA - 1yr 8/19/2013 Missing affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is within the SOL. 7005 Critical Compliance [3] TIL Missing NO 8/19/2013 7005 Critical Credit [3] Appraisal 8/19/2013 Missing 7005 Critical Credit [3] Balloon Under 7 Per Note, 8/19/2013 Years subject is a 5 year balloon. 7005 Critical Credit [3] Credit Report 8/19/2013 Missing 7005 Critical Credit [3] Final 8/19/2013 Application Missing 7005 Critical Credit [3] Missing Initial 8/19/2013 Application 7005 Non Compliance [2] Affiliated 8/19/2013 Critical Business Doc Missing 7005 Non Compliance [2] Credit Score 8/19/2013 Critical Disclosure Not Present 7005 Non Compliance [2] HMDA-reportable 8/19/2013 Critical rate spread (10/1/09 and later) 7005 Non Compliance [2] HUD Summary of 8/19/2013 Critical Loan Terms does not match Note Terms 7005 Non Compliance [2] Incorrect 8/19/2013 Critical version of HUD-1 used 7005 Non Compliance [2] State - Missing 8/19/2013 Critical Anti-Coercion Notice 7005 Non Compliance [2] State - Missing 8/19/2013 Critical Lock In Agreement 7005 Non Compliance [2] State - Missing 8/19/2013 Critical Notice to Purchaser- Mortgagor 7032 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 1/15/1986 underdisclosed >$100 disclosed by $642.76 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7032 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 1/15/1986 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 7032 Critical Credit [3] Credit Report 1/15/1986 Missing 7032 Critical Credit [3] Final 1/15/1986 Application Missing 7032 Non Compliance [2] Missing Notice 1/15/1986 Critical of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure 7032 Non Compliance [2] State - Missing 1/15/1986 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7032 Non Compliance [2] State - Missing 1/15/1986 Critical Attorney General Information Statement 7032 Non Compliance [2] State - Missing 1/15/1986 Critical Closing Statement / Closing Disclosure 7032 Non Compliance [2] State - Missing 1/15/1986 Critical Insurance Disclosure 7032 Non Compliance [2] State - Missing 1/15/1986 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 7032 Non Compliance [2] State - Missing 1/15/1986 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7032 Non Compliance [2] State - Missing 1/15/1986 Critical Statutory Authority Disclosure 7033 Critical Compliance [3] APR Tolerance APR under disclosed by APR - 1yr 3/21/1986 UnderDisclosed 0.125 .1273 which exceeds the affirmative, .125 tolerance. 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. 7033 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 3/21/1986 underdisclosed >$100 disclosed by $461.04 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7033 Critical Credit [3] Final 3/21/1986 Application Missing 7033 Non Compliance [2] Initial TIL 3/21/1986 Critical Date not within 3 days of Initial Application Date 7033 Non Compliance [2] State - Missing 3/21/1986 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7033 Non Compliance [2] State - Missing 3/21/1986 Critical Anti-Discrimination Notice 7033 Non Compliance [2] State - Missing 3/21/1986 Critical Attorney General Information Statement 7033 Non Compliance [2] State - Missing 3/21/1986 Critical Mortgage Loan Origination Dislcosure 7033 Non Compliance [2] State - Missing 3/21/1986 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 7033 Non Compliance [2] State - Missing 3/21/1986 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7033 Non Compliance [2] State - Missing 3/21/1986 Critical Statutory Authority Disclosure 7034 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 6/28/1995 underdisclosed >$100 disclosed by $217.49 Charge - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. TIL rescindable itemization did not transactions. disclose a credit Unlimited as a report fee of $40, defense to courier fees of $40 and foreclosure. $12, a flood cert fee Assignee of $20.50 and a closing liability. The settlement fee of $105 loan is outside as prepaid finance the SOL. charges. 7034 Critical Credit [3] Credit Report 6/28/1995 Missing 7034 Critical Credit [3] Final 6/28/1995 Application Missing 7034 Non Compliance [2] State - Missing 6/28/1995 Critical Right to Choose Insurance Provider 7035 Critical Compliance [3] HUD-1 Missing NO 7/20/1993 7035 Critical Compliance [3] ROR Missing ROR - 3yrs for 7/20/1993 rescindable transactions. The loan is outside the SOL. 7035 Critical Compliance [3] TIL Missing NO 7/20/1993 7035 Critical Credit [3] Appraisal 7/20/1993 Missing 7035 Critical Credit [3] Credit Report 7/20/1993 Missing 7035 Critical Credit [3] Final 7/20/1993 Application Missing 7035 Critical Credit [3] Missing Initial 7/20/1993 Application 7035 Non Compliance [2] Affiliated 7/20/1993 Critical Business Doc Missing 7035 Non Compliance [2] Initial GFE 7/20/1993 Critical Missing 7035 Non Compliance [2] Initial TIL 7/20/1993 Critical Missing 7035 Non Compliance [2] State - Missing 7/20/1993 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7035 Non Compliance [2] State - Missing 7/20/1993 Critical Anti-Discrimination Notice 7035 Non Compliance [2] State - Missing 7/20/1993 Critical Attorney General Information Statement 7035 Non Compliance [2] State - Missing 7/20/1993 Critical Closing Statement / Closing Disclosure 7035 Non Compliance [2] State - Missing 7/20/1993 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7035 Non Compliance [2] State - Missing 7/20/1993 Critical Mortgage Loan Origination Dislcosure 7035 Non Compliance [2] State - Missing 7/20/1993 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7035 Non Compliance [2] State - Missing 7/20/1993 Critical Statutory Authority Disclosure 7036 Critical Compliance [3] HUD-1 Missing NO 11/12/1993 7036 Critical Compliance [3] ROR Missing ROR - 3yrs for 11/12/1993 rescindable transactions. The loan is outside the SOL. 7036 Critical Compliance [3] TIL Missing NO 11/12/1993 7036 Critical Credit [3] Appraisal 11/12/1993 Missing 7036 Critical Credit [3] Credit Report 11/12/1993 Missing 7036 Critical Credit [3] Final 11/12/1993 Application Missing 7036 Critical Credit [3] Missing Initial 11/12/1993 Application 7036 Critical Credit [3] No Net Tangible Unable to 11/12/1993 Benefit To Borrower determine net tangible benefit due to missing previous note, HUD, and/or payoff statement for subject property. 7036 Non Compliance [2] Initial GFE 11/12/1993 Critical Missing 7036 Non Compliance [2] Initial TIL 11/12/1993 Critical Missing 7036 Non Compliance [2] State - Missing 11/12/1993 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7036 Non Compliance [2] State - Missing 11/12/1993 Critical Anti-Discrimination Notice 7036 Non Compliance [2] State - Missing 11/12/1993 Critical Attorney General Information Statement 7036 Non Compliance [2] State - Missing 11/12/1993 Critical Closing Statement / Closing Disclosure 7036 Non Compliance [2] State - Missing 11/12/1993 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7036 Non Compliance [2] State - Missing 11/12/1993 Critical Statutory Authority Disclosure 7037 Non Compliance [2] Affiliated 8/31/2004 Critical Business Doc Missing 7037 Non Compliance [2] State - Missing 8/31/2004 Critical KY Fair Housing Law Disclosure 7037 Non Compliance [2] State - Missing 8/31/2004 Critical KY Notification to New Homeowners 7038 Non Compliance [2] HMDA-reportable 12/6/2004 Critical rate spread (1/1/04- 10/1/09) 7038 Non Compliance [2] State - Agency 12/6/2004 Critical Disclosure 7038 Non Compliance [2] State - Missing 12/6/2004 Critical Advance Fee disclosure 7038 Non Compliance [2] State - Missing 12/6/2004 Critical Commitment Letter 7038 Non Compliance [2] State - Missing 12/6/2004 Critical KY Fair Housing Law Disclosure 7038 Non Compliance [2] State - Missing 12/6/2004 Critical KY Notification to New Homeowners 7038 Non Compliance [2] State - Missing 12/6/2004 Critical Notice of Choice of Agent or Insurer 7039 Critical Compliance [3] HUD-1 Final HUD incomplete NO 9/16/2004 Incomplete due to not being signed by the borrower or stamped by settlement agent. 7039 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 9/16/2004 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 7040 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 9/23/2004 underdisclosed >$35 disclosed by $518.70 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. TIL rescindable itemization did not transactions. disclose closing Unlimited as a attorney fee of $60.00, defense to recording service fee foreclosure. of $100, and escrow Assignee waiver fee of $365.00 liability. The as prepaid finance loan is outside charges. the SOL. 7041 Critical Credit [3] Appraisal Appraisal 9/29/2004 Incomplete incomplete due to missing recertification of value. Appraisal report dated 5/11/2004, loan originated 9/29/2004. 7041 Non Compliance [2] State - Missing 9/29/2004 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7041 Non Compliance [2] State - Missing 9/29/2004 Critical Attorney General Information Statement 7041 Non Compliance [2] State - Missing 9/29/2004 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7041 Non Compliance [2] State - Missing 9/29/2004 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 7041 Non Compliance [2] State - Missing 9/29/2004 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 7042 Non Compliance [2] State - Missing 11/19/2004 Critical Notice to Purchaser- Mortgagor 7042 Non Compliance [2] State - Missing 11/19/2004 Critical Pre-Application Dislcosure 7043 Non Compliance [2] State - Missing 9/10/2004 Critical Closing Statement / Closing Disclosure 7043 Non Compliance [2] State - Missing 9/10/2004 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7043 Non Compliance [2] State - Missing 9/10/2004 Critical Statutory Authority Disclosure 7044 Non Compliance [2] State - Missing 9/30/2004 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7044 Non Compliance [2] State - Missing 9/30/2004 Critical Attorney General Information Statement 7044 Non Compliance [2] State - Missing 9/30/2004 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7044 Non Compliance [2] State - Missing 9/30/2004 Critical Statutory Authority Disclosure 7045 Critical Credit [3] Credit Report Credit report 4/18/1995 Incomplete incomplete due to missing borrower's credit scores. 7045 Non Compliance [2] State - Missing 4/18/1995 Critical Notice of Right to Select Attorney 7046 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 10/14/2004 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 7046 Non Compliance [2] State - Missing 10/14/2004 Critical Anti-Coercion Notice 7046 Non Compliance [2] State - Missing 10/14/2004 Critical Notice of Material Change of Mortgage Loan Terms 7046 Non Compliance [2] State - Missing 10/14/2004 Critical Notice to Purchaser- Mortgagor 7047 Non Compliance [2] Affiliated 9/30/2004 Critical Business Doc Missing 7048 Critical Credit [3] Credit Report 10/15/2004 Missing 7048 Non Compliance [2] Affiliated 10/15/2004 Critical Business Doc Missing 7048 Non Compliance [2] Missing Notice 10/15/2004 Critical of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure 7048 Non Compliance [2] State - Missing 10/15/2004 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7048 Non Compliance [2] State - Missing 10/15/2004 Critical Anti-Discrimination Notice 7048 Non Compliance [2] State - Missing 10/15/2004 Critical Attorney General Information Statement 7048 Non Compliance [2] State - Missing 10/15/2004 Critical Automated Valuation Report Notice w/ copy of AVM 7048 Non Compliance [2] State - Missing 10/15/2004 Critical Closing Statement / Closing Disclosure 7048 Non Compliance [2] State - Missing 10/15/2004 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7048 Non Compliance [2] State - Missing 10/15/2004 Critical Insurance Disclosure 7048 Non Compliance [2] State - Missing 10/15/2004 Critical Mortgage Loan Origination Dislcosure 7048 Non Compliance [2] State - Missing 10/15/2004 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 7048 Non Compliance [2] State - Missing 10/15/2004 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7048 Non Compliance [2] State - Missing 10/15/2004 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 7048 Non Compliance [2] State - Missing 10/15/2004 Critical Statutory Authority Disclosure 7050 Critical Compliance [3] ROR Violation ROR executed by ROR - 3yrs for 10/23/2004 Funding date is prior borrowers 10/23/2004 rescindable to or equals the ROR with expiration of transactions. End Date rescission period noted The loan is as 10/28/2004. HUD outside the reflects a funding date SOL. of 10/28/2004, equal to the rescission period expiration date, and 4 days of interest was collected which coincides with a 10/28/2004 funding date. 7050 Critical Credit [3] Credit Report 10/23/2004 Missing 7050 Critical Credit [3] Missing Initial 10/23/2004 Application 7050 Non Compliance [2] State - Missing 10/23/2004 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7050 Non Compliance [2] State - Missing 10/23/2004 Critical Anti-Discrimination Notice 7050 Non Compliance [2] State - Missing 10/23/2004 Critical Attorney General Information Statement 7050 Non Compliance [2] State - Missing 10/23/2004 Critical Insurance Disclosure 7050 Non Compliance [2] State - Missing 10/23/2004 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 7050 Non Compliance [2] State - Missing 10/23/2004 Critical Statutory Authority Disclosure 7051 Non Compliance [2] Affiliated 11/19/2004 Critical Business Doc Missing 7051 Non Compliance [2] State - Missing 11/19/2004 Critical Borrower's Bill of Rights 7051 Non Compliance [2] State - Missing 11/19/2004 Critical Consumer Caution and Counseling Disclosure 7051 Non Compliance [2] State - Missing 11/19/2004 Critical Dower / Homestead Waiver Rider to Mortgage 7051 Non Compliance [2] State - Missing 11/19/2004 Critical Insurance Disclosure / Right to Choose Insurance Provider 7051 Non Compliance [2] State - Missing 11/19/2004 Critical Rate Lock 7052 Non Compliance [2] Initial GFE 10/29/2004 Critical Missing 7053 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 10/21/2004 underdisclosed >$100 disclosed by $243.73 - 1yr for Purchase which exceeds the $100 affirmative, for purchase. TIL 3yrs for Itemization did not rescindable disclose $250 Closing transactions. Attorney Fee as prepaid Unlimited as a finance charge. defense to foreclosure. Assignee liability. The loan is outside the SOL. 7053 Critical Credit [3] Final 10/21/2004 Application Missing 7053 Non Compliance [2] Affiliated 10/21/2004 Critical Business Doc Missing 7053 Non Compliance [2] State - Missing 10/21/2004 Critical Property Tax Benefit Disclosure (State Form 51781 (6-04) 7054 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 11/24/2004 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 7054 Non Compliance [2] State - Missing 11/24/2004 Critical Lock In Agreement 7055 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 11/8/2004 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 7055 Critical Credit [3] Credit Report 11/8/2004 Missing 7055 Critical Credit [3] Missing Initial 11/8/2004 Application 7055 Non Compliance [2] Initial GFE 11/8/2004 Critical Missing 7055 Non Compliance [2] Initial TIL 11/8/2004 Critical Missing 7055 Non Compliance [2] State - Missing 11/8/2004 Critical Freedom to Choose Insurance Provider disclosure 7056 Non Compliance [2] Initial TIL 12/3/2004 Critical Missing 7056 Non Compliance [2] State - Missing 12/3/2004 Critical Borrower's Bill of Rights 7056 Non Compliance [2] State - Missing 12/3/2004 Critical Consumer Caution and Counseling Disclosure 7056 Non Compliance [2] State - Missing 12/3/2004 Critical Dower / Homestead Waiver Rider to Mortgage 7056 Non Compliance [2] State - Missing 12/3/2004 Critical Insurance Disclosure / Right to Choose Insurance Provider 7056 Non Compliance [2] State - Missing 12/3/2004 Critical Rate Lock 7057 Non Compliance [2] Affiliated 2/9/1996 Critical Business Doc Missing 7058 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 12/21/2004 underdisclosed >$35 disclosed by $245.36 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. TIL rescindable itemization did not transactions. disclose a closing fee Unlimited as a of $250 as a prepaid defense to finance charge. foreclosure. Assignee liability. The loan is outside the SOL. 7058 Critical Compliance [3] Rescission ROR executed by ROR - 3yrs for 12/21/2004 Period under 3 days borrowers 12/17/2004 rescindable with expiration of transactions. rescission period noted The loan is as 12/21/2004, however, outside the mortgage reflects a SOL. notary date of 12/21/2004. 7058 Non Compliance [2] Affiliated 12/21/2004 Critical Business Doc Missing 7058 Non Compliance [2] Credit Score 12/21/2004 Critical Disclosure Not Present 7058 Non Compliance [2] HMDA-reportable 12/21/2004 Critical rate spread (1/1/04- 10/1/09) 7058 Non Compliance [2] State - Missing 12/21/2004 Critical Attorney General Information Statement 7058 Non Compliance [2] State - Missing 12/21/2004 Critical Closing Statement / Closing Disclosure 7058 Non Compliance [2] State - Missing 12/21/2004 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7058 Non Compliance [2] State - Missing 12/21/2004 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 7058 Non Compliance [2] State - Missing 12/21/2004 Critical Statutory Authority Disclosure 7059 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 1/19/2005 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 7059 Non Compliance [2] Affiliated 1/19/2005 Critical Business Doc Missing 7059 Non Compliance [2] Credit Score 1/19/2005 Critical Disclosure Not Present 7059 Non Compliance [2] State - Missing 1/19/2005 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7059 Non Compliance [2] State - Missing 1/19/2005 Critical Anti-Discrimination Notice 7059 Non Compliance [2] State - Missing 1/19/2005 Critical Attorney General Information Statement 7060 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 12/29/2004 underdisclosed >$35 disclosed by $289.47 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. TIL rescindable itemization did not transactions. disclose a closing fee Unlimited as a $250 as a prepaid defense to finance charge. foreclosure. Assignee liability. The loan is outside the SOL. 7060 Non Compliance [2] HMDA-reportable 12/29/2004 Critical rate spread (1/1/04- 10/1/09) 7060 Non Compliance [2] Initial GFE 12/29/2004 Critical Date not within 3 days of Initial Application Date 7060 Non Compliance [2] Initial TIL 12/29/2004 Critical Date not within 3 days of Initial Application Date 7060 Non Compliance [2] State - Missing 12/29/2004 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7060 Non Compliance [2] State - Missing 12/29/2004 Critical Attorney General Information Statement 7060 Non Compliance [2] State - Missing 12/29/2004 Critical Closing Statement / Closing Disclosure 7060 Non Compliance [2] State - Missing 12/29/2004 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7060 Non Compliance [2] State - Missing 12/29/2004 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 7060 Non Compliance [2] State - Missing 12/29/2004 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7060 Non Compliance [2] State - Missing 12/29/2004 Critical Statutory Authority Disclosure 7061 Non Compliance [2] HMDA-reportable 3/2/2005 Critical rate spread (1/1/04- 10/1/09) 7062 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 2/8/2005 underdisclosed >$35 disclosed by $102.72 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. TIL rescindable itemization did not transactions. disclose a flood cert Unlimited as a fee of $4.00, a wire defense to fee of $75.00 and an foreclosure. assignment fee of Assignee $28.00 as a prepaid liability. The finance charge. loan is outside the SOL. 7062 Non Compliance [2] Affiliated 2/8/2005 Critical Business Doc Missing 7062 Non Compliance [2] State - Missing 2/8/2005 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7062 Non Compliance [2] State - Missing 2/8/2005 Critical Attorney General Information Statement 7063 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 2/22/2005 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 7063 Non Compliance [2] Initial GFE 2/22/2005 Critical Missing 7063 Non Compliance [2] Initial TIL 2/22/2005 Critical Missing 7064 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 4/15/2005 underdisclosed >$100 disclosed by $366.59 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7064 Critical Credit [3] Application Final 4/15/2005 Incomplete application incomplete due to missing borrower's signature. 7065 Non Compliance [2] Affiliated 4/8/2005 Critical Business Doc Missing 7065 Non Compliance [2] HMDA-reportable 4/8/2005 Critical rate spread (1/1/04- 10/1/09) 7066 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 7/27/2005 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 7067 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 4/8/2005 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 7067 Non Compliance [2] Credit Score 4/8/2005 Critical Disclosure Not Present 7067 Non Compliance [2] State - Missing 4/8/2005 Critical Attorney General Information Statement 7068 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 5/24/2005 underdisclosed >$100 disclosed by $1703.61 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7068 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 5/24/2005 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 7068 Critical Credit [3] Credit Report 5/24/2005 Missing 7068 Non Compliance [2] Credit Score 5/24/2005 Critical Disclosure Not Present 7068 Non Compliance [2] Initial GFE 5/24/2005 Critical Missing 7068 Non Compliance [2] Initial TIL 5/24/2005 Critical Missing 7069 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 6/13/2005 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 7069 Critical Credit [3] Credit Report 6/13/2005 Missing 7069 Non Compliance [2] Affiliated 6/13/2005 Critical Business Doc Missing 7069 Non Compliance [2] Credit Score 6/13/2005 Critical Disclosure Not Present 7069 Non Compliance [2] Initial GFE 6/13/2005 Critical Missing 7069 Non Compliance [2] Initial TIL 6/13/2005 Critical Missing 7070 Critical Compliance [3] APR Tolerance APR under disclosed by APR - 1yr 5/10/2005 UnderDisclosed 0.125 .2826 which exceeds the affirmative, .125 tolerance. 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. 7070 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 5/10/2005 underdisclosed >$100 disclosed by $2,960.95 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7070 Non Compliance [2] Affiliated 5/10/2005 Critical Business Doc Missing 7070 Non Compliance [2] Initial TIL 5/10/2005 Critical Missing 7070 Non Compliance [2] State - Missing 5/10/2005 Critical Commitment Letter 7070 Non Compliance [2] State - Missing 5/10/2005 Critical Rate Lock 7071 Critical Credit [3] Application Final 6/29/2005 Incomplete application incomplete due to missing borrower's signature. 7071 Non Compliance [2] Affiliated 6/29/2005 Critical Business Doc Missing 7071 Non Compliance [2] Initial GFE 6/29/2005 Critical Missing 7071 Non Compliance [2] Initial TIL 6/29/2005 Critical Missing 7071 Non Compliance [2] State - Missing 6/29/2005 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7071 Non Compliance [2] State - Missing 6/29/2005 Critical Attorney General Information Statement 7071 Non Compliance [2] State - Missing 6/29/2005 Critical Statutory Authority Disclosure 7072 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 6/10/2005 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 7072 Non Compliance [2] Credit Score 6/10/2005 Critical Disclosure Not Present 7072 Non Compliance [2] Initial GFE 6/10/2005 Critical Missing 7072 Non Compliance [2] Initial TIL 6/10/2005 Critical Missing 7072 Non Compliance [2] State - Missing 6/10/2005 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7072 Non Compliance [2] State - Missing 6/10/2005 Critical Anti-Discrimination Notice 7072 Non Compliance [2] State - Missing 6/10/2005 Critical Attorney General Information Statement 7072 Non Compliance [2] State - Missing 6/10/2005 Critical Closing Statement / Closing Disclosure 7072 Non Compliance [2] State - Missing 6/10/2005 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7072 Non Compliance [2] State - Missing 6/10/2005 Critical Statutory Authority Disclosure 7073 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 7/1/2005 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 7073 Critical Credit [3] Credit Report 7/1/2005 Missing 7073 Non Compliance [2] Credit Score 7/1/2005 Critical Disclosure Not Present 7073 Non Compliance [2] HMDA-reportable 7/1/2005 Critical rate spread (1/1/04- 10/1/09) 7073 Non Compliance [2] Initial GFE 7/1/2005 Critical Missing 7073 Non Compliance [2] Initial TIL 7/1/2005 Critical Missing 7074 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 9/14/2005 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 7074 Critical Credit [3] Credit Report 9/14/2005 Missing 7074 Critical Credit [3] Missing Initial 9/14/2005 Application 7074 Non Compliance [2] Affiliated 9/14/2005 Critical Business Doc Missing 7074 Non Compliance [2] Credit Score 9/14/2005 Critical Disclosure Not Present 7074 Non Compliance [2] Initial GFE 9/14/2005 Critical Missing 7074 Non Compliance [2] State - Missing 9/14/2005 Critical Anti-Coercion Notice 7074 Non Compliance [2] State - Missing 9/14/2005 Critical Notice to Purchaser- Mortgagor 7075 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 9/14/2005 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 7075 Critical Credit [3] Credit Report 9/14/2005 Missing 7075 Critical Credit [3] Missing Initial 9/14/2005 Application 7075 Non Compliance [2] Affiliated 9/14/2005 Critical Business Doc Missing 7075 Non Compliance [2] Credit Score 9/14/2005 Critical Disclosure Not Present 7075 Non Compliance [2] Initial GFE 9/14/2005 Critical Missing 7075 Non Compliance [2] State - Missing 9/14/2005 Critical Notice to Purchaser- Mortgagor 7075 Non Compliance [2] State - Missing 9/14/2005 Critical Pre-Application Dislcosure 7076 Non Compliance [2] State - Missing 7/16/1997 Critical Notice of Right to Select Attorney 7077 Critical Compliance [3] TIL Missing NO 12/7/1998 7077 Critical Credit [3] Credit Report 12/7/1998 Missing 7077 Critical Credit [3] Final 12/7/1998 Application Missing 7077 Critical Credit [3] Initial Initial 12/7/1998 Application application Incomplete incomplete due to missing pages 2 and 3 of 3. 7077 Non Compliance [2] Affiliated 12/7/1998 Critical Business Doc Missing 7077 Non Compliance [2] Initial GFE 12/7/1998 Critical Missing 7077 Non Compliance [2] State - Missing 12/7/1998 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7077 Non Compliance [2] State - Missing 12/7/1998 Critical Anti-Discrimination Notice 7077 Non Compliance [2] State - Missing 12/7/1998 Critical Attorney General Information Statement 7077 Non Compliance [2] State - Missing 12/7/1998 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7077 Non Compliance [2] State - Missing 12/7/1998 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 7077 Non Compliance [2] State - Missing 12/7/1998 Critical Statutory Authority Disclosure 7078 Critical Compliance [3] TIL Missing NO 4/22/1999 7078 Critical Credit [3] Initial Initial 4/22/1999 Application application Incomplete incomplete due to missing origination entity information. 7078 Non Compliance [2] State - Missing 4/22/1999 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7078 Non Compliance [2] State - Missing 4/22/1999 Critical Anti-Discrimination Notice 7078 Non Compliance [2] State - Missing 4/22/1999 Critical Attorney General Information Statement 7078 Non Compliance [2] State - Missing 4/22/1999 Critical Closing Statement / Closing Disclosure 7078 Non Compliance [2] State - Missing 4/22/1999 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7078 Non Compliance [2] State - Missing 4/22/1999 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 7078 Non Compliance [2] State - Missing 4/22/1999 Critical Statutory Authority Disclosure 7079 Critical Compliance [3] TIL Missing NO 6/17/1999 7080 Critical Credit [3] Missing Title 6/16/1999 Evidence 7080 Non Compliance [2] Affiliated 6/16/1999 Critical Business Doc Missing 7080 Non Compliance [2] Initial GFE 6/16/1999 Critical Date not within 3 days of Initial Application Date 7080 Non Compliance [2] Initial TIL 6/16/1999 Critical Date not within 3 days of Initial Application Date 7080 Non Compliance [2] State - Missing 6/16/1999 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7080 Non Compliance [2] State - Missing 6/16/1999 Critical Anti-Discrimination Notice 7080 Non Compliance [2] State - Missing 6/16/1999 Critical Attorney General Information Statement 7080 Non Compliance [2] State - Missing 6/16/1999 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7080 Non Compliance [2] State - Missing 6/16/1999 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7080 Non Compliance [2] State - Missing 6/16/1999 Critical Statutory Authority Disclosure 7081 Critical Compliance [3] TIL Missing NO 8/23/1999 7081 Non Compliance [2] Initial GFE 8/23/1999 Critical Date not within 3 days of Initial Application Date 7081 Non Compliance [2] Missing Notice 8/23/1999 Critical of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure 7081 Non Compliance [2] State - Missing 8/23/1999 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7081 Non Compliance [2] State - Missing 8/23/1999 Critical Attorney General Information Statement 7081 Non Compliance [2] State - Missing 8/23/1999 Critical Closing Statement / Closing Disclosure 7081 Non Compliance [2] State - Missing 8/23/1999 Critical Insurance Disclosure 7081 Non Compliance [2] State - Missing 8/23/1999 Critical Mortgage Loan Origination Dislcosure 7081 Non Compliance [2] State - Missing 8/23/1999 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 7081 Non Compliance [2] State - Missing 8/23/1999 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7081 Non Compliance [2] State - Missing 8/23/1999 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 7082 Critical Compliance [3] TIL Missing NO 9/1/1999 7082 Critical Credit [3] Initial Initial 9/1/1999 Application application is Incomplete incomplete due to missing pages 2 and 3 of 4. 7082 Non Compliance [2] Initial GFE 9/1/1999 Critical Date not within 3 days of Initial Application Date 7082 Non Compliance [2] Missing Notice 9/1/1999 Critical of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure 7082 Non Compliance [2] State - Missing 9/1/1999 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7082 Non Compliance [2] State - Missing 9/1/1999 Critical Anti-Discrimination Notice 7082 Non Compliance [2] State - Missing 9/1/1999 Critical Attorney General Information Statement 7082 Non Compliance [2] State - Missing 9/1/1999 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7082 Non Compliance [2] State - Missing 9/1/1999 Critical Mortgage Loan Origination Dislcosure 7082 Non Compliance [2] State - Missing 9/1/1999 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 7082 Non Compliance [2] State - Missing 9/1/1999 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7082 Non Compliance [2] State - Missing 9/1/1999 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 7082 Non Compliance [2] State - Missing 9/1/1999 Critical Statutory Authority Disclosure 7083 Critical Compliance [3] APR Tolerance APR under disclosed by APR - 1yr 12/15/1999 UnderDisclosed 0.125 .1297 which exceeds the affirmative, .125 tolerance. 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. 7083 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 12/15/1999 underdisclosed >$100 disclosed by $413.00 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine the reason transactions. for the under Unlimited as a disclosure due to being defense to without the itemization foreclosure. of amount financed. Assignee There are Lender liability. The credits on lines 206 & loan is outside 207 for $50 & $250 the SOL. which is un-itemized therefore excluded. 7083 Non Compliance [2] Affiliated 12/15/1999 Critical Business Doc Missing 7083 Non Compliance [2] Initial GFE 12/15/1999 Critical Missing 7083 Non Compliance [2] Initial TIL 12/15/1999 Critical Missing 7083 Non Compliance [2] State - Missing 12/15/1999 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7083 Non Compliance [2] State - Missing 12/15/1999 Critical Closing Statement / Closing Disclosure 7083 Non Compliance [2] State - Missing 12/15/1999 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 7083 Non Compliance [2] State - Missing 12/15/1999 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7083 Non Compliance [2] State - Missing 12/15/1999 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 7083 Non Compliance [2] State - Missing 12/15/1999 Critical Statutory Authority Disclosure 7083 Non Credit [2] Only 12/15/1999 Critical Preliminary Title in File 7084 Critical Credit [3] MI Missing N/A N/A 10/21/1999 7084 Non Compliance [2] State - Missing N/A N/A 10/21/1999 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7084 Non Compliance [2] State - Missing N/A N/A 10/21/1999 Critical Anti-Discrimination Notice 7084 Non Compliance [2] State - Missing N/A N/A 10/21/1999 Critical Attorney General Information Statement 7084 Non Compliance [2] State - Missing N/A N/A 10/21/1999 Critical Insurance Disclosure 7084 Non Compliance [2] State - Missing N/A N/A 10/21/1999 Critical Mortgage Loan Origination Dislcosure 7084 Non Compliance [2] State - Missing N/A N/A 10/21/1999 Critical Statutory Authority Disclosure 7085 Critical Compliance [3] TIL Missing NO 1/6/2000 7085 Critical Credit [3] Initial Initial 1/6/2000 Application application Incomplete incomplete due to missing origination entity information. 7085 Non Compliance [2] Initial GFE 1/6/2000 Critical Date not within 3 days of Initial Application Date 7085 Non Credit [2] Manufactured 1/6/2000 Critical (Double-Wide) 7086 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 6/10/1994 underdisclosed >$100 disclosed by $212.33 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7086 Non Compliance [2] Initial TIL 6/10/1994 Critical Missing 7086 Non Compliance [2] State - Missing 6/10/1994 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7086 Non Compliance [2] State - Missing 6/10/1994 Critical Anti-Discrimination Notice 7086 Non Compliance [2] State - Missing 6/10/1994 Critical Attorney General Information Statement 7087 Non Compliance [2] State - Missing 2/24/1995 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7087 Non Compliance [2] State - Missing 2/24/1995 Critical Attorney General Information Statement 7087 Non Compliance [2] State - Missing 2/24/1995 Critical Closing Statement / Closing Disclosure 7087 Non Compliance [2] State - Missing 2/24/1995 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7088 Non Compliance [2] State - Missing 1/31/1996 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7088 Non Compliance [2] State - Missing 1/31/1996 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7088 Non Credit [2] Combined Orig 1/31/1996 Critical LTV >100% 7089 Critical Credit [3] Final 12/16/1992 Application Missing 7089 Non Compliance [2] Initial GFE 12/16/1992 Critical Date not within 3 days of Initial Application Date 7089 Non Compliance [2] Initial TIL 12/16/1992 Critical Date not within 3 days of Initial Application Date 7089 Non Compliance [2] State - Missing 12/16/1992 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7089 Non Compliance [2] State - Missing 12/16/1992 Critical Anti-Discrimination Notice 7089 Non Compliance [2] State - Missing 12/16/1992 Critical Attorney General Information Statement 7089 Non Compliance [2] State - Missing 12/16/1992 Critical Closing Statement / Closing Disclosure 7089 Non Compliance [2] State - Missing 12/16/1992 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7089 Non Compliance [2] State - Missing 12/16/1992 Critical Insurance Disclosure 7089 Non Compliance [2] State - Missing 12/16/1992 Critical Mortgage Loan Origination Dislcosure 7089 Non Compliance [2] State - Missing 12/16/1992 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 7089 Non Compliance [2] State - Missing 12/16/1992 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7089 Non Compliance [2] State - Missing 12/16/1992 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 7090 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 5/21/1999 underdisclosed >$100 disclosed by $302.66 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7090 Non Compliance [2] State - Missing 5/21/1999 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7090 Non Compliance [2] State - Missing 5/21/1999 Critical Anti-Discrimination Notice 7090 Non Compliance [2] State - Missing 5/21/1999 Critical Attorney General Information Statement 7090 Non Compliance [2] State - Missing 5/21/1999 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7090 Non Compliance [2] State - Missing 5/21/1999 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 7090 Non Compliance [2] State - Missing 5/21/1999 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7090 Non Compliance [2] State - Missing 5/21/1999 Critical Statutory Authority Disclosure 7091 Critical Compliance [3] HUD-1 Estimated HUD in file is a signed NO 6/29/1999 estimated copy. 7091 Critical Credit [3] Appraisal Appraisal is 6/29/1999 Incomplete incomplete due to bottom of pages being cut off. 7091 Non Compliance [2] Affiliated 6/29/1999 Critical Business Doc Missing 7091 Non Compliance [2] State - Missing 6/29/1999 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7091 Non Compliance [2] State - Missing 6/29/1999 Critical Attorney General Information Statement 7091 Non Compliance [2] State - Missing 6/29/1999 Critical Closing Statement / Closing Disclosure 7091 Non Compliance [2] State - Missing 6/29/1999 Critical Statutory Authority Disclosure 7092 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 4/25/1997 underdisclosed >$100 disclosed by $133.70 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7092 Critical Credit [3] Credit Report 4/25/1997 Missing 7092 Non Compliance [2] Affiliated 4/25/1997 Critical Business Doc Missing 7092 Non Compliance [2] Initial TIL 4/25/1997 Critical Date not within 3 days of Initial Application Date 7092 Non Compliance [2] State - Missing 4/25/1997 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7092 Non Compliance [2] State - Missing 4/25/1997 Critical Anti-Discrimination Notice 7092 Non Compliance [2] State - Missing 4/25/1997 Critical Attorney General Information Statement 7092 Non Compliance [2] State - Missing 4/25/1997 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7092 Non Compliance [2] State - Missing 4/25/1997 Critical Mortgage Loan Origination Dislcosure 7092 Non Compliance [2] State - Missing 4/25/1997 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 7092 Non Compliance [2] State - Missing 4/25/1997 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7092 Non Compliance [2] State - Missing 4/25/1997 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 7092 Non Compliance [2] State - Missing 4/25/1997 Critical Statutory Authority Disclosure 7093 Critical Compliance [3] HUD-1 Final HUD incomplete NO 9/30/1996 Incomplete due to not able to view entire page of document and due to incorrect funding date on page 2, line 901 of 9/27/1996. Executed Note indicates a first payment date of 11/1/1996 and loan closed on 09/30/1996. All fees were tested. 7093 Critical Compliance [3] Note P&I Does The Note reflects P&I TILA - 1yr 9/30/1996 Not Equal Final TIL of $697.64 (+MI affirmative, P&I $67.31$764.95) and the 3yrs for TIL reflects an initial rescindable P&I of $773.57 (+MI transactions. $75.93 $773.57). Unlimited as a Discrepancy appears to defense to be due to document foreclosure. error on TIL. Assignee liability. The loan is outside the SOL. 7093 Critical Compliance [3] State Grace Grace period of 1 day 9/30/1996 Period Below Minimum is below the minimum of 10 days per the state of XXXXX. 7093 Critical Compliance [3] TIL Incomplete Final TIL incomplete NO 9/30/1996 due to not being signed or dated by the borrower. 7093 Critical Credit [3] Appraisal Appraisal 9/30/1996 Incomplete incomplete due to improper imaging resulting in the bottom portion of the document to be illegible. 7093 Critical Credit [3] Initial Initial 9/30/1996 Application application Incomplete incomplete due to missing the method in which the application is taken and is not signed by the borrower. 7093 Non Compliance [2] State - Missing 9/30/1996 Critical Application Disclosure 7093 Non Compliance [2] State - Missing 9/30/1996 Critical Commitment Disclosure 7093 Non Compliance [2] State - Missing 9/30/1996 Critical Right to Select Attorney Disclosure 7094 Non Compliance [2] State - Missing 10/14/1997 Critical Appraisal Notice 7094 Non Compliance [2] State - Missing 10/14/1997 Critical Choice of Settlement Agent Disclosure 7095 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 6/21/1996 underdisclosed >$100 disclosed by $218.46 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7095 Non Compliance [2] Affiliated 6/21/1996 Critical Business Doc Missing 7095 Non Compliance [2] Initial GFE 6/21/1996 Critical Date not within 3 days of Initial Application Date 7095 Non Compliance [2] Initial TIL 6/21/1996 Critical Date not within 3 days of Initial Application Date 7095 Non Compliance [2] State - Missing 6/21/1996 Critical KY Fair Housing Law Disclosure 7095 Non Compliance [2] State - Missing 6/21/1996 Critical KY Notification to New Homeowners 7095 Non Compliance [2] State - Missing 6/21/1996 Critical Notice of Choice of Agent or Insurer 7096 Critical Compliance [3] HUD-1 Final HUD incomplete NO 8/25/1999 Incomplete due to page 2 of 2 missing fees from line 1107 down. 7096 Non Compliance [2] Initial GFE 8/25/1999 Critical Date not within 3 days of Initial Application Date 7096 Non Compliance [2] Initial TIL 8/25/1999 Critical Date not within 3 days of Initial Application Date 7096 Non Compliance [2] State - Missing 8/25/1999 Critical KY Fair Housing Law Disclosure 7096 Non Compliance [2] State - Missing 8/25/1999 Critical KY Notification to New Homeowners 7096 Non Compliance [2] State - Missing 8/25/1999 Critical Notice of Choice of Agent or Insurer 7097 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 8/26/1999 underdisclosed >$100 disclosed by $843.08 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing TIL itemization defense to of amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7097 Non Compliance [2] State - Missing 8/26/1999 Critical KY Fair Housing Law Disclosure 7097 Non Compliance [2] State - Missing 8/26/1999 Critical KY Notification to New Homeowners 7097 Non Compliance [2] State - Missing 8/26/1999 Critical Notice of Choice of Agent or Insurer 7098 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 7/31/1997 underdisclosed >$100 disclosed by $795 which - 1yr for Purchase exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. TIL rescindable Itemization did not transactions. disclose the closing Unlimited as a fee of $795 as prepaid defense to finance charges. foreclosure. Assignee liability. The loan is outside the SOL. 7098 Non Compliance [2] Initial GFE 7/31/1997 Critical Date not within 3 days of Initial Application Date 7098 Non Compliance [2] Initial TIL 7/31/1997 Critical Date not within 3 days of Initial Application Date 7099 Non Compliance [2] Initial GFE 11/21/1997 Critical Date not within 3 days of Initial Application Date 7099 Non Compliance [2] Initial TIL 11/21/1997 Critical Date not within 3 days of Initial Application Date 7099 Non Compliance [2] State - Missing 11/21/1997 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7099 Non Compliance [2] State - Missing 11/21/1997 Critical Anti-Discrimination Notice 7099 Non Compliance [2] State - Missing 11/21/1997 Critical Attorney General Information Statement 7099 Non Compliance [2] State - Missing 11/21/1997 Critical Closing Statement / Closing Disclosure 7099 Non Compliance [2] State - Missing 11/21/1997 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7099 Non Compliance [2] State - Missing 11/21/1997 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7099 Non Compliance [2] State - Missing 11/21/1997 Critical Statutory Authority Disclosure 7100 Critical Compliance [3] APR Tolerance APR under disclosed by APR - 1yr 9/30/1998 UnderDisclosed 0.125 .1824 which exceeds the affirmative, .125 tolerance. 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. 7100 Non Compliance [2] Initial GFE 9/30/1998 Critical Date not within 3 days of Initial Application Date 7100 Non Compliance [2] Initial TIL 9/30/1998 Critical Date not within 3 days of Initial Application Date 7100 Non Compliance [2] State - Missing 9/30/1998 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7100 Non Compliance [2] State - Missing 9/30/1998 Critical Attorney General Information Statement 7100 Non Compliance [2] State - Missing 9/30/1998 Critical Mortgage Loan Origination Dislcosure 7100 Non Compliance [2] State - Missing 9/30/1998 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 7100 Non Compliance [2] State - Missing 9/30/1998 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7100 Non Compliance [2] State - Missing 9/30/1998 Critical Statutory Authority Disclosure 7101 Critical Credit [3] Appraisal Appraisal is 12/20/1999 Incomplete done subject to completion; however, there is no completion cert in file. 7101 Non Compliance [2] Missing Notice 12/20/1999 Critical of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure 7101 Non Compliance [2] State - Missing 12/20/1999 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7101 Non Compliance [2] State - Missing 12/20/1999 Critical Anti-Discrimination Notice 7101 Non Compliance [2] State - Missing 12/20/1999 Critical Attorney General Information Statement 7101 Non Compliance [2] State - Missing 12/20/1999 Critical Closing Statement / Closing Disclosure 7101 Non Compliance [2] State - Missing 12/20/1999 Critical Mortgage Loan Origination Dislcosure 7101 Non Compliance [2] State - Missing 12/20/1999 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 7101 Non Compliance [2] State - Missing 12/20/1999 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7101 Non Compliance [2] State - Missing 12/20/1999 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 7101 Non Compliance [2] State - Missing 12/20/1999 Critical Statutory Authority Disclosure 7102 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 9/28/1999 underdisclosed >$100 disclosed by $185.02 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7102 Critical Credit [3] Missing Initial 9/28/1999 Application 7102 Non Compliance [2] Affiliated 9/28/1999 Critical Business Doc Missing 7102 Non Compliance [2] State - Missing 9/28/1999 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7102 Non Compliance [2] State - Missing 9/28/1999 Critical Attorney General Information Statement 7102 Non Compliance [2] State - Missing 9/28/1999 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7102 Non Compliance [2] State - Missing 9/28/1999 Critical Mortgage Loan Origination Dislcosure 7102 Non Compliance [2] State - Missing 9/28/1999 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 7102 Non Compliance [2] State - Missing 9/28/1999 Critical Statutory Authority Disclosure 7103 Critical Compliance [3] APR Tolerance APR under disclosed by APR - 1yr 12/13/1996 UnderDisclosed 0.125 .1335 which exceeds the affirmative, .125 tolerance. 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. 7103 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 12/13/1996 underdisclosed >$100 disclosed by $666.42 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to a Unlimited as a black itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7103 Critical Credit [3] Final 12/13/1996 Application Missing 7103 Non Compliance [2] Affiliated 12/13/1996 Critical Business Doc Missing 7104 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 9/22/1998 underdisclosed >$100 disclosed by $476 which - 1yr for Purchase exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7104 Non Compliance [2] State - Missing 9/22/1998 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7105 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 3/24/1999 underdisclosed >$100 disclosed by $635. - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. Note: foreclosure. many of the fees were Assignee prepaid. liability. The loan is outside the SOL. 7105 Critical Credit [3] Initial Incomplete final 3/24/1999 Application application due Incomplete to missing origination entity information 7105 Non Compliance [2] Affiliated 3/24/1999 Critical Business Doc Missing 7105 Non Compliance [2] Initial GFE 3/24/1999 Critical Date not within 3 days of Initial Application Date 7105 Non Compliance [2] Initial TIL 3/24/1999 Critical Date not within 3 days of Initial Application Date 7105 Non Compliance [2] Missing Notice 3/24/1999 Critical of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure 7105 Non Compliance [2] State - Missing 3/24/1999 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7105 Non Compliance [2] State - Missing 3/24/1999 Critical Anti-Discrimination Notice 7105 Non Compliance [2] State - Missing 3/24/1999 Critical Attorney General Information Statement 7105 Non Compliance [2] State - Missing 3/24/1999 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7105 Non Compliance [2] State - Missing 3/24/1999 Critical Insurance Disclosure 7105 Non Compliance [2] State - Missing 3/24/1999 Critical Mortgage Loan Origination Dislcosure 7105 Non Compliance [2] State - Missing 3/24/1999 Critical Statutory Authority Disclosure 7106 Critical Credit [3] Final 2/22/2007 Application Missing 7106 Critical Credit [3] Missing Initial 2/22/2007 Application 7106 Non Compliance [2] HMDA-reportable 2/22/2007 Critical rate spread (1/1/04- 10/1/09) 7106 Non Compliance [2] Initial GFE 2/22/2007 Critical Date not within 3 days of Initial Application Date 7106 Non Compliance [2] Initial TIL 2/22/2007 Critical Date not within 3 days of Initial Application Date 7106 Non Compliance [2] State - Missing 2/22/2007 Critical Application Disclosure Statement 7106 Non Compliance [2] State - Missing 2/22/2007 Critical Broker Agreement 7106 Non Compliance [2] State - Missing 2/22/2007 Critical Loan Brokerage Disclosure Statement 7106 Non Compliance [2] State - Missing 2/22/2007 Critical Notice of Choice of Agent or Insurer 7107 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 3/16/2000 underdisclosed >$100 disclosed by $594.20 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing TIL itemization defense to of amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7107 Critical Credit [3] Initial Incomplete 3/16/2000 Application initial Incomplete application due to missing origination entity information. 7107 Critical Credit [3] Missing Title 3/16/2000 Evidence 7107 Non Compliance [2] Affiliated 3/16/2000 Critical Business Doc Missing 7107 Non Compliance [2] Initial GFE 3/16/2000 Critical Missing 7107 Non Compliance [2] Initial TIL 3/16/2000 Critical Date not within 3 days of Initial Application Date 7107 Non Compliance [2] Missing Notice 3/16/2000 Critical of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure 7107 Non Compliance [2] State - Missing 3/16/2000 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7107 Non Compliance [2] State - Missing 3/16/2000 Critical Anti-Discrimination Notice 7107 Non Compliance [2] State - Missing 3/16/2000 Critical Attorney General Information Statement 7107 Non Compliance [2] State - Missing 3/16/2000 Critical Closing Statement / Closing Disclosure 7107 Non Compliance [2] State - Missing 3/16/2000 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7107 Non Compliance [2] State - Missing 3/16/2000 Critical Insurance Disclosure 7107 Non Compliance [2] State - Missing 3/16/2000 Critical Mortgage Loan Origination Dislcosure 7107 Non Compliance [2] State - Missing 3/16/2000 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 7107 Non Compliance [2] State - Missing 3/16/2000 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 7107 Non Compliance [2] State - Missing 3/16/2000 Critical Optional Credit Insurance Disclosure 7107 Non Compliance [2] State - Missing 3/16/2000 Critical Statutory Authority Disclosure 7108 Critical Compliance [3] TIL Missing NO 12/23/1985 7108 Critical Credit [3] Credit Report 12/23/1985 Missing 7108 Critical Credit [3] Final 12/23/1985 Application Missing 7108 Non Compliance [2] Initial GFE 12/23/1985 Critical Missing 7108 Non Compliance [2] Initial TIL 12/23/1985 Critical Date not within 3 days of Initial Application Date 7108 Non Compliance [2] State - Missing 12/23/1985 Critical Acknowledgment of Receipt of Good Faith Estimate 7108 Non Compliance [2] State - Missing 12/23/1985 Critical Application Addedum stating applicant, if married, may apply for a separate account 7108 Non Compliance [2] State - Missing 12/23/1985 Critical Comparison of Sample Mortgage Features: Typical Mortgage 7108 Non Compliance [2] State - Missing 12/23/1985 Critical Consumer Credit Score Disclosure 7108 Non Compliance [2] State - Missing 12/23/1985 Critical Fair Lending Notice 7108 Non Compliance [2] State - Missing 12/23/1985 Critical Hazard Insurance Disclosure 7108 Non Compliance [2] State - Missing 12/23/1985 Critical Interim Interest Disclosure 7108 Non Compliance [2] State - Missing 12/23/1985 Critical Loan Commitiment 7109 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 10/17/1995 underdisclosed >$100 disclosed by $175.00 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. TIL rescindable Itemization did not transactions. disclose the closing Unlimited as a fee of $175 as a defense to prepaid finance charge. foreclosure. Assignee liability. The loan is outside the SOL. 7110 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 4/29/1999 underdisclosed >$100 disclosed by $680 which - 1yr for Purchase exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing TIL itemization defense to of amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7110 Non Compliance [2] Affiliated 4/29/1999 Critical Business Doc Missing 7110 Non Compliance [2] Initial GFE 4/29/1999 Critical Date not within 3 days of Initial Application Date 7110 Non Compliance [2] Initial TIL 4/29/1999 Critical Date not within 3 days of Initial Application Date 7110 Non Compliance [2] Missing Notice 4/29/1999 Critical of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure 7110 Non Compliance [2] State - Missing 4/29/1999 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7110 Non Compliance [2] State - Missing 4/29/1999 Critical Anti-Discrimination Notice 7110 Non Compliance [2] State - Missing 4/29/1999 Critical Attorney General Information Statement 7110 Non Compliance [2] State - Missing 4/29/1999 Critical Automated Valuation Report Notice w/ copy of AVM 7110 Non Compliance [2] State - Missing 4/29/1999 Critical Closing Statement / Closing Disclosure 7110 Non Compliance [2] State - Missing 4/29/1999 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7110 Non Compliance [2] State - Missing 4/29/1999 Critical Insurance Disclosure 7110 Non Compliance [2] State - Missing 4/29/1999 Critical Mortgage Loan Origination Dislcosure 7110 Non Compliance [2] State - Missing 4/29/1999 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 7110 Non Compliance [2] State - Missing 4/29/1999 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7110 Non Compliance [2] State - Missing 4/29/1999 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 7110 Non Compliance [2] State - Missing 4/29/1999 Critical Optional Credit Insurance Disclosure 7110 Non Compliance [2] State - Missing 4/29/1999 Critical Statutory Authority Disclosure 7111 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 12/23/1999 underdisclosed >$100 disclosed by $380.00 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7111 Non Compliance [2] Initial GFE 12/23/1999 Critical Date not within 3 days of Initial Application Date 7111 Non Compliance [2] Initial TIL 12/23/1999 Critical Date not within 3 days of Initial Application Date 7111 Non Compliance [2] State - Missing 12/23/1999 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 7112 Critical Compliance [3] APR Tolerance APR under disclosed by APR - 1yr 2/28/2000 UnderDisclosed 0.125 .1264 which exceeds the affirmative, .125 tolerance. 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. 7112 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 2/28/2000 underdisclosed >$100 disclosed by $615 which - 1yr for Purchase exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. There is rescindable a closing cost credit transactions. on page one of HUD for Unlimited as a $800 which is not defense to itemized therefore foreclosure. excluded. Assignee liability. The loan is outside the SOL. 7112 Critical Credit [3] Appraisal Appraisal is 2/28/2000 Incomplete incomplete due to bottom of the pages are cut off. 7112 Critical Credit [3] Credit Report Credit Report 2/28/2000 Incomplete incomplete due to only first page provided. 7112 Non Compliance [2] State - Missing 2/28/2000 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7112 Non Compliance [2] State - Missing 2/28/2000 Critical Anti-Discrimination Notice 7112 Non Compliance [2] State - Missing 2/28/2000 Critical Attorney General Information Statement 7112 Non Compliance [2] State - Missing 2/28/2000 Critical Closing Statement / Closing Disclosure 7112 Non Compliance [2] State - Missing 2/28/2000 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7112 Non Compliance [2] State - Missing 2/28/2000 Critical Statutory Authority Disclosure 7113 Non Compliance [2] State - Missing 12/15/1999 Critical Application Disclosure / Advance Fee Agreement 7113 Non Compliance [2] State - Missing 12/15/1999 Critical Authorization to Complete Blank Spaces 7114 Critical Compliance [3] HUD-1 Final HUD not signed by YES 12/13/2006 Incomplete the borrower or stamped by settlement agent. 7114 Critical Compliance [3] Missing MA MA Borrower's Interest ROR - 3yrs for 12/13/2006 Borrower's Interest worksheet missing from rescindable Worksheet file. Required for all transactions. MA Refinance of The loan is principal residence outside the within 60 months of SOL. // A consummation of violation may existing loan. Final be used as a TIL missing, unable to defense to verify APR to determine foreclosure, as if borrower interest is with many other applicable. issues. Before a borrower can allege a violation, the lender can require that the borrower give the lender notice and give the lender the option to resolve any issue. If this is done, and the borrower refuses the lender's offer to make the situation right, the borrower cannot recover costs and atty's fees. The burden of proof as far as complying with the Borrowers' Interest standard is on the lender, but it appears there is minimal risk in a missing worksheet. 7114 Critical Compliance [3] ROR Missing ROR - 3yrs for 12/13/2006 rescindable transactions. The loan is outside the SOL. // A violation may be used as a defense to foreclosure, as with many other issues. Before a borrower can allege a violation, the lender can require that the borrower give the lender notice and give the lender the option to resolve any issue. If this is done, and the borrower refuses the lender's offer to make the situation right, the borrower cannot recover costs and atty's fees. The burden of proof as far as complying with the Borrowers' Interest standard is on the lender, but it appears there is minimal risk in a missing worksheet. 7114 Critical Compliance [3] TIL Missing YES 12/13/2006 7114 Critical Credit [3] Appraisal 12/13/2006 Missing 7114 Critical Credit [3] Credit Report 12/13/2006 Missing 7114 Critical Credit [3] Final 12/13/2006 Application Missing 7114 Critical Credit [3] Missing Initial 12/13/2006 Application 7114 Non Compliance [2] Credit Score 12/13/2006 Critical Disclosure Not Present 7114 Non Compliance [2] Initial GFE 12/13/2006 Critical Missing 7114 Non Compliance [2] Initial TIL 12/13/2006 Critical Missing 7114 Non Compliance [2] State - Missing 12/13/2006 Critical Borrower Interest Worksheet 7114 Non Compliance [2] State - Missing 12/13/2006 Critical Childhood Lead Poisoning Prevention 7114 Non Compliance [2] State - Missing 12/13/2006 Critical Loan Application Supplemental Disclosure 7114 Non Compliance [2] State - Missing 12/13/2006 Critical Loan Origination and Compensation Agreement 7114 Non Compliance [2] State - Missing 12/13/2006 Critical Mortgage Loan Rate Lock Commitment 7114 Non Compliance [2] State - Missing 12/13/2006 Critical Mtg Lender Disclosures Required by Atty General Consumer Protection Regulations 7114 Non Compliance [2] State - Missing 12/13/2006 Critical Stated Income Disclosure 7115 Critical Compliance [3] ROR Violation ROR executed by ROR - 3yrs for 2/27/2007 Funding date is prior borrowers 3/17/2007 rescindable to or equals the ROR with expiration of transactions. End Date rescission period noted The loan is as 3/21/2007. HUD outside the reflects a disbursment SOL. date of 3/3/2007, equal to 30 days prior to first payment of 4/3/2007 which coincides with a 3/3/2007 funding date. 7115 Critical Credit [3] Initial 2/27/2007 Application Unsigned 7115 Non Compliance [2] Affiliated 2/27/2007 Critical Business Doc Missing 7115 Non Compliance [2] Initial TIL 2/27/2007 Critical Missing 7115 Non Compliance [2] State - Missing 2/27/2007 Critical Borrower's Choice of Attorney Disclosure 7115 Non Compliance [2] State - Missing 2/27/2007 Critical Insurance Disclsoure 7116 Critical Credit [3] Final 12/27/2007 Application Missing 7116 Critical Credit [3] Missing Initial 12/27/2007 Application 7116 Non Compliance [2] HMDA-reportable 12/27/2007 Critical rate spread (1/1/04- 10/1/09) 7116 Non Compliance [2] Initial GFE 12/27/2007 Critical Missing 7116 Non Compliance [2] Initial TIL 12/27/2007 Critical Missing 7116 Non Compliance [2] State - Missing 12/27/2007 Critical Acknowledgment of Receipt of Good Faith Estimate 7116 Non Compliance [2] State - Missing 12/27/2007 Critical Hazard Insurance Disclosure 7116 Non Compliance [2] State - Missing 12/27/2007 Critical Waiver of Title Insurance Disclosure 7117 Critical Credit [3] Final 8/22/2007 Application Missing 7117 Critical Credit [3] Missing Initial 8/22/2007 Application 7117 Non Compliance [2] Affiliated 8/22/2007 Critical Business Doc Missing 7117 Non Compliance [2] HMDA-reportable 8/22/2007 Critical rate spread (1/1/04- 10/1/09) 7117 Non Compliance [2] State - Missing 8/22/2007 Critical Late Charge Notice 7117 Non Compliance [2] State - Missing 8/22/2007 Critical Escrow Agent Notice 7118 Critical Compliance [3] HUD-1 Missing NO 12/29/1988 7118 Critical Compliance [3] TIL Missing NO 12/29/1988 7118 Critical Credit [3] Appraisal 12/29/1988 Missing 7118 Critical Credit [3] Credit Report 12/29/1988 Missing 7118 Critical Credit [3] Final 12/29/1988 Application Missing 7118 Critical Credit [3] Missing Initial 12/29/1988 Application 7118 Non Compliance [2] Initial GFE 12/29/1988 Critical Missing 7118 Non Compliance [2] Initial TIL 12/29/1988 Critical Missing 7118 Non Compliance [2] State - Missing 12/29/1988 Critical Anti-Coercion Notice 7118 Non Compliance [2] State - Missing 12/29/1988 Critical Pre-Application Dislcosure 7119 Critical Credit [3] Note Incomplete Note incomplete 11/18/1986 due to missing all pages except page 1. 7119 Non Compliance [2] Initial TIL 11/18/1986 Critical Missing 7119 Non Compliance [2] State - Missing 11/18/1986 Critical Right to Select Attorney Disclosure 7120 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 11/18/1986 underdisclosed >$35 disclosed by $594.24 Charge - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7120 Critical Credit [3] Final 11/18/1986 Application Missing 7121 Critical Credit [3] Appraisal 11/18/1986 Missing 7121 Critical Credit [3] Credit Report 11/18/1986 Missing 7121 Critical Credit [3] Missing Initial 11/18/1986 Application 7121 Non Compliance [2] Initial TIL 11/18/1986 Critical Missing 7121 Non Compliance [2] State - Missing 11/18/1986 Critical Right to Select Attorney Disclosure 7121 Non Credit [2] Combined Orig 11/18/1986 Critical LTV >100% 7122 Non Compliance [2] HMDA-reportable 4/5/2007 Critical rate spread (1/1/04- 10/1/09) 7122 Non Compliance [2] Initial TIL 4/5/2007 Critical Missing 7122 Non Compliance [2] State - Missing 4/5/2007 Critical Notice to Consumer / UCCC Addendum 7123 Critical Credit [3] Final 7/25/2006 Application Missing 7123 Non Compliance [2] HMDA-reportable 7/25/2006 Critical rate spread (1/1/04- 10/1/09) 7123 Non Compliance [2] State - Mising 7/25/2006 Critical XXXXX Mortgage Escrow Act Disclosure 7124 Critical Credit [3] Final 8/7/2006 Application Missing 7124 Critical Credit [3] Missing Initial 8/7/2006 Application 7124 Non Compliance [2] HMDA-reportable 8/7/2006 Critical rate spread (1/1/04- 10/1/09) 7125 Critical Credit [3] Missing Initial 8/25/2007 Application 7126 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 1/2/1997 underdisclosed >$35 disclosed by $190 which - 1yr for Refinance exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7127 Critical Credit [3] Credit Report 10/25/2002 Missing 7127 Critical Credit [3] MI Missing Case Query 10/25/2002 results are not provided to indicate if UFMIP was paid, FHA loan, missing MIC. 7127 Non Compliance [2] Affiliated 10/25/2002 Critical Business Doc Missing 7127 Non Compliance [2] Initial GFE 10/25/2002 Critical Missing 7127 Non Compliance [2] Initial TIL 10/25/2002 Critical Missing 7127 Non Compliance [2] State - Missing 10/25/2002 Critical Licensee Name Number and NMLS Unique Identifier on the application 7127 Non Compliance [2] State - Missing 10/25/2002 Critical Right to Choose Insurance Provider 7128 Critical Credit [3] Final 6/8/2006 Application Missing 7128 Critical Credit [3] Missing Initial 6/8/2006 Application 7128 Non Compliance [2] HMDA-reportable 6/8/2006 Critical rate spread (1/1/04- 10/1/09) 7128 Non Compliance [2] Initial GFE 6/8/2006 Critical Date not within 3 days of Initial Application Date 7128 Non Compliance [2] State - Missing 6/8/2006 Critical Attorney General Information Statement 7128 Non Compliance [2] State - Missing 6/8/2006 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7128 Non Compliance [2] State - Missing 6/8/2006 Critical Statutory Authority Disclosure 7129 Critical Credit [3] Final 5/29/1998 Application Missing 7129 Critical Credit [3] Missing Title 5/29/1998 Evidence 7130 Critical Compliance [3] APR Tolerance APR under disclosed by APR/Finance 4/17/1998 UnderDisclosed 0.125 .2233 which exceeds the Charge - 1yr .125 tolerance. affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. 7130 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 4/17/1998 underdisclosed >$100 disclosed by $563.56 Charge - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. TIL rescindable Itemization did not transactions. disclose a closing Unlimited as a attorney fee of $400.00 defense to and a closing fee paid foreclosure. to the settlement agent Assignee of $150.00 as prepaid liability. The finance charges. loan is outside the SOL. 7130 Critical Compliance [3] TIL Incomplete TIL incomplete due to NO 4/17/1998 missing borrower signature. 7130 Critical Credit [3] Final 4/17/1998 Application Missing 7130 Non Compliance [2] Initial GFE 4/17/1998 Critical Date not within 3 days of Initial Application Date 7130 Non Compliance [2] Initial TIL 4/17/1998 Critical Date not within 3 days of Initial Application Date 7131 Critical Compliance [3] TIL Missing NO 2/21/2006 7131 Non Compliance [2] Initial GFE 2/21/2006 Critical Missing 7131 Non Compliance [2] Initial TIL 2/21/2006 Critical Missing 7131 Non Compliance [2] State - Missing 2/21/2006 Critical Anti-Coercion Notice 7131 Non Compliance [2] State - Missing 2/21/2006 Critical Notice to Purchaser- Mortgagor 7131 Non Compliance [2] State - Missing 2/21/2006 Critical Pre-Application Dislcosure 7131 Non Credit [2] Combined Orig 2/21/2006 Critical LTV >100% 7132 Critical Credit [3] Final 10/6/1994 Application Missing 7132 Non Compliance [2] Initial GFE 10/6/1994 Critical Date not within 3 days of Initial Application Date 7132 Non Compliance [2] Initial TIL 10/6/1994 Critical Date not within 3 days of Initial Application Date 7133 Non Compliance [2] State - Missing 9/11/1998 Critical Rate Lock 7133 Non Compliance [2] State - Missing 9/11/1998 Critical Title Insurance Notice 7134 Critical Credit [3] Missing Initial 12/30/2006 Application 7134 Non Compliance [2] Affiliated 12/30/2006 Critical Business Doc Missing 7134 Non Compliance [2] Credit Score 12/30/2006 Critical Disclosure Not Present 7134 Non Compliance [2] Initial TIL 12/30/2006 Critical Missing 7134 Non Compliance [2] State - Missing 12/30/2006 Critical Anti-Coercion Notice 7134 Non Compliance [2] State - Missing 12/30/2006 Critical Disclosure of Terms of Mortgage Application 7134 Non Compliance [2] State - Missing 12/30/2006 Critical Rate Lock Disclosure 7135 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 5/12/2000 underdisclosed >$100 disclosed by $266.89 Charge - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7135 Non Compliance [2] Initial GFE 5/12/2000 Critical Missing 7135 Non Compliance [2] State - Mising 5/12/2000 Critical XXXXX Mortgage Escrow Act Disclosure 7135 Non Compliance [2] State - Missing 5/12/2000 Critical Application Disclosure Statement 7135 Non Compliance [2] State - Missing 5/12/2000 Critical Borrower Information Document 7135 Non Compliance [2] State - Missing 5/12/2000 Critical Escrow Account Disclosure Agreement 7136 Critical Credit [3] Appraisal 6/26/2006 Missing 7136 Critical Credit [3] Final 6/26/2006 Application Missing 7136 Non Compliance [2] State - Missing 6/26/2006 Critical Authorization to Complete Blank Spaces 7138 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 10/24/2003 underdisclosed >$100 disclosed by $285.01 Charge - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. TIL rescindable Itemization did not transactions. disclose Credit report Unlimited as a $75.00, Escrow fee defense to $200.00, Courier fee foreclosure. $20.00 and Copy fee Assignee $25.00 as prepaid liability. The finance charges. loan is outside the SOL. 7138 Critical Credit [3] Final 10/24/2003 Application Missing 7138 Critical Credit [3] Missing Initial 10/24/2003 Application 7138 Non Compliance [2] Affiliated 10/24/2003 Critical Business Doc Missing 7138 Non Compliance [2] State - Missing 10/24/2003 Critical Notice of Penalties for Making False or Misleading Written Statement 7139 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 12/17/1999 underdisclosed >$35 disclosed by $43.74 - 1yr for Refinance which exceeds the $35 affirmative, for refinances. TIL 3yrs for itemization did not rescindable disclose a tax service transactions. fee of $60 as prepaid Unlimited as a finance charge. defense to foreclosure. Assignee liability. The loan is outside the SOL. 7139 Critical Credit [3] Appraisal 12/17/1999 Missing 7139 Critical Credit [3] Credit Report 12/17/1999 Missing 7139 Non Compliance [2] Affiliated 12/17/1999 Critical Business Doc Missing 7139 Non Compliance [2] State - Mising 12/17/1999 Critical XXXXX Mortgage Escrow Act Disclosure 7139 Non Compliance [2] State - Missing 12/17/1999 Critical Application Disclosure Statement 7139 Non Compliance [2] State - Missing 12/17/1999 Critical Borrower Information Document 7139 Non Compliance [2] State - Missing 12/17/1999 Critical Commitment Letter 7139 Non Compliance [2] State - Missing 12/17/1999 Critical Description of Underwriting Criteria and Required Documentation 7139 Non Compliance [2] State - Missing 12/17/1999 Critical Notice of Choice of Agent or Insurer 7140 Critical Compliance [3] TIL Incomplete Final TIL is incomplete NO 11/24/1998 due to missing the borrower signature date. 7140 Non Compliance [2] Initial GFE 11/24/1998 Critical Date not within 3 days of Initial Application Date 7140 Non Compliance [2] Initial TIL 11/24/1998 Critical Date not within 3 days of Initial Application Date 7140 Non Compliance [2] State - Mising 11/24/1998 Critical XXXXX Mortgage Escrow Act Disclosure 7140 Non Compliance [2] State - Missing 11/24/1998 Critical Escrow Account Disclosure Agreement 7140 Non Credit [2] Combined Orig 11/24/1998 Critical LTV >100% 7141 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 11/22/2006 underdisclosed >$35 disclosed by $185.96 Charge - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine payment under transactions. disclosure due to Unlimited as a missing the defense to amortization schedule foreclosure. from the loan file. Assignee liability. The loan is outside the SOL. 7141 Non Compliance [2] HMDA-reportable 11/22/2006 Critical rate spread (1/1/04- 10/1/09) 7141 Non Compliance [2] Initial TIL 11/22/2006 Critical Missing 7141 Non Compliance [2] State - Missing 11/22/2006 Critical Choice of Attorney disclosure 7142 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 1/11/2007 underdisclosed >$35 disclosed by $144.15 Charge - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable rescindable to determine under transactions. disclosure due to Unlimited as a missing complete TIL defense to itemization. foreclosure. Assignee liability. The loan is outside the SOL. 7142 Critical Credit [3] Final 1/11/2007 Application Missing 7143 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 7/17/2007 underdisclosed >$35 disclosed by $793 which Charge - 1yr for Refinance exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing TIL itemization defense to of amount financed. foreclosure. Assignee liability. The loan is outside the SOL. // ROR - 3yrs for rescindable transactions. The loan is outside the SOL. 7143 Critical Compliance [3] ROR Missing APR/Finance 7/17/2007 Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. // ROR - 3yrs for rescindable transactions. The loan is outside the SOL. 7143 Non Compliance [2] State - Missing 7/17/2007 Critical Anti-Coercion Notice 7143 Non Compliance [2] State - Missing 7/17/2007 Critical Choice of Attorney disclosure 7144 Critical Credit [3] Final 10/30/2006 Application Missing 7144 Critical Credit [3] Missing Initial 10/30/2006 Application 7144 Non Compliance [2] HMDA-reportable 10/30/2006 Critical rate spread (1/1/04- 10/1/09) 7144 Non Compliance [2] State - Missing 10/30/2006 Critical Right to Choose Insurance Provider 7144 Non Compliance [2] State - Missing 10/30/2006 Critical Title Insurance Notice 7145 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 5/29/1998 underdisclosed >$100 disclosed by $512 which Charge - 1yr for Purchase exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing TIL itemization defense to of amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7145 Non Compliance [2] Affiliated 5/29/1998 Critical Business Doc Missing 7146 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 5/19/1998 underdisclosed >$100 disclosed by $170.45 Charge - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. TIL rescindable itemization did not transactions. disclose a flood cert Unlimited as a fee of $12.50, a defense to closing fee of $145 and foreclosure. a courier fee of $13 as Assignee prepaid finance liability. The charges. loan is outside the SOL. 7147 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 5/15/2000 underdisclosed >$100 disclosed by $668 which - 1yr for Purchase exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7147 Critical Credit [3] Credit Report 5/15/2000 Missing 7147 Critical Credit [3] Missing Initial 5/15/2000 Application 7147 Non Compliance [2] Initial GFE Initial GFE is 5/15/2000 Critical Incomplete illegible. 7147 Non Compliance [2] Initial TIL Initial TIL is 5/15/2000 Critical Incomplete illegible. 7148 Critical Credit [3] Appraisal Appraisal is 6/15/2007 Incomplete incomplete due to only the Completion Certificate (Form 442) being present in the file. 7148 Non Compliance [2] HMDA-reportable 6/15/2007 Critical rate spread (1/1/04- 10/1/09) 7148 Non Compliance [2] State - Missing 6/15/2007 Critical Appraisal Notice 7149 Critical Credit [3] Final 12/1/2006 Application Missing 7149 Critical Credit [3] Missing Initial 12/1/2006 Application 7149 Non Compliance [2] HMDA-reportable 12/1/2006 Critical rate spread (1/1/04- 10/1/09) 7149 Non Compliance [2] State - Missing 12/1/2006 Critical Affidavit of Borrower Under Residential Mortgage Act 7149 Non Compliance [2] State - Missing 12/1/2006 Critical Right to Select Attorney Disclosure 7150 Non Compliance [2] Affiliated 6/16/2000 Critical Business Doc Missing 7150 Non Compliance [2] Initial GFE 6/16/2000 Critical Date not within 3 days of Initial Application Date 7150 Non Compliance [2] Initial TIL 6/16/2000 Critical Missing 7150 Non Compliance [2] State - Missing 6/16/2000 Critical Application Disclosure / Advance Fee Agreement 7150 Non Compliance [2] State - Missing 6/16/2000 Critical Appraisal Notice 7150 Non Compliance [2] State - Missing 6/16/2000 Critical Authorization to Complete Blank Spaces 7150 Non Credit [2] Manufactured 6/16/2000 Critical (Double-Wide) 7151 Critical Credit [3] Final 9/19/1996 Application Missing 7151 Critical Credit [3] Initial 9/19/1996 Application Unsigned 7151 Critical Credit [3] P&I stated and P&I of $209.92 9/19/1996 calculated exceeds exceed standard tolerance 0.05 variance of $0.05 with calculated P&I noted as $209.84, reflecting a total variance of $0.08. 7151 Non Compliance [2] Initial TIL 9/19/1996 Critical Missing 7152 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 8/25/2000 underdisclosed >$100 disclosed by $414.26 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7153 Non Compliance [2] State - Missing 8/25/2000 Critical Freedom to Choose Insurance Provider disclosure 7154 Critical Compliance [3] HUD-1 Final HUD incomplete NO 8/15/2000 Incomplete due to missing borrower signatures due to bottom of document being cutoff. Fees were available for input. 7154 Critical Credit [3] Appraisal Incomplete 8/15/2000 Incomplete appraisal due to bottom of pages being cut off. 7154 Non Compliance [2] Initial TIL 8/15/2000 Critical Missing 7154 Non Compliance [2] State - Missing 8/15/2000 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7154 Non Compliance [2] State - Missing 8/15/2000 Critical Anti-Discrimination Notice 7154 Non Compliance [2] State - Missing 8/15/2000 Critical Attorney General Information Statement 7154 Non Compliance [2] State - Missing 8/15/2000 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7154 Non Compliance [2] State - Missing 8/15/2000 Critical Insurance Disclosure 7154 Non Compliance [2] State - Missing 8/15/2000 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 7154 Non Compliance [2] State - Missing 8/15/2000 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7154 Non Compliance [2] State - Missing 8/15/2000 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 7154 Non Compliance [2] State - Missing 8/15/2000 Critical Statutory Authority Disclosure 7155 Non Compliance [2] Initial GFE 9/1/2000 Critical Missing 7155 Non Compliance [2] Initial TIL 9/1/2000 Critical Date not within 3 days of Initial Application Date 7155 Non Compliance [2] State - Missing 9/1/2000 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7155 Non Compliance [2] State - Missing 9/1/2000 Critical Attorney General Information Statement 7155 Non Compliance [2] State - Missing 9/1/2000 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7155 Non Compliance [2] State - Missing 9/1/2000 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7155 Non Compliance [2] State - Missing 9/1/2000 Critical Statutory Authority Disclosure 7156 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 12/18/2000 underdisclosed >$100 disclosed by $445 which - 1yr for Purchase exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing TIL itemization defense to of amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7156 Non Compliance [2] Affiliated 12/18/2000 Critical Business Doc Missing 7156 Non Compliance [2] Initial GFE 12/18/2000 Critical Date not within 3 days of Initial Application Date 7156 Non Compliance [2] Initial TIL 12/18/2000 Critical Date not within 3 days of Initial Application Date 7156 Non Compliance [2] State - Missing 12/18/2000 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7156 Non Compliance [2] State - Missing 12/18/2000 Critical Attorney General Information Statement 7156 Non Compliance [2] State - Missing 12/18/2000 Critical Closing Statement / Closing Disclosure 7156 Non Compliance [2] State - Missing 12/18/2000 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7156 Non Compliance [2] State - Missing 12/18/2000 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7156 Non Compliance [2] State - Missing 12/18/2000 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 7156 Non Compliance [2] State - Missing 12/18/2000 Critical Statutory Authority Disclosure 7157 Non Compliance [2] Affiliated 10/31/2000 Critical Business Doc Missing 7157 Non Compliance [2] Initial GFE 10/31/2000 Critical Date not within 3 days of Initial Application Date 7157 Non Compliance [2] Initial TIL 10/31/2000 Critical Date not within 3 days of Initial Application Date 7157 Non Compliance [2] State - Missing 10/31/2000 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7157 Non Compliance [2] State - Missing 10/31/2000 Critical Anti-Discrimination Notice 7157 Non Compliance [2] State - Missing 10/31/2000 Critical Attorney General Information Statement 7157 Non Compliance [2] State - Missing 10/31/2000 Critical Closing Statement / Closing Disclosure 7157 Non Compliance [2] State - Missing 10/31/2000 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7157 Non Compliance [2] State - Missing 10/31/2000 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7157 Non Compliance [2] State - Missing 10/31/2000 Critical Statutory Authority Disclosure 7158 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 12/14/2000 underdisclosed >$100 disclosed by $546.14 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7158 Non Compliance [2] Initial GFE 12/14/2000 Critical Date not within 3 days of Initial Application Date 7158 Non Compliance [2] Initial TIL 12/14/2000 Critical Date not within 3 days of Initial Application Date 7158 Non Compliance [2] State - Missing 12/14/2000 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7158 Non Compliance [2] State - Missing 12/14/2000 Critical Anti-Discrimination Notice 7158 Non Compliance [2] State - Missing 12/14/2000 Critical Attorney General Information Statement 7158 Non Compliance [2] State - Missing 12/14/2000 Critical Closing Statement / Closing Disclosure 7158 Non Compliance [2] State - Missing 12/14/2000 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7158 Non Compliance [2] State - Missing 12/14/2000 Critical Statutory Authority Disclosure 7159 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 12/27/2000 underdisclosed >$100 disclosed by $455.00 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7159 Critical Credit [3] Missing Initial 12/27/2000 Application 7159 Non Compliance [2] Affiliated 12/27/2000 Critical Business Doc Missing 7159 Non Compliance [2] State - Missing 12/27/2000 Critical Attorney General Information Statement 7159 Non Compliance [2] State - Missing 12/27/2000 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7159 Non Compliance [2] State - Missing 12/27/2000 Critical Statutory Authority Disclosure 7160 Non Compliance [2] State - Missing 10/31/1997 Critical Application Disclosure 7160 Non Compliance [2] State - Missing 10/31/1997 Critical Commitment Disclosure 7160 Non Compliance [2] State - Missing 10/31/1997 Critical GA Foreclosure Disclosure / Notice Pursuant To O.C.G.A. Section 7-1 7160 Non Compliance [2] State - Missing 10/31/1997 Critical Right to Select Attorney Disclosure 7161 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 1/9/2001 underdisclosed >$100 disclosed by $163 which - 1yr for Purchase exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7161 Non Compliance [2] Initial GFE 1/9/2001 Critical Date not within 3 days of Initial Application Date 7161 Non Compliance [2] Initial TIL 1/9/2001 Critical Date not within 3 days of Initial Application Date 7161 Non Compliance [2] Missing Notice 1/9/2001 Critical of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure 7161 Non Compliance [2] State - Missing 1/9/2001 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7161 Non Compliance [2] State - Missing 1/9/2001 Critical Anti-Discrimination Notice 7161 Non Compliance [2] State - Missing 1/9/2001 Critical Attorney General Information Statement 7161 Non Compliance [2] State - Missing 1/9/2001 Critical Closing Statement / Closing Disclosure 7161 Non Compliance [2] State - Missing 1/9/2001 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7161 Non Compliance [2] State - Missing 1/9/2001 Critical Insurance Disclosure 7161 Non Compliance [2] State - Missing 1/9/2001 Critical Mortgage Loan Origination Dislcosure 7161 Non Compliance [2] State - Missing 1/9/2001 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 7161 Non Compliance [2] State - Missing 1/9/2001 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7161 Non Compliance [2] State - Missing 1/9/2001 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 7161 Non Compliance [2] State - Missing 1/9/2001 Critical Optional Credit Insurance Disclosure 7161 Non Compliance [2] State - Missing 1/9/2001 Critical Statutory Authority Disclosure 7162 Critical Compliance [3] HUD-1 Estimated HUD in file is a NO 12/29/2000 Stamped CTC estimated copy. 7163 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 1/31/2001 underdisclosed >$100 disclosed by $573.00 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7163 Non Compliance [2] Initial GFE 1/31/2001 Critical Date not within 3 days of Initial Application Date 7163 Non Compliance [2] Initial TIL 1/31/2001 Critical Date not within 3 days of Initial Application Date 7163 Non Compliance [2] State - Missing 1/31/2001 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7163 Non Compliance [2] State - Missing 1/31/2001 Critical Anti-Discrimination Notice 7163 Non Compliance [2] State - Missing 1/31/2001 Critical Attorney General Information Statement 7163 Non Compliance [2] State - Missing 1/31/2001 Critical Closing Statement / Closing Disclosure 7163 Non Compliance [2] State - Missing 1/31/2001 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7163 Non Compliance [2] State - Missing 1/31/2001 Critical Insurance Disclosure 7163 Non Compliance [2] State - Missing 1/31/2001 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 7163 Non Compliance [2] State - Missing 1/31/2001 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7163 Non Compliance [2] State - Missing 1/31/2001 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 7163 Non Compliance [2] State - Missing 1/31/2001 Critical Statutory Authority Disclosure 7164 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 4/6/2001 underdisclosed >$100 disclosed by $143.87 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7164 Critical Credit [3] Missing Initial 4/6/2001 Application 7164 Non Compliance [2] Initial GFE 4/6/2001 Critical Date not within 3 days of Initial Application Date 7164 Non Compliance [2] Initial TIL 4/6/2001 Critical Date not within 3 days of Initial Application Date 7164 Non Compliance [2] State - Missing 4/6/2001 Critical Freedom to Choose Insurance Provider disclosure 7165 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 3/9/2001 underdisclosed >$35 disclosed by $187.04 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for tranactions. The rescindable Lender's TIL reflects transactions. MI dropping off after Unlimited as a 118 months, however, defense to the audited TIL foreclosure. reflects MI dropping Assignee off at 158 payments at liability. The an LTV of 77.71%. loan is outside the SOL. 7165 Non Compliance [2] State - Missing 3/9/2001 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7165 Non Compliance [2] State - Missing 3/9/2001 Critical Attorney General Information Statement 7165 Non Compliance [2] State - Missing 3/9/2001 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7165 Non Compliance [2] State - Missing 3/9/2001 Critical Statutory Authority Disclosure 7166 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 2/26/2001 underdisclosed >$100 disclosed by $199.91 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for tranactions. The rescindable Lender's TIL reflects transactions. MI dropping off after Unlimited as a 146 months, however, defense to the audited TIL foreclosure. indicates MI should Assignee drop off after 157 liability. The months. loan is outside the SOL. 7166 Critical Credit [3] Appraisal The Appraisal is 2/26/2001 Incomplete incomplete due to the bottom of each page being cut off. 7166 Critical Credit [3] Credit Report 2/26/2001 Missing 7166 Critical Credit [3] MI Missing 2/26/2001 7166 Non Compliance [2] State - Missing 2/26/2001 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7166 Non Compliance [2] State - Missing 2/26/2001 Critical Attorney General Information Statement 7166 Non Compliance [2] State - Missing 2/26/2001 Critical Statutory Authority Disclosure 7167 Critical Compliance [3] APR Tolerance APR under disclosed by APR - 1yr 9/16/1994 UnderDisclosed 0.25 1.3028 which exceeds affirmative, the .25 tolerance. 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. 7167 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 9/16/1994 underdisclosed >$100 disclosed by $61543.21 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Closing rescindable instructions indicate transactions. the Index used was Unlimited as a 6.289%. The lowest defense to Index available within foreclosure. the look-back period is Assignee 7.35%. liability. The loan is outside the SOL. 7167 Critical Credit [3] Escrow Holdback HUD reflects a 9/16/1994 10,000 dollar escrow holdback for decorating. Escrow agreement is not in file. 7167 Critical Credit [3] Missing Initial 9/16/1994 Application 7167 Non Compliance [2] Initial TIL 9/16/1994 Critical Missing 7167 Non Compliance [2] State - Missing 9/16/1994 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7167 Non Compliance [2] State - Missing 9/16/1994 Critical Anti-Discrimination Notice 7167 Non Compliance [2] State - Missing 9/16/1994 Critical Attorney General Information Statement 7167 Non Compliance [2] State - Missing 9/16/1994 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7167 Non Compliance [2] State - Missing 9/16/1994 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 7167 Non Compliance [2] State - Missing 9/16/1994 Critical Optional Credit Insurance Disclosure 7167 Non Compliance [2] State - Missing 9/16/1994 Critical Statutory Authority Disclosure 7168 Critical Credit [3] Appraisal 8/31/2001 Missing 7168 Non Compliance [2] Affiliated 8/31/2001 Critical Business Doc Missing 7168 Non Compliance [2] Initial GFE 8/31/2001 Critical Date not within 3 days of Initial Application Date 7168 Non Compliance [2] Initial TIL 8/31/2001 Critical Date not within 3 days of Initial Application Date 7168 Non Compliance [2] State - Missing 8/31/2001 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7168 Non Compliance [2] State - Missing 8/31/2001 Critical Anti-Discrimination Notice 7168 Non Compliance [2] State - Missing 8/31/2001 Critical Attorney General Information Statement 7168 Non Compliance [2] State - Missing 8/31/2001 Critical Closing Statement / Closing Disclosure 7168 Non Compliance [2] State - Missing 8/31/2001 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7168 Non Compliance [2] State - Missing 8/31/2001 Critical Statutory Authority Disclosure 7169 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 5/23/2001 underdisclosed >$100 disclosed by $167.72 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing TIL itemization defense to of amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7169 Critical Compliance [3] HUD-1 Final HUD incomplete NO 5/23/2001 Incomplete due to marked up fees on page 2 not initialled or included in totals on line 1400. 7169 Non Compliance [2] Initial GFE 5/23/2001 Critical Date not within 3 days of Initial Application Date 7169 Non Compliance [2] Initial TIL 5/23/2001 Critical Date not within 3 days of Initial Application Date 7170 Critical Credit [3] MI Missing 2/20/1998 7170 Non Compliance [2] State - Missing 2/20/1998 Critical Anti-Discrimination Notice 7170 Non Compliance [2] State - Missing 2/20/1998 Critical Mortgage Loan Origination Dislcosure 7170 Non Compliance [2] State - Missing 2/20/1998 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 7170 Non Compliance [2] State - Missing 2/20/1998 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7170 Non Compliance [2] State - Missing 2/20/1998 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 7170 Non Compliance [2] State - Missing 2/20/1998 Critical Statutory Authority Disclosure 7171 Critical Credit [3] Missing Initial 5/3/2001 Application 7171 Non Compliance [2] Affiliated 5/3/2001 Critical Business Doc Missing 7171 Non Compliance [2] Initial GFE 5/3/2001 Critical Date not within 3 days of Initial Application Date 7171 Non Compliance [2] Initial TIL 5/3/2001 Critical Date not within 3 days of Initial Application Date 7172 Critical Credit [3] Credit Report 4/25/1997 Missing 7172 Non Compliance [2] State - Missing 4/25/1997 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7173 Critical Credit [3] Credit Report 1/7/1998 Missing 7173 Critical Credit [3] Initial 1/7/1998 Application Unsigned 7173 Non Compliance [2] Missing Notice 1/7/1998 Critical of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure 7173 Non Compliance [2] State - Missing 1/7/1998 Critical Anti-Discrimination Notice 7173 Non Compliance [2] State - Missing 1/7/1998 Critical Attorney General Information Statement 7173 Non Compliance [2] State - Missing 1/7/1998 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7173 Non Compliance [2] State - Missing 1/7/1998 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 7173 Non Compliance [2] State - Missing 1/7/1998 Critical Statutory Authority Disclosure 7174 Critical Credit [3] Final 4/10/1998 Application Missing 7174 Non Compliance [2] Initial GFE 4/10/1998 Critical Date not within 3 days of Initial Application Date 7174 Non Compliance [2] Initial TIL 4/10/1998 Critical Date not within 3 days of Initial Application Date 7174 Non Compliance [2] State - Missing 4/10/1998 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7174 Non Compliance [2] State - Missing 4/10/1998 Critical Anti-Discrimination Notice 7174 Non Compliance [2] State - Missing 4/10/1998 Critical Attorney General Information Statement 7174 Non Compliance [2] State - Missing 4/10/1998 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7174 Non Compliance [2] State - Missing 4/10/1998 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 7174 Non Compliance [2] State - Missing 4/10/1998 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 7174 Non Compliance [2] State - Missing 4/10/1998 Critical Statutory Authority Disclosure 7175 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 5/17/2001 underdisclosed >$35 disclosed by $387.50 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7175 Non Compliance [2] State - Missing 5/17/2001 Critical Commitment Letter 7175 Non Compliance [2] State - Missing 5/17/2001 Critical KY Fair Housing Law Disclosure 7175 Non Compliance [2] State - Missing 5/17/2001 Critical Notice of Choice of Agent or Insurer 7176 Critical Credit [3] Missing Title 4/11/2001 Evidence 7176 Non Compliance [2] Initial GFE 4/11/2001 Critical Date not within 3 days of Initial Application Date 7176 Non Compliance [2] Initial TIL 4/11/2001 Critical Date not within 3 days of Initial Application Date 7176 Non Compliance [2] State - Missing 4/11/2001 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7176 Non Compliance [2] State - Missing 4/11/2001 Critical Anti-Discrimination Notice 7176 Non Compliance [2] State - Missing 4/11/2001 Critical Attorney General Information Statement 7176 Non Compliance [2] State - Missing 4/11/2001 Critical Closing Statement / Closing Disclosure 7176 Non Compliance [2] State - Missing 4/11/2001 Critical Mortgage Loan Origination Dislcosure 7176 Non Compliance [2] State - Missing 4/11/2001 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7176 Non Compliance [2] State - Missing 4/11/2001 Critical Statutory Authority Disclosure 7177 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 6/21/2001 underdisclosed >$100 disclosed by $520.00 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7177 Non Compliance [2] Affiliated 6/21/2001 Critical Business Doc Missing 7177 Non Compliance [2] Initial GFE 6/21/2001 Critical Date not within 3 days of Initial Application Date 7177 Non Compliance [2] Initial GFE 6/21/2001 Critical Missing 7177 Non Compliance [2] Missing Notice 6/21/2001 Critical of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure 7177 Non Compliance [2] State - Missing 6/21/2001 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7177 Non Compliance [2] State - Missing 6/21/2001 Critical Anti-Discrimination Notice 7177 Non Compliance [2] State - Missing 6/21/2001 Critical Attorney General Information Statement 7177 Non Compliance [2] State - Missing 6/21/2001 Critical Closing Statement / Closing Disclosure 7177 Non Compliance [2] State - Missing 6/21/2001 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7177 Non Compliance [2] State - Missing 6/21/2001 Critical Insurance Disclosure 7177 Non Compliance [2] State - Missing 6/21/2001 Critical Mortgage Loan Origination Dislcosure 7177 Non Compliance [2] State - Missing 6/21/2001 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 7177 Non Compliance [2] State - Missing 6/21/2001 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7177 Non Compliance [2] State - Missing 6/21/2001 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 7177 Non Compliance [2] State - Missing 6/21/2001 Critical Optional Credit Insurance Disclosure 7177 Non Compliance [2] State - Missing 6/21/2001 Critical Statutory Authority Disclosure 7178 Critical Compliance [3] TIL Missing NO 8/29/2001 7178 Non Compliance [2] State - Missing 8/29/2001 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7178 Non Compliance [2] State - Missing 8/29/2001 Critical Attorney General Information Statement 7179 Critical Credit [3] Appraisal Incomplete 4/23/2001 Incomplete appraisal due to bottom of pages being cut off. 7179 Non Compliance [2] State - Missing 4/23/2001 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7179 Non Compliance [2] State - Missing 4/23/2001 Critical Anti-Discrimination Notice 7179 Non Compliance [2] State - Missing 4/23/2001 Critical Attorney General Information Statement 7179 Non Compliance [2] State - Missing 4/23/2001 Critical Closing Statement / Closing Disclosure 7179 Non Compliance [2] State - Missing 4/23/2001 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7179 Non Compliance [2] State - Missing 4/23/2001 Critical Insurance Disclosure 7179 Non Compliance [2] State - Missing 4/23/2001 Critical Mortgage Loan Origination Dislcosure 7179 Non Compliance [2] State - Missing 4/23/2001 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 7179 Non Compliance [2] State - Missing 4/23/2001 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7179 Non Compliance [2] State - Missing 4/23/2001 Critical Statutory Authority Disclosure 7180 Non Compliance [2] Initial TIL 6/21/2001 Critical Date not within 3 days of Initial Application Date 7181 Critical Credit [3] MI Missing 12/18/1998 7181 Non Compliance [2] Affiliated 12/18/1998 Critical Business Doc Missing 7181 Non Compliance [2] State - Missing 12/18/1998 Critical Application Disclosure 7181 Non Compliance [2] State - Missing 12/18/1998 Critical Licensee Name Number and NMLS Unique Identifier on the application 7181 Non Compliance [2] State - Missing 12/18/1998 Critical Right to Choose Insurance Provider 7181 Non Compliance [2] State - Missing 12/18/1998 Critical Title Insurance Notice 7182 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 6/7/2001 underdisclosed >$100 disclosed by $620.04 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7182 Non Compliance [2] State - Missing 6/7/2001 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7182 Non Compliance [2] State - Missing 6/7/2001 Critical Anti-Discrimination Notice 7182 Non Compliance [2] State - Missing 6/7/2001 Critical Attorney General Information Statement 7182 Non Compliance [2] State - Missing 6/7/2001 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7182 Non Compliance [2] State - Missing 6/7/2001 Critical Mortgage Loan Origination Dislcosure 7182 Non Compliance [2] State - Missing 6/7/2001 Critical Statutory Authority Disclosure 7183 Non Compliance [2] Initial TIL 9/13/1994 Critical Missing 7183 Non Compliance [2] State - Missing 9/13/1994 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7183 Non Compliance [2] State - Missing 9/13/1994 Critical Attorney General Information Statement 7183 Non Compliance [2] State - Missing 9/13/1994 Critical Closing Statement / Closing Disclosure 7183 Non Compliance [2] State - Missing 9/13/1994 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7183 Non Compliance [2] State - Missing 9/13/1994 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7183 Non Compliance [2] State - Missing 9/13/1994 Critical Statutory Authority Disclosure 7184 Critical Credit [3] Credit Report 3/28/1997 Missing 7184 Critical Credit [3] Missing Initial 3/28/1997 Application 7184 Non Compliance [2] State - Missing 3/28/1997 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7184 Non Compliance [2] State - Missing 3/28/1997 Critical Anti-Discrimination Notice 7184 Non Compliance [2] State - Missing 3/28/1997 Critical Attorney General Information Statement 7184 Non Compliance [2] State - Missing 3/28/1997 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7184 Non Compliance [2] State - Missing 3/28/1997 Critical Statutory Authority Disclosure 7185 Non Compliance [2] State - Missing 8/28/1997 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7185 Non Compliance [2] State - Missing 8/28/1997 Critical Anti-Discrimination Notice 7185 Non Compliance [2] State - Missing 8/28/1997 Critical Attorney General Information Statement 7185 Non Compliance [2] State - Missing 8/28/1997 Critical Closing Statement / Closing Disclosure 7185 Non Compliance [2] State - Missing 8/28/1997 Critical Insurance Disclosure 7185 Non Compliance [2] State - Missing 8/28/1997 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 7185 Non Compliance [2] State - Missing 8/28/1997 Critical Statutory Authority Disclosure 7186 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 6/29/2001 underdisclosed >$100 disclosed by $ 250.00 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing TIL itemization defense to of amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7186 Critical Credit [3] Appraisal Appraisal 6/29/2001 Incomplete incomplete due to bottom portion of document cut off during imaging process. 7186 Non Compliance [2] Initial GFE 6/29/2001 Critical Date not within 3 days of Initial Application Date 7186 Non Compliance [2] Initial TIL 6/29/2001 Critical Date not within 3 days of Initial Application Date 7186 Non Compliance [2] State - Missing 6/29/2001 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7186 Non Compliance [2] State - Missing 6/29/2001 Critical Anti-Discrimination Notice 7186 Non Compliance [2] State - Missing 6/29/2001 Critical Attorney General Information Statement 7186 Non Compliance [2] State - Missing 6/29/2001 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7186 Non Compliance [2] State - Missing 6/29/2001 Critical Mortgage Loan Origination Dislcosure 7186 Non Compliance [2] State - Missing 6/29/2001 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7186 Non Compliance [2] State - Missing 6/29/2001 Critical Statutory Authority Disclosure 7187 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 2/10/2000 underdisclosed >$35 disclosed by $ 64.20 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7187 Critical Credit [3] Final 2/10/2000 Application Missing 7187 Critical Credit [3] Missing Initial 2/10/2000 Application 7187 Non Compliance [2] Initial GFE 2/10/2000 Critical Missing 7187 Non Compliance [2] Initial TIL 2/10/2000 Critical Missing 7187 Non Compliance [2] State - Missing 2/10/2000 Critical Property Tax Benefit Disclosure (State Form 51781 (6-04) 7188 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 2/4/2000 underdisclosed >$35 disclosed by $84.11 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. TIL rescindable itemization did not transactions. disclose a commitment Unlimited as a fee of $25 and courier defense to fee of $60 as prepaid foreclosure. finance charges. Assignee liability. The loan is outside the SOL. 7188 Critical Compliance [3] TIL Incomplete Final TIL incomplete TESTED 2/4/2000 due to missing borrower signature. 7188 Critical Credit [3] Appraisal Appraisal 2/4/2000 Incomplete incomplete due to improper imaging resulting in bottom part of the document to be illegible. 7188 Critical Credit [3] Final 2/4/2000 Application Missing 7188 Critical Credit [3] Initial Initial 2/4/2000 Application application Incomplete incomplete due to bottom of the document cut off during imaging process. 7188 Non Compliance [2] Initial GFE 2/4/2000 Critical Missing 7188 Non Compliance [2] Initial TIL 2/4/2000 Critical Missing 7189 Critical Credit [3] Appraisal Appraisal 2/22/2000 Incomplete incomplete due to being completed on 6/12/99 and the loan closed on 2/22/00. Missing recertification of value. 7189 Critical Credit [3] Final 2/22/2000 Application Missing 7189 Critical Credit [3] Missing Initial 2/22/2000 Application 7189 Non Compliance [2] Initial GFE 2/22/2000 Critical Missing 7189 Non Compliance [2] Initial TIL 2/22/2000 Critical Missing 7189 Non Compliance [2] State - Missing 2/22/2000 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7189 Non Compliance [2] State - Missing 2/22/2000 Critical Anti-Discrimination Notice 7189 Non Compliance [2] State - Missing 2/22/2000 Critical Attorney General Information Statement 7189 Non Compliance [2] State - Missing 2/22/2000 Critical Closing Statement / Closing Disclosure 7189 Non Compliance [2] State - Missing 2/22/2000 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7189 Non Compliance [2] State - Missing 2/22/2000 Critical Mortgage Loan Origination Dislcosure 7189 Non Compliance [2] State - Missing 2/22/2000 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 7189 Non Compliance [2] State - Missing 2/22/2000 Critical Statutory Authority Disclosure 7190 Non Compliance [2] State - Missing 2/8/2000 Critical Freedom to Choose Insurance Provider disclosure 7191 Critical Credit [3] Final 3/29/2000 Application Missing 7191 Critical Credit [3] Initial Initial 3/29/2000 Application application Incomplete incomplete due to missing origination entity information. 7191 Non Compliance [2] Affiliated 3/29/2000 Critical Business Doc Missing 7191 Non Compliance [2] Initial GFE 3/29/2000 Critical Missing 7191 Non Compliance [2] Initial TIL 3/29/2000 Critical Missing 7191 Non Compliance [2] Missing Notice 3/29/2000 Critical of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure 7191 Non Compliance [2] State - Missing 3/29/2000 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7191 Non Compliance [2] State - Missing 3/29/2000 Critical Attorney General Information Statement 7191 Non Compliance [2] State - Missing 3/29/2000 Critical Closing Statement / Closing Disclosure 7191 Non Compliance [2] State - Missing 3/29/2000 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7191 Non Compliance [2] State - Missing 3/29/2000 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 7191 Non Compliance [2] State - Missing 3/29/2000 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7191 Non Compliance [2] State - Missing 3/29/2000 Critical Optional Credit Insurance Disclosure 7191 Non Compliance [2] State - Missing 3/29/2000 Critical Statutory Authority Disclosure 7192 Critical Credit [3] Final 3/30/2000 Application Missing 7192 Critical Credit [3] Missing Initial 3/30/2000 Application 7192 Non Compliance [2] Initial GFE 3/30/2000 Critical Missing 7192 Non Compliance [2] Initial TIL 3/30/2000 Critical Missing 7192 Non Compliance [2] State - Missing 3/30/2000 Critical Commitment Letter 7192 Non Compliance [2] State - Missing 3/30/2000 Critical KY Fair Housing Law Disclosure 7192 Non Compliance [2] State - Missing 3/30/2000 Critical Notice of Choice of Agent or Insurer 7193 Critical Credit [3] Final 4/6/2000 Application Missing 7193 Critical Credit [3] Missing Initial 4/6/2000 Application 7193 Non Compliance [2] Initial GFE 4/6/2000 Critical Missing 7193 Non Compliance [2] Initial TIL 4/6/2000 Critical Missing 7193 Non Compliance [2] State - Missing 4/6/2000 Critical Anti-Discrimination Notice 7193 Non Compliance [2] State - Missing 4/6/2000 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7193 Non Compliance [2] State - Missing 4/6/2000 Critical Statutory Authority Disclosure 7194 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 6/21/2001 underdisclosed >$100 disclosed by $220 which - 1yr for Purchase exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7194 Non Compliance [2] Affiliated 6/21/2001 Critical Business Doc Missing 7194 Non Compliance [2] State - Missing 6/21/2001 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7194 Non Compliance [2] State - Missing 6/21/2001 Critical Attorney General Information Statement 7194 Non Compliance [2] State - Missing 6/21/2001 Critical Closing Statement / Closing Disclosure 7194 Non Compliance [2] State - Missing 6/21/2001 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7194 Non Compliance [2] State - Missing 6/21/2001 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 7194 Non Compliance [2] State - Missing 6/21/2001 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7194 Non Compliance [2] State - Missing 6/21/2001 Critical Statutory Authority Disclosure 7195 Critical Compliance [3] HUD-1 Missing NO 6/20/2001 7195 Critical Compliance [3] TIL Missing NO 6/20/2001 7195 Critical Credit [3] Appraisal 6/20/2001 Missing 7195 Critical Credit [3] Credit Report 6/20/2001 Missing 7195 Critical Credit [3] Final 6/20/2001 Application Missing 7195 Critical Credit [3] Missing Initial 6/20/2001 Application 7195 Non Compliance [2] Affiliated 6/20/2001 Critical Business Doc Missing 7195 Non Compliance [2] Initial GFE 6/20/2001 Critical Missing 7195 Non Compliance [2] Initial TIL 6/20/2001 Critical Missing 7195 Non Compliance [2] State - Missing 6/20/2001 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7195 Non Compliance [2] State - Missing 6/20/2001 Critical Anti-Discrimination Notice 7195 Non Compliance [2] State - Missing 6/20/2001 Critical Attorney General Information Statement 7195 Non Compliance [2] State - Missing 6/20/2001 Critical Closing Statement / Closing Disclosure 7195 Non Compliance [2] State - Missing 6/20/2001 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7195 Non Compliance [2] State - Missing 6/20/2001 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7195 Non Compliance [2] State - Missing 6/20/2001 Critical Statutory Authority Disclosure 7196 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 6/1/2001 underdisclosed >$100 disclosed by $611.50 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7196 Non Compliance [2] State - Missing 6/1/2001 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7196 Non Compliance [2] State - Missing 6/1/2001 Critical Anti-Discrimination Notice 7196 Non Compliance [2] State - Missing 6/1/2001 Critical Attorney General Information Statement 7196 Non Compliance [2] State - Missing 6/1/2001 Critical Closing Statement / Closing Disclosure 7196 Non Compliance [2] State - Missing 6/1/2001 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7196 Non Compliance [2] State - Missing 6/1/2001 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7196 Non Compliance [2] State - Missing 6/1/2001 Critical Statutory Authority Disclosure 7197 Critical Credit [3] Application Final 5/31/2001 Incomplete application incomplete due to missing borrower's signature. 7197 Critical Credit [3] Escrow Holdback HUD line 104 5/31/2001 Final HUD $10,761.53 designated as Construction Account. 7197 Non Compliance [2] Initial GFE 5/31/2001 Critical Date not within 3 days of Initial Application Date 7197 Non Compliance [2] Initial TIL 5/31/2001 Critical Date not within 3 days of Initial Application Date 7197 Non Credit [2] Combined Orig 5/31/2001 Critical LTV >100% 7198 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 6/29/2001 underdisclosed >$100 disclosed by $800 which - 1yr for Purchase exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7198 Non Compliance [2] Initial GFE 6/29/2001 Critical Date not within 3 days of Initial Application Date 7198 Non Compliance [2] Initial TIL 6/29/2001 Critical Date not within 3 days of Initial Application Date 7198 Non Compliance [2] State - Missing 6/29/2001 Critical KY Fair Housing Law Disclosure 7198 Non Compliance [2] State - Missing 6/29/2001 Critical KY Notification to New Homeowners 7198 Non Compliance [2] State - Missing 6/29/2001 Critical Notice of Choice of Agent or Insurer 7199 Non Compliance [2] State - Missing 6/1/2001 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7199 Non Compliance [2] State - Missing 6/1/2001 Critical Attorney General Information Statement 7199 Non Compliance [2] State - Missing 6/1/2001 Critical Insurance Disclosure 7199 Non Compliance [2] State - Missing 6/1/2001 Critical Mortgage Loan Origination Dislcosure 7199 Non Compliance [2] State - Missing 6/1/2001 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 7199 Non Compliance [2] State - Missing 6/1/2001 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7199 Non Compliance [2] State - Missing 6/1/2001 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 7200 Critical Compliance [3] APR Tolerance APR under disclosed by APR - 1yr 6/22/2001 UnderDisclosed 0.125 .224 which exceeds the affirmative, .125 tolerance. 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. 7200 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 6/22/2001 underdisclosed >$100 disclosed by $1,182.96 - 1yr for Purchase whcih exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7200 Critical Credit [3] Missing Title 6/22/2001 Evidence 7200 Non Credit [2] Combined Orig 6/22/2001 Critical LTV >100% 7201 Non Compliance [2] Initial GFE 9/13/2001 Critical Missing 7201 Non Compliance [2] Initial TIL 9/13/2001 Critical Date not within 3 days of Initial Application Date 7201 Non Compliance [2] State - Missing 9/13/2001 Critical Notice to Borrower/Prospective Borrower / Homeowner Protection Notice 7201 Non Compliance [2] State - Missing 9/13/2001 Critical Property Tax Benefit Disclosure (State Form 51781 (6-04) 7202 Critical Compliance [3] TIL Missing NO 1/18/2000 7202 Non Compliance [2] Initial GFE 1/18/2000 Critical Date not within 3 days of Initial Application Date 7202 Non Compliance [2] Initial TIL 1/18/2000 Critical Date not within 3 days of Initial Application Date 7202 Non Compliance [2] State - Missing 1/18/2000 Critical cautionary notice pursuant to AL Code Section 5-19-6(a) on Note 7204 Non Compliance [2] Affiliated 8/10/2001 Critical Business Doc Missing 7204 Non Compliance [2] Initial GFE 8/10/2001 Critical Date not within 3 days of Initial Application Date 7204 Non Compliance [2] Initial TIL 8/10/2001 Critical Date not within 3 days of Initial Application Date 7204 Non Compliance [2] State - Missing 8/10/2001 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7204 Non Compliance [2] State - Missing 8/10/2001 Critical Anti-Discrimination Notice 7204 Non Compliance [2] State - Missing 8/10/2001 Critical Attorney General Information Statement 7204 Non Compliance [2] State - Missing 8/10/2001 Critical Closing Statement / Closing Disclosure 7204 Non Compliance [2] State - Missing 8/10/2001 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7204 Non Compliance [2] State - Missing 8/10/2001 Critical Insurance Disclosure 7204 Non Compliance [2] State - Missing 8/10/2001 Critical Mortgage Loan Origination Dislcosure 7204 Non Compliance [2] State - Missing 8/10/2001 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 7204 Non Compliance [2] State - Missing 8/10/2001 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7204 Non Compliance [2] State - Missing 8/10/2001 Critical Statutory Authority Disclosure 7205 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 12/28/2001 underdisclosed >$100 disclosed by $112.50 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7205 Critical Compliance [3] HUD-1 Final HUD incomplete NO 12/28/2001 Incomplete due to bottom of page 1 & 2 being cut off due to improper imaging, all fees were not able to be captured from the HUD. 7205 Critical Credit [3] Missing Initial 12/28/2001 Application 7205 Non Compliance [2] State - Missing 12/28/2001 Critical Borrower's Bill of Rights 7205 Non Compliance [2] State - Missing 12/28/2001 Critical Consumer Caution and Counseling Disclosure 7205 Non Compliance [2] State - Missing 12/28/2001 Critical Dower / Homestead Waiver Rider to Mortgage 7205 Non Compliance [2] State - Missing 12/28/2001 Critical Insurance Disclosure / Right to Choose Insurance Provider 7205 Non Compliance [2] State - Missing 12/28/2001 Critical Rate Lock 7206 Non Compliance [2] Initial GFE 8/3/2001 Critical Date not within 3 days of Initial Application Date 7206 Non Compliance [2] Initial TIL 8/3/2001 Critical Date not within 3 days of Initial Application Date 7207 Critical Compliance [3] APR Tolerance APR under disclosed by APR - 1yr 10/19/2001 UnderDisclosed 0.125 .1751 which exceeds the affirmative, .125 tolerance. 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. 7207 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 10/19/2001 underdisclosed >$100 disclosed by $910.01 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for Purchase 3yrs for transacctions. Unable rescindable to determine under transactions. disclosure due to Unlimited as a missing TIL itemization defense to of amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7207 Non Compliance [2] Affiliated 10/19/2001 Critical Business Doc Missing 7207 Non Compliance [2] Initial TIL 10/19/2001 Critical Missing 7207 Non Compliance [2] State - Mising 10/19/2001 Critical XXXXX Mortgage Escrow Act Disclosure 7207 Non Compliance [2] State - Missing 10/19/2001 Critical Application Disclosure Statement 7207 Non Compliance [2] State - Missing 10/19/2001 Critical Borrower Information Document 7207 Non Compliance [2] State - Missing 10/19/2001 Critical Collateral Protection Act Disclosure 7208 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 10/12/2001 underdisclosed >$35 disclosed by $434.02 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7208 Non Compliance [2] State - Missing 10/12/2001 Critical Borrower's Bill of Rights 7208 Non Compliance [2] State - Missing 10/12/2001 Critical Consumer Caution and Counseling Disclosure 7208 Non Compliance [2] State - Missing 10/12/2001 Critical Dower / Homestead Waiver Rider to Mortgage 7208 Non Compliance [2] State - Missing 10/12/2001 Critical Rate Lock 7209 Critical Compliance [3] HUD-1 Final HUD incomplete NO 9/25/2001 Incomplete due to bottom of page 2 being cut off. 7209 Non Compliance [2] Initial GFE 9/25/2001 Critical Date not within 3 days of Initial Application Date 7209 Non Compliance [2] Initial TIL 9/25/2001 Critical Date not within 3 days of Initial Application Date 7209 Non Compliance [2] State - Missing 9/25/2001 Critical Notice to Borrower/Prospective Borrower / Homeowner Protection Notice 7209 Non Compliance [2] State - Missing 9/25/2001 Critical Property Tax Benefit Disclosure (State Form 51781 (6-04) 7210 Critical Compliance [3] TIL Missing 9/20/1999 7210 Non Compliance [2] Affiliated 9/20/1999 Critical Business Doc Missing 7210 Non Compliance [2] Initial GFE 9/20/1999 Critical Date not within 3 days of Initial Application Date 7210 Non Compliance [2] Initial TIL 9/20/1999 Critical Date not within 3 days of Initial Application Date 7211 Critical Compliance [3] HUD-1 Missing NO 4/16/1993 7211 Critical Compliance [3] ROR Missing ROR - 3yrs for 4/16/1993 rescindable transactions. The loan is outside the SOL. 7211 Critical Compliance [3] TIL Missing NO 4/16/1993 7211 Critical Credit [3] Appraisal 4/16/1993 Missing 7211 Critical Credit [3] Credit Report 4/16/1993 Missing 7211 Critical Credit [3] Final 4/16/1993 Application Missing 7211 Critical Credit [3] Missing Initial 4/16/1993 Application 7211 Non Compliance [2] Affiliated 4/16/1993 Critical Business Doc Missing 7211 Non Compliance [2] Initial GFE 4/16/1993 Critical Missing 7211 Non Compliance [2] Initial TIL 4/16/1993 Critical Missing 7212 Critical Credit [3] Final 4/23/1999 Application Missing 7212 Critical Credit [3] Note Incomplete Note in file is 4/23/1999 incomplete due to reflecting incorrect property address, XXXXX. Correct address is XXXXX. 7212 Non Compliance [2] Initial TIL 4/23/1999 Critical Missing 7212 Non Compliance [2] State - Missing 4/23/1999 Critical Anti-Coercion Notice 7212 Non Compliance [2] State - Missing 4/23/1999 Critical Broker Agreement 7213 Non Compliance [2] Initial GFE 8/29/2001 Critical Date not within 3 days of Initial Application Date 7214 Non Compliance [2] State - Missing 9/21/2001 Critical KY Fair Housing Law Disclosure 7214 Non Compliance [2] State - Missing 9/21/2001 Critical Notice of Choice of Agent or Insurer 7215 Non Compliance [2] State - Missing 2/15/1995 Critical Application Disclosure / Advance Fee Agreement 7215 Non Compliance [2] State - Missing 2/15/1995 Critical Authorization to Complete Blank Spaces 7216 Non Compliance [2] State - Missing 10/9/2001 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7216 Non Compliance [2] State - Missing 10/9/2001 Critical Attorney General Information Statement 7216 Non Compliance [2] State - Missing 10/9/2001 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7216 Non Compliance [2] State - Missing 10/9/2001 Critical Statutory Authority Disclosure 7217 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 7/17/1998 underdisclosed >$100 disclosed by $114.82 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. TIL rescindable Itemization did not transactions. disclose the closing Unlimited as a fee of $169.50 or defense to Interim Interest of foreclosure. $131.04 as prepaid Assignee finance charges. liability. The loan is outside the SOL. 7217 Critical Compliance [3] TIL Incomplete Final TIL incomplete NO 7/17/1998 due to not being dated by the borrower. 7217 Non Compliance [2] Affiliated 7/17/1998 Critical Business Doc Missing 7217 Non Compliance [2] State - Missing 7/17/1998 Critical Appraisal Notice 7217 Non Compliance [2] State - Missing 7/17/1998 Critical Authorization to Complete Blank Spaces 7218 Critical Compliance [3] ROR Incomplete ROR incomplete due to ROR - 3yrs for 12/31/2001 being signed 12/31/2001 rescindable with a recission date transactions. of 12/4/2001, appears The loan is to clerical error. outside the SOL. 7218 Non Compliance [2] State - Missing 12/31/2001 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7218 Non Compliance [2] State - Missing 12/31/2001 Critical Anti-Discrimination Notice 7218 Non Compliance [2] State - Missing 12/31/2001 Critical Attorney General Information Statement 7218 Non Compliance [2] State - Missing 12/31/2001 Critical Closing Statement / Closing Disclosure 7218 Non Compliance [2] State - Missing 12/31/2001 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7218 Non Compliance [2] State - Missing 12/31/2001 Critical Statutory Authority Disclosure 7219 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 10/4/2001 underdisclosed >$100 disclosed by $245.00 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7219 Non Compliance [2] Initial GFE 10/4/2001 Critical Date not within 3 days of Initial Application Date 7219 Non Compliance [2] Initial TIL 10/4/2001 Critical Date not within 3 days of Initial Application Date 7219 Non Compliance [2] State - Missing 10/4/2001 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7219 Non Compliance [2] State - Missing 10/4/2001 Critical Anti-Discrimination Notice 7219 Non Compliance [2] State - Missing 10/4/2001 Critical Attorney General Information Statement 7219 Non Compliance [2] State - Missing 10/4/2001 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7220 Non Compliance [2] Affiliated 12/20/2001 Critical Business Doc Missing 7220 Non Compliance [2] Initial GFE 12/20/2001 Critical Date not within 3 days of Initial Application Date 7220 Non Compliance [2] Initial TIL 12/20/2001 Critical Missing 7220 Non Compliance [2] Missing Notice 12/20/2001 Critical of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure 7220 Non Compliance [2] State - Missing 12/20/2001 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7220 Non Compliance [2] State - Missing 12/20/2001 Critical Anti-Discrimination Notice 7220 Non Compliance [2] State - Missing 12/20/2001 Critical Attorney General Information Statement 7220 Non Compliance [2] State - Missing 12/20/2001 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7220 Non Compliance [2] State - Missing 12/20/2001 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 7220 Non Compliance [2] State - Missing 12/20/2001 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7220 Non Compliance [2] State - Missing 12/20/2001 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 7220 Non Compliance [2] State - Missing 12/20/2001 Critical Statutory Authority Disclosure 7221 Critical Credit [3] Mortgage/DOT Mortgage N/A 2/2/2002 Incomplete incomplete due to missing notary acknowledgment date. 7221 Critical Credit [3] Note Incomplete Note incomplete N/A 2/2/2002 due to street address missing. 7221 Non Compliance [2] Affiliated N/A N/A 2/2/2002 Critical Business Doc Missing 7221 Non Compliance [2] Initial GFE N/A N/A 2/2/2002 Critical Date not within 3 days of Initial Application Date 7221 Non Compliance [2] Initial TIL N/A N/A 2/2/2002 Critical Date not within 3 days of Initial Application Date 7221 Non Compliance [2] State - Missing N/A N/A 2/2/2002 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7221 Non Compliance [2] State - Missing N/A N/A 2/2/2002 Critical Anti-Discrimination Notice 7221 Non Compliance [2] State - Missing N/A N/A 2/2/2002 Critical Attorney General Information Statement 7221 Non Compliance [2] State - Missing N/A N/A 2/2/2002 Critical Closing Statement / Closing Disclosure 7221 Non Compliance [2] State - Missing N/A N/A 2/2/2002 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7221 Non Compliance [2] State - Missing N/A N/A 2/2/2002 Critical Mortgage Loan Origination Dislcosure 7221 Non Compliance [2] State - Missing N/A N/A 2/2/2002 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 7221 Non Compliance [2] State - Missing N/A N/A 2/2/2002 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7221 Non Compliance [2] State - Missing N/A N/A 2/2/2002 Critical Statutory Authority Disclosure 7222 Critical Credit [3] Missing Initial 10/30/2001 Application 7223 Critical Compliance [3] TIL Missing NO 7/23/1998 7223 Critical Credit [3] Final 7/23/1998 Application Missing 7223 Non Compliance [2] State - Missing 7/23/1998 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7223 Non Compliance [2] State - Missing 7/23/1998 Critical Attorney General Information Statement 7223 Non Compliance [2] State - Missing 7/23/1998 Critical Closing Statement / Closing Disclosure 7223 Non Compliance [2] State - Missing 7/23/1998 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7223 Non Compliance [2] State - Missing 7/23/1998 Critical Statutory Authority Disclosure 7224 Critical Compliance [3] HUD-1 Estimated N/A Estimated HUD in file NO 5/11/1999 is not executed by the borrower or certified by settlement agent. 7224 Critical Compliance [3] TIL Incomplete N/A Final TIL incomplete NO 5/11/1999 due to bottom portion being cut off. 7224 Critical Credit [3] Initial Initial N/A 5/11/1999 Application application Incomplete incomplete due to missing origination entity information. 7224 Non Compliance [2] Initial GFE N/A N/A 5/11/1999 Critical Missing 7224 Non Compliance [2] State - Missing N/A N/A 5/11/1999 Critical Anti-Discrimination Notice 7224 Non Compliance [2] State - Missing N/A N/A 5/11/1999 Critical Attorney General Information Statement 7224 Non Compliance [2] State - Missing N/A N/A 5/11/1999 Critical Closing Statement / Closing Disclosure 7225 Critical Compliance [3] TIL Missing NO 12/17/1992 7225 Critical Credit [3] Final 12/17/1992 Application Missing 7225 Critical Credit [3] Initial Initial 12/17/1992 Application application Incomplete incomplete due to missing origination entity information. 7225 Non Compliance [2] State - Missing 12/17/1992 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7225 Non Compliance [2] State - Missing 12/17/1992 Critical Anti-Discrimination Notice 7225 Non Compliance [2] State - Missing 12/17/1992 Critical Attorney General Information Statement 7225 Non Compliance [2] State - Missing 12/17/1992 Critical Closing Statement / Closing Disclosure 7225 Non Compliance [2] State - Missing 12/17/1992 Critical Insurance Disclosure 7225 Non Compliance [2] State - Missing 12/17/1992 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7225 Non Compliance [2] State - Missing 12/17/1992 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 7225 Non Compliance [2] State - Missing 12/17/1992 Critical Statutory Authority Disclosure 7225 Non Credit [2] Combined Orig 12/17/1992 Critical LTV >100% 7226 Critical Compliance [3] HUD-1 Missing NO 2/28/1994 7226 Non Compliance [2] Affiliated 2/28/1994 Critical Business Doc Missing 7226 Non Compliance [2] State - Missing 2/28/1994 Critical Closing Statement / Closing Disclosure 7227 Non Compliance [2] State - Missing 1/22/2001 Critical cautionary notice pursuant to AL Code Section 5-19-6(a) on Note 7228 Critical Compliance [3] HUD-1 Final HUD not signed by NO 6/26/1999 Incomplete the borrower. 7228 Critical Compliance [3] TIL Incomplete Final TIL is not signed NO 6/26/1999 and reflects a print date 07/07/1999 which is post funding. 7228 Non Compliance [2] State - Missing 6/26/1999 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7228 Non Compliance [2] State - Missing 6/26/1999 Critical Attorney General Information Statement 7228 Non Compliance [2] State - Missing 6/26/1999 Critical Closing Statement / Closing Disclosure 7228 Non Compliance [2] State - Missing 6/26/1999 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7228 Non Compliance [2] State - Missing 6/26/1999 Critical Statutory Authority Disclosure 7229 Non Compliance [2] Initial GFE N/A N/A 10/25/2001 Critical Date not within 3 days of Initial Application Date 7229 Non Compliance [2] Initial TIL N/A N/A 10/25/2001 Critical Date not within 3 days of Initial Application Date 7230 Critical Credit [3] Appraisal 2/19/2002 Missing 7230 Critical Credit [3] Initial 2/19/2002 Application Unsigned 7231 Critical Credit [3] Final 4/20/1993 Application Missing 7231 Non Compliance [2] Affiliated 4/20/1993 Critical Business Doc Missing 7231 Non Compliance [2] Initial TIL 4/20/1993 Critical Missing 7231 Non Compliance [2] State - Missing 4/20/1993 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7231 Non Compliance [2] State - Missing 4/20/1993 Critical Attorney General Information Statement 7231 Non Compliance [2] State - Missing 4/20/1993 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7231 Non Compliance [2] State - Missing 4/20/1993 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 7231 Non Compliance [2] State - Missing 4/20/1993 Critical Statutory Authority Disclosure 7232 Non Compliance [2] State - Missing 3/29/2001 Critical cautionary notice pursuant to AL Code Section 5-19-6(a) on Note 7233 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 12/18/2001 underdisclosed >$100 disclosed by $265.04 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7233 Non Compliance [2] Initial TIL 12/18/2001 Critical Date not within 3 days of Initial Application Date 7234 Non Compliance [2] Initial TIL 3/15/2002 Critical Date not within 3 days of Initial Application Date 7234 Non Compliance [2] State - Missing 3/15/2002 Critical Anti-Discrimination Notice 7235 Critical Compliance [3] TIL Missing NO 2/12/2002 7236 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 1/23/2002 underdisclosed >$100 disclosed by $413.00 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7236 Non Compliance [2] Missing Notice 1/23/2002 Critical of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure 7236 Non Compliance [2] State - Missing 1/23/2002 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7236 Non Compliance [2] State - Missing 1/23/2002 Critical Anti-Discrimination Notice 7236 Non Compliance [2] State - Missing 1/23/2002 Critical Attorney General Information Statement 7236 Non Compliance [2] State - Missing 1/23/2002 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7236 Non Compliance [2] State - Missing 1/23/2002 Critical Insurance Disclosure 7236 Non Compliance [2] State - Missing 1/23/2002 Critical Mortgage Loan Origination Dislcosure 7236 Non Compliance [2] State - Missing 1/23/2002 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 7236 Non Compliance [2] State - Missing 1/23/2002 Critical Statutory Authority Disclosure 7237 Critical Compliance [3] TIL Missing NO 1/28/2002 7237 Non Compliance [2] State - Missing 1/28/2002 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7237 Non Compliance [2] State - Missing 1/28/2002 Critical Anti-Discrimination Notice 7237 Non Compliance [2] State - Missing 1/28/2002 Critical Attorney General Information Statement 7237 Non Compliance [2] State - Missing 1/28/2002 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7237 Non Compliance [2] State - Missing 1/28/2002 Critical Statutory Authority Disclosure 7238 Critical Credit [3] Credit Report 2/19/2002 Missing 7238 Non Compliance [2] State - Missing 2/19/2002 Critical Borrower's Bill of Rights 7238 Non Compliance [2] State - Missing 2/19/2002 Critical Consumer Caution and Counseling Disclosure 7238 Non Compliance [2] State - Missing 2/19/2002 Critical Insurance Disclosure / Right to Choose Insurance Provider 7239 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 10/30/1992 underdisclosed >$100 disclosed by $226.03 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7239 Non Compliance [2] Affiliated 10/30/1992 Critical Business Doc Missing 7239 Non Compliance [2] State - Missing 10/30/1992 Critical KY Fair Housing Law Disclosure 7239 Non Compliance [2] State - Missing 10/30/1992 Critical KY Notification to New Homeowners 7239 Non Compliance [2] State - Missing 10/30/1992 Critical Notice of Choice of Agent or Insurer 7240 Non Compliance [2] Initial GFE 3/27/2002 Critical Missing 7240 Non Compliance [2] Initial TIL 3/27/2002 Critical Date not within 3 days of Initial Application Date 7241 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 6/28/2002 underdisclosed >$100 disclosed by $102.67 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7241 Critical Credit [3] Final 6/28/2002 Application Missing 7241 Non Compliance [2] Affiliated 6/28/2002 Critical Business Doc Missing 7241 Non Compliance [2] Initial GFE 6/28/2002 Critical Missing 7241 Non Compliance [2] Initial TIL 6/28/2002 Critical Missing 7241 Non Compliance [2] State - Missing 6/28/2002 Critical Anti-Coercion Notice 7241 Non Compliance [2] State - Missing 6/28/2002 Critical Broker Agreement 7241 Non Compliance [2] State - Missing 6/28/2002 Critical Lock In Agreement 7241 Non Compliance [2] State - Missing 6/28/2002 Critical Mortgage Loan Commitment 7241 Non Compliance [2] State - Missing 6/28/2002 Critical Notice of Material Change of Mortgage Loan Terms 7241 Non Compliance [2] State - Missing 6/28/2002 Critical Notice to Purchaser- Mortgagor 7241 Non Compliance [2] State - Missing 6/28/2002 Critical Pre-Application Dislcosure 7242 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 5/16/2002 underdisclosed >$100 disclosed by $625 which - 1yr for Purchase exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7242 Critical Credit [3] Initial 5/16/2002 Application Unsigned 7242 Non Compliance [2] State - Agency 5/16/2002 Critical Disclosure 7242 Non Compliance [2] State - Missing 5/16/2002 Critical Advance Fee disclosure 7242 Non Compliance [2] State - Missing 5/16/2002 Critical KY Fair Housing Law Disclosure 7242 Non Compliance [2] State - Missing 5/16/2002 Critical KY Notification to New Homeowners 7242 Non Compliance [2] State - Missing 5/16/2002 Critical Notice of Choice of Agent or Insurer 7243 Critical Credit [3] Initial 6/27/2002 Application Unsigned 7243 Non Compliance [2] Initial GFE 6/27/2002 Critical Date not within 3 days of Initial Application Date 7243 Non Compliance [2] Initial TIL 6/27/2002 Critical Date not within 3 days of Initial Application Date 7243 Non Compliance [2] State - Missing 6/27/2002 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7243 Non Compliance [2] State - Missing 6/27/2002 Critical Attorney General Information Statement 7243 Non Compliance [2] State - Missing 6/27/2002 Critical Closing Statement / Closing Disclosure 7243 Non Compliance [2] State - Missing 6/27/2002 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7243 Non Compliance [2] State - Missing 6/27/2002 Critical Statutory Authority Disclosure 7244 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 3/28/2002 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 7244 Critical Credit [3] Initial Initial 3/28/2002 Application application Incomplete incomplete due to missing the borrower's signature but marked as taken in a face to face interview. 7244 Non Compliance [2] Affiliated 3/28/2002 Critical Business Doc Missing 7244 Non Compliance [2] Initial GFE 3/28/2002 Critical Date not within 3 days of Initial Application Date 7244 Non Compliance [2] Initial TIL 3/28/2002 Critical Date not within 3 days of Initial Application Date 7244 Non Compliance [2] State - Missing 3/28/2002 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7244 Non Compliance [2] State - Missing 3/28/2002 Critical Attorney General Information Statement 7244 Non Compliance [2] State - Missing 3/28/2002 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7244 Non Compliance [2] State - Missing 3/28/2002 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 7244 Non Compliance [2] State - Missing 3/28/2002 Critical Statutory Authority Disclosure 7246 Non Compliance [2] State - Missing 5/30/2002 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7246 Non Compliance [2] State - Missing 5/30/2002 Critical Anti-Discrimination Notice 7246 Non Compliance [2] State - Missing 5/30/2002 Critical Attorney General Information Statement 7246 Non Compliance [2] State - Missing 5/30/2002 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7246 Non Compliance [2] State - Missing 5/30/2002 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7246 Non Compliance [2] State - Missing 5/30/2002 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 7246 Non Compliance [2] State - Missing 5/30/2002 Critical Statutory Authority Disclosure 7247 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 6/5/2002 underdisclosed >$100 disclosed by $645.30 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7247 Critical Credit [3] Mortgage/DOT Mortgage 6/5/2002 Incomplete incomplete due to missing date of notary acknowledgment. 7247 Non Compliance [2] Initial GFE 6/5/2002 Critical Date not within 3 days of Initial Application Date 7247 Non Compliance [2] Initial TIL 6/5/2002 Critical Date not within 3 days of Initial Application Date 7247 Non Compliance [2] State - Missing 6/5/2002 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7247 Non Compliance [2] State - Missing 6/5/2002 Critical Attorney General Information Statement 7247 Non Compliance [2] State - Missing 6/5/2002 Critical Closing Statement / Closing Disclosure 7247 Non Compliance [2] State - Missing 6/5/2002 Critical Mortgage Loan Origination Dislcosure 7247 Non Compliance [2] State - Missing 6/5/2002 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 7247 Non Compliance [2] State - Missing 6/5/2002 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7247 Non Compliance [2] State - Missing 6/5/2002 Critical Statutory Authority Disclosure 7248 Critical Credit [3] Final N/A N/A 5/26/1993 Application Missing 7248 Non Compliance [2] Affiliated N/A N/A 5/26/1993 Critical Business Doc Missing 7249 Critical Compliance [3] HUD-1 Missing NO 11/12/1993 7249 Critical Compliance [3] ROR Missing ROR - 3yrs for 11/12/1993 rescindable transactions. The loan is outside the SOL. 7249 Critical Compliance [3] TIL Missing NO 11/12/1993 7249 Critical Credit [3] Appraisal 11/12/1993 Missing 7249 Critical Credit [3] Credit Report 11/12/1993 Missing 7249 Critical Credit [3] Final 11/12/1993 Application Missing 7249 Critical Credit [3] Missing Initial 11/12/1993 Application 7249 Critical Credit [3] Missing Title 11/12/1993 Evidence 7249 Critical Credit [3] No Net Tangible Unable to 11/12/1993 Benefit To Borrower determine net tangible benefit due to, missing previous note and/or payoff statement for subject property. 7249 Non Compliance [2] Affiliated 11/12/1993 Critical Business Doc Missing 7249 Non Compliance [2] Initial GFE 11/12/1993 Critical Missing 7249 Non Compliance [2] Initial TIL 11/12/1993 Critical Missing 7249 Non Compliance [2] State - Missing 11/12/1993 Critical Commitment Letter 7249 Non Compliance [2] State - Missing 11/12/1993 Critical KY Fair Housing Law Disclosure 7249 Non Compliance [2] State - Missing 11/12/1993 Critical Notice of Choice of Agent or Insurer 7250 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 7/5/2002 underdisclosed >$100 disclosed by $351.32 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7250 Non Compliance [2] State - Missing 7/5/2002 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7250 Non Compliance [2] State - Missing 7/5/2002 Critical Anti-Discrimination Notice 7250 Non Compliance [2] State - Missing 7/5/2002 Critical Attorney General Information Statement 7250 Non Compliance [2] State - Missing 7/5/2002 Critical Mortgage Loan Origination Dislcosure 7250 Non Compliance [2] State - Missing 7/5/2002 Critical Statutory Authority Disclosure 7251 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 5/23/2002 underdisclosed >$100 disclosed by - 1yr for Purchase $105.91which exceeds affirmative, the $100 tolerance for 3yrs for purchase transactions. rescindable Unable to determine transactions. under disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7252 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 6/7/2002 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 7252 Critical Credit [3] Appraisal Appraisal 6/7/2002 Incomplete incomplete due to missing completion certificate. 7252 Non Compliance [2] Affiliated 6/7/2002 Critical Business Doc Missing 7252 Non Compliance [2] Initial GFE 6/7/2002 Critical Date not within 3 days of Initial Application Date 7252 Non Compliance [2] Initial TIL 6/7/2002 Critical Missing 7252 Non Compliance [2] State - Missing 6/7/2002 Critical Statutory Authority Disclosure 7253 Non Compliance [2] Affiliated 8/22/2002 Critical Business Doc Missing 7253 Non Compliance [2] State - Missing 8/22/2002 Critical Freedom to Choose Insurance Provider disclosure 7253 Non Compliance [2] State - Missing 8/22/2002 Critical Notice to Borrower/Prospective Borrower / Homeowner Protection Notice 7253 Non Compliance [2] State - Missing 8/22/2002 Critical Property Tax Benefit Disclosure (State Form 51781 (6-04) 7254 Non Compliance [2] Initial GFE 7/19/2002 Critical Date not within 3 days of Initial Application Date 7254 Non Compliance [2] Initial TIL 7/19/2002 Critical Missing 7254 Non Compliance [2] State - Missing 7/19/2002 Critical KY Fair Housing Law Disclosure 7254 Non Compliance [2] State - Missing 7/19/2002 Critical KY Notification to New Homeowners 7254 Non Compliance [2] State - Missing 7/19/2002 Critical Notice of Choice of Agent or Insurer 7255 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 6/14/2002 underdisclosed >$100 disclosed by $149.00 - 1yr for Purchase which exceeds the affirmative, $100.00 tolerance for 3yrs for purchase transactions. rescindable Unable to determine transactions. under disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7255 Critical Credit [3] Final 6/14/2002 Application Missing 7255 Non Compliance [2] Missing Notice 6/14/2002 Critical of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure 7255 Non Compliance [2] State - Missing 6/14/2002 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7255 Non Compliance [2] State - Missing 6/14/2002 Critical Anti-Discrimination Notice 7255 Non Compliance [2] State - Missing 6/14/2002 Critical Attorney General Information Statement 7255 Non Compliance [2] State - Missing 6/14/2002 Critical Closing Statement / Closing Disclosure 7255 Non Compliance [2] State - Missing 6/14/2002 Critical Insurance Disclosure 7255 Non Compliance [2] State - Missing 6/14/2002 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 7255 Non Compliance [2] State - Missing 6/14/2002 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 7255 Non Compliance [2] State - Missing 6/14/2002 Critical Statutory Authority Disclosure 7256 Critical Compliance [3] ROR Incorrect N/A ROR incorrect form used ROR Form - 7/3/2002 Form - Lender to for lender to lender Because this Lender Not On H9/G9 refinance, H9 or G9 issue is not form not used. uniformly settled among the circuit courts, the continuing risk that the borrower may have an extended right to rescind (3 additional years) if a creditor uses the incorrect Model Form remains. Because of this uncertainty, we continue to recommend that creditors use Model Form H-8 only for refinances involving a new creditor and Model Form H-9 for refinances involving the same creditor. The loan is outside the SOL. 7256 Non Compliance [2] Affiliated N/A N/A 7/3/2002 Critical Business Doc Missing 7257 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 9/26/2002 underdisclosed >$100 disclosed by $158.13 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. There foreclosure. is a seller credit on Assignee the first page of the liability. The final Hud in the amount loan is outside of $1,500 which is not the SOL. itemized therefore exluded. 7257 Non Compliance [2] Affiliated 9/26/2002 Critical Business Doc Missing 7257 Non Compliance [2] Initial GFE 9/26/2002 Critical Date not within 3 days of Initial Application Date 7257 Non Compliance [2] Initial TIL 9/26/2002 Critical Date not within 3 days of Initial Application Date 7257 Non Compliance [2] State - Missing 9/26/2002 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7257 Non Compliance [2] State - Missing 9/26/2002 Critical Anti-Discrimination Notice 7257 Non Compliance [2] State - Missing 9/26/2002 Critical Attorney General Information Statement 7257 Non Compliance [2] State - Missing 9/26/2002 Critical Closing Statement / Closing Disclosure 7257 Non Compliance [2] State - Missing 9/26/2002 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7257 Non Compliance [2] State - Missing 9/26/2002 Critical Mortgage Loan Origination Dislcosure 7257 Non Compliance [2] State - Missing 9/26/2002 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 7257 Non Compliance [2] State - Missing 9/26/2002 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7257 Non Compliance [2] State - Missing 9/26/2002 Critical Statutory Authority Disclosure 7258 Critical Compliance [3] TIL Missing NO 10/4/2002 7258 Critical Credit [3] Final 10/4/2002 Application Missing 7258 Non Compliance [2] State - Missing 10/4/2002 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7258 Non Compliance [2] State - Missing 10/4/2002 Critical Attorney General Information Statement 7258 Non Compliance [2] State - Missing 10/4/2002 Critical Closing Statement / Closing Disclosure 7258 Non Compliance [2] State - Missing 10/4/2002 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7258 Non Compliance [2] State - Missing 10/4/2002 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 7258 Non Compliance [2] State - Missing 10/4/2002 Critical Statutory Authority Disclosure 7259 Non Compliance [2] Affiliated 2/25/2002 Critical Business Doc Missing 7259 Non Compliance [2] Initial TIL 2/25/2002 Critical Date not within 3 days of Initial Application Date 7259 Non Compliance [2] State - Missing 2/25/2002 Critical Anti-Coercion Disclosure / Notice of Choice of Agent or Insurer 7260 Critical Compliance [3] Finance Charge N/A Finance charges under Finance Charge 8/9/2002 underdisclosed >$100 disclosed by $125 which - 1yr for Purchase exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7260 Non Compliance [2] State - Missing N/A N/A 8/9/2002 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7260 Non Compliance [2] State - Missing N/A N/A 8/9/2002 Critical Attorney General Information Statement 7260 Non Compliance [2] State - Missing N/A N/A 8/9/2002 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7261 Non Compliance [2] Affiliated 9/24/2002 Critical Business Doc Missing 7261 Non Compliance [2] Initial GFE 9/24/2002 Critical Date not within 3 days of Initial Application Date 7261 Non Compliance [2] Initial TIL 9/24/2002 Critical Date not within 3 days of Initial Application Date 7261 Non Compliance [2] State - Missing 9/24/2002 Critical Borrower's Bill of Rights 7261 Non Compliance [2] State - Missing 9/24/2002 Critical Consumer Caution and Counseling Disclosure 7261 Non Compliance [2] State - Missing 9/24/2002 Critical Insurance Disclosure / Right to Choose Insurance Provider 7262 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 8/9/2002 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 7262 Critical Credit [3] Credit Report 8/9/2002 Missing 7262 Critical Credit [3] Missing Initial 8/9/2002 Application 7262 Non Compliance [2] State - Missing 8/9/2002 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7262 Non Compliance [2] State - Missing 8/9/2002 Critical Anti-Discrimination Notice 7262 Non Compliance [2] State - Missing 8/9/2002 Critical Attorney General Information Statement 7262 Non Compliance [2] State - Missing 8/9/2002 Critical Closing Statement / Closing Disclosure 7262 Non Compliance [2] State - Missing 8/9/2002 Critical Mortgage Loan Origination Dislcosure 7262 Non Compliance [2] State - Missing 8/9/2002 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7262 Non Compliance [2] State - Missing 8/9/2002 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 7262 Non Compliance [2] State - Missing 8/9/2002 Critical Optional Credit Insurance Disclosure 7262 Non Compliance [2] State - Missing 8/9/2002 Critical Statutory Authority Disclosure 7263 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 8/2/2002 underdisclosed >$100 disclosed by $630.24, - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. There foreclosure. is a Seller credit on Assignee line 205 of HUD for liability. The $1,000, which is not loan is outside itemized therefore the SOL. excluded. 7263 Critical Credit [3] Appraisal 8/2/2002 Missing 7263 Non Compliance [2] State - Missing 8/2/2002 Critical Attorney General Information Statement 7263 Non Compliance [2] State - Missing 8/2/2002 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7263 Non Compliance [2] State - Missing 8/2/2002 Critical Mortgage Loan Origination Dislcosure 7263 Non Compliance [2] State - Missing 8/2/2002 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 7263 Non Compliance [2] State - Missing 8/2/2002 Critical Optional Credit Insurance Disclosure 7263 Non Compliance [2] State - Missing 8/2/2002 Critical Statutory Authority Disclosure 7264 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 8/29/2002 underdisclosed >$100 disclosed by $846.10 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing TIL itemization defense to of amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7264 Non Compliance [2] Initial GFE 8/29/2002 Critical Date not within 3 days of Initial Application Date 7264 Non Compliance [2] Initial TIL 8/29/2002 Critical Date not within 3 days of Initial Application Date 7264 Non Compliance [2] State - Missing 8/29/2002 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7264 Non Compliance [2] State - Missing 8/29/2002 Critical Attorney General Information Statement 7264 Non Compliance [2] State - Missing 8/29/2002 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7264 Non Compliance [2] State - Missing 8/29/2002 Critical Mortgage Loan Origination Dislcosure 7264 Non Compliance [2] State - Missing 8/29/2002 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 7264 Non Compliance [2] State - Missing 8/29/2002 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7264 Non Compliance [2] State - Missing 8/29/2002 Critical Statutory Authority Disclosure 7265 Critical Compliance [3] Finance Charge N/A Finance charges under Finance Charge 8/5/2002 underdisclosed >$100 disclosed by $255 which - 1yr for Purchase exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7265 Non Compliance [2] Affiliated N/A N/A 8/5/2002 Critical Business Doc Missing 7265 Non Compliance [2] Initial GFE N/A N/A 8/5/2002 Critical Date not within 3 days of Initial Application Date 7265 Non Compliance [2] Initial TIL N/A N/A 8/5/2002 Critical Date not within 3 days of Initial Application Date 7265 Non Compliance [2] State - Missing N/A N/A 8/5/2002 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7265 Non Compliance [2] State - Missing N/A N/A 8/5/2002 Critical Attorney General Information Statement 7265 Non Compliance [2] State - Missing N/A N/A 8/5/2002 Critical Closing Statement / Closing Disclosure 7265 Non Compliance [2] State - Missing N/A N/A 8/5/2002 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7265 Non Compliance [2] State - Missing N/A N/A 8/5/2002 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7265 Non Compliance [2] State - Missing N/A N/A 8/5/2002 Critical Statutory Authority Disclosure 7266 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 8/19/2002 underdisclosed >$100 disclosed by $232.94 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7267 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 8/30/2002 underdisclosed >$35 disclosed by $65.70 - 1yr for Refinance which exceeds the affirmative, $35.00 tolerance for 3yrs for refinance transactions. rescindable Unable to determine the transactions. reason for under Unlimited as a disclosure due to defense to missing itemization of foreclosure. amount financed. Assignee liability. The loan is outside the SOL. 7267 Critical Compliance [3] TIL Incomplete Final TIL incomplete TESTED 8/30/2002 due to missing borrower's signature. 7267 Critical Credit [3] Application Final 8/30/2002 Incomplete application incomplete due to missing origination entity information and bottom of all pages are cut off. 7267 Critical Credit [3] Appraisal Appraisal 8/30/2002 Incomplete incomplete due to improper imaging resulting in bottom portion not legible including appraisal date. 7267 Critical Credit [3] Credit Report 8/30/2002 Missing 7267 Critical Credit [3] Initial Initial 8/30/2002 Application application Incomplete incomplete due to missing origination entity information and bottom of all pages are cut off. 7267 Non Compliance [2] Affiliated 8/30/2002 Critical Business Doc Missing 7267 Non Compliance [2] State - Missing 8/30/2002 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7267 Non Compliance [2] State - Missing 8/30/2002 Critical Anti-Discrimination Notice 7267 Non Compliance [2] State - Missing 8/30/2002 Critical Attorney General Information Statement 7267 Non Compliance [2] State - Missing 8/30/2002 Critical Closing Statement / Closing Disclosure 7267 Non Compliance [2] State - Missing 8/30/2002 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 7267 Non Compliance [2] State - Missing 8/30/2002 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7267 Non Compliance [2] State - Missing 8/30/2002 Critical Statutory Authority Disclosure 7268 Critical Credit [3] Credit Report 8/9/2002 Missing 7268 Non Compliance [2] State - Missing 8/9/2002 Critical Borrower's Bill of Rights 7268 Non Compliance [2] State - Missing 8/9/2002 Critical Consumer Caution and Counseling Disclosure 7268 Non Compliance [2] State - Missing 8/9/2002 Critical Dower / Homestead Waiver Rider to Mortgage 7268 Non Compliance [2] State - Missing 8/9/2002 Critical Insurance Disclosure / Right to Choose Insurance Provider 7269 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 11/22/2002 underdisclosed >$100 disclosed by $491.99 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7269 Critical Credit [3] Initial Initial 11/22/2002 Application application Incomplete incomplete due to missing origination entity information. 7269 Non Compliance [2] Affiliated 11/22/2002 Critical Business Doc Missing 7269 Non Compliance [2] Initial GFE 11/22/2002 Critical Date not within 3 days of Initial Application Date 7269 Non Compliance [2] Initial TIL 11/22/2002 Critical Date not within 3 days of Initial Application Date 7269 Non Compliance [2] State - Missing 11/22/2002 Critical Notice to Purchaser- Mortgagor 7270 Non Compliance [2] Initial GFE 9/6/2002 Critical Date not within 3 days of Initial Application Date 7270 Non Compliance [2] Initial TIL 9/6/2002 Critical Date not within 3 days of Initial Application Date 7270 Non Compliance [2] State - Missing 9/6/2002 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7270 Non Compliance [2] State - Missing 9/6/2002 Critical Attorney General Information Statement 7270 Non Compliance [2] State - Missing 9/6/2002 Critical Closing Statement / Closing Disclosure 7270 Non Compliance [2] State - Missing 9/6/2002 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7270 Non Compliance [2] State - Missing 9/6/2002 Critical Statutory Authority Disclosure 7272 Non Compliance [2] State - Missing 9/26/2002 Critical Borrower's Bill of Rights 7272 Non Compliance [2] State - Missing 9/26/2002 Critical Consumer Caution and Counseling Disclosure 7272 Non Compliance [2] State - Missing 9/26/2002 Critical Dower / Homestead Waiver Rider to Mortgage 7272 Non Compliance [2] State - Missing 9/26/2002 Critical Insurance Disclosure / Right to Choose Insurance Provider 7273 Non Compliance [2] Affiliated N/A N/A 10/10/2002 Critical Business Doc Missing 7273 Non Compliance [2] Initial TIL N/A N/A 10/10/2002 Critical Date not within 3 days of Initial Application Date 7273 Non Compliance [2] State - Missing N/A N/A 10/10/2002 Critical Borrower's Bill of Rights 7273 Non Compliance [2] State - Missing N/A N/A 10/10/2002 Critical Consumer Caution and Counseling Disclosure 7274 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 8/30/2002 underdisclosed >$100 disclosed by $921.10 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. There foreclosure. is a seller credit on Assignee line 215 for $1,500 liability. The which is not itemized loan is outside therefore excluded. the SOL. 7274 Critical Credit [3] Initial Initial 8/30/2002 Application application Incomplete incomplete due to missing origination entity information. 7274 Critical Credit [3] Missing Title 8/30/2002 Evidence 7274 Non Compliance [2] Initial TIL 8/30/2002 Critical Missing 7274 Non Compliance [2] State - Missing 8/30/2002 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7274 Non Compliance [2] State - Missing 8/30/2002 Critical Attorney General Information Statement 7274 Non Compliance [2] State - Missing 8/30/2002 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7274 Non Compliance [2] State - Missing 8/30/2002 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 7274 Non Compliance [2] State - Missing 8/30/2002 Critical Statutory Authority Disclosure 7275 Non Compliance [2] State - Missing 9/10/2002 Critical Borrower's Bill of Rights 7275 Non Compliance [2] State - Missing 9/10/2002 Critical Consumer Caution and Counseling Disclosure 7276 Critical Credit [3] Appraisal 2/9/1994 Missing 7276 Critical Credit [3] Credit Report 2/9/1994 Missing 7276 Critical Credit [3] Final 2/9/1994 Application Missing 7276 Critical Credit [3] Missing Initial 2/9/1994 Application 7276 Non Compliance [2] Affiliated 2/9/1994 Critical Business Doc Missing 7276 Non Compliance [2] Initial GFE 2/9/1994 Critical Missing 7276 Non Compliance [2] Initial TIL 2/9/1994 Critical Missing 7276 Non Compliance [2] State - Missing 2/9/1994 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7276 Non Compliance [2] State - Missing 2/9/1994 Critical Anti-Discrimination Notice 7276 Non Compliance [2] State - Missing 2/9/1994 Critical Attorney General Information Statement 7276 Non Compliance [2] State - Missing 2/9/1994 Critical Closing Statement / Closing Disclosure 7276 Non Compliance [2] State - Missing 2/9/1994 Critical Mortgage Loan Origination Dislcosure 7276 Non Compliance [2] State - Missing 2/9/1994 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 7276 Non Compliance [2] State - Missing 2/9/1994 Critical Statutory Authority Disclosure 7277 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 11/1/2002 underdisclosed >$35 disclosed by $85 which - 1yr for Refinance exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7277 Non Compliance [2] State - Missing 11/1/2002 Critical Anti-Discrimination Notice 7277 Non Compliance [2] State - Missing 11/1/2002 Critical Attorney General Information Statement 7277 Non Compliance [2] State - Missing 11/1/2002 Critical Mortgage Loan Origination Dislcosure 7277 Non Compliance [2] State - Missing 11/1/2002 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 7277 Non Compliance [2] State - Missing 11/1/2002 Critical Statutory Authority Disclosure 7278 Critical Credit [3] Application Final 12/28/1992 Incomplete application incomplete due to missing borrower's signature. 7278 Non Compliance [2] Affiliated 12/28/1992 Critical Business Doc Missing 7278 Non Compliance [2] Initial GFE 12/28/1992 Critical Date not within 3 days of Initial Application Date 7278 Non Compliance [2] Initial TIL 12/28/1992 Critical Date not within 3 days of Initial Application Date 7278 Non Compliance [2] State - Missing 12/28/1992 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7278 Non Compliance [2] State - Missing 12/28/1992 Critical Anti-Discrimination Notice 7278 Non Compliance [2] State - Missing 12/28/1992 Critical Attorney General Information Statement 7278 Non Compliance [2] State - Missing 12/28/1992 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7278 Non Compliance [2] State - Missing 12/28/1992 Critical Statutory Authority Disclosure 7279 Non Compliance [2] Initial TIL 11/23/1992 Critical Missing 7279 Non Compliance [2] Missing Notice 11/23/1992 Critical of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure 7279 Non Compliance [2] State - Missing 11/23/1992 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7279 Non Compliance [2] State - Missing 11/23/1992 Critical Anti-Discrimination Notice 7279 Non Compliance [2] State - Missing 11/23/1992 Critical Attorney General Information Statement 7279 Non Compliance [2] State - Missing 11/23/1992 Critical Insurance Disclosure 7279 Non Compliance [2] State - Missing 11/23/1992 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 7279 Non Compliance [2] State - Missing 11/23/1992 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 7279 Non Compliance [2] State - Missing 11/23/1992 Critical Statutory Authority Disclosure 7280 Non Compliance [2] Initial TIL 11/22/2002 Critical Missing 7281 Critical Credit [3] Application Final 1/29/1993 Incomplete application incomplete due to missing borrower's signature. 7281 Critical Credit [3] Initial Initial 1/29/1993 Application application Incomplete incomplete due to missing origination entity information. 7281 Non Compliance [2] Affiliated 1/29/1993 Critical Business Doc Missing 7281 Non Compliance [2] State - Missing 1/29/1993 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7281 Non Compliance [2] State - Missing 1/29/1993 Critical Anti-Discrimination Notice 7281 Non Compliance [2] State - Missing 1/29/1993 Critical Attorney General Information Statement 7281 Non Compliance [2] State - Missing 1/29/1993 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7281 Non Compliance [2] State - Missing 1/29/1993 Critical Insurance Disclosure 7281 Non Compliance [2] State - Missing 1/29/1993 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 7281 Non Compliance [2] State - Missing 1/29/1993 Critical Statutory Authority Disclosure 7282 Critical Credit [3] Final 3/26/1993 Application Missing 7282 Non Compliance [2] State - Missing 3/26/1993 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7282 Non Compliance [2] State - Missing 3/26/1993 Critical Attorney General Information Statement 7282 Non Compliance [2] State - Missing 3/26/1993 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7282 Non Compliance [2] State - Missing 3/26/1993 Critical Statutory Authority Disclosure 7283 Critical Compliance [3] APR Tolerance APR under disclosed by APR - 1yr 3/30/1993 UnderDisclosed 0.25 .8546 which exceeds the affirmative, 0.25 tolerance. 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. 7283 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 3/30/1993 underdisclosed >$100 disclosed by $23,032.85 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Closing rescindable instructions indicate transactions. the Index used was Unlimited as a 4.46%. The lowest Index defense to available within the foreclosure. look-back period is Assignee 5.92%. liability. The loan is outside the SOL. 7283 Critical Credit [3] Application Final 3/30/1993 Incomplete application incomplete due to missing borrower's signature. 7283 Non Compliance [2] State - Missing 3/30/1993 Critical Anti-Discrimination Notice 7283 Non Compliance [2] State - Missing 3/30/1993 Critical Attorney General Information Statement 7283 Non Compliance [2] State - Missing 3/30/1993 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7283 Non Compliance [2] State - Missing 3/30/1993 Critical Statutory Authority Disclosure 7284 Non Compliance [2] Affiliated 5/13/1993 Critical Business Doc Missing 7284 Non Compliance [2] State - Missing 5/13/1993 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7284 Non Compliance [2] State - Missing 5/13/1993 Critical Anti-Discrimination Notice 7284 Non Compliance [2] State - Missing 5/13/1993 Critical Attorney General Information Statement 7284 Non Compliance [2] State - Missing 5/13/1993 Critical Closing Statement / Closing Disclosure 7284 Non Compliance [2] State - Missing 5/13/1993 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7284 Non Compliance [2] State - Missing 5/13/1993 Critical Insurance Disclosure 7284 Non Compliance [2] State - Missing 5/13/1993 Critical Mortgage Loan Origination Dislcosure 7284 Non Compliance [2] State - Missing 5/13/1993 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 7284 Non Compliance [2] State - Missing 5/13/1993 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7284 Non Compliance [2] State - Missing 5/13/1993 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 7284 Non Compliance [2] State - Missing 5/13/1993 Critical Statutory Authority Disclosure 7285 Non Compliance [2] State - Missing 9/26/2002 Critical Borrower's Bill of Rights 7285 Non Compliance [2] State - Missing 9/26/2002 Critical Consumer Caution and Counseling Disclosure 7286 Critical Credit [3] Final 6/15/1993 Application Missing 7286 Non Compliance [2] Affiliated 6/15/1993 Critical Business Doc Missing 7286 Non Compliance [2] State - Missing 6/15/1993 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7287 Critical Credit [3] Final 6/22/1993 Application Missing 7287 Critical Credit [3] Mortgage/DOT Mortgage 6/22/1993 Incomplete incomplete, unable to determine the form as the letters are illegible. 7287 Non Compliance [2] Affiliated 6/22/1993 Critical Business Doc Missing 7287 Non Compliance [2] Initial TIL 6/22/1993 Critical Date not within 3 days of Initial Application Date 7287 Non Compliance [2] Missing Notice 6/22/1993 Critical of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure 7287 Non Compliance [2] State - Missing 6/22/1993 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7287 Non Compliance [2] State - Missing 6/22/1993 Critical Attorney General Information Statement 7287 Non Compliance [2] State - Missing 6/22/1993 Critical Closing Statement / Closing Disclosure 7287 Non Compliance [2] State - Missing 6/22/1993 Critical Mortgage Loan Origination Dislcosure 7287 Non Compliance [2] State - Missing 6/22/1993 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 7287 Non Compliance [2] State - Missing 6/22/1993 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7287 Non Compliance [2] State - Missing 6/22/1993 Critical Statutory Authority Disclosure 7288 Critical Credit [3] Final 7/16/1993 Application Missing 7288 Non Compliance [2] Initial GFE 7/16/1993 Critical Date not within 3 days of Initial Application Date 7288 Non Compliance [2] Initial TIL 7/16/1993 Critical Date not within 3 days of Initial Application Date 7288 Non Compliance [2] State - Missing 7/16/1993 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7288 Non Compliance [2] State - Missing 7/16/1993 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7289 Non Compliance [2] Affiliated 11/22/2002 Critical Business Doc Missing 7289 Non Compliance [2] Missing Notice 11/22/2002 Critical of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure 7289 Non Compliance [2] State - Missing 11/22/2002 Critical Anti-Discrimination Notice 7289 Non Compliance [2] State - Missing 11/22/2002 Critical Insurance Disclosure 7289 Non Compliance [2] State - Missing 11/22/2002 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 7289 Non Compliance [2] State - Missing 11/22/2002 Critical Optional Credit Insurance Disclosure 7289 Non Compliance [2] State - Missing 11/22/2002 Critical Statutory Authority Disclosure 7290 Non Compliance [2] Affiliated 10/21/1993 Critical Business Doc Missing 7290 Non Compliance [2] Initial GFE 10/21/1993 Critical Date not within 3 days of Initial Application Date 7290 Non Compliance [2] Initial TIL 10/21/1993 Critical Date not within 3 days of Initial Application Date 7290 Non Compliance [2] Missing Notice 10/21/1993 Critical of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure 7290 Non Compliance [2] State - Missing 10/21/1993 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7290 Non Compliance [2] State - Missing 10/21/1993 Critical Anti-Discrimination Notice 7290 Non Compliance [2] State - Missing 10/21/1993 Critical Attorney General Information Statement 7290 Non Compliance [2] State - Missing 10/21/1993 Critical Closing Statement / Closing Disclosure 7290 Non Compliance [2] State - Missing 10/21/1993 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7290 Non Compliance [2] State - Missing 10/21/1993 Critical Insurance Disclosure 7290 Non Compliance [2] State - Missing 10/21/1993 Critical Mortgage Loan Origination Dislcosure 7290 Non Compliance [2] State - Missing 10/21/1993 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 7290 Non Compliance [2] State - Missing 10/21/1993 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7290 Non Compliance [2] State - Missing 10/21/1993 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 7290 Non Compliance [2] State - Missing 10/21/1993 Critical Statutory Authority Disclosure 7292 Critical Credit [3] Final 10/8/1993 Application Missing 7293 Critical Credit [3] Final 9/23/1993 Application Missing 7293 Non Compliance [2] Affiliated 9/23/1993 Critical Business Doc Missing 7293 Non Compliance [2] State - Missing 9/23/1993 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7293 Non Compliance [2] State - Missing 9/23/1993 Critical Anti-Discrimination Notice 7293 Non Compliance [2] State - Missing 9/23/1993 Critical Attorney General Information Statement 7293 Non Compliance [2] State - Missing 9/23/1993 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7293 Non Compliance [2] State - Missing 9/23/1993 Critical Statutory Authority Disclosure 7294 Critical Credit [3] Credit Report 10/15/2002 Missing 7294 Critical Credit [3] Final 10/15/2002 Application Missing 7294 Non Compliance [2] Affiliated 10/15/2002 Critical Business Doc Missing 7294 Non Compliance [2] Initial GFE 10/15/2002 Critical Missing 7294 Non Compliance [2] Initial TIL 10/15/2002 Critical Missing 7294 Non Compliance [2] State - Missing 10/15/2002 Critical Consumer Caution and Counseling Disclosure 7295 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 11/1/2002 underdisclosed >$100 disclosed by $545 which - 1yr for Purchase exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7296 Non Compliance [2] Initial GFE 11/26/2002 Critical Date not within 3 days of Initial Application Date 7296 Non Compliance [2] Initial TIL 11/26/2002 Critical Date not within 3 days of Initial Application Date 7296 Non Credit [2] Manufactured 11/26/2002 Critical (Double-Wide) 7297 Non Compliance [2] State - Missing 10/17/2002 Critical Anti-Coercion Notice 7297 Non Compliance [2] State - Missing 10/17/2002 Critical Mortgage Loan Commitment 7297 Non Compliance [2] State - Missing 10/17/2002 Critical Notice of Material Change of Mortgage Loan Terms 7297 Non Compliance [2] State - Missing 10/17/2002 Critical Notice to Purchaser- Mortgagor 7297 Non Compliance [2] State - Missing 10/17/2002 Critical Pre-Application Dislcosure 7298 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 11/1/2002 underdisclosed >$100 disclosed by $245 which - 1yr for Purchase exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7298 Critical Credit [3] Missing Initial 11/1/2002 Application 7298 Non Compliance [2] Affiliated 11/1/2002 Critical Business Doc Missing 7298 Non Compliance [2] State - Missing 11/1/2002 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7298 Non Compliance [2] State - Missing 11/1/2002 Critical Anti-Discrimination Notice 7298 Non Compliance [2] State - Missing 11/1/2002 Critical Attorney General Information Statement 7298 Non Compliance [2] State - Missing 11/1/2002 Critical Closing Statement / Closing Disclosure 7298 Non Compliance [2] State - Missing 11/1/2002 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7298 Non Compliance [2] State - Missing 11/1/2002 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7298 Non Compliance [2] State - Missing 11/1/2002 Critical Statutory Authority Disclosure 7299 Non Compliance [2] State - Missing 11/19/2002 Critical Borrower's Bill of Rights 7299 Non Compliance [2] State - Missing 11/19/2002 Critical Consumer Caution and Counseling Disclosure 7299 Non Compliance [2] State - Missing 11/19/2002 Critical Insurance Disclosure / Right to Choose Insurance Provider 7300 Non Compliance [2] Affiliated 10/22/2002 Critical Business Doc Missing 7300 Non Compliance [2] State - Missing 10/22/2002 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7300 Non Compliance [2] State - Missing 10/22/2002 Critical Anti-Discrimination Notice 7300 Non Compliance [2] State - Missing 10/22/2002 Critical Attorney General Information Statement 7300 Non Compliance [2] State - Missing 10/22/2002 Critical Closing Statement / Closing Disclosure 7300 Non Compliance [2] State - Missing 10/22/2002 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7300 Non Compliance [2] State - Missing 10/22/2002 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7300 Non Compliance [2] State - Missing 10/22/2002 Critical Statutory Authority Disclosure 7301 Non Compliance [2] Affiliated 12/4/2002 Critical Business Doc Missing 7301 Non Compliance [2] Initial TIL 12/4/2002 Critical Date not within 3 days of Initial Application Date 7302 Critical Compliance [3] TIL Missing NO 12/16/2002 7302 Critical Credit [3] Appraisal 12/16/2002 Missing 7302 Critical Credit [3] Credit Report 12/16/2002 Missing 7302 Critical Credit [3] Final 12/16/2002 Application Missing 7302 Critical Credit [3] Missing Initial 12/16/2002 Application 7302 Critical Credit [3] Missing Title 12/16/2002 Evidence 7302 Non Compliance [2] Affiliated 12/16/2002 Critical Business Doc Missing 7302 Non Compliance [2] Initial GFE 12/16/2002 Critical Missing 7302 Non Compliance [2] Initial TIL 12/16/2002 Critical Missing 7302 Non Compliance [2] State - Missing 12/16/2002 Critical Commitment Letter 7302 Non Compliance [2] State - Missing 12/16/2002 Critical KY Fair Housing Law Disclosure 7302 Non Compliance [2] State - Missing 12/16/2002 Critical KY Notification to New Homeowners 7302 Non Compliance [2] State - Missing 12/16/2002 Critical Notice of Choice of Agent or Insurer 7303 Non Compliance [2] Initial GFE 1/8/2003 Critical Date not within 3 days of Initial Application Date 7303 Non Compliance [2] Initial TIL 1/8/2003 Critical Date not within 3 days of Initial Application Date 7303 Non Compliance [2] State - Missing 1/8/2003 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7303 Non Compliance [2] State - Missing 1/8/2003 Critical Anti-Discrimination Notice 7303 Non Compliance [2] State - Missing 1/8/2003 Critical Attorney General Information Statement 7303 Non Compliance [2] State - Missing 1/8/2003 Critical Statutory Authority Disclosure 7304 Non Compliance [2] Missing Notice 11/15/2002 Critical of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure 7304 Non Compliance [2] State - Missing 11/15/2002 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7304 Non Compliance [2] State - Missing 11/15/2002 Critical Anti-Discrimination Notice 7304 Non Compliance [2] State - Missing 11/15/2002 Critical Attorney General Information Statement 7304 Non Compliance [2] State - Missing 11/15/2002 Critical Mortgage Loan Origination Dislcosure 7304 Non Compliance [2] State - Missing 11/15/2002 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 7304 Non Compliance [2] State - Missing 11/15/2002 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7304 Non Compliance [2] State - Missing 11/15/2002 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 7304 Non Compliance [2] State - Missing 11/15/2002 Critical Statutory Authority Disclosure 7305 Non Compliance [2] Initial TIL 1/13/2003 Critical Date not within 3 days of Initial Application Date 7306 Non Compliance [2] Affiliated 6/17/2003 Critical Business Doc Missing 7306 Non Compliance [2] State - Missing 6/17/2003 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7306 Non Compliance [2] State - Missing 6/17/2003 Critical Anti-Discrimination Notice 7306 Non Compliance [2] State - Missing 6/17/2003 Critical Attorney General Information Statement 7306 Non Compliance [2] State - Missing 6/17/2003 Critical Closing Statement / Closing Disclosure 7306 Non Compliance [2] State - Missing 6/17/2003 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7306 Non Compliance [2] State - Missing 6/17/2003 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 7306 Non Compliance [2] State - Missing 6/17/2003 Critical Statutory Authority Disclosure 7307 Critical Credit [3] Application Final 12/6/2002 Incomplete application incomplete due to missing bottom portion of documents. 7307 Critical Credit [3] Appraisal Appraisal 12/6/2002 Incomplete incomplete due to bottom portion of document cut off during imaging process. 7307 Critical Credit [3] Initial Initial 12/6/2002 Application application Incomplete incomplete due to missing bottom portion of documents. 7307 Non Compliance [2] State - Missing 12/6/2002 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7307 Non Compliance [2] State - Missing 12/6/2002 Critical Attorney General Information Statement 7307 Non Compliance [2] State - Missing 12/6/2002 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7307 Non Compliance [2] State - Missing 12/6/2002 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 7307 Non Compliance [2] State - Missing 12/6/2002 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7307 Non Compliance [2] State - Missing 12/6/2002 Critical Statutory Authority Disclosure 7308 Non Compliance [2] Initial GFE 12/12/2002 Critical Date not within 3 days of Initial Application Date 7308 Non Compliance [2] Initial TIL 12/12/2002 Critical Date not within 3 days of Initial Application Date 7308 Non Compliance [2] State - Missing 12/12/2002 Critical Attorney General Information Statement 7308 Non Compliance [2] State - Missing 12/12/2002 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7308 Non Compliance [2] State - Missing 12/12/2002 Critical Statutory Authority Disclosure 7309 Non Compliance [2] State - Missing 12/6/2002 Critical Freedom to Choose Insurance Provider disclosure 7310 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 11/29/2002 underdisclosed >$100 disclosed by $274.02 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7310 Non Compliance [2] State - Missing 11/29/2002 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7310 Non Compliance [2] State - Missing 11/29/2002 Critical Anti-Discrimination Notice 7310 Non Compliance [2] State - Missing 11/29/2002 Critical Attorney General Information Statement 7310 Non Compliance [2] State - Missing 11/29/2002 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7310 Non Compliance [2] State - Missing 11/29/2002 Critical Mortgage Loan Origination Dislcosure 7310 Non Compliance [2] State - Missing 11/29/2002 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 7310 Non Compliance [2] State - Missing 11/29/2002 Critical Statutory Authority Disclosure 7311 Non Compliance [2] Affiliated 4/2/2003 Critical Business Doc Missing 7311 Non Compliance [2] State - Missing 4/2/2003 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7311 Non Compliance [2] State - Missing 4/2/2003 Critical Attorney General Information Statement 7311 Non Compliance [2] State - Missing 4/2/2003 Critical Closing Statement / Closing Disclosure 7311 Non Compliance [2] State - Missing 4/2/2003 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7311 Non Compliance [2] State - Missing 4/2/2003 Critical Insurance Disclosure 7311 Non Compliance [2] State - Missing 4/2/2003 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7311 Non Compliance [2] State - Missing 4/2/2003 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 7311 Non Compliance [2] State - Missing 4/2/2003 Critical Statutory Authority Disclosure 7311 Non Credit [2] Combined Orig 4/2/2003 Critical LTV >100% 7312 Critical Credit [3] Final 12/30/2002 Application Missing 7312 Non Compliance [2] Affiliated 12/30/2002 Critical Business Doc Missing 7312 Non Compliance [2] Initial TIL 12/30/2002 Critical Missing 7312 Non Compliance [2] State - Missing 12/30/2002 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7312 Non Compliance [2] State - Missing 12/30/2002 Critical Anti-Discrimination Notice 7312 Non Compliance [2] State - Missing 12/30/2002 Critical Attorney General Information Statement 7312 Non Compliance [2] State - Missing 12/30/2002 Critical Closing Statement / Closing Disclosure 7312 Non Compliance [2] State - Missing 12/30/2002 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7312 Non Compliance [2] State - Missing 12/30/2002 Critical Mortgage Loan Origination Dislcosure 7312 Non Compliance [2] State - Missing 12/30/2002 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 7312 Non Compliance [2] State - Missing 12/30/2002 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7312 Non Compliance [2] State - Missing 12/30/2002 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 7312 Non Compliance [2] State - Missing 12/30/2002 Critical Statutory Authority Disclosure 7313 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 3/1/2003 underdisclosed >$35 disclosed by $169.13 - 1yr for Refinance which exceeds the affirmative, $35.00 tolerance for 3yrs for refinance transactions. rescindable Unable to determine transactions. under disclosure due to Unlimited as a missing TIL itemization defense to of amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7313 Critical Compliance [3] ROR Violation ROR executed by ROR - 3yrs for 3/1/2003 Funding date is prior borrowers 3/1/2003 with rescindable to or equals the ROR expiration of transactions. End Date rescission period noted The loan is as 3/5/2003. HUD outside the reflects a funding date SOL. of 3/1/2003, equal to the rescission period expiration date. 7313 Critical Credit [3] Missing Initial 3/1/2003 Application 7313 Non Compliance [2] Affiliated 3/1/2003 Critical Business Doc Missing 7313 Non Compliance [2] Missing Notice 3/1/2003 Critical of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure 7313 Non Compliance [2] State - Missing 3/1/2003 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7313 Non Compliance [2] State - Missing 3/1/2003 Critical Anti-Discrimination Notice 7313 Non Compliance [2] State - Missing 3/1/2003 Critical Attorney General Information Statement 7313 Non Compliance [2] State - Missing 3/1/2003 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7313 Non Compliance [2] State - Missing 3/1/2003 Critical Mortgage Loan Origination Dislcosure 7313 Non Compliance [2] State - Missing 3/1/2003 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 7313 Non Compliance [2] State - Missing 3/1/2003 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7313 Non Compliance [2] State - Missing 3/1/2003 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 7313 Non Compliance [2] State - Missing 3/1/2003 Critical Statutory Authority Disclosure 7314 Critical Credit [3] Missing Initial 12/13/2002 Application 7314 Non Compliance [2] Affiliated 12/13/2002 Critical Business Doc Missing 7314 Non Compliance [2] Initial GFE 12/13/2002 Critical Missing 7314 Non Compliance [2] Initial TIL 12/13/2002 Critical Missing 7315 Critical Credit [3] Credit Report 3/11/2002 Missing 7315 Non Compliance [2] State - Missing 3/11/2002 Critical Notice of Right to Select Attorney 7315 Non Credit [2] Manufactured 3/11/2002 Critical (Double-Wide) 7316 Critical Compliance [3] HUD-1 Missing YES 8/27/2003 7316 Critical Compliance [3] ROR Missing TX 50(a)(6) 8/27/2003 Statute of limitations is 4 years. A 50a6 violation may lead to forfeiture of all principal and interest. The loan is outside the SOL. // ROR - 3yrs for rescindable transactions. The loan is outside the SOL. 7316 Critical Compliance [3] TIL Missing YES 8/27/2003 7316 Critical Compliance [3] TX Home Equity Home Loan Provision: State Statute 8/27/2003 Loan Disclosure State law DISCLOSURE: of limitations Exception Acknowledgement of Fair is 4 years. A Market Value signed and 50a6 violation dated by all borrowers may lead to not in file. forfeiture of all principal and interest. The loan is outside the SOL. // ROR - 3yrs for rescindable transactions. The loan is outside the SOL. 7316 Critical Compliance [3] TX Home Equity Home Loan Provision: State Statute 8/27/2003 Loan Disclosure State law DISCLOSURE: of limitations Exception Acknowledgement that is 4 years. A borrower(s) received 50a6 violation copies of all documents may lead to signed at closing not forfeiture of in file. all principal and interest. The loan is outside the SOL. // ROR - 3yrs for rescindable transactions. The loan is outside the SOL. 7316 Critical Compliance [3] TX Home Equity Home Loan Provision: State Statute 8/27/2003 Loan Disclosure State law DISCLOSURE: of limitations Exception Loan documents does not is 4 years. A expressly provide that 50a6 violation the loan may be prepaid may lead to at any time without forfeiture of penalty. all principal and interest. The loan is outside the SOL. // ROR - 3yrs for rescindable transactions. The loan is outside the SOL. 7316 Critical Compliance [3] TX Home Equity Home Loan Provision: State Statute 8/27/2003 Loan Disclosure State law DISCLOSURE: of limitations Exception Missing acknowledgement is 4 years. A that borrower is 50a6 violation provided with documents may lead to signed after closing. forfeiture of all principal and interest. The loan is outside the SOL. // ROR - 3yrs for rescindable transactions. The loan is outside the SOL. 7316 Critical Compliance [3] TX Home Equity Home Loan Provision: State Statute 8/27/2003 Loan Disclosure State law DISCLOSURE: of limitations Exception Missing docs, unable to is 4 years. A validate loan documents 50a6 violation expressly disclaim and may lead to waive any and all forfeiture of security interests. all principal and interest. The loan is outside the SOL. // ROR - 3yrs for rescindable transactions. The loan is outside the SOL. 7316 Critical Compliance [3] TX Home Equity Home Loan Provision: State Statute 8/27/2003 Loan Disclosure State law DISCLOSURE: of limitations Exception Missing evidence that is 4 years. A security instrument 50a6 violation discloses that the loan may lead to is a XXXXX Home forfeiture of Equity/50(a)(6) Loan. all principal and interest. The loan is outside the SOL. // ROR - 3yrs for rescindable transactions. The loan is outside the SOL. 7316 Critical Compliance [3] TX Home Equity Home Loan Provision: State Statute 8/27/2003 Loan Disclosure State law DISCLOSURE: of limitations Exception Notice Concerning is 4 years. A Equity Loan Extensions 50a6 violation of Credit / Home Equity may lead to Disclosure not in file. forfeiture of all principal and interest. The loan is outside the SOL. // ROR - 3yrs for rescindable transactions. The loan is outside the SOL. 7316 Critical Compliance [3] TX Home Equity Home Loan Provision: State Statute 8/27/2003 Loan Disclosure State law DISCLOSURE: of limitations Exception Notice of 3-day Right is 4 years. A of Rescission signed 50a6 violation and dated at time of may lead to closing not in file. forfeiture of all principal and interest. The loan is outside the SOL. // ROR - 3yrs for rescindable transactions. The loan is outside the SOL. 7316 Critical Compliance [3] TX Home Equity Home Loan Provision: No State Statute 8/27/2003 Loan Provision evidence found that of limitations Violation XXXXX loan is reviewed is 4 years. A by a XXXXX attorney 50a6 violation prior to closing. may lead to forfeiture of all principal and interest. The loan is outside the SOL. // ROR - 3yrs for rescindable transactions. The loan is outside the SOL. 7316 Critical Compliance [3] TX Home Equity Home Loan Provision: State Statute 8/27/2003 Loan Provision Unable to validate of limitations Violation value stated on is 4 years. A "Acknowledgement of 50a6 violation Fair Market Value" may lead to matches value stated by forfeiture of appraiser due to all principal missing docs. and interest. The loan is outside the SOL. // ROR - 3yrs for rescindable transactions. The loan is outside the SOL. 7316 Critical Credit [3] Appraisal 8/27/2003 Missing 7316 Critical Credit [3] Credit Report 8/27/2003 Missing 7316 Critical Credit [3] Final 8/27/2003 Application Missing 7316 Critical Credit [3] Missing Initial 8/27/2003 Application 7316 Non Compliance [2] Affiliated 8/27/2003 Critical Business Doc Missing 7316 Non Compliance [2] Initial GFE 8/27/2003 Critical Missing 7316 Non Compliance [2] Initial TIL 8/27/2003 Critical Missing 7316 Non Compliance [2] State - Missing 8/27/2003 Critical Collateral Protection Insurance Notice 7316 Non Compliance [2] State - Missing 8/27/2003 Critical Complaints and Inquiries Notice 7316 Non Compliance [2] State - Missing 8/27/2003 Critical Disclosure of Multiple Roles in a Consumer Real Estate Transaction 7316 Non Compliance [2] State - Missing 8/27/2003 Critical Disclosure Statement Required for Residential Construction Contract 7316 Non Compliance [2] State - Missing 8/27/2003 Critical Loan Agreement Rider 7316 Non Compliance [2] State - Missing 8/27/2003 Critical Mortgage Banker Disclosure 7316 Non Compliance [2] State - Missing 8/27/2003 Critical Notice of Penalties for Making False or Misleading Written Statement 7316 Non Compliance [2] State - Missing 8/27/2003 Critical Residential Mortgage Loan Originator Disclosure 7317 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 12/26/2002 underdisclosed >$35 disclosed by $215 which - 1yr for Refinance exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7317 Non Compliance [2] Initial GFE 12/26/2002 Critical Date not within 3 days of Initial Application Date 7317 Non Compliance [2] Initial TIL 12/26/2002 Critical Date not within 3 days of Initial Application Date 7318 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 2/10/2003 underdisclosed >$35 disclosed by $ 917.03 - 1yr for Refinance which exceeds the affirmative, $35.00 tolerance for 3yrs for Refinance transactions. rescindable Unable to determine transactions. under disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7318 Non Compliance [2] State - Missing 2/10/2003 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7318 Non Compliance [2] State - Missing 2/10/2003 Critical Anti-Discrimination Notice 7318 Non Compliance [2] State - Missing 2/10/2003 Critical Attorney General Information Statement 7318 Non Compliance [2] State - Missing 2/10/2003 Critical Closing Statement / Closing Disclosure 7318 Non Compliance [2] State - Missing 2/10/2003 Critical Mortgage Loan Origination Dislcosure 7318 Non Compliance [2] State - Missing 2/10/2003 Critical Statutory Authority Disclosure 7319 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 1/9/2003 underdisclosed >$35 disclosed by $1,075.99 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. The rescindable Lender's TIL reflects transactions. the initial MI payments Unlimited as a dropping off after 12 defense to months, however, the foreclosure. audited TIL indicates Assignee the initial MI payments liability. The should drop off after loan is outside 71 months. the SOL. 7319 Non Compliance [2] State - Missing 1/9/2003 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7319 Non Compliance [2] State - Missing 1/9/2003 Critical Anti-Discrimination Notice 7319 Non Compliance [2] State - Missing 1/9/2003 Critical Attorney General Information Statement 7319 Non Compliance [2] State - Missing 1/9/2003 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 7319 Non Compliance [2] State - Missing 1/9/2003 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7319 Non Compliance [2] State - Missing 1/9/2003 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 7319 Non Compliance [2] State - Missing 1/9/2003 Critical Statutory Authority Disclosure 7321 Critical Credit [3] No Net Tangible Unable to 2/28/2003 Benefit To Borrower determine net tangible benefit due to missing previous note and/or payoff statement for subject property. Borrower is not paying off any debt at time of closing or receiving more than $2,000 at closing. 7321 Non Compliance [2] Affiliated 2/28/2003 Critical Business Doc Missing 7321 Non Compliance [2] State - Missing 2/28/2003 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7321 Non Compliance [2] State - Missing 2/28/2003 Critical Statutory Authority Disclosure 7322 Critical Compliance [3] HUD-1 Final HUD incomplete TESTED 3/4/2003 Incomplete due to bottom sections of all pages are cut off on middle of signature, fees were captured. 7323 Critical Compliance [3] APR Tolerance APR under disclosed by APR - 1yr 2/26/2003 UnderDisclosed 0.125 .2557 which exceeds the affirmative, .125 tolerance. 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. 7323 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 2/26/2003 underdisclosed >$100 disclosed by $1799.19 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7323 Non Compliance [2] Affiliated 2/26/2003 Critical Business Doc Missing 7323 Non Compliance [2] Missing Notice 2/26/2003 Critical of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure 7323 Non Compliance [2] State - Missing 2/26/2003 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7323 Non Compliance [2] State - Missing 2/26/2003 Critical Anti-Discrimination Notice 7323 Non Compliance [2] State - Missing 2/26/2003 Critical Attorney General Information Statement 7323 Non Compliance [2] State - Missing 2/26/2003 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7323 Non Compliance [2] State - Missing 2/26/2003 Critical Insurance Disclosure 7323 Non Compliance [2] State - Missing 2/26/2003 Critical Mortgage Loan Origination Dislcosure 7323 Non Compliance [2] State - Missing 2/26/2003 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 7323 Non Compliance [2] State - Missing 2/26/2003 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 7323 Non Compliance [2] State - Missing 2/26/2003 Critical Optional Credit Insurance Disclosure 7323 Non Compliance [2] State - Missing 2/26/2003 Critical Statutory Authority Disclosure 7324 Critical Credit [3] Missing Initial 5/7/2003 Application 7324 Non Compliance [2] Affiliated 5/7/2003 Critical Business Doc Missing 7325 Critical Credit [3] Initial Incomplete 2/18/2003 Application initial Incomplete application due to missing the borrower's signature but marked as taken in a face to face interview. 7325 Non Compliance [2] Affiliated 2/18/2003 Critical Business Doc Missing 7325 Non Compliance [2] Initial TIL 2/18/2003 Critical Date not within 3 days of Initial Application Date 7325 Non Compliance [2] State - Missing 2/18/2003 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7325 Non Compliance [2] State - Missing 2/18/2003 Critical Attorney General Information Statement 7325 Non Compliance [2] State - Missing 2/18/2003 Critical Closing Statement / Closing Disclosure 7325 Non Compliance [2] State - Missing 2/18/2003 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7325 Non Compliance [2] State - Missing 2/18/2003 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 7325 Non Compliance [2] State - Missing 2/18/2003 Critical Statutory Authority Disclosure 7326 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 4/10/2003 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 7326 Non Compliance [2] State - Missing 4/10/2003 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7326 Non Compliance [2] State - Missing 4/10/2003 Critical Anti-Discrimination Notice 7326 Non Compliance [2] State - Missing 4/10/2003 Critical Attorney General Information Statement 7326 Non Compliance [2] State - Missing 4/10/2003 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7326 Non Compliance [2] State - Missing 4/10/2003 Critical Mortgage Loan Origination Dislcosure 7326 Non Compliance [2] State - Missing 4/10/2003 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7326 Non Compliance [2] State - Missing 4/10/2003 Critical Statutory Authority Disclosure 7327 Critical Credit [3] Final 3/31/2003 Application Missing 7327 Non Compliance [2] Affiliated 3/31/2003 Critical Business Doc Missing 7327 Non Compliance [2] Initial GFE 3/31/2003 Critical Date not within 3 days of Initial Application Date 7327 Non Compliance [2] Initial TIL 3/31/2003 Critical Date not within 3 days of Initial Application Date 7327 Non Compliance [2] State - Missing 3/31/2003 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7327 Non Compliance [2] State - Missing 3/31/2003 Critical Anti-Discrimination Notice 7327 Non Compliance [2] State - Missing 3/31/2003 Critical Attorney General Information Statement 7327 Non Compliance [2] State - Missing 3/31/2003 Critical Closing Statement / Closing Disclosure 7327 Non Compliance [2] State - Missing 3/31/2003 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7327 Non Compliance [2] State - Missing 3/31/2003 Critical Statutory Authority Disclosure 7328 Non Compliance [2] Affiliated 5/8/2003 Critical Business Doc Missing 7329 Critical Credit [3] Escrow Holdback HUD line 104 2/27/2003 reflects $39,992 escrow hold back for repairs. Escrow agreement is not in file 7329 Non Compliance [2] Affiliated 2/27/2003 Critical Business Doc Missing 7329 Non Compliance [2] Initial GFE 2/27/2003 Critical Date not within 3 days of Initial Application Date 7329 Non Compliance [2] Initial TIL 2/27/2003 Critical Date not within 3 days of Initial Application Date 7329 Non Compliance [2] State - Missing 2/27/2003 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7329 Non Compliance [2] State - Missing 2/27/2003 Critical Anti-Discrimination Notice 7329 Non Compliance [2] State - Missing 2/27/2003 Critical Attorney General Information Statement 7329 Non Compliance [2] State - Missing 2/27/2003 Critical Closing Statement / Closing Disclosure 7329 Non Compliance [2] State - Missing 2/27/2003 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7329 Non Compliance [2] State - Missing 2/27/2003 Critical Mortgage Loan Origination Dislcosure 7329 Non Compliance [2] State - Missing 2/27/2003 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 7329 Non Compliance [2] State - Missing 2/27/2003 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7329 Non Compliance [2] State - Missing 2/27/2003 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 7329 Non Compliance [2] State - Missing 2/27/2003 Critical Statutory Authority Disclosure 7330 Non Compliance [2] Initial GFE 3/15/2003 Critical Date not within 3 days of Initial Application Date 7330 Non Compliance [2] Initial TIL 3/15/2003 Critical Date not within 3 days of Initial Application Date 7330 Non Compliance [2] State - Missing 3/15/2003 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7330 Non Compliance [2] State - Missing 3/15/2003 Critical Attorney General Information Statement 7330 Non Compliance [2] State - Missing 3/15/2003 Critical Closing Statement / Closing Disclosure 7330 Non Compliance [2] State - Missing 3/15/2003 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7331 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 4/10/2003 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 7331 Non Compliance [2] Initial TIL 4/10/2003 Critical Missing 7331 Non Compliance [2] State - Missing 4/10/2003 Critical Notice to Purchaser- Mortgagor 7331 Non Compliance [2] State - Missing 4/10/2003 Critical Pre-Application Dislcosure 7332 Critical Credit [3] Initial 2/24/2003 Application Unsigned 7333 Non Compliance [2] State - Mising 3/3/2003 Critical XXXXX Mortgage Escrow Act Disclosure 7333 Non Compliance [2] State - Missing 3/3/2003 Critical Borrower Information Document 7333 Non Compliance [2] State - Missing 3/3/2003 Critical Commitment Letter 7333 Non Compliance [2] State - Missing 3/3/2003 Critical Description of Underwriting Criteria and Required Documentation 7334 Critical Compliance [3] HUD-1 Estimated HUD in file is a signed NO 6/5/2003 estimated copy. 7334 Non Compliance [2] State - Missing 6/5/2003 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7334 Non Compliance [2] State - Missing 6/5/2003 Critical Anti-Discrimination Notice 7334 Non Compliance [2] State - Missing 6/5/2003 Critical Attorney General Information Statement 7334 Non Compliance [2] State - Missing 6/5/2003 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7334 Non Compliance [2] State - Missing 6/5/2003 Critical Insurance Disclosure 7334 Non Compliance [2] State - Missing 6/5/2003 Critical Mortgage Loan Origination Dislcosure 7334 Non Compliance [2] State - Missing 6/5/2003 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 7334 Non Compliance [2] State - Missing 6/5/2003 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 7334 Non Compliance [2] State - Missing 6/5/2003 Critical Statutory Authority Disclosure 7335 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 7/1/2003 underdisclosed >$100 disclosed by $208.77 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7336 Critical Compliance [3] TIL Missing NO 12/31/1991 7336 Critical Credit [3] Final 12/31/1991 Application Missing 7336 Non Compliance [2] Initial GFE 12/31/1991 Critical Missing 7336 Non Compliance [2] Initial TIL 12/31/1991 Critical Missing 7337 Non Compliance [2] State - Missing 4/29/2003 Critical Property Tax Benefit Disclosure (State Form 51781 (6-04) 7338 Critical Credit [3] Credit Report 4/15/2003 Missing 7338 Non Compliance [2] Affiliated 4/15/2003 Critical Business Doc Missing 7338 Non Compliance [2] State - Missing 4/15/2003 Critical Consumer Caution and Counseling Disclosure 7338 Non Compliance [2] State - Missing 4/15/2003 Critical Insurance Disclosure / Right to Choose Insurance Provider 7339 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 4/4/2003 underdisclosed >$100 disclosed by $186.76 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7339 Non Compliance [2] Affiliated 4/4/2003 Critical Business Doc Missing 7339 Non Compliance [2] Initial GFE 4/4/2003 Critical Date not within 3 days of Initial Application Date 7339 Non Compliance [2] Initial TIL 4/4/2003 Critical Date not within 3 days of Initial Application Date 7339 Non Compliance [2] State - Missing 4/4/2003 Critical Anti-Coercion Notice 7339 Non Compliance [2] State - Missing 4/4/2003 Critical Broker Agreement 7339 Non Compliance [2] State - Missing 4/4/2003 Critical Lock In Agreement 7339 Non Compliance [2] State - Missing 4/4/2003 Critical Mortgage Loan Commitment 7339 Non Compliance [2] State - Missing 4/4/2003 Critical Notice of Material Change of Mortgage Loan Terms 7339 Non Compliance [2] State - Missing 4/4/2003 Critical Notice to Purchaser- Mortgagor 7339 Non Credit [2] Combined Orig 4/4/2003 Critical LTV >100% 7340 Critical Compliance [3] HUD-1 Missing NO 2/22/1990 7340 Critical Credit [3] Credit Report 2/22/1990 Missing 7340 Critical Credit [3] Final 2/22/1990 Application Missing 7340 Critical Credit [3] Note Incomplete Note incomplete 2/22/1990 due to being illegible. 7340 Non Compliance [2] Initial TIL 2/22/1990 Critical Missing 7340 Non Compliance [2] State - Missing 2/22/1990 Critical Anti-Coercion Notice 7340 Non Compliance [2] State - Missing 2/22/1990 Critical Mortgage Loan Commitment 7340 Non Compliance [2] State - Missing 2/22/1990 Critical Notice to Purchaser- Mortgagor 7340 Non Compliance [2] State - Missing 2/22/1990 Critical Pre-Application Dislcosure 7341 Non Compliance [2] Affiliated 6/17/2003 Critical Business Doc Missing 7341 Non Compliance [2] Initial GFE 6/17/2003 Critical Missing 7341 Non Compliance [2] State - Missing 6/17/2003 Critical Borrower's Bill of Rights 7341 Non Compliance [2] State - Missing 6/17/2003 Critical Consumer Caution and Counseling Disclosure 7341 Non Compliance [2] State - Missing 6/17/2003 Critical Dower / Homestead Waiver Rider to Mortgage 7341 Non Compliance [2] State - Missing 6/17/2003 Critical Insurance Disclosure / Right to Choose Insurance Provider 7342 Non Compliance [2] Affiliated N/A N/A 7/18/2003 Critical Business Doc Missing 7342 Non Compliance [2] State - Missing N/A N/A 7/18/2003 Critical Borrower's Bill of Rights 7342 Non Compliance [2] State - Missing N/A N/A 7/18/2003 Critical Consumer Caution and Counseling Disclosure 7342 Non Compliance [2] State - Missing N/A N/A 7/18/2003 Critical Insurance Disclosure / Right to Choose Insurance Provider 7343 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 8/4/1993 underdisclosed >$100 disclosed by $198.04 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7343 Non Compliance [2] Initial GFE 8/4/1993 Critical Missing 7343 Non Compliance [2] Initial TIL 8/4/1993 Critical Missing 7344 Non Compliance [2] Affiliated 6/25/2003 Critical Business Doc Missing 7344 Non Compliance [2] Initial GFE 6/25/2003 Critical Date not within 3 days of Initial Application Date 7344 Non Compliance [2] Initial TIL 6/25/2003 Critical Date not within 3 days of Initial Application Date 7344 Non Compliance [2] State - Missing 6/25/2003 Critical Insurance Disclosure / Right to Choose Insurance Provider 7345 Critical Credit [3] Escrow Holdback HUD line 1604 4/1/1996 reflects $55,532 escrow hold back. Escrow agreement is not in file. 7345 Critical Credit [3] Final 4/1/1996 Application Missing 7345 Critical Credit [3] Initial Incomplete 4/1/1996 Application initial 1003 due Incomplete to missing origination entity information. 7345 Critical Credit [3] Missing Title 4/1/1996 Evidence 7345 Non Compliance [2] Initial GFE 4/1/1996 Critical Date not within 3 days of Initial Application Date 7345 Non Compliance [2] State - Missing 4/1/1996 Critical Application Disclosure 7345 Non Compliance [2] State - Missing 4/1/1996 Critical GA Foreclosure Disclosure / Notice Pursuant To O.C.G.A. Section 7-1 7345 Non Compliance [2] State - Missing 4/1/1996 Critical Right to Select Attorney Disclosure 7346 Critical Compliance [3] TIL Missing NO 3/5/1997 7346 Critical Credit [3] Appraisal Incomplete 3/5/1997 Incomplete appraisal due to missing recertification of value. 7346 Non Compliance [2] Initial GFE 3/5/1997 Critical Date not within 3 days of Initial Application Date 7347 Critical Credit [3] Initial 7/24/2003 Application Unsigned 7347 Non Compliance [2] Affiliated 7/24/2003 Critical Business Doc Missing 7347 Non Compliance [2] Initial GFE 7/24/2003 Critical Missing 7347 Non Compliance [2] Initial TIL 7/24/2003 Critical Missing 7347 Non Compliance [2] State - Missing 7/24/2003 Critical Rate Lock 7347 Non Credit [2] Manufactured 7/24/2003 Critical (Double-Wide) 7348 Non Compliance [2] State - Missing 7/28/2003 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7348 Non Compliance [2] State - Missing 7/28/2003 Critical Attorney General Information Statement 7348 Non Compliance [2] State - Missing 7/28/2003 Critical Closing Statement / Closing Disclosure 7348 Non Compliance [2] State - Missing 7/28/2003 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7348 Non Compliance [2] State - Missing 7/28/2003 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 7348 Non Compliance [2] State - Missing 7/28/2003 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7348 Non Compliance [2] State - Missing 7/28/2003 Critical Statutory Authority Disclosure 7349 Non Compliance [2] State - Missing 4/24/2003 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7349 Non Compliance [2] State - Missing 4/24/2003 Critical Attorney General Information Statement 7349 Non Compliance [2] State - Missing 4/24/2003 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7350 Critical Credit [3] Escrow Holdback HUD Line 516 4/11/2003 reflects an escrow pad for $750.00. 7350 Non Compliance [2] State - Missing 4/11/2003 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7350 Non Compliance [2] State - Missing 4/11/2003 Critical Anti-Discrimination Notice 7350 Non Compliance [2] State - Missing 4/11/2003 Critical Attorney General Information Statement 7350 Non Compliance [2] State - Missing 4/11/2003 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7350 Non Compliance [2] State - Missing 4/11/2003 Critical Statutory Authority Disclosure 7351 Critical Compliance [3] APR Tolerance APR under disclosed by APR - 1yr 4/15/2003 UnderDisclosed 0.125 .2428 which exceeds the affirmative, .125 tolerance. 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. 7351 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 4/15/2003 underdisclosed >$100 disclosed by $1184.06 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7351 Non Compliance [2] Affiliated 4/15/2003 Critical Business Doc Missing 7351 Non Compliance [2] Missing Notice 4/15/2003 Critical of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure 7351 Non Compliance [2] State - Missing 4/15/2003 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7351 Non Compliance [2] State - Missing 4/15/2003 Critical Anti-Discrimination Notice 7351 Non Compliance [2] State - Missing 4/15/2003 Critical Attorney General Information Statement 7351 Non Compliance [2] State - Missing 4/15/2003 Critical Automated Valuation Report Notice w/ copy of AVM 7351 Non Compliance [2] State - Missing 4/15/2003 Critical Closing Statement / Closing Disclosure 7351 Non Compliance [2] State - Missing 4/15/2003 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7351 Non Compliance [2] State - Missing 4/15/2003 Critical Insurance Disclosure 7351 Non Compliance [2] State - Missing 4/15/2003 Critical Mortgage Loan Origination Dislcosure 7351 Non Compliance [2] State - Missing 4/15/2003 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 7351 Non Compliance [2] State - Missing 4/15/2003 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7351 Non Compliance [2] State - Missing 4/15/2003 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 7351 Non Compliance [2] State - Missing 4/15/2003 Critical Optional Credit Insurance Disclosure 7351 Non Compliance [2] State - Missing 4/15/2003 Critical Statutory Authority Disclosure 7352 Critical Credit [3] Credit Report N/A N/A 9/10/1993 Missing 7352 Non Compliance [2] Initial GFE N/A N/A 9/10/1993 Critical Missing 7352 Non Compliance [2] Initial TIL N/A N/A 9/10/1993 Critical Missing 7352 Non Compliance [2] State - Missing N/A N/A 9/10/1993 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7352 Non Compliance [2] State - Missing N/A N/A 9/10/1993 Critical Attorney General Information Statement 7352 Non Compliance [2] State - Missing N/A N/A 9/10/1993 Critical Closing Statement / Closing Disclosure 7352 Non Compliance [2] State - Missing N/A N/A 9/10/1993 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7352 Non Compliance [2] State - Missing N/A N/A 9/10/1993 Critical Mortgage Loan Origination Dislcosure 7352 Non Compliance [2] State - Missing N/A N/A 9/10/1993 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 7352 Non Compliance [2] State - Missing N/A N/A 9/10/1993 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7352 Non Compliance [2] State - Missing N/A N/A 9/10/1993 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 7352 Non Compliance [2] State - Missing N/A N/A 9/10/1993 Critical Statutory Authority Disclosure 7353 Non Compliance [2] Initial TIL 12/28/1993 Critical Date not within 3 days of Initial Application Date 7353 Non Compliance [2] State - Missing 12/28/1993 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7353 Non Compliance [2] State - Missing 12/28/1993 Critical Attorney General Information Statement 7353 Non Compliance [2] State - Missing 12/28/1993 Critical Insurance Disclosure 7353 Non Compliance [2] State - Missing 12/28/1993 Critical Mortgage Loan Origination Dislcosure 7353 Non Compliance [2] State - Missing 12/28/1993 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 7353 Non Compliance [2] State - Missing 12/28/1993 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7353 Non Compliance [2] State - Missing 12/28/1993 Critical Statutory Authority Disclosure 7354 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 5/9/2003 underdisclosed >$100 disclosed by $570.70 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7354 Non Compliance [2] Initial GFE 5/9/2003 Critical Date not within 3 days of Initial Application Date 7354 Non Compliance [2] Initial TIL 5/9/2003 Critical Date not within 3 days of Initial Application Date 7354 Non Compliance [2] State - Missing 5/9/2003 Critical KY Fair Housing Law Disclosure 7354 Non Compliance [2] State - Missing 5/9/2003 Critical KY Notification to New Homeowners 7354 Non Compliance [2] State - Missing 5/9/2003 Critical Notice of Choice of Agent or Insurer 7355 Non Compliance [2] State - Missing 6/25/2003 Critical Consumer Caution and Counseling Disclosure 7355 Non Compliance [2] State - Missing 6/25/2003 Critical Insurance Disclosure / Right to Choose Insurance Provider 7356 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 3/30/1998 underdisclosed >$35 disclosed by $ 105 - 1yr for Refinance which exceeds the affirmative, $35.00 tolerance for 3yrs for Refinance transactions. rescindable Unable to apply the transactions. $235 credit for prepaid Unlimited as a closing costs on line defense to 204 of the HUD due to foreclosure. missing the credit Assignee itemization. liability. The loan is outside the SOL. 7356 Critical Credit [3] Application Final 3/30/1998 Incomplete application incomplete due to borrower did not date page 3 and missing borrower's signature and date on page 4. 7356 Critical Credit [3] No Net Tangible Unable to 3/30/1998 Benefit To Borrower determine net tangible benefit due to, missing previous note and/or payoff statement for subject property. Borrower is not paying off any debt at time of closing or receiving more than $2,000 at closing. 7356 Non Compliance [2] Initial GFE 3/30/1998 Critical Date not within 3 days of Initial Application Date 7356 Non Compliance [2] Initial TIL 3/30/1998 Critical Date not within 3 days of Initial Application Date 7357 Critical Credit [3] Missing Initial 5/29/2003 Application 7358 Critical Compliance [3] ROR Incorrect ROR incorrect form used ROR Form - 7/24/1998 Form - Lender to for lender to lender Because this Lender Not On H9/G9 refinance, H9 or G9 issue is not form not used. uniformly settled among the circuit courts, the continuing risk that the borrower may have an extended right to rescind (3 additional years) if a creditor uses the incorrect Model Form remains. Because of this uncertainty, we continue to recommend that creditors use Model Form H-8 only for refinances involving a new creditor and Model Form H-9 for refinances involving the same creditor. The loan is outside the SOL. 7358 Critical Credit [3] Appraisal 7/24/1998 Missing 7358 Critical Credit [3] Credit Report 7/24/1998 Missing 7358 Critical Credit [3] Final 7/24/1998 Application Missing 7358 Critical Credit [3] Missing Initial 7/24/1998 Application 7359 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 8/25/1993 underdisclosed >$100 disclosed by $160.01 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7359 Critical Credit [3] Missing Initial 8/25/1993 Application 7359 Non Compliance [2] Affiliated 8/25/1993 Critical Business Doc Missing 7359 Non Compliance [2] State - Missing 8/25/1993 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7359 Non Compliance [2] State - Missing 8/25/1993 Critical Attorney General Information Statement 7359 Non Compliance [2] State - Missing 8/25/1993 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7359 Non Compliance [2] State - Missing 8/25/1993 Critical Mortgage Loan Origination Dislcosure 7360 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 5/22/2003 underdisclosed >$35 disclosed by $282.42 - 1yr for Refinance which exceeds the affirmative, $35.00 tolerance for 3yrs for refinance transactions. rescindable Unable to determine transactions. under disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7360 Critical Credit [3] Initial 5/22/2003 Application Unsigned 7360 Non Compliance [2] Missing Notice 5/22/2003 Critical of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure 7360 Non Compliance [2] State - Missing 5/22/2003 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7360 Non Compliance [2] State - Missing 5/22/2003 Critical Anti-Discrimination Notice 7360 Non Compliance [2] State - Missing 5/22/2003 Critical Attorney General Information Statement 7360 Non Compliance [2] State - Missing 5/22/2003 Critical Closing Statement / Closing Disclosure 7360 Non Compliance [2] State - Missing 5/22/2003 Critical Insurance Disclosure 7360 Non Compliance [2] State - Missing 5/22/2003 Critical Mortgage Loan Origination Dislcosure 7360 Non Compliance [2] State - Missing 5/22/2003 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 7360 Non Compliance [2] State - Missing 5/22/2003 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7360 Non Compliance [2] State - Missing 5/22/2003 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 7360 Non Compliance [2] State - Missing 5/22/2003 Critical Optional Credit Insurance Disclosure 7360 Non Compliance [2] State - Missing 5/22/2003 Critical Statutory Authority Disclosure 7361 Critical Compliance [3] ROR Missing ROR - 3yrs for 5/23/2003 rescindable transactions. The loan is outside the SOL. 7361 Non Compliance [2] Affiliated 5/23/2003 Critical Business Doc Missing 7361 Non Compliance [2] State - Missing 5/23/2003 Critical Insurance Disclosure / Right to Choose Insurance Provider 7362 Critical Compliance [3] HUD-1 Missing NO 6/6/2003 7362 Critical Compliance [3] TIL Missing NO 6/6/2003 7362 Critical Credit [3] Appraisal 6/6/2003 Missing 7362 Critical Credit [3] Credit Report 6/6/2003 Missing 7362 Critical Credit [3] Final 6/6/2003 Application Missing 7362 Critical Credit [3] Missing Initial 6/6/2003 Application 7362 Critical Credit [3] Missing Title 6/6/2003 Evidence 7362 Critical Credit [3] Mortgage 6/6/2003 Missing 7362 Non Compliance [2] Initial GFE 6/6/2003 Critical Missing 7362 Non Compliance [2] Initial TIL 6/6/2003 Critical Missing 7362 Non Compliance [2] Missing Notice 6/6/2003 Critical of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure 7362 Non Compliance [2] State - Missing 6/6/2003 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7362 Non Compliance [2] State - Missing 6/6/2003 Critical Anti-Discrimination Notice 7362 Non Compliance [2] State - Missing 6/6/2003 Critical Attorney General Information Statement 7362 Non Compliance [2] State - Missing 6/6/2003 Critical Closing Statement / Closing Disclosure 7362 Non Compliance [2] State - Missing 6/6/2003 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7362 Non Compliance [2] State - Missing 6/6/2003 Critical Insurance Disclosure 7362 Non Compliance [2] State - Missing 6/6/2003 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 7362 Non Compliance [2] State - Missing 6/6/2003 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7362 Non Compliance [2] State - Missing 6/6/2003 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 7362 Non Compliance [2] State - Missing 6/6/2003 Critical Statutory Authority Disclosure 7363 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 12/8/1997 underdisclosed >$100 disclosed by $572.77 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7363 Non Compliance [2] Affiliated 12/8/1997 Critical Business Doc Missing 7363 Non Compliance [2] State - Missing 12/8/1997 Critical Anti-Discrimination Notice 7363 Non Compliance [2] State - Missing 12/8/1997 Critical Attorney General Information Statement 7363 Non Compliance [2] State - Missing 12/8/1997 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 7363 Non Compliance [2] State - Missing 12/8/1997 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 7364 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 4/6/1998 underdisclosed >$35 disclosed by $ 260 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7364 Non Compliance [2] State - Missing 4/6/1998 Critical Attorney General Information Statement 7364 Non Compliance [2] State - Missing 4/6/1998 Critical Closing Statement / Closing Disclosure 7364 Non Compliance [2] State - Missing 4/6/1998 Critical Mortgage Loan Origination Dislcosure 7364 Non Compliance [2] State - Missing 4/6/1998 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7364 Non Compliance [2] State - Missing 4/6/1998 Critical Statutory Authority Disclosure 7365 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 8/31/1998 underdisclosed >$100 disclosed by $325.00 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for Purchase 3yrs for transactions. Unable rescindable to determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7365 Non Compliance [2] Affiliated 8/31/1998 Critical Business Doc Missing 7365 Non Compliance [2] State - Missing 8/31/1998 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7365 Non Compliance [2] State - Missing 8/31/1998 Critical Anti-Discrimination Notice 7365 Non Compliance [2] State - Missing 8/31/1998 Critical Attorney General Information Statement 7365 Non Compliance [2] State - Missing 8/31/1998 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7365 Non Compliance [2] State - Missing 8/31/1998 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7365 Non Compliance [2] State - Missing 8/31/1998 Critical Statutory Authority Disclosure 7366 Non Compliance [2] Missing Notice 6/2/2003 Critical of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure 7366 Non Compliance [2] State - Missing 6/2/2003 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7366 Non Compliance [2] State - Missing 6/2/2003 Critical Attorney General Information Statement 7366 Non Compliance [2] State - Missing 6/2/2003 Critical Closing Statement / Closing Disclosure 7366 Non Compliance [2] State - Missing 6/2/2003 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7366 Non Compliance [2] State - Missing 6/2/2003 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7366 Non Compliance [2] State - Missing 6/2/2003 Critical Statutory Authority Disclosure 7367 Non Credit [2] Manufactured N/A N/A 8/21/2003 Critical (Double-Wide) 7368 Non Credit [2] Only 8/1/2003 Critical Preliminary Title in File 7369 Critical Credit [3] Initial N/A N/A 5/30/2003 Application Unsigned 7369 Non Compliance [2] Affiliated N/A N/A 5/30/2003 Critical Business Doc Missing 7369 Non Compliance [2] Initial GFE N/A N/A 5/30/2003 Critical Date not within 3 days of Initial Application Date 7369 Non Compliance [2] Initial TIL N/A N/A 5/30/2003 Critical Date not within 3 days of Initial Application Date 7369 Non Compliance [2] State - Missing N/A N/A 5/30/2003 Critical KY Fair Housing Law Disclosure 7369 Non Compliance [2] State - Missing N/A N/A 5/30/2003 Critical KY Notification to New Homeowners 7369 Non Compliance [2] State - Missing N/A N/A 5/30/2003 Critical Notice of Choice of Agent or Insurer 7370 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 7/14/2003 underdisclosed >$35 disclosed by $ 60 which - 1yr for Refinance exceeds the $35.00 affirmative, tolerance for Refinance 3yrs for transactions. Unable to rescindable apply the $295 lender transactions. credit on line 812 of Unlimited as a the HUD due to missing defense to the credit itemization. foreclosure. Assignee liability. The loan is outside the SOL. 7370 Non Compliance [2] State - Missing 7/14/2003 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7371 Critical Compliance [3] Finance Charge N/A Finance charges under Finance Charge 7/3/2003 underdisclosed >$100 disclosed by $331.00 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7371 Non Compliance [2] Missing Notice N/A N/A 7/3/2003 Critical of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure 7371 Non Compliance [2] State - Missing N/A N/A 7/3/2003 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7371 Non Compliance [2] State - Missing N/A N/A 7/3/2003 Critical Anti-Discrimination Notice 7371 Non Compliance [2] State - Missing N/A N/A 7/3/2003 Critical Attorney General Information Statement 7371 Non Compliance [2] State - Missing N/A N/A 7/3/2003 Critical Closing Statement / Closing Disclosure 7371 Non Compliance [2] State - Missing N/A N/A 7/3/2003 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7371 Non Compliance [2] State - Missing N/A N/A 7/3/2003 Critical Mortgage Loan Origination Dislcosure 7371 Non Compliance [2] State - Missing N/A N/A 7/3/2003 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 7371 Non Compliance [2] State - Missing N/A N/A 7/3/2003 Critical Statutory Authority Disclosure 7372 Critical Credit [3] Initial Initial 6/13/2003 Application application Incomplete incomplete due to missing the borrower's signature but marked as taken in a face to face interview. 7372 Non Compliance [2] Affiliated 6/13/2003 Critical Business Doc Missing 7372 Non Compliance [2] Initial GFE 6/13/2003 Critical Date not within 3 days of Initial Application Date 7372 Non Compliance [2] Initial TIL 6/13/2003 Critical Missing 7372 Non Compliance [2] Missing Notice 6/13/2003 Critical of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure 7372 Non Compliance [2] State - Missing 6/13/2003 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7372 Non Compliance [2] State - Missing 6/13/2003 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 7373 Critical Credit [3] Final 7/1/2003 Application Missing 7373 Non Compliance [2] State - Missing 7/1/2003 Critical Mortgage Loan Commitment 7373 Non Compliance [2] State - Missing 7/1/2003 Critical Notice of Material Change of Mortgage Loan Terms 7373 Non Compliance [2] State - Missing 7/1/2003 Critical Notice to Purchaser- Mortgagor 7373 Non Compliance [2] State - Missing 7/1/2003 Critical Pre-Application Dislcosure 7374 Non Compliance [2] Initial TIL 8/27/1997 Critical Date not within 3 days of Initial Application Date 7374 Non Compliance [2] State - Missing 8/27/1997 Critical KY Fair Housing Law Disclosure 7374 Non Compliance [2] State - Missing 8/27/1997 Critical KY Notification to New Homeowners 7374 Non Compliance [2] State - Missing 8/27/1997 Critical Notice of Choice of Agent or Insurer 7374 Non Credit [2] Combined Orig 8/27/1997 Critical LTV >100% 7375 Critical Credit [3] Application Final 6/23/2003 Incomplete application incomplete missing borrower signature and date. 7375 Non Compliance [2] Affiliated 6/23/2003 Critical Business Doc Missing 7375 Non Compliance [2] Initial GFE 6/23/2003 Critical Date not within 3 days of Initial Application Date 7375 Non Compliance [2] Initial TIL 6/23/2003 Critical Date not within 3 days of Initial Application Date 7375 Non Compliance [2] Missing Notice 6/23/2003 Critical of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure 7375 Non Compliance [2] State - Missing 6/23/2003 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7375 Non Compliance [2] State - Missing 6/23/2003 Critical Attorney General Information Statement 7375 Non Compliance [2] State - Missing 6/23/2003 Critical Closing Statement / Closing Disclosure 7375 Non Compliance [2] State - Missing 6/23/2003 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7375 Non Compliance [2] State - Missing 6/23/2003 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 7375 Non Compliance [2] State - Missing 6/23/2003 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7375 Non Compliance [2] State - Missing 6/23/2003 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 7375 Non Compliance [2] State - Missing 6/23/2003 Critical Statutory Authority Disclosure 7375 Non Credit [2] Manufactured 6/23/2003 Critical (Double-Wide) 7376 Critical Credit [3] Credit Report Credit report 2/9/1994 Incomplete incomplete due to illegible information on all pages. 7376 Non Compliance [2] Affiliated 2/9/1994 Critical Business Doc Missing 7376 Non Compliance [2] State - Missing 2/9/1994 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7376 Non Compliance [2] State - Missing 2/9/1994 Critical Anti-Discrimination Notice 7376 Non Compliance [2] State - Missing 2/9/1994 Critical Attorney General Information Statement 7376 Non Compliance [2] State - Missing 2/9/1994 Critical Closing Statement / Closing Disclosure 7376 Non Compliance [2] State - Missing 2/9/1994 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7376 Non Compliance [2] State - Missing 2/9/1994 Critical Insurance Disclosure 7376 Non Compliance [2] State - Missing 2/9/1994 Critical Mortgage Loan Origination Dislcosure 7376 Non Compliance [2] State - Missing 2/9/1994 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 7376 Non Compliance [2] State - Missing 2/9/1994 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7376 Non Compliance [2] State - Missing 2/9/1994 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 7376 Non Compliance [2] State - Missing 2/9/1994 Critical Statutory Authority Disclosure 7377 Critical Credit [3] Appraisal Appraisal is 9/13/1994 Incomplete done subject to completion; however there is no completion cert in file. 7377 Critical Credit [3] Escrow Holdback HUD line 104 9/13/1994 reflects $21,657.15 escrow hold back for repairs. Escrow agreement is in file 7377 Non Compliance [2] State - Missing 9/13/1994 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7377 Non Compliance [2] State - Missing 9/13/1994 Critical Anti-Discrimination Notice 7377 Non Compliance [2] State - Missing 9/13/1994 Critical Attorney General Information Statement 7377 Non Compliance [2] State - Missing 9/13/1994 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7377 Non Compliance [2] State - Missing 9/13/1994 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7377 Non Compliance [2] State - Missing 9/13/1994 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 7377 Non Compliance [2] State - Missing 9/13/1994 Critical Statutory Authority Disclosure 7377 Non Credit [2] Combined Orig 9/13/1994 Critical LTV >100% 7378 Non Compliance [2] State - Missing 11/1/1994 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7378 Non Compliance [2] State - Missing 11/1/1994 Critical Anti-Discrimination Notice 7378 Non Compliance [2] State - Missing 11/1/1994 Critical Attorney General Information Statement 7378 Non Compliance [2] State - Missing 11/1/1994 Critical Closing Statement / Closing Disclosure 7378 Non Compliance [2] State - Missing 11/1/1994 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7378 Non Compliance [2] State - Missing 11/1/1994 Critical Statutory Authority Disclosure 7378 Non Credit [2] Combined Orig 11/1/1994 Critical LTV >100% 7379 Critical Credit [3] Appraisal Incomplete 7/15/2003 Incomplete appraisal due to missing recertification of value. 7379 Critical Credit [3] Credit Report 7/15/2003 Missing 7379 Non Compliance [2] State - Agency 7/15/2003 Critical Disclosure 7379 Non Compliance [2] State - Missing 7/15/2003 Critical Advance Fee disclosure 7379 Non Compliance [2] State - Missing 7/15/2003 Critical KY Fair Housing Law Disclosure 7379 Non Compliance [2] State - Missing 7/15/2003 Critical KY Notification to New Homeowners 7379 Non Compliance [2] State - Missing 7/15/2003 Critical Notice of Choice of Agent or Insurer 7379 Non Credit [2] Combined Orig 7/15/2003 Critical LTV >100% 7380 Critical Compliance [3] TIL Incomplete Final TIL is marked NO 7/8/2003 final and was signed at closing; however, reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. 7380 Critical Credit [3] Appraisal Appraisal is 7/8/2003 Incomplete done subject to completion; however there is no completion cert in file. 7380 Critical Credit [3] Credit Report 7/8/2003 Missing 7380 Non Compliance [2] Initial GFE 7/8/2003 Critical Missing 7380 Non Compliance [2] Initial TIL 7/8/2003 Critical Missing 7380 Non Compliance [2] State - Missing 7/8/2003 Critical Insurance Disclosure / Right to Choose Insurance Provider 7380 Non Compliance [2] State - Missing 7/8/2003 Critical Rate Lock 7380 Non Credit [2] Manufactured 7/8/2003 Critical (Double-Wide) 7381 Non Compliance [2] Affiliated 6/23/2003 Critical Business Doc Missing 7381 Non Compliance [2] State - Missing 6/23/2003 Critical Borrower's Bill of Rights 7381 Non Compliance [2] State - Missing 6/23/2003 Critical Consumer Caution and Counseling Disclosure 7381 Non Compliance [2] State - Missing 6/23/2003 Critical Insurance Disclosure / Right to Choose Insurance Provider 7382 Non Compliance [2] State - Missing N/A N/A 7/25/2003 Critical Attorney General Information Statement 7382 Non Compliance [2] State - Missing N/A N/A 7/25/2003 Critical Mortgage Loan Origination Dislcosure 7382 Non Compliance [2] State - Missing N/A N/A 7/25/2003 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 7383 Non Compliance [2] State - Missing 7/24/2003 Critical KY Fair Housing Law Disclosure 7383 Non Compliance [2] State - Missing 7/24/2003 Critical Notice of Choice of Agent or Insurer 7384 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 6/25/2003 underdisclosed >$35 disclosed by $50.52 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7384 Critical Compliance [3] ROR Missing ROR - 3yrs for 6/25/2003 rescindable transactions. The loan is outside the SOL. 7384 Non Compliance [2] Affiliated 6/25/2003 Critical Business Doc Missing 7384 Non Compliance [2] Initial GFE 6/25/2003 Critical Missing 7384 Non Compliance [2] State - Missing 6/25/2003 Critical Borrower's Bill of Rights 7384 Non Compliance [2] State - Missing 6/25/2003 Critical Consumer Caution and Counseling Disclosure 7384 Non Compliance [2] State - Missing 6/25/2003 Critical Dower / Homestead Waiver Rider to Mortgage 7384 Non Compliance [2] State - Missing 6/25/2003 Critical Insurance Disclosure / Right to Choose Insurance Provider 7384 Non Compliance [2] State - Missing 6/25/2003 Critical Rate Lock 7385 Non Compliance [2] Affiliated 6/23/2003 Critical Business Doc Missing 7385 Non Compliance [2] State - Missing 6/23/2003 Critical Borrower's Bill of Rights 7385 Non Compliance [2] State - Missing 6/23/2003 Critical Consumer Caution and Counseling Disclosure 7387 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 6/23/2003 underdisclosed >$35 disclosed by $475 which - 1yr for Refinance exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7387 Critical Compliance [3] ROR Incorrect ROR incorrect form used ROR Form - 6/23/2003 Form - Lender to for lender to lender Because this Lender Not On H9/G9 refinance, H9 or G9 issue is not form not used. uniformly settled among the circuit courts, the continuing risk that the borrower may have an extended right to rescind (3 additional years) if a creditor uses the incorrect Model Form remains. Because of this uncertainty, we continue to recommend that creditors use Model Form H-8 only for refinances involving a new creditor and Model Form H-9 for refinances involving the same creditor. The loan is outside the SOL. 7387 Non Compliance [2] State - Missing 6/23/2003 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7387 Non Compliance [2] State - Missing 6/23/2003 Critical Closing Statement / Closing Disclosure 7387 Non Compliance [2] State - Missing 6/23/2003 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7387 Non Compliance [2] State - Missing 6/23/2003 Critical Statutory Authority Disclosure 7388 Non Compliance [2] Affiliated 4/20/1995 Critical Business Doc Missing 7388 Non Compliance [2] Initial GFE 4/20/1995 Critical Date not within 3 days of Initial Application Date 7388 Non Compliance [2] Initial TIL 4/20/1995 Critical Date not within 3 days of Initial Application Date 7389 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 10/7/2003 underdisclosed >$35 disclosed by $160 which - 1yr for Refinance exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing complete defense to itemization. foreclosure. Assignee liability. The loan is outside the SOL. 7389 Non Compliance [2] Affiliated 10/7/2003 Critical Business Doc Missing 7389 Non Compliance [2] Initial GFE 10/7/2003 Critical Date not within 3 days of Initial Application Date 7389 Non Compliance [2] Initial TIL 10/7/2003 Critical Date not within 3 days of Initial Application Date 7389 Non Compliance [2] Missing Notice 10/7/2003 Critical of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure 7389 Non Compliance [2] State - Missing 10/7/2003 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7389 Non Compliance [2] State - Missing 10/7/2003 Critical Anti-Discrimination Notice 7389 Non Compliance [2] State - Missing 10/7/2003 Critical Attorney General Information Statement 7389 Non Compliance [2] State - Missing 10/7/2003 Critical Automated Valuation Report Notice w/ copy of AVM 7389 Non Compliance [2] State - Missing 10/7/2003 Critical Closing Statement / Closing Disclosure 7389 Non Compliance [2] State - Missing 10/7/2003 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7389 Non Compliance [2] State - Missing 10/7/2003 Critical Insurance Disclosure 7389 Non Compliance [2] State - Missing 10/7/2003 Critical Mortgage Loan Origination Dislcosure 7389 Non Compliance [2] State - Missing 10/7/2003 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 7389 Non Compliance [2] State - Missing 10/7/2003 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7389 Non Compliance [2] State - Missing 10/7/2003 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 7389 Non Compliance [2] State - Missing 10/7/2003 Critical Optional Credit Insurance Disclosure 7389 Non Compliance [2] State - Missing 10/7/2003 Critical Statutory Authority Disclosure 7390 Critical Credit [3] Appraisal N/A N/A 12/30/1993 Missing 7390 Critical Credit [3] Final N/A N/A 12/30/1993 Application Missing 7390 Non Compliance [2] Missing Notice N/A N/A 12/30/1993 Critical of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure 7390 Non Compliance [2] State - Missing N/A N/A 12/30/1993 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7390 Non Compliance [2] State - Missing N/A N/A 12/30/1993 Critical Anti-Discrimination Notice 7390 Non Compliance [2] State - Missing N/A N/A 12/30/1993 Critical Attorney General Information Statement 7390 Non Compliance [2] State - Missing N/A N/A 12/30/1993 Critical Closing Statement / Closing Disclosure 7390 Non Compliance [2] State - Missing N/A N/A 12/30/1993 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7390 Non Compliance [2] State - Missing N/A N/A 12/30/1993 Critical Insurance Disclosure 7390 Non Compliance [2] State - Missing N/A N/A 12/30/1993 Critical Mortgage Loan Origination Dislcosure 7390 Non Compliance [2] State - Missing N/A N/A 12/30/1993 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 7390 Non Compliance [2] State - Missing N/A N/A 12/30/1993 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7390 Non Compliance [2] State - Missing N/A N/A 12/30/1993 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 7390 Non Compliance [2] State - Missing N/A N/A 12/30/1993 Critical Statutory Authority Disclosure 7391 Critical Credit [3] Final 1/4/1994 Application Missing 7391 Non Compliance [2] Affiliated 1/4/1994 Critical Business Doc Missing 7391 Non Compliance [2] Initial TIL 1/4/1994 Critical Date not within 3 days of Initial Application Date 7391 Non Compliance [2] State - Missing 1/4/1994 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7391 Non Compliance [2] State - Missing 1/4/1994 Critical Attorney General Information Statement 7391 Non Compliance [2] State - Missing 1/4/1994 Critical Closing Statement / Closing Disclosure 7391 Non Compliance [2] State - Missing 1/4/1994 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7391 Non Compliance [2] State - Missing 1/4/1994 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 7391 Non Compliance [2] State - Missing 1/4/1994 Critical Statutory Authority Disclosure 7392 Critical Credit [3] Final 1/21/1994 Application Missing 7392 Non Compliance [2] State - Missing 1/21/1994 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7392 Non Compliance [2] State - Missing 1/21/1994 Critical Attorney General Information Statement 7392 Non Compliance [2] State - Missing 1/21/1994 Critical Closing Statement / Closing Disclosure 7392 Non Compliance [2] State - Missing 1/21/1994 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7392 Non Compliance [2] State - Missing 1/21/1994 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7392 Non Compliance [2] State - Missing 1/21/1994 Critical Statutory Authority Disclosure 7393 Critical Compliance [3] TIL Incomplete Final TIL is marked NO 7/14/2003 final and was signed at closing; however, reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. 7393 Non Compliance [2] Affiliated 7/14/2003 Critical Business Doc Missing 7393 Non Compliance [2] Initial TIL 7/14/2003 Critical Date not within 3 days of Initial Application Date 7393 Non Compliance [2] State - Missing 7/14/2003 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7393 Non Compliance [2] State - Missing 7/14/2003 Critical Anti-Discrimination Notice 7393 Non Compliance [2] State - Missing 7/14/2003 Critical Attorney General Information Statement 7393 Non Compliance [2] State - Missing 7/14/2003 Critical Closing Statement / Closing Disclosure 7393 Non Compliance [2] State - Missing 7/14/2003 Critical Mortgage Loan Origination Dislcosure 7393 Non Compliance [2] State - Missing 7/14/2003 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 7393 Non Compliance [2] State - Missing 7/14/2003 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7393 Non Compliance [2] State - Missing 7/14/2003 Critical Statutory Authority Disclosure 7394 Critical Credit [3] MI Missing 12/29/2003 7394 Non Compliance [2] Affiliated 12/29/2003 Critical Business Doc Missing 7394 Non Compliance [2] Initial GFE 12/29/2003 Critical Date not within 3 days of Initial Application Date 7394 Non Compliance [2] Initial TIL 12/29/2003 Critical Missing 7394 Non Compliance [2] State - Missing 12/29/2003 Critical Anti-Coercion Notice 7394 Non Compliance [2] State - Missing 12/29/2003 Critical Notice to Purchaser- Mortgagor 7396 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 8/22/2003 underdisclosed >$35 disclosed by $64.00 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable rescindable to determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7396 Critical Credit [3] Initial Incomplete 8/22/2003 Application initial Incomplete application due to missing borrower signature. Application taken face to face. 7396 Non Compliance [2] State - Missing 8/22/2003 Critical Anti-Discrimination Notice 7396 Non Compliance [2] State - Missing 8/22/2003 Critical Attorney General Information Statement 7396 Non Compliance [2] State - Missing 8/22/2003 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7396 Non Compliance [2] State - Missing 8/22/2003 Critical Statutory Authority Disclosure 7398 Critical Credit [3] Final 7/2/2003 Application Missing 7398 Non Compliance [2] Initial GFE 7/2/2003 Critical Missing 7398 Non Compliance [2] State - Missing 7/2/2003 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7398 Non Compliance [2] State - Missing 7/2/2003 Critical Anti-Discrimination Notice 7398 Non Compliance [2] State - Missing 7/2/2003 Critical Attorney General Information Statement 7398 Non Compliance [2] State - Missing 7/2/2003 Critical Automated Valuation Report Notice w/ copy of AVM 7398 Non Compliance [2] State - Missing 7/2/2003 Critical Mortgage Loan Origination Dislcosure 7398 Non Compliance [2] State - Missing 7/2/2003 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 7398 Non Compliance [2] State - Missing 7/2/2003 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7398 Non Compliance [2] State - Missing 7/2/2003 Critical Statutory Authority Disclosure 7399 Critical Credit [3] Initial Initial 7/23/2003 Application application Incomplete incomplete due to missing the borrower's signature but marked as taken in a face to face interview. 7399 Non Compliance [2] State - Missing 7/23/2003 Critical Attorney General Information Statement 7399 Non Compliance [2] State - Missing 7/23/2003 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7399 Non Compliance [2] State - Missing 7/23/2003 Critical Statutory Authority Disclosure 7400 Non Compliance [2] Missing Notice 7/18/2003 Critical of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure 7400 Non Compliance [2] State - Missing 7/18/2003 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7400 Non Compliance [2] State - Missing 7/18/2003 Critical Attorney General Information Statement 7400 Non Compliance [2] State - Missing 7/18/2003 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7400 Non Compliance [2] State - Missing 7/18/2003 Critical Mortgage Loan Origination Dislcosure 7400 Non Compliance [2] State - Missing 7/18/2003 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 7400 Non Compliance [2] State - Missing 7/18/2003 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7400 Non Compliance [2] State - Missing 7/18/2003 Critical Statutory Authority Disclosure 7401 Non Compliance [2] Initial GFE 7/8/2003 Critical Missing 7401 Non Compliance [2] State - Missing 7/8/2003 Critical Freedom to Choose Insurance Provider disclosure 7401 Non Compliance [2] State - Missing 7/8/2003 Critical Notice to Borrower/Prospective Borrower / Homeowner Protection Notice 7401 Non Compliance [2] State - Missing 7/8/2003 Critical Property Tax Benefit Disclosure (State Form 51781 (6-04) 7402 Non Compliance [2] State - Missing 7/14/2003 Critical Borrower's Bill of Rights 7402 Non Compliance [2] State - Missing 7/14/2003 Critical Consumer Caution and Counseling Disclosure 7402 Non Compliance [2] State - Missing 7/14/2003 Critical Insurance Disclosure / Right to Choose Insurance Provider 7403 Critical Credit [3] Final N/A N/A 8/1/2003 Application Missing 7403 Non Compliance [2] Affiliated N/A N/A 8/1/2003 Critical Business Doc Missing 7403 Non Compliance [2] Initial GFE N/A N/A 8/1/2003 Critical Missing 7404 Non Compliance [2] State - Missing N/A N/A 8/1/2003 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7404 Non Compliance [2] State - Missing N/A N/A 8/1/2003 Critical Anti-Discrimination Notice 7404 Non Compliance [2] State - Missing N/A N/A 8/1/2003 Critical Attorney General Information Statement 7404 Non Compliance [2] State - Missing N/A N/A 8/1/2003 Critical Mortgage Loan Origination Dislcosure 7404 Non Compliance [2] State - Missing N/A N/A 8/1/2003 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7404 Non Compliance [2] State - Missing N/A N/A 8/1/2003 Critical Statutory Authority Disclosure 7405 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 7/7/2003 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 7405 Non Compliance [2] Initial GFE 7/7/2003 Critical Date not within 3 days of Initial Application Date 7405 Non Compliance [2] Initial TIL 7/7/2003 Critical Date not within 3 days of Initial Application Date 7405 Non Compliance [2] State - Missing 7/7/2003 Critical Insurance Disclosure / Right to Choose Insurance Provider 7406 Non Compliance [2] State - Missing N/A N/A 7/24/2003 Critical Description of Underwriting Criteria and Required Documentation 7407 Critical Compliance [3] Rescission N/A ROR executed by ROR - 3yrs for 7/30/2003 Period under 3 days borrowers 7/30/2003 rescindable with expiration of transactions. rescission period noted The loan is as 8/1/2003, only outside the providing borrower with SOL. a 2 day rescission period. 7407 Non Compliance [2] Affiliated N/A N/A 7/30/2003 Critical Business Doc Missing 7407 Non Compliance [2] Initial GFE N/A N/A 7/30/2003 Critical Date not within 3 days of Initial Application Date 7407 Non Compliance [2] Initial TIL N/A N/A 7/30/2003 Critical Date not within 3 days of Initial Application Date 7407 Non Compliance [2] State - Missing N/A N/A 7/30/2003 Critical Borrower's Bill of Rights 7407 Non Compliance [2] State - Missing N/A N/A 7/30/2003 Critical Consumer Caution and Counseling Disclosure 7408 Critical Compliance [3] HUD-1 Final HUD-1 is not YES 7/2/2003 Incomplete executed by the borrower or stamped by the settlement agent. 7408 Non Compliance [2] State - Missing 7/2/2003 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7408 Non Compliance [2] State - Missing 7/2/2003 Critical Attorney General Information Statement 7408 Non Compliance [2] State - Missing 7/2/2003 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7408 Non Compliance [2] State - Missing 7/2/2003 Critical Insurance Disclosure 7408 Non Compliance [2] State - Missing 7/2/2003 Critical Mortgage Loan Origination Dislcosure 7408 Non Compliance [2] State - Missing 7/2/2003 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 7408 Non Compliance [2] State - Missing 7/2/2003 Critical Optional Credit Insurance Disclosure 7409 Critical Compliance [3] ROR Incorrect ROR incorrect form used ROR Form - 9/29/2003 Form - Lender to for lender to lender Because this Lender Not On H9/G9 refinance, H9 or G9 issue is not form not used. uniformly settled among the circuit courts, the continuing risk that the borrower may have an extended right to rescind (3 additional years) if a creditor uses the incorrect Model Form remains. Because of this uncertainty, we continue to recommend that creditors use Model Form H-8 only for refinances involving a new creditor and Model Form H-9 for refinances involving the same creditor. The loan is outside the SOL. 7409 Non Compliance [2] State - Missing 9/29/2003 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7409 Non Compliance [2] State - Missing 9/29/2003 Critical Attorney General Information Statement 7409 Non Compliance [2] State - Missing 9/29/2003 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7409 Non Compliance [2] State - Missing 9/29/2003 Critical Statutory Authority Disclosure 7410 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 4/18/1997 underdisclosed >$100 disclosed by $798.00 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7410 Critical Credit [3] Final 4/18/1997 Application Missing 7410 Critical Credit [3] Initial 4/18/1997 Application Unsigned 7410 Non Compliance [2] Initial GFE 4/18/1997 Critical Date not within 3 days of Initial Application Date 7410 Non Compliance [2] Initial TIL 4/18/1997 Critical Date not within 3 days of Initial Application Date 7410 Non Compliance [2] State - Missing 4/18/1997 Critical KY Fair Housing Law Disclosure 7410 Non Compliance [2] State - Missing 4/18/1997 Critical KY Notification to New Homeowners 7410 Non Compliance [2] State - Missing 4/18/1997 Critical Notice of Choice of Agent or Insurer 7411 Critical Compliance [3] HUD-1 Final HUD incomplete NO 9/18/2003 Incomplete due to not being signed by the borrower. 7411 Non Compliance [2] Affiliated 9/18/2003 Critical Business Doc Missing 7411 Non Compliance [2] Initial GFE 9/18/2003 Critical Date not within 3 days of Initial Application Date 7411 Non Compliance [2] Initial TIL 9/18/2003 Critical Date not within 3 days of Initial Application Date 7411 Non Compliance [2] Missing Notice 9/18/2003 Critical of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure 7411 Non Compliance [2] State - Missing 9/18/2003 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7411 Non Compliance [2] State - Missing 9/18/2003 Critical Anti-Discrimination Notice 7411 Non Compliance [2] State - Missing 9/18/2003 Critical Attorney General Information Statement 7411 Non Compliance [2] State - Missing 9/18/2003 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7411 Non Compliance [2] State - Missing 9/18/2003 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7411 Non Compliance [2] State - Missing 9/18/2003 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 7411 Non Compliance [2] State - Missing 9/18/2003 Critical Statutory Authority Disclosure 7412 Critical Compliance [3] TIL Incomplete Final TIL is marked NO 8/18/2003 final and was signed at closing; however, reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. 7412 Critical Credit [3] Appraisal Appraisal 8/18/2003 Incomplete incomplete due to being marked subject to, no completion cert in file. 7412 Non Compliance [2] Affiliated 8/18/2003 Critical Business Doc Missing 7412 Non Compliance [2] Initial TIL 8/18/2003 Critical Missing 7412 Non Compliance [2] State - Missing 8/18/2003 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7412 Non Compliance [2] State - Missing 8/18/2003 Critical Attorney General Information Statement 7412 Non Compliance [2] State - Missing 8/18/2003 Critical Closing Statement / Closing Disclosure 7412 Non Compliance [2] State - Missing 8/18/2003 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7412 Non Compliance [2] State - Missing 8/18/2003 Critical Insurance Disclosure 7412 Non Compliance [2] State - Missing 8/18/2003 Critical Mortgage Loan Origination Dislcosure 7412 Non Compliance [2] State - Missing 8/18/2003 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 7412 Non Compliance [2] State - Missing 8/18/2003 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7412 Non Compliance [2] State - Missing 8/18/2003 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 7412 Non Compliance [2] State - Missing 8/18/2003 Critical Statutory Authority Disclosure 7413 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 8/26/2003 underdisclosed >$100 disclosed by $100.06 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. There is rescindable a Seller credit on page transactions. one of HUD for $1222.17 Unlimited as a which is not itemized defense to therefore excluded. foreclosure. Assignee liability. The loan is outside the SOL. 7414 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 8/22/2003 underdisclosed >$35 disclosed by $139.28 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7414 Critical Compliance [3] ROR Violation ROR executed by ROR - 3yrs for 8/22/2003 Funding date is prior borrowers 08/22/2003 rescindable to or equals the ROR with expiration of transactions. End Date rescission period noted The loan is as 08/27/2003. HUD outside the reflects a funding date SOL. of 08/27/2003, equal to the rescission period expiration date. 7414 Critical Credit [3] Initial 8/22/2003 Application Unsigned 7414 Non Compliance [2] Affiliated 8/22/2003 Critical Business Doc Missing 7414 Non Compliance [2] Initial GFE 8/22/2003 Critical Missing 7414 Non Compliance [2] Missing Notice 8/22/2003 Critical of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure 7414 Non Compliance [2] State - Missing 8/22/2003 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7414 Non Compliance [2] State - Missing 8/22/2003 Critical Anti-Discrimination Notice 7414 Non Compliance [2] State - Missing 8/22/2003 Critical Attorney General Information Statement 7414 Non Compliance [2] State - Missing 8/22/2003 Critical Automated Valuation Report Notice w/ copy of AVM 7414 Non Compliance [2] State - Missing 8/22/2003 Critical Closing Statement / Closing Disclosure 7414 Non Compliance [2] State - Missing 8/22/2003 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7414 Non Compliance [2] State - Missing 8/22/2003 Critical Insurance Disclosure 7414 Non Compliance [2] State - Missing 8/22/2003 Critical Mortgage Loan Origination Dislcosure 7414 Non Compliance [2] State - Missing 8/22/2003 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 7414 Non Compliance [2] State - Missing 8/22/2003 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7414 Non Compliance [2] State - Missing 8/22/2003 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 7414 Non Compliance [2] State - Missing 8/22/2003 Critical Optional Credit Insurance Disclosure 7414 Non Compliance [2] State - Missing 8/22/2003 Critical Statutory Authority Disclosure 7415 Non Compliance [2] State - Missing 8/26/2003 Critical Borrower's Bill of Rights 7415 Non Compliance [2] State - Missing 8/26/2003 Critical Consumer Caution and Counseling Disclosure 7415 Non Compliance [2] State - Missing 8/26/2003 Critical Insurance Disclosure / Right to Choose Insurance Provider 7417 Non Compliance [2] Missing Notice 8/18/2003 Critical of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure 7417 Non Compliance [2] State - Missing 8/18/2003 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7417 Non Compliance [2] State - Missing 8/18/2003 Critical Anti-Discrimination Notice 7417 Non Compliance [2] State - Missing 8/18/2003 Critical Attorney General Information Statement 7417 Non Compliance [2] State - Missing 8/18/2003 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 7417 Non Compliance [2] State - Missing 8/18/2003 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7417 Non Compliance [2] State - Missing 8/18/2003 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 7417 Non Compliance [2] State - Missing 8/18/2003 Critical Statutory Authority Disclosure 7418 Non Compliance [2] State - Missing 8/5/2003 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7418 Non Compliance [2] State - Missing 8/5/2003 Critical Statutory Authority Disclosure 7419 Non Compliance [2] State - Missing 9/11/2003 Critical Borrower's Bill of Rights 7419 Non Compliance [2] State - Missing 9/11/2003 Critical Consumer Caution and Counseling Disclosure 7419 Non Compliance [2] State - Missing 9/11/2003 Critical Insurance Disclosure / Right to Choose Insurance Provider 7420 Non Compliance [2] Initial GFE 10/30/2003 Critical Date not within 3 days of Initial Application Date 7420 Non Compliance [2] Initial TIL 10/30/2003 Critical Date not within 3 days of Initial Application Date 7420 Non Credit [2] Only 10/30/2003 Critical Preliminary Title in File 7421 Critical Credit [3] Initial 8/28/2003 Application Unsigned 7421 Non Compliance [2] Initial GFE 8/28/2003 Critical Missing 7421 Non Compliance [2] Initial TIL 8/28/2003 Critical Missing 7421 Non Compliance [2] State - Missing 8/28/2003 Critical Broker Agreement 7422 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 8/22/2003 underdisclosed >$35 disclosed by $71.41 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7423 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 9/25/2003 underdisclosed >$35 disclosed by $47.15 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine the reason transactions. for under disclosure Unlimited as a due to missing defense to itemization of amount foreclosure. financed. Assignee liability. The loan is outside the SOL. 7423 Non Compliance [2] Affiliated 9/25/2003 Critical Business Doc Missing 7423 Non Compliance [2] Initial GFE 9/25/2003 Critical Date not within 3 days of Initial Application Date 7423 Non Compliance [2] Initial TIL 9/25/2003 Critical Date not within 3 days of Initial Application Date 7423 Non Compliance [2] State - Missing 9/25/2003 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7423 Non Compliance [2] State - Missing 9/25/2003 Critical Anti-Discrimination Notice 7423 Non Compliance [2] State - Missing 9/25/2003 Critical Attorney General Information Statement 7423 Non Compliance [2] State - Missing 9/25/2003 Critical Closing Statement / Closing Disclosure 7423 Non Compliance [2] State - Missing 9/25/2003 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7423 Non Compliance [2] State - Missing 9/25/2003 Critical Mortgage Loan Origination Dislcosure 7423 Non Compliance [2] State - Missing 9/25/2003 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 7423 Non Compliance [2] State - Missing 9/25/2003 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7423 Non Compliance [2] State - Missing 9/25/2003 Critical Statutory Authority Disclosure 7424 Non Compliance [2] Affiliated 8/26/2003 Critical Business Doc Missing 7424 Non Compliance [2] Initial GFE 8/26/2003 Critical Date not within 3 days of Initial Application Date 7424 Non Compliance [2] Initial TIL 8/26/2003 Critical Date not within 3 days of Initial Application Date 7424 Non Compliance [2] State - Missing 8/26/2003 Critical Borrower's Bill of Rights 7424 Non Compliance [2] State - Missing 8/26/2003 Critical Consumer Caution and Counseling Disclosure 7424 Non Compliance [2] State - Missing 8/26/2003 Critical Insurance Disclosure / Right to Choose Insurance Provider 7424 Non Credit [2] Manufactured 8/26/2003 Critical (Double-Wide) 7425 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 9/8/2003 underdisclosed >$100 disclosed by $220.00 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7425 Non Compliance [2] Affiliated 9/8/2003 Critical Business Doc Missing 7425 Non Credit [2] Combined Orig 9/8/2003 Critical LTV >100% 7427 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 8/18/2003 underdisclosed >$35 disclosed by $284.94 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7427 Non Compliance [2] Missing Notice 8/18/2003 Critical of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure 7427 Non Compliance [2] State - Missing 8/18/2003 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7427 Non Compliance [2] State - Missing 8/18/2003 Critical Anti-Discrimination Notice 7427 Non Compliance [2] State - Missing 8/18/2003 Critical Attorney General Information Statement 7427 Non Compliance [2] State - Missing 8/18/2003 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7427 Non Compliance [2] State - Missing 8/18/2003 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 7427 Non Compliance [2] State - Missing 8/18/2003 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 7427 Non Compliance [2] State - Missing 8/18/2003 Critical Statutory Authority Disclosure 7428 Non Compliance [2] Initial GFE N/A N/A 9/12/2003 Critical Date not within 3 days of Initial Application Date 7428 Non Compliance [2] Initial TIL N/A N/A 9/12/2003 Critical Date not within 3 days of Initial Application Date 7428 Non Compliance [2] State - Missing N/A N/A 9/12/2003 Critical Consumer Caution and Counseling Disclosure 7428 Non Compliance [2] State - Missing N/A N/A 9/12/2003 Critical Dower / Homestead Waiver Rider to Mortgage 7428 Non Compliance [2] State - Missing N/A N/A 9/12/2003 Critical Insurance Disclosure / Right to Choose Insurance Provider 7428 Non Compliance [2] State - Missing N/A N/A 9/12/2003 Critical Rate Lock 7429 Critical Credit [3] Final 9/30/2003 Application Missing 7429 Non Compliance [2] Affiliated 9/30/2003 Critical Business Doc Missing 7429 Non Compliance [2] Initial GFE 9/30/2003 Critical Missing 7429 Non Compliance [2] Initial TIL 9/30/2003 Critical Date not within 3 days of Initial Application Date 7429 Non Compliance [2] State - Missing 9/30/2003 Critical Borrower's Bill of Rights 7429 Non Compliance [2] State - Missing 9/30/2003 Critical Consumer Caution and Counseling Disclosure 7429 Non Compliance [2] State - Missing 9/30/2003 Critical Dower / Homestead Waiver Rider to Mortgage 7429 Non Compliance [2] State - Missing 9/30/2003 Critical Insurance Disclosure / Right to Choose Insurance Provider 7429 Non Compliance [2] State - Missing 9/30/2003 Critical Rate Lock 7430 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 9/12/2003 underdisclosed >$100 disclosed by $244.62 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7430 Non Compliance [2] State - Missing 9/12/2003 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7430 Non Compliance [2] State - Missing 9/12/2003 Critical Anti-Discrimination Notice 7430 Non Compliance [2] State - Missing 9/12/2003 Critical Attorney General Information Statement 7430 Non Compliance [2] State - Missing 9/12/2003 Critical Closing Statement / Closing Disclosure 7430 Non Compliance [2] State - Missing 9/12/2003 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7430 Non Compliance [2] State - Missing 9/12/2003 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7430 Non Compliance [2] State - Missing 9/12/2003 Critical Statutory Authority Disclosure 7431 Non Compliance [2] State - Missing 8/28/2003 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7431 Non Compliance [2] State - Missing 8/28/2003 Critical Attorney General Information Statement 7431 Non Compliance [2] State - Missing 8/28/2003 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7431 Non Compliance [2] State - Missing 8/28/2003 Critical Statutory Authority Disclosure 7432 Non Compliance [2] Initial TIL 10/29/2003 Critical Date not within 3 days of Initial Application Date 7432 Non Compliance [2] State - Missing 10/29/2003 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7432 Non Compliance [2] State - Missing 10/29/2003 Critical Attorney General Information Statement 7432 Non Compliance [2] State - Missing 10/29/2003 Critical Closing Statement / Closing Disclosure 7432 Non Compliance [2] State - Missing 10/29/2003 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 7432 Non Compliance [2] State - Missing 10/29/2003 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7432 Non Compliance [2] State - Missing 10/29/2003 Critical Statutory Authority Disclosure 7433 Non Compliance [2] Affiliated 10/21/2003 Critical Business Doc Missing 7433 Non Compliance [2] State - Missing 10/21/2003 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7433 Non Compliance [2] State - Missing 10/21/2003 Critical Attorney General Information Statement 7433 Non Compliance [2] State - Missing 10/21/2003 Critical Closing Statement / Closing Disclosure 7433 Non Compliance [2] State - Missing 10/21/2003 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7433 Non Compliance [2] State - Missing 10/21/2003 Critical Statutory Authority Disclosure 7434 Critical Compliance [3] TIL Incomplete Final TIL is marked NO 9/22/2003 final and was signed at closing; however, reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. 7434 Non Compliance [2] State - Missing 9/22/2003 Critical Borrower's Bill of Rights 7434 Non Compliance [2] State - Missing 9/22/2003 Critical Consumer Caution and Counseling Disclosure 7435 Critical Compliance [3] HUD-1 Estimated HUD in file is an NO 10/1/2003 unsigned estimated copy. 7435 Critical Compliance [3] TIL Incomplete Final TIL is marked NO 10/1/2003 final and was signed at closing; however, reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. 7435 Critical Credit [3] Appraisal 10/1/2003 Missing 7435 Non Compliance [2] Initial GFE 10/1/2003 Critical Missing 7435 Non Compliance [2] Initial TIL 10/1/2003 Critical Missing 7435 Non Compliance [2] State - Missing 10/1/2003 Critical Insurance Disclosure / Right to Choose Insurance Provider 7435 Non Compliance [2] State - Missing 10/1/2003 Critical Rate Lock 7435 Non Credit [2] Manufactured 10/1/2003 Critical (Double-Wide) 7436 Non Compliance [2] Initial GFE 12/22/2003 Critical Date not within 3 days of Initial Application Date 7436 Non Compliance [2] Initial TIL 12/22/2003 Critical Date not within 3 days of Initial Application Date 7436 Non Compliance [2] Missing Notice 12/22/2003 Critical of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure 7436 Non Compliance [2] State - Missing 12/22/2003 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7436 Non Compliance [2] State - Missing 12/22/2003 Critical Attorney General Information Statement 7436 Non Compliance [2] State - Missing 12/22/2003 Critical Closing Statement / Closing Disclosure 7436 Non Compliance [2] State - Missing 12/22/2003 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7436 Non Compliance [2] State - Missing 12/22/2003 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7436 Non Compliance [2] State - Missing 12/22/2003 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 7436 Non Compliance [2] State - Missing 12/22/2003 Critical Statutory Authority Disclosure 7437 Non Compliance [2] Initial GFE 11/14/2003 Critical Date not within 3 days of Initial Application Date 7437 Non Compliance [2] Initial TIL 11/14/2003 Critical Date not within 3 days of Initial Application Date 7437 Non Compliance [2] State - Missing 11/14/2003 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7437 Non Compliance [2] State - Missing 11/14/2003 Critical Anti-Discrimination Notice 7437 Non Compliance [2] State - Missing 11/14/2003 Critical Attorney General Information Statement 7437 Non Compliance [2] State - Missing 11/14/2003 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7437 Non Compliance [2] State - Missing 11/14/2003 Critical Statutory Authority Disclosure 7438 Non Compliance [2] Initial GFE 9/19/2003 Critical Date not within 3 days of Initial Application Date 7438 Non Compliance [2] Initial TIL 9/19/2003 Critical Date not within 3 days of Initial Application Date 7438 Non Compliance [2] Missing Notice 9/19/2003 Critical of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure 7438 Non Compliance [2] State - Missing 9/19/2003 Critical Mortgage Loan Origination Dislcosure 7439 Critical Compliance [3] APR Tolerance APR under disclosed by APR - 1yr 9/15/2003 UnderDisclosed 0.25 .4682 which exceeds the affirmative, .25 tolerance. 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. 7439 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 9/15/2003 underdisclosed >$35 disclosed by $18,791.52 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. It rescindable appears a lower Index transactions. was used at origination Unlimited as a than the 2.17% Index defense to available within the foreclosure. look-back period Assignee liability. The loan is outside the SOL. 7439 Critical Credit [3] Final 9/15/2003 Application Missing 7439 Non Compliance [2] Initial GFE 9/15/2003 Critical Missing 7439 Non Compliance [2] Initial TIL 9/15/2003 Critical Missing 7440 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 9/29/2003 underdisclosed >$100 disclosed by $251.93 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7440 Non Compliance [2] Initial GFE 9/29/2003 Critical Date not within 3 days of Initial Application Date 7440 Non Compliance [2] Initial TIL 9/29/2003 Critical Date not within 3 days of Initial Application Date 7440 Non Compliance [2] State - Missing 9/29/2003 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7440 Non Compliance [2] State - Missing 9/29/2003 Critical Attorney General Information Statement 7440 Non Compliance [2] State - Missing 9/29/2003 Critical Closing Statement / Closing Disclosure 7440 Non Compliance [2] State - Missing 9/29/2003 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7440 Non Compliance [2] State - Missing 9/29/2003 Critical Statutory Authority Disclosure 7441 Non Compliance [2] Affiliated 9/19/2003 Critical Business Doc Missing 7441 Non Compliance [2] Initial GFE 9/19/2003 Critical Date not within 3 days of Initial Application Date 7441 Non Compliance [2] State - Missing 9/19/2003 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7441 Non Compliance [2] State - Missing 9/19/2003 Critical Anti-Discrimination Notice 7441 Non Compliance [2] State - Missing 9/19/2003 Critical Attorney General Information Statement 7441 Non Compliance [2] State - Missing 9/19/2003 Critical Closing Statement / Closing Disclosure 7441 Non Compliance [2] State - Missing 9/19/2003 Critical Mortgage Loan Origination Dislcosure 7441 Non Compliance [2] State - Missing 9/19/2003 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 7441 Non Compliance [2] State - Missing 9/19/2003 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7441 Non Compliance [2] State - Missing 9/19/2003 Critical Statutory Authority Disclosure 7442 Non Compliance [2] Affiliated 9/19/2003 Critical Business Doc Missing 7442 Non Compliance [2] Initial GFE 9/19/2003 Critical Date not within 3 days of Initial Application Date 7442 Non Compliance [2] State - Missing 9/19/2003 Critical Attorney General Information Statement 7442 Non Compliance [2] State - Missing 9/19/2003 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 7443 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 10/8/2003 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 7443 Critical Credit [3] Credit Report 10/8/2003 Missing 7443 Non Compliance [2] Initial GFE 10/8/2003 Critical Missing 7443 Non Compliance [2] Initial TIL 10/8/2003 Critical Missing 7443 Non Compliance [2] State - Missing 10/8/2003 Critical Insurance Disclosure / Right to Choose Insurance Provider 7443 Non Credit [2] Manufactured 10/8/2003 Critical (Double-Wide) 7444 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 9/24/2003 underdisclosed >$100 disclosed by $666 which - 1yr for Purchase exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing the itemization defense to of amount financed. foreclosure. There is a closing cost Assignee credit on line 214 for liability. The $2000 which is not loan is outside itemized therefore the SOL. excluded. 7444 Non Compliance [2] State - Missing 9/24/2003 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7444 Non Compliance [2] State - Missing 9/24/2003 Critical Attorney General Information Statement 7444 Non Compliance [2] State - Missing 9/24/2003 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7444 Non Compliance [2] State - Missing 9/24/2003 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 7444 Non Compliance [2] State - Missing 9/24/2003 Critical Statutory Authority Disclosure 7445 Non Compliance [2] State - Missing N/A N/A 10/7/2003 Critical Commitment Letter 7445 Non Compliance [2] State - Missing N/A N/A 10/7/2003 Critical KY Fair Housing Law Disclosure 7445 Non Compliance [2] State - Missing N/A N/A 10/7/2003 Critical Notice of Choice of Agent or Insurer 7446 Non Compliance [2] Initial GFE 9/17/2003 Critical Date not within 3 days of Initial Application Date 7446 Non Compliance [2] Initial TIL 9/17/2003 Critical Date not within 3 days of Initial Application Date 7446 Non Compliance [2] State - Missing 9/17/2003 Critical Insurance Disclosure / Right to Choose Insurance Provider 7447 Non Compliance [2] State - Missing N/A N/A 10/31/2003 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7447 Non Compliance [2] State - Missing N/A N/A 10/31/2003 Critical Anti-Discrimination Notice 7447 Non Compliance [2] State - Missing N/A N/A 10/31/2003 Critical Attorney General Information Statement 7447 Non Compliance [2] State - Missing N/A N/A 10/31/2003 Critical Closing Statement / Closing Disclosure 7447 Non Compliance [2] State - Missing N/A N/A 10/31/2003 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7447 Non Compliance [2] State - Missing N/A N/A 10/31/2003 Critical Statutory Authority Disclosure 7448 Non Compliance [2] State - Missing N/A N/A 11/7/2003 Critical Freedom to Choose Insurance Provider disclosure 7449 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 10/3/2003 underdisclosed >$35 disclosed by $44.44 - 1yr for Refinance which exceeds the affirmative, $35.00 tolerance for 3yrs for refinance transactions. rescindable Unable to determine transactions. under disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7449 Critical Compliance [3] Rescission ROR executed by ROR - 3yrs for 10/3/2003 Period under 3 days borrowers 10/03/2003 rescindable with expiration of transactions. rescission period noted The loan is as 10/06/2003, only outside the providing borrower with SOL. a 2 day rescission period. 7449 Non Compliance [2] Affiliated 10/3/2003 Critical Business Doc Missing 7450 Critical Credit [3] Initial Incomplete 9/30/2003 Application initial Incomplete application due to missing origination entity information. 7450 Non Compliance [2] Initial GFE 9/30/2003 Critical Date not within 3 days of Initial Application Date 7450 Non Compliance [2] Initial TIL 9/30/2003 Critical Date not within 3 days of Initial Application Date 7450 Non Compliance [2] State - Missing 9/30/2003 Critical Attorney General Information Statement 7450 Non Compliance [2] State - Missing 9/30/2003 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7450 Non Compliance [2] State - Missing 9/30/2003 Critical Statutory Authority Disclosure 7451 Non Compliance [2] Affiliated 11/24/2003 Critical Business Doc Missing 7451 Non Compliance [2] Initial GFE 11/24/2003 Critical Missing 7451 Non Compliance [2] State - Missing 11/24/2003 Critical Dower / Homestead Waiver Rider to Mortgage 7451 Non Compliance [2] State - Missing 11/24/2003 Critical Rate Lock 7452 Non Compliance [2] Affiliated 10/15/2003 Critical Business Doc Missing 7452 Non Compliance [2] Initial GFE 10/15/2003 Critical Date not within 3 days of Initial Application Date 7452 Non Compliance [2] Initial GFE 10/15/2003 Critical Missing 7452 Non Compliance [2] Initial TIL 10/15/2003 Critical Date not within 3 days of Initial Application Date 7452 Non Compliance [2] Initial TIL 10/15/2003 Critical Missing 7452 Non Compliance [2] State - Missing 10/15/2003 Critical Anti-Discrimination Notice 7452 Non Compliance [2] State - Missing 10/15/2003 Critical Attorney General Information Statement 7452 Non Compliance [2] State - Missing 10/15/2003 Critical Closing Statement / Closing Disclosure 7452 Non Compliance [2] State - Missing 10/15/2003 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7452 Non Compliance [2] State - Missing 10/15/2003 Critical Insurance Disclosure 7452 Non Compliance [2] State - Missing 10/15/2003 Critical Mortgage Loan Origination Dislcosure 7452 Non Compliance [2] State - Missing 10/15/2003 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 7452 Non Compliance [2] State - Missing 10/15/2003 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7452 Non Compliance [2] State - Missing 10/15/2003 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 7452 Non Compliance [2] State - Missing 10/15/2003 Critical Statutory Authority Disclosure 7454 Non Compliance [2] Initial TIL 10/20/2003 Critical Missing 7454 Non Compliance [2] Missing Notice 10/20/2003 Critical of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure 7454 Non Compliance [2] State - Missing 10/20/2003 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7454 Non Compliance [2] State - Missing 10/20/2003 Critical Anti-Discrimination Notice 7454 Non Compliance [2] State - Missing 10/20/2003 Critical Attorney General Information Statement 7454 Non Compliance [2] State - Missing 10/20/2003 Critical Automated Valuation Report Notice w/ copy of AVM 7454 Non Compliance [2] State - Missing 10/20/2003 Critical Mortgage Loan Origination Dislcosure 7454 Non Compliance [2] State - Missing 10/20/2003 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 7454 Non Compliance [2] State - Missing 10/20/2003 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7454 Non Compliance [2] State - Missing 10/20/2003 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 7454 Non Compliance [2] State - Missing 10/20/2003 Critical Statutory Authority Disclosure 7455 Critical Credit [3] Appraisal Appraisal is 12/6/2003 Incomplete done subject to completion; however there is no completion cert in thevfile. Additionally, page 1 of the URAR is missing. 7455 Critical Credit [3] Final 12/6/2003 Application Missing 7455 Non Compliance [2] State - Missing 12/6/2003 Critical KY Fair Housing Law Disclosure 7455 Non Compliance [2] State - Missing 12/6/2003 Critical Notice of Choice of Agent or Insurer 7456 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 10/30/2003 underdisclosed >$100 disclosed by $307.50 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. There is rescindable a Seller credit on page transactions. one of HUD for $651.03 Unlimited as a which is not itemized defense to therefore excluded. foreclosure. Assignee liability. The loan is outside the SOL. 7456 Critical Credit [3] Initial 10/30/2003 Application Unsigned 7457 Non Compliance [2] Initial GFE 11/6/2003 Critical Date not within 3 days of Initial Application Date 7457 Non Compliance [2] Initial TIL 11/6/2003 Critical Date not within 3 days of Initial Application Date 7459 Critical Credit [3] Missing Initial 10/31/2003 Application 7459 Non Compliance [2] Affiliated 10/31/2003 Critical Business Doc Missing 7459 Non Compliance [2] Initial GFE 10/31/2003 Critical Missing 7459 Non Compliance [2] Initial TIL 10/31/2003 Critical Date not within 3 days of Initial Application Date 7460 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 10/16/2003 underdisclosed >$100 disclosed by $285.00 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7460 Non Compliance [2] State - Missing 10/16/2003 Critical Borrower's Bill of Rights 7460 Non Compliance [2] State - Missing 10/16/2003 Critical Insurance Disclosure / Right to Choose Insurance Provider 7461 Non Compliance [2] State - Missing 11/5/2003 Critical Property Tax Benefit Disclosure (State Form 51781 (6-04) 7462 Non Compliance [2] Initial TIL 12/19/2003 Critical Date not within 3 days of Initial Application Date 7462 Non Compliance [2] State - Missing 12/19/2003 Critical Borrower's Bill of Rights 7462 Non Compliance [2] State - Missing 12/19/2003 Critical Consumer Caution and Counseling Disclosure 7463 Non Compliance [2] State - Missing 11/7/2003 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7463 Non Compliance [2] State - Missing 11/7/2003 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7464 Non Compliance [2] Affiliated 12/12/2003 Critical Business Doc Missing 7464 Non Compliance [2] Missing Notice 12/12/2003 Critical of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure 7464 Non Compliance [2] State - Missing 12/12/2003 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7464 Non Compliance [2] State - Missing 12/12/2003 Critical Anti-Discrimination Notice 7464 Non Compliance [2] State - Missing 12/12/2003 Critical Attorney General Information Statement 7464 Non Compliance [2] State - Missing 12/12/2003 Critical Automated Valuation Report Notice w/ copy of AVM 7464 Non Compliance [2] State - Missing 12/12/2003 Critical Closing Statement / Closing Disclosure 7464 Non Compliance [2] State - Missing 12/12/2003 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7464 Non Compliance [2] State - Missing 12/12/2003 Critical Insurance Disclosure 7464 Non Compliance [2] State - Missing 12/12/2003 Critical Mortgage Loan Origination Dislcosure 7464 Non Compliance [2] State - Missing 12/12/2003 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 7464 Non Compliance [2] State - Missing 12/12/2003 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7464 Non Compliance [2] State - Missing 12/12/2003 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 7464 Non Compliance [2] State - Missing 12/12/2003 Critical Optional Credit Insurance Disclosure 7464 Non Compliance [2] State - Missing 12/12/2003 Critical Statutory Authority Disclosure 7465 Critical Compliance [3] ROR Incorrect ROR incorrect form used ROR Form - 10/27/2003 Form - Lender to for lender to lender Because this Lender Not On H9/G9 refinance, H9 or G9 issue is not form not used. uniformly settled among the circuit courts, the continuing risk that the borrower may have an extended right to rescind (3 additional years) if a creditor uses the incorrect Model Form remains. Because of this uncertainty, we continue to recommend that creditors use Model Form H-8 only for refinances involving a new creditor and Model Form H-9 for refinances involving the same creditor. The loan is outside the SOL. 7465 Non Compliance [2] State - Missing 10/27/2003 Critical Consumer Caution and Counseling Disclosure 7465 Non Compliance [2] State - Missing 10/27/2003 Critical Insurance Disclosure / Right to Choose Insurance Provider 7466 Non Compliance [2] Initial GFE 11/7/2003 Critical Date not within 3 days of Initial Application Date 7466 Non Compliance [2] Initial TIL 11/7/2003 Critical Date not within 3 days of Initial Application Date 7466 Non Compliance [2] State - Missing 11/7/2003 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7466 Non Compliance [2] State - Missing 11/7/2003 Critical Anti-Discrimination Notice 7466 Non Compliance [2] State - Missing 11/7/2003 Critical Attorney General Information Statement 7466 Non Compliance [2] State - Missing 11/7/2003 Critical Closing Statement / Closing Disclosure 7466 Non Compliance [2] State - Missing 11/7/2003 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7466 Non Compliance [2] State - Missing 11/7/2003 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7466 Non Compliance [2] State - Missing 11/7/2003 Critical Statutory Authority Disclosure 7467 Non Compliance [2] Initial TIL 1/30/2004 Critical Missing 7470 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 12/2/2003 underdisclosed >$35 disclosed by $35.17 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7470 Non Compliance [2] Affiliated 12/2/2003 Critical Business Doc Missing 7470 Non Compliance [2] Initial GFE 12/2/2003 Critical Date not within 3 days of Initial Application Date 7470 Non Compliance [2] Initial TIL 12/2/2003 Critical Date not within 3 days of Initial Application Date 7471 Non Compliance [2] State - Missing 11/26/2003 Critical Attorney General Information Statement 7471 Non Compliance [2] State - Missing 11/26/2003 Critical Closing Statement / Closing Disclosure 7471 Non Compliance [2] State - Missing 11/26/2003 Critical Mortgage Loan Origination Dislcosure 7471 Non Compliance [2] State - Missing 11/26/2003 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 7471 Non Compliance [2] State - Missing 11/26/2003 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7471 Non Compliance [2] State - Missing 11/26/2003 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 7471 Non Compliance [2] State - Missing 11/26/2003 Critical Statutory Authority Disclosure 7472 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 12/5/2003 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 7472 Non Compliance [2] Affiliated 12/5/2003 Critical Business Doc Missing 7472 Non Compliance [2] State - Missing 12/5/2003 Critical Consumer Caution and Counseling Disclosure 7473 Non Compliance [2] State - Missing 12/8/2003 Critical Rate Lock 7474 Non Compliance [2] State - Missing 1/9/2004 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7474 Non Compliance [2] State - Missing 1/9/2004 Critical Attorney General Information Statement 7474 Non Compliance [2] State - Missing 1/9/2004 Critical Closing Statement / Closing Disclosure 7474 Non Compliance [2] State - Missing 1/9/2004 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7474 Non Compliance [2] State - Missing 1/9/2004 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7474 Non Compliance [2] State - Missing 1/9/2004 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 7474 Non Compliance [2] State - Missing 1/9/2004 Critical Optional Credit Insurance Disclosure 7474 Non Compliance [2] State - Missing 1/9/2004 Critical Statutory Authority Disclosure 7475 Non Compliance [2] Affiliated 12/15/2003 Critical Business Doc Missing 7475 Non Compliance [2] State - Missing 12/15/2003 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7475 Non Compliance [2] State - Missing 12/15/2003 Critical Anti-Discrimination Notice 7475 Non Compliance [2] State - Missing 12/15/2003 Critical Attorney General Information Statement 7475 Non Compliance [2] State - Missing 12/15/2003 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7475 Non Compliance [2] State - Missing 12/15/2003 Critical Mortgage Loan Origination Dislcosure 7476 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 12/30/2003 underdisclosed >$35 disclosed by $124.32 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7476 Non Compliance [2] Affiliated 12/30/2003 Critical Business Doc Missing 7476 Non Compliance [2] State - Missing 12/30/2003 Critical Borrower's Bill of Rights 7476 Non Compliance [2] State - Missing 12/30/2003 Critical Dower / Homestead Waiver Rider to Mortgage 7476 Non Compliance [2] State - Missing 12/30/2003 Critical Rate Lock 7476 Non Credit [2] Manufactured 12/30/2003 Critical (Double-Wide) 7477 Non Compliance [2] State - Missing 12/5/2003 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7477 Non Compliance [2] State - Missing 12/5/2003 Critical Anti-Discrimination Notice 7477 Non Compliance [2] State - Missing 12/5/2003 Critical Attorney General Information Statement 7477 Non Compliance [2] State - Missing 12/5/2003 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7477 Non Compliance [2] State - Missing 12/5/2003 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7477 Non Compliance [2] State - Missing 12/5/2003 Critical Statutory Authority Disclosure 7478 Non Compliance [2] Affiliated 12/4/2003 Critical Business Doc Missing 7479 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 2/2/2004 underdisclosed >$35 disclosed by $40 which - 1yr for Refinance exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7479 Non Compliance [2] Affiliated 2/2/2004 Critical Business Doc Missing 7479 Non Compliance [2] State - Missing 2/2/2004 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7479 Non Compliance [2] State - Missing 2/2/2004 Critical Attorney General Information Statement 7479 Non Compliance [2] State - Missing 2/2/2004 Critical Closing Statement / Closing Disclosure 7479 Non Compliance [2] State - Missing 2/2/2004 Critical Statutory Authority Disclosure 7480 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 12/17/2003 underdisclosed >$100 disclosed by $179.01 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7480 Non Compliance [2] State - Missing 12/17/2003 Critical Anti-Discrimination Notice 7480 Non Compliance [2] State - Missing 12/17/2003 Critical Attorney General Information Statement 7480 Non Compliance [2] State - Missing 12/17/2003 Critical Closing Statement / Closing Disclosure 7480 Non Compliance [2] State - Missing 12/17/2003 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7480 Non Compliance [2] State - Missing 12/17/2003 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 7480 Non Compliance [2] State - Missing 12/17/2003 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7480 Non Compliance [2] State - Missing 12/17/2003 Critical Statutory Authority Disclosure 7481 Critical Credit [3] Initial 12/16/2003 Application Unsigned 7481 Non Compliance [2] State - Missing 12/16/2003 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7481 Non Compliance [2] State - Missing 12/16/2003 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7482 Non Compliance [2] Affiliated 1/8/2004 Critical Business Doc Missing 7482 Non Compliance [2] Initial GFE 1/8/2004 Critical Date not within 3 days of Initial Application Date 7482 Non Compliance [2] Initial TIL 1/8/2004 Critical Date not within 3 days of Initial Application Date 7482 Non Compliance [2] State - Missing 1/8/2004 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7482 Non Compliance [2] State - Missing 1/8/2004 Critical Anti-Discrimination Notice 7482 Non Compliance [2] State - Missing 1/8/2004 Critical Attorney General Information Statement 7482 Non Compliance [2] State - Missing 1/8/2004 Critical Closing Statement / Closing Disclosure 7482 Non Compliance [2] State - Missing 1/8/2004 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7482 Non Compliance [2] State - Missing 1/8/2004 Critical Mortgage Loan Origination Dislcosure 7482 Non Compliance [2] State - Missing 1/8/2004 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 7482 Non Compliance [2] State - Missing 1/8/2004 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7482 Non Compliance [2] State - Missing 1/8/2004 Critical Statutory Authority Disclosure 7484 Non Compliance [2] Affiliated 2/2/2004 Critical Business Doc Missing 7484 Non Compliance [2] Initial GFE 2/2/2004 Critical Date not within 3 days of Initial Application Date 7484 Non Compliance [2] Initial TIL 2/2/2004 Critical Date not within 3 days of Initial Application Date 7484 Non Compliance [2] State - Missing 2/2/2004 Critical Borrower's Bill of Rights 7484 Non Compliance [2] State - Missing 2/2/2004 Critical Consumer Caution and Counseling Disclosure 7485 Critical Credit [3] Final 12/18/2003 Application Missing 7485 Critical Credit [3] No Net Tangible Unable to 12/18/2003 Benefit To Borrower determine net tangible benefit due to missing previous note and/or payoff statement for subject property. Borrower is not paying off any debt at time of closing or receiving more than $2,000 at closing. 7486 Non Compliance [2] Affiliated 1/28/2004 Critical Business Doc Missing 7486 Non Compliance [2] Missing Notice 1/28/2004 Critical of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure 7486 Non Compliance [2] State - Missing 1/28/2004 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7486 Non Compliance [2] State - Missing 1/28/2004 Critical Anti-Discrimination Notice 7486 Non Compliance [2] State - Missing 1/28/2004 Critical Attorney General Information Statement 7486 Non Compliance [2] State - Missing 1/28/2004 Critical Insurance Disclosure 7486 Non Compliance [2] State - Missing 1/28/2004 Critical Mortgage Loan Origination Dislcosure 7486 Non Compliance [2] State - Missing 1/28/2004 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7486 Non Compliance [2] State - Missing 1/28/2004 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 7486 Non Compliance [2] State - Missing 1/28/2004 Critical Optional Credit Insurance Disclosure 7486 Non Compliance [2] State - Missing 1/28/2004 Critical Statutory Authority Disclosure 7487 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 2/13/2004 underdisclosed >$100 disclosed by $978.89 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7487 Critical Compliance [3] TIL Incomplete Final TIL incomplete NO 2/13/2004 due to missing borrower's signature. 7487 Non Compliance [2] Initial GFE 2/13/2004 Critical Date not within 3 days of Initial Application Date 7487 Non Compliance [2] Initial TIL 2/13/2004 Critical Date not within 3 days of Initial Application Date 7488 Non Compliance [2] HMDA-reportable 2/26/2004 Critical rate spread (1/1/04- 10/1/09) 7488 Non Compliance [2] State - Missing 2/26/2004 Critical Borrower's Bill of Rights 7489 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 7/11/1997 underdisclosed >$100 disclosed by $418.05 Charge - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7489 Non Compliance [2] State - Missing 7/11/1997 Critical Affidavit of Borrower Under Residential Mortgage Act 7489 Non Compliance [2] State - Missing 7/11/1997 Critical Application Disclosure 7489 Non Compliance [2] State - Missing 7/11/1997 Critical Commitment Disclosure 7489 Non Compliance [2] State - Missing 7/11/1997 Critical GA Foreclosure Disclosure / Notice Pursuant To O.C.G.A. Section 7-1 7489 Non Compliance [2] State - Missing 7/11/1997 Critical Right to Select Attorney Disclosure 7489 Non Compliance [2] State - Missing 7/11/1997 Critical Waiver of Borrower's Rights 7490 Non Compliance [2] Affiliated 3/4/2004 Critical Business Doc Missing 7490 Non Compliance [2] State - Missing 3/4/2004 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7490 Non Compliance [2] State - Missing 3/4/2004 Critical Attorney General Information Statement 7490 Non Compliance [2] State - Missing 3/4/2004 Critical Closing Statement / Closing Disclosure 7490 Non Compliance [2] State - Missing 3/4/2004 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7490 Non Compliance [2] State - Missing 3/4/2004 Critical Statutory Authority Disclosure 7491 Non Compliance [2] State - Missing 2/24/2004 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7491 Non Compliance [2] State - Missing 2/24/2004 Critical Anti-Discrimination Notice 7491 Non Compliance [2] State - Missing 2/24/2004 Critical Attorney General Information Statement 7491 Non Compliance [2] State - Missing 2/24/2004 Critical Closing Statement / Closing Disclosure 7491 Non Compliance [2] State - Missing 2/24/2004 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7491 Non Compliance [2] State - Missing 2/24/2004 Critical Mortgage Loan Origination Dislcosure 7491 Non Compliance [2] State - Missing 2/24/2004 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7491 Non Compliance [2] State - Missing 2/24/2004 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 7491 Non Compliance [2] State - Missing 2/24/2004 Critical Statutory Authority Disclosure 7492 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 3/15/2004 underdisclosed >$100 disclosed by $369.02 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7492 Critical Compliance [3] HUD-1 Final HUD incomplete YES 3/15/2004 Incomplete due to not being signed by the borrower. 7492 Non Compliance [2] Affiliated 3/15/2004 Critical Business Doc Missing 7494 Non Compliance [2] Initial GFE 3/4/2004 Critical Date not within 3 days of Initial Application Date 7494 Non Compliance [2] Initial TIL 3/4/2004 Critical Date not within 3 days of Initial Application Date 7494 Non Compliance [2] State - Missing 3/4/2004 Critical Consumer Caution and Counseling Disclosure 7495 Non Compliance [2] Affiliated 2/27/2004 Critical Business Doc Missing 7495 Non Compliance [2] State - Missing 2/27/2004 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7495 Non Compliance [2] State - Missing 2/27/2004 Critical Anti-Discrimination Notice 7495 Non Compliance [2] State - Missing 2/27/2004 Critical Attorney General Information Statement 7495 Non Compliance [2] State - Missing 2/27/2004 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7495 Non Compliance [2] State - Missing 2/27/2004 Critical Insurance Disclosure 7495 Non Compliance [2] State - Missing 2/27/2004 Critical Mortgage Loan Origination Dislcosure 7495 Non Compliance [2] State - Missing 2/27/2004 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 7495 Non Compliance [2] State - Missing 2/27/2004 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 7495 Non Compliance [2] State - Missing 2/27/2004 Critical Statutory Authority Disclosure 7496 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 3/1/2004 underdisclosed >$35 disclosed by $270.63 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. TIL rescindable itemization did not transactions. disclose an settlement Unlimited as a closing fee of $175.00 defense to and a wire/courier fee foreclosure. $75 as a prepaid Assignee finance charge. liability. The loan is outside the SOL. 7496 Critical Credit [3] Final 3/1/2004 Application Missing 7497 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 6/11/2004 underdisclosed >$100 disclosed by $165 which - 1yr for Purchase exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Unable to apply the Assignee $396.34 premium credit liability. The on line 206 of the HUD loan is outside due to missing the the SOL. credit itemization. 7497 Critical Credit [3] Appraisal Appraisal is 6/11/2004 Incomplete done subject to completion; however there is no completion cert in file. 7497 Non Compliance [2] Initial TIL 6/11/2004 Critical Date not within 3 days of Initial Application Date 7498 Non Compliance [2] State - Missing 4/14/2004 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7498 Non Compliance [2] State - Missing 4/14/2004 Critical Attorney General Information Statement 7498 Non Compliance [2] State - Missing 4/14/2004 Critical Closing Statement / Closing Disclosure 7498 Non Compliance [2] State - Missing 4/14/2004 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7498 Non Compliance [2] State - Missing 4/14/2004 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7498 Non Compliance [2] State - Missing 4/14/2004 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 7498 Non Compliance [2] State - Missing 4/14/2004 Critical Statutory Authority Disclosure 7499 Non Compliance [2] Affiliated 3/10/2004 Critical Business Doc Missing 7500 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 3/26/2004 underdisclosed >$35 disclosed by $36.04 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7500 Non Compliance [2] Affiliated 3/26/2004 Critical Business Doc Missing 7500 Non Compliance [2] State - Missing 3/26/2004 Critical Consumer Caution and Counseling Disclosure 7501 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 4/23/2004 underdisclosed >$100 disclosed by $663.81 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine the reason transactions. for the under Unlimited as a disclosure due to defense to missing the itemization foreclosure. of amount financed. Assignee There is a Seller liability. The credit on page one of loan is outside HUD for $2,000 which is the SOL. not itemized therefore excluded. 7501 Critical Credit [3] Initial Initial 4/23/2004 Application application Incomplete incomplete due to missing the borrower's signature but marked as taken in a face to face interview. 7501 Non Compliance [2] Affiliated 4/23/2004 Critical Business Doc Missing 7501 Non Compliance [2] Missing Notice 4/23/2004 Critical of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure 7501 Non Compliance [2] State - Missing 4/23/2004 Critical Anti-Discrimination Notice 7501 Non Compliance [2] State - Missing 4/23/2004 Critical Attorney General Information Statement 7501 Non Compliance [2] State - Missing 4/23/2004 Critical Insurance Disclosure 7501 Non Compliance [2] State - Missing 4/23/2004 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7501 Non Compliance [2] State - Missing 4/23/2004 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 7502 Non Compliance [2] Initial GFE 3/26/2004 Critical Date not within 3 days of Initial Application Date 7502 Non Compliance [2] Initial TIL 3/26/2004 Critical Date not within 3 days of Initial Application Date 7502 Non Compliance [2] State - Missing 3/26/2004 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7502 Non Compliance [2] State - Missing 3/26/2004 Critical Attorney General Information Statement 7502 Non Compliance [2] State - Missing 3/26/2004 Critical Closing Statement / Closing Disclosure 7502 Non Compliance [2] State - Missing 3/26/2004 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7503 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 4/19/2004 underdisclosed >$35 disclosed by $54.96 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7503 Critical Compliance [3] ROR Incorrect ROR incorrect form used ROR Form - 4/19/2004 Form - Lender to for lender to lender Because this Lender Not On H9/G9 refinance, H9 or G9 issue is not form not used. uniformly settled among the circuit courts, the continuing risk that the borrower may have an extended right to rescind (3 additional years) if a creditor uses the incorrect Model Form remains. Because of this uncertainty, we continue to recommend that creditors use Model Form H-8 only for refinances involving a new creditor and Model Form H-9 for refinances involving the same creditor. The loan is outside the SOL. 7503 Non Compliance [2] Initial TIL 4/19/2004 Critical Date not within 3 days of Initial Application Date 7503 Non Compliance [2] State - Missing 4/19/2004 Critical Consumer Caution and Counseling Disclosure 7503 Non Compliance [2] State - Missing 4/19/2004 Critical Insurance Disclosure / Right to Choose Insurance Provider 7504 Non Compliance [2] Affiliated 3/31/2004 Critical Business Doc Missing 7504 Non Compliance [2] Initial GFE 3/31/2004 Critical Missing 7504 Non Compliance [2] State - Missing 3/31/2004 Critical Borrower's Bill of Rights 7504 Non Compliance [2] State - Missing 3/31/2004 Critical Consumer Caution and Counseling Disclosure 7504 Non Compliance [2] State - Missing 3/31/2004 Critical Dower / Homestead Waiver Rider to Mortgage 7504 Non Compliance [2] State - Missing 3/31/2004 Critical Insurance Disclosure / Right to Choose Insurance Provider 7504 Non Compliance [2] State - Missing 3/31/2004 Critical Rate Lock 7505 Critical Compliance [3] ROR Incorrect ROR incorrect form used ROR Form - 4/12/2004 Form - Lender to for lender to lender Because this Lender Not On H9/G9 refinance, H9 or G9 issue is not form not used. uniformly settled among the circuit courts, the continuing risk that the borrower may have an extended right to rescind (3 additional years) if a creditor uses the incorrect Model Form remains. Because of this uncertainty, we continue to recommend that creditors use Model Form H-8 only for refinances involving a new creditor and Model Form H-9 for refinances involving the same creditor. The loan is outside the SOL. 7505 Non Compliance [2] Affiliated 4/12/2004 Critical Business Doc Missing 7505 Non Compliance [2] Missing WV Net 4/12/2004 Critical Tangible Benefit Worksheet 7505 Non Compliance [2] State - Missing 4/12/2004 Critical Anti-Coercion Notice 7505 Non Compliance [2] State - Missing 4/12/2004 Critical Tangible Net Benefit Disclosure 7506 Non Compliance [2] Affiliated 3/23/2004 Critical Business Doc Missing 7506 Non Compliance [2] State - Missing 3/23/2004 Critical Borrower's Bill of Rights 7506 Non Compliance [2] State - Missing 3/23/2004 Critical Consumer Caution and Counseling Disclosure 7506 Non Compliance [2] State - Missing 3/23/2004 Critical Insurance Disclosure / Right to Choose Insurance Provider 7507 Non Compliance [2] Missing Notice 6/2/2004 Critical of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure 7507 Non Compliance [2] State - Missing 6/2/2004 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7507 Non Compliance [2] State - Missing 6/2/2004 Critical Attorney General Information Statement 7507 Non Compliance [2] State - Missing 6/2/2004 Critical Insurance Disclosure 7507 Non Compliance [2] State - Missing 6/2/2004 Critical Mortgage Loan Origination Dislcosure 7507 Non Compliance [2] State - Missing 6/2/2004 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 7507 Non Compliance [2] State - Missing 6/2/2004 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7507 Non Compliance [2] State - Missing 6/2/2004 Critical Statutory Authority Disclosure 7508 Non Compliance [2] State - Missing 4/7/2004 Critical Borrower's Bill of Rights 7508 Non Compliance [2] State - Missing 4/7/2004 Critical Consumer Caution and Counseling Disclosure 7508 Non Compliance [2] State - Missing 4/7/2004 Critical Dower / Homestead Waiver Rider to Mortgage 7508 Non Compliance [2] State - Missing 4/7/2004 Critical Insurance Disclosure / Right to Choose Insurance Provider 7509 Non Compliance [2] Initial GFE 4/9/2004 Critical Date not within 3 days of Initial Application Date 7509 Non Compliance [2] Initial TIL 4/9/2004 Critical Date not within 3 days of Initial Application Date 7510 Non Compliance [2] Affiliated 5/17/2004 Critical Business Doc Missing 7510 Non Compliance [2] Initial GFE 5/17/2004 Critical Date not within 3 days of Initial Application Date 7510 Non Compliance [2] Initial TIL 5/17/2004 Critical Date not within 3 days of Initial Application Date 7510 Non Compliance [2] State - Missing 5/17/2004 Critical Borrower's Bill of Rights 7510 Non Compliance [2] State - Missing 5/17/2004 Critical Consumer Caution and Counseling Disclosure 7512 Non Compliance [2] Initial GFE 4/19/2004 Critical Date not within 3 days of Initial Application Date 7512 Non Compliance [2] Initial TIL 4/19/2004 Critical Date not within 3 days of Initial Application Date 7512 Non Compliance [2] State - Missing 4/19/2004 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7512 Non Compliance [2] State - Missing 4/19/2004 Critical Anti-Discrimination Notice 7512 Non Compliance [2] State - Missing 4/19/2004 Critical Attorney General Information Statement 7512 Non Compliance [2] State - Missing 4/19/2004 Critical Closing Statement / Closing Disclosure 7512 Non Compliance [2] State - Missing 4/19/2004 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7512 Non Compliance [2] State - Missing 4/19/2004 Critical Mortgage Loan Origination Dislcosure 7512 Non Compliance [2] State - Missing 4/19/2004 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7512 Non Compliance [2] State - Missing 4/19/2004 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 7512 Non Compliance [2] State - Missing 4/19/2004 Critical Statutory Authority Disclosure 7513 Critical Credit [3] Appraisal 4/5/2004 Missing 7513 Non Compliance [2] Affiliated 4/5/2004 Critical Business Doc Missing 7513 Non Compliance [2] State - Missing 4/5/2004 Critical Statutory Authority Disclosure 7517 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 5/11/2004 underdisclosed >$35 disclosed by $64 which - 1yr for Refinance exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7518 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 5/4/2004 underdisclosed >$100 disclosed by $208.50 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7518 Critical Credit [3] Final 5/4/2004 Application Missing 7519 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 6/23/2004 underdisclosed >$100 disclosed by $172.47 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7519 Non Compliance [2] Initial GFE 6/23/2004 Critical Date not within 3 days of Initial Application Date 7519 Non Compliance [2] Initial TIL 6/23/2004 Critical Date not within 3 days of Initial Application Date 7519 Non Compliance [2] State - Missing 6/23/2004 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7519 Non Compliance [2] State - Missing 6/23/2004 Critical Anti-Discrimination Notice 7519 Non Compliance [2] State - Missing 6/23/2004 Critical Attorney General Information Statement 7519 Non Compliance [2] State - Missing 6/23/2004 Critical Closing Statement / Closing Disclosure 7519 Non Compliance [2] State - Missing 6/23/2004 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7519 Non Compliance [2] State - Missing 6/23/2004 Critical Insurance Disclosure 7519 Non Compliance [2] State - Missing 6/23/2004 Critical Mortgage Loan Origination Dislcosure 7519 Non Compliance [2] State - Missing 6/23/2004 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7519 Non Compliance [2] State - Missing 6/23/2004 Critical Statutory Authority Disclosure 7520 Critical Credit [3] Application Final 4/21/2004 Incomplete application incomplete due to missing origination entity information. 7520 Non Compliance [2] Initial TIL 4/21/2004 Critical Date not within 3 days of Initial Application Date 7521 Non Compliance [2] Initial GFE 5/26/2004 Critical Date not within 3 days of Initial Application Date 7521 Non Compliance [2] Initial TIL 5/26/2004 Critical Date not within 3 days of Initial Application Date 7521 Non Compliance [2] Missing Notice 5/26/2004 Critical of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure 7521 Non Compliance [2] State - Missing 5/26/2004 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7521 Non Compliance [2] State - Missing 5/26/2004 Critical Anti-Discrimination Notice 7521 Non Compliance [2] State - Missing 5/26/2004 Critical Attorney General Information Statement 7521 Non Compliance [2] State - Missing 5/26/2004 Critical Insurance Disclosure 7521 Non Compliance [2] State - Missing 5/26/2004 Critical Mortgage Loan Origination Dislcosure 7521 Non Compliance [2] State - Missing 5/26/2004 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 7521 Non Compliance [2] State - Missing 5/26/2004 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7521 Non Compliance [2] State - Missing 5/26/2004 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 7521 Non Compliance [2] State - Missing 5/26/2004 Critical Statutory Authority Disclosure 7522 Non Compliance [2] State - Missing 5/24/2004 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7524 Non Compliance [2] Initial GFE 6/21/2004 Critical Missing 7525 Non Compliance [2] State - Missing 5/24/2004 Critical Consumer Caution and Counseling Disclosure 7526 Critical Credit [3] Credit Report 5/20/2004 Missing 7526 Non Compliance [2] HMDA-reportable 5/20/2004 Critical rate spread (1/1/04- 10/1/09) 7526 Non Compliance [2] Initial GFE 5/20/2004 Critical Missing 7526 Non Compliance [2] Initial TIL 5/20/2004 Critical Missing 7526 Non Compliance [2] State - Missing 5/20/2004 Critical Borrower's Bill of Rights 7526 Non Compliance [2] State - Missing 5/20/2004 Critical Consumer Caution and Counseling Disclosure 7526 Non Compliance [2] State - Missing 5/20/2004 Critical Dower / Homestead Waiver Rider to Mortgage 7526 Non Credit [2] Manufactured 5/20/2004 Critical (Double-Wide) 7527 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 4/22/2004 underdisclosed >$100 disclosed by $140.66 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7527 Non Compliance [2] Initial GFE 4/22/2004 Critical Date not within 3 days of Initial Application Date 7527 Non Compliance [2] Initial TIL 4/22/2004 Critical Date not within 3 days of Initial Application Date 7528 Non Compliance [2] Affiliated 5/20/2004 Critical Business Doc Missing 7528 Non Compliance [2] Initial GFE 5/20/2004 Critical Missing 7528 Non Compliance [2] Initial TIL 5/20/2004 Critical Missing 7528 Non Compliance [2] Missing Notice 5/20/2004 Critical of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure 7528 Non Compliance [2] State - Missing 5/20/2004 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7528 Non Compliance [2] State - Missing 5/20/2004 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 7528 Non Compliance [2] State - Missing 5/20/2004 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 7528 Non Compliance [2] State - Missing 5/20/2004 Critical Statutory Authority Disclosure 7529 Non Compliance [2] State - Missing 4/30/2004 Critical Freedom to Choose Insurance Provider disclosure 7530 Non Compliance [2] Initial TIL 6/7/2004 Critical Date not within 3 days of Initial Application Date 7530 Non Compliance [2] State - Missing 6/7/2004 Critical Borrower's Bill of Rights 7530 Non Compliance [2] State - Missing 6/7/2004 Critical Consumer Caution and Counseling Disclosure 7531 Non Compliance [2] State - Missing 6/15/2004 Critical Lock In Agreement 7531 Non Compliance [2] State - Missing 6/15/2004 Critical Notice to Purchaser- Mortgagor 7531 Non Compliance [2] State - Missing 6/15/2004 Critical Pre-Application Dislcosure 7532 Critical Credit [3] Final 6/4/2004 Application Missing 7532 Non Compliance [2] State - Missing 6/4/2004 Critical Dower / Homestead Waiver Rider to Mortgage 7532 Non Compliance [2] State - Missing 6/4/2004 Critical Insurance Disclosure / Right to Choose Insurance Provider 7533 Critical Credit [3] Appraisal 5/25/2004 Missing 7533 Non Compliance [2] Initial GFE 5/25/2004 Critical Date not within 3 days of Initial Application Date 7534 Non Compliance [2] State - Missing 6/3/2004 Critical Notice to Borrower/Prospective Borrower / Homeowner Protection Notice 7535 Non Compliance [2] Credit Score 1/21/2005 Critical Disclosure Not Present 7536 Non Compliance [2] Initial GFE 6/21/2004 Critical Date not within 3 days of Initial Application Date 7536 Non Compliance [2] Initial TIL 6/21/2004 Critical Date not within 3 days of Initial Application Date 7538 Critical Credit [3] Final 6/11/2004 Application Missing 7538 Critical Credit [3] Missing Initial 6/11/2004 Application 7538 Non Compliance [2] Affiliated 6/11/2004 Critical Business Doc Missing 7538 Non Compliance [2] HMDA-reportable 6/11/2004 Critical rate spread (1/1/04- 10/1/09) 7538 Non Compliance [2] Initial GFE 6/11/2004 Critical Missing 7538 Non Compliance [2] Initial TIL 6/11/2004 Critical Missing 7538 Non Compliance [2] State - Missing 6/11/2004 Critical Dower / Homestead Waiver Rider to Mortgage 7538 Non Compliance [2] State - Missing 6/11/2004 Critical Rate Lock 7539 Non Compliance [2] Initial GFE N/A N/A 7/15/2004 Critical Date not within 3 days of Initial Application Date 7539 Non Compliance [2] Initial TIL N/A N/A 7/15/2004 Critical Date not within 3 days of Initial Application Date 7540 Non Compliance [2] Affiliated 6/8/2004 Critical Business Doc Missing 7540 Non Compliance [2] Missing Notice 6/8/2004 Critical of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure 7540 Non Compliance [2] State - Missing 6/8/2004 Critical Anti-Discrimination Notice 7540 Non Compliance [2] State - Missing 6/8/2004 Critical Attorney General Information Statement 7540 Non Compliance [2] State - Missing 6/8/2004 Critical Insurance Disclosure 7540 Non Compliance [2] State - Missing 6/8/2004 Critical Mortgage Loan Origination Dislcosure 7540 Non Compliance [2] State - Missing 6/8/2004 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 7540 Non Compliance [2] State - Missing 6/8/2004 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7540 Non Compliance [2] State - Missing 6/8/2004 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 7540 Non Compliance [2] State - Missing 6/8/2004 Critical Statutory Authority Disclosure 7541 Non Compliance [2] State - Missing 7/22/2004 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7541 Non Compliance [2] State - Missing 7/22/2004 Critical Attorney General Information Statement 7541 Non Compliance [2] State - Missing 7/22/2004 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7541 Non Compliance [2] State - Missing 7/22/2004 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 7541 Non Compliance [2] State - Missing 7/22/2004 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7541 Non Compliance [2] State - Missing 7/22/2004 Critical Statutory Authority Disclosure 7543 Non Compliance [2] Initial GFE 7/21/2004 Critical Missing 7543 Non Compliance [2] Initial TIL 7/21/2004 Critical Date not within 3 days of Initial Application Date 7543 Non Compliance [2] State - Missing 7/21/2004 Critical Borrower's Bill of Rights 7543 Non Compliance [2] State - Missing 7/21/2004 Critical Consumer Caution and Counseling Disclosure 7544 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 7/23/2004 underdisclosed >$100 disclosed by $332.51 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. TIL rescindable Itemization did not transactions. disclose the closing Unlimited as a fee of $225, recording defense to service of $90, or the foreclosure. courier fee of $20 as Assignee prepaid finance liability. The charges. There is a loan is outside Seller credit on page the SOL. one of HUD for $2000 which is not itemized therefore excluded. 7545 Critical Credit [3] Missing Initial 6/30/2004 Application 7545 Non Compliance [2] Affiliated 6/30/2004 Critical Business Doc Missing 7545 Non Compliance [2] Initial GFE 6/30/2004 Critical Missing 7545 Non Compliance [2] Initial TIL 6/30/2004 Critical Missing 7546 Non Compliance [2] State - Missing 8/9/2004 Critical Borrower's Bill of Rights 7546 Non Compliance [2] State - Missing 8/9/2004 Critical Consumer Caution and Counseling Disclosure 7546 Non Compliance [2] State - Missing 8/9/2004 Critical Dower / Homestead Waiver Rider to Mortgage 7546 Non Compliance [2] State - Missing 8/9/2004 Critical Insurance Disclosure / Right to Choose Insurance Provider 7546 Non Compliance [2] State - Missing 8/9/2004 Critical Rate Lock 7547 Non Compliance [2] Affiliated 7/21/2004 Critical Business Doc Missing 7547 Non Compliance [2] State - Missing 7/21/2004 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7547 Non Compliance [2] State - Missing 7/21/2004 Critical Anti-Discrimination Notice 7547 Non Compliance [2] State - Missing 7/21/2004 Critical Attorney General Information Statement 7547 Non Compliance [2] State - Missing 7/21/2004 Critical Closing Statement / Closing Disclosure 7547 Non Compliance [2] State - Missing 7/21/2004 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7547 Non Compliance [2] State - Missing 7/21/2004 Critical Insurance Disclosure 7547 Non Compliance [2] State - Missing 7/21/2004 Critical Mortgage Loan Origination Dislcosure 7547 Non Compliance [2] State - Missing 7/21/2004 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 7547 Non Compliance [2] State - Missing 7/21/2004 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7547 Non Compliance [2] State - Missing 7/21/2004 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 7547 Non Compliance [2] State - Missing 7/21/2004 Critical Statutory Authority Disclosure 7548 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 7/15/2004 underdisclosed >$35 disclosed by $65.01 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7548 Critical Credit [3] Credit Report 7/15/2004 Missing 7549 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 7/27/2004 underdisclosed >$100 disclosed by $339 which - 1yr for Purchase exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7549 Non Compliance [2] Affiliated 7/27/2004 Critical Business Doc Missing 7549 Non Compliance [2] State - Missing 7/27/2004 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7549 Non Compliance [2] State - Missing 7/27/2004 Critical Anti-Discrimination Notice 7549 Non Compliance [2] State - Missing 7/27/2004 Critical Attorney General Information Statement 7549 Non Compliance [2] State - Missing 7/27/2004 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7549 Non Compliance [2] State - Missing 7/27/2004 Critical Statutory Authority Disclosure 7550 Non Compliance [2] State - Missing 8/30/2004 Critical Closing Statement / Closing Disclosure 7550 Non Compliance [2] State - Missing 8/30/2004 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7550 Non Compliance [2] State - Missing 8/30/2004 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 7550 Non Compliance [2] State - Missing 8/30/2004 Critical Statutory Authority Disclosure 7551 Critical Credit [3] Final 7/16/2004 Application Missing 7551 Critical Credit [3] Missing Initial 7/16/2004 Application 7551 Non Compliance [2] Affiliated 7/16/2004 Critical Business Doc Missing 7551 Non Compliance [2] State - Missing 7/16/2004 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7551 Non Compliance [2] State - Missing 7/16/2004 Critical Anti-Discrimination Notice 7551 Non Compliance [2] State - Missing 7/16/2004 Critical Attorney General Information Statement 7551 Non Compliance [2] State - Missing 7/16/2004 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7551 Non Compliance [2] State - Missing 7/16/2004 Critical Statutory Authority Disclosure 7553 Non Compliance [2] State - Missing 8/11/2004 Critical KY Fair Housing Law Disclosure 7553 Non Compliance [2] State - Missing 8/11/2004 Critical KY Notification to New Homeowners 7553 Non Compliance [2] State - Missing 8/11/2004 Critical Notice of Choice of Agent or Insurer 7554 Critical Compliance [3] HUD-1 Missing NO 12/16/1999 7554 Non Compliance [2] State - Missing 12/16/1999 Critical Notice of Right to Select Attorney 7555 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 7/26/2004 underdisclosed >$35 disclosed $169.00 which - 1yr for Refinance exceeds the $35 affirmative, tolerance for 3yrs for refinances. Unable to rescindable determine transactions. underdisclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7555 Non Compliance [2] Affiliated 7/26/2004 Critical Business Doc Missing 7555 Non Compliance [2] Missing Notice 7/26/2004 Critical of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure 7555 Non Compliance [2] State - Missing 7/26/2004 Critical Anti-Discrimination Notice 7555 Non Compliance [2] State - Missing 7/26/2004 Critical Attorney General Information Statement 7555 Non Compliance [2] State - Missing 7/26/2004 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 7555 Non Compliance [2] State - Missing 7/26/2004 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 7555 Non Compliance [2] State - Missing 7/26/2004 Critical Optional Credit Insurance Disclosure 7556 Non Compliance [2] State - Missing 8/17/2004 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7556 Non Compliance [2] State - Missing 8/17/2004 Critical Attorney General Information Statement 7556 Non Compliance [2] State - Missing 8/17/2004 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7556 Non Compliance [2] State - Missing 8/17/2004 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7556 Non Compliance [2] State - Missing 8/17/2004 Critical Statutory Authority Disclosure 7557 Non Compliance [2] Initial GFE 10/28/2004 Critical Date not within 3 days of Initial Application Date 7557 Non Compliance [2] Initial TIL 10/28/2004 Critical Date not within 3 days of Initial Application Date 7558 Critical Compliance [3] TIL Incomplete N/A Final TIL was signed by NO 8/27/2004 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 7558 Non Compliance [2] Initial GFE N/A N/A 8/27/2004 Critical Missing 7558 Non Compliance [2] Initial TIL N/A N/A 8/27/2004 Critical Missing 7558 Non Compliance [2] Missing Notice N/A N/A 8/27/2004 Critical of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure 7558 Non Compliance [2] State - Missing N/A N/A 8/27/2004 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7558 Non Compliance [2] State - Missing N/A N/A 8/27/2004 Critical Attorney General Information Statement 7558 Non Compliance [2] State - Missing N/A N/A 8/27/2004 Critical Closing Statement / Closing Disclosure 7558 Non Compliance [2] State - Missing N/A N/A 8/27/2004 Critical Insurance Disclosure 7558 Non Compliance [2] State - Missing N/A N/A 8/27/2004 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 7558 Non Compliance [2] State - Missing N/A N/A 8/27/2004 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 7558 Non Compliance [2] State - Missing N/A N/A 8/27/2004 Critical Statutory Authority Disclosure 7559 Critical Compliance [3] TIL Missing NO 9/27/2004 7559 Non Compliance [2] Affiliated 9/27/2004 Critical Business Doc Missing 7559 Non Compliance [2] HMDA-reportable 9/27/2004 Critical rate spread (1/1/04- 10/1/09) 7559 Non Compliance [2] Initial GFE 9/27/2004 Critical Missing 7559 Non Compliance [2] State - Missing 9/27/2004 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7559 Non Compliance [2] State - Missing 9/27/2004 Critical Anti-Discrimination Notice 7559 Non Compliance [2] State - Missing 9/27/2004 Critical Attorney General Information Statement 7559 Non Compliance [2] State - Missing 9/27/2004 Critical Closing Statement / Closing Disclosure 7559 Non Compliance [2] State - Missing 9/27/2004 Critical Mortgage Loan Origination Dislcosure 7559 Non Compliance [2] State - Missing 9/27/2004 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 7559 Non Compliance [2] State - Missing 9/27/2004 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7559 Non Compliance [2] State - Missing 9/27/2004 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 7559 Non Compliance [2] State - Missing 9/27/2004 Critical Statutory Authority Disclosure 7560 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 11/3/2004 underdisclosed >$100 disclosed by $323.13 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine payment under transactions. disclosure due to Unlimited as a missing amortization defense to schedule from the loan foreclosure. file. Assignee liability. The loan is outside the SOL. 7560 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 11/3/2004 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 7560 Critical Credit [3] Missing Title 11/3/2004 Evidence 7560 Non Compliance [2] Affiliated 11/3/2004 Critical Business Doc Missing 7560 Non Compliance [2] State - Missing 11/3/2004 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7560 Non Compliance [2] State - Missing 11/3/2004 Critical Attorney General Information Statement 7560 Non Compliance [2] State - Missing 11/3/2004 Critical Closing Statement / Closing Disclosure 7560 Non Compliance [2] State - Missing 11/3/2004 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 7560 Non Compliance [2] State - Missing 11/3/2004 Critical Statutory Authority Disclosure 7561 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 7/30/2002 underdisclosed >$35 disclosed by $75.65 Charge - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7561 Non Compliance [2] State - Missing 7/30/2002 Critical Notice of Right to Select Attorney 7562 Critical Credit [3] Application Final 8/8/2002 Incomplete Application signed by borrowers but Not Dated 7562 Non Compliance [2] State - Missing 8/8/2002 Critical Anti-Coercion Disclosure / Notice of Choice of Agent or Insurer 7562 Non Compliance [2] State - Missing 8/8/2002 Critical cautionary notice pursuant to AL Code Section 5-19-6(a) on Note 7563 Non Compliance [2] State - Missing 1/15/2003 Critical cautionary notice pursuant to AL Code Section 5-19-6(a) on Note 7564 Critical Compliance [3] TIL Missing NO 9/19/2002 7564 Non Compliance [2] Affiliated 9/19/2002 Critical Business Doc Missing 7564 Non Compliance [2] State - Missing 9/19/2002 Critical cautionary notice pursuant to AL Code Section 5-19-6(a) on Note 7565 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 12/19/2002 underdisclosed >$35 disclosed by $85.02 Charge - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7566 Non Compliance [2] Initial GFE 2/6/2003 Critical Date not within 3 days of Initial Application Date 7566 Non Compliance [2] Initial TIL 2/6/2003 Critical Date not within 3 days of Initial Application Date 7567 Critical Compliance [3] HUD-1 Missing YES 9/12/2003 7567 Critical Compliance [3] ROR Missing ROR - 3yrs for 9/12/2003 rescindable transactions. The loan is outside the SOL. 7567 Critical Compliance [3] TIL Missing YES 9/12/2003 7567 Critical Credit [3] Appraisal 9/12/2003 Missing 7567 Critical Credit [3] Credit Report 9/12/2003 Missing 7567 Critical Credit [3] Final 9/12/2003 Application Missing 7567 Critical Credit [3] Missing Initial 9/12/2003 Application 7567 Non Compliance [2] Affiliated 9/12/2003 Critical Business Doc Missing 7567 Non Compliance [2] Initial GFE 9/12/2003 Critical Missing 7567 Non Compliance [2] Initial TIL 9/12/2003 Critical Missing 7568 Critical Credit [3] Application 5/23/2003 Unsigned 7568 Non Compliance [2] Affiliated 5/23/2003 Critical Business Doc Missing 7568 Non Compliance [2] State - Missing 5/23/2003 Critical Anti-Coercion Disclosure / Notice of Choice of Agent or Insurer 7568 Non Compliance [2] State - Missing 5/23/2003 Critical cautionary notice pursuant to AL Code Section 5-19-6(a) on Note 7569 Non Compliance [2] State - Missing 5/21/2003 Critical cautionary notice pursuant to AL Code Section 5-19-6(a) on Note 7570 Non Compliance [2] State - Missing 7/15/2003 Critical Notice of Right to Select Attorney 7571 Critical Credit [3] Final 8/13/2003 Application Missing 7571 Non Compliance [2] State - Missing 8/13/2003 Critical Anti-Coercion Disclosure / Notice of Choice of Agent or Insurer 7571 Non Compliance [2] State - Missing 8/13/2003 Critical Broker Agreement / Mortgage Loan Origination Agreement 7572 Non Compliance [2] State - Missing 11/18/2003 Critical Rate Lock 7573 Non Compliance [2] Affiliated 11/20/2003 Critical Business Doc Missing 7573 Non Compliance [2] State - Missing 11/20/2003 Critical cautionary notice pursuant to AL Code Section 5-19-6(a) on Note 7578 Non Compliance [2] Affiliated 5/27/2004 Critical Business Doc Missing 7578 Non Compliance [2] State - Missing 5/27/2004 Critical Rate Lock 7579 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 2/19/2004 underdisclosed >$35 disclosed by $44.98 Charge - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. // ROR Form - Because this issue is not uniformly settled among the circuit courts, the continuing risk that the borrower may have an extended right to rescind (3 additional years) if a creditor uses the incorrect Model Form remains. Because of this uncertainty, we continue to recommend that creditors use Model Form H-8 only for refinances involving a new creditor and Model Form H-9 for refinances involving the same creditor. The loan is outside the SOL. 7579 Critical Compliance [3] ROR Incorrect ROR incorrect form used APR/Finance 2/19/2004 Form - Lender to for lender to lender Charge - 1yr Lender Not On H9/G9 refinance, H9 or G9 affirmative, form not used. 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. // ROR Form - Because this issue is not uniformly settled among the circuit courts, the continuing risk that the borrower may have an extended right to rescind (3 additional years) if a creditor uses the incorrect Model Form remains. Because of this uncertainty, we continue to recommend that creditors use Model Form H-8 only for refinances involving a new creditor and Model Form H-9 for refinances involving the same creditor. The loan is outside the SOL. 7579 Non Compliance [2] State - Missing 2/19/2004 Critical Waiver of Borrower's Rights 7580 Non Compliance [2] Initial GFE 11/12/2003 Critical Date not within 3 days of Initial Application Date 7580 Non Compliance [2] Initial GFE 11/12/2003 Critical Incomplete 7580 Non Compliance [2] Initial TIL 11/12/2003 Critical Date not within 3 days of Initial Application Date 7582 Non Compliance [2] Affiliated 2/11/2004 Critical Business Doc Missing 7583 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 6/4/2004 underdisclosed >$35 disclosed by $132.39 Charge - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7584 Critical Compliance [3] TIL Missing NO 10/12/2004 7586 Non Compliance [2] Initial GFE 4/22/2004 Critical Date not within 3 days of Initial Application Date 7586 Non Compliance [2] Initial TIL 4/22/2004 Critical Date not within 3 days of Initial Application Date 7586 Non Compliance [2] State - Missing 4/22/2004 Critical Anti-Coercion Disclosure / Notice of Choice of Agent or Insurer 7587 Non Compliance [2] Affiliated 11/29/2004 Critical Business Doc Missing 7587 Non Compliance [2] State - Missing 11/29/2004 Critical cautionary notice pursuant to AL Code Section 5-19-6(a) on Note 7588 Non Compliance [2] Affiliated 7/22/2004 Critical Business Doc Missing 7588 Non Compliance [2] State - Missing 7/22/2004 Critical Right to Select Attorney Disclosure 7589 Critical Credit [3] Final 10/19/2004 Application Missing 7589 Non Compliance [2] State - Missing 10/19/2004 Critical Lock In Agreement 7589 Non Compliance [2] State - Missing 10/19/2004 Critical Notice to Purchaser- Mortgagor 7590 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 10/19/2004 underdisclosed >$100 disclosed by $230.36 Charge - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7593 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 10/28/2004 underdisclosed >$100 disclosed by $102.56 Charge - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing TIL itemization defense to of amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7593 Non Compliance [2] Affiliated 10/28/2004 Critical Business Doc Missing 7594 Critical Compliance [3] TIL Incomplete Final TIL is not dated TESTED 1/18/2007 by the borrower. 7594 Critical Credit [3] Final 1/18/2007 Application Missing 7594 Critical Credit [3] Missing Initial 1/18/2007 Application 7594 Non Compliance [2] Initial GFE 1/18/2007 Critical Incomplete 7594 Non Compliance [2] State - Missing 1/18/2007 Critical KY Fair Housing Law Disclosure 7594 Non Compliance [2] State - Missing 1/18/2007 Critical KY Notification to New Homeowners 7594 Non Compliance [2] State - Missing 1/18/2007 Critical Notice of Choice of Agent or Insurer 7595 Non Compliance [2] State - Missing 12/29/2006 Critical Borrower's Choice of Attorney Disclosure 7595 Non Compliance [2] State - Missing 12/29/2006 Critical Interest Rate Disclsoure 7596 Critical Compliance [3] Rescission ROR executed by ROR - 3yrs for 12/22/2006 Period under 3 days borrowers 12/26/2006 rescindable with expiration of transactions. rescission period noted The loan is as 12/27/2006, only outside the providing borrower with SOL. 1 day rescission period. 7596 Non Compliance [2] State - Missing 12/22/2006 Critical Licensee Name Number and NMLS Unique Identifier on the application 7597 Non Compliance [2] HMDA-reportable 5/4/2007 Critical rate spread (1/1/04- 10/1/09) 7597 Non Compliance [2] Initial TIL Application date 5/4/2007 Critical Date not within 3 02/09/2007, GFE dated days of Initial 02/12/2007. Application Date 7599 Critical Credit [3] Credit Report 10/26/2007 Missing 7599 Critical Credit [3] Final 10/26/2007 Application Missing 7599 Critical Credit [3] Missing Initial 10/26/2007 Application 7599 Non Compliance [2] Affiliated 10/26/2007 Critical Business Doc Missing 7599 Non Compliance [2] Credit Score 10/26/2007 Critical Disclosure Not Present 7599 Non Compliance [2] HMDA-reportable 10/26/2007 Critical rate spread (1/1/04- 10/1/09) 7599 Non Compliance [2] Initial GFE 10/26/2007 Critical Missing 7599 Non Compliance [2] Initial TIL 10/26/2007 Critical Missing 7599 Non Compliance [2] State - Missing 10/26/2007 Critical Acknowledgment of Receipt of Copies of Signed Loan Documents 7599 Non Compliance [2] State - Missing 10/26/2007 Critical Oral Agreements Notice on the Note 7600 Critical Credit [3] MI Missing 10/26/2007 7600 Non Compliance [2] Initial TIL 10/26/2007 Critical Date not within 3 days of Initial Application Date 7600 Non Compliance [2] State - Missing 10/26/2007 Critical Commitment Letter 7601 Critical Credit [3] Missing Initial 1/9/2008 Application 7601 Non Compliance [2] Affiliated 1/9/2008 Critical Business Doc Missing 7601 Non Compliance [2] State - Missing 1/9/2008 Critical Application Addedum stating applicant, if married, may apply for a separate account 7601 Non Compliance [2] State - Missing 1/9/2008 Critical Comparison of Sample Mortgage Features: Typical Mortgage 7601 Non Compliance [2] State - Missing 1/9/2008 Critical DRE Advance Fee Agreement 7601 Non Compliance [2] State - Missing 1/9/2008 Critical Impound Authorization Disclosure 7601 Non Compliance [2] State - Missing 1/9/2008 Critical Loan Commitiment 7601 Non Compliance [2] State - Missing 1/9/2008 Critical Mortgage Loan Disclosure Statement (DRE) 7602 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 1/25/2008 underdisclosed >$35 disclosed by $82.01 Charge - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7603 Critical Credit [3] Missing Initial 11/3/1999 Application 7603 Non Compliance [2] State - Missing 11/3/1999 Critical Anti-Coercion Notice 7603 Non Compliance [2] State - Missing 11/3/1999 Critical Collateral Protection Act Disclosure 7604 Critical Credit [3] Missing Initial 12/2/1999 Application 7604 Non Compliance [2] Initial GFE 12/2/1999 Critical Date not within 3 days of Initial Application Date 7604 Non Compliance [2] Initial TIL 12/2/1999 Critical Missing 7604 Non Compliance [2] State - Missing 12/2/1999 Critical Notice of Right to Select Attorney 7605 Critical Compliance [3] TIL Incomplete TIL is incomplete due NO 1/14/2000 to not being dated by borrower. 7605 Critical Credit [3] Credit Report 1/14/2000 Missing 7605 Critical Credit [3] Missing Initial 1/14/2000 Application 7605 Non Compliance [2] State - Missing 1/14/2000 Critical Anti-Coercion Notice 7605 Non Compliance [2] State - Missing 1/14/2000 Critical Choice of Attorney disclosure 7606 Critical Credit [3] Missing Initial 2/24/2000 Application 7606 Non Compliance [2] Initial GFE 2/24/2000 Critical Date not within 3 days of Initial Application Date 7606 Non Compliance [2] Initial TIL 2/24/2000 Critical Missing 7607 Critical Compliance [3] ROR Violation ROR executed by ROR - 3yrs for 5/19/2000 Funding date is prior borrowers 5/19/2000 rescindable to or equals the ROR with expiration of transactions. End Date rescission period noted The loan is as 5/23/2000. HUD outside the reflects a funding date SOL. of 5/19/2000, equal to the rescission period expiration date, and 0 days of interest were collected which coincides with a 5/19/2000 funding date. 7607 Non Compliance [2] Affiliated 5/19/2000 Critical Business Doc Missing 7607 Non Compliance [2] Initial TIL 5/19/2000 Critical Missing 7607 Non Compliance [2] State - Missing 5/19/2000 Critical Agent's Certification As to the Validity of Power of Attorney and Agent's Authority 7607 Non Compliance [2] State - Missing 5/19/2000 Critical Choice of Settlement Agent Disclosure 7607 Non Compliance [2] State - Missing 5/19/2000 Critical Commitment Letter 7607 Non Compliance [2] State - Missing 5/19/2000 Critical Disclosure of Terms of Mortgage Application 7607 Non Compliance [2] State - Missing 5/19/2000 Critical Dual Capacity Disclosure 7607 Non Compliance [2] State - Missing 5/19/2000 Critical Lock In Disclosure 7607 Non Compliance [2] State - Missing 5/19/2000 Critical signed Notice of Mortgage Broker Fee 7607 Non Compliance [2] State - Missing 5/19/2000 Critical Virginia Insurance Disclosure 7608 Critical Credit [3] Missing Initial 5/31/2000 Application 7608 Non Compliance [2] Initial TIL 5/31/2000 Critical Missing 7608 Non Compliance [2] State - Missing 5/31/2000 Critical Licensee Name Number and NMLS Unique Identifier on the application 7609 Critical Credit [3] Missing Initial 6/19/2000 Application 7609 Non Compliance [2] State - Missing 6/19/2000 Critical Collateral Protection Insurance Notice 7609 Non Compliance [2] State - Missing 6/19/2000 Critical Notice of Penalties for Making False or Misleading Written Statement 7609 Non Compliance [2] State - Missing 6/19/2000 Critical Residential Mortgage Loan Originator Disclosure 7610 Critical Credit [3] Missing Initial 6/27/2000 Application 7611 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 6/26/2000 underdisclosed >$35 disclosed by $36.96 Charge - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine the reason transactions. for the under Unlimited as a disclosure due to defense to missing the itemization foreclosure. of amount financed. Assignee liability. The loan is outside the SOL. 7611 Critical Credit [3] Missing Initial 6/26/2000 Application 7611 Non Compliance [2] Affiliated 6/26/2000 Critical Business Doc Missing 7611 Non Compliance [2] Initial TIL 6/26/2000 Critical Missing 7612 Critical Credit [3] Final 10/2/2000 Application Missing 7612 Critical Credit [3] Missing Initial 10/2/2000 Application 7612 Non Compliance [2] Initial GFE 10/2/2000 Critical Missing 7612 Non Compliance [2] Missing Notice 10/2/2000 Critical of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure 7612 Non Compliance [2] State - Missing 10/2/2000 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7612 Non Compliance [2] State - Missing 10/2/2000 Critical Anti-Discrimination Notice 7612 Non Compliance [2] State - Missing 10/2/2000 Critical Attorney General Information Statement 7612 Non Compliance [2] State - Missing 10/2/2000 Critical Closing Statement / Closing Disclosure 7612 Non Compliance [2] State - Missing 10/2/2000 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7612 Non Compliance [2] State - Missing 10/2/2000 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7612 Non Compliance [2] State - Missing 10/2/2000 Critical Statutory Authority Disclosure 7613 Critical Credit [3] Final 11/13/2000 Application Missing 7613 Critical Credit [3] Missing Initial 11/13/2000 Application 7613 Non Compliance [2] Affiliated 11/13/2000 Critical Business Doc Missing 7613 Non Compliance [2] Initial GFE 11/13/2000 Critical Missing 7613 Non Compliance [2] Initial TIL 11/13/2000 Critical Missing 7613 Non Compliance [2] State - Missing 11/13/2000 Critical Borrower's Choice of Attorney Disclosure 7613 Non Compliance [2] State - Missing 11/13/2000 Critical Fair Credit Reporting Act Notice 7613 Non Compliance [2] State - Missing 11/13/2000 Critical Acknowledgment of Receipt of Disclosure Regarding ARM Loan Without Prepayment 7613 Non Compliance [2] State - Missing 11/13/2000 Critical Affidavit of Compliance / Smoke Alarm 7613 Non Compliance [2] State - Missing 11/13/2000 Critical Appraisal and Consumer Report Notice 7613 Non Compliance [2] State - Missing 11/13/2000 Critical Insurance Disclsoure 7613 Non Compliance [2] State - Missing 11/13/2000 Critical Interest Rate Disclsoure 7614 Critical Credit [3] Final 10/13/2000 Application Missing 7614 Critical Credit [3] Missing Initial 10/13/2000 Application 7614 Non Compliance [2] Initial GFE 10/13/2000 Critical Missing 7614 Non Compliance [2] Initial TIL 10/13/2000 Critical Missing 7614 Non Compliance [2] State - Missing 10/13/2000 Critical Amortization Information Disclosure 7614 Non Compliance [2] State - Missing 10/13/2000 Critical Anti-Coercion Notice 7614 Non Compliance [2] State - Missing 10/13/2000 Critical Choice of Attorney disclosure 7615 Critical Credit [3] Missing Initial 4/30/2008 Application 7615 Critical Credit [3] Missing Title 4/30/2008 Evidence 7615 Critical Credit [3] Mortgage/DOT Mortgage 4/30/2008 Incomplete incomplete due to missing borrower signature and notary. 7615 Critical Credit [3] Note Incomplete Note incomplete 4/30/2008 due to missing borrower signature. 7615 Non Compliance [2] Initial GFE 4/30/2008 Critical Date not within 3 days of Initial Application Date 7615 Non Compliance [2] Initial TIL 4/30/2008 Critical Missing 7615 Non Compliance [2] State - Missing 4/30/2008 Critical Non Agency Disclosure 7615 Non Compliance [2] State - Missing 4/30/2008 Critical Right to Choose Insurance Provider 7616 Non Compliance [2] Initial GFE 3/30/2007 Critical Date not within 3 days of Initial Application Date 7616 Non Compliance [2] Initial TIL 3/30/2007 Critical Date not within 3 days of Initial Application Date 7616 Non Compliance [2] State - Missing 3/30/2007 Critical Affidavit of Borrower Under Residential Mortgage Act 7616 Non Compliance [2] State - Missing 3/30/2007 Critical Application Disclosure 7616 Non Compliance [2] State - Missing 3/30/2007 Critical GA Foreclosure Disclosure / Notice Pursuant To O.C.G.A. Section 7-1 7616 Non Compliance [2] State - Missing 3/30/2007 Critical Right to Select Attorney Disclosure 7616 Non Credit [2] Combined Orig 3/30/2007 Critical LTV >100% 7617 Non Compliance [2] Initial GFE 6/15/2007 Critical Date not within 3 days of Initial Application Date 7617 Non Compliance [2] Initial TIL 6/15/2007 Critical Date not within 3 days of Initial Application Date 7619 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 11/18/2002 underdisclosed >$35 disclosed by $407.52 Charge - 1yr for Refinance which exceeds the $35 affirmative, tolerance for 3yrs for refinances rescindable transactions. Unable to transactions. determine under Unlimited as a disclosure due to defense to missing TIL itemization foreclosure. of amount financed. Assignee liability. The loan is outside the SOL. // ROR Form - Because this issue is not uniformly settled among the circuit courts, the continuing risk that the borrower may have an extended right to rescind (3 additional years) if a creditor uses the incorrect Model Form remains. Because of this uncertainty, we continue to recommend that creditors use Model Form H-8 only for refinances involving a new creditor and Model Form H-9 for refinances involving the same creditor. The loan is outside the SOL. 7619 Critical Compliance [3] ROR Incorrect ROR incorrect form used APR/Finance 11/18/2002 Form - Lender to for lender to lender Charge - 1yr Lender Not On H9/G9 refinance, H9 or G9 affirmative, form not used. 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. // ROR Form - Because this issue is not uniformly settled among the circuit courts, the continuing risk that the borrower may have an extended right to rescind (3 additional years) if a creditor uses the incorrect Model Form remains. Because of this uncertainty, we continue to recommend that creditors use Model Form H-8 only for refinances involving a new creditor and Model Form H-9 for refinances involving the same creditor. The loan is outside the SOL. 7619 Non Compliance [2] State - Missing 11/18/2002 Critical Anti-Coercion Notice 7619 Non Compliance [2] State - Missing 11/18/2002 Critical Mortgage Loan Commitment 7620 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 10/30/2000 underdisclosed >$100 disclosed $2733.82 Charge - 1yr for Purchase which exceeds the affirmative, tolerance of $100 for 3yrs for purchases. Unable to rescindable determine the under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7620 Non Compliance [2] Initial GFE 10/30/2000 Critical Missing 7620 Non Compliance [2] State - Missing 10/30/2000 Critical Consumer Caution and Counseling Disclosure 7620 Non Compliance [2] State - Missing 10/30/2000 Critical Rate Lock 7621 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 10/4/2001 underdisclosed >$35 disclosed by $396.00 Charge - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7622 Non Compliance [2] Initial TIL 9/18/2002 Critical Missing 7622 Non Compliance [2] State - 9/18/2002 Critical Missing Broker Agreement 7622 Non Compliance [2] State - Missing 9/18/2002 Critical Anti-Coercion Notice 7622 Non Compliance [2] State - Missing 9/18/2002 Critical Collateral Protection Act Disclosure 7622 Non Compliance [2] State - Missing 9/18/2002 Critical Oral Modifications of Credit Agreements / Confirmation of Statements on Note 7623 Critical Credit [3] Credit Report 3/2/2004 Missing 7623 Critical Credit [3] Final 3/2/2004 Application Missing 7623 Critical Credit [3] Missing Initial 3/2/2004 Application 7623 Non Compliance [2] Initial GFE 3/2/2004 Critical Missing 7623 Non Compliance [2] Initial TIL 3/2/2004 Critical Missing 7623 Non Compliance [2] State - Missing 3/2/2004 Critical Application Disclosure 7623 Non Compliance [2] State - Missing 3/2/2004 Critical Broker Agreement 7623 Non Compliance [2] State - Missing 3/2/2004 Critical Loan Broker Disclosure 7623 Non Compliance [2] State - Missing 3/2/2004 Critical Notice For High Loan to Value Mortgages 7623 Non Credit [2] Combined Orig 3/2/2004 Critical LTV >100% 7624 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 9/27/2004 underdisclosed >$100 disclosed $889 which Charge - 1yr for Purchase exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine payment under transactions. disclosure due to Unlimited as a missing amortization defense to schedule from loan foreclosure. file. Assignee liability. The loan is outside the SOL. 7626 Critical Credit [3] Appraisal Appraisal marked 4/11/2006 Incomplete incomplete due to missing income evaluation information. 7626 Critical Credit [3] Final 4/11/2006 Application Missing 7626 Critical Credit [3] Missing Initial 4/11/2006 Application 7626 Non Compliance [2] HMDA-reportable 4/11/2006 Critical rate spread (1/1/04- 10/1/09) 7627 Critical Credit [3] Final 5/11/2006 Application Missing 7627 Critical Credit [3] Missing Initial 5/11/2006 Application 7627 Non Compliance [2] Affiliated 5/11/2006 Critical Business Doc Missing 7627 Non Compliance [2] HMDA-reportable 5/11/2006 Critical rate spread (1/1/04- 10/1/09) 7627 Non Compliance [2] Initial GFE 5/11/2006 Critical Missing 7628 Critical Compliance [3] ROR Missing ROR - 3yrs for 5/11/2007 rescindable transactions. The loan is outside the SOL. 7628 Critical Credit [3] Final 5/11/2007 Application Missing 7628 Critical Credit [3] Missing Initial 5/11/2007 Application 7628 Non Compliance [2] State - Missing 5/11/2007 Critical Fair Lending Notice 7628 Non Compliance [2] State - Missing 5/11/2007 Critical Hazard Insurance Disclosure 7628 Non Compliance [2] State - Missing 5/11/2007 Critical Impound Authorization Disclosure 7628 Non Compliance [2] State - Missing 5/11/2007 Critical Interim Interest Disclosure 7629 Non Compliance [2] Initial GFE 6/8/2007 Critical Missing 7629 Non Compliance [2] State - Missing 6/8/2007 Critical Borrower's Choice of Attorney Disclosure 7629 Non Compliance [2] State - Missing 6/8/2007 Critical Fair Credit Reporting Act Notice 7629 Non Compliance [2] State - Missing 6/8/2007 Critical Acknowledgment of Receipt of Disclosure Regarding ARM Loan Without Prepayment 7629 Non Compliance [2] State - Missing 6/8/2007 Critical Appraisal and Consumer Report Notice 7629 Non Compliance [2] State - Missing 6/8/2007 Critical Interest Rate Disclsoure 7630 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 6/13/2007 underdisclosed >$35 disclosed by $485.46 Charge - 1yr for Refinance which exceeds the $35 affirmative, for refinances. TIL 3yrs for itemization did not rescindable disclose a Title Closer transactions. fee of $500 as prepaid Unlimited as a finance charge. defense to foreclosure. Assignee liability. The loan is outside the SOL. 7630 Critical Credit [3] Appraisal 6/13/2007 Missing 7630 Critical Credit [3] Final 6/13/2007 Application Missing 7630 Critical Credit [3] Missing Initial 6/13/2007 Application 7630 Non Compliance [2] HMDA-reportable 6/13/2007 Critical rate spread (1/1/04- 10/1/09) 7630 Non Compliance [2] State - Missing 6/13/2007 Critical Borrower's Choice of Attorney Disclosure 7630 Non Compliance [2] State - Missing 6/13/2007 Critical Fair Credit Reporting Act Notice 7630 Non Compliance [2] State - Missing 6/13/2007 Critical Affidavit of Compliance / Smoke Alarm 7630 Non Compliance [2] State - Missing 6/13/2007 Critical Appraisal and Consumer Report Notice 7630 Non Compliance [2] State - Missing 6/13/2007 Critical Interest Rate Disclsoure 7631 Critical Credit [3] Appraisal 6/15/2007 Missing 7631 Critical Credit [3] Final 6/15/2007 Application Missing 7631 Critical Credit [3] Missing Initial 6/15/2007 Application 7631 Non Compliance [2] HMDA-reportable 6/15/2007 Critical rate spread (1/1/04- 10/1/09) 7631 Non Compliance [2] State - Missing 6/15/2007 Critical Affidavit of Borrower Under Residential Mortgage Act 7631 Non Compliance [2] State - Missing 6/15/2007 Critical Commitment Disclosure 7631 Non Compliance [2] State - Missing 6/15/2007 Critical GA Foreclosure Disclosure / Notice Pursuant To O.C.G.A. Section 7-1 7631 Non Compliance [2] State - Missing 6/15/2007 Critical Waiver of Borrower's Rights 7632 Critical Credit [3] Missing Initial 6/25/2007 Application 7632 Non Compliance [2] HMDA-reportable 6/25/2007 Critical rate spread (1/1/04- 10/1/09) 7632 Non Compliance [2] Initial GFE 6/25/2007 Critical Date not within 3 days of Initial Application Date 7632 Non Compliance [2] Initial TIL 6/25/2007 Critical Date not within 3 days of Initial Application Date 7633 Critical Credit [3] Appraisal 6/15/2007 Missing 7633 Critical Credit [3] Final 6/15/2007 Application Missing 7633 Critical Credit [3] Missing Initial 6/15/2007 Application 7633 Non Compliance [2] HMDA-reportable 6/15/2007 Critical rate spread (1/1/04- 10/1/09) 7634 Critical Credit [3] Missing Initial 6/4/2007 Application 7634 Non Compliance [2] HMDA-reportable 6/4/2007 Critical rate spread (1/1/04- 10/1/09) 7635 Critical Credit [3] Appraisal 6/26/2007 Missing 7635 Critical Credit [3] Final 6/26/2007 Application Missing 7635 Critical Credit [3] Missing Initial 6/26/2007 Application 7635 Non Compliance [2] HMDA-reportable 6/26/2007 Critical rate spread (1/1/04- 10/1/09) 7635 Non Compliance [2] Initial GFE 6/26/2007 Critical Date not within 3 days of Initial Application Date 7635 Non Compliance [2] Initial TIL 6/26/2007 Critical Date not within 3 days of Initial Application Date 7635 Non Compliance [2] State - Missing 6/26/2007 Critical Domestic Partnership Affidavit 7636 Critical Credit [3] Appraisal 6/19/2007 Missing 7636 Critical Credit [3] Final 6/19/2007 Application Missing 7636 Critical Credit [3] Missing Initial 6/19/2007 Application 7636 Non Compliance [2] HMDA-reportable 6/19/2007 Critical rate spread (1/1/04- 10/1/09) 7636 Non Compliance [2] Initial GFE 6/19/2007 Critical Date not within 3 days of Initial Application Date 7636 Non Compliance [2] Initial TIL 6/19/2007 Critical Date not within 3 days of Initial Application Date 7637 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 7/13/2007 underdisclosed >$100 disclosed by $2247.06 Charge - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. There is rescindable a lender credit fee of transactions. $11,580 on line 209 Unlimited as a which is not itemized defense to therefore excluded. foreclosure. Assignee liability. The loan is outside the SOL. 7637 Critical Credit [3] Final 7/13/2007 Application Missing 7637 Critical Credit [3] Missing Initial 7/13/2007 Application 7637 Non Compliance [2] HMDA-reportable 7/13/2007 Critical rate spread (1/1/04- 10/1/09) 7637 Non Compliance [2] State - Missing 7/13/2007 Critical Licensee Information or Affidavit of Exemption 7637 Non Compliance [2] State - Missing 7/13/2007 Critical Right to Choose Attorney or Title Insurance Company 7637 Non Compliance [2] State - Missing 7/13/2007 Critical Wet Settlement / Delivery of Net Proceeds Authorization 7638 Non Compliance [2] Affiliated 5/24/2007 Critical Business Doc Missing 7638 Non Compliance [2] Initial GFE 5/24/2007 Critical Date not within 3 days of Initial Application Date 7638 Non Compliance [2] Initial TIL 5/24/2007 Critical Date not within 3 days of Initial Application Date 7638 Non Compliance [2] State - Missing 5/24/2007 Critical Affidavit of Borrower Under Residential Mortgage Act 7638 Non Compliance [2] State - Missing 5/24/2007 Critical GA Foreclosure Disclosure / Notice Pursuant To O.C.G.A. Section 7-1 7638 Non Compliance [2] State - Missing 5/24/2007 Critical Right to Select Attorney Disclosure 7639 Non Compliance [2] Affiliated 12/14/2006 Critical Business Doc Missing 7639 Non Compliance [2] HMDA-reportable 12/14/2006 Critical rate spread (1/1/04- 10/1/09) 7640 Critical Credit [3] P&I stated and Note P&I of 6/9/2006 calculated exceeds $541.91 exceeds tolerance 0.05 the standard variance of $0.05 with a calculated P&I of $541.51; current variance of $.40. 7640 Non Compliance [2] State - Missing 6/9/2006 Critical Commitment Disclosure 7640 Non Compliance [2] State - Missing 6/9/2006 Critical GA Foreclosure Disclosure / Notice Pursuant To O.C.G.A. Section 7-1 7640 Non Compliance [2] State - Missing 6/9/2006 Critical Right to Select Attorney Disclosure 7641 Critical Compliance [3] HUD-1 Estimated HUD in file is a YES 7/23/2007 Stamped CTC estimated copy. 7641 Critical Compliance [3] TIL Incomplete Final TIL incomplete; YES 7/23/2007 document is illegible. 7641 Critical Credit [3] Credit Report 7/23/2007 Missing 7641 Critical Credit [3] Escrow Holdback HUD Line 1202 7/23/2007 reflect Escrow pad for $750. 7641 Critical Credit [3] Final 7/23/2007 Application Missing 7641 Critical Credit [3] Missing Initial 7/23/2007 Application 7641 Non Compliance [2] Initial GFE 7/23/2007 Critical Missing 7641 Non Compliance [2] Initial TIL 7/23/2007 Critical Missing 7641 Non Compliance [2] State - Missing 7/23/2007 Critical Acknowledgment of Receipt of Good Faith Estimate 7642 Critical Credit [3] Appraisal 8/13/2007 Missing 7642 Critical Credit [3] Final 8/13/2007 Application Missing 7642 Critical Credit [3] Missing Initial 8/13/2007 Application 7642 Non Compliance [2] HMDA-reportable 8/13/2007 Critical rate spread (1/1/04- 10/1/09) 7642 Non Compliance [2] Initial GFE 8/13/2007 Critical Missing 7642 Non Compliance [2] Initial TIL 8/13/2007 Critical Missing 7642 Non Compliance [2] State - Agency 8/13/2007 Critical Disclosure 7642 Non Compliance [2] State - Missing 8/13/2007 Critical Advance Fee disclosure 7642 Non Compliance [2] State - Missing 8/13/2007 Critical Commitment Letter 7642 Non Compliance [2] State - Missing 8/13/2007 Critical KY Fair Housing Law Disclosure 7642 Non Compliance [2] State - Missing 8/13/2007 Critical KY Notification to New Homeowners 7642 Non Compliance [2] State - Missing 8/13/2007 Critical Notice of Choice of Agent or Insurer 7643 Critical Credit [3] Appraisal 8/9/2007 Missing 7643 Critical Credit [3] Credit Report 8/9/2007 Missing 7643 Critical Credit [3] Final 8/9/2007 Application Missing 7643 Critical Credit [3] Missing Initial 8/9/2007 Application 7643 Non Compliance [2] Credit Score 8/9/2007 Critical Disclosure Not Present 7643 Non Compliance [2] HMDA-reportable 8/9/2007 Critical rate spread (1/1/04- 10/1/09) 7643 Non Compliance [2] Initial GFE 8/9/2007 Critical Missing 7643 Non Compliance [2] Initial TIL 8/9/2007 Critical Missing 7643 Non Compliance [2] State - Missing 8/9/2007 Critical Lock In Agreement 7643 Non Compliance [2] State - Missing 8/9/2007 Critical Pre-Application Dislcosure 7643 Non Credit [2] Negam by Note 8/9/2007 Critical Design 7644 Critical Credit [3] Appraisal 7/22/2007 Missing 7644 Critical Credit [3] Credit Report 7/22/2007 Missing 7644 Critical Credit [3] Final 7/22/2007 Application Missing 7644 Critical Credit [3] Missing Initial 7/22/2007 Application 7644 Non Credit [2] Negam by Note 7/22/2007 Critical Design 7645 Critical Credit [3] Final 7/26/2007 Application Missing 7645 Non Compliance [2] Initial GFE 7/26/2007 Critical Date not within 3 days of Initial Application Date 7645 Non Compliance [2] Initial TIL 7/26/2007 Critical Date not within 3 days of Initial Application Date 7645 Non Compliance [2] State - Missing 7/26/2007 Critical Pre-Application Dislcosure 7646 Critical Credit [3] Credit Report 7/26/2006 Missing 7646 Critical Credit [3] Final 7/26/2006 Application Missing 7646 Critical Credit [3] Missing Initial 7/26/2006 Application 7646 Non Compliance [2] HMDA-reportable 7/26/2006 Critical rate spread (1/1/04- 10/1/09) 7646 Non Compliance [2] Initial GFE 7/26/2006 Critical Date not within 3 days of Initial Application Date 7646 Non Compliance [2] Initial TIL 7/26/2006 Critical Date not within 3 days of Initial Application Date 7647 Critical Credit [3] MI Missing 4/21/2006 7647 Non Compliance [2] HMDA-reportable 4/21/2006 Critical rate spread (1/1/04- 10/1/09) 7647 Non Compliance [2] Initial TIL 4/21/2006 Critical Missing 7648 Critical Credit [3] Final 4/21/2003 Application Missing 7648 Critical Credit [3] Missing Initial 4/21/2003 Application 7649 Critical Compliance [3] ROR Missing ROR - 3yrs for 9/14/2000 rescindable transactions. The loan is outside the SOL. 7649 Critical Compliance [3] TIL Missing YES 9/14/2000 7649 Critical Credit [3] Credit Report 9/14/2000 Missing 7649 Critical Credit [3] Final 9/14/2000 Application Missing 7649 Critical Credit [3] Missing Initial 9/14/2000 Application 7649 Non Compliance [2] Initial GFE 9/14/2000 Critical Missing 7649 Non Compliance [2] Initial TIL 9/14/2000 Critical Missing 7649 Non Compliance [2] State - Missing 9/14/2000 Critical Collateral Protection Insurance Notice 7649 Non Compliance [2] State - Missing 9/14/2000 Critical Complaints and Inquiries Notice 7649 Non Compliance [2] State - Missing 9/14/2000 Critical Loan Agreement Rider 7649 Non Compliance [2] State - Missing 9/14/2000 Critical Notice of Penalties for Making False or Misleading Written Statement 7649 Non Compliance [2] State - Missing 9/14/2000 Critical Residential Mortgage Loan Originator Disclosure 7650 Critical Credit [3] Appraisal 4/12/2005 Missing 7650 Critical Credit [3] Final 4/12/2005 Application Missing 7650 Critical Credit [3] Missing Initial 4/12/2005 Application 7650 Non Compliance [2] HMDA-reportable 4/12/2005 Critical rate spread (1/1/04- 10/1/09) 7650 Non Compliance [2] Initial GFE 4/12/2005 Critical Missing 7650 Non Compliance [2] Initial TIL 4/12/2005 Critical Missing 7650 Non Compliance [2] State - 4/12/2005 Critical Missing Broker Agreement 7650 Non Compliance [2] State - Missing 4/12/2005 Critical Anti-Coercion Notice 7650 Non Compliance [2] State - Missing 4/12/2005 Critical Application Disclosure 7650 Non Compliance [2] State - Missing 4/12/2005 Critical Lock-In Agreement 7650 Non Compliance [2] State - Missing 4/12/2005 Critical Oral Modifications of Credit Agreements / Confirmation of Statements on Note 7651 Critical Credit [3] Final 12/31/1996 Application Missing 7651 Critical Credit [3] Missing Initial 12/31/1996 Application 7651 Non Compliance [2] Initial GFE 12/31/1996 Critical Missing 7651 Non Compliance [2] Initial TIL 12/31/1996 Critical Missing 7651 Non Compliance [2] State - Missing 12/31/1996 Critical Collateral Protection Insurance Notice 7651 Non Compliance [2] State - Missing 12/31/1996 Critical Complaints and Inquiries Notice 7651 Non Compliance [2] State - Missing 12/31/1996 Critical Loan Agreement Rider 7651 Non Compliance [2] State - Missing 12/31/1996 Critical Mortgage Banker Disclosure 7651 Non Compliance [2] State - Missing 12/31/1996 Critical Notice of Penalties for Making False or Misleading Written Statement 7651 Non Compliance [2] State - Missing 12/31/1996 Critical Residential Mortgage Loan Originator Disclosure 7652 Critical Credit [3] Credit Report 4/21/2005 Missing 7652 Critical Credit [3] Final 4/21/2005 Application Missing 7652 Critical Credit [3] Missing Initial 4/21/2005 Application 7652 Non Compliance [2] Credit Score 4/21/2005 Critical Disclosure Not Present 7652 Non Compliance [2] HMDA-reportable 4/21/2005 Critical rate spread (1/1/04- 10/1/09) 7652 Non Compliance [2] Initial GFE 4/21/2005 Critical Missing 7652 Non Compliance [2] State - Missing 4/21/2005 Critical Anti-Coercion Notice 7652 Non Compliance [2] State - Missing 4/21/2005 Critical Broker Agreement 7652 Non Compliance [2] State - Missing 4/21/2005 Critical Mortgage Loan Commitment 7652 Non Compliance [2] State - Missing 4/21/2005 Critical Notice to Purchaser- Mortgagor 7652 Non Compliance [2] State - Missing 4/21/2005 Critical Pre-Application Dislcosure 7653 Critical Compliance [3] TIL Incomplete Final TIL is incomplete TESTED 11/26/2003 due to payment stream being illegible. 7653 Non Compliance [2] State - Missing 11/26/2003 Critical Collateral Protection Insurance Notice 7653 Non Compliance [2] State - Missing 11/26/2003 Critical Notice of Penalties for Making False or Misleading Written Statement 7653 Non Compliance [2] State - Missing 11/26/2003 Critical Residential Mortgage Loan Originator Disclosure 7654 Non Compliance [2] HMDA-reportable 10/4/2004 Critical rate spread (1/1/04- 10/1/09) 7655 Non Compliance [2] State - Missing 9/16/2003 Critical Agency to Receive Borrower Complaints 7655 Non Compliance [2] State - Missing 9/16/2003 Critical Mortgage Broker Fee Agreement for Financial Services 7656 Critical Credit [3] MI Missing Case Query 6/29/1993 results are not provided to indicate if UFMIP was paid, FHA loan, missing MIC. 7656 Critical Credit [3] Missing Initial 6/29/1993 Application 7656 Non Compliance [2] Affiliated 6/29/1993 Critical Business Doc Missing 7656 Non Compliance [2] State - Missing 6/29/1993 Critical Application Disclosure 7656 Non Compliance [2] State - Missing 6/29/1993 Critical Commitment Letter 7656 Non Compliance [2] State - Missing 6/29/1993 Critical Freedom to Choose / Anti-Coercion Disclosure 7656 Non Compliance [2] State - Missing 6/29/1993 Critical Mortgage Consumer Disclosure 7656 Non Compliance [2] State - Missing 6/29/1993 Critical Rate Lock 7657 Critical Credit [3] Appraisal 8/26/2005 Missing 7657 Critical Credit [3] Credit Report 8/26/2005 Missing 7657 Critical Credit [3] Final 8/26/2005 Application Missing 7657 Critical Credit [3] Missing Initial 8/26/2005 Application 7657 Critical Credit [3] Missing T-42.1 8/26/2005 Endorsement (TX Home Equity Loans) 7657 Non Compliance [2] HMDA-reportable 8/26/2005 Critical rate spread (1/1/04- 10/1/09) 7657 Non Compliance [2] Initial GFE 8/26/2005 Critical Missing 7657 Non Compliance [2] Initial TIL 8/26/2005 Critical Missing 7658 Critical Compliance [3] State Late Late charge of 4% 11/19/1999 Charge Not Standard exceeds the maximum of 2% allowed for the state of XXXXX. 7658 Non Compliance [2] Initial GFE 11/19/1999 Critical Date not within 3 days of Initial Application Date 7658 Non Compliance [2] Initial TIL 11/19/1999 Critical Date not within 3 days of Initial Application Date 7658 Non Compliance [2] State - Missing 11/19/1999 Critical Borrower's Choice of Attorney Disclosure 7658 Non Compliance [2] State - Missing 11/19/1999 Critical Fair Credit Reporting Act Notice 7658 Non Compliance [2] State - Missing 11/19/1999 Critical Acknowledgment of Receipt of Disclosure Regarding ARM Loan Without Prepayment 7658 Non Compliance [2] State - Missing 11/19/1999 Critical Affidavit of Compliance / Smoke Alarm 7658 Non Compliance [2] State - Missing 11/19/1999 Critical Appraisal and Consumer Report Notice 7658 Non Compliance [2] State - Missing 11/19/1999 Critical Insurance Disclsoure 7658 Non Compliance [2] State - Missing 11/19/1999 Critical Insurance Escrow Account Disclosure Statement 7658 Non Compliance [2] State - Missing 11/19/1999 Critical Interest Rate Disclsoure 7658 Non Compliance [2] State - Missing 11/19/1999 Critical Notice of Expiration of Loan Commitment 7658 Non Compliance [2] State - Missing 11/19/1999 Critical Prevailing Commitment Disclosure 7658 Non Compliance [2] State - Missing 11/19/1999 Critical Tax Escrow Account Designation 7659 Critical Credit [3] Final 8/30/2001 Application Missing 7659 Critical Credit [3] MI Missing Case Query 8/30/2001 results are not provided to indicate if UFMIP was paid, FHA loan, missing MIC. 7659 Critical Credit [3] Missing Initial 8/30/2001 Application 7659 Non Compliance [2] Initial GFE 8/30/2001 Critical Missing 7659 Non Compliance [2] Initial TIL 8/30/2001 Critical Missing 7659 Non Compliance [2] State - Missing 8/30/2001 Critical Broker Agreement 7660 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 7/31/2001 underdisclosed >$100 disclosed by $240.32 Charge - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. TIL rescindable Itemization did not transactions. disclosed a closing Unlimited as a settlement fee of $250 defense to as a prepaid finance foreclosure. charge., There is a Assignee Seller credit on page liability. The one of HUD for loan is outside $1,162.19 which is not the SOL. itemized therefore excluded. 7660 Critical Credit [3] Missing Initial 7/31/2001 Application 7660 Non Compliance [2] Initial TIL 7/31/2001 Critical Missing 7660 Non Compliance [2] State - Missing 7/31/2001 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7660 Non Compliance [2] State - Missing 7/31/2001 Critical Anti-Discrimination Notice 7660 Non Compliance [2] State - Missing 7/31/2001 Critical Attorney General Information Statement 7660 Non Compliance [2] State - Missing 7/31/2001 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7660 Non Compliance [2] State - Missing 7/31/2001 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 7660 Non Compliance [2] State - Missing 7/31/2001 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7660 Non Compliance [2] State - Missing 7/31/2001 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 7660 Non Compliance [2] State - Missing 7/31/2001 Critical Statutory Authority Disclosure 7661 Critical Credit [3] Credit Report 12/30/2004 Missing 7661 Critical Credit [3] Final 12/30/2004 Application Missing 7661 Critical Credit [3] Missing Initial 12/30/2004 Application 7661 Non Compliance [2] Credit Score 12/30/2004 Critical Disclosure Not Present 7661 Non Compliance [2] Initial GFE 12/30/2004 Critical Missing 7661 Non Compliance [2] Initial TIL 12/30/2004 Critical Missing 7661 Non Compliance [2] State - Missing 12/30/2004 Critical Disclosure of Seller- Paid Fees 7661 Non Compliance [2] State - Missing 12/30/2004 Critical First Time Home Buyer Affidavit 7661 Non Compliance [2] State - Missing 12/30/2004 Critical Guarantee Of Loan Program 7661 Non Compliance [2] State - Missing 12/30/2004 Critical Licensee Information or Affidavit of Exemption 7661 Non Compliance [2] State - Missing 12/30/2004 Critical Right to Choose Attorney or Title Insurance Company 7661 Non Compliance [2] State - Missing 12/30/2004 Critical Wet Settlement / Delivery of Net Proceeds Authorization 7663 Critical Credit [3] Final 8/3/2005 Application Missing 7663 Critical Credit [3] Missing Initial 8/3/2005 Application 7663 Non Compliance [2] HMDA-reportable 8/3/2005 Critical rate spread (1/1/04- 10/1/09) 7664 Critical Credit [3] Final 9/30/2005 Application Missing 7664 Critical Credit [3] Missing Initial 9/30/2005 Application 7664 Non Compliance [2] HMDA-reportable 9/30/2005 Critical rate spread (1/1/04- 10/1/09) 7664 Non Compliance [2] State - Missing 9/30/2005 Critical Anti-Coercion Notice 7664 Non Compliance [2] State - Missing 9/30/2005 Critical Choice of Attorney disclosure 7664 Non Compliance [2] State - Missing 9/30/2005 Critical Fee Information From Your Mortgage Broker For Your Mortgage Loan 7665 Critical Credit [3] Appraisal 11/28/2003 Missing 7665 Critical Credit [3] Final 11/28/2003 Application Missing 7665 Critical Credit [3] Missing Initial 11/28/2003 Application 7665 Non Compliance [2] Initial TIL 11/28/2003 Critical Missing 7666 Critical Credit [3] Credit Report 7/30/1999 Missing 7666 Non Compliance [2] Initial TIL 7/30/1999 Critical Date not within 3 days of Initial Application Date 7666 Non Compliance [2] State - Missing 7/30/1999 Critical Collateral Protection Insurance Notice 7666 Non Compliance [2] State - Missing 7/30/1999 Critical Complaints and Inquiries Notice 7666 Non Compliance [2] State - Missing 7/30/1999 Critical Loan Agreement Rider 7666 Non Compliance [2] State - Missing 7/30/1999 Critical Mortgage Banker Disclosure 7666 Non Compliance [2] State - Missing 7/30/1999 Critical Notice of Penalties for Making False or Misleading Written Statement 7666 Non Compliance [2] State - Missing 7/30/1999 Critical Residential Mortgage Loan Originator Disclosure 7667 Critical Compliance [3] TIL Missing NO 4/12/2001 7667 Critical Credit [3] Credit Report 4/12/2001 Missing 7667 Critical Credit [3] Final 4/12/2001 Application Missing 7667 Critical Credit [3] Missing Initial 4/12/2001 Application 7667 Non Compliance [2] Initial GFE 4/12/2001 Critical Missing 7667 Non Compliance [2] Initial TIL 4/12/2001 Critical Missing 7667 Non Compliance [2] State - Missing 4/12/2001 Critical Collateral Protection Insurance Notice 7667 Non Compliance [2] State - Missing 4/12/2001 Critical Residential Mortgage Loan Originator Disclosure 7668 Non Compliance [2] State - Missing 9/20/2001 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7668 Non Compliance [2] State - Missing 9/20/2001 Critical Attorney General Information Statement 7668 Non Compliance [2] State - Missing 9/20/2001 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7668 Non Compliance [2] State - Missing 9/20/2001 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7668 Non Compliance [2] State - Missing 9/20/2001 Critical Statutory Authority Disclosure 7669 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 1/18/2006 underdisclosed >$35 disclosed by $370.02 Charge - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. TIL rescindable itemization did not transactions. disclose an Appraisal Unlimited as a fee of $300, a Credit defense to Report fee of $15, a foreclosure. Delivery/Service charge Assignee fee of $35 and a liability. The Delivery fee of $20 as loan is outside prepaid finance charge. the SOL. 7669 Non Compliance [2] HMDA-reportable 1/18/2006 Critical rate spread (1/1/04- 10/1/09) 7670 Non Compliance [2] HMDA-reportable 12/30/2004 Critical rate spread (1/1/04- 10/1/09) 7670 Non Compliance [2] Initial GFE 12/30/2004 Critical Date not within 3 days of Initial Application Date 7670 Non Compliance [2] Initial TIL 12/30/2004 Critical Date not within 3 days of Initial Application Date 7670 Non Compliance [2] State - Missing 12/30/2004 Critical Acknowledgment of Receipt of Copies of Signed Loan Documents 7670 Non Compliance [2] State - Missing 12/30/2004 Critical Oral Agreements Notice on the Note 7671 Critical Credit [3] Missing Initial 8/14/2006 Application 7671 Non Compliance [2] Affiliated 8/14/2006 Critical Business Doc Missing 7671 Non Compliance [2] HMDA-reportable 8/14/2006 Critical rate spread (1/1/04- 10/1/09) 7672 Critical Compliance [3] HUD-1 Final HUD not signed by NO 9/4/2001 Incomplete the borrower. 7672 Critical Compliance [3] TIL Missing NO 9/4/2001 7672 Critical Credit [3] Credit Report 9/4/2001 Missing 7672 Critical Credit [3] Final 9/4/2001 Application Missing 7672 Critical Credit [3] Missing Initial 9/4/2001 Application 7672 Critical Credit [3] Missing Title 9/4/2001 Evidence 7672 Non Compliance [2] Initial GFE 9/4/2001 Critical Missing 7672 Non Compliance [2] Initial TIL 9/4/2001 Critical Missing 7672 Non Compliance [2] State - Missing 9/4/2001 Critical Affidavit of Borrower Under Residential Mortgage Act 7672 Non Compliance [2] State - Missing 9/4/2001 Critical Application Disclosure 7672 Non Compliance [2] State - Missing 9/4/2001 Critical Commitment Disclosure 7672 Non Compliance [2] State - Missing 9/4/2001 Critical GA Foreclosure Disclosure / Notice Pursuant To O.C.G.A. Section 7-1 7672 Non Compliance [2] State - Missing 9/4/2001 Critical Right to Select Attorney Disclosure 7672 Non Compliance [2] State - Missing 9/4/2001 Critical Waiver of Borrower's Rights 7673 Critical Credit [3] Final 6/26/2006 Application Missing 7673 Critical Credit [3] Missing Initial 6/26/2006 Application 7673 Non Compliance [2] HMDA-reportable 6/26/2006 Critical rate spread (1/1/04- 10/1/09) 7673 Non Compliance [2] Initial GFE 6/26/2006 Critical Missing 7673 Non Compliance [2] Initial TIL 6/26/2006 Critical Missing 7674 Critical Credit [3] Final 11/13/2006 Application Missing 7674 Critical Credit [3] Missing Initial 11/13/2006 Application 7674 Non Compliance [2] HMDA-reportable 11/13/2006 Critical rate spread (1/1/04- 10/1/09) 7674 Non Compliance [2] Initial GFE 11/13/2006 Critical Missing 7674 Non Compliance [2] Initial TIL 11/13/2006 Critical Missing 7675 Critical Credit [3] Final 7/26/2006 Application Missing 7675 Critical Credit [3] Missing Initial 7/26/2006 Application 7675 Non Compliance [2] HMDA-reportable 7/26/2006 Critical rate spread (1/1/04- 10/1/09) 7675 Non Compliance [2] Initial TIL Initial TIL incomplete 7/26/2006 Critical Incomplete due to missing originator entity information. 7675 Non Compliance [2] State - Missing 7/26/2006 Critical Description of Underwriting Criteria and Required Documentation 7676 Critical Credit [3] Final 8/25/2006 Application Missing 7676 Critical Credit [3] Missing Initial 8/25/2006 Application 7676 Non Compliance [2] HMDA-reportable 8/25/2006 Critical rate spread (1/1/04- 10/1/09) 7676 Non Compliance [2] Initial GFE 8/25/2006 Critical Missing 7676 Non Compliance [2] Initial TIL 8/25/2006 Critical Missing 7677 Non Compliance [2] HMDA-reportable 9/26/2006 Critical rate spread (1/1/04- 10/1/09) 7677 Non Compliance [2] Initial GFE 9/26/2006 Critical Date not within 3 days of Initial Application Date 7677 Non Compliance [2] Initial TIL 9/26/2006 Critical Date not within 3 days of Initial Application Date 7678 Non Compliance [2] Credit Score 11/24/2006 Critical Disclosure Not Present 7678 Non Compliance [2] HMDA-reportable 11/24/2006 Critical rate spread (1/1/04- 10/1/09) 7678 Non Compliance [2] Initial GFE 11/24/2006 Critical Date not within 3 days of Initial Application Date 7678 Non Compliance [2] State - Missing 11/24/2006 Critical Borrower's Choice of Attorney Disclosure 7678 Non Compliance [2] State - Missing 11/24/2006 Critical Acknowledgment of Receipt of Disclosure Regarding ARM Loan Without Prepayment 7678 Non Compliance [2] State - Missing 11/24/2006 Critical Appraisal and Consumer Report Notice 7678 Non Compliance [2] State - Missing 11/24/2006 Critical Insurance Disclsoure 7678 Non Compliance [2] State - Missing 11/24/2006 Critical Insurance Escrow Account Disclosure Statement 7678 Non Compliance [2] State - Missing 11/24/2006 Critical Prevailing Commitment Disclosure 7678 Non Compliance [2] State - Missing 11/24/2006 Critical Tax Escrow Account Designation 7679 Non Compliance [2] HMDA-reportable 11/10/2006 Critical rate spread (1/1/04- 10/1/09) 7680 Critical Credit [3] Final 12/1/2006 Application Missing 7680 Critical Credit [3] Missing Initial 12/1/2006 Application 7680 Non Compliance [2] HMDA-reportable 12/1/2006 Critical rate spread (1/1/04- 10/1/09) 7680 Non Compliance [2] Initial GFE 12/1/2006 Critical Missing 7680 Non Compliance [2] State - Missing 12/1/2006 Critical Affidavit of Borrower Under Residential Mortgage Act 7680 Non Compliance [2] State - Missing 12/1/2006 Critical Application Disclosure 7680 Non Compliance [2] State - Missing 12/1/2006 Critical Waiver of Borrower's Rights 7681 Critical Credit [3] Missing Initial 12/7/2006 Application 7681 Non Compliance [2] HMDA-reportable 12/7/2006 Critical rate spread (1/1/04- 10/1/09) 7682 Critical Compliance [3] ROR Missing ROR - 3yrs for 12/14/2001 rescindable transactions. The loan is outside the SOL. 7682 Critical Compliance [3] TIL Missing YES 12/14/2001 7682 Critical Credit [3] Credit Report 12/14/2001 Missing 7682 Critical Credit [3] Final 12/14/2001 Application Missing 7682 Critical Credit [3] Missing Initial 12/14/2001 Application 7682 Critical Credit [3] Missing Title 12/14/2001 Evidence 7682 Non Compliance [2] Affiliated 12/14/2001 Critical Business Doc Missing 7682 Non Compliance [2] Initial GFE 12/14/2001 Critical Missing 7682 Non Compliance [2] Initial TIL 12/14/2001 Critical Missing 7682 Non Compliance [2] State - Missing 12/14/2001 Critical Affidavit of Borrower Under Residential Mortgage Act 7682 Non Compliance [2] State - Missing 12/14/2001 Critical Application Disclosure 7682 Non Compliance [2] State - Missing 12/14/2001 Critical Commitment Disclosure 7682 Non Compliance [2] State - Missing 12/14/2001 Critical GA Foreclosure Disclosure / Notice Pursuant To O.C.G.A. Section 7-1 7683 Critical Compliance [3] TIL Missing YES 12/19/2001 7683 Critical Credit [3] Credit Report 12/19/2001 Missing 7683 Critical Credit [3] Final 12/19/2001 Application Missing 7683 Critical Credit [3] Missing Initial 12/19/2001 Application 7683 Non Compliance [2] Initial GFE 12/19/2001 Critical Missing 7683 Non Compliance [2] Initial TIL 12/19/2001 Critical Missing 7683 Non Compliance [2] State - Missing 12/19/2001 Critical Collateral Protection Insurance Notice 7683 Non Compliance [2] State - Missing 12/19/2001 Critical Disclosure of Multiple Roles in a Consumer Real Estate Transaction 7683 Non Compliance [2] State - Missing 12/19/2001 Critical Loan Agreement Rider 7683 Non Compliance [2] State - Missing 12/19/2001 Critical Mortgage Banker Disclosure 7683 Non Compliance [2] State - Missing 12/19/2001 Critical Notice of Penalties for Making False or Misleading Written Statement 7683 Non Compliance [2] State - Missing 12/19/2001 Critical Residential Mortgage Loan Originator Disclosure 7684 Critical Credit [3] Final 6/8/2007 Application Missing 7684 Critical Credit [3] Missing Initial 6/8/2007 Application 7684 Non Compliance [2] HMDA-reportable 6/8/2007 Critical rate spread (1/1/04- 10/1/09) 7685 Non Compliance [2] HMDA-reportable 4/4/2007 Critical rate spread (1/1/04- 10/1/09) 7685 Non Compliance [2] Initial GFE 4/4/2007 Critical Date not within 3 days of Initial Application Date 7685 Non Compliance [2] Initial TIL 4/4/2007 Critical Date not within 3 days of Initial Application Date 7685 Non Compliance [2] State - Missing 4/4/2007 Critical Domestic Partnership Affidavit 7685 Non Compliance [2] State - Missing 4/4/2007 Critical Fair Lending Notice 7685 Non Compliance [2] State - Missing 4/4/2007 Critical Hazard Insurance Disclosure 7685 Non Credit [2] Negam by Note 4/4/2007 Critical Design 7686 Critical Credit [3] Appraisal 9/22/2004 Missing 7686 Critical Credit [3] Credit Report 9/22/2004 Missing 7686 Non Compliance [2] Affiliated 9/22/2004 Critical Business Doc Missing 7687 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 2/23/2005 underdisclosed >$35 disclosed by $315.15 Charge - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. // ROR - 3yrs for rescindable transactions. The loan is outside the SOL. 7687 Critical Compliance [3] Rescission ROR executed by APR/Finance 2/23/2005 Period under 3 days borrowers 02/23/2005 Charge - 1yr with expiration of affirmative, rescission period noted 3yrs for as 02/25/2005, only rescindable providing borrower with transactions. 2 day rescission Unlimited as a period. defense to foreclosure. Assignee liability. The loan is outside the SOL. // ROR - 3yrs for rescindable transactions. The loan is outside the SOL. 7687 Non Compliance [2] State - Missing 2/23/2005 Critical Interest Rate Disclosre 7687 Non Compliance [2] State - Missing 2/23/2005 Critical Mortgage Originator Disclosure 7688 Critical Credit [3] Appraisal 1/4/2007 Missing 7688 Non Compliance [2] Credit Score 1/4/2007 Critical Disclosure Not Present 7688 Non Compliance [2] HMDA-reportable 1/4/2007 Critical rate spread (1/1/04- 10/1/09) 7689 Critical Credit [3] Final 3/16/2007 Application Missing 7689 Critical Credit [3] Missing Initial 3/16/2007 Application 7689 Non Compliance [2] HMDA-reportable 3/16/2007 Critical rate spread (1/1/04- 10/1/09) 7689 Non Compliance [2] Initial GFE 3/16/2007 Critical Missing 7689 Non Compliance [2] Initial TIL 3/16/2007 Critical Missing 7689 Non Compliance [2] State - Missing 3/16/2007 Critical Residential Property Disclosure / Homeowner's Certification of Principal Residence 7689 Non Compliance [2] State - Missing 3/16/2007 Critical Commercially Reasonable Means or Mechanism Worksheet / Ability to Repay 7689 Non Compliance [2] State - Missing 3/16/2007 Critical Guarantee Of Loan Program 7689 Non Compliance [2] State - Missing 3/16/2007 Critical Licensee Information or Affidavit of Exemption 7689 Non Compliance [2] State - Missing 3/16/2007 Critical MD Finance Agreement 7689 Non Compliance [2] State - Missing 3/16/2007 Critical Net Tangible Benefit Worksheet 7689 Non Compliance [2] State - Missing 3/16/2007 Critical Right to Choose Attorney or Title Insurance Company 7690 Critical Compliance [3] ROR Incomplete ROR incomplete; not ROR - 3yrs for 11/11/2004 executed or dated. rescindable transactions. The loan is outside the SOL. 7690 Non Compliance [2] HMDA-reportable 11/11/2004 Critical rate spread (1/1/04- 10/1/09) 7690 Non Compliance [2] Initial GFE 11/11/2004 Critical Date not within 3 days of Initial Application Date 7690 Non Compliance [2] State - Missing 11/11/2004 Critical Amortization Information Disclosure 7690 Non Compliance [2] State - Missing 11/11/2004 Critical Choice of Attorney disclosure 7692 Critical Credit [3] Final 1/26/2006 Application Missing 7692 Critical Credit [3] Missing Initial 1/26/2006 Application 7692 Non Compliance [2] Affiliated 1/26/2006 Critical Business Doc Missing 7692 Non Compliance [2] HMDA-reportable 1/26/2006 Critical rate spread (1/1/04- 10/1/09) 7692 Non Compliance [2] Initial TIL 1/26/2006 Critical Missing 7693 Critical Credit [3] Final 3/1/2007 Application Missing 7693 Critical Credit [3] Missing Initial 3/1/2007 Application 7693 Non Compliance [2] HMDA-reportable 3/1/2007 Critical rate spread (1/1/04- 10/1/09) 7693 Non Compliance [2] State - Missing 3/1/2007 Critical Licensee Name Number and NMLS Unique Identifier on the application 7694 Critical Credit [3] Final 12/19/2005 Application Missing 7694 Critical Credit [3] Missing Initial 12/19/2005 Application 7694 Non Compliance [2] Affiliated 12/19/2005 Critical Business Doc Missing 7694 Non Compliance [2] HMDA-reportable 12/19/2005 Critical rate spread (1/1/04- 10/1/09) 7694 Non Compliance [2] Initial TIL 12/19/2005 Critical Missing 7694 Non Compliance [2] State - Missing 12/19/2005 Critical Broker Agreement 7694 Non Compliance [2] State - Missing 12/19/2005 Critical Commitment Letter 7694 Non Compliance [2] State - Missing 12/19/2005 Critical Loan Brokerage Disclosure Statement 7694 Non Compliance [2] State - Missing 12/19/2005 Critical Notice of Choice of Agent or Insurer 7695 Critical Credit [3] Final 2/16/2001 Application Missing 7695 Critical Credit [3] Missing Initial 2/16/2001 Application 7695 Non Compliance [2] Initial GFE 2/16/2001 Critical Missing 7695 Non Compliance [2] Initial TIL 2/16/2001 Critical Missing 7695 Non Compliance [2] State - Missing 2/16/2001 Critical Borrower's Bill of Rights 7695 Non Compliance [2] State - Missing 2/16/2001 Critical Consumer Caution and Counseling Disclosure 7696 Critical Credit [3] Final 6/10/2002 Application Missing 7696 Critical Credit [3] Missing Initial 6/10/2002 Application 7696 Non Compliance [2] State - Missing 6/10/2002 Critical Broker Agreement 7697 Critical Credit [3] Missing Initial 3/30/2004 Application 7697 Non Compliance [2] Affiliated 3/30/2004 Critical Business Doc Missing 7697 Non Compliance [2] Initial GFE 3/30/2004 Critical Missing 7698 Critical Credit [3] MI Missing 1/13/2006 7698 Non Compliance [2] HMDA-reportable 1/13/2006 Critical rate spread (1/1/04- 10/1/09) 7698 Non Compliance [2] State - Missing 1/13/2006 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7698 Non Compliance [2] State - Missing 1/13/2006 Critical Anti-Discrimination Notice 7698 Non Compliance [2] State - Missing 1/13/2006 Critical Attorney General Information Statement 7698 Non Compliance [2] State - Missing 1/13/2006 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 7698 Non Compliance [2] State - Missing 1/13/2006 Critical Mortgage Loan Origination Dislcosure 7698 Non Compliance [2] State - Missing 1/13/2006 Critical Statutory Authority Disclosure 7699 Non Compliance [2] HMDA-reportable 7/27/2007 Critical rate spread (1/1/04- 10/1/09) 7699 Non Compliance [2] Initial GFE 7/27/2007 Critical Date not within 3 days of Initial Application Date 7699 Non Compliance [2] Initial TIL 7/27/2007 Critical Missing 7700 Critical Credit [3] Final 7/12/2007 Application Missing 7700 Critical Credit [3] Missing Initial 7/12/2007 Application 7700 Non Compliance [2] HMDA-reportable 7/12/2007 Critical rate spread (1/1/04- 10/1/09) 7700 Non Compliance [2] Initial GFE 7/12/2007 Critical Missing 7700 Non Compliance [2] Initial TIL 7/12/2007 Critical Missing 7700 Non Compliance [2] State - Missing 7/12/2007 Critical Acknowledgment of Receipt of Good Faith Estimate 7700 Non Credit [2] Negam by Note 7/12/2007 Critical Design 7700 Non Credit [2] Only 7/12/2007 Critical Preliminary Title in File 7701 Critical Credit [3] Credit Report 7/24/2007 Missing 7701 Critical Credit [3] Final 7/24/2007 Application Missing 7701 Critical Credit [3] Missing Initial 7/24/2007 Application 7701 Non Compliance [2] Initial GFE 7/24/2007 Critical Missing 7701 Non Compliance [2] Initial TIL 7/24/2007 Critical Missing 7701 Non Compliance [2] State - Missing 7/24/2007 Critical Acknowledgment of Receipt of Good Faith Estimate 7701 Non Compliance [2] State - Missing 7/24/2007 Critical Fair Lending Notice 7701 Non Compliance [2] State - Missing 7/24/2007 Critical Finance Lender Information Disclosure 7701 Non Compliance [2] State - Missing 7/24/2007 Critical Impound Authorization Disclosure 7702 Critical Credit [3] Credit Report 7/27/2007 Missing 7702 Non Compliance [2] Credit Score 7/27/2007 Critical Disclosure Not Present 7702 Non Compliance [2] Initial GFE 7/27/2007 Critical Missing 7702 Non Compliance [2] Initial TIL 7/27/2007 Critical Missing 7702 Non Compliance [2] State - Missing 7/27/2007 Critical Additional Open-End Credit Account Disclosures 7702 Non Compliance [2] State - Missing 7/27/2007 Critical Non Agency Disclosure 7702 Non Compliance [2] State - Missing 7/27/2007 Critical Right to Choose Insurance Provider 7703 Non Credit [2] Only 7/20/2007 Critical Preliminary Title in File 7704 Critical Credit [3] Credit Report 7/16/2007 Missing 7704 Critical Credit [3] Missing Initial 7/16/2007 Application 7704 Non Compliance [2] HMDA-reportable 7/16/2007 Critical rate spread (1/1/04- 10/1/09) 7704 Non Compliance [2] Initial GFE 7/16/2007 Critical Date not within 3 days of Initial Application Date 7704 Non Compliance [2] Initial TIL 7/16/2007 Critical Date not within 3 days of Initial Application Date 7704 Non Compliance [2] State - Missing 7/16/2007 Critical Acknowledgment of Receipt of Good Faith Estimate 7704 Non Compliance [2] State - Missing 7/16/2007 Critical Application Addedum stating applicant, if married, may apply for a separate account 7704 Non Compliance [2] State - Missing 7/16/2007 Critical Comparison of Sample Mortgage Features: Typical Mortgage 7704 Non Compliance [2] State - Missing 7/16/2007 Critical Interim Interest Disclosure 7705 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 11/24/2004 underdisclosed >$35 disclosed by $400.00 Charge - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing TIL itemization defense to of amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7705 Non Compliance [2] HMDA-reportable 11/24/2004 Critical rate spread (1/1/04- 10/1/09) 7705 Non Compliance [2] Initial GFE 11/24/2004 Critical Missing 7705 Non Compliance [2] State - Missing 11/24/2004 Critical Freedom to Choose / Anti-Coercion Disclosure 7705 Non Compliance [2] State - Missing 11/24/2004 Critical Mortgage Consumer Disclosure 7706 Critical Compliance [3] HUD-1 Missing NO 1/4/2001 7706 Critical Compliance [3] TIL Missing NO 1/4/2001 7706 Critical Credit [3] Appraisal 1/4/2001 Missing 7706 Critical Credit [3] Credit Report 1/4/2001 Missing 7706 Critical Credit [3] Final 1/4/2001 Application Missing 7706 Critical Credit [3] Missing Initial 1/4/2001 Application 7706 Non Compliance [2] Affiliated 1/4/2001 Critical Business Doc Missing 7706 Non Compliance [2] Initial GFE 1/4/2001 Critical Missing 7706 Non Compliance [2] Initial TIL 1/4/2001 Critical Missing 7706 Non Compliance [2] State - Missing 1/4/2001 Critical Affidavit of Borrower Under Residential Mortgage Act 7706 Non Compliance [2] State - Missing 1/4/2001 Critical Application Disclosure 7706 Non Compliance [2] State - Missing 1/4/2001 Critical Commitment Disclosure 7706 Non Compliance [2] State - Missing 1/4/2001 Critical GA Foreclosure Disclosure / Notice Pursuant To O.C.G.A. Section 7-1 7706 Non Compliance [2] State - Missing 1/4/2001 Critical Right to Select Attorney Disclosure 7706 Non Compliance [2] State - Missing 1/4/2001 Critical Waiver of Borrower's Rights 7707 Non Compliance [2] State - Missing 9/10/1999 Critical Borrower Information Document 7707 Non Compliance [2] State - Missing 9/10/1999 Critical Collateral Protection Act Disclosure 7707 Non Compliance [2] State - Missing 9/10/1999 Critical Commitment Letter 7707 Non Compliance [2] State - Missing 9/10/1999 Critical Description of Underwriting Criteria and Required Documentation 7707 Non Compliance [2] State - Missing 9/10/1999 Critical Escrow Account Disclosure Agreement 7707 Non Compliance [2] State - Missing 9/10/1999 Critical Notice of Choice of Agent or Insurer 7709 Critical Compliance [3] HUD-1 HUD in file is YES 8/3/2007 Incomplete illegible. 7709 Critical Credit [3] Credit Report 8/3/2007 Missing 7709 Critical Credit [3] Final 8/3/2007 Application Missing 7709 Critical Credit [3] Missing Initial 8/3/2007 Application 7709 Non Compliance [2] State - Missing 8/3/2007 Critical Broker Compensation Disclosure 7709 Non Compliance [2] State - Missing 8/3/2007 Critical Interest Rate Disclsoure 7709 Non Compliance [2] State - Missing 8/3/2007 Critical Prevailing Commitment Disclosure 7709 Non Compliance [2] State - Missing 8/3/2007 Critical Tax Escrow Account Designation 7710 Critical Compliance [3] HUD-1 Final HUD not signed by YES 10/26/2006 Incomplete the borrower. 7710 Non Compliance [2] Initial GFE 10/26/2006 Critical Missing 7711 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 10/26/2007 underdisclosed >$35 disclosed by $392.15 Charge - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. TIL rescindable itemization did not transactions. disclose a closing fee Unlimited as a of $275, a courier fee defense to of $18, a wire fee of foreclosure. $50 and an e-doc fee of Assignee $50 as prepaid finance liability. The charges. loan is outside the SOL. // ROR - 3yrs for rescindable transactions. The loan is outside the SOL. 7711 Critical Compliance [3] ROR Violation ROR executed by APR/Finance 10/26/2007 Funding date is prior borrowers 10/26/2007 Charge - 1yr to or equals the ROR with expiration of affirmative, End Date rescission period noted 3yrs for as 10/30/2007. HUD rescindable reflects a funding date transactions. of 10/26/2007, equal to Unlimited as a the funding date. defense to foreclosure. Assignee liability. The loan is outside the SOL. // ROR - 3yrs for rescindable transactions. The loan is outside the SOL. 7711 Critical Credit [3] Final 10/26/2007 Application Missing 7711 Critical Credit [3] Missing Initial 10/26/2007 Application 7711 Non Compliance [2] Initial GFE 10/26/2007 Critical Missing 7711 Non Compliance [2] Initial TIL 10/26/2007 Critical Missing 7712 Critical Credit [3] Appraisal 7/30/2007 Missing 7712 Critical Credit [3] Final 7/30/2007 Application Missing 7712 Critical Credit [3] Missing Initial 7/30/2007 Application 7712 Non Compliance [2] HMDA-reportable 7/30/2007 Critical rate spread (1/1/04- 10/1/09) 7712 Non Compliance [2] Initial GFE 7/30/2007 Critical Missing 7713 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 6/25/2007 underdisclosed >$35 disclosed by $493.29 Charge - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. TIL rescindable itemization reflects a transactions. settlement fee of Unlimited as a $585.00 and the HUD defense to reflects a settlement foreclosure. fee of $485.00. Assignee liability. The loan is outside the SOL. // ROR - 3yrs for rescindable transactions. The loan is outside the SOL. 7713 Critical Compliance [3] ROR Incorrect ROR incorrect form used APR/Finance 6/25/2007 Form - Lender to for lender to lender Charge - 1yr Lender Not On H9/G9 refinance, H9 or G9 affirmative, form not used. 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. // ROR - 3yrs for rescindable transactions. The loan is outside the SOL. 7713 Critical Credit [3] Escrow Holdback HUD Line 1303 6/25/2007 reflect Escrow holdback of $525.00. 7713 Non Compliance [2] HMDA-reportable 6/25/2007 Critical rate spread (1/1/04- 10/1/09) 7713 Non Compliance [2] Initial GFE 6/25/2007 Critical Date not within 3 days of Initial Application Date 7713 Non Compliance [2] Initial TIL 6/25/2007 Critical Date not within 3 days of Initial Application Date 7714 Critical Compliance [3] State Late Late charge fee of 5% 1/10/2008 Charge Not Standard exceeds the max allowed of 3% for the state of XXXXX. 7714 Critical Credit [3] Final 1/10/2008 Application Missing 7714 Critical Credit [3] Missing Initial 1/10/2008 Application 7715 Critical Credit [3] Missing T-42.1 3/23/2007 Endorsement (TX Home Equity Loans) 7715 Non Compliance [2] HMDA-reportable 3/23/2007 Critical rate spread (1/1/04- 10/1/09) 7715 Non Compliance [2] Initial GFE 3/23/2007 Critical Date not within 3 days of Initial Application Date 7715 Non Compliance [2] Initial TIL 3/23/2007 Critical Date not within 3 days of Initial Application Date 7715 Non Compliance [2] State - Missing 3/23/2007 Critical Loan Agreement Rider 7715 Non Compliance [2] State - Missing 3/23/2007 Critical Notice of Penalties for Making False or Misleading Written Statement 7715 Non Compliance [2] State - Missing 3/23/2007 Critical Residential Mortgage Loan Originator Disclosure 7716 Critical Credit [3] Credit Report 11/7/2008 Missing 7716 Non Compliance [2] Initial GFE 11/7/2008 Critical Date not within 3 days of Initial Application Date 7716 Non Compliance [2] Initial TIL 11/7/2008 Critical Date not within 3 days of Initial Application Date 7717 Critical Credit [3] Credit Report 10/11/2007 Missing 7717 Critical Credit [3] Final 10/11/2007 Application Missing 7717 Critical Credit [3] Missing Initial 10/11/2007 Application 7717 Critical Credit [3] Missing Title 10/11/2007 Evidence 7717 Non Compliance [2] Credit Score 10/11/2007 Critical Disclosure Not Present 7717 Non Compliance [2] Initial GFE 10/11/2007 Critical Missing 7717 Non Compliance [2] Initial TIL 10/11/2007 Critical Missing 7718 Critical Compliance [3] ROR Incorrect ROR incorrect form used ROR Form - 12/2/2005 Form - Lender to for lender to lender Because this Lender Not On H9/G9 refinance, H9 or G9 issue is not form not used. uniformly settled among the circuit courts, the continuing risk that the borrower may have an extended right to rescind (3 additional years) if a creditor uses the incorrect Model Form remains. Because of this uncertainty, we continue to recommend that creditors use Model Form H-8 only for refinances involving a new creditor and Model Form H-9 for refinances involving the same creditor. The loan is outside the SOL. 7718 Critical Credit [3] Missing Initial 12/2/2005 Application 7718 Non Compliance [2] HMDA-reportable 12/2/2005 Critical rate spread (1/1/04- 10/1/09) 7718 Non Compliance [2] State - Missing 12/2/2005 Critical Licensee Name Number and NMLS Unique Identifier on the application 7718 Non Compliance [2] State - Missing 12/2/2005 Critical Rate Lock 7718 Non Compliance [2] State - Missing 12/2/2005 Critical Title Insurance Notice 7719 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 8/23/2004 underdisclosed >$35 disclosed by $2,616.54 Charge - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. Unable foreclosure. to determine payment Assignee under disclosure due to liability. The missing amortization loan is outside schedule from the loan the SOL. file. 7719 Critical Credit [3] Missing Initial 8/23/2004 Application 7719 Non Compliance [2] Affiliated 8/23/2004 Critical Business Doc Missing 7719 Non Compliance [2] Initial GFE 8/23/2004 Critical Missing 7719 Non Compliance [2] Initial TIL 8/23/2004 Critical Missing 7720 Critical Compliance [3] HUD-1 Final HUD not signed by YES 12/1/2006 Incomplete the borrower or stamped by settlement agent. 7720 Non Compliance [2] Affiliated 12/1/2006 Critical Business Doc Missing 7720 Non Compliance [2] Initial GFE 12/1/2006 Critical Missing 7720 Non Compliance [2] Initial TIL 12/1/2006 Critical Missing 7720 Non Compliance [2] State - Missing 12/1/2006 Critical Acknowledgment of Receipt of Good Faith Estimate 7720 Non Compliance [2] State - Missing 12/1/2006 Critical Comparison of Sample Mortgage Features: Typical Mortgage 7720 Non Compliance [2] State - Missing 12/1/2006 Critical DRE Advance Fee Agreement 7720 Non Compliance [2] State - Missing 12/1/2006 Critical Finance Lender Information Disclosure 7720 Non Compliance [2] State - Missing 12/1/2006 Critical Hazard Insurance Disclosure 7720 Non Compliance [2] State - Missing 12/1/2006 Critical Impound Authorization Disclosure 7720 Non Compliance [2] State - Missing 12/1/2006 Critical Interim Interest Disclosure 7720 Non Compliance [2] State - Missing 12/1/2006 Critical Loan Commitiment 7720 Non Compliance [2] State - Missing 12/1/2006 Critical Mortgage Loan Disclosure Statement (DRE) 7721 Non Compliance [2] State - Missing 4/13/2007 Critical Agreement Concerning Nonrefundability of Advance Fee 7721 Non Compliance [2] State - Missing 4/13/2007 Critical Notice to Mortgage Applicants / Legal Representation Notice 7722 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 9/2/2005 underdisclosed >$100 disclosed by $12,747.26 Charge - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. It rescindable appears that a lower transactions. index was used than was Unlimited as a available in the look- defense to back period. The foreclosure. lowest index available Assignee is 3.95875%. liability. The loan is outside the SOL. 7722 Critical Credit [3] Final 9/2/2005 Application Missing 7722 Non Compliance [2] Affiliated 9/2/2005 Critical Business Doc Missing 7722 Non Compliance [2] Credit Score 9/2/2005 Critical Disclosure Not Present 7722 Non Compliance [2] Initial GFE 9/2/2005 Critical Missing 7722 Non Compliance [2] Initial TIL 9/2/2005 Critical Missing 7722 Non Compliance [2] State - Missing 9/2/2005 Critical Anti-Coercion Notice 7722 Non Compliance [2] State - Missing 9/2/2005 Critical Pre-Application Dislcosure 7723 Non Compliance [2] Affiliated 5/24/2005 Critical Business Doc Missing 7724 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 1/28/2005 underdisclosed >$100 disclosed by $254.66 Charge - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. TIL rescindable Itemization did not transactions. disclose a Closing Unlimited as a Attorney fee of $400 as defense to a prepaid finance foreclosure. charge. Assignee liability. The loan is outside the SOL. 7724 Non Compliance [2] Credit Score 1/28/2005 Critical Disclosure Not Present 7724 Non Compliance [2] Initial GFE 1/28/2005 Critical Date not within 3 days of Initial Application Date 7724 Non Compliance [2] Initial TIL 1/28/2005 Critical Date not within 3 days of Initial Application Date 7725 Critical Credit [3] Missing Initial 1/5/2005 Application 7725 Non Compliance [2] Affiliated 1/5/2005 Critical Business Doc Missing 7725 Non Compliance [2] Initial TIL 1/5/2005 Critical Missing 7725 Non Compliance [2] State - Missing 1/5/2005 Critical Application Addedum stating applicant, if married, may apply for a separate account 7725 Non Compliance [2] State - Missing 1/5/2005 Critical Condominium Earthquake Insurance Disclosure 7725 Non Compliance [2] State - Missing 1/5/2005 Critical Hazard Insurance Disclosure 7725 Non Compliance [2] State - Missing 1/5/2005 Critical Impound Authorization Disclosure 7725 Non Compliance [2] State - Missing 1/5/2005 Critical Loan Commitiment 7725 Non Compliance [2] State - Missing 1/5/2005 Critical Loan Modification Disclosure 7725 Non Compliance [2] State - Missing 1/5/2005 Critical Notice to Cosigner 7725 Non Compliance [2] State - Missing 1/5/2005 Critical Waiver of Title Insurance Disclosure 7726 Critical Credit [3] Credit Report 12/2/2005 Missing 7726 Critical Credit [3] Final 12/2/2005 Application Missing 7726 Critical Credit [3] Missing Initial 12/2/2005 Application 7726 Non Compliance [2] Initial GFE 12/2/2005 Critical Missing 7726 Non Compliance [2] Initial TIL 12/2/2005 Critical Missing 7726 Non Compliance [2] State - Missing 12/2/2005 Critical Pre-Application Dislcosure 7727 Critical Credit [3] Missing Initial 2/27/2006 Application 7727 Non Compliance [2] Credit Score 2/27/2006 Critical Disclosure Not Present 7727 Non Compliance [2] HMDA-reportable 2/27/2006 Critical rate spread (1/1/04- 10/1/09) 7727 Non Compliance [2] Initial GFE 2/27/2006 Critical Missing 7727 Non Compliance [2] Initial TIL 2/27/2006 Critical Missing 7728 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 3/7/2006 underdisclosed >$100 disclosed by $5,334.95 Charge - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. TIL rescindable itemization did not transactions. disclose an origination Unlimited as a fee of $5280.00, a defense to courier fee of $40.00 foreclosure. or a $15.00 as a Assignee prepaid finance liability. The charges. loan is outside the SOL. 7728 Non Compliance [2] Affiliated 3/7/2006 Critical Business Doc Missing 7728 Non Compliance [2] HMDA-reportable 3/7/2006 Critical rate spread (1/1/04- 10/1/09) 7728 Non Compliance [2] State - Missing 3/7/2006 Critical Stated Income Disclosure 7729 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 4/27/2001 underdisclosed >$35 disclosed by $56.47 Charge - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing TIL itemization defense to of amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7729 Non Compliance [2] Affiliated 4/27/2001 Critical Business Doc Missing 7730 Non Compliance [2] Affiliated 4/24/2006 Critical Business Doc Missing 7730 Non Compliance [2] HMDA-reportable 4/24/2006 Critical rate spread (1/1/04- 10/1/09) 7730 Non Compliance [2] State - Missing 4/24/2006 Critical Residential Property Disclosure / Homeowner's Certification of Principal Residence 7730 Non Compliance [2] State - Missing 4/24/2006 Critical Attorneys' Fees Disclosure 7730 Non Compliance [2] State - Missing 4/24/2006 Critical Commercially Reasonable Means or Mechanism Worksheet / Ability to Repay 7730 Non Compliance [2] State - Missing 4/24/2006 Critical Credit Grantor Election 7730 Non Compliance [2] State - Missing 4/24/2006 Critical Disclosure of Seller- Paid Fees 7730 Non Compliance [2] State - Missing 4/24/2006 Critical Guarantee Of Loan Program 7730 Non Compliance [2] State - Missing 4/24/2006 Critical Home Buyers Property Tax Payment Option 7730 Non Compliance [2] State - Missing 4/24/2006 Critical Licensee Information or Affidavit of Exemption 7730 Non Compliance [2] State - Missing 4/24/2006 Critical MD Mandatory Arbitration Disclosure 7730 Non Compliance [2] State - Missing 4/24/2006 Critical MD No Escrow Account Disclosure 7730 Non Compliance [2] State - Missing 4/24/2006 Critical MD Notice of Housing Counseling and Services disclosure 7730 Non Compliance [2] State - Missing 4/24/2006 Critical Mortgage Broker Agreement 7730 Non Compliance [2] State - Missing 4/24/2006 Critical Net Tangible Benefit Worksheet 7730 Non Compliance [2] State - Missing 4/24/2006 Critical Office of Finance, Treasury Division Finance Affidavit 7730 Non Compliance [2] State - Missing 4/24/2006 Critical Wet Settlement / Delivery of Net Proceeds Authorization 7730 Non Compliance [2] State - Missing 4/24/2006 Critical Written Acknowledgement of Delivery of the Note 7731 Critical Credit [3] Missing Initial 6/1/2006 Application 7731 Non Compliance [2] Affiliated 6/1/2006 Critical Business Doc Missing 7731 Non Compliance [2] Credit Score 6/1/2006 Critical Disclosure Not Present 7731 Non Compliance [2] Initial GFE 6/1/2006 Critical Missing 7731 Non Compliance [2] Initial TIL 6/1/2006 Critical Missing 7731 Non Compliance [2] State - Missing 6/1/2006 Critical Application Disclosure 7731 Non Compliance [2] State - Missing 6/1/2006 Critical Attorney Disclosure 7731 Non Compliance [2] State - Missing 6/1/2006 Critical Initial Tax Authorization Notice 7731 Non Compliance [2] State - Missing 6/1/2006 Critical Insurance Disclosure 7731 Non Compliance [2] State - Missing 6/1/2006 Critical Lock In Agreement 7732 Non Compliance [2] State - Missing 8/7/2006 Critical Attorney General Information Statement 7732 Non Compliance [2] State - Missing 8/7/2006 Critical Closing Statement / Closing Disclosure 7732 Non Compliance [2] State - Missing 8/7/2006 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 7732 Non Compliance [2] State - Missing 8/7/2006 Critical Statutory Authority Disclosure 7733 Critical Credit [3] Credit Report 1/30/2006 Missing 7733 Critical Credit [3] Missing Initial 1/30/2006 Application 7733 Non Compliance [2] Initial GFE 1/30/2006 Critical Missing 7733 Non Compliance [2] Initial TIL 1/30/2006 Critical Missing 7733 Non Compliance [2] State - Missing 1/30/2006 Critical Broker Agreement 7733 Non Compliance [2] State - Missing 1/30/2006 Critical Mortgage Loan Commitment 7733 Non Compliance [2] State - Missing 1/30/2006 Critical Pre-Application Dislcosure 7734 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 5/23/2008 underdisclosed >$100 disclosed by $2594.15 Charge - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing TIL itemization defense to of amount financed. foreclosure. There is a Seller Assignee credit on page one of liability. The HUD for $5,000 which is loan is outside not itemized therefore the SOL. excluded. By applying the credit to non APR fees first the loan is still under disclosed by over $1100. 7734 Critical Credit [3] Appraisal 5/23/2008 Missing 7735 Critical Compliance [3] TIL Incomplete Final TIL is marked NO 8/23/2006 final and was signed at closing; however, reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. 7735 Non Compliance [2] HMDA-reportable 8/23/2006 Critical rate spread (1/1/04- 10/1/09) 7735 Non Compliance [2] State - Missing 8/23/2006 Critical Oral Agreement Notice 7736 Critical Credit [3] Initial 5/7/1999 Application Unsigned 7736 Critical Credit [3] Mortgage/DOT Incomplete 5/7/1999 Incomplete mortgage due to incorrect month for notary date. 7736 Critical Credit [3] P&I stated and P&I (402.86) 5/7/1999 calculated exceeds exceeds standard tolerance 0.05 variance (0.05) with calculated P&I (401.39) Current Variance: 1.47 7736 Non Compliance [2] Initial GFE 5/7/1999 Critical Date not within 3 days of Initial Application Date 7736 Non Compliance [2] Initial TIL 5/7/1999 Critical Missing 7736 Non Compliance [2] State - Missing 5/7/1999 Critical Borrower's Bill of Rights 7736 Non Compliance [2] State - Missing 5/7/1999 Critical Consumer Caution and Counseling Disclosure 7736 Non Compliance [2] State - Missing 5/7/1999 Critical Insurance Disclosure / Right to Choose Insurance Provider 7736 Non Compliance [2] State - Missing 5/7/1999 Critical Rate Lock 7737 Critical Compliance [3] HUD-1 Final HUD not signed by YES 4/16/1999 Incomplete the borrower or stamped by settlement agent. 7737 Critical Compliance [3] TIL Missing YES 4/16/1999 7737 Critical Credit [3] Application Final 4/16/1999 Incomplete application incomplete due to missing origination entity information. 7737 Critical Credit [3] Initial Initial 4/16/1999 Application application Incomplete incomplete due to missing origination entity information. 7737 Non Compliance [2] Initial TIL 4/16/1999 Critical Missing 7737 Non Compliance [2] State - Missing 4/16/1999 Critical Borrower's Bill of Rights 7737 Non Compliance [2] State - Missing 4/16/1999 Critical Consumer Caution and Counseling Disclosure 7738 Critical Compliance [3] Finance Charge N/A Finance charges under Finance Charge 5/28/1993 underdisclosed >$100 disclosed by $347.96 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7738 Critical Compliance [3] State Grace N/A Grace period of 5 days 5/28/1993 Period Below Minimum is below the 10 day minimum for the state of XXXXX. 7738 Critical Credit [3] Final N/A N/A 5/28/1993 Application Missing 7738 Critical Credit [3] MI Missing N/A N/A 5/28/1993 7738 Critical Credit [3] Mortgage/DOT Mortgage N/A 5/28/1993 Incomplete incomplete due to missing notary acknowledgment page. 7738 Non Compliance [2] Affiliated N/A N/A 5/28/1993 Critical Business Doc Missing 7739 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 3/29/1991 underdisclosed >$35 disclosed by $232.03 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7739 Critical Compliance [3] ROR Incorrect ROR incorrect form used ROR Form - 3/29/1991 Form - Non Lender to for non lender to Because this Lender Not On H8/G8 lender refinance, H8 or issue is not G8 form not used. uniformly settled among the circuit courts, the continuing risk that the borrower may have an extended right to rescind (3 additional years) if a creditor uses the incorrect Model Form remains. Because of this uncertainty, we continue to recommend that creditors use Model Form H-8 only for refinances involving a new creditor and Model Form H-9 for refinances involving the same creditor. The loan is outside the SOL. 7739 Critical Credit [3] Final 3/29/1991 Application Missing 7739 Non Compliance [2] Initial TIL 3/29/1991 Critical Date not within 3 days of Initial Application Date 7739 Non Compliance [2] State - Missing 3/29/1991 Critical Freedom to Choose Insurance Provider disclosure 7739 Non Compliance [2] State - Missing 3/29/1991 Critical Notice to Borrower/Prospective Borrower / Homeowner Protection Notice 7739 Non Compliance [2] State - Missing 3/29/1991 Critical Property Tax Benefit Disclosure (State Form 51781 (6-04) 7740 Critical Credit [3] Final 8/19/1999 Application Missing 7740 Critical Credit [3] MI Missing Case Query 8/19/1999 results are not provided to indicate if UFMIP was paid, FHA loan, missing MIC. 7740 Critical Credit [3] Missing Initial 8/19/1999 Application 7740 Non Compliance [2] Initial GFE 8/19/1999 Critical Missing 7740 Non Compliance [2] Initial TIL 8/19/1999 Critical Missing 7740 Non Compliance [2] State - Missing 8/19/1999 Critical Right to Choose Insurance Provider 7740 Non Compliance [2] State - Missing 8/19/1999 Critical Title Insurance Notice 7742 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 2/3/1995 underdisclosed >$100 disclosed by $150 which - 1yr for Purchase exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7742 Critical Credit [3] Final 2/3/1995 Application Missing 7742 Non Compliance [2] Affiliated 2/3/1995 Critical Business Doc Missing 7742 Non Compliance [2] State - Missing 2/3/1995 Critical Application Disclosure Statement 7742 Non Compliance [2] State - Missing 2/3/1995 Critical Borrower Information Document 7743 Critical Credit [3] Credit Report 4/12/1999 Missing 7743 Critical Credit [3] Final 4/12/1999 Application Missing 7743 Critical Credit [3] Missing Initial 4/12/1999 Application 7743 Non Compliance [2] Initial GFE 4/12/1999 Critical Missing 7743 Non Compliance [2] Initial TIL 4/12/1999 Critical Missing 7743 Non Compliance [2] State - Missing 4/12/1999 Critical Complaints and Inquiries Notice 7743 Non Compliance [2] State - Missing 4/12/1999 Critical Disclosure Statement Required for Residential Construction Contract 7743 Non Compliance [2] State - Missing 4/12/1999 Critical Notice of Penalties for Making False or Misleading Written Statement 7744 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 12/26/2000 underdisclosed >$35 disclosed by $353.06 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7744 Critical Credit [3] Credit Report 12/26/2000 Missing 7744 Critical Credit [3] Final 12/26/2000 Application Missing 7744 Critical Credit [3] Missing Initial 12/26/2000 Application 7744 Non Compliance [2] State - Missing 12/26/2000 Critical Idaho Escrow Account Disclosure 7745 Critical Compliance [3] APR Tolerance N/A APR under disclosed by APR - 1yr 7/23/1993 UnderDisclosed 0.125 .1272 which exceeds the affirmative, .125 tolerance. 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. 7745 Critical Compliance [3] Finance Charge N/A Finance charges under Finance Charge 7/23/1993 underdisclosed >$35 disclosed by $240.94 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. TIL rescindable itemization did not transactions. disclose an closing fee Unlimited as a of $160, a closing defense to attorney fee of $80 and foreclosure. a recording service fee Assignee of $1 as prepaid liability. The finance charges. loan is outside the SOL. 7745 Critical Credit [3] Final N/A N/A 7/23/1993 Application Missing 7745 Critical Credit [3] Initial Initial N/A 7/23/1993 Application application Incomplete incomplete due to missing origination entity information. 7745 Non Compliance [2] Affiliated N/A N/A 7/23/1993 Critical Business Doc Missing 7745 Non Compliance [2] Initial GFE N/A N/A 7/23/1993 Critical Missing 7745 Non Compliance [2] State - Missing N/A N/A 7/23/1993 Critical Freedom to Choose Insurance Provider disclosure 7746 Critical Credit [3] Final 7/13/1993 Application Missing 7746 Non Compliance [2] Initial TIL 7/13/1993 Critical Missing 7746 Non Compliance [2] State - Mising 7/13/1993 Critical XXXXX Mortgage Escrow Act Disclosure 7746 Non Compliance [2] State - Missing 7/13/1993 Critical Borrower Information Document 7746 Non Compliance [2] State - Missing 7/13/1993 Critical Collateral Protection Act Disclosure 7746 Non Compliance [2] State - Missing 7/13/1993 Critical Description of Underwriting Criteria and Required Documentation 7746 Non Compliance [2] State - Missing 7/13/1993 Critical Notice of Choice of Agent or Insurer 7747 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 4/17/1998 underdisclosed >$100 disclosed by $453.16 - 1yr for Purchase which exceeds the $100 affirmative, toelrance for purchase 3yrs for tranactions. The rescindable Lender's TIL reflects transactions. MI dropping off after Unlimited as a 133 months, however, defense to the audited TIL foreclosure. indicates MI should Assignee drop off after 145 liability. The months. Unable to loan is outside determine under the SOL. disclosure due to missing itemization of amount financed. 7747 Critical Credit [3] Final 4/17/1998 Application Missing 7747 Non Compliance [2] State - Missing 4/17/1998 Critical Borrower Information Document 7747 Non Compliance [2] State - Missing 4/17/1998 Critical Description of Underwriting Criteria and Required Documentation 7748 Critical Credit [3] Credit Report 7/30/2001 Missing 7748 Critical Credit [3] Final 7/30/2001 Application Missing 7748 Critical Credit [3] Missing Initial 7/30/2001 Application 7748 Non Compliance [2] Affiliated 7/30/2001 Critical Business Doc Missing 7748 Non Compliance [2] Initial GFE 7/30/2001 Critical Missing 7748 Non Compliance [2] Initial TIL 7/30/2001 Critical Missing 7749 Critical Credit [3] Credit Report 10/30/2003 Missing 7749 Critical Credit [3] Final 10/30/2003 Application Missing 7749 Critical Credit [3] Missing Initial 10/30/2003 Application 7749 Critical Credit [3] Mortgage/DOT Mortgage 10/30/2003 Incomplete incomplete due to missing pages 2,3,4,5 of 6. 7749 Non Compliance [2] Initial GFE 10/30/2003 Critical Missing 7749 Non Compliance [2] Initial TIL 10/30/2003 Critical Missing 7749 Non Compliance [2] State - Missing 10/30/2003 Critical Pre-Application Dislcosure 7749 Non Credit [2] Manufactured 10/30/2003 Critical House 7750 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 12/5/2003 underdisclosed >$100 disclosed by $210.13 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. TIL rescindable Itemization did not transactions. disclose a courier fee Unlimited as a of $40 and a transfer defense to fee of $143.40 as foreclosure. prepaid finance Assignee charges. There is a liability. The seller credit on line loan is outside 208 of the final Hud in the SOL. the amount of $500 which is not itemized therefore excluded. 7750 Critical Credit [3] Credit Report 12/5/2003 Missing 7750 Critical Credit [3] Final 12/5/2003 Application Missing 7750 Critical Credit [3] Missing Initial 12/5/2003 Application 7750 Non Compliance [2] Affiliated 12/5/2003 Critical Business Doc Missing 7750 Non Compliance [2] Initial GFE 12/5/2003 Critical Missing 7750 Non Compliance [2] Initial TIL 12/5/2003 Critical Missing 7750 Non Credit [2] Combined Orig 12/5/2003 Critical LTV >100% 7750 Non Credit [2] Manufactured 12/5/2003 Critical (Double-Wide) 7751 Critical Credit [3] Credit Report 2/28/2001 Missing 7751 Critical Credit [3] Final 2/28/2001 Application Missing 7751 Critical Credit [3] Missing Initial 2/28/2001 Application 7751 Non Compliance [2] Affiliated 2/28/2001 Critical Business Doc Missing 7751 Non Compliance [2] Initial GFE 2/28/2001 Critical Missing 7751 Non Compliance [2] Initial TIL 2/28/2001 Critical Missing 7751 Non Compliance [2] State - Missing 2/28/2001 Critical Anti-Coercion Notice 7751 Non Compliance [2] State - Missing 2/28/2001 Critical Lock In Agreement 7751 Non Compliance [2] State - Missing 2/28/2001 Critical Notice to Purchaser- Mortgagor 7751 Non Compliance [2] State - Missing 2/28/2001 Critical Pre-Application Dislcosure 7751 Non Credit [2] Manufactured 2/28/2001 Critical (Double-Wide) 7752 Non Compliance [2] State - Missing 7/14/2003 Critical Notice of Material Change of Mortgage Loan Terms 7752 Non Compliance [2] State - Missing 7/14/2003 Critical Notice to Purchaser- Mortgagor 7752 Non Compliance [2] State - Missing 7/14/2003 Critical Pre-Application Dislcosure 7753 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 10/15/2004 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 7753 Critical Credit [3] Credit Report 10/15/2004 Missing 7753 Non Compliance [2] State - Missing 10/15/2004 Critical Lock In Agreement 7754 Critical Credit [3] Credit Report 4/14/2004 Missing 7754 Critical Credit [3] MI Missing 4/14/2004 7754 Non Compliance [2] State - Missing 4/14/2004 Critical Notice of Material Change of Mortgage Loan Terms 7754 Non Compliance [2] State - Missing 4/14/2004 Critical Notice to Purchaser- Mortgagor 7754 Non Compliance [2] State - Missing 4/14/2004 Critical Pre-Application Dislcosure 7755 Critical Credit [3] Credit Report 10/29/2004 Missing 7755 Non Compliance [2] Affiliated 10/29/2004 Critical Business Doc Missing 7755 Non Compliance [2] State - Missing 10/29/2004 Critical Lock In Agreement 7755 Non Compliance [2] State - Missing 10/29/2004 Critical Mortgage Loan Commitment 7755 Non Compliance [2] State - Missing 10/29/2004 Critical Notice of Material Change of Mortgage Loan Terms 7755 Non Compliance [2] State - Missing 10/29/2004 Critical Notice to Purchaser- Mortgagor 7755 Non Compliance [2] State - Missing 10/29/2004 Critical Pre-Application Dislcosure 7756 Critical Credit [3] Credit Report 11/26/2004 Missing 7756 Critical Credit [3] Missing Initial 11/26/2004 Application 7756 Non Compliance [2] Affiliated 11/26/2004 Critical Business Doc Missing 7758 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 9/13/2004 the borrower at closing, however, reflects estimated APR, finance charges and total payment figures. 7758 Non Compliance [2] Affiliated 9/13/2004 Critical Business Doc Missing 7758 Non Compliance [2] State - Missing 9/13/2004 Critical Lock In Agreement 7758 Non Compliance [2] State - Missing 9/13/2004 Critical Notice to Purchaser- Mortgagor 7758 Non Compliance [2] State - Missing 9/13/2004 Critical Pre-Application Dislcosure 7760 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 1/30/2004 underdisclosed >$100 disclosed by $2034.24 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7760 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 1/30/2004 the borrower at closing, however, reflects estimated APR, finance charges and total payment figures. 7760 Non Compliance [2] Initial GFE 1/30/2004 Critical Date not within 3 days of Initial Application Date 7760 Non Compliance [2] Initial TIL 1/30/2004 Critical Date not within 3 days of Initial Application Date 7760 Non Compliance [2] State - Missing 1/30/2004 Critical Anti-Coercion Notice 7760 Non Compliance [2] State - Missing 1/30/2004 Critical Lock In Agreement 7761 Critical Credit [3] Credit Report 10/30/2004 Missing 7761 Non Compliance [2] Initial GFE 10/30/2004 Critical Date not within 3 days of Initial Application Date 7761 Non Compliance [2] Initial TIL 10/30/2004 Critical Date not within 3 days of Initial Application Date 7762 Critical Credit [3] Final 11/12/2004 Application Missing 7762 Non Compliance [2] Affiliated 11/12/2004 Critical Business Doc Missing 7763 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 9/23/2004 underdisclosed >$100 disclosed by $345.82 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7763 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 9/23/2004 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 7763 Non Compliance [2] Affiliated 9/23/2004 Critical Business Doc Missing 7763 Non Compliance [2] State - Missing 9/23/2004 Critical Lock In Agreement 7764 Critical Credit [3] Final 7/28/2004 Application Missing 7764 Non Compliance [2] Affiliated 7/28/2004 Critical Business Doc Missing 7764 Non Compliance [2] State - Missing 7/28/2004 Critical Anti-Coercion Notice 7764 Non Compliance [2] State - Missing 7/28/2004 Critical Broker Agreement 7764 Non Compliance [2] State - Missing 7/28/2004 Critical Lock In Agreement 7764 Non Compliance [2] State - Missing 7/28/2004 Critical Mortgage Loan Commitment 7764 Non Compliance [2] State - Missing 7/28/2004 Critical Notice of Material Change of Mortgage Loan Terms 7764 Non Compliance [2] State - Missing 7/28/2004 Critical Notice to Purchaser- Mortgagor 7764 Non Compliance [2] State - Missing 7/28/2004 Critical Pre-Application Dislcosure 7765 Non Compliance [2] Initial GFE 8/30/2004 Critical Missing 7765 Non Compliance [2] State - Missing 8/30/2004 Critical Lock In Agreement 7765 Non Compliance [2] State - Missing 8/30/2004 Critical Notice of Material Change of Mortgage Loan Terms 7766 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 9/15/2004 underdisclosed >$100 disclosed by $773.63 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7766 Critical Compliance [3] TIL Incomplete Final TIL is executed NO 9/15/2004 by borrower at closing; however reflects estimated figures 7766 Non Compliance [2] Initial TIL 9/15/2004 Critical Date not within 3 days of Initial Application Date 7766 Non Compliance [2] State - Missing 9/15/2004 Critical Anti-Coercion Notice 7767 Critical Credit [3] Credit Report 5/18/2004 Missing 7767 Critical Credit [3] Note Incomplete Note incomplete 5/18/2004 due to missing subject property house number. 7767 Non Compliance [2] State - Missing 5/18/2004 Critical Anti-Coercion Notice 7767 Non Compliance [2] State - Missing 5/18/2004 Critical Notice to Purchaser- Mortgagor 7767 Non Compliance [2] State - Missing 5/18/2004 Critical Pre-Application Dislcosure 7768 Critical Compliance [3] APR Tolerance APR under disclosed by APR - 1yr 11/19/2004 UnderDisclosed 0.25 .5117 which exceeds the affirmative, .25 tolerance. 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. 7768 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 11/19/2004 underdisclosed >$100 disclosed by $16,999.75 - 1yr for Purchase which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. The rescindable Lender's TIL does not transactions. reflect borrower paid Unlimited as a monthly MI of $109.31. defense to foreclosure. Assignee liability. The loan is outside the SOL. 7768 Critical Compliance [3] Note P&I Does The Note reflects P&I TILA - 1yr 11/19/2004 Not Equal Final TIL of $1146.98 (+MI affirmative, P&I $109.31$1256.29) and 3yrs for the TIL reflects an rescindable initial P&I of transactions. $1146.98. TIL did not Unlimited as a include the montly PMI defense to payment in amount of foreclosure. $109.31. Assignee liability. The loan is outside the SOL. 7768 Non Compliance [2] Affiliated 11/19/2004 Critical Business Doc Missing 7768 Non Compliance [2] Initial GFE 11/19/2004 Critical Date not within 3 days of Initial Application Date 7768 Non Compliance [2] Initial TIL 11/19/2004 Critical Date not within 3 days of Initial Application Date 7768 Non Compliance [2] State - Missing 11/19/2004 Critical Anti-Coercion Notice 7768 Non Compliance [2] State - Missing 11/19/2004 Critical Notice to Purchaser- Mortgagor 7769 Non Compliance [2] Affiliated 5/13/2004 Critical Business Doc Missing 7770 Critical Compliance [3] HUD-1 Missing NO 12/14/2004 7770 Critical Compliance [3] TIL Missing NO 12/14/2004 7770 Critical Credit [3] Appraisal 12/14/2004 Missing 7770 Critical Credit [3] Credit Report 12/14/2004 Missing 7770 Critical Credit [3] Final 12/14/2004 Application Missing 7770 Critical Credit [3] Missing Initial 12/14/2004 Application 7770 Critical Credit [3] Missing Title 12/14/2004 Evidence 7770 Non Compliance [2] Affiliated 12/14/2004 Critical Business Doc Missing 7770 Non Compliance [2] Credit Score 12/14/2004 Critical Disclosure Not Present 7770 Non Compliance [2] Initial GFE 12/14/2004 Critical Missing 7770 Non Compliance [2] Initial TIL 12/14/2004 Critical Missing 7770 Non Compliance [2] State - Missing 12/14/2004 Critical Anti-Coercion Notice 7770 Non Compliance [2] State - Missing 12/14/2004 Critical Lock In Agreement 7770 Non Compliance [2] State - Missing 12/14/2004 Critical Mortgage Loan Commitment 7770 Non Compliance [2] State - Missing 12/14/2004 Critical Notice of Material Change of Mortgage Loan Terms 7770 Non Compliance [2] State - Missing 12/14/2004 Critical Notice to Purchaser- Mortgagor 7770 Non Compliance [2] State - Missing 12/14/2004 Critical Pre-Application Dislcosure 7771 Critical Compliance [3] TIL Incomplete Final TIL is marked NO 12/15/2004 final and was signed at closing; however, reflects estimated APR,1Finance Charge, and Total Payment figures. 7771 Non Compliance [2] State - Missing 12/15/2004 Critical Notice to Purchaser- Mortgagor 7772 Critical Compliance [3] APR Tolerance APR under disclosed by APR - 1yr 12/21/2004 UnderDisclosed 0.25 .3853 which exceeds the affirmative, .25 tolerance. 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. 7772 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 12/21/2004 underdisclosed >$100 disclosed by $11,012.59 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. It rescindable appears a lower index transactions. was used at origination Unlimited as a than was available in defense to the look-back period. foreclosure. The lowest Index Assignee available within the liability. The look-back period is loan is outside 2.35%. the SOL. 7772 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 12/21/2004 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 7773 Critical Compliance [3] APR Tolerance APR under disclosed by APR - 1yr 12/16/2004 UnderDisclosed 0.125 .3322 which exceeds the affirmative, .125 tolerance. 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. 7773 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 12/16/2004 underdisclosed >$100 disclosed by $12,152.25 - 1yr for Purchase which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. The rescindable Lender's TIL does not transactions. reflect borrower paid Unlimited as a monthly MI of $100.38. defense to foreclosure. Assignee liability. The loan is outside the SOL. 7773 Critical Compliance [3] Note P&I Does The Note reflects P&I TILA - 1yr 12/16/2004 Not Equal Final TIL of $1249.25 (+MI affirmative, P&I $100.38$1349.63) and 3yrs for the TIL reflects an rescindable initial P&I of transactions. $1249.25. TIL did not Unlimited as a include the montly PMI defense to payment in amount of foreclosure. $100.38. Assignee liability. The loan is outside the SOL. 7773 Critical Credit [3] Credit Report 12/16/2004 Missing 7773 Non Compliance [2] Credit Score 12/16/2004 Critical Disclosure Not Present 7773 Non Compliance [2] Initial TIL 12/16/2004 Critical Missing 7773 Non Compliance [2] State - Missing 12/16/2004 Critical Notice to Purchaser- Mortgagor 7774 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 7/9/1996 underdisclosed >$100 disclosed by $265 which - 1yr for Purchase exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. TIL rescindable Itemization did not transactions. disclose a processing Unlimited as a fee of $200 and a defense to closing settlement fee foreclosure. of $65 as prepaid Assignee finance charges. liability. The loan is outside the SOL. 7774 Critical Credit [3] Application Final 7/9/1996 Incomplete application incomplete due to missing page 2 of 4. 7774 Critical Credit [3] Credit Report 7/9/1996 Missing 7774 Non Compliance [2] Affiliated 7/9/1996 Critical Business Doc Missing 7774 Non Compliance [2] State - Missing 7/9/1996 Critical Anti-Coercion Notice 7774 Non Compliance [2] State - Missing 7/9/1996 Critical Lock In Agreement 7774 Non Compliance [2] State - Missing 7/9/1996 Critical Notice to Purchaser- Mortgagor 7774 Non Compliance [2] State - Missing 7/9/1996 Critical Pre-Application Dislcosure 7775 Critical Compliance [3] Finance Charge N/A Finance charges under Finance Charge 3/31/2004 underdisclosed >$35 disclosed by $164.48 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7775 Non Compliance [2] Initial GFE N/A N/A 3/31/2004 Critical Date not within 3 days of Initial Application Date 7775 Non Compliance [2] Initial TIL N/A N/A 3/31/2004 Critical Missing 7775 Non Compliance [2] State - Missing N/A N/A 3/31/2004 Critical Anti-Coercion Notice 7775 Non Compliance [2] State - Missing N/A N/A 3/31/2004 Critical Lock In Agreement 7775 Non Compliance [2] State - Missing N/A N/A 3/31/2004 Critical Mortgage Loan Commitment 7775 Non Compliance [2] State - Missing N/A N/A 3/31/2004 Critical Notice of Material Change of Mortgage Loan Terms 7776 Non Compliance [2] Initial GFE 11/4/2003 Critical Date not within 3 days of Initial Application Date 7776 Non Compliance [2] Initial TIL 11/4/2003 Critical Date not within 3 days of Initial Application Date 7778 Critical Compliance [3] APR Tolerance APR under disclosed by APR - 1yr 9/9/2002 UnderDisclosed 0.125 .2936 which exceeds the affirmative, .125 tolerance. 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. 7778 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 9/9/2002 the borrower at closing, however, reflects estimated APR, finance charges and total payment figures. 7778 Non Compliance [2] Initial GFE 9/9/2002 Critical Date not within 3 days of Initial Application Date 7778 Non Compliance [2] Initial TIL 9/9/2002 Critical Date not within 3 days of Initial Application Date 7778 Non Compliance [2] State - Missing 9/9/2002 Critical Pre-Application Dislcosure 7779 Critical Credit [3] Mortgage 1/2/2002 Missing 7779 Non Compliance [2] Affiliated 1/2/2002 Critical Business Doc Missing 7779 Non Compliance [2] State - Missing 1/2/2002 Critical Notice to Purchaser- Mortgagor 7780 Non Compliance [2] Affiliated 10/17/2003 Critical Business Doc Missing 7780 Non Compliance [2] State - Missing 10/17/2003 Critical Lock In Agreement 7780 Non Compliance [2] State - Missing 10/17/2003 Critical Notice to Purchaser- Mortgagor 7780 Non Compliance [2] State - Missing 10/17/2003 Critical Pre-Application Dislcosure 7781 Critical Compliance [3] APR Tolerance APR under disclosed by APR - 1yr 11/12/1997 UnderDisclosed 0.25 .3451 which exceeds the affirmative, .25 tolerance. 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. 7781 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 11/12/1997 underdisclosed >$100 disclosed by $1914.41 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. TIL rescindable Itemization did not transactions. disclose a closing Unlimited as a settlement fee of $75, defense to a broker fee of $1500, foreclosure. a processing fee of Assignee $100 and a redraw fee liability. The of $250 as prepaid loan is outside finance charges. the SOL. 7781 Critical Credit [3] Credit Report 11/12/1997 Missing 7781 Critical Credit [3] Final 11/12/1997 Application Missing 7781 Critical Credit [3] Missing Initial 11/12/1997 Application 7781 Non Compliance [2] State - Missing 11/12/1997 Critical Anti-Coercion Notice 7781 Non Compliance [2] State - Missing 11/12/1997 Critical Lock In Agreement 7782 Critical Credit [3] Credit Report 10/29/2003 Missing 7782 Non Compliance [2] State - Missing 10/29/2003 Critical Lock In Agreement 7782 Non Compliance [2] State - Missing 10/29/2003 Critical Mortgage Loan Commitment 7783 Critical Compliance [3] APR Tolerance APR under disclosed by APR - 1yr 10/31/2003 UnderDisclosed 0.125 .4193 which exceeds the affirmative, .125 tolerance. 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. 7783 Non Compliance [2] Affiliated 10/31/2003 Critical Business Doc Missing 7783 Non Compliance [2] State - Missing 10/31/2003 Critical Lock In Agreement 7784 Non Compliance [2] State - Missing 10/31/2003 Critical Anti-Coercion Notice 7784 Non Compliance [2] State - Missing 10/31/2003 Critical Lock In Agreement 7784 Non Compliance [2] State - Missing 10/31/2003 Critical Pre-Application Dislcosure 7785 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 8/30/2004 underdisclosed >$100 disclosed by $112.13 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7785 Non Compliance [2] State - Missing 8/30/2004 Critical Anti-Coercion Notice 7785 Non Compliance [2] State - Missing 8/30/2004 Critical Notice to Purchaser- Mortgagor 7785 Non Compliance [2] State - Missing 8/30/2004 Critical Pre-Application Dislcosure 7786 Critical Compliance [3] HUD-1 Missing NO 1/20/1989 7786 Critical Compliance [3] ROR Missing ROR - 3yrs for 1/20/1989 rescindable transactions. The loan is outside the SOL. 7786 Critical Compliance [3] TIL Missing NO 1/20/1989 7786 Critical Credit [3] Appraisal 1/20/1989 Missing 7786 Critical Credit [3] Credit Report 1/20/1989 Missing 7786 Critical Credit [3] Final 1/20/1989 Application Missing 7786 Critical Credit [3] Missing Initial 1/20/1989 Application 7786 Critical Credit [3] Missing Title 1/20/1989 Evidence 7786 Non Compliance [2] Initial GFE 1/20/1989 Critical Missing 7786 Non Compliance [2] Initial TIL 1/20/1989 Critical Missing 7786 Non Compliance [2] State - Missing 1/20/1989 Critical Anti-Coercion Notice 7786 Non Compliance [2] State - Missing 1/20/1989 Critical Pre-Application Dislcosure 7787 Critical Credit [3] Appraisal Appraisal 10/30/2003 Incomplete incomplete due to missing recertification of value. Appraisal report dated 4/18/2003, loan originated 10/30/2003 7787 Non Compliance [2] Initial GFE 10/30/2003 Critical Date not within 3 days of Initial Application Date 7787 Non Compliance [2] Initial TIL 10/30/2003 Critical Date not within 3 days of Initial Application Date 7788 Non Compliance [2] Affiliated 7/25/2003 Critical Business Doc Missing 7788 Non Compliance [2] Initial GFE 7/25/2003 Critical Date not within 3 days of Initial Application Date 7788 Non Compliance [2] Initial TIL 7/25/2003 Critical Date not within 3 days of Initial Application Date 7788 Non Compliance [2] State - Missing 7/25/2003 Critical Anti-Coercion Notice 7788 Non Compliance [2] State - Missing 7/25/2003 Critical Lock In Agreement 7789 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 1/18/2005 underdisclosed >$35 disclosed by $125 which - 1yr for Refinance exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7789 Critical Compliance [3] ROR Incorrect ROR incorrect form used ROR Form - 1/18/2005 Form - Lender to for lender to lender Because this Lender Not On H9/G9 refinance, H9 or G9 issue is not form not used. uniformly settled among the circuit courts, the continuing risk that the borrower may have an extended right to rescind (3 additional years) if a creditor uses the incorrect Model Form remains. Because of this uncertainty, we continue to recommend that creditors use Model Form H-8 only for refinances involving a new creditor and Model Form H-9 for refinances involving the same creditor. The loan is outside the SOL. 7789 Non Compliance [2] Initial GFE 1/18/2005 Critical Missing 7789 Non Compliance [2] Initial TIL 1/18/2005 Critical Missing 7789 Non Compliance [2] State - Missing 1/18/2005 Critical Anti-Coercion Notice 7789 Non Compliance [2] State - Missing 1/18/2005 Critical Pre-Application Dislcosure 7790 Critical Credit [3] Final 2/11/2003 Application Missing 7790 Non Compliance [2] Affiliated 2/11/2003 Critical Business Doc Missing 7791 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 1/5/2005 underdisclosed >$100 disclosed by $8418.34 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. It rescindable appears a lower Index transactions. was used at origination Unlimited as a than the 2.53% Index defense to available within the foreclosure. look-back period. Assignee liability. The loan is outside the SOL. 7791 Non Compliance [2] State - Missing 1/5/2005 Critical Mortgage Loan Commitment 7791 Non Compliance [2] State - Missing 1/5/2005 Critical Pre-Application Dislcosure 7792 Critical Compliance [3] APR Tolerance APR under disclosed by APR - 1yr 1/7/2005 UnderDisclosed 0.125 .2626 which exceeds the affirmative, .125 tolerance. 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. 7792 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 1/7/2005 underdisclosed >$100 disclosed by $18691.19 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. It rescindable appears a lower Index transactions. was used at origination Unlimited as a than the 2.53% Index defense to available within the foreclosure. look-back period. Assignee liability. The loan is outside the SOL. 7793 Critical Compliance [3] APR Tolerance APR under disclosed by APR - 1yr 1/24/2005 UnderDisclosed 0.125 .2737 which exceeds the affirmative, .125 tolerance. 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. 7793 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 1/24/2005 underdisclosed >$100 disclosed by $16,472.69 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Closing rescindable instructions indicate transactions. the Index used was Unlimited as a 2.18%. The lowest Index defense to available within the foreclosure. look-back period is Assignee 2.6%. liability. The loan is outside the SOL. 7793 Critical Compliance [3] TIL Incomplete Final TIL is executed NO 1/24/2005 by borrower at closing; however reflects estimated APR, Finance Charge and Total Payment figures. 7793 Non Compliance [2] State - Missing 1/24/2005 Critical Anti-Coercion Notice 7793 Non Compliance [2] State - Missing 1/24/2005 Critical Broker Agreement 7793 Non Compliance [2] State - Missing 1/24/2005 Critical Mortgage Loan Commitment 7793 Non Compliance [2] State - Missing 1/24/2005 Critical Pre-Application Dislcosure 7794 Critical Compliance [3] APR Tolerance APR under disclosed by APR - 1yr 1/28/2005 UnderDisclosed 0.125 .3049 which exceeds the affirmative, .125 tolerance. 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. 7794 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 1/28/2005 underdisclosed >$100 disclosed by $23,834.60 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. It rescindable appears a lower index transactions. was utilized by lender Unlimited as a than available in look- defense to back period. The lowest foreclosure. Index available within Assignee the look-back period is liability. The 2.6%. loan is outside the SOL. 7794 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 1/28/2005 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 7794 Non Compliance [2] Credit Score 1/28/2005 Critical Disclosure Not Present 7794 Non Compliance [2] State - Missing 1/28/2005 Critical Lock In Agreement 7794 Non Compliance [2] State - Missing 1/28/2005 Critical Notice of Material Change of Mortgage Loan Terms 7794 Non Compliance [2] State - Missing 1/28/2005 Critical Notice to Purchaser- Mortgagor 7795 Non Compliance [2] Affiliated 1/28/2005 Critical Business Doc Missing 7795 Non Compliance [2] Credit Score 1/28/2005 Critical Disclosure Not Present 7795 Non Compliance [2] State - Missing 1/28/2005 Critical Anti-Coercion Notice 7795 Non Compliance [2] State - Missing 1/28/2005 Critical Lock In Agreement 7795 Non Compliance [2] State - Missing 1/28/2005 Critical Notice to Purchaser- Mortgagor 7796 Critical Compliance [3] APR Tolerance APR under disclosed by APR - 1yr 1/4/2005 UnderDisclosed 0.25 .3325 which exceeds the affirmative, .25 tolerance. 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. 7796 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 1/4/2005 underdisclosed >$100 disclosed by $9,709.12 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. It rescindable appears that the lender transactions. used a lower Index at Unlimited as a origination. The lowest defense to Index available in the foreclosure. look-back period is Assignee 2.53%. liability. The loan is outside the SOL. 7796 Non Compliance [2] Credit Score 1/4/2005 Critical Disclosure Not Present 7796 Non Compliance [2] State - Missing 1/4/2005 Critical Anti-Coercion Notice 7796 Non Compliance [2] State - Missing 1/4/2005 Critical Lock In Agreement 7796 Non Compliance [2] State - Missing 1/4/2005 Critical Pre-Application Dislcosure 7797 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 1/12/2007 underdisclosed >$35 disclosed by $62.50 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7797 Critical Credit [3] Credit Report Credit report 1/12/2007 Incomplete incomplete, due to missing origination entity information. 7797 Critical Credit [3] Final 1/12/2007 Application Missing 7797 Critical Credit [3] Initial Initial 1/12/2007 Application application Incomplete incomplete due to missing origination entity information. 7797 Critical Credit [3] P&I stated and P&I $1080.95 1/12/2007 calculated exceeds exceed standard tolerance 0.05 variance (0.05) with calculated P&I $1074.56 Current Variance: 6.39. 7797 Non Compliance [2] Affiliated 1/12/2007 Critical Business Doc Missing 7797 Non Compliance [2] Credit Score 1/12/2007 Critical Disclosure Not Present 7797 Non Compliance [2] Initial TIL 1/12/2007 Critical Missing 7797 Non Compliance [2] State - Missing 1/12/2007 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7797 Non Compliance [2] State - Missing 1/12/2007 Critical Anti-Discrimination Notice 7797 Non Compliance [2] State - Missing 1/12/2007 Critical Attorney General Information Statement 7797 Non Compliance [2] State - Missing 1/12/2007 Critical Closing Statement / Closing Disclosure 7797 Non Compliance [2] State - Missing 1/12/2007 Critical Mortgage Loan Origination Dislcosure 7797 Non Compliance [2] State - Missing 1/12/2007 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7797 Non Compliance [2] State - Missing 1/12/2007 Critical Statutory Authority Disclosure 7798 Critical Credit [3] Appraisal 9/13/2006 Missing 7798 Critical Credit [3] Final 9/13/2006 Application Missing 7798 Critical Credit [3] No Net Tangible Unable to 9/13/2006 Benefit To Borrower determine net tangible benefit due to missing previous note, HUD, and/or payoff statement for subject property. 7798 Critical Credit [3] P&I stated and P&I (397.92) 9/13/2006 calculated exceeds exceeds standard tolerance 0.05 variance (0.05) with calculated P&I (396.25) Current Variance: 1.67 7798 Non Compliance [2] Credit Score 9/13/2006 Critical Disclosure Not Present 7798 Non Compliance [2] Initial GFE 9/13/2006 Critical Date not within 3 days of Initial Application Date 7798 Non Compliance [2] Initial TIL 9/13/2006 Critical Missing 7799 Critical Credit [3] Appraisal N/A N/A 10/16/2006 Missing 7799 Critical Credit [3] Credit Report N/A N/A 10/16/2006 Missing 7799 Critical Credit [3] Final N/A N/A 10/16/2006 Application Missing 7799 Critical Credit [3] P&I stated and Note P&I of N/A 10/16/2006 calculated exceeds $660.23 exceeds tolerance 0.05 the standard variance of $0.05 with a calculated P&I of $658.56; current variance of $1.67. Accrual method not disclosed not NOTE. 7799 Non Compliance [2] Credit Score N/A N/A 10/16/2006 Critical Disclosure Not Present 7799 Non Compliance [2] Initial GFE N/A N/A 10/16/2006 Critical Missing 7799 Non Compliance [2] Initial TIL N/A N/A 10/16/2006 Critical Missing 7799 Non Compliance [2] State - Missing N/A N/A 10/16/2006 Critical Consumer Caution and Counseling Disclosure 7800 Critical Compliance [3] ROR Incorrect ROR incorrect form used ROR Form - 9/25/2006 Form - Non Lender to for non lender to Because this Lender Not On H8/G8 lender refinance, H8 or issue is not G8 form not used. uniformly settled among the circuit courts, the continuing risk that the borrower may have an extended right to rescind (3 additional years) if a creditor uses the incorrect Model Form remains. Because of this uncertainty, we continue to recommend that creditors use Model Form H-8 only for refinances involving a new creditor and Model Form H-9 for refinances involving the same creditor. The loan is outside the SOL. 7800 Critical Credit [3] Credit Report 9/25/2006 Missing 7800 Critical Credit [3] Final 9/25/2006 Application Missing 7800 Critical Credit [3] P&I stated and P&I (1211.04) 9/25/2006 calculated exceeds exceeds standard tolerance 0.05 variance (0.05) with calculated P&I (1208.17) Current Variance: 2.87 7800 Non Compliance [2] Affiliated 9/25/2006 Critical Business Doc Missing 7800 Non Compliance [2] Credit Score 9/25/2006 Critical Disclosure Not Present 7800 Non Compliance [2] Initial GFE 9/25/2006 Critical Missing 7800 Non Compliance [2] Initial TIL 9/25/2006 Critical Missing 7800 Non Compliance [2] State - Missing 9/25/2006 Critical Borrower Information Document 7800 Non Compliance [2] State - Missing 9/25/2006 Critical Commitment Letter 7800 Non Compliance [2] State - Missing 9/25/2006 Critical Description of Underwriting Criteria and Required Documentation 7801 Critical Credit [3] Appraisal 9/29/2006 Missing 7801 Critical Credit [3] Credit Report 9/29/2006 Missing 7801 Critical Credit [3] Final 9/29/2006 Application Missing 7801 Critical Credit [3] Missing Initial 9/29/2006 Application 7801 Critical Credit [3] P&I stated and P&I (759.3) 9/29/2006 calculated exceeds exceeds standard tolerance 0.05 variance of (0.05) with calculated P&I (757.65) Current Variance: 1.65 7801 Non Compliance [2] Affiliated 9/29/2006 Critical Business Doc Missing 7801 Non Compliance [2] Credit Score 9/29/2006 Critical Disclosure Not Present 7801 Non Compliance [2] Initial GFE 9/29/2006 Critical Missing 7801 Non Compliance [2] Initial TIL 9/29/2006 Critical Missing 7801 Non Compliance [2] State - Mising 9/29/2006 Critical XXXXX Mortgage Escrow Act Disclosure 7801 Non Compliance [2] State - Missing 9/29/2006 Critical Borrower Information Document 7801 Non Compliance [2] State - Missing 9/29/2006 Critical Commitment Letter 7801 Non Compliance [2] State - Missing 9/29/2006 Critical Description of Underwriting Criteria and Required Documentation 7801 Non Compliance [2] State - Missing 9/29/2006 Critical Escrow Account Disclosure Agreement 7801 Non Compliance [2] State - Missing 9/29/2006 Critical Rate and Points Lock/Float Agreement 7802 Critical Credit [3] Credit Report 11/20/2006 Missing 7802 Critical Credit [3] Final 11/20/2006 Application Missing 7802 Non Compliance [2] Credit Score 11/20/2006 Critical Disclosure Not Present 7802 Non Compliance [2] Initial GFE 11/20/2006 Critical Missing 7802 Non Compliance [2] Initial TIL 11/20/2006 Critical Missing 7803 Critical Credit [3] Appraisal 11/4/2006 Missing 7803 Critical Credit [3] Credit Report 11/4/2006 Missing 7803 Critical Credit [3] Final 11/4/2006 Application Missing 7803 Critical Credit [3] Missing Initial 11/4/2006 Application 7803 Critical Credit [3] P&I stated and P&I (451.1) 11/4/2006 calculated exceeds exceeds standard tolerance 0.05 variance (0.05)with calculated P&I (449.21) Current Variance 1.89 7803 Non Compliance [2] Affiliated 11/4/2006 Critical Business Doc Missing 7803 Non Compliance [2] Credit Score 11/4/2006 Critical Disclosure Not Present 7803 Non Compliance [2] Initial GFE 11/4/2006 Critical Missing 7803 Non Compliance [2] Initial TIL 11/4/2006 Critical Missing 7803 Non Compliance [2] State - Missing 11/4/2006 Critical Property Tax Benefit Disclosure (State Form 51781 (6-04) 7804 Critical Credit [3] Credit Report 10/6/2006 Missing 7804 Critical Credit [3] Final 10/6/2006 Application Missing 7804 Critical Credit [3] No Net Tangible Unable to 10/6/2006 Benefit To Borrower determine net tangible benefit due to, missing previous note and/or payoff statement for subject property. Borrower is not paying off any debt at time of closing or receiving more than $2,000 at closing. 7804 Critical Credit [3] P&I stated and P&I (1264.01) 10/6/2006 calculated exceeds exceeds standard tolerance 0.05 variance (0.05) with calculated P&I (1261.91) Current Variance: 2.1 7804 Non Compliance [2] Credit Score 10/6/2006 Critical Disclosure Not Present 7804 Non Compliance [2] Initial GFE 10/6/2006 Critical Missing 7804 Non Compliance [2] Initial TIL 10/6/2006 Critical Missing 7804 Non Compliance [2] State - Missing 10/6/2006 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7804 Non Compliance [2] State - Missing 10/6/2006 Critical Anti-Discrimination Notice 7804 Non Compliance [2] State - Missing 10/6/2006 Critical Attorney General Information Statement 7804 Non Compliance [2] State - Missing 10/6/2006 Critical Closing Statement / Closing Disclosure 7804 Non Compliance [2] State - Missing 10/6/2006 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 7804 Non Compliance [2] State - Missing 10/6/2006 Critical Statutory Authority Disclosure 7804 Non Credit [2] Combined Orig 10/6/2006 Critical LTV >100% 7805 Critical Compliance [3] ROR Incorrect ROR incorrect form used ROR Form - 12/1/2006 Form - Non Lender to for non lender to Because this Lender Not On H8/G8 lender refinance, H8 or issue is not G8 form not used. uniformly settled among the circuit courts, the continuing risk that the borrower may have an extended right to rescind (3 additional years) if a creditor uses the incorrect Model Form remains. Because of this uncertainty, we continue to recommend that creditors use Model Form H-8 only for refinances involving a new creditor and Model Form H-9 for refinances involving the same creditor. The loan is outside the SOL. 7805 Critical Credit [3] Credit Report 12/1/2006 Missing 7805 Critical Credit [3] Final 12/1/2006 Application Missing 7805 Critical Credit [3] Missing Initial 12/1/2006 Application 7805 Critical Credit [3] P&I stated and P&I (573.8) 12/1/2006 calculated exceeds exceeds standard tolerance 0.05 variance (0.05) with calculated P&I (572.87) Current Variance: 0.93 7805 Non Compliance [2] Credit Score 12/1/2006 Critical Disclosure Not Present 7805 Non Compliance [2] Initial GFE 12/1/2006 Critical Missing 7805 Non Compliance [2] Initial TIL 12/1/2006 Critical Missing 7805 Non Compliance [2] State - Missing 12/1/2006 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 7805 Non Compliance [2] State - Missing 12/1/2006 Critical Anti-Discrimination Notice 7805 Non Compliance [2] State - Missing 12/1/2006 Critical Attorney General Information Statement 7805 Non Compliance [2] State - Missing 12/1/2006 Critical Closing Statement / Closing Disclosure 7805 Non Compliance [2] State - Missing 12/1/2006 Critical Mortgage Loan Origination Dislcosure 7805 Non Compliance [2] State - Missing 12/1/2006 Critical Notice of Escrow of Taxes and Regular Monthly Payment 7805 Non Compliance [2] State - Missing 12/1/2006 Critical Statutory Authority Disclosure 7806 Critical Credit [3] Final 6/17/1999 Application Missing 7806 Critical Credit [3] Missing Initial 6/17/1999 Application 7807 Critical Compliance [3] TIL Incomplete Final TIL is marked NO 3/9/2000 final and was signed at closing; however, reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures 7807 Critical Credit [3] Appraisal Appraisal 3/9/2000 Incomplete incomplete due to missing completion cert. 7807 Critical Credit [3] Final 3/9/2000 Application Missing 7807 Critical Credit [3] Missing Initial 3/9/2000 Application 7807 Non Compliance [2] Initial TIL 3/9/2000 Critical Missing 7808 Critical Credit [3] Credit Report 11/14/1995 Missing 7808 Critical Credit [3] Final 11/14/1995 Application Missing 7808 Critical Credit [3] Missing Initial 11/14/1995 Application 7809 Critical Compliance [3] Note P&I Does The Note reflects P&I TILA - 1yr 12/23/1996 Not Equal Final TIL of $931.57 (+MI affirmative, P&I $80.60$1012.17) and 3yrs for the TIL reflects an rescindable initial P&I of $931.57 transactions. (+ MI $81.63 Unlimited as a $1013.20). Discrepancy defense to appears to be due foreclosure. document error on TIL. Assignee liability. The loan is outside the SOL. 7809 Critical Credit [3] Credit Report 12/23/1996 Missing 7809 Non Compliance [2] Affiliated 12/23/1996 Critical Business Doc Missing 7809 Non Compliance [2] State - Missing 12/23/1996 Critical Anti-Coercion Notice 7809 Non Compliance [2] State - Missing 12/23/1996 Critical Lock In Agreement 7809 Non Compliance [2] State - Missing 12/23/1996 Critical Notice of Material Change of Mortgage Loan Terms 7811 Critical Compliance [3] TIL Missing NO 3/24/2004 7811 Critical Credit [3] Credit Report 3/24/2004 Missing 7811 Critical Credit [3] Final 3/24/2004 Application Missing 7811 Critical Credit [3] Missing Initial 3/24/2004 Application 7811 Non Compliance [2] Initial GFE 3/24/2004 Critical Missing 7811 Non Compliance [2] Initial TIL 3/24/2004 Critical Missing 7811 Non Compliance [2] State - Missing 3/24/2004 Critical Anti-Coercion Notice 7811 Non Compliance [2] State - Missing 3/24/2004 Critical Pre-Application Dislcosure 7812 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 6/15/2004 underdisclosed >$100 disclosed by $3,582.57 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Final TIL rescindable indicates the Index transactions. used was 1.808%. The Unlimited as a lowest Index available defense to within the look-back foreclosure. period is 1.81375%. Assignee liability. The loan is outside the SOL. 7812 Critical Compliance [3] TIL Incomplete Final TIL incomplete NO 6/15/2004 due to missing the borrower complete signature. The bottom part of the Final TIL is cut off. 7812 Critical Credit [3] Application Final 6/15/2004 Incomplete application incomplete due to missing origination entity information. 7812 Critical Credit [3] Initial Initial 6/15/2004 Application application Incomplete incomplete due to missing origination entity information. 7812 Non Compliance [2] State - Missing 6/15/2004 Critical Notice to Purchaser- Mortgagor 7812 Non Compliance [2] State - Missing 6/15/2004 Critical Pre-Application Dislcosure 7813 Critical Credit [3] Credit Report 4/15/2004 Missing 7813 Critical Credit [3] Final 4/15/2004 Application Missing 7813 Critical Credit [3] Missing Initial 4/15/2004 Application 7813 Non Compliance [2] Initial GFE 4/15/2004 Critical Missing 7813 Non Compliance [2] Initial TIL 4/15/2004 Critical Missing 7813 Non Compliance [2] State - Missing 4/15/2004 Critical Appraisal Notice 7813 Non Compliance [2] State - Missing 4/15/2004 Critical Choice of Settlement Agent Disclosure 7813 Non Compliance [2] State - Missing 4/15/2004 Critical Disclosure of Terms of Mortgage Application 7813 Non Compliance [2] State - Missing 4/15/2004 Critical Virginia Insurance Disclosure 7814 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 7/30/2004 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 7814 Non Compliance [2] Affiliated 7/30/2004 Critical Business Doc Missing 7815 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 9/17/2004 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 7815 Critical Credit [3] Credit Report 9/17/2004 Missing 7816 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 9/21/2004 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 7816 Critical Credit [3] Credit Report 9/21/2004 Missing 7816 Critical Credit [3] Missing Initial 9/21/2004 Application 7816 Non Compliance [2] Initial GFE 9/21/2004 Critical Date not within 3 days of Initial Application Date 7816 Non Compliance [2] State - Missing 9/21/2004 Critical Lock In Agreement 7816 Non Compliance [2] State - Missing 9/21/2004 Critical Mortgage Loan Commitment 7816 Non Compliance [2] State - Missing 9/21/2004 Critical Notice to Purchaser- Mortgagor 7816 Non Compliance [2] State - Missing 9/21/2004 Critical Pre-Application Dislcosure 7817 Critical Credit [3] Credit Report 9/23/2004 Missing 7817 Critical Credit [3] Initial 9/23/2004 Application Unsigned 7817 Non Compliance [2] Affiliated 9/23/2004 Critical Business Doc Missing 7818 Critical Credit [3] Credit Report 6/16/2004 Missing 7818 Critical Credit [3] Final 6/16/2004 Application Missing 7818 Critical Credit [3] Missing Initial 6/16/2004 Application 7818 Non Compliance [2] Affiliated 6/16/2004 Critical Business Doc Missing 7818 Non Compliance [2] Initial GFE 6/16/2004 Critical Missing 7818 Non Compliance [2] Initial TIL 6/16/2004 Critical Missing 7818 Non Compliance [2] State - Missing 6/16/2004 Critical Choice of Settlement Agent Disclosure 7819 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 6/14/2004 underdisclosed >$35 disclosed by $135 which - 1yr for Refinance exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. TIL rescindable itemization did not transactions. disclose a closing Unlimited as a settlement fee of $275 defense to and a courier fee of foreclosure. $55 as prepaid finance Assignee charges. TIL liability. The itemization reflects an loan is outside amortization schedule the SOL. fee of $195 as being a prepiad finance charge. 7819 Critical Credit [3] Credit Report 6/14/2004 Missing 7819 Critical Credit [3] Final 6/14/2004 Application Missing 7819 Critical Credit [3] Missing Initial 6/14/2004 Application 7819 Non Compliance [2] Initial GFE 6/14/2004 Critical Missing 7819 Non Compliance [2] Initial TIL 6/14/2004 Critical Missing 7819 Non Compliance [2] State - Missing 6/14/2004 Critical Appraisal Notice 7819 Non Compliance [2] State - Missing 6/14/2004 Critical Disclosure of Terms of Mortgage Application 7819 Non Compliance [2] State - Missing 6/14/2004 Critical signed Notice of Mortgage Broker Fee 7819 Non Compliance [2] State - Missing 6/14/2004 Critical Virginia Insurance Disclosure 7820 Critical Compliance [3] TIL Incomplete N/A Final TIL is executed NO 10/14/2004 by borrower at closing; however, reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. 7820 Critical Credit [3] Credit Report N/A N/A 10/14/2004 Missing 7820 Non Compliance [2] Affiliated N/A N/A 10/14/2004 Critical Business Doc Missing 7821 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 10/18/2004 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 7821 Non Compliance [2] Affiliated 10/18/2004 Critical Business Doc Missing 7821 Non Compliance [2] Initial GFE 10/18/2004 Critical Missing 7822 Critical Compliance [3] TIL Incomplete N/A Final TIL is marked NO 10/15/2004 final and was signed at closing; however, reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. 7822 Critical Credit [3] Credit Report N/A N/A 10/15/2004 Missing 7822 Critical Credit [3] Missing Initial N/A N/A 10/15/2004 Application 7822 Non Compliance [2] Affiliated N/A N/A 10/15/2004 Critical Business Doc Missing 7822 Non Compliance [2] Initial GFE N/A N/A 10/15/2004 Critical Date not within 3 days of Initial Application Date 7822 Non Compliance [2] State - Missing N/A N/A 10/15/2004 Critical Notice to Purchaser- Mortgagor 7823 Critical Credit [3] Credit Report 11/9/2004 Missing 7823 Non Compliance [2] State - Missing 11/9/2004 Critical Notice of Material Change of Mortgage Loan Terms 7824 Non Compliance [2] Initial GFE 11/5/2004 Critical Date not within 3 days of Initial Application Date 7825 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 10/29/2004 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 7825 Non Compliance [2] State - Missing 10/29/2004 Critical Anti-Coercion Notice 7825 Non Compliance [2] State - Missing 10/29/2004 Critical Broker Agreement 7825 Non Compliance [2] State - Missing 10/29/2004 Critical Lock In Agreement 7825 Non Compliance [2] State - Missing 10/29/2004 Critical Mortgage Loan Commitment 7825 Non Compliance [2] State - Missing 10/29/2004 Critical Notice of Material Change of Mortgage Loan Terms 7825 Non Compliance [2] State - Missing 10/29/2004 Critical Notice to Purchaser- Mortgagor 7825 Non Compliance [2] State - Missing 10/29/2004 Critical Pre-Application Dislcosure 7826 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 11/17/2004 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 7826 Non Compliance [2] State - Missing 11/17/2004 Critical Anti-Coercion Notice 7826 Non Compliance [2] State - Missing 11/17/2004 Critical Notice of Material Change of Mortgage Loan Terms 7826 Non Compliance [2] State - Missing 11/17/2004 Critical Notice to Purchaser- Mortgagor 7827 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 11/17/2004 underdisclosed >$100 disclosed by $108.27 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7827 Critical Compliance [3] HUD-1 Final HUD not signed by NO 11/17/2004 Incomplete the borrower; however signed by settlement agent. 7827 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 11/17/2004 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 7827 Critical Credit [3] Application Final 11/17/2004 Incomplete application incomplete due to bottom portion of document being cut off. 7827 Critical Credit [3] Appraisal Appraisal is 11/17/2004 Incomplete done subject to completion; however there is no completion cert in file. 7827 Critical Credit [3] Credit Report 11/17/2004 Missing 7827 Non Compliance [2] State - Missing 11/17/2004 Critical Notice to Purchaser- Mortgagor 7827 Non Compliance [2] State - Missing 11/17/2004 Critical Pre-Application Dislcosure 7828 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 11/29/2004 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 7828 Critical Credit [3] Missing Initial 11/29/2004 Application 7828 Non Compliance [2] Initial GFE 11/29/2004 Critical Date not within 3 days of Initial Application Date 7828 Non Compliance [2] State - Missing 11/29/2004 Critical Notice to Purchaser- Mortgagor 7828 Non Compliance [2] State - Missing 11/29/2004 Critical Pre-Application Dislcosure 7829 Critical Compliance [3] ROR Incorrect ROR incorrect form used ROR Form - 11/8/2004 Form - Non Lender to for non lender to Because this Lender Not On H8/G8 lender refinance, H8 or issue is not G8 form not used. uniformly settled among the circuit courts, the continuing risk that the borrower may have an extended right to rescind (3 additional years) if a creditor uses the incorrect Model Form remains. Because of this uncertainty, we continue to recommend that creditors use Model Form H-8 only for refinances involving a new creditor and Model Form H-9 for refinances involving the same creditor. The loan is outside the SOL. 7829 Critical Compliance [3] TIL Incomplete Final TIL incomplete TESTED 11/8/2004 due to reflecting a balloon payment that is not reflected on the note. 7829 Non Compliance [2] Initial GFE 11/8/2004 Critical Date not within 3 days of Initial Application Date 7829 Non Compliance [2] Initial TIL 11/8/2004 Critical Date not within 3 days of Initial Application Date 7830 Critical Credit [3] Credit Report 11/17/2004 Missing 7830 Critical Credit [3] Final 11/17/2004 Application Missing 7830 Critical Credit [3] Missing Initial 11/17/2004 Application 7830 Non Compliance [2] State - Missing 11/17/2004 Critical Mortgage Loan Commitment 7830 Non Compliance [2] State - Missing 11/17/2004 Critical Notice of Material Change of Mortgage Loan Terms 7830 Non Compliance [2] State - Missing 11/17/2004 Critical Notice to Purchaser- Mortgagor 7830 Non Compliance [2] State - Missing 11/17/2004 Critical Pre-Application Dislcosure 7831 Critical Credit [3] Credit Report 10/14/2004 Missing 7831 Critical Credit [3] Final 10/14/2004 Application Missing 7831 Critical Credit [3] Missing Initial 10/14/2004 Application 7831 Non Compliance [2] State - Missing 10/14/2004 Critical Collateral Protection Insurance Notice 7831 Non Compliance [2] State - Missing 10/14/2004 Critical Mortgage Banker Disclosure 7831 Non Compliance [2] State - Missing 10/14/2004 Critical Notice of Penalties for Making False or Misleading Written Statement 7832 Non Compliance [2] State - Missing 10/28/2004 Critical Notice to Purchaser- Mortgagor 7833 Non Compliance [2] Initial GFE N/A N/A 10/5/2004 Critical Date not within 3 days of Initial Application Date 7833 Non Compliance [2] Initial TIL N/A N/A 10/5/2004 Critical Date not within 3 days of Initial Application Date 7833 Non Compliance [2] State - Missing N/A N/A 10/5/2004 Critical Choice of Settlement Agent Disclosure 7833 Non Compliance [2] State - Missing N/A N/A 10/5/2004 Critical Virginia Insurance Disclosure 7834 Critical Compliance [3] TIL Incomplete Final TIL incomplete NO 12/15/2004 due to reflecting a balloon payment that is not reflected on the note. 7834 Non Compliance [2] State - Missing 12/15/2004 Critical Notice of Material Change of Mortgage Loan Terms 7835 Critical Credit [3] Credit Report 12/23/2004 Missing 7836 Critical Compliance [3] TIL Incomplete Final TIL incomplete NO 12/17/2004 due to reflecting a balloon payment that is not reflected on the Note. 7837 Non Compliance [2] Credit Score 12/23/2004 Critical Disclosure Not Present 7837 Non Compliance [2] State - Missing 12/23/2004 Critical Anti-Coercion Notice 7837 Non Compliance [2] State - Missing 12/23/2004 Critical Broker Agreement 7837 Non Compliance [2] State - Missing 12/23/2004 Critical Mortgage Loan Commitment 7837 Non Compliance [2] State - Missing 12/23/2004 Critical Notice of Material Change of Mortgage Loan Terms 7837 Non Compliance [2] State - Missing 12/23/2004 Critical Notice to Purchaser- Mortgagor 7837 Non Compliance [2] State - Missing 12/23/2004 Critical Pre-Application Dislcosure 7838 Critical Credit [3] Final 11/12/2004 Application Missing 7838 Critical Credit [3] Missing Initial 11/12/2004 Application 7838 Critical Credit [3] Mortgage/DOT Mortgage 11/12/2004 Incomplete incomplete due to scriveners error resulting in a notarization date of 11/21/2004 compared to an instrument date of 11/12/2004. 7838 Non Compliance [2] Affiliated 11/12/2004 Critical Business Doc Missing 7838 Non Compliance [2] Initial GFE 11/12/2004 Critical Missing 7838 Non Compliance [2] State - Missing 11/12/2004 Critical Collateral Protection Insurance Notice 7838 Non Compliance [2] State - Missing 11/12/2004 Critical Loan Agreement Rider 7838 Non Compliance [2] State - Missing 11/12/2004 Critical Mortgage Banker Disclosure 7838 Non Compliance [2] State - Missing 11/12/2004 Critical Notice of Penalties for Making False or Misleading Written Statement 7838 Non Compliance [2] State - Missing 11/12/2004 Critical Residential Mortgage Loan Originator Disclosure 7839 Critical Credit [3] Appraisal Appraisal is 11/21/2004 Incomplete incomplete due to missing Single-Family Comparable Rent Schedule. 7839 Critical Credit [3] Final 11/21/2004 Application Missing 7839 Critical Credit [3] Missing Initial 11/21/2004 Application 7839 Non Compliance [2] Affiliated 11/21/2004 Critical Business Doc Missing 7839 Non Compliance [2] Initial GFE 11/21/2004 Critical Missing 7839 Non Compliance [2] State - Missing 11/21/2004 Critical Collateral Protection Insurance Notice 7839 Non Compliance [2] State - Missing 11/21/2004 Critical Loan Agreement Rider 7840 Non Compliance [2] Affiliated 11/22/2004 Critical Business Doc Missing 7840 Non Compliance [2] State - Missing 11/22/2004 Critical Choice of Settlement Agent Disclosure 7840 Non Compliance [2] State - Missing 11/22/2004 Critical Commitment Letter 7840 Non Compliance [2] State - Missing 11/22/2004 Critical Disclosure of Terms of Mortgage Application 7840 Non Compliance [2] State - Missing 11/22/2004 Critical Virginia Insurance Disclosure 7842 Critical Credit [3] Final 11/24/2004 Application Missing 7842 Critical Credit [3] Missing Initial 11/24/2004 Application 7842 Non Compliance [2] Affiliated 11/24/2004 Critical Business Doc Missing 7842 Non Compliance [2] Initial GFE 11/24/2004 Critical Missing 7842 Non Compliance [2] Initial TIL 11/24/2004 Critical Missing 7842 Non Compliance [2] State - Missing 11/24/2004 Critical Borrower Interest Worksheet 7842 Non Compliance [2] State - Missing 11/24/2004 Critical Carbon Monoxide Detector Certification and Indemnification Agreement 7842 Non Compliance [2] State - Missing 11/24/2004 Critical Childhood Lead Poisoning Prevention 7842 Non Compliance [2] State - Missing 11/24/2004 Critical Fire Prevention / Smoke Detector Certification and Indemnification Agreement 7842 Non Compliance [2] State - Missing 11/24/2004 Critical Loan Application Supplemental Disclosure 7842 Non Compliance [2] State - Missing 11/24/2004 Critical Mortgage Loan Rate Lock Commitment 7843 Critical Credit [3] Credit Report 1/14/2005 Missing 7843 Non Compliance [2] Credit Score 1/14/2005 Critical Disclosure Not Present 7843 Non Compliance [2] State - Missing 1/14/2005 Critical Lock In Agreement 7844 Non Compliance [2] Affiliated 12/20/2004 Critical Business Doc Missing 7844 Non Compliance [2] Credit Score 12/20/2004 Critical Disclosure Not Present 7844 Non Compliance [2] State - Missing 12/20/2004 Critical Lock In Agreement 7844 Non Compliance [2] State - Missing 12/20/2004 Critical Notice of Material Change of Mortgage Loan Terms 7844 Non Compliance [2] State - Missing 12/20/2004 Critical Notice to Purchaser- Mortgagor 7845 Critical Credit [3] Credit Report N/A N/A 12/17/2004 Missing 7845 Critical Credit [3] Final N/A N/A 12/17/2004 Application Missing 7845 Non Compliance [2] State - Missing N/A N/A 12/17/2004 Critical Broker Agreement 7845 Non Compliance [2] State - Missing N/A N/A 12/17/2004 Critical Lock In Agreement 7845 Non Compliance [2] State - Missing N/A N/A 12/17/2004 Critical Mortgage Loan Commitment 7845 Non Compliance [2] State - Missing N/A N/A 12/17/2004 Critical Notice of Material Change of Mortgage Loan Terms 7845 Non Compliance [2] State - Missing N/A N/A 12/17/2004 Critical Pre-Application Dislcosure 7846 Critical Compliance [3] TIL Incomplete N/A Final TIL is executed NO 2/2/2005 by borrower at closing; however reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures and missing signature and date of non-borrowing spouse. 7846 Non Compliance [2] Affiliated N/A N/A 2/2/2005 Critical Business Doc Missing 7846 Non Compliance [2] Credit Score N/A N/A 2/2/2005 Critical Disclosure Not Present 7846 Non Compliance [2] State - Missing N/A N/A 2/2/2005 Critical Lock In Agreement 7846 Non Compliance [2] State - Missing N/A N/A 2/2/2005 Critical Notice to Purchaser- Mortgagor 7846 Non Compliance [2] State - Missing N/A N/A 2/2/2005 Critical Pre-Application Dislcosure 7847 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 2/3/2005 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 7847 Critical Credit [3] Credit Report 2/3/2005 Missing 7847 Critical Credit [3] Initial Initial 2/3/2005 Application application Incomplete incomplete due to missing the borrower's signature but marked as taken in a face to face interview. 7847 Non Compliance [2] Credit Score 2/3/2005 Critical Disclosure Not Present 7847 Non Compliance [2] State - Missing 2/3/2005 Critical Notice to Purchaser- Mortgagor 7847 Non Compliance [2] State - Missing 2/3/2005 Critical Pre-Application Dislcosure 7848 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 2/9/2005 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 7848 Non Compliance [2] Credit Score 2/9/2005 Critical Disclosure Not Present 7848 Non Compliance [2] State - Missing 2/9/2005 Critical Anti-Coercion Notice 7848 Non Compliance [2] State - Missing 2/9/2005 Critical Lock In Agreement 7848 Non Compliance [2] State - Missing 2/9/2005 Critical Mortgage Loan Commitment 7848 Non Compliance [2] State - Missing 2/9/2005 Critical Notice to Purchaser- Mortgagor 7849 Critical Compliance [3] APR Tolerance N/A APR under disclosed by APR - 1yr 1/31/2005 UnderDisclosed 0.125 .4694 which exceeds the affirmative, .125 tolerance. 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. 7849 Critical Compliance [3] Finance Charge N/A Finance charges under Finance Charge 1/31/2005 underdisclosed >$100 disclosed by $19,873.81 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. It rescindable appears index used by transactions. lender is lower than Unlimited as a available in the look- defense to back period. The lowest foreclosure. Index available within Assignee the look-back period is liability. The 3.0375%. loan is outside the SOL. 7849 Critical Credit [3] Credit Report N/A N/A 1/31/2005 Missing 7849 Non Compliance [2] Affiliated N/A N/A 1/31/2005 Critical Business Doc Missing 7849 Non Compliance [2] Credit Score N/A N/A 1/31/2005 Critical Disclosure Not Present 7849 Non Compliance [2] State - Missing N/A N/A 1/31/2005 Critical Mortgage Loan Commitment 7849 Non Compliance [2] State - Missing N/A N/A 1/31/2005 Critical Notice of Material Change of Mortgage Loan Terms 7849 Non Compliance [2] State - Missing N/A N/A 1/31/2005 Critical Notice to Purchaser- Mortgagor 7849 Non Compliance [2] State - Missing N/A N/A 1/31/2005 Critical Pre-Application Dislcosure 7850 Critical Credit [3] Application Final 2/16/2005 Incomplete application incomplete due to missing borrower's signature date. 7850 Non Compliance [2] Credit Score 2/16/2005 Critical Disclosure Not Present 7850 Non Compliance [2] State - Missing 2/16/2005 Critical Notice to Purchaser- Mortgagor 7851 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 2/8/2005 underdisclosed >$35 disclosed by $367.83 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7852 Non Compliance [2] Affiliated 1/5/2005 Critical Business Doc Missing 7852 Non Compliance [2] State - Missing 1/5/2005 Critical Pre-Application Dislcosure 7853 Non Compliance [2] Affiliated 2/28/2005 Critical Business Doc Missing 7853 Non Compliance [2] Credit Score 2/28/2005 Critical Disclosure Not Present 7853 Non Compliance [2] State - Missing 2/28/2005 Critical Notice to Purchaser- Mortgagor 7853 Non Compliance [2] State - Missing 2/28/2005 Critical Pre-Application Dislcosure 7854 Critical Compliance [3] TIL Incomplete Final TIL is marked NO 3/11/2005 final and was signed at closing; however, reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. 7854 Critical Credit [3] Credit Report 3/11/2005 Missing 7854 Non Compliance [2] Affiliated 3/11/2005 Critical Business Doc Missing 7854 Non Compliance [2] Credit Score 3/11/2005 Critical Disclosure Not Present 7854 Non Compliance [2] State - Missing 3/11/2005 Critical Lock In Agreement 7854 Non Compliance [2] State - Missing 3/11/2005 Critical Notice to Purchaser- Mortgagor 7854 Non Compliance [2] State - Missing 3/11/2005 Critical Pre-Application Dislcosure 7855 Critical Compliance [3] TIL Incomplete Final TIL incomplete as TESTED 3/4/2005 it refers to the use of LIBOR index, however note states index is US T-bill 1 yr CMT weekly. 7856 Non Compliance [2] Initial GFE 3/1/2005 Critical Date not within 3 days of Initial Application Date 7856 Non Compliance [2] Initial TIL 3/1/2005 Critical Date not within 3 days of Initial Application Date 7856 Non Compliance [2] State - Missing 3/1/2005 Critical Notice to Purchaser- Mortgagor 7857 Critical Credit [3] Missing Initial 1/25/2005 Application 7857 Non Compliance [2] Affiliated 1/25/2005 Critical Business Doc Missing 7858 Critical Compliance [3] TIL Incomplete Final TIL incomplete TESTED 3/10/2005 due to invalid disclsoure of loan terms. Note discloses 5 yr interest only term with no balloont; however, final TIL discloses interest only payment with a balloon payment. 7858 Non Compliance [2] Credit Score 3/10/2005 Critical Disclosure Not Present 7859 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 3/4/2005 underdisclosed >$35 disclosed by $60.00 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. TIL rescindable itemization did not transactions. disclose a shipping and Unlimited as a handling fee of $60 as defense to a prepaid finance foreclosure. charge. Assignee liability. The loan is outside the SOL. 7859 Critical Compliance [3] TIL Incomplete Final TIL is structured TESTED 3/4/2005 as a balloon which is not disclosed per the Note; APR Test discrepancy appears to be due document error on TIL. 7859 Critical Credit [3] Appraisal Appraisal is 3/4/2005 Incomplete done subject to completion; however there is no completion cert in file. 7859 Non Compliance [2] Initial TIL 3/4/2005 Critical Missing 7860 Non Compliance [2] Affiliated 3/25/2005 Critical Business Doc Missing 7860 Non Compliance [2] Credit Score 3/25/2005 Critical Disclosure Not Present 7861 Critical Credit [3] Credit Report N/A N/A 4/4/2005 Missing 7861 Non Compliance [2] Affiliated N/A N/A 4/4/2005 Critical Business Doc Missing 7861 Non Compliance [2] Credit Score N/A N/A 4/4/2005 Critical Disclosure Not Present 7861 Non Compliance [2] State - Missing N/A N/A 4/4/2005 Critical Anti-Coercion Notice 7861 Non Compliance [2] State - Missing N/A N/A 4/4/2005 Critical Notice of Material Change of Mortgage Loan Terms 7861 Non Compliance [2] State - Missing N/A N/A 4/4/2005 Critical Pre-Application Dislcosure 7862 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 4/1/2005 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 7862 Critical Credit [3] Appraisal Appraisal 4/1/2005 Incomplete incomplete due to missing completion certification. 7862 Critical Credit [3] Credit Report 4/1/2005 Missing 7862 Non Compliance [2] Affiliated 4/1/2005 Critical Business Doc Missing 7862 Non Compliance [2] Credit Score 4/1/2005 Critical Disclosure Not Present 7862 Non Compliance [2] State - Missing 4/1/2005 Critical Anti-Coercion Notice 7862 Non Compliance [2] State - Missing 4/1/2005 Critical Lock In Agreement 7862 Non Credit [2] Combined Orig 4/1/2005 Critical LTV >100% 7863 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 4/8/2005 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 7863 Critical Credit [3] Credit Report 4/8/2005 Missing 7863 Non Compliance [2] Credit Score 4/8/2005 Critical Disclosure Not Present 7863 Non Compliance [2] State - Missing 4/8/2005 Critical Lock In Agreement 7863 Non Compliance [2] State - Missing 4/8/2005 Critical Notice to Purchaser- Mortgagor 7863 Non Compliance [2] State - Missing 4/8/2005 Critical Pre-Application Dislcosure 7864 Critical Compliance [3] TIL Incomplete TIL incomplete due to NO 4/8/2005 calculated as interest only with a balloon payment fo $297,449.17; however note is fully amortized over term of loan with no riders indicating balloon note. 7864 Non Compliance [2] Affiliated 4/8/2005 Critical Business Doc Missing 7864 Non Compliance [2] Initial GFE 4/8/2005 Critical Missing 7864 Non Compliance [2] State - Missing 4/8/2005 Critical Mortgage Loan Commitment 7864 Non Compliance [2] State - Missing 4/8/2005 Critical Notice of Material Change of Mortgage Loan Terms 7864 Non Compliance [2] State - Missing 4/8/2005 Critical Notice to Purchaser- Mortgagor 7864 Non Compliance [2] State - Missing 4/8/2005 Critical Pre-Application Dislcosure 7865 Critical Credit [3] Credit Report 4/18/2005 Missing 7865 Critical Credit [3] Initial 4/18/2005 Application Unsigned 7865 Non Compliance [2] Credit Score 4/18/2005 Critical Disclosure Not Present 7865 Non Compliance [2] State - Missing 4/18/2005 Critical Pre-Application Dislcosure 7866 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 4/26/2005 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 7866 Non Compliance [2] Credit Score 4/26/2005 Critical Disclosure Not Present 7866 Non Compliance [2] State - Missing 4/26/2005 Critical Anti-Coercion Notice 7866 Non Compliance [2] State - Missing 4/26/2005 Critical Pre-Application Dislcosure 7867 Critical Compliance [3] TIL Incomplete N/A Incomplete TIL due to NO 4/18/2005 having balloon payment on payment schedule. 7867 Non Compliance [2] State - Missing N/A N/A 4/18/2005 Critical Notice to Purchaser- Mortgagor 7867 Non Compliance [2] State - Missing N/A N/A 4/18/2005 Critical Pre-Application Dislcosure 7868 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 4/22/2005 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 7868 Critical Credit [3] Credit Report 4/22/2005 Missing 7868 Critical Credit [3] Missing Initial 4/22/2005 Application 7868 Non Compliance [2] Credit Score 4/22/2005 Critical Disclosure Not Present 7868 Non Compliance [2] Initial GFE 4/22/2005 Critical Date not within 3 days of Initial Application Date 7869 Critical Compliance [3] APR Tolerance APR under disclosed by APR - 1yr 4/22/2005 UnderDisclosed 0.125 .7221 which exceeds the affirmative, .125 tolerance. 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. 7869 Critical Compliance [3] Note P&I Does The Note reflects P&I TILA - 1yr 4/22/2005 Not Equal Final TIL of $991.21 (+MI affirmative, P&I $121.99$1113.20) and 3yrs for the TIL reflects an rescindable initial P&I of $991.21. transactions. Discrepancy appears to Unlimited as a be due to document defense to error on TIL. foreclosure. Assignee liability. The loan is outside the SOL. 7869 Critical Compliance [3] TIL Incomplete Final TIL incomplete NO 4/22/2005 due to missing mortgage insurance premium included in the scheduled monthly payment. 7869 Critical Credit [3] Credit Report Credit report is 4/22/2005 Incomplete cutoff on the right side of pages 7869 Non Compliance [2] Initial GFE 4/22/2005 Critical Date not within 3 days of Initial Application Date 7869 Non Compliance [2] Initial TIL 4/22/2005 Critical Date not within 3 days of Initial Application Date 7869 Non Compliance [2] State - Missing 4/22/2005 Critical Notice to Purchaser- Mortgagor 7870 Critical Credit [3] Credit Report 5/2/2005 Missing 7870 Non Compliance [2] Affiliated 5/2/2005 Critical Business Doc Missing 7870 Non Compliance [2] Credit Score 5/2/2005 Critical Disclosure Not Present 7870 Non Compliance [2] State - Missing 5/2/2005 Critical Lock In Agreement 7871 Critical Compliance [3] TIL Incomplete N/A Final TIL was signed by NO 5/4/2005 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 7871 Critical Credit [3] Credit Report N/A N/A 5/4/2005 Missing 7871 Critical Credit [3] MI Missing N/A N/A 5/4/2005 7871 Critical Credit [3] Missing Initial N/A N/A 5/4/2005 Application 7871 Non Compliance [2] Affiliated N/A N/A 5/4/2005 Critical Business Doc Missing 7871 Non Compliance [2] State - Missing N/A N/A 5/4/2005 Critical Anti-Coercion Notice 7871 Non Compliance [2] State - Missing N/A N/A 5/4/2005 Critical Lock In Agreement 7871 Non Compliance [2] State - Missing N/A N/A 5/4/2005 Critical Notice to Purchaser- Mortgagor 7871 Non Compliance [2] State - Missing N/A N/A 5/4/2005 Critical Pre-Application Dislcosure 7872 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 5/5/2005 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 7872 Critical Credit [3] Credit Report 5/5/2005 Missing 7872 Non Compliance [2] Credit Score 5/5/2005 Critical Disclosure Not Present 7872 Non Compliance [2] State - Missing 5/5/2005 Critical Anti-Coercion Notice 7872 Non Compliance [2] State - Missing 5/5/2005 Critical Pre-Application Dislcosure 7873 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 5/11/2005 underdisclosed >$100 disclosed by $561.33 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7873 Critical Credit [3] Missing Initial 5/11/2005 Application 7873 Non Compliance [2] Affiliated 5/11/2005 Critical Business Doc Missing 7873 Non Compliance [2] State - Missing 5/11/2005 Critical Anti-Coercion Notice 7873 Non Compliance [2] State - Missing 5/11/2005 Critical Lock In Agreement 7873 Non Compliance [2] State - Missing 5/11/2005 Critical Notice of Material Change of Mortgage Loan Terms 7873 Non Compliance [2] State - Missing 5/11/2005 Critical Notice to Purchaser- Mortgagor 7874 Critical Credit [3] Credit Report 5/20/2005 Missing 7874 Non Compliance [2] Affiliated 5/20/2005 Critical Business Doc Missing 7874 Non Compliance [2] Credit Score 5/20/2005 Critical Disclosure Not Present 7874 Non Compliance [2] Initial TIL 5/20/2005 Critical Missing 7874 Non Compliance [2] State - Missing 5/20/2005 Critical Anti-Coercion Notice 7875 Critical Compliance [3] TIL Incomplete Final TIL is executed NO 5/18/2005 by borrower at closing; however reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. 7876 Non Compliance [2] Affiliated 5/27/2005 Critical Business Doc Missing 7876 Non Compliance [2] Credit Score 5/27/2005 Critical Disclosure Not Present 7876 Non Credit [2] Combined Orig 5/27/2005 Critical LTV >100% 7877 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 5/25/2005 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 7877 Critical Credit [3] Credit Report 5/25/2005 Missing 7877 Non Compliance [2] State - Missing 5/25/2005 Critical Lock In Agreement 7877 Non Compliance [2] State - Missing 5/25/2005 Critical Pre-Application Dislcosure 7879 Critical Credit [3] Credit Report 6/9/2005 Missing 7879 Non Compliance [2] State - Missing 6/9/2005 Critical Notice to Purchaser- Mortgagor 7880 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 6/9/2005 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 7880 Critical Credit [3] Credit Report 6/9/2005 Missing 7880 Non Compliance [2] Credit Score 6/9/2005 Critical Disclosure Not Present 7880 Non Compliance [2] State - Missing 6/9/2005 Critical Pre-Application Dislcosure 7881 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 6/14/2005 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 7881 Critical Credit [3] Credit Report 6/14/2005 Missing 7881 Critical Credit [3] Missing Initial 6/14/2005 Application 7881 Non Compliance [2] Affiliated 6/14/2005 Critical Business Doc Missing 7881 Non Compliance [2] Initial GFE 6/14/2005 Critical Date not within 3 days of Initial Application Date 7881 Non Compliance [2] Initial TIL 6/14/2005 Critical Date not within 3 days of Initial Application Date 7881 Non Compliance [2] State - Missing 6/14/2005 Critical Anti-Coercion Notice 7881 Non Compliance [2] State - Missing 6/14/2005 Critical Broker Agreement 7881 Non Compliance [2] State - Missing 6/14/2005 Critical Notice of Material Change of Mortgage Loan Terms 7881 Non Compliance [2] State - Missing 6/14/2005 Critical Notice to Purchaser- Mortgagor 7881 Non Compliance [2] State - Missing 6/14/2005 Critical Pre-Application Dislcosure 7882 Critical Compliance [3] TIL Missing NO 6/16/2005 7882 Critical Credit [3] Credit Report 6/16/2005 Missing 7882 Critical Credit [3] Missing Initial 6/16/2005 Application 7882 Non Compliance [2] Credit Score 6/16/2005 Critical Disclosure Not Present 7882 Non Compliance [2] Initial GFE 6/16/2005 Critical Missing 7882 Non Compliance [2] Initial TIL 6/16/2005 Critical Missing 7882 Non Compliance [2] State - Missing 6/16/2005 Critical Anti-Coercion Notice 7882 Non Compliance [2] State - Missing 6/16/2005 Critical Lock In Agreement 7882 Non Compliance [2] State - Missing 6/16/2005 Critical Mortgage Loan Commitment 7882 Non Compliance [2] State - Missing 6/16/2005 Critical Notice to Purchaser- Mortgagor 7882 Non Compliance [2] State - Missing 6/16/2005 Critical Pre-Application Dislcosure 7883 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 6/17/2005 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 7884 Critical Credit [3] Appraisal 5/30/2003 Missing 7884 Critical Credit [3] Credit Report 5/30/2003 Missing 7884 Critical Credit [3] Escrow Holdback HUD line 104 5/30/2003 reflects $460,000 construction holdback. 7884 Critical Credit [3] Final 5/30/2003 Application Missing 7884 Critical Credit [3] Missing Initial 5/30/2003 Application 7884 Non Compliance [2] Initial GFE 5/30/2003 Critical Missing 7884 Non Compliance [2] Initial TIL 5/30/2003 Critical Missing 7884 Non Compliance [2] State - Missing 5/30/2003 Critical Title Protection Disclosure 7885 Critical Compliance [3] TIL Incomplete Final TIL incomplete NO 4/20/2004 due to missing borrower signature and date. 7885 Critical Credit [3] Final 4/20/2004 Application Missing 7885 Critical Credit [3] Missing Initial 4/20/2004 Application 7886 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 6/17/2004 underdisclosed >$100 disclosed by $1,356.64 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. TIL rescindable Itemization did not transactions. disclose the orgination Unlimited as a fee of $4840 as a defense to prepaid finance charge. foreclosure. Assignee liability. The loan is outside the SOL. 7886 Critical Credit [3] Final 6/17/2004 Application Missing 7886 Critical Credit [3] Missing Initial 6/17/2004 Application 7887 Critical Compliance [3] APR Tolerance APR under disclosed by APR - 1yr 11/24/2004 UnderDisclosed 0.125 .7632 which exceeds the affirmative, .125 tolerance. 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. 7887 Critical Compliance [3] TIL Incomplete Final TIL incomplete NO 11/24/2004 due to improper imaging resulting in the borrower signature and date to be illegible. 7887 Critical Credit [3] Appraisal Appraisal 11/24/2004 Incomplete incomplete due to improper imaging resulting in the bottom portion of the document to be illegible. 7887 Critical Credit [3] Final 11/24/2004 Application Missing 7887 Critical Credit [3] Missing Initial 11/24/2004 Application 7888 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 5/16/2005 underdisclosed >$100 disclosed by $998.50 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine the reason transactions. for the under Unlimited as a disclosure due to defense to missing the itemization foreclosure. of amount financed. Assignee There is a Broker liability. The credit on line 204 for loan is outside $2,149.12 which is un- the SOL. itemized therefore excluded. 7888 Critical Compliance [3] TIL Incomplete Final TIL is executed NO 5/16/2005 by borrower at closing: however reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. 7888 Critical Credit [3] Credit Report 5/16/2005 Missing 7888 Critical Credit [3] Final 5/16/2005 Application Missing 7888 Critical Credit [3] Missing Initial 5/16/2005 Application 7888 Non Compliance [2] Affiliated 5/16/2005 Critical Business Doc Missing 7888 Non Compliance [2] Credit Score 5/16/2005 Critical Disclosure Not Present 7888 Non Compliance [2] State - Missing 5/16/2005 Critical Application Disclosure 7888 Non Compliance [2] State - Missing 5/16/2005 Critical Idaho Escrow Account Disclosure 7888 Non Compliance [2] State - Missing 5/16/2005 Critical Information About Your Lender Notice 7888 Non Compliance [2] State - Missing 5/16/2005 Critical Interest Rate Lock/Float Information 7888 Non Compliance [2] State - Missing 5/16/2005 Critical Lock In Agreement 7888 Non Compliance [2] State - Missing 5/16/2005 Critical Oral Agreement Notice 7888 Non Compliance [2] State - Missing 5/16/2005 Critical Prepayment Penalty Disclosure 7889 Critical Credit [3] Appraisal 8/10/2007 Incomplete 7889 Non Compliance [2] Affiliated 8/10/2007 Critical Business Doc Missing 7889 Non Credit [2] Combined Orig Appraisal 8/10/2007 Critical LTV >100% incomplete due to missing recertification of value. Appraisal report dated 10/30/2006, loan originated 8/10/2007. 7890 Non Compliance [2] State - Missing 6/24/2005 Critical Notice to Purchaser- Mortgagor 7890 Non Compliance [2] State - Missing 6/24/2005 Critical Pre-Application Dislcosure 7891 Critical Compliance [3] TIL Incomplete Final TIL is executed NO 6/21/2005 by borrower at closing; however, reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. 7892 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 6/22/2005 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 7892 Critical Credit [3] Credit Report 6/22/2005 Missing 7892 Critical Credit [3] Missing Initial 6/22/2005 Application 7892 Non Compliance [2] Credit Score 6/22/2005 Critical Disclosure Not Present 7892 Non Compliance [2] Initial GFE 6/22/2005 Critical Date not within 3 days of Initial Application Date 7892 Non Compliance [2] Initial TIL 6/22/2005 Critical Missing 7892 Non Compliance [2] State - Missing 6/22/2005 Critical Mortgage Loan Commitment 7892 Non Compliance [2] State - Missing 6/22/2005 Critical Pre-Application Dislcosure 7893 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 6/22/2005 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 7893 Critical Credit [3] Credit Report 6/22/2005 Missing 7893 Non Compliance [2] Credit Score 6/22/2005 Critical Disclosure Not Present 7893 Non Compliance [2] State - Missing 6/22/2005 Critical Lock In Agreement 7893 Non Compliance [2] State - Missing 6/22/2005 Critical Mortgage Loan Commitment 7894 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 6/20/2005 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 7894 Critical Credit [3] Appraisal Appraisal 6/20/2005 Incomplete incomplete due to missing completion cert. 7894 Critical Credit [3] Credit Report 6/20/2005 Missing 7894 Non Compliance [2] Credit Score 6/20/2005 Critical Disclosure Not Present 7894 Non Compliance [2] State - Missing 6/20/2005 Critical Notice to Purchaser- Mortgagor 7894 Non Compliance [2] State - Missing 6/20/2005 Critical Pre-Application Dislcosure 7895 Critical Compliance [3] TIL Incomplete Final TIL is marked NO 6/24/2005 final and was signed at closing; however, reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. 7895 Critical Credit [3] Appraisal Appraisal 6/24/2005 Incomplete incomplete due to missing completion report. 7895 Critical Credit [3] Credit Report 6/24/2005 Missing 7895 Non Compliance [2] State - Missing 6/24/2005 Critical Anti-Coercion Notice 7895 Non Compliance [2] State - Missing 6/24/2005 Critical Notice to Purchaser- Mortgagor 7895 Non Compliance [2] State - Missing 6/24/2005 Critical Pre-Application Dislcosure 7896 Critical Credit [3] Credit Report 6/6/2005 Missing 7896 Critical Credit [3] Missing Initial 6/6/2005 Application 7896 Non Compliance [2] Affiliated 6/6/2005 Critical Business Doc Missing 7896 Non Compliance [2] Initial GFE 6/6/2005 Critical Missing 7896 Non Compliance [2] Initial TIL 6/6/2005 Critical Missing 7897 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 6/30/2005 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 7897 Critical Credit [3] Credit Report 6/30/2005 Missing 7897 Non Compliance [2] Affiliated 6/30/2005 Critical Business Doc Missing 7897 Non Compliance [2] State - Missing 6/30/2005 Critical Lock In Agreement 7898 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 7/1/2005 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 7898 Non Compliance [2] State - Missing 7/1/2005 Critical Notice to Purchaser- Mortgagor 7898 Non Compliance [2] State - Missing 7/1/2005 Critical Pre-Application Dislcosure 7899 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 7/11/2005 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 7899 Non Compliance [2] State - Missing 7/11/2005 Critical Notice to Purchaser- Mortgagor 7900 Critical Compliance [3] TIL Incomplete Final TIL is executed NO 7/12/2005 by borrower at closing; however reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. 7900 Non Compliance [2] Credit Score 7/12/2005 Critical Disclosure Not Present 7900 Non Compliance [2] State - Missing 7/12/2005 Critical Mortgage Loan Commitment 7900 Non Compliance [2] State - Missing 7/12/2005 Critical Notice of Material Change of Mortgage Loan Terms 7900 Non Compliance [2] State - Missing 7/12/2005 Critical Notice to Purchaser- Mortgagor 7900 Non Compliance [2] State - Missing 7/12/2005 Critical Pre-Application Dislcosure 7901 Critical Compliance [3] TIL Incomplete Final TIL incomplete NO 7/15/2005 due to estimated TIL being marked Final and endorsed at closing by borrower. 7901 Critical Credit [3] Appraisal Appraisal 7/15/2005 Incomplete incomplete; completion certification missing from file. 7901 Critical Credit [3] Credit Report 7/15/2005 Missing 7901 Non Compliance [2] Affiliated 7/15/2005 Critical Business Doc Missing 7901 Non Compliance [2] Credit Score 7/15/2005 Critical Disclosure Not Present 7901 Non Compliance [2] State - Missing 7/15/2005 Critical Notice to Purchaser- Mortgagor 7902 Critical Compliance [3] TIL Incomplete Final TIL is executed NO 7/18/2005 by borrower at closing; however reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. 7902 Non Compliance [2] Credit Score 7/18/2005 Critical Disclosure Not Present 7903 Non Compliance [2] Affiliated 7/15/2005 Critical Business Doc Missing 7903 Non Compliance [2] Credit Score 7/15/2005 Critical Disclosure Not Present 7903 Non Compliance [2] State - Missing 7/15/2005 Critical Notice to Purchaser- Mortgagor 7904 Critical Credit [3] Credit Report 7/20/2005 Missing 7904 Critical Credit [3] Missing Initial 7/20/2005 Application 7904 Non Compliance [2] Affiliated 7/20/2005 Critical Business Doc Missing 7904 Non Compliance [2] Credit Score 7/20/2005 Critical Disclosure Not Present 7904 Non Compliance [2] State - Missing 7/20/2005 Critical Notice to Purchaser- Mortgagor 7905 Critical Compliance [3] TIL Incomplete Final TIL is executed NO 7/26/2005 by borrower at closing; however reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. 7905 Critical Credit [3] Credit Report 7/26/2005 Missing 7905 Non Compliance [2] Affiliated 7/26/2005 Critical Business Doc Missing 7905 Non Compliance [2] Credit Score 7/26/2005 Critical Disclosure Not Present 7905 Non Compliance [2] State - Missing 7/26/2005 Critical Notice to Purchaser- Mortgagor 7905 Non Compliance [2] State - Missing 7/26/2005 Critical Pre-Application Dislcosure 7906 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 7/27/2005 underdisclosed >$35 disclosed by $72.33 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7907 Critical Credit [3] Credit Report 7/29/2005 Missing 7908 Critical Credit [3] Application Final 8/1/2005 Incomplete application incomplete due to missing origination entity information. 7908 Critical Credit [3] Credit Report 8/1/2005 Missing 7908 Critical Credit [3] Initial Initial 8/1/2005 Application application Incomplete incomplete due to missing origination entity information. 7908 Non Compliance [2] Initial GFE 8/1/2005 Critical Date not within 3 days of Initial Application Date 7908 Non Compliance [2] Initial TIL 8/1/2005 Critical Date not within 3 days of Initial Application Date 7908 Non Compliance [2] State - Missing 8/1/2005 Critical Lock In Agreement 7909 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 8/5/2005 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 7909 Critical Credit [3] Credit Report 8/5/2005 Missing 7909 Non Compliance [2] Credit Score 8/5/2005 Critical Disclosure Not Present 7910 Critical Compliance [3] TIL Incomplete Final TIL is executed NO 7/15/2005 by borrower at closing: however reflects estinmated APR, Finance Charge, Amount Financed and Total Payment figures. 7910 Critical Credit [3] Missing Initial 7/15/2005 Application 7910 Non Compliance [2] Affiliated 7/15/2005 Critical Business Doc Missing 7910 Non Compliance [2] State - Missing 7/15/2005 Critical Anti-Coercion Notice 7910 Non Compliance [2] State - Missing 7/15/2005 Critical Broker Agreement 7910 Non Compliance [2] State - Missing 7/15/2005 Critical Lock In Agreement 7910 Non Compliance [2] State - Missing 7/15/2005 Critical Notice of Material Change of Mortgage Loan Terms 7910 Non Compliance [2] State - Missing 7/15/2005 Critical Notice to Purchaser- Mortgagor 7911 Critical Compliance [3] TIL Incomplete Final TIL is executed NO 8/2/2005 by borrower at closing; however reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. 7911 Critical Credit [3] MI Missing 8/2/2005 7911 Non Compliance [2] Initial TIL 8/2/2005 Critical Date not within 3 days of Initial Application Date 7912 Non Compliance [2] Initial GFE 8/15/2005 Critical Date not within 3 days of Initial Application Date 7912 Non Compliance [2] Initial TIL 8/15/2005 Critical Date not within 3 days of Initial Application Date 7912 Non Compliance [2] State - Missing 8/15/2005 Critical Amortization Information Disclosure 7912 Non Compliance [2] State - Missing 8/15/2005 Critical Choice of Attorney disclosure 7913 Critical Credit [3] Credit Report 8/4/2005 Missing 7913 Non Compliance [2] State - Missing 8/4/2005 Critical Notice to Purchaser- Mortgagor 7914 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 8/5/2005 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 7914 Critical Credit [3] Credit Report 8/5/2005 Missing 7914 Critical Credit [3] Initial 8/5/2005 Application Unsigned 7914 Non Compliance [2] State - Missing 8/5/2005 Critical Lock In Agreement 7914 Non Compliance [2] State - Missing 8/5/2005 Critical Notice to Purchaser- Mortgagor 7914 Non Compliance [2] State - Missing 8/5/2005 Critical Pre-Application Dislcosure 7915 Critical Credit [3] Credit Report 8/5/2005 Missing 7915 Critical Credit [3] Initial Initial 8/5/2005 Application application Incomplete incomplete due to missing the borrower's signature but marked as taken in a face to face interview. 7915 Non Compliance [2] Affiliated 8/5/2005 Critical Business Doc Missing 7916 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 8/19/2005 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 7916 Critical Credit [3] Credit Report 8/19/2005 Missing 7916 Non Compliance [2] State - Missing 8/19/2005 Critical Lock In Agreement 7916 Non Compliance [2] State - Missing 8/19/2005 Critical Notice to Purchaser- Mortgagor 7917 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 8/11/2005 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 7917 Critical Credit [3] Credit Report 8/11/2005 Missing 7917 Non Compliance [2] Affiliated 8/11/2005 Critical Business Doc Missing 7917 Non Compliance [2] HMDA-reportable 8/11/2005 Critical rate spread (1/1/04- 10/1/09) 7917 Non Compliance [2] State - Missing 8/11/2005 Critical Notice to Purchaser- Mortgagor 7918 Critical Compliance [3] TIL Incomplete Final TIL is executed NO 8/23/2005 by borrower at closing; however reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. 7918 Critical Credit [3] Credit Report 8/23/2005 Missing 7918 Non Compliance [2] Credit Score 8/23/2005 Critical Disclosure Not Present 7919 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 8/29/2005 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 7919 Non Compliance [2] Credit Score 8/29/2005 Critical Disclosure Not Present 7919 Non Compliance [2] State - Missing 8/29/2005 Critical Disclosure of Terms of Mortgage Application 7920 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 8/26/2005 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 7920 Critical Credit [3] Credit Report 8/26/2005 Missing 7920 Critical Credit [3] Missing Initial 8/26/2005 Application 7920 Non Compliance [2] Affiliated 8/26/2005 Critical Business Doc Missing 7920 Non Compliance [2] Credit Score 8/26/2005 Critical Disclosure Not Present 7920 Non Compliance [2] Initial TIL 8/26/2005 Critical Missing 7920 Non Compliance [2] State - Missing 8/26/2005 Critical Anti-Coercion Notice 7920 Non Compliance [2] State - Missing 8/26/2005 Critical Pre-Application Dislcosure 7921 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 9/9/2005 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 7921 Critical Credit [3] Credit Report 9/9/2005 Missing 7921 Non Compliance [2] State - Missing 9/9/2005 Critical Notice to Purchaser- Mortgagor 7922 Non Compliance [2] State - Missing N/A N/A 9/30/2005 Critical Lock In Agreement 7924 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 9/30/2005 underdisclosed >$35 disclosed by $175.00 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7924 Non Compliance [2] Credit Score 9/30/2005 Critical Disclosure Not Present 7924 Non Compliance [2] State - Missing 9/30/2005 Critical Pre-Application Dislcosure 7925 Critical Compliance [3] TIL Incomplete N/A Final TIL is marked NO 10/7/2005 final and was signed at closing; however, reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. 7925 Critical Credit [3] Credit Report N/A N/A 10/7/2005 Missing 7925 Non Compliance [2] Affiliated N/A N/A 10/7/2005 Critical Business Doc Missing 7925 Non Compliance [2] Credit Score N/A N/A 10/7/2005 Critical Disclosure Not Present 7925 Non Compliance [2] State - Missing N/A N/A 10/7/2005 Critical Notice to Purchaser- Mortgagor 7926 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 10/7/2005 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 7926 Critical Credit [3] Credit Report 10/7/2005 Missing 7926 Non Compliance [2] Affiliated 10/7/2005 Critical Business Doc Missing 7926 Non Compliance [2] Credit Score 10/7/2005 Critical Disclosure Not Present 7926 Non Compliance [2] HMDA-reportable 10/7/2005 Critical rate spread (1/1/04- 10/1/09) 7926 Non Compliance [2] Initial GFE 10/7/2005 Critical Date not within 3 days of Initial Application Date 7926 Non Compliance [2] Initial TIL 10/7/2005 Critical Date not within 3 days of Initial Application Date 7926 Non Compliance [2] State - Missing 10/7/2005 Critical Mortgage Loan Commitment 7926 Non Compliance [2] State - Missing 10/7/2005 Critical Notice of Material Change of Mortgage Loan Terms 7926 Non Compliance [2] State - Missing 10/7/2005 Critical Notice to Purchaser- Mortgagor 7927 Critical Compliance [3] TIL Incomplete Final TIL is marked NO 10/14/2005 final and was signed at closing; however, reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. 7927 Critical Credit [3] Credit Report 10/14/2005 Missing 7928 Critical Compliance [3] TIL Incomplete Final TIL is executed NO 10/18/2005 by borrower at closing; however reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. 7928 Non Compliance [2] Initial GFE 10/18/2005 Critical Date not within 3 days of Initial Application Date 7928 Non Compliance [2] State - Missing 10/18/2005 Critical Anti-Coercion Notice 7928 Non Compliance [2] State - Missing 10/18/2005 Critical Notice of Material Change of Mortgage Loan Terms 7928 Non Compliance [2] State - Missing 10/18/2005 Critical Notice to Purchaser- Mortgagor 7929 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 10/26/2005 underdisclosed >$35 disclosed by $84.79 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7930 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 10/31/2005 underdisclosed >$100 disclosed by $155.17 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing TIL itemization defense to of amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7930 Non Compliance [2] State - Missing 10/31/2005 Critical Notice to Purchaser- Mortgagor 7930 Non Compliance [2] State - Missing 10/31/2005 Critical Pre-Application Dislcosure 7931 Critical Compliance [3] TIL Incomplete Final TIL is executed NO 10/19/2005 by borrower at closing; however reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. 7931 Critical Credit [3] Credit Report 10/19/2005 Missing 7931 Non Compliance [2] Credit Score 10/19/2005 Critical Disclosure Not Present 7931 Non Compliance [2] State - Missing 10/19/2005 Critical Anti-Coercion Notice 7931 Non Compliance [2] State - Missing 10/19/2005 Critical Lock In Agreement 7931 Non Compliance [2] State - Missing 10/19/2005 Critical Notice of Material Change of Mortgage Loan Terms 7931 Non Compliance [2] State - Missing 10/19/2005 Critical Notice to Purchaser- Mortgagor 7932 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 11/2/2005 the borrower at closing, however, reflects estimated amount financed. 7932 Non Compliance [2] Credit Score 11/2/2005 Critical Disclosure Not Present 7932 Non Compliance [2] State - Missing 11/2/2005 Critical Notice to Purchaser- Mortgagor 7932 Non Compliance [2] State - Missing 11/2/2005 Critical Pre-Application Dislcosure 7933 Critical Compliance [3] TIL Missing YES 10/31/2005 7933 Non Compliance [2] State - Missing 10/31/2005 Critical Pre-Application Dislcosure 7934 Critical Compliance [3] TIL Incomplete Final TIL is executed NO 10/28/2005 by borrower at closing; however, reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. 7934 Critical Credit [3] Credit Report 10/28/2005 Missing 7934 Critical Credit [3] Initial 10/28/2005 Application Unsigned 7934 Non Compliance [2] Affiliated 10/28/2005 Critical Business Doc Missing 7934 Non Compliance [2] Initial GFE 10/28/2005 Critical Missing 7934 Non Compliance [2] Initial TIL 10/28/2005 Critical Missing 7935 Critical Credit [3] Credit Report 11/28/2005 Missing 7936 Non Compliance [2] Affiliated 1/18/2006 Critical Business Doc Missing 7936 Non Compliance [2] Credit Score 1/18/2006 Critical Disclosure Not Present 7936 Non Compliance [2] State - Missing 1/18/2006 Critical Anti-Coercion Notice 7936 Non Compliance [2] State - Missing 1/18/2006 Critical Notice of Material Change of Mortgage Loan Terms 7936 Non Compliance [2] State - Missing 1/18/2006 Critical Notice to Purchaser- Mortgagor 7936 Non Compliance [2] State - Missing 1/18/2006 Critical Pre-Application Dislcosure 7937 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 1/31/2006 underdisclosed >$35 disclosed by $70.11 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7937 Non Compliance [2] State - Missing 1/31/2006 Critical Pre-Application Dislcosure 7938 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 2/3/2006 underdisclosed >$100 disclosed by $159.98 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7938 Non Compliance [2] Affiliated 2/3/2006 Critical Business Doc Missing 7938 Non Compliance [2] Initial GFE 2/3/2006 Critical Missing 7938 Non Compliance [2] State - Missing 2/3/2006 Critical Anti-Coercion Notice 7938 Non Compliance [2] State - Missing 2/3/2006 Critical Notice of Material Change of Mortgage Loan Terms 7938 Non Compliance [2] State - Missing 2/3/2006 Critical Notice to Purchaser- Mortgagor 7938 Non Compliance [2] State - Missing 2/3/2006 Critical Pre-Application Dislcosure 7939 Non Compliance [2] Initial GFE N/A N/A 1/25/2006 Critical Date not within 3 days of Initial Application Date 7939 Non Compliance [2] Initial TIL N/A N/A 1/25/2006 Critical Date not within 3 days of Initial Application Date 7941 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 2/28/2006 underdisclosed >$100 disclosed by $128.00 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7941 Non Compliance [2] Credit Score 2/28/2006 Critical Disclosure Not Present 7941 Non Compliance [2] State - Missing 2/28/2006 Critical Notice to Purchaser- Mortgagor 7942 Critical Compliance [3] TIL Incomplete Final TIL is executed NO 1/25/2006 by borrower at closing; however reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. 7942 Critical Credit [3] Credit Report 1/25/2006 Missing 7942 Non Compliance [2] Credit Score 1/25/2006 Critical Disclosure Not Present 7942 Non Compliance [2] Initial GFE 1/25/2006 Critical Missing 7942 Non Compliance [2] State - Missing 1/25/2006 Critical Anti-Coercion Notice 7942 Non Compliance [2] State - Missing 1/25/2006 Critical Pre-Application Dislcosure 7943 Critical Compliance [3] TIL Incomplete Final TIL is executed NO 1/25/2006 by borrower at closing; however reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. 7943 Critical Credit [3] Credit Report 1/25/2006 Missing 7943 Critical Credit [3] MI Missing 1/25/2006 7943 Non Compliance [2] HMDA-reportable 1/25/2006 Critical rate spread (1/1/04- 10/1/09) 7943 Non Compliance [2] State - Missing 1/25/2006 Critical Lock In Agreement 7943 Non Compliance [2] State - Missing 1/25/2006 Critical Notice to Purchaser- Mortgagor 7943 Non Compliance [2] State - Missing 1/25/2006 Critical Pre-Application Dislcosure 7944 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 1/25/2006 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 7944 Critical Credit [3] Credit Report 1/25/2006 Missing 7944 Critical Credit [3] MI Missing 1/25/2006 7944 Critical Credit [3] Missing Initial 1/25/2006 Application 7944 Non Compliance [2] Credit Score 1/25/2006 Critical Disclosure Not Present 7944 Non Compliance [2] HMDA-reportable 1/25/2006 Critical rate spread (1/1/04- 10/1/09) 7944 Non Compliance [2] State - Missing 1/25/2006 Critical Broker Agreement 7944 Non Compliance [2] State - Missing 1/25/2006 Critical Pre-Application Dislcosure 7945 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 1/27/2006 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 7945 Critical Credit [3] Credit Report 1/27/2006 Missing 7945 Critical Credit [3] Initial Initial 1/27/2006 Application application Incomplete incomplete due to missing the borrower's signature but marked as taken in a face to face interview. 7945 Non Compliance [2] Credit Score 1/27/2006 Critical Disclosure Not Present 7945 Non Compliance [2] Initial TIL 1/27/2006 Critical Missing 7945 Non Compliance [2] State - Missing 1/27/2006 Critical Anti-Coercion Notice 7945 Non Compliance [2] State - Missing 1/27/2006 Critical Pre-Application Dislcosure 7946 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 1/31/2006 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 7946 Critical Credit [3] Credit Report 1/31/2006 Missing 7946 Critical Credit [3] Missing Initial 1/31/2006 Application 7946 Non Compliance [2] Credit Score 1/31/2006 Critical Disclosure Not Present 7946 Non Compliance [2] State - Missing 1/31/2006 Critical Anti-Coercion Notice 7946 Non Compliance [2] State - Missing 1/31/2006 Critical Notice to Purchaser- Mortgagor 7947 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 2/1/2006 the borrower at closing, however, reflects estimated amount financed figure. 7947 Critical Credit [3] Missing Initial 2/1/2006 Application 7947 Non Compliance [2] Affiliated 2/1/2006 Critical Business Doc Missing 7947 Non Compliance [2] HMDA-reportable 2/1/2006 Critical rate spread (1/1/04- 10/1/09) 7947 Non Compliance [2] State - Missing 2/1/2006 Critical Anti-Coercion Notice 7947 Non Compliance [2] State - Missing 2/1/2006 Critical Broker Agreement 7947 Non Compliance [2] State - Missing 2/1/2006 Critical Lock In Agreement 7947 Non Compliance [2] State - Missing 2/1/2006 Critical Mortgage Loan Commitment 7947 Non Compliance [2] State - Missing 2/1/2006 Critical Notice of Material Change of Mortgage Loan Terms 7947 Non Compliance [2] State - Missing 2/1/2006 Critical Notice to Purchaser- Mortgagor 7948 Critical Compliance [3] TIL Incomplete N/A Final TIL is marked NO 2/10/2006 final and was signed at closing; however, reflects estimated APR, Finance Charge, Amount Financed and Total payment figures. 7948 Critical Credit [3] Credit Report N/A N/A 2/10/2006 Missing 7948 Critical Credit [3] Note Incomplete Note incomplete N/A 2/10/2006 due to missing complete property address. 7948 Non Compliance [2] Affiliated N/A N/A 2/10/2006 Critical Business Doc Missing 7948 Non Compliance [2] Credit Score N/A N/A 2/10/2006 Critical Disclosure Not Present 7949 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 2/15/2006 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 7949 Critical Credit [3] Credit Report 2/15/2006 Missing 7949 Non Compliance [2] Affiliated 2/15/2006 Critical Business Doc Missing 7949 Non Compliance [2] Credit Score 2/15/2006 Critical Disclosure Not Present 7949 Non Compliance [2] State - Missing 2/15/2006 Critical Broker Agreement 7949 Non Compliance [2] State - Missing 2/15/2006 Critical Notice to Purchaser- Mortgagor 7950 Critical Compliance [3] TIL Incomplete Final TIL is marked NO 2/22/2006 final and was signed at closing; however, reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. 7950 Critical Credit [3] Credit Report 2/22/2006 Missing 7950 Non Compliance [2] Affiliated 2/22/2006 Critical Business Doc Missing 7950 Non Compliance [2] Initial GFE 2/22/2006 Critical Date not within 3 days of Initial Application Date 7950 Non Compliance [2] Initial TIL 2/22/2006 Critical Date not within 3 days of Initial Application Date 7950 Non Compliance [2] State - Missing 2/22/2006 Critical Notice to Purchaser- Mortgagor 7951 Critical Compliance [3] TIL Incomplete Final TIL is marked NO 2/23/2006 final and was signed at closing; however, reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. 7951 Critical Credit [3] Credit Report 2/23/2006 Missing 7951 Critical Credit [3] Missing Initial 2/23/2006 Application 7951 Non Compliance [2] Credit Score 2/23/2006 Critical Disclosure Not Present 7951 Non Compliance [2] State - Missing 2/23/2006 Critical Notice to Purchaser- Mortgagor 7952 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 3/1/2006 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 7952 Non Compliance [2] Affiliated 3/1/2006 Critical Business Doc Missing 7952 Non Compliance [2] Credit Score 3/1/2006 Critical Disclosure Not Present 7952 Non Compliance [2] State - Missing 3/1/2006 Critical Anti-Coercion Notice 7952 Non Compliance [2] State - Missing 3/1/2006 Critical Notice to Purchaser- Mortgagor 7952 Non Compliance [2] State - Missing 3/1/2006 Critical Pre-Application Dislcosure 7953 Non Compliance [2] HMDA-reportable 3/23/2006 Critical rate spread (1/1/04- 10/1/09) 7953 Non Compliance [2] Initial GFE 3/23/2006 Critical Date not within 3 days of Initial Application Date 7953 Non Compliance [2] State - Missing 3/23/2006 Critical Notice to Purchaser- Mortgagor 7953 Non Compliance [2] State - Missing 3/23/2006 Critical Pre-Application Dislcosure 7954 Critical Compliance [3] TIL Incomplete Final TIL is executed NO 3/31/2006 by borrower at closing; however reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. 7954 Critical Credit [3] Credit Report 3/31/2006 Missing 7954 Critical Credit [3] Missing Initial 3/31/2006 Application 7954 Non Compliance [2] State - Missing 3/31/2006 Critical Lock In Agreement 7955 Non Compliance [2] HMDA-reportable 3/31/2006 Critical rate spread (1/1/04- 10/1/09) 7956 Critical Compliance [3] APR Tolerance APR under disclosed by APR - 1yr 11/7/2005 UnderDisclosed 0.25 .5503 which exceeds the affirmative, .25 tolerance. 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. 7956 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 11/7/2005 underdisclosed >$35 disclosed by - 1yr for Refinance $242,082.75 which affirmative, exceeds the $35 3yrs for tolerance for refinance rescindable transactions. The transactions. lowest Index available Unlimited as a within the look-back defense to period is 4.26688%. foreclosure. Assignee liability. The loan is outside the SOL. 7956 Non Compliance [2] State - Missing 11/7/2005 Critical Fair Lending Notice 7957 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 4/5/2006 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 7957 Critical Credit [3] Missing Initial 4/5/2006 Application 7957 Non Compliance [2] Credit Score 4/5/2006 Critical Disclosure Not Present 7957 Non Compliance [2] Initial TIL 4/5/2006 Critical Missing 7957 Non Compliance [2] State - Missing 4/5/2006 Critical Notice to Purchaser- Mortgagor 7958 Non Compliance [2] State - Missing 4/12/2006 Critical Pre-Application Dislcosure 7959 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 4/20/2006 underdisclosed >$35 disclosed by $130.74 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7960 Critical Compliance [3] HUD-1 Final HUD-1 is not NO 4/25/2006 Incomplete executed by the borrower or stamped by the settlement agent. 7960 Critical Credit [3] Appraisal Appraisal 4/25/2006 Incomplete incomplete due to improper imaging resulting in the bottom portion of the document cut-off. 7960 Critical Credit [3] Initial Initial 4/25/2006 Application application Incomplete incomplete due to missing origination entity information. 7960 Non Compliance [2] Affiliated 4/25/2006 Critical Business Doc Missing 7961 Non Compliance [2] Affiliated 4/27/2006 Critical Business Doc Missing 7961 Non Compliance [2] Credit Score 4/27/2006 Critical Disclosure Not Present 7962 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 4/14/2006 underdisclosed >$35 disclosed by $231.79 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing TIL defense to itemization. foreclosure. Assignee liability. The loan is outside the SOL. 7962 Critical Compliance [3] ROR Incorrect ROR incorrect form used ROR Form - 4/14/2006 Form - Non Lender to for non lender to Because this Lender Not On H8/G8 lender refinance, H8 or issue is not G8 form not used. uniformly settled among the circuit courts, the continuing risk that the borrower may have an extended right to rescind (3 additional years) if a creditor uses the incorrect Model Form remains. Because of this uncertainty, we continue to recommend that creditors use Model Form H-8 only for refinances involving a new creditor and Model Form H-9 for refinances involving the same creditor. The loan is outside the SOL. 7963 Non Compliance [2] Credit Score 4/28/2006 Critical Disclosure Not Present 7963 Non Compliance [2] Initial GFE 4/28/2006 Critical Missing 7963 Non Compliance [2] Initial TIL 4/28/2006 Critical Missing 7963 Non Compliance [2] State - Missing 4/28/2006 Critical Mortgage Loan Commitment 7963 Non Compliance [2] State - Missing 4/28/2006 Critical Notice of Material Change of Mortgage Loan Terms 7963 Non Compliance [2] State - Missing 4/28/2006 Critical Notice to Purchaser- Mortgagor 7963 Non Compliance [2] State - Missing 4/28/2006 Critical Pre-Application Dislcosure 7964 Critical Credit [3] Credit Report 1/9/2006 Missing 7964 Non Compliance [2] Credit Score 1/9/2006 Critical Disclosure Not Present 7964 Non Compliance [2] HMDA-reportable 1/9/2006 Critical rate spread (1/1/04- 10/1/09) 7964 Non Compliance [2] State - Missing 1/9/2006 Critical Anti-Coercion Notice 7964 Non Compliance [2] State - Missing 1/9/2006 Critical Lock In Agreement 7964 Non Compliance [2] State - Missing 1/9/2006 Critical Notice to Purchaser- Mortgagor 7964 Non Compliance [2] State - Missing 1/9/2006 Critical Pre-Application Dislcosure 7965 Non Compliance [2] State - Missing 5/16/2006 Critical Notice to Purchaser- Mortgagor 7965 Non Compliance [2] State - Missing 5/16/2006 Critical Pre-Application Dislcosure 7966 Critical Credit [3] Final 12/30/2004 Application Missing 7966 Critical Credit [3] Missing Initial 12/30/2004 Application 7966 Non Compliance [2] Affiliated 12/30/2004 Critical Business Doc Missing 7966 Non Compliance [2] Initial GFE 12/30/2004 Critical Missing 7966 Non Compliance [2] Initial TIL 12/30/2004 Critical Missing 7966 Non Compliance [2] State - Missing 12/30/2004 Critical Anti-Coercion Notice 7966 Non Compliance [2] State - Missing 12/30/2004 Critical Broker Agreement 7966 Non Compliance [2] State - Missing 12/30/2004 Critical Lock In Agreement 7966 Non Compliance [2] State - Missing 12/30/2004 Critical Notice of Material Change of Mortgage Loan Terms 7966 Non Compliance [2] State - Missing 12/30/2004 Critical Notice to Purchaser- Mortgagor 7967 Critical Compliance [3] APR Tolerance APR under disclosed by APR - 1yr 11/23/2005 UnderDisclosed 0.125 .1308 which exceeds the affirmative, .125 tolerance. 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. 7967 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 11/23/2005 underdisclosed >$35 disclosed by $2971.95 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. TIL rescindable itemization did not transactions. disclose a loan Unlimited as a discount fee of defense to $3011.25 as a prepaid foreclosure. finance charges. Assignee liability. The loan is outside the SOL. 7967 Critical Credit [3] Credit Report 11/23/2005 Missing 7967 Critical Credit [3] Final 11/23/2005 Application Missing 7967 Critical Credit [3] Missing Initial 11/23/2005 Application 7967 Non Compliance [2] Affiliated 11/23/2005 Critical Business Doc Missing 7967 Non Compliance [2] Initial GFE 11/23/2005 Critical Missing 7967 Non Compliance [2] Initial TIL 11/23/2005 Critical Missing 7968 Critical Credit [3] Final 2/24/2006 Application Missing 7968 Critical Credit [3] Missing Initial 2/24/2006 Application 7968 Non Compliance [2] Credit Score 2/24/2006 Critical Disclosure Not Present 7968 Non Compliance [2] Initial GFE 2/24/2006 Critical Missing 7969 Critical Credit [3] Final 10/14/2005 Application Missing 7969 Critical Credit [3] Missing Initial 10/14/2005 Application 7969 Non Compliance [2] Initial GFE 10/14/2005 Critical Missing 7969 Non Compliance [2] Initial TIL 10/14/2005 Critical Missing 7970 Critical Credit [3] Appraisal 12/21/2005 Missing 7970 Critical Credit [3] Credit Report 12/21/2005 Missing 7970 Critical Credit [3] Final 12/21/2005 Application Missing 7970 Critical Credit [3] Missing Initial 12/21/2005 Application 7970 Non Compliance [2] Initial GFE 12/21/2005 Critical Missing 7970 Non Compliance [2] Initial TIL 12/21/2005 Critical Missing 7970 Non Compliance [2] State - Missing 12/21/2005 Critical Notice to Purchaser- Mortgagor 7971 Critical Compliance [3] HUD-1 Final HUD not signed by NO 1/30/2006 Incomplete the borrower or stamped by settlement agent. 7971 Critical Credit [3] Final 1/30/2006 Application Missing 7971 Critical Credit [3] Missing Initial 1/30/2006 Application 7971 Non Compliance [2] Initial GFE 1/30/2006 Critical Missing 7971 Non Compliance [2] Initial TIL 1/30/2006 Critical Missing 7971 Non Compliance [2] State - Missing 1/30/2006 Critical Notice to Purchaser- Mortgagor 7971 Non Compliance [2] State - Missing 1/30/2006 Critical Pre-Application Dislcosure 7972 Non Compliance [2] State - Missing 4/14/2006 Critical Notice to Purchaser- Mortgagor 7972 Non Compliance [2] State - Missing 4/14/2006 Critical Pre-Application Dislcosure 7973 Non Compliance [2] HMDA-reportable 4/17/2006 Critical rate spread (1/1/04- 10/1/09) 7973 Non Compliance [2] Initial GFE 4/17/2006 Critical Date not within 3 days of Initial Application Date 7973 Non Compliance [2] Initial TIL 4/17/2006 Critical Date not within 3 days of Initial Application Date 7974 Non Compliance [2] Initial TIL 4/14/2006 Critical Date not within 3 days of Initial Application Date 7975 Non Compliance [2] State - Missing 4/6/2006 Critical Acknowledgment of Receipt of Good Faith Estimate 7975 Non Compliance [2] State - Missing 4/6/2006 Critical Hazard Insurance Disclosure 7975 Non Compliance [2] State - Missing 4/6/2006 Critical Notice to Cosigner 7976 Critical Credit [3] Final 12/19/2005 Application Missing 7976 Critical Credit [3] Missing Initial 12/19/2005 Application 7976 Non Compliance [2] Initial GFE 12/19/2005 Critical Missing 7976 Non Compliance [2] Initial TIL 12/19/2005 Critical Missing 7978 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 3/2/2006 underdisclosed >$35 disclosed by $38.92 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. TIL rescindable itemization did not transactions. disclose a courier fee Unlimited as a of $40 as a prepaid defense to finance charge. foreclosure. Assignee liability. The loan is outside the SOL. 7978 Critical Credit [3] Credit Report 3/2/2006 Missing 7978 Critical Credit [3] Final 3/2/2006 Application Missing 7978 Critical Credit [3] Missing Initial 3/2/2006 Application 7978 Critical Credit [3] No Net Tangible Unable to 3/2/2006 Benefit To Borrower determine net tangible benefit due to missing previous note, HUD, and/or payoff statement for subject property. 7978 Non Compliance [2] Credit Score 3/2/2006 Critical Disclosure Not Present 7978 Non Compliance [2] Initial GFE 3/2/2006 Critical Missing 7978 Non Compliance [2] Initial TIL 3/2/2006 Critical Missing 7979 Non Compliance [2] HMDA-reportable 6/6/2006 Critical rate spread (1/1/04- 10/1/09) 7980 Critical Compliance [3] ROR Missing ROR - 3yrs for 6/6/2006 rescindable transactions. The loan is outside the SOL. 7980 Critical Compliance [3] TIL Missing YES 6/6/2006 7980 Critical Credit [3] Appraisal 6/6/2006 Missing 7980 Critical Credit [3] Credit Report 6/6/2006 Missing 7980 Critical Credit [3] Final 6/6/2006 Application Missing 7980 Critical Credit [3] Missing Initial 6/6/2006 Application 7980 Non Compliance [2] Credit Score 6/6/2006 Critical Disclosure Not Present 7980 Non Compliance [2] HMDA-reportable 6/6/2006 Critical rate spread (1/1/04- 10/1/09) 7980 Non Compliance [2] Initial GFE 6/6/2006 Critical Missing 7980 Non Compliance [2] Initial TIL 6/6/2006 Critical Missing 7981 Critical Compliance [3] Note P&I Does The Note reflects P&I TILA - 1yr 5/31/2006 Not Equal Final TIL of $1278.81 and the TIL affirmative, P&I reflects an initial P&I 3yrs for of $1463.09. rescindable Discrepancy appears to transactions. be due lender Unlimited as a disclosing LPMI in the defense to monthly payment on foreclosure. final TIL. Discrepancy Assignee is $184.28 which equals liability. The difference between note loan is outside and TIL payments. the SOL. 7981 Non Compliance [2] HMDA-reportable 5/31/2006 Critical rate spread (1/1/04- 10/1/09) 7981 Non Compliance [2] State - Missing 5/31/2006 Critical Broker Agreement 7981 Non Compliance [2] State - Missing 5/31/2006 Critical Lock In Agreement 7981 Non Compliance [2] State - Missing 5/31/2006 Critical Notice of Material Change of Mortgage Loan Terms 7981 Non Compliance [2] State - Missing 5/31/2006 Critical Notice to Purchaser- Mortgagor 7981 Non Compliance [2] State - Missing 5/31/2006 Critical Pre-Application Dislcosure 7982 Critical Credit [3] Final 6/25/1999 Application Missing 7982 Critical Credit [3] Missing Initial 6/25/1999 Application 7982 Non Compliance [2] State - Missing 6/25/1999 Critical Anti-Coercion Notice 7983 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 7/13/2006 underdisclosed >$100 disclosed by $75,446.49 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. It rescindable appears a lower index transactions. was used at origination Unlimited as a than the 5.41125% defense to available within the foreclosure. look-back period. Assignee liability. The loan is outside the SOL. 7983 Non Compliance [2] Affiliated 7/13/2006 Critical Business Doc Missing 7983 Non Compliance [2] Initial TIL 7/13/2006 Critical Missing 7983 Non Compliance [2] State - Missing 7/13/2006 Critical Notice to Purchaser- Mortgagor 7984 Critical Compliance [3] TIL Incomplete Final TIL is marked NO 11/23/2005 final and was signed at closing; however, reflects estimated APR, Finance Charge, Amount Finance and Total Payment figures. 7984 Critical Credit [3] Credit Report 11/23/2005 Missing 7984 Non Compliance [2] State - Missing 11/23/2005 Critical Notice to Purchaser- Mortgagor 7984 Non Compliance [2] State - Missing 11/23/2005 Critical Pre-Application Dislcosure 7985 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 7/27/2006 underdisclosed >$35 disclosed by $132.63 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7985 Non Compliance [2] State - Missing 7/27/2006 Critical Pre-Application Dislcosure 7986 Non Compliance [2] Initial TIL 7/8/2005 Critical Date not within 3 days of Initial Application Date 7986 Non Compliance [2] State - Missing 7/8/2005 Critical Lock In Agreement 7986 Non Compliance [2] State - Missing 7/8/2005 Critical Mortgage Loan Commitment 7986 Non Compliance [2] State - Missing 7/8/2005 Critical Notice of Material Change of Mortgage Loan Terms 7986 Non Compliance [2] State - Missing 7/8/2005 Critical Notice to Purchaser- Mortgagor 7986 Non Compliance [2] State - Missing 7/8/2005 Critical Pre-Application Dislcosure 7987 Non Compliance [2] State - Missing 8/29/2006 Critical Notice to Purchaser- Mortgagor 7987 Non Credit [2] Manufactured 8/29/2006 Critical (Double-Wide) 7988 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 9/20/2006 underdisclosed >$100 disclosed by $22,727.23 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. It rescindable appears a lower Index transactions. was used at origination Unlimited as a than the 5.38188% Index defense to available within the foreclosure. look-back period. Assignee liability. The loan is outside the SOL. 7988 Non Compliance [2] State - Missing 9/20/2006 Critical Notice to Purchaser- Mortgagor 7988 Non Compliance [2] State - Missing 9/20/2006 Critical Pre-Application Dislcosure 7989 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 9/27/2006 underdisclosed >$35 disclosed by $126.25 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing TIL itemization defense to of amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7989 Critical Credit [3] Missing Initial 9/27/2006 Application 7989 Non Compliance [2] Affiliated 9/27/2006 Critical Business Doc Missing 7989 Non Compliance [2] State - Missing 9/27/2006 Critical Pre-Application Dislcosure 7990 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 7/18/2005 the borrower at closing, however, reflects estimated APR, finance charges, and total payment figures. It is also missing the first payment amount. 7990 Critical Credit [3] Credit Report 7/18/2005 Missing 7990 Critical Credit [3] Final 7/18/2005 Application Missing 7990 Critical Credit [3] Missing Initial 7/18/2005 Application 7990 Non Compliance [2] Affiliated 7/18/2005 Critical Business Doc Missing 7990 Non Compliance [2] Initial GFE 7/18/2005 Critical Missing 7990 Non Compliance [2] State - Missing 7/18/2005 Critical Anti-Coercion Notice 7990 Non Compliance [2] State - Missing 7/18/2005 Critical Broker Agreement 7990 Non Compliance [2] State - Missing 7/18/2005 Critical Notice to Purchaser- Mortgagor 7990 Non Compliance [2] State - Missing 7/18/2005 Critical Pre-Application Dislcosure 7991 Critical Compliance [3] TIL Incomplete Final TIL is executed NO 7/25/2005 by borrower at closing; however, reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. 7991 Non Compliance [2] Affiliated 7/25/2005 Critical Business Doc Missing 7991 Non Compliance [2] Initial GFE 7/25/2005 Critical Date not within 3 days of Initial Application Date 7991 Non Compliance [2] Initial TIL 7/25/2005 Critical Date not within 3 days of Initial Application Date 7992 Critical Compliance [3] TIL Incomplete Final TIL is executed NO 6/27/2006 by borrower at closing; however reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. 7992 Critical Credit [3] Credit Report 6/27/2006 Missing 7992 Critical Credit [3] Final 6/27/2006 Application Missing 7992 Critical Credit [3] Missing Initial 6/27/2006 Application 7992 Non Compliance [2] Affiliated 6/27/2006 Critical Business Doc Missing 7992 Non Compliance [2] Credit Score 6/27/2006 Critical Disclosure Not Present 7992 Non Compliance [2] State - Missing 6/27/2006 Critical Anti-Coercion Notice 7992 Non Compliance [2] State - Missing 6/27/2006 Critical Broker Agreement 7992 Non Compliance [2] State - Missing 6/27/2006 Critical Notice to Purchaser- Mortgagor 7993 Critical Credit [3] Credit Report N/A N/A 11/7/2006 Missing 7993 Non Compliance [2] State - Missing N/A N/A 11/7/2006 Critical Pre-Application Dislcosure 7994 Non Compliance [2] State - Missing 11/30/2006 Critical Notice to Purchaser- Mortgagor 7995 Critical Credit [3] Missing Initial 12/15/2006 Application 7995 Non Compliance [2] State - Missing 12/15/2006 Critical Anti-Coercion Notice 7995 Non Compliance [2] State - Missing 12/15/2006 Critical Notice to Purchaser- Mortgagor 7995 Non Credit [2] Combined Orig 12/15/2006 Critical LTV >100% 7996 Critical Compliance [3] TIL Incomplete Final TIL is executed NO 7/13/2006 by borrower at closing; however reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. 7996 Non Compliance [2] Credit Score 7/13/2006 Critical Disclosure Not Present 7996 Non Compliance [2] HMDA-reportable 7/13/2006 Critical rate spread (1/1/04- 10/1/09) 7997 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 11/30/2005 underdisclosed >$100 disclosed by $15024.13 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 7997 Critical Compliance [3] TIL Incomplete Final TIL is marked NO 11/30/2005 final and was signed at closing, however reflects estimated APR, finance charge, amount financed and total payment figures. 7997 Critical Credit [3] Credit Report 11/30/2005 Missing 7997 Non Compliance [2] Credit Score 11/30/2005 Critical Disclosure Not Present 7997 Non Compliance [2] State - Missing 11/30/2005 Critical Pre-Application Dislcosure 7998 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 11/14/2005 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 7998 Critical Credit [3] Credit Report 11/14/2005 Missing 7998 Non Compliance [2] Credit Score 11/14/2005 Critical Disclosure Not Present 7998 Non Compliance [2] State - Missing 11/14/2005 Critical Broker Agreement 7998 Non Compliance [2] State - Missing 11/14/2005 Critical Pre-Application Dislcosure 7999 Critical Compliance [3] TIL Incomplete Final TIL is marked NO 11/18/2005 final and was signed at closing; however, reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. 7999 Critical Credit [3] Credit Report 11/18/2005 Missing 7999 Non Compliance [2] Credit Score 11/18/2005 Critical Disclosure Not Present 7999 Non Compliance [2] State - Missing 11/18/2005 Critical Anti-Coercion Notice 7999 Non Compliance [2] State - Missing 11/18/2005 Critical Notice to Purchaser- Mortgagor 7999 Non Compliance [2] State - Missing 11/18/2005 Critical Pre-Application Dislcosure 8000 Critical Compliance [3] TIL Incomplete N/A Final TIL was signed by NO 1/12/2007 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 8001 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 1/26/2007 underdisclosed >$35 disclosed by $123.69 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8001 Critical Compliance [3] ROR Incorrect ROR incorrect form used ROR Form - 1/26/2007 Form - Lender to for lender to lender Because this Lender Not On H9/G9 refinance, H9 or G9 issue is not form not used. uniformly settled among the circuit courts, the continuing risk that the borrower may have an extended right to rescind (3 additional years) if a creditor uses the incorrect Model Form remains. Because of this uncertainty, we continue to recommend that creditors use Model Form H-8 only for refinances involving a new creditor and Model Form H-9 for refinances involving the same creditor. The loan is outside the SOL. 8002 Critical Credit [3] No Net Tangible Unable to 3/20/2007 Benefit To Borrower determine net tangible benefit due to missing previous note, HUD, and/or payoff statement for subject property. 8002 Non Compliance [2] State - Missing 3/20/2007 Critical Pre-Application Dislcosure 8003 Critical Compliance [3] HUD-1 Missing NO 12/5/2005 8003 Critical Compliance [3] TIL Missing NO 12/5/2005 8003 Critical Credit [3] Appraisal 12/5/2005 Missing 8003 Critical Credit [3] Credit Report 12/5/2005 Missing 8003 Critical Credit [3] Final 12/5/2005 Application Missing 8003 Critical Credit [3] Missing Initial 12/5/2005 Application 8003 Non Compliance [2] Affiliated 12/5/2005 Critical Business Doc Missing 8003 Non Compliance [2] Credit Score 12/5/2005 Critical Disclosure Not Present 8003 Non Compliance [2] Initial GFE 12/5/2005 Critical Missing 8003 Non Compliance [2] Initial TIL 12/5/2005 Critical Missing 8003 Non Compliance [2] State - Missing 12/5/2005 Critical Anti-Coercion Notice 8003 Non Compliance [2] State - Missing 12/5/2005 Critical Notice to Purchaser- Mortgagor 8004 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 7/21/2006 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 8004 Critical Credit [3] Credit Report 7/21/2006 Missing 8004 Non Compliance [2] Credit Score 7/21/2006 Critical Disclosure Not Present 8004 Non Compliance [2] State - Missing 7/21/2006 Critical Notice to Purchaser- Mortgagor 8005 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 7/31/2006 underdisclosed >$100 disclosed by $2550.40 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. It rescindable appears a lower Index transactions. was used at origination Unlimited as a than the 5.5393% Index defense to available within the foreclosure. look-back period. Assignee liability. The loan is outside the SOL. 8005 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 7/31/2006 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 8005 Critical Credit [3] Credit Report 7/31/2006 Missing 8005 Critical Credit [3] Initial 7/31/2006 Application Unsigned 8005 Non Compliance [2] Credit Score 7/31/2006 Critical Disclosure Not Present 8005 Non Compliance [2] Initial GFE 7/31/2006 Critical Date not within 3 days of Initial Application Date 8006 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 11/23/2005 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 8006 Critical Credit [3] Credit Report 11/23/2005 Missing 8006 Non Compliance [2] Affiliated 11/23/2005 Critical Business Doc Missing 8007 Critical Compliance [3] ROR Incorrect ROR incorrect form used ROR Form - 3/23/2007 Form - Lender to for lender to lender Because this Lender Not On H9/G9 refinance, H9 or G9 issue is not form not used. uniformly settled among the circuit courts, the continuing risk that the borrower may have an extended right to rescind (3 additional years) if a creditor uses the incorrect Model Form remains. Because of this uncertainty, we continue to recommend that creditors use Model Form H-8 only for refinances involving a new creditor and Model Form H-9 for refinances involving the same creditor. The loan is outside the SOL. 8007 Non Compliance [2] State - Missing 3/23/2007 Critical Borrower's Choice of Attorney Disclosure 8007 Non Compliance [2] State - Missing 3/23/2007 Critical Insurance Escrow Account Disclosure Statement 8007 Non Compliance [2] State - Missing 3/23/2007 Critical Interest Rate Disclsoure 8007 Non Compliance [2] State - Missing 3/23/2007 Critical Prevailing Commitment Disclosure 8007 Non Compliance [2] State - Missing 3/23/2007 Critical Tax Escrow Account Designation 8008 Critical Compliance [3] TIL Incomplete Final TIL reflects NO 11/22/2005 estimated APR, finance charges, amount financed, and total of payments. 8008 Non Compliance [2] Affiliated 11/22/2005 Critical Business Doc Missing 8009 Critical Compliance [3] TIL Missing NO 4/6/2006 8009 Critical Credit [3] Appraisal 4/6/2006 Missing 8009 Critical Credit [3] Credit Report 4/6/2006 Missing 8009 Critical Credit [3] Final 4/6/2006 Application Missing 8009 Critical Credit [3] Missing Initial 4/6/2006 Application 8009 Non Compliance [2] Affiliated 4/6/2006 Critical Business Doc Missing 8009 Non Compliance [2] Credit Score 4/6/2006 Critical Disclosure Not Present 8009 Non Compliance [2] Initial GFE 4/6/2006 Critical Missing 8009 Non Compliance [2] Initial TIL 4/6/2006 Critical Missing 8009 Non Compliance [2] State - Missing 4/6/2006 Critical Anti-Coercion Notice 8009 Non Compliance [2] State - Missing 4/6/2006 Critical Broker Agreement 8009 Non Compliance [2] State - Missing 4/6/2006 Critical Lock In Agreement 8009 Non Compliance [2] State - Missing 4/6/2006 Critical Mortgage Loan Commitment 8009 Non Compliance [2] State - Missing 4/6/2006 Critical Notice of Material Change of Mortgage Loan Terms 8009 Non Compliance [2] State - Missing 4/6/2006 Critical Notice to Purchaser- Mortgagor 8009 Non Compliance [2] State - Missing 4/6/2006 Critical Pre-Application Dislcosure 8010 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 1/31/2006 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 8010 Critical Credit [3] Credit Report 1/31/2006 Missing 8010 Critical Credit [3] Missing Initial 1/31/2006 Application 8010 Non Compliance [2] Initial TIL 1/31/2006 Critical Missing 8011 Critical Compliance [3] TIL Incomplete N/A Final TIL is marked NO 5/23/2006 final and was signed at closing; however, reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. 8011 Critical Credit [3] Credit Report N/A N/A 5/23/2006 Missing 8011 Non Compliance [2] State - Missing N/A N/A 5/23/2006 Critical Broker Agreement 8011 Non Compliance [2] State - Missing N/A N/A 5/23/2006 Critical Lock In Agreement 8011 Non Compliance [2] State - Missing N/A N/A 5/23/2006 Critical Notice of Material Change of Mortgage Loan Terms 8011 Non Compliance [2] State - Missing N/A N/A 5/23/2006 Critical Notice to Purchaser- Mortgagor 8011 Non Compliance [2] State - Missing N/A N/A 5/23/2006 Critical Pre-Application Dislcosure 8012 Critical Compliance [3] TIL Incomplete N/A Final TIL was signed by NO 5/12/2006 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 8012 Critical Credit [3] Credit Report N/A N/A 5/12/2006 Missing 8012 Non Compliance [2] Credit Score N/A N/A 5/12/2006 Critical Disclosure Not Present 8012 Non Compliance [2] Initial GFE N/A N/A 5/12/2006 Critical Date not within 3 days of Initial Application Date 8012 Non Compliance [2] State - Missing N/A N/A 5/12/2006 Critical Notice to Purchaser- Mortgagor 8012 Non Compliance [2] State - Missing N/A N/A 5/12/2006 Critical Pre-Application Dislcosure 8013 Critical Compliance [3] HUD-1 Missing NO 5/8/2006 8013 Critical Compliance [3] TIL Missing NO 5/8/2006 8013 Critical Credit [3] Appraisal 5/8/2006 Missing 8013 Critical Credit [3] Credit Report 5/8/2006 Missing 8013 Critical Credit [3] Final 5/8/2006 Application Missing 8013 Critical Credit [3] MI Missing 5/8/2006 8013 Critical Credit [3] Missing Initial 5/8/2006 Application 8013 Non Compliance [2] Credit Score 5/8/2006 Critical Disclosure Not Present 8013 Non Compliance [2] Initial GFE 5/8/2006 Critical Missing 8013 Non Compliance [2] Initial TIL 5/8/2006 Critical Missing 8013 Non Compliance [2] State - Missing 5/8/2006 Critical Anti-Coercion Notice 8014 Critical Compliance [3] TIL Incomplete N/A Final TIL is incomplete NO 8/22/2006 due to amount financed being marked as estimate. 8014 Critical Credit [3] Missing Initial N/A N/A 8/22/2006 Application 8014 Non Compliance [2] Affiliated N/A N/A 8/22/2006 Critical Business Doc Missing 8014 Non Compliance [2] Initial GFE N/A N/A 8/22/2006 Critical Date not within 3 days of Initial Application Date 8014 Non Compliance [2] State - Missing N/A N/A 8/22/2006 Critical Anti-Coercion Notice 8014 Non Compliance [2] State - Missing N/A N/A 8/22/2006 Critical Lock In Agreement 8014 Non Compliance [2] State - Missing N/A N/A 8/22/2006 Critical Notice to Purchaser- Mortgagor 8014 Non Compliance [2] State - Missing N/A N/A 8/22/2006 Critical Pre-Application Dislcosure 8015 Critical Compliance [3] HUD-1 Missing NO 4/26/2007 8015 Critical Compliance [3] TIL Missing NO 4/26/2007 8015 Critical Credit [3] Appraisal 4/26/2007 Missing 8015 Critical Credit [3] Credit Report 4/26/2007 Missing 8015 Critical Credit [3] Final 4/26/2007 Application Missing 8015 Critical Credit [3] Missing Initial 4/26/2007 Application 8015 Non Compliance [2] Affiliated 4/26/2007 Critical Business Doc Missing 8015 Non Compliance [2] Credit Score 4/26/2007 Critical Disclosure Not Present 8015 Non Compliance [2] Initial GFE 4/26/2007 Critical Missing 8015 Non Compliance [2] State - Missing 4/26/2007 Critical Anti-Coercion Notice 8015 Non Compliance [2] State - Missing 4/26/2007 Critical Lock In Agreement 8015 Non Compliance [2] State - Missing 4/26/2007 Critical Mortgage Loan Commitment 8015 Non Compliance [2] State - Missing 4/26/2007 Critical Notice of Material Change of Mortgage Loan Terms 8015 Non Compliance [2] State - Missing 4/26/2007 Critical Pre-Application Dislcosure 8016 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 1/13/2006 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 8017 Critical Compliance [3] HUD-1 Missing NO 11/21/2005 8017 Critical Compliance [3] TIL Missing NO 11/21/2005 8017 Critical Credit [3] Appraisal 11/21/2005 Missing 8017 Critical Credit [3] Credit Report 11/21/2005 Missing 8017 Critical Credit [3] Final 11/21/2005 Application Missing 8017 Critical Credit [3] Missing Initial 11/21/2005 Application 8017 Non Compliance [2] Credit Score 11/21/2005 Critical Disclosure Not Present 8017 Non Compliance [2] Initial GFE 11/21/2005 Critical Missing 8017 Non Compliance [2] Initial TIL 11/21/2005 Critical Missing 8017 Non Compliance [2] State - Missing 11/21/2005 Critical Anti-Coercion Notice 8017 Non Compliance [2] State - Missing 11/21/2005 Critical Mortgage Loan Commitment 8017 Non Compliance [2] State - Missing 11/21/2005 Critical Notice of Material Change of Mortgage Loan Terms 8017 Non Compliance [2] State - Missing 11/21/2005 Critical Notice to Purchaser- Mortgagor 8017 Non Compliance [2] State - Missing 11/21/2005 Critical Pre-Application Dislcosure 8018 Critical Credit [3] No Net Tangible Unable to 5/25/2007 Benefit To Borrower determine net tangible benefit due to, missing previous note and/or payoff statement for subject property. Borrower is not paying off any debt at time of closing or receiving more than $2,000 at closing. 8018 Non Compliance [2] State - Missing 5/25/2007 Critical Anti-Coercion Notice 8019 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 6/2/2006 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 8019 Critical Credit [3] Appraisal Appraisal is 6/2/2006 Incomplete done subject to completion; however there is no completion cert in file. 8019 Non Compliance [2] Affiliated 6/2/2006 Critical Business Doc Missing 8020 Critical Credit [3] Credit Report 12/5/2005 Missing 8020 Non Compliance [2] Affiliated 12/5/2005 Critical Business Doc Missing 8020 Non Compliance [2] Credit Score 12/5/2005 Critical Disclosure Not Present 8020 Non Compliance [2] HMDA-reportable 12/5/2005 Critical rate spread (1/1/04- 10/1/09) 8020 Non Compliance [2] State - Missing 12/5/2005 Critical Anti-Coercion Notice 8020 Non Compliance [2] State - Missing 12/5/2005 Critical Notice to Purchaser- Mortgagor 8021 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 11/17/2005 the borrower at closing, however, reflects estimated amount financed figure. 8021 Critical Credit [3] Credit Report 11/17/2005 Missing 8021 Critical Credit [3] MI Missing 11/17/2005 8022 Critical Compliance [3] TIL Incomplete Final TIL is marked NO 8/31/2006 final and was signed at closing; however, reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. 8022 Critical Credit [3] Credit Report 8/31/2006 Missing 8022 Non Compliance [2] Credit Score 8/31/2006 Critical Disclosure Not Present 8022 Non Compliance [2] Initial GFE 8/31/2006 Critical Date not within 3 days of Initial Application Date 8023 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 6/29/2007 underdisclosed >$35 disclosed by $60.01 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8024 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 12/1/2005 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 8024 Critical Credit [3] Credit Report 12/1/2005 Missing 8024 Non Compliance [2] Credit Score 12/1/2005 Critical Disclosure Not Present 8024 Non Compliance [2] State - Missing 12/1/2005 Critical Lock In Agreement 8024 Non Compliance [2] State - Missing 12/1/2005 Critical Notice to Purchaser- Mortgagor 8025 Critical Credit [3] Credit Report 12/16/2005 Missing 8025 Critical Credit [3] Missing Initial 12/16/2005 Application 8025 Non Compliance [2] Credit Score 12/16/2005 Critical Disclosure Not Present 8025 Non Compliance [2] State - Missing 12/16/2005 Critical Broker Agreement 8025 Non Compliance [2] State - Missing 12/16/2005 Critical Lock In Agreement 8026 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 5/23/2006 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 8026 Critical Credit [3] Missing Initial 5/23/2006 Application 8026 Non Compliance [2] Initial GFE 5/23/2006 Critical Date not within 3 days of Initial Application Date 8026 Non Compliance [2] Initial TIL 5/23/2006 Critical Date not within 3 days of Initial Application Date 8027 Critical Compliance [3] TIL Incomplete Final TIL incomplete NO 8/3/1993 due to bottom section is cut off. 8027 Critical Credit [3] Application Final 8/3/1993 Incomplete application incomplete due to bottom sections of all pages are cut off. 8027 Critical Credit [3] Appraisal Appraisal 8/3/1993 Incomplete incomplete due to bottom sections of all pages are cut off. 8027 Critical Credit [3] Initial Initial 8/3/1993 Application application Incomplete incomplete due to bottom sections of all pages are cut off. 8027 Non Compliance [2] Affiliated 8/3/1993 Critical Business Doc Missing 8027 Non Compliance [2] Initial GFE Initial GFE incomplete 8/3/1993 Critical Incomplete due to bottom section is cut off. 8027 Non Compliance [2] State - Missing 8/3/1993 Critical Anti-Coercion Notice 8027 Non Compliance [2] State - Missing 8/3/1993 Critical Notice to Purchaser- Mortgagor 8028 Non Compliance [2] Affiliated 6/11/2003 Critical Business Doc Missing 8028 Non Compliance [2] Initial GFE 6/11/2003 Critical Missing 8028 Non Compliance [2] Initial TIL 6/11/2003 Critical Missing 8029 Critical Compliance [3] Finance Charge N/A Finance charges under Finance Charge 1/20/1999 underdisclosed >$35 disclosed by $719.69 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. TIL rescindable itemization did not transactions. disclose an application Unlimited as a fee of $350, attorney defense to fee of $350 courier fee foreclosure. of $20 and Lender doc Assignee prep of $150 as prepaid liability. The finance charge. loan is outside the SOL. 8029 Non Compliance [2] Affiliated N/A N/A 1/20/1999 Critical Business Doc Missing 8029 Non Compliance [2] State - Missing N/A N/A 1/20/1999 Critical Notice of Consumers Right to Obtain a Security Freeze 8030 Critical Compliance [3] TIL Missing NO 12/27/2005 8030 Non Compliance [2] State - Missing 12/27/2005 Critical Pre-Application Dislcosure 8031 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 11/18/2005 underdisclosed >$100 disclosed by $17,618.23 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Final TIL rescindable indicates the Index transactions. used was 4.175%. The Unlimited as a lowest Index available defense to within the look-back foreclosure. period is 4.5%. Assignee liability. The loan is outside the SOL. 8031 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 11/18/2005 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 8031 Critical Credit [3] Credit Report 11/18/2005 Missing 8031 Non Compliance [2] Affiliated 11/18/2005 Critical Business Doc Missing 8031 Non Compliance [2] State - Missing 11/18/2005 Critical Notice to Purchaser- Mortgagor 8031 Non Compliance [2] State - Missing 11/18/2005 Critical Pre-Application Dislcosure 8032 Critical Compliance [3] TIL Incomplete N/A Final TIL was signed by NO 11/18/2005 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 8032 Critical Credit [3] Credit Report N/A N/A 11/18/2005 Missing 8032 Critical Credit [3] Final N/A N/A 11/18/2005 Application Missing 8032 Critical Credit [3] Missing Initial N/A N/A 11/18/2005 Application 8032 Non Compliance [2] State - Missing N/A N/A 11/18/2005 Critical Notice to Purchaser- Mortgagor 8033 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 12/13/2005 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 8033 Critical Credit [3] Missing Initial 12/13/2005 Application 8033 Non Compliance [2] Affiliated 12/13/2005 Critical Business Doc Missing 8033 Non Compliance [2] HMDA-reportable 12/13/2005 Critical rate spread (1/1/04- 10/1/09) 8033 Non Compliance [2] Initial GFE 12/13/2005 Critical Date not within 3 days of Initial Application Date 8033 Non Compliance [2] Initial TIL 12/13/2005 Critical Date not within 3 days of Initial Application Date 8033 Non Compliance [2] State - Missing 12/13/2005 Critical Mortgage Loan Commitment 8033 Non Compliance [2] State - Missing 12/13/2005 Critical Notice to Purchaser- Mortgagor 8034 Critical Compliance [3] HUD-1 Final HUD not signed by NO 1/9/2006 Incomplete the borrower or stamped by settlement agent. 8034 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 1/9/2006 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 8034 Critical Credit [3] Initial Final 1/9/2006 Application application Incomplete incomplete due to missing origination entity information. 8034 Non Compliance [2] Affiliated 1/9/2006 Critical Business Doc Missing 8034 Non Compliance [2] Credit Score 1/9/2006 Critical Disclosure Not Present 8034 Non Compliance [2] State - Missing 1/9/2006 Critical Notice of Material Change of Mortgage Loan Terms 8034 Non Compliance [2] State - Missing 1/9/2006 Critical Notice to Purchaser- Mortgagor 8035 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 5/30/2006 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 8035 Critical Credit [3] Credit Report 5/30/2006 Missing 8035 Critical Credit [3] Missing Initial 5/30/2006 Application 8035 Non Compliance [2] Initial TIL 5/30/2006 Critical Missing 8035 Non Compliance [2] State - Missing 5/30/2006 Critical Pre-Application Dislcosure 8036 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 6/7/2006 the borrower at closing, however, reflects estimated amount financed figure. 8036 Critical Credit [3] Credit Report 6/7/2006 Missing 8036 Critical Credit [3] Missing Initial 6/7/2006 Application 8036 Non Compliance [2] HMDA-reportable 6/7/2006 Critical rate spread (1/1/04- 10/1/09) 8036 Non Compliance [2] Initial GFE 6/7/2006 Critical Date not within 3 days of Initial Application Date 8036 Non Compliance [2] State - Missing 6/7/2006 Critical Pre-Application Dislcosure 8037 Critical Compliance [3] TIL Incomplete Final TIL is executed NO 6/7/2006 by borrower at closing; however reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. 8037 Critical Credit [3] Credit Report 6/7/2006 Missing 8037 Non Compliance [2] Credit Score 6/7/2006 Critical Disclosure Not Present 8037 Non Compliance [2] HMDA-reportable 6/7/2006 Critical rate spread (1/1/04- 10/1/09) 8037 Non Compliance [2] Initial GFE 6/7/2006 Critical Date not within 3 days of Initial Application Date 8038 Critical Compliance [3] TIL Incomplete TIL incomplete due to NO 7/14/2006 executed by borrower at closing; however reflects estimated Amount Financed Charge figure. 8038 Non Compliance [2] Credit Score 7/14/2006 Critical Disclosure Not Present 8039 Critical Compliance [3] APR Tolerance APR under disclosed by APR - 1yr 8/1/2006 UnderDisclosed 0.25 .5188 which exceeds the affirmative, .25 tolerance. 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. 8039 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 8/1/2006 underdisclosed >$100 disclosed by $1327.72 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8039 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 8/1/2006 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 8039 Critical Credit [3] Credit Report 8/1/2006 Missing 8039 Non Compliance [2] Affiliated 8/1/2006 Critical Business Doc Missing 8039 Non Compliance [2] Credit Score 8/1/2006 Critical Disclosure Not Present 8039 Non Compliance [2] State - Missing 8/1/2006 Critical Pre-Application Dislcosure 8040 Critical Compliance [3] APR Tolerance APR under disclosed by APR - 1yr 8/11/2006 UnderDisclosed 0.25 .7831 which exceeds the affirmative, .25 tolerance. 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. 8040 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 8/11/2006 underdisclosed >$100 dislcosed by 376.34 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8040 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 8/11/2006 the borrower at closing, however, reflects estimated amount financed figure. 8040 Non Compliance [2] Credit Score 8/11/2006 Critical Disclosure Not Present 8040 Non Compliance [2] HMDA-reportable 8/11/2006 Critical rate spread (1/1/04- 10/1/09) 8040 Non Compliance [2] State - Missing 8/11/2006 Critical Mortgage Loan Commitment 8040 Non Compliance [2] State - Missing 8/11/2006 Critical Notice of Material Change of Mortgage Loan Terms 8040 Non Compliance [2] State - Missing 8/11/2006 Critical Notice to Purchaser- Mortgagor 8041 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 8/25/2006 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 8041 Critical Credit [3] Credit Report 8/25/2006 Missing 8041 Non Compliance [2] Credit Score 8/25/2006 Critical Disclosure Not Present 8041 Non Compliance [2] HMDA-reportable 8/25/2006 Critical rate spread (1/1/04- 10/1/09) 8041 Non Compliance [2] Initial GFE 8/25/2006 Critical Date not within 3 days of Initial Application Date 8041 Non Compliance [2] State - Missing 8/25/2006 Critical Notice to Purchaser- Mortgagor 8042 Critical Compliance [3] APR Tolerance APR under disclosed by APR - 1yr 12/21/2006 UnderDisclosed 0.125 .2933 which exceeds the affirmative, .125 tolerance. 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. 8042 Critical Compliance [3] TIL Incomplete Final TIL is marked NO 12/21/2006 final and was signed at closing; however, reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. 8042 Non Compliance [2] Credit Score 12/21/2006 Critical Disclosure Not Present 8042 Non Compliance [2] Initial GFE 12/21/2006 Critical Date not within 3 days of Initial Application Date 8042 Non Compliance [2] Initial TIL 12/21/2006 Critical Date not within 3 days of Initial Application Date 8042 Non Compliance [2] State - Missing 12/21/2006 Critical Pre-Application Dislcosure 8043 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 10/17/2006 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 8043 Non Compliance [2] Credit Score 10/17/2006 Critical Disclosure Not Present 8043 Non Compliance [2] Initial GFE 10/17/2006 Critical Date not within 3 days of Initial Application Date 8043 Non Compliance [2] Initial TIL 10/17/2006 Critical Date not within 3 days of Initial Application Date 8043 Non Compliance [2] State - Missing 10/17/2006 Critical Notice to Purchaser- Mortgagor 8043 Non Compliance [2] State - Missing 10/17/2006 Critical Pre-Application Dislcosure 8044 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 10/16/2006 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 8044 Non Compliance [2] HMDA-reportable 10/16/2006 Critical rate spread (1/1/04- 10/1/09) 8044 Non Compliance [2] Initial TIL 10/16/2006 Critical Missing 8044 Non Compliance [2] State - Missing 10/16/2006 Critical Notice to Purchaser- Mortgagor 8045 Critical Compliance [3] APR Tolerance APR under disclosed by APR - 1yr 11/3/2006 UnderDisclosed 0.125 .4736 which exceeds the affirmative, .125 tolerance. 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. 8045 Critical Compliance [3] TIL Incomplete Final TIL is marked NO 11/3/2006 final and was signed at closing; however, reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. 8045 Critical Credit [3] Credit Report 11/3/2006 Missing 8045 Critical Credit [3] Note Incomplete Note incomplete 11/3/2006 due to clerical error on coborrower's last name: 2nd letter of name is a zero. 8045 Non Compliance [2] State - Missing 11/3/2006 Critical Lock In Agreement 8046 Critical Compliance [3] APR Tolerance APR under disclosed by APR - 1yr 12/22/2006 UnderDisclosed 0.125 .3576 which exceeds the affirmative, .125 tolerance. 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. 8046 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 12/22/2006 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 8046 Non Compliance [2] Credit Score 12/22/2006 Critical Disclosure Not Present 8046 Non Compliance [2] State - Missing 12/22/2006 Critical Notice of Material Change of Mortgage Loan Terms 8046 Non Compliance [2] State - Missing 12/22/2006 Critical Notice to Purchaser- Mortgagor 8047 Critical Compliance [3] Note P&I Does N/A The Note reflects P&I TILA - 1yr 1/26/2007 Not Equal Final TIL of $1,569.45 and the affirmative, P&I TIL reflects an initial 3yrs for P&I of $1,552.72. rescindable Discrepancy appears to transactions. be due document error Unlimited as a on Note. defense to foreclosure. Assignee liability. The loan is outside the SOL. 8047 Critical Compliance [3] TIL Incomplete N/A Final TIL was signed by NO 1/26/2007 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 8047 Critical Credit [3] Credit Report N/A N/A 1/26/2007 Missing 8047 Critical Credit [3] Missing Initial N/A N/A 1/26/2007 Application 8047 Non Compliance [2] Affiliated N/A N/A 1/26/2007 Critical Business Doc Missing 8047 Non Compliance [2] Credit Score N/A N/A 1/26/2007 Critical Disclosure Not Present 8047 Non Compliance [2] State - Missing N/A N/A 1/26/2007 Critical Broker Agreement 8048 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 3/30/2007 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 8048 Critical Credit [3] Credit Report 3/30/2007 Missing 8048 Non Compliance [2] Credit Score 3/30/2007 Critical Disclosure Not Present 8048 Non Compliance [2] State - Missing 3/30/2007 Critical Notice of Material Change of Mortgage Loan Terms 8048 Non Compliance [2] State - Missing 3/30/2007 Critical Notice to Purchaser- Mortgagor 8048 Non Compliance [2] State - Missing 3/30/2007 Critical Pre-Application Dislcosure 8049 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 4/16/2007 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 8049 Critical Credit [3] Credit Report 4/16/2007 Missing 8049 Critical Credit [3] Initial 4/16/2007 Application Unsigned 8049 Non Compliance [2] Affiliated 4/16/2007 Critical Business Doc Missing 8049 Non Compliance [2] State - Missing 4/16/2007 Critical Notice to Purchaser- Mortgagor 8050 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 5/11/2007 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 8050 Critical Credit [3] Credit Report 5/11/2007 Missing 8050 Critical Credit [3] Missing Initial 5/11/2007 Application 8050 Non Compliance [2] Credit Score 5/11/2007 Critical Disclosure Not Present 8050 Non Compliance [2] State - Missing 5/11/2007 Critical Broker Agreement 8050 Non Compliance [2] State - Missing 5/11/2007 Critical Pre-Application Dislcosure 8051 Critical Compliance [3] TIL Incomplete Final TIL reflects NO 5/31/2007 estimated Annual Percentage Rate, Finance Charge, Amount Financed, Total of Payments. 8051 Critical Credit [3] Credit Report 5/31/2007 Missing 8051 Non Compliance [2] Initial TIL 5/31/2007 Critical Missing 8051 Non Compliance [2] State - Missing 5/31/2007 Critical Broker Agreement 8052 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 6/5/2007 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 8052 Critical Credit [3] Credit Report 6/5/2007 Missing 8052 Critical Credit [3] Initial 6/5/2007 Application Unsigned 8052 Non Compliance [2] Affiliated 6/5/2007 Critical Business Doc Missing 8052 Non Compliance [2] Credit Score 6/5/2007 Critical Disclosure Not Present 8052 Non Compliance [2] State - Missing 6/5/2007 Critical Notice to Purchaser- Mortgagor 8053 Critical Compliance [3] APR Tolerance APR under disclosed by APR - 1yr 11/20/2006 UnderDisclosed 0.125 .4936 which exceeds the affirmative, .125 tolerance. 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. 8053 Critical Credit [3] Missing Initial 11/20/2006 Application 8053 Non Compliance [2] State - Missing 11/20/2006 Critical Notice of Material Change of Mortgage Loan Terms 8053 Non Compliance [2] State - Missing 11/20/2006 Critical Notice to Purchaser- Mortgagor 8053 Non Compliance [2] State - Missing 11/20/2006 Critical Pre-Application Dislcosure 8054 Critical Credit [3] Credit Report 8/28/2006 Missing 8054 Non Compliance [2] HMDA-reportable 8/28/2006 Critical rate spread (1/1/04- 10/1/09) 8054 Non Compliance [2] Initial GFE 8/28/2006 Critical Date not within 3 days of Initial Application Date 8055 Non Compliance [2] State - Missing 4/7/2006 Critical Broker Agreement 8055 Non Compliance [2] State - Missing 4/7/2006 Critical Lock In Agreement 8055 Non Compliance [2] State - Missing 4/7/2006 Critical Pre-Application Dislcosure 8056 Critical Compliance [3] TIL Missing NO 6/1/2004 8056 Critical Credit [3] Appraisal 6/1/2004 Missing 8056 Critical Credit [3] P&I stated and P&I (1927.8) 6/1/2004 calculated exceeds exceeds standard tolerance 0.05 variance (0.05) with calculated P&I (1927.08) Current Variance: 0.72 8056 Non Compliance [2] State - Missing 6/1/2004 Critical Anti-Coercion Notice 8056 Non Compliance [2] State - Missing 6/1/2004 Critical Choice of Attorney disclosure 8057 Critical Compliance [3] TIL Missing NO 1/31/2005 8057 Critical Credit [3] Appraisal 1/31/2005 Missing 8057 Critical Credit [3] Note Incomplete Note incomplete 1/31/2005 due to missing the monthly payment amount. 8057 Non Compliance [2] Affiliated 1/31/2005 Critical Business Doc Missing 8057 Non Compliance [2] State - Missing 1/31/2005 Critical Anti-Coercion Notice 8057 Non Compliance [2] State - Missing 1/31/2005 Critical Choice of Attorney disclosure 8058 Critical Compliance [3] TIL Missing NO 2/16/2006 8058 Critical Credit [3] P&I stated and P&I (1154) 2/16/2006 calculated exceeds exceeds standard tolerance 0.05 variance (0.05) with calculated P&I (949.22) Current variance: 204.78. 8058 Non Compliance [2] Initial GFE 2/16/2006 Critical Missing 8058 Non Compliance [2] Initial TIL 2/16/2006 Critical Missing 8058 Non Compliance [2] State - Missing 2/16/2006 Critical Agency to Receive Borrower Complaints 8059 Critical Compliance [3] APR Tolerance N/A APR under disclosed by APR - 1yr 10/20/1988 UnderDisclosed 0.25 1.9688 which exceeds affirmative, the .25 tolerance. 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. 8059 Critical Compliance [3] Finance Charge N/A Finance charges under Finance Charge 10/20/1988 underdisclosed >$100 disclosed by $37,795.45 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. It rescindable appears index used by transactions. lender is lower than Unlimited as a available in the look- defense to back period. The lowest foreclosure. Index available within Assignee the look-back period is liability. The 9.85666%. loan is outside the SOL. 8059 Critical Compliance [3] State Grace N/A Grace period of 14 days 10/20/1988 Period Below Minimum is below the minimum of 15 days required for the state of XXXXX. 8059 Critical Credit [3] Credit Report N/A N/A 10/20/1988 Missing 8059 Critical Credit [3] Final N/A N/A 10/20/1988 Application Missing 8059 Critical Credit [3] MI Missing N/A N/A 10/20/1988 8059 Critical Credit [3] Missing Initial N/A N/A 10/20/1988 Application 8059 Critical Credit [3] Missing Title N/A N/A 10/20/1988 Evidence 8059 Non Compliance [2] Initial GFE N/A N/A 10/20/1988 Critical Missing 8059 Non Compliance [2] State - Missing N/A N/A 10/20/1988 Critical Anti-Coercion Notice 8060 Critical Compliance [3] TIL Missing NO 4/14/1992 8060 Critical Credit [3] Final 4/14/1992 Application Missing 8060 Critical Credit [3] MI Missing 4/14/1992 8060 Non Compliance [2] Affiliated 4/14/1992 Critical Business Doc Missing 8060 Non Compliance [2] State - Missing 4/14/1992 Critical Amortization Information Disclosure 8060 Non Compliance [2] State - Missing 4/14/1992 Critical Anti-Coercion Notice 8060 Non Compliance [2] State - Missing 4/14/1992 Critical Choice of Attorney disclosure 8061 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 9/24/1993 underdisclosed >$35 disclosed by $58.22 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8061 Critical Compliance [3] State Grace Grace period of 14 days 9/24/1993 Period Below Minimum is below the minimum of 15 days per the state of XXXXX 8061 Critical Compliance [3] TIL Incomplete Final TIL incomplete NO 9/24/1993 due to missing date. 8061 Critical Credit [3] Final 9/24/1993 Application Missing 8062 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 2/29/1996 underdisclosed >$100 disclosed by $399.35 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. There foreclosure. is a seller credit on Assignee line 215 of the final liability. The Hud in the amount of loan is outside $200 which is not the SOL. itemized therefore excluded. 8062 Critical Compliance [3] State Grace Grace period of 14 days 2/29/1996 Period Below Minimum is below the minimum of 15 days per the state of XXXXX. 8062 Critical Credit [3] Final 2/29/1996 Application Missing 8062 Non Compliance [2] State - Missing 2/29/1996 Critical Amortization Information Disclosure 8062 Non Compliance [2] State - Missing 2/29/1996 Critical Anti-Coercion Notice 8062 Non Compliance [2] State - Missing 2/29/1996 Critical Choice of Attorney disclosure 8063 Critical Compliance [3] State Grace Grace period of 14 days 4/30/1996 Period Below Minimum is below the minimum of 15 days per the state of XXXXX 8063 Critical Credit [3] Credit Report 4/30/1996 Missing 8063 Critical Credit [3] Final 4/30/1996 Application Missing 8063 Critical Credit [3] Missing Initial 4/30/1996 Application 8063 Non Compliance [2] Initial GFE 4/30/1996 Critical Missing 8063 Non Compliance [2] Initial TIL 4/30/1996 Critical Missing 8063 Non Compliance [2] State - Missing 4/30/1996 Critical Amortization Information Disclosure 8064 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 12/8/1998 underdisclosed >$35 disclosed by $61.50 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8064 Critical Credit [3] Application Final 12/8/1998 Incomplete application incomplete due to missing origination entity information. 8064 Critical Credit [3] Initial Initial 12/8/1998 Application application Incomplete incomplete due to missing origination entity information. 8064 Non Compliance [2] Initial TIL 12/8/1998 Critical Date not within 3 days of Initial Application Date 8064 Non Compliance [2] State - Missing 12/8/1998 Critical Amortization Information Disclosure 8065 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 11/28/2001 underdisclosed >$35 disclosed by $377.98 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8065 Critical Compliance [3] HUD-1 Final HUD incomplete YES 11/28/2001 Incomplete due to not being signed by the borrower as bottom of pages are cut off, fees were captured. 8065 Critical Compliance [3] ROR Missing ROR - 3yrs for 11/28/2001 rescindable transactions. The loan is outside the SOL. 8065 Critical Compliance [3] TIL Incomplete Final TIL incomplete YES 11/28/2001 due to missing bottom of page. 8065 Critical Credit [3] Application Final 11/28/2001 Incomplete application incomplete due to missing origination entity information. 8065 Critical Credit [3] Initial Initial 11/28/2001 Application application Incomplete incomplete due to missing origination entity information. 8065 Non Compliance [2] Affiliated 11/28/2001 Critical Business Doc Missing 8065 Non Compliance [2] Initial GFE 11/28/2001 Critical Date not within 3 days of Initial Application Date 8065 Non Compliance [2] Initial TIL 11/28/2001 Critical Date not within 3 days of Initial Application Date 8065 Non Compliance [2] State - Missing 11/28/2001 Critical Amortization Information Disclosure 8065 Non Compliance [2] State - Missing 11/28/2001 Critical Anti-Coercion Notice 8065 Non Compliance [2] State - Missing 11/28/2001 Critical Choice of Attorney disclosure 8066 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 9/2/2003 underdisclosed >$35 disclosed by $64.12 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8066 Non Compliance [2] State - Missing 9/2/2003 Critical Anti-Coercion Notice 8066 Non Compliance [2] State - Missing 9/2/2003 Critical Choice of Attorney disclosure 8066 Non Credit [2] Manufactured 9/2/2003 Critical (Double-Wide) 8067 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 9/29/2003 underdisclosed >$35 disclosed by $6,276.48 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. It rescindable appears the index used transactions. by lender lower than is Unlimited as a available in the look- defense to back period. The lowest foreclosure. Index available within Assignee the look-back period is liability. The 1.29%. loan is outside the SOL. 8067 Critical Compliance [3] ROR Missing ROR - 3yrs for 9/29/2003 rescindable transactions. The loan is outside the SOL. 8067 Critical Credit [3] Final 9/29/2003 Application Missing 8067 Critical Credit [3] Missing Initial 9/29/2003 Application 8067 Non Compliance [2] Initial GFE 9/29/2003 Critical Missing 8067 Non Compliance [2] Initial TIL 9/29/2003 Critical Missing 8068 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 11/18/2003 underdisclosed >$35 disclosed by $1521.87 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8068 Non Compliance [2] Affiliated 11/18/2003 Critical Business Doc Missing 8068 Non Compliance [2] State - Missing 11/18/2003 Critical Amortization Information Disclosure 8068 Non Compliance [2] State - Missing 11/18/2003 Critical Choice of Attorney disclosure 8069 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 5/10/2004 underdisclosed >$35 disclosed by $6,469.60 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. It rescindable appears a lower Index transactions. was used at origination Unlimited as a than the 1.34% Index defense to available within the foreclosure. look-back period. Assignee liability. The loan is outside the SOL. 8069 Critical Compliance [3] ROR Incorrect ROR incorrect form used ROR Form - 5/10/2004 Form - Lender to for lender to lender Because this Lender Not On H9/G9 refinance, H9 or G9 issue is not form not used. uniformly settled among the circuit courts, the continuing risk that the borrower may have an extended right to rescind (3 additional years) if a creditor uses the incorrect Model Form remains. Because of this uncertainty, we continue to recommend that creditors use Model Form H-8 only for refinances involving a new creditor and Model Form H-9 for refinances involving the same creditor. The loan is outside the SOL. 8070 Non Compliance [2] State - Missing 5/20/2004 Critical Anti-Coercion Notice 8070 Non Compliance [2] State - Missing 5/20/2004 Critical Choice of Attorney disclosure 8071 Critical Compliance [3] TIL Incomplete Final TIL incomplete NO 6/25/2004 due to payment stream reflecting 179 months interest only. Per the note the loan is only 5 year interest only. 8071 Non Compliance [2] Initial GFE 6/25/2004 Critical Missing 8071 Non Compliance [2] Initial TIL 6/25/2004 Critical Missing 8071 Non Compliance [2] State - Missing 6/25/2004 Critical Appraisal Notice 8071 Non Compliance [2] State - Missing 6/25/2004 Critical Commitment Letter 8071 Non Compliance [2] State - Missing 6/25/2004 Critical Disclosure of Terms of Mortgage Application 8071 Non Compliance [2] State - Missing 6/25/2004 Critical signed Notice of Mortgage Broker Fee 8071 Non Compliance [2] State - Missing 6/25/2004 Critical Virginia Insurance Disclosure 8072 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 10/15/2004 underdisclosed >$100 disclosed by $339.43 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8072 Non Compliance [2] State - Missing 10/15/2004 Critical Amortization Information Disclosure 8072 Non Compliance [2] State - Missing 10/15/2004 Critical Anti-Coercion Notice 8072 Non Compliance [2] State - Missing 10/15/2004 Critical Choice of Attorney disclosure 8072 Non Compliance [2] State - Missing 10/15/2004 Critical Fee Information From Your Mortgage Broker For Your Mortgage Loan 8073 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 10/19/2004 underdisclosed >$35 disclosed by $521.35 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing TIL itemization defense to of amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8073 Non Compliance [2] State - Missing 10/19/2004 Critical Amortization Information Disclosure 8073 Non Compliance [2] State - Missing 10/19/2004 Critical Anti-Coercion Notice 8073 Non Compliance [2] State - Missing 10/19/2004 Critical Choice of Attorney disclosure 8074 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 12/3/2004 underdisclosed >$35 disclosed by $440.72 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8074 Critical Compliance [3] ROR Incorrect ROR incorrect form used ROR Form - 12/3/2004 Form - Lender to for lender to lender Because this Lender Not On H9/G9 refinance, H9 or G9 issue is not form not used. uniformly settled among the circuit courts, the continuing risk that the borrower may have an extended right to rescind (3 additional years) if a creditor uses the incorrect Model Form remains. Because of this uncertainty, we continue to recommend that creditors use Model Form H-8 only for refinances involving a new creditor and Model Form H-9 for refinances involving the same creditor. The loan is outside the SOL. 8074 Non Compliance [2] State - Missing 12/3/2004 Critical Amortization Information Disclosure 8074 Non Compliance [2] State - Missing 12/3/2004 Critical Anti-Coercion Notice 8074 Non Compliance [2] State - Missing 12/3/2004 Critical Choice of Attorney disclosure 8075 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 3/9/2005 underdisclosed >$35 disclosed by $457.00 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8075 Non Compliance [2] Affiliated 3/9/2005 Critical Business Doc Missing 8075 Non Compliance [2] State - Missing 3/9/2005 Critical Amortization Information Disclosure 8075 Non Compliance [2] State - Missing 3/9/2005 Critical Anti-Coercion Notice 8075 Non Compliance [2] State - Missing 3/9/2005 Critical Choice of Attorney disclosure 8076 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 1/12/2005 underdisclosed >$100 disclosed $945.50 which - 1yr for Purchase exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8077 Critical Compliance [3] HUD-1 Final HUD not signed by NO 5/12/2005 Incomplete the borrower or stamped by settlement agent. 8077 Non Compliance [2] Affiliated 5/12/2005 Critical Business Doc Missing 8077 Non Compliance [2] Initial GFE 5/12/2005 Critical Date not within 3 days of Initial Application Date 8077 Non Compliance [2] State - Missing 5/12/2005 Critical Anti-Coercion Notice 8077 Non Compliance [2] State - Missing 5/12/2005 Critical Choice of Attorney disclosure 8078 Non Compliance [2] Credit Score 1/31/2006 Critical Disclosure Not Present 8078 Non Compliance [2] State - Missing 1/31/2006 Critical Anti-Coercion Notice 8078 Non Compliance [2] State - Missing 1/31/2006 Critical Choice of Attorney disclosure 8079 Non Compliance [2] Affiliated 9/12/2006 Critical Business Doc Missing 8080 Non Compliance [2] State - Missing 11/6/2006 Critical Choice of Attorney disclosure 8081 Non Compliance [2] Affiliated 7/16/2007 Critical Business Doc Missing 8081 Non Compliance [2] State - Missing 7/16/2007 Critical Anti-Coercion Notice 8081 Non Compliance [2] State - Missing 7/16/2007 Critical Choice of Attorney disclosure 8082 Non Compliance [2] State - Missing 7/26/2007 Critical Anti-Coercion Notice 8082 Non Compliance [2] State - Missing 7/26/2007 Critical Choice of Attorney disclosure 8083 Non Compliance [2] State - Missing 6/30/1999 Critical Anti-Coercion Notice 8083 Non Compliance [2] State - Missing 6/30/1999 Critical Choice of Attorney disclosure 8084 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 3/30/2000 underdisclosed >$100 disclosed by $596.59 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8084 Non Compliance [2] State - Missing 3/30/2000 Critical Amortization Information Disclosure 8084 Non Compliance [2] State - Missing 3/30/2000 Critical Anti-Coercion Notice 8084 Non Compliance [2] State - Missing 3/30/2000 Critical Choice of Attorney disclosure 8084 Non Compliance [2] State - Missing 3/30/2000 Critical Fee Information From Your Mortgage Broker For Your Mortgage Loan 8085 Critical Compliance [3] APR Tolerance APR under disclosed by APR - 1yr 10/31/2000 UnderDisclosed 0.125 .1619 which exceeds the affirmative, .125 tolerance. 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. 8085 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 10/31/2000 underdisclosed >$100 disclosed by $1075 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8085 Critical Compliance [3] TIL Incomplete Final TIL incomplete TESTED 10/31/2000 due to missing borrower's signature. 8085 Non Compliance [2] Affiliated 10/31/2000 Critical Business Doc Missing 8085 Non Compliance [2] State - Missing 10/31/2000 Critical Amortization Information Disclosure 8085 Non Compliance [2] State - Missing 10/31/2000 Critical Anti-Coercion Notice 8085 Non Compliance [2] State - Missing 10/31/2000 Critical Choice of Attorney disclosure 8086 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 2/28/2002 underdisclosed >$100 disclosed by $982.25 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8086 Critical Compliance [3] HUD-1 Final HUD-1 is not YES 2/28/2002 Incomplete executed by the borrower however HUD-1 is signed by the settlement agent. 8086 Non Compliance [2] State - Missing 2/28/2002 Critical Anti-Coercion Notice 8086 Non Compliance [2] State - Missing 2/28/2002 Critical Choice of Attorney disclosure 8087 Non Compliance [2] Affiliated 10/31/2002 Critical Business Doc Missing 8087 Non Compliance [2] State - Missing 10/31/2002 Critical Amortization Information Disclosure 8087 Non Compliance [2] State - Missing 10/31/2002 Critical Anti-Coercion Notice 8087 Non Compliance [2] State - Missing 10/31/2002 Critical Choice of Attorney disclosure 8088 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 3/15/2004 underdisclosed >$100 disclosed by $125 which - 1yr for Purchase exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8088 Critical Credit [3] MI Missing 3/15/2004 8088 Non Compliance [2] State - Missing 3/15/2004 Critical Anti-Coercion Notice 8088 Non Compliance [2] State - Missing 3/15/2004 Critical Choice of Attorney disclosure 8089 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 6/16/2004 underdisclosed >$100 disclosed by $242.20 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8089 Non Compliance [2] State - Missing 6/16/2004 Critical Amortization Information Disclosure 8089 Non Compliance [2] State - Missing 6/16/2004 Critical Anti-Coercion Notice 8089 Non Compliance [2] State - Missing 6/16/2004 Critical Choice of Attorney disclosure 8090 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 3/28/2006 underdisclosed >$100 disclosed by $192.38 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. TIL rescindable Itemization did not transactions. disclose the closing Unlimited as a attorney fee of $200 as defense to prepaid finance foreclosure. charges. Assignee liability. The loan is outside the SOL. 8091 Critical Credit [3] Mortgage/DOT Mortgage 9/14/2007 Incomplete incomplete due to missing borrowers acknowledgment date. 8091 Non Compliance [2] State - Missing 9/14/2007 Critical Affidavit of Borrower Under Residential Mortgage Act 8091 Non Compliance [2] State - Missing 9/14/2007 Critical Application Disclosure 8091 Non Compliance [2] State - Missing 9/14/2007 Critical Commitment Disclosure 8091 Non Compliance [2] State - Missing 9/14/2007 Critical Right to Select Attorney Disclosure 8092 Non Compliance [2] Affiliated 10/31/2007 Critical Business Doc Missing 8092 Non Compliance [2] Credit Score 10/31/2007 Critical Disclosure Not Present 8092 Non Compliance [2] State - Missing 10/31/2007 Critical Amortization Information Disclosure 8092 Non Compliance [2] State - Missing 10/31/2007 Critical Anti-Coercion Notice 8092 Non Compliance [2] State - Missing 10/31/2007 Critical Choice of Attorney disclosure 8092 Non Compliance [2] State - Missing 10/31/2007 Critical Fee Information From Your Mortgage Broker For Your Mortgage Loan 8093 Critical Compliance [3] ROR Missing ROR - 3yrs for 11/8/2007 rescindable transactions. The loan is outside the SOL. 8093 Critical Credit [3] Appraisal Appraisal 11/8/2007 Incomplete incomplete due to improper imaging resulting in the bottom portion of the document cut-off. 8093 Non Compliance [2] Credit Score 11/8/2007 Critical Disclosure Not Present 8093 Non Compliance [2] HMDA-reportable 11/8/2007 Critical rate spread (1/1/04- 10/1/09) 8093 Non Compliance [2] State - Missing 11/8/2007 Critical Application Disclosure 8093 Non Compliance [2] State - Missing 11/8/2007 Critical Right to Select Attorney Disclosure 8094 Non Compliance [2] HMDA-reportable 12/31/2007 Critical rate spread (1/1/04- 10/1/09) 8094 Non Compliance [2] Initial GFE 12/31/2007 Critical Date not within 3 days of Initial Application Date 8094 Non Compliance [2] Initial TIL 12/31/2007 Critical Date not within 3 days of Initial Application Date 8094 Non Compliance [2] State - Missing 12/31/2007 Critical Amortization Information Disclosure 8094 Non Compliance [2] State - Missing 12/31/2007 Critical Anti-Coercion Notice 8094 Non Compliance [2] State - Missing 12/31/2007 Critical Choice of Attorney disclosure 8095 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 5/25/2005 underdisclosed >$35 disclosed by $261.64 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8095 Critical Credit [3] Appraisal 5/25/2005 Missing 8095 Critical Credit [3] Final 5/25/2005 Application Missing 8095 Non Compliance [2] Credit Score 5/25/2005 Critical Disclosure Not Present 8095 Non Compliance [2] HMDA-reportable 5/25/2005 Critical rate spread (1/1/04- 10/1/09) 8095 Non Compliance [2] Initial TIL 5/25/2005 Critical Missing 8095 Non Compliance [2] State - Missing 5/25/2005 Critical Amortization Information Disclosure 8095 Non Compliance [2] State - Missing 5/25/2005 Critical Anti-Coercion Notice 8095 Non Compliance [2] State - Missing 5/25/2005 Critical Choice of Attorney disclosure 8095 Non Credit [2] Manufactured 5/25/2005 Critical (Double-Wide) 8096 Critical Compliance [3] TIL Missing NO 2/17/2006 8096 Critical Credit [3] Final 2/17/2006 Application Missing 8096 Critical Credit [3] MI Missing 2/17/2006 8096 Non Compliance [2] Initial GFE 2/17/2006 Critical Date not within 3 days of Initial Application Date 8096 Non Compliance [2] Initial TIL 2/17/2006 Critical Date not within 3 days of Initial Application Date 8096 Non Compliance [2] State - Missing 2/17/2006 Critical Amortization Information Disclosure 8096 Non Compliance [2] State - Missing 2/17/2006 Critical Anti-Coercion Notice 8096 Non Compliance [2] State - Missing 2/17/2006 Critical Choice of Attorney disclosure 8097 Critical Compliance [3] APR Tolerance APR under disclosed by APR - 1yr 12/6/2006 UnderDisclosed 0.25 .4611 which exceeds the affirmative, .25 tolerance. 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. 8097 Critical Credit [3] Final 12/6/2006 Application Missing 8097 Non Compliance [2] HMDA-reportable 12/6/2006 Critical rate spread (1/1/04- 10/1/09) 8098 Critical Compliance [3] HUD-1 Missing NO 2/27/2006 8098 Critical Compliance [3] TIL Missing NO 2/27/2006 8098 Critical Credit [3] Credit Report 2/27/2006 Missing 8098 Critical Credit [3] Final 2/27/2006 Application Missing 8098 Critical Credit [3] MI Missing 2/27/2006 8098 Critical Credit [3] Missing Initial 2/27/2006 Application 8098 Critical Credit [3] Note Incomplete Note incomplete 2/27/2006 due to missing monthly payment amount. 8098 Non Compliance [2] Affiliated 2/27/2006 Critical Business Doc Missing 8098 Non Compliance [2] Credit Score 2/27/2006 Critical Disclosure Not Present 8098 Non Compliance [2] Initial GFE 2/27/2006 Critical Missing 8098 Non Compliance [2] Initial TIL 2/27/2006 Critical Missing 8098 Non Compliance [2] State - Missing 2/27/2006 Critical Anti-Coercion Notice 8098 Non Compliance [2] State - Missing 2/27/2006 Critical Notice to Purchaser- Mortgagor 8098 Non Compliance [2] State - Missing 2/27/2006 Critical Pre-Application Dislcosure 8099 Critical Compliance [3] HUD-1 Final HUD incomplete YES 5/11/2006 Incomplete due to not being signed by the borrower. 8099 Critical Compliance [3] TIL Missing YES 5/11/2006 8099 Critical Credit [3] Credit Report 5/11/2006 Missing 8099 Critical Credit [3] Note Incomplete Note incomplete 5/11/2006 due to not reflecting P&I payment. 8099 Non Compliance [2] Credit Score 5/11/2006 Critical Disclosure Not Present 8099 Non Compliance [2] Initial GFE 5/11/2006 Critical Missing 8099 Non Compliance [2] Initial TIL 5/11/2006 Critical Missing 8099 Non Compliance [2] State - Missing 5/11/2006 Critical Affidavit of Borrower Under Residential Mortgage Act 8099 Non Compliance [2] State - Missing 5/11/2006 Critical Application Disclosure 8099 Non Compliance [2] State - Missing 5/11/2006 Critical GA Foreclosure Disclosure / Notice Pursuant To O.C.G.A. Section 7-1 8099 Non Compliance [2] State - Missing 5/11/2006 Critical Right to Select Attorney Disclosure 8100 Critical Compliance [3] TIL Missing NO 12/23/2006 8100 Critical Credit [3] Credit Report 12/23/2006 Missing 8100 Critical Credit [3] Final 12/23/2006 Application Missing 8100 Critical Credit [3] Missing Initial 12/23/2006 Application 8100 Non Compliance [2] Credit Score 12/23/2006 Critical Disclosure Not Present 8100 Non Compliance [2] Initial GFE 12/23/2006 Critical Missing 8100 Non Compliance [2] Initial TIL 12/23/2006 Critical Missing 8100 Non Compliance [2] State - Missing 12/23/2006 Critical Anti-Coercion Notice 8100 Non Compliance [2] State - Missing 12/23/2006 Critical Broker Agreement 8100 Non Compliance [2] State - Missing 12/23/2006 Critical Lock In Agreement 8100 Non Compliance [2] State - Missing 12/23/2006 Critical Notice of Material Change of Mortgage Loan Terms 8100 Non Compliance [2] State - Missing 12/23/2006 Critical Notice to Purchaser- Mortgagor 8100 Non Compliance [2] State - Missing 12/23/2006 Critical Pre-Application Dislcosure 8101 Critical Compliance [3] TIL Missing YES 10/28/2005 8101 Critical Credit [3] Credit Report 10/28/2005 Missing 8101 Critical Credit [3] Final 10/28/2005 Application Missing 8101 Critical Credit [3] Missing Initial 10/28/2005 Application 8101 Critical Credit [3] Note Incomplete Note incomplete 10/28/2005 due to not reflecting P&I payment. 8101 Non Compliance [2] Credit Score 10/28/2005 Critical Disclosure Not Present 8101 Non Compliance [2] Initial GFE 10/28/2005 Critical Missing 8101 Non Compliance [2] Initial TIL 10/28/2005 Critical Missing 8101 Non Compliance [2] State - Missing 10/28/2005 Critical GA Foreclosure Disclosure / Notice Pursuant To O.C.G.A. Section 7-1 8101 Non Compliance [2] State - Missing 10/28/2005 Critical Right to Select Attorney Disclosure 8101 Non Compliance [2] State - Missing 10/28/2005 Critical Waiver of Borrower's Rights 8102 Critical Compliance [3] HUD-1 Final HUD incomplete NO 8/28/2006 Incomplete due to not being signed by the borrower. 8102 Critical Compliance [3] TIL Missing NO 8/28/2006 8102 Critical Credit [3] Credit Report 8/28/2006 Missing 8102 Critical Credit [3] Final 8/28/2006 Application Missing 8102 Critical Credit [3] Missing Initial 8/28/2006 Application 8102 Critical Credit [3] Note Incomplete Note incomplete 8/28/2006 due to missing monthly payment amount. 8102 Non Compliance [2] Credit Score 8/28/2006 Critical Disclosure Not Present 8102 Non Compliance [2] Initial GFE 8/28/2006 Critical Missing 8102 Non Compliance [2] Initial TIL 8/28/2006 Critical Missing 8102 Non Compliance [2] State - Missing 8/28/2006 Critical Affidavit of Borrower Under Residential Mortgage Act 8102 Non Compliance [2] State - Missing 8/28/2006 Critical Application Disclosure 8102 Non Compliance [2] State - Missing 8/28/2006 Critical Commitment Disclosure 8102 Non Compliance [2] State - Missing 8/28/2006 Critical GA Foreclosure Disclosure / Notice Pursuant To O.C.G.A. Section 7-1 8102 Non Compliance [2] State - Missing 8/28/2006 Critical Right to Select Attorney Disclosure 8103 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 2/6/2008 the borrower at closing, however, reflects estimated APR, finance charges and total payment figures. 8103 Critical Credit [3] Application Final 2/6/2008 Incomplete application incomplete due to missing origination entity information. 8103 Critical Credit [3] P&I stated and P&I $4856.15 2/6/2008 calculated exceeds exceeds standard tolerance 0.05 variance (0.05) with calculated P&I $4267.7. Current Variance: $588.45. 8103 Non Compliance [2] HMDA-reportable 2/6/2008 Critical rate spread (1/1/04- 10/1/09) 8103 Non Compliance [2] Initial GFE 2/6/2008 Critical Missing 8103 Non Compliance [2] State - Missing 2/6/2008 Critical Affidavit of Borrower Under Residential Mortgage Act 8103 Non Compliance [2] State - Missing 2/6/2008 Critical Commitment Disclosure 8103 Non Compliance [2] State - Missing 2/6/2008 Critical GA Foreclosure Disclosure / Notice Pursuant To O.C.G.A. Section 7-1 8103 Non Compliance [2] State - Missing 2/6/2008 Critical Right to Select Attorney Disclosure 8104 Critical Credit [3] Appraisal Appraisal 2/22/2008 Incomplete incomplete due to missing recertification of value. Appraisal report dated 09/09/2007, loan originated 2/22/2008 8104 Critical Credit [3] P&I stated and P&I (14626.64) 2/22/2008 calculated exceeds exceeds standard tolerance 0.05 variance (0.05) with calculated P&I (12621.85) Current Variance: 2004.79. 8104 Non Compliance [2] HMDA-reportable 2/22/2008 Critical rate spread (1/1/04- 10/1/09) 8104 Non Compliance [2] State - Missing 2/22/2008 Critical Choice of Attorney disclosure 8105 Critical Credit [3] Credit Report 3/21/2007 Missing 8105 Critical Credit [3] P&I stated and The Note/TIL 3/21/2007 calculated exceeds reflects P&I of tolerance 0.05 $964.02 and the calculated TIL reflects an initial P&I of $963.04. 8105 Non Compliance [2] Credit Score 3/21/2007 Critical Disclosure Not Present 8105 Non Compliance [2] Initial TIL 3/21/2007 Critical Missing 8105 Non Compliance [2] State - Missing 3/21/2007 Critical Anti-Discrimination Notice 8105 Non Compliance [2] State - Missing 3/21/2007 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8106 Critical Compliance [3] ROR Missing ROR - 3yrs for 6/26/2007 rescindable transactions. The loan is outside the SOL. 8106 Critical Credit [3] Credit Report 6/26/2007 Missing 8106 Critical Credit [3] Final 6/26/2007 Application Missing 8106 Critical Credit [3] Initial Initial 6/26/2007 Application application Incomplete incomplete due to missing origination entity information. 8106 Critical Credit [3] No Net Tangible Unable to 6/26/2007 Benefit To Borrower determine net tangible benefit due to, missing previous note and/or payoff statement for subject property. Borrower is not paying off any debt at time of closing or receiving more than $2,000 at closing. 8106 Critical Credit [3] P&I stated and P&I (1233.79) 6/26/2007 calculated exceeds exceeds standard tolerance 0.05 variance (0.05) with calculated P&I (1231.21) current variance 2.58 8106 Non Compliance [2] Affiliated 6/26/2007 Critical Business Doc Missing 8106 Non Compliance [2] Credit Score 6/26/2007 Critical Disclosure Not Present 8106 Non Compliance [2] Initial TIL 6/26/2007 Critical Missing 8106 Non Compliance [2] State - Missing 6/26/2007 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8106 Non Compliance [2] State - Missing 6/26/2007 Critical Attorney General Information Statement 8106 Non Compliance [2] State - Missing 6/26/2007 Critical Closing Statement / Closing Disclosure 8106 Non Compliance [2] State - Missing 6/26/2007 Critical Notice of Escrow of Taxes and Regular Monthly Payment 8106 Non Compliance [2] State - Missing 6/26/2007 Critical Statutory Authority Disclosure 8107 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 6/12/2007 underdisclosed >$35 disclosed by $62.50 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8107 Critical Credit [3] Credit Report 6/12/2007 Missing 8107 Critical Credit [3] Final 6/12/2007 Application Missing 8107 Critical Credit [3] P&I stated and P&I (1219.55) 6/12/2007 calculated exceeds exceeds standard tolerance 0.05 variance (0.05) with calculated P&I (1214.66) Current Variance: 4.89 8107 Non Compliance [2] Affiliated 6/12/2007 Critical Business Doc Missing 8107 Non Compliance [2] Credit Score 6/12/2007 Critical Disclosure Not Present 8107 Non Compliance [2] Initial TIL 6/12/2007 Critical Missing 8107 Non Compliance [2] State - Missing 6/12/2007 Critical KY Fair Housing Law Disclosure 8108 Critical Credit [3] Credit Report 6/22/2007 Missing 8108 Critical Credit [3] Final 6/22/2007 Application Missing 8108 Critical Credit [3] Missing Initial 6/22/2007 Application 8108 Non Compliance [2] Credit Score 6/22/2007 Critical Disclosure Not Present 8108 Non Compliance [2] HMDA-reportable 6/22/2007 Critical rate spread (1/1/04- 10/1/09) 8108 Non Compliance [2] Initial TIL 6/22/2007 Critical Missing 8108 Non Compliance [2] State - Missing 6/22/2007 Critical Commitment Letter 8108 Non Compliance [2] State - Missing 6/22/2007 Critical KY Fair Housing Law Disclosure 8108 Non Compliance [2] State - Missing 6/22/2007 Critical Notice of Choice of Agent or Insurer 8109 Critical Compliance [3] TIL Incomplete Final TIL is executed TESTED 3/19/2007 by borrower at closing; however reflects estimated Finance Charge and Total Payment figures. 8109 Critical Credit [3] Credit Report 3/19/2007 Missing 8109 Critical Credit [3] Final 3/19/2007 Application Missing 8109 Critical Credit [3] P&I stated and P&I (388.92) 3/19/2007 calculated exceeds exceeds standard tolerance 0.05 variance (0.05) with calculated P&I (387.53) Current Variance: 1.39 8109 Non Compliance [2] Credit Score 3/19/2007 Critical Disclosure Not Present 8109 Non Compliance [2] Initial GFE 3/19/2007 Critical Missing 8109 Non Compliance [2] Initial TIL 3/19/2007 Critical Missing 8109 Non Compliance [2] State - Missing 3/19/2007 Critical Borrower's Bill of Rights 8109 Non Compliance [2] State - Missing 3/19/2007 Critical Consumer Caution and Counseling Disclosure 8110 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 5/30/2007 underdisclosed >$35 disclosed by $62.50 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8110 Critical Credit [3] Credit Report 5/30/2007 Missing 8110 Critical Credit [3] Final 5/30/2007 Application Missing 8110 Critical Credit [3] P&I stated and P&I (1196.91) 5/30/2007 calculated exceeds exceeds standard tolerance 0.05 variance (0.05) with calculated P&I (1193.6) Current Variance: 3.31 8110 Non Compliance [2] Affiliated 5/30/2007 Critical Business Doc Missing 8110 Non Compliance [2] Credit Score 5/30/2007 Critical Disclosure Not Present 8110 Non Compliance [2] Initial TIL 5/30/2007 Critical Missing 8110 Non Compliance [2] State - Mising 5/30/2007 Critical XXXXX Mortgage Escrow Act Disclosure 8110 Non Compliance [2] State - Missing 5/30/2007 Critical Application Disclosure Statement 8110 Non Compliance [2] State - Missing 5/30/2007 Critical Borrower Information Document 8110 Non Compliance [2] State - Missing 5/30/2007 Critical Commitment Letter 8110 Non Compliance [2] State - Missing 5/30/2007 Critical Description of Underwriting Criteria and Required Documentation 8110 Non Compliance [2] State - Missing 5/30/2007 Critical Escrow Account Disclosure Agreement 8110 Non Compliance [2] State - Missing 5/30/2007 Critical Rate and Points Lock/Float Agreement 8111 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 5/31/2007 underdisclosed >$35 disclosed by $62.50 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8111 Critical Compliance [3] ROR Incorrect ROR incorrect form used ROR Form - 5/31/2007 Form - Non Lender to for non lender to Because this Lender Not On H8/G8 lender refinance, H8 or issue is not G8 form not used. uniformly settled among the circuit courts, the continuing risk that the borrower may have an extended right to rescind (3 additional years) if a creditor uses the incorrect Model Form remains. Because of this uncertainty, we continue to recommend that creditors use Model Form H-8 only for refinances involving a new creditor and Model Form H-9 for refinances involving the same creditor. The loan is outside the SOL. 8111 Critical Credit [3] Appraisal Appraisal 5/31/2007 Incomplete incomplete due to portions of critical data illegible. 8111 Critical Credit [3] Credit Report 5/31/2007 Missing 8111 Critical Credit [3] Final 5/31/2007 Application Missing 8111 Critical Credit [3] P&I stated and P&I (1102.94) 5/31/2007 calculated exceeds exceeds standard tolerance 0.05 variance (0.05) with calculated P&I (1099.89) Current Variance 3.05. 8111 Non Compliance [2] Credit Score 5/31/2007 Critical Disclosure Not Present 8111 Non Compliance [2] Initial TIL 5/31/2007 Critical Missing 8111 Non Compliance [2] State - Mising 5/31/2007 Critical XXXXX Mortgage Escrow Act Disclosure 8111 Non Compliance [2] State - Missing 5/31/2007 Critical Application Disclosure Statement 8111 Non Compliance [2] State - Missing 5/31/2007 Critical Collateral Protection Act Disclosure 8111 Non Compliance [2] State - Missing 5/31/2007 Critical Description of Underwriting Criteria and Required Documentation 8112 Critical Compliance [3] TIL Missing YES 6/12/2007 8112 Critical Credit [3] Appraisal 6/12/2007 Missing 8112 Critical Credit [3] Credit Report 6/12/2007 Missing 8112 Critical Credit [3] Final 6/12/2007 Application Missing 8112 Critical Credit [3] P&I stated and Note P&I of 6/12/2007 calculated exceeds 647.12 exceeds tolerance 0.05 the standard variance of 0.05 with a calculated P&I of 645.27; current variance of 1.85 8112 Non Compliance [2] Affiliated 6/12/2007 Critical Business Doc Missing 8112 Non Compliance [2] Credit Score 6/12/2007 Critical Disclosure Not Present 8112 Non Compliance [2] Initial GFE 6/12/2007 Critical Missing 8112 Non Compliance [2] Initial TIL 6/12/2007 Critical Missing 8112 Non Compliance [2] State - Missing 6/12/2007 Critical Property Tax Benefit Disclosure (State Form 51781 (6-04) 8113 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 7/13/2007 underdisclosed >$35 disclosed by $62.50 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8113 Critical Compliance [3] ROR Incorrect ROR incorrect form used ROR Form - 7/13/2007 Form - Non Lender to for non lender to Because this Lender Not On H8/G8 lender refinance, H8 or issue is not G8 form not used. uniformly settled among the circuit courts, the continuing risk that the borrower may have an extended right to rescind (3 additional years) if a creditor uses the incorrect Model Form remains. Because of this uncertainty, we continue to recommend that creditors use Model Form H-8 only for refinances involving a new creditor and Model Form H-9 for refinances involving the same creditor. The loan is outside the SOL. 8113 Critical Credit [3] Credit Report 7/13/2007 Missing 8113 Critical Credit [3] Final 7/13/2007 Application Missing 8113 Critical Credit [3] P&I stated and P&I (1052.61) 7/13/2007 calculated exceeds exceeds standard tolerance 0.05 variance (0.05) with calculated P&I (1046.46) Current Variance: 6.15 8113 Non Compliance [2] Affiliated 7/13/2007 Critical Business Doc Missing 8113 Non Compliance [2] Credit Score 7/13/2007 Critical Disclosure Not Present 8113 Non Compliance [2] Initial TIL 7/13/2007 Critical Missing 8113 Non Compliance [2] State - Mising 7/13/2007 Critical XXXXX Mortgage Escrow Act Disclosure 8113 Non Compliance [2] State - Missing 7/13/2007 Critical Application Disclosure Statement 8113 Non Compliance [2] State - Missing 7/13/2007 Critical Borrower Information Document 8113 Non Compliance [2] State - Missing 7/13/2007 Critical Commitment Letter 8113 Non Compliance [2] State - Missing 7/13/2007 Critical Description of Underwriting Criteria and Required Documentation 8114 Critical Compliance [3] ROR Missing ROR - 3yrs for 8/13/2007 rescindable transactions. The loan is outside the SOL. 8114 Critical Compliance [3] TIL Missing YES 8/13/2007 8114 Critical Credit [3] Appraisal 8/13/2007 Missing 8114 Critical Credit [3] Credit Report 8/13/2007 Missing 8114 Critical Credit [3] Final 8/13/2007 Application Missing 8114 Critical Credit [3] Missing Initial 8/13/2007 Application 8114 Critical Credit [3] P&I stated and P&I (764.21) 8/13/2007 calculated exceeds exceeds standard tolerance 0.05 variance (0.05) with calculated P&I (762.51) Current Variance 1.7. 8114 Non Compliance [2] Affiliated 8/13/2007 Critical Business Doc Missing 8114 Non Compliance [2] Credit Score 8/13/2007 Critical Disclosure Not Present 8114 Non Compliance [2] Initial GFE 8/13/2007 Critical Missing 8114 Non Compliance [2] Initial TIL 8/13/2007 Critical Missing 8114 Non Compliance [2] State - Missing 8/13/2007 Critical Freedom to Choose Insurance Provider disclosure 8114 Non Compliance [2] State - Missing 8/13/2007 Critical Property Tax Benefit Disclosure (State Form 51781 (6-04) 8115 Critical Credit [3] Credit Report 4/18/2007 Missing 8115 Critical Credit [3] Final 4/18/2007 Application Missing 8115 Critical Credit [3] P&I stated and P&I (544.59) 4/18/2007 calculated exceeds exceeds standard tolerance 0.05 variance (0.05) with calculated P&I (542.93) Current Variance 1.66 8115 Non Compliance [2] Affiliated 4/18/2007 Critical Business Doc Missing 8115 Non Compliance [2] Credit Score 4/18/2007 Critical Disclosure Not Present 8115 Non Compliance [2] Initial GFE 4/18/2007 Critical Missing 8115 Non Compliance [2] Initial TIL 4/18/2007 Critical Missing 8115 Non Compliance [2] Missing Notice 4/18/2007 Critical of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure 8115 Non Compliance [2] State - Missing 4/18/2007 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8115 Non Compliance [2] State - Missing 4/18/2007 Critical Anti-Discrimination Notice 8115 Non Compliance [2] State - Missing 4/18/2007 Critical Attorney General Information Statement 8115 Non Compliance [2] State - Missing 4/18/2007 Critical Insurance Disclosure 8115 Non Compliance [2] State - Missing 4/18/2007 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 8115 Non Compliance [2] State - Missing 4/18/2007 Critical Notice of Escrow of Taxes and Regular Monthly Payment 8115 Non Compliance [2] State - Missing 4/18/2007 Critical Statutory Authority Disclosure 8116 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 4/26/2007 underdisclosed >$35 disclosed by $35.86 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing temization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8116 Critical Credit [3] Appraisal 4/26/2007 Missing 8116 Critical Credit [3] Credit Report 4/26/2007 Missing 8116 Critical Credit [3] Final 4/26/2007 Application Missing 8116 Critical Credit [3] Missing Title 4/26/2007 Evidence 8116 Critical Credit [3] P&I stated and P&I (739.21) 4/26/2007 calculated exceeds exceeds standard tolerance 0.05 variance (0.05) with calculated P&I (739.07) Current Variance 0.14. 8116 Non Compliance [2] Affiliated 4/26/2007 Critical Business Doc Missing 8116 Non Compliance [2] Credit Score 4/26/2007 Critical Disclosure Not Present 8116 Non Compliance [2] Initial TIL 4/26/2007 Critical Missing 8116 Non Compliance [2] Missing Notice 4/26/2007 Critical of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure 8116 Non Compliance [2] State - Missing 4/26/2007 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8116 Non Compliance [2] State - Missing 4/26/2007 Critical Anti-Discrimination Notice 8116 Non Compliance [2] State - Missing 4/26/2007 Critical Attorney General Information Statement 8116 Non Compliance [2] State - Missing 4/26/2007 Critical Automated Valuation Report Notice w/ copy of AVM 8116 Non Compliance [2] State - Missing 4/26/2007 Critical Closing Statement / Closing Disclosure 8116 Non Compliance [2] State - Missing 4/26/2007 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8116 Non Compliance [2] State - Missing 4/26/2007 Critical Mortgage Loan Origination Dislcosure 8116 Non Compliance [2] State - Missing 4/26/2007 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 8116 Non Compliance [2] State - Missing 4/26/2007 Critical Notice of Escrow of Taxes and Regular Monthly Payment 8116 Non Compliance [2] State - Missing 4/26/2007 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 8116 Non Compliance [2] State - Missing 4/26/2007 Critical Optional Credit Insurance Disclosure 8116 Non Compliance [2] State - Missing 4/26/2007 Critical Statutory Authority Disclosure 8117 Critical Credit [3] Appraisal 5/11/2007 Missing 8117 Critical Credit [3] Credit Report 5/11/2007 Missing 8117 Critical Credit [3] Final 5/11/2007 Application Missing 8117 Critical Credit [3] P&I stated and P&I (504.32) 5/11/2007 calculated exceeds exceeds standard tolerance 0.05 variance (0.05) with calculated (500.55) Current Variance 3.77 8117 Non Compliance [2] Credit Score 5/11/2007 Critical Disclosure Not Present 8117 Non Compliance [2] Initial TIL 5/11/2007 Critical Missing 8118 Critical Credit [3] Credit Report 7/17/2007 Missing 8118 Critical Credit [3] Final 7/17/2007 Application Missing 8118 Critical Credit [3] P&I stated and P&I (788.08) 7/17/2007 calculated exceeds exceeds standard tolerance 0.05 variance (0.05) with calculated P&I (785.51) Current Variance: 2.57 8118 Non Compliance [2] Credit Score 7/17/2007 Critical Disclosure Not Present 8118 Non Compliance [2] Initial TIL 7/17/2007 Critical Missing 8118 Non Compliance [2] State - Missing 7/17/2007 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8118 Non Compliance [2] State - Missing 7/17/2007 Critical Anti-Discrimination Notice 8118 Non Compliance [2] State - Missing 7/17/2007 Critical Attorney General Information Statement 8118 Non Compliance [2] State - Missing 7/17/2007 Critical Mortgage Loan Origination Dislcosure 8118 Non Compliance [2] State - Missing 7/17/2007 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 8118 Non Compliance [2] State - Missing 7/17/2007 Critical Notice of Escrow of Taxes and Regular Monthly Payment 8118 Non Compliance [2] State - Missing 7/17/2007 Critical Statutory Authority Disclosure 8119 Critical Credit [3] Credit Report 7/18/2007 Missing 8119 Critical Credit [3] Final 7/18/2007 Application Missing 8119 Critical Credit [3] Missing Initial 7/18/2007 Application 8119 Critical Credit [3] P&I stated and P&I (1297.39) 7/18/2007 calculated exceeds exceeds standard tolerance 0.05 variance (0.05) with calculated P&I (1293.44) Current Variance: 3.95 8119 Non Compliance [2] Affiliated 7/18/2007 Critical Business Doc Missing 8119 Non Compliance [2] Credit Score 7/18/2007 Critical Disclosure Not Present 8119 Non Compliance [2] Initial GFE 7/18/2007 Critical Missing 8119 Non Compliance [2] Initial TIL 7/18/2007 Critical Missing 8119 Non Compliance [2] State - Missing 7/18/2007 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8119 Non Compliance [2] State - Missing 7/18/2007 Critical Anti-Discrimination Notice 8119 Non Compliance [2] State - Missing 7/18/2007 Critical Attorney General Information Statement 8119 Non Compliance [2] State - Missing 7/18/2007 Critical Closing Statement / Closing Disclosure 8119 Non Compliance [2] State - Missing 7/18/2007 Critical Insurance Disclosure 8119 Non Compliance [2] State - Missing 7/18/2007 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 8119 Non Compliance [2] State - Missing 7/18/2007 Critical Notice of Escrow of Taxes and Regular Monthly Payment 8119 Non Compliance [2] State - Missing 7/18/2007 Critical Statutory Authority Disclosure 8120 Critical Credit [3] Credit Report 5/4/2007 Missing 8120 Critical Credit [3] Final 5/4/2007 Application Missing 8120 Non Compliance [2] Credit Score 5/4/2007 Critical Disclosure Not Present 8120 Non Compliance [2] Initial TIL 5/4/2007 Critical Missing 8121 Critical Credit [3] Appraisal 3/2/2007 Missing 8121 Critical Credit [3] Credit Report 3/2/2007 Missing 8121 Critical Credit [3] Final 3/2/2007 Application Missing 8121 Non Compliance [2] Credit Score 3/2/2007 Critical Disclosure Not Present 8121 Non Compliance [2] Initial TIL 3/2/2007 Critical Missing 8122 Critical Compliance [3] ROR Incorrect ROR incorrect form used ROR Form - 6/1/2007 Form - Non Lender to for non lender to Because this Lender Not On H8/G8 lender refinance, H8 or issue is not G8 form not used. uniformly settled among the circuit courts, the continuing risk that the borrower may have an extended right to rescind (3 additional years) if a creditor uses the incorrect Model Form remains. Because of this uncertainty, we continue to recommend that creditors use Model Form H-8 only for refinances involving a new creditor and Model Form H-9 for refinances involving the same creditor. The loan is outside the SOL. 8122 Critical Credit [3] Credit Report 6/1/2007 Missing 8122 Critical Credit [3] Final 6/1/2007 Application Missing 8122 Critical Credit [3] P&I stated and P&I (1513.35) 6/1/2007 calculated exceeds exceeds standard tolerance 0.05 variance (0.05) with calculated P&I (1509.03) Current Variance: 4.32 8122 Non Compliance [2] Affiliated 6/1/2007 Critical Business Doc Missing 8122 Non Compliance [2] Credit Score 6/1/2007 Critical Disclosure Not Present 8122 Non Compliance [2] Initial TIL 6/1/2007 Critical Missing 8122 Non Compliance [2] State - Missing 6/1/2007 Critical Broker Agreement 8122 Non Compliance [2] State - Missing 6/1/2007 Critical Lock In Agreement 8122 Non Compliance [2] State - Missing 6/1/2007 Critical Mortgage Loan Commitment 8122 Non Compliance [2] State - Missing 6/1/2007 Critical Notice of Material Change of Mortgage Loan Terms 8122 Non Compliance [2] State - Missing 6/1/2007 Critical Notice to Purchaser- Mortgagor 8122 Non Compliance [2] State - Missing 6/1/2007 Critical Pre-Application Dislcosure 8123 Critical Credit [3] Credit Report 7/18/2007 Missing 8123 Critical Credit [3] Final 7/18/2007 Application Missing 8123 Non Compliance [2] Credit Score 7/18/2007 Critical Disclosure Not Present 8123 Non Compliance [2] Initial GFE 7/18/2007 Critical Missing 8123 Non Compliance [2] Initial TIL 7/18/2007 Critical Missing 8123 Non Compliance [2] State - Missing 7/18/2007 Critical Anti-Coercion Notice 8124 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 3/30/2007 underdisclosed >$35 disclosed by $62.50 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8124 Critical Credit [3] Credit Report 3/30/2007 Missing 8124 Critical Credit [3] Final 3/30/2007 Application Missing 8124 Critical Credit [3] P&I stated and P&I (1297.39) 3/30/2007 calculated exceeds exceeds standard tolerance 0.05 variance (0.05) with calculated P&I (1293.44) Current Variance: 3.95 8124 Non Compliance [2] Credit Score 3/30/2007 Critical Disclosure Not Present 8124 Non Compliance [2] Initial TIL 3/30/2007 Critical Missing 8124 Non Compliance [2] State - Missing 3/30/2007 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8124 Non Compliance [2] State - Missing 3/30/2007 Critical Anti-Discrimination Notice 8124 Non Compliance [2] State - Missing 3/30/2007 Critical Attorney General Information Statement 8124 Non Compliance [2] State - Missing 3/30/2007 Critical Closing Statement / Closing Disclosure 8124 Non Compliance [2] State - Missing 3/30/2007 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8124 Non Compliance [2] State - Missing 3/30/2007 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 8124 Non Compliance [2] State - Missing 3/30/2007 Critical Statutory Authority Disclosure 8125 Critical Credit [3] Appraisal 4/6/2007 Missing 8125 Critical Credit [3] Credit Report 4/6/2007 Missing 8125 Critical Credit [3] Final 4/6/2007 Application Missing 8125 Critical Credit [3] P&I stated and P&I (1356.97) 4/6/2007 calculated exceeds exceeds standard tolerance 0.05 variance (0.05) with calculated P&I (1354.66) Current Variance: 2.31. 8125 Non Compliance [2] Credit Score 4/6/2007 Critical Disclosure Not Present 8125 Non Compliance [2] Initial TIL 4/6/2007 Critical Missing 8125 Non Compliance [2] State - Missing 4/6/2007 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8125 Non Compliance [2] State - Missing 4/6/2007 Critical Anti-Discrimination Notice 8125 Non Compliance [2] State - Missing 4/6/2007 Critical Attorney General Information Statement 8125 Non Compliance [2] State - Missing 4/6/2007 Critical Closing Statement / Closing Disclosure 8125 Non Compliance [2] State - Missing 4/6/2007 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 8125 Non Compliance [2] State - Missing 4/6/2007 Critical Notice of Escrow of Taxes and Regular Monthly Payment 8125 Non Compliance [2] State - Missing 4/6/2007 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 8125 Non Compliance [2] State - Missing 4/6/2007 Critical Statutory Authority Disclosure 8126 Critical Compliance [3] ROR Incorrect ROR incorrect form used ROR Form - 4/16/2007 Form - Non Lender to for non lender to Because this Lender Not On H8/G8 lender refinance, H8 or issue is not G8 form not used. uniformly settled among the circuit courts, the continuing risk that the borrower may have an extended right to rescind (3 additional years) if a creditor uses the incorrect Model Form remains. Because of this uncertainty, we continue to recommend that creditors use Model Form H-8 only for refinances involving a new creditor and Model Form H-9 for refinances involving the same creditor. The loan is outside the SOL. 8126 Critical Credit [3] Credit Report 4/16/2007 Missing 8126 Critical Credit [3] Final 4/16/2007 Application Missing 8126 Critical Credit [3] P&I stated and P&I (563.36) 4/16/2007 calculated exceeds exceeds standard tolerance 0.05 variance (0.05) with calculated P&I (561.72) Current Variance: 1.64 8126 Non Compliance [2] Affiliated 4/16/2007 Critical Business Doc Missing 8126 Non Compliance [2] Credit Score 4/16/2007 Critical Disclosure Not Present 8126 Non Compliance [2] Initial TIL 4/16/2007 Critical Missing 8126 Non Compliance [2] State - Missing 4/16/2007 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8126 Non Compliance [2] State - Missing 4/16/2007 Critical Anti-Discrimination Notice 8126 Non Compliance [2] State - Missing 4/16/2007 Critical Attorney General Information Statement 8126 Non Compliance [2] State - Missing 4/16/2007 Critical Closing Statement / Closing Disclosure 8126 Non Compliance [2] State - Missing 4/16/2007 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8126 Non Compliance [2] State - Missing 4/16/2007 Critical Notice of Escrow of Taxes and Regular Monthly Payment 8126 Non Compliance [2] State - Missing 4/16/2007 Critical Statutory Authority Disclosure 8127 Critical Compliance [3] ROR Incorrect ROR incorrect form used ROR Form - 6/25/2007 Form - Non Lender to for non lender to Because this Lender Not On H8/G8 lender refinance, H8 or issue is not G8 form not used. uniformly settled among the circuit courts, the continuing risk that the borrower may have an extended right to rescind (3 additional years) if a creditor uses the incorrect Model Form remains. Because of this uncertainty, we continue to recommend that creditors use Model Form H-8 only for refinances involving a new creditor and Model Form H-9 for refinances involving the same creditor. The loan is outside the SOL. 8127 Critical Credit [3] Credit Report 6/25/2007 Missing 8127 Critical Credit [3] Final 6/25/2007 Application Missing 8127 Critical Credit [3] P&I stated and Note P&I of 6/25/2007 calculated exceeds $1784.51 exceeds tolerance 0.05 the standard variance of $0.05 with a calculated P&I of $1779.24; current variance of $5.27. 8127 Non Compliance [2] Affiliated 6/25/2007 Critical Business Doc Missing 8127 Non Compliance [2] Credit Score 6/25/2007 Critical Disclosure Not Present 8127 Non Compliance [2] Initial TIL 6/25/2007 Critical Missing 8127 Non Compliance [2] State - Missing 6/25/2007 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8127 Non Compliance [2] State - Missing 6/25/2007 Critical Anti-Discrimination Notice 8127 Non Compliance [2] State - Missing 6/25/2007 Critical Attorney General Information Statement 8127 Non Compliance [2] State - Missing 6/25/2007 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8127 Non Compliance [2] State - Missing 6/25/2007 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 8127 Non Compliance [2] State - Missing 6/25/2007 Critical Statutory Authority Disclosure 8128 Critical Credit [3] Credit Report 4/11/2007 Missing 8128 Critical Credit [3] Final 4/11/2007 Application Missing 8128 Non Compliance [2] Affiliated 4/11/2007 Critical Business Doc Missing 8128 Non Compliance [2] Credit Score 4/11/2007 Critical Disclosure Not Present 8128 Non Compliance [2] Initial TIL 4/11/2007 Critical Missing 8128 Non Compliance [2] State - Missing 4/11/2007 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8128 Non Compliance [2] State - Missing 4/11/2007 Critical Anti-Discrimination Notice 8128 Non Compliance [2] State - Missing 4/11/2007 Critical Attorney General Information Statement 8128 Non Compliance [2] State - Missing 4/11/2007 Critical Closing Statement / Closing Disclosure 8128 Non Compliance [2] State - Missing 4/11/2007 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8128 Non Compliance [2] State - Missing 4/11/2007 Critical Mortgage Loan Origination Dislcosure 8128 Non Compliance [2] State - Missing 4/11/2007 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 8128 Non Compliance [2] State - Missing 4/11/2007 Critical Notice of Escrow of Taxes and Regular Monthly Payment 8128 Non Compliance [2] State - Missing 4/11/2007 Critical Statutory Authority Disclosure 8129 Critical Credit [3] Credit Report 3/27/2007 Missing 8129 Critical Credit [3] Final 3/27/2007 Application Missing 8129 Critical Credit [3] P&I stated and P&I (535.47) 3/27/2007 calculated exceeds exceeds standard tolerance 0.05 variance (0.05) with calculated P&I (534.41) Current Variance: 1.06 8129 Non Compliance [2] Credit Score 3/27/2007 Critical Disclosure Not Present 8129 Non Compliance [2] Initial TIL 3/27/2007 Critical Missing 8130 Critical Credit [3] Appraisal 4/10/2007 Missing 8130 Critical Credit [3] Credit Report 4/10/2007 Missing 8130 Critical Credit [3] Final 4/10/2007 Application Missing 8130 Critical Credit [3] P&I stated and P&I (780.84) 4/10/2007 calculated exceeds exceeds standard tolerance 0.05 variance (0.05) with calculated P&I (778.44) Current Variance: 2.4 8130 Non Compliance [2] Affiliated 4/10/2007 Critical Business Doc Missing 8130 Non Compliance [2] Credit Score 4/10/2007 Critical Disclosure Not Present 8130 Non Compliance [2] Initial TIL 4/10/2007 Critical Missing 8131 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 6/8/2007 underdisclosed >$35 disclosed by $62.50 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8131 Critical Credit [3] Appraisal 6/8/2007 Missing 8131 Critical Credit [3] Credit Report 6/8/2007 Missing 8131 Critical Credit [3] Final 6/8/2007 Application Missing 8131 Critical Credit [3] Initial Incomplete 6/8/2007 Application initial Incomplete application due to missing origination entity information. 8131 Critical Credit [3] P&I stated and P&I (358.98) 6/8/2007 calculated exceeds exceeds standard tolerance 0.05 variance (0.05) with calculated P&I (358.33) Current Variance 0.65. 8131 Non Compliance [2] Credit Score 6/8/2007 Critical Disclosure Not Present 8131 Non Compliance [2] Initial TIL 6/8/2007 Critical Missing 8131 Non Compliance [2] State - Missing 6/8/2007 Critical Property Tax Benefit Disclosure (State Form 51781 (6-04) 8132 Critical Credit [3] Credit Report 7/18/2007 Missing 8132 Critical Credit [3] Final 7/18/2007 Application Missing 8132 Critical Credit [3] P&I stated and P&I (619.81) 7/18/2007 calculated exceeds exceeds standard tolerance 0.05 variance (0.05) with calculated P&I (617.83) Current Variance 1.98 8132 Non Compliance [2] Affiliated 7/18/2007 Critical Business Doc Missing 8132 Non Compliance [2] Credit Score 7/18/2007 Critical Disclosure Not Present 8132 Non Compliance [2] HMDA-reportable 7/18/2007 Critical rate spread (1/1/04- 10/1/09) 8132 Non Compliance [2] Initial GFE 7/18/2007 Critical Date not within 3 days of Initial Application Date 8132 Non Compliance [2] Initial TIL 7/18/2007 Critical Missing 8132 Non Compliance [2] Missing Notice 7/18/2007 Critical of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure 8132 Non Compliance [2] State - Missing 7/18/2007 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8132 Non Compliance [2] State - Missing 7/18/2007 Critical Attorney General Information Statement 8132 Non Compliance [2] State - Missing 7/18/2007 Critical Automated Valuation Report Notice w/ copy of AVM 8132 Non Compliance [2] State - Missing 7/18/2007 Critical Closing Statement / Closing Disclosure 8132 Non Compliance [2] State - Missing 7/18/2007 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8132 Non Compliance [2] State - Missing 7/18/2007 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 8132 Non Compliance [2] State - Missing 7/18/2007 Critical Notice of Escrow of Taxes and Regular Monthly Payment 8132 Non Compliance [2] State - Missing 7/18/2007 Critical Statutory Authority Disclosure 8133 Non Compliance [2] GFE2 Reason(s) GFE2 dated 01/30/2013 1/31/2013 Critical for any other reflects an revision(s) not undocumented change in documented loan amount from $150,714 to $151,040. Also, GFE2 dated 01/30/2013 reflects an undocumented increase in required services we select from $3,277.14 to $3,282.75. 8134 Critical Credit [3] MI Missing Case Query 6/16/2011 results are not provided to indicate if UFMIP was paid, FHA loan, missing MIC. 8134 Non Compliance [2] GFE2 Reason(s) GFE2 dated 06/13/2011 6/16/2011 Critical for any other reflects an revision(s) not undocumented change in documented lock period from 26 days to 11 days. 8134 Non Compliance [2] State - Missing 6/16/2011 Critical FHA/VA Allowed / Disallowed Borrower Paid Charges Disclosure 8134 Non Compliance [2] State - Missing 6/16/2011 Critical Notice of Choice of Agent or Insurer 8135 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 11/25/2008 underdisclosed >$35 disclosed by $72.00 Charge - 1yr for Refinance which exceeds the affirmative, $35.00 tolerance for 3yrs for Refinance transactions. rescindable TIL itemization did not transactions. disclose a Tax Service Unlimited as a fee of $72 as a prepaid defense to finance charge. foreclosure. Assignee liability. The loan is outside the SOL. // ROR Form - Because this issue is not uniformly settled among the circuit courts, the continuing risk that the borrower may have an extended right to rescind (3 additional years) if a creditor uses the incorrect Model Form remains. Because of this uncertainty, we continue to recommend that creditors use Model Form H-8 only for refinances involving a new creditor and Model Form H-9 for refinances involving the same creditor. The loan is outside the SOL. 8135 Critical Compliance [3] ROR Incorrect ROR incorrect form used APR/Finance 11/25/2008 Form - Lender to for lender to lender Charge - 1yr Lender Not On H9/G9 refinance, H9 or G9 affirmative, form not used. 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. // ROR Form - Because this issue is not uniformly settled among the circuit courts, the continuing risk that the borrower may have an extended right to rescind (3 additional years) if a creditor uses the incorrect Model Form remains. Because of this uncertainty, we continue to recommend that creditors use Model Form H-8 only for refinances involving a new creditor and Model Form H-9 for refinances involving the same creditor. The loan is outside the SOL. 8135 Non Compliance [2] State - Missing 11/25/2008 Critical Hazard Insurance Disclosure 8136 Critical Compliance [3] ROR Missing ROR - 3yrs for 12/10/2008 rescindable transactions. The loan is outside the SOL. 8136 Critical Compliance [3] State Grace Grace period of 7 days 12/10/2008 Period Below Minimum is less than the required minimum of 10 days for the state of XXXXX. 8136 Non Compliance [2] Affiliated 12/10/2008 Critical Business Doc Missing 8137 Critical Compliance [3] ROR Incorrect ROR incorrect form used ROR Form - 11/14/2008 Form - Lender to for lender to lender Because this Lender Not On H9/G9 refinance, H9 or G9 issue is not form not used. uniformly settled among the circuit courts, the continuing risk that the borrower may have an extended right to rescind (3 additional years) if a creditor uses the incorrect Model Form remains. Because of this uncertainty, we continue to recommend that creditors use Model Form H-8 only for refinances involving a new creditor and Model Form H-9 for refinances involving the same creditor. The loan is outside the SOL. 8137 Non Compliance [2] HMDA-reportable 11/14/2008 Critical rate spread (1/1/04- 10/1/09) 8138 Non Compliance [2] Initial GFE 4/28/2009 Critical Date not within 3 days of Initial Application Date 8138 Non Compliance [2] Initial TIL 4/28/2009 Critical Date not within 3 days of Initial Application Date 8138 Non Compliance [2] State - Missing 4/28/2009 Critical Credit Agreeement/Rate Lock 8138 Non Compliance [2] State - Missing 4/28/2009 Critical Right to Choose Insurance Provider 8138 Non Credit [2] Combined Orig 4/28/2009 Critical LTV >100% 8139 Critical Compliance [3] HUD-1 Missing NO 12/19/1994 8139 Critical Compliance [3] TIL Missing NO 12/19/1994 8139 Critical Credit [3] Appraisal 12/19/1994 Missing 8139 Critical Credit [3] Credit Report 12/19/1994 Missing 8139 Critical Credit [3] Final 12/19/1994 Application Missing 8139 Critical Credit [3] Missing Initial 12/19/1994 Application 8139 Non Compliance [2] Initial GFE 12/19/1994 Critical Missing 8139 Non Compliance [2] Initial TIL 12/19/1994 Critical Missing 8139 Non Compliance [2] State - Missing 12/19/1994 Critical Collateral Protection Insurance Notice 8139 Non Compliance [2] State - Missing 12/19/1994 Critical Complaints and Inquiries Notice 8139 Non Compliance [2] State - Missing 12/19/1994 Critical Disclosure of Multiple Roles in a Consumer Real Estate Transaction 8139 Non Compliance [2] State - Missing 12/19/1994 Critical Disclosure Statement Required for Residential Construction Contract 8139 Non Compliance [2] State - Missing 12/19/1994 Critical Loan Agreement Rider 8139 Non Compliance [2] State - Missing 12/19/1994 Critical Mortgage Banker Disclosure 8139 Non Compliance [2] State - Missing 12/19/1994 Critical Notice of Penalties for Making False or Misleading Written Statement 8139 Non Compliance [2] State - Missing 12/19/1994 Critical Residential Mortgage Loan Originator Disclosure 8140 Critical Credit [3] Final 7/10/2003 Application Missing 8140 Critical Credit [3] Missing Initial 7/10/2003 Application 8140 Non Compliance [2] State - Missing 7/10/2003 Critical Broker Agreement 8140 Non Credit [2] Manufactured 7/10/2003 Critical (Double-Wide) 8141 Non Compliance [2] HMDA-reportable 9/24/2008 Critical rate spread (1/1/04- 10/1/09) 8141 Non Compliance [2] Initial GFE 9/24/2008 Critical Date not within 3 days of Initial Application Date 8141 Non Compliance [2] Initial TIL 9/24/2008 Critical Date not within 3 days of Initial Application Date 8142 Critical Credit [3] MI Missing Case Query 6/2/2009 results provided do not indicate UFMIP was paid, FHA loan, missing MIC. 8142 Non Compliance [2] Initial GFE 6/2/2009 Critical Date not within 3 days of Initial Application Date 8143 Non Compliance [2] Missing GFE(s) Considering GFE missing 10/15/2010 Critical due to the initial GFE provided dated 07/01/2010 is illegible and was unable to be used for an accurate compliance review, as well as Written list of service providers reflects GFE was issued on 07/20/2010. This GFE was not enclosed in the file. 8143 Non Compliance [2] State - Missing 10/15/2010 Critical Notice to Purchaser- Mortgagor 8144 Non Compliance [2] Affiliated N/A N/A 7/30/2004 Critical Business Doc Missing 8144 Non Compliance [2] Initial GFE N/A N/A 7/30/2004 Critical Date not within 3 days of Initial Application Date 8144 Non Compliance [2] Initial TIL N/A N/A 7/30/2004 Critical Date not within 3 days of Initial Application Date 8145 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 8/18/2004 underdisclosed >$35 disclosed by $481.81 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8145 Non Compliance [2] Initial GFE 8/18/2004 Critical Date not within 3 days of Initial Application Date 8145 Non Compliance [2] Initial TIL 8/18/2004 Critical Date not within 3 days of Initial Application Date 8145 Non Compliance [2] Missing Notice 8/18/2004 Critical of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure 8145 Non Compliance [2] State - Missing 8/18/2004 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8145 Non Compliance [2] State - Missing 8/18/2004 Critical Anti-Discrimination Notice 8145 Non Compliance [2] State - Missing 8/18/2004 Critical Attorney General Information Statement 8145 Non Compliance [2] State - Missing 8/18/2004 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8145 Non Compliance [2] State - Missing 8/18/2004 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 8145 Non Compliance [2] State - Missing 8/18/2004 Critical Optional Credit Insurance Disclosure 8145 Non Compliance [2] State - Missing 8/18/2004 Critical Statutory Authority Disclosure 8146 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 8/6/2004 underdisclosed >$35 disclosed by $150.48 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed foreclosure. Assignee liability. The loan is outside the SOL. 8146 Critical Compliance [3] ROR Missing ROR - 3yrs for 8/6/2004 rescindable transactions. The loan is outside the SOL. 8146 Non Compliance [2] State - Missing 8/6/2004 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8146 Non Compliance [2] State - Missing 8/6/2004 Critical Anti-Discrimination Notice 8146 Non Compliance [2] State - Missing 8/6/2004 Critical Attorney General Information Statement 8146 Non Compliance [2] State - Missing 8/6/2004 Critical Closing Statement / Closing Disclosure 8146 Non Compliance [2] State - Missing 8/6/2004 Critical Mortgage Loan Origination Dislcosure 8146 Non Compliance [2] State - Missing 8/6/2004 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 8146 Non Compliance [2] State - Missing 8/6/2004 Critical Notice of Escrow of Taxes and Regular Monthly Payment 8146 Non Compliance [2] State - Missing 8/6/2004 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 8146 Non Compliance [2] State - Missing 8/6/2004 Critical Statutory Authority Disclosure 8147 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 10/1/2004 underdisclosed >$100 disclosed by $716.68 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for Purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. There foreclosure. is a lender credit on Assignee line 206 in the amount liability. The of $295 which is not loan is outside itemized therefore the SOL. excluded. 8147 Non Compliance [2] Affiliated 10/1/2004 Critical Business Doc Missing 8147 Non Compliance [2] Initial GFE 10/1/2004 Critical Date not within 3 days of Initial Application Date 8147 Non Compliance [2] Initial TIL 10/1/2004 Critical Date not within 3 days of Initial Application Date 8148 Non Compliance [2] Initial GFE 10/21/2004 Critical Date not within 3 days of Initial Application Date 8148 Non Compliance [2] Initial TIL 10/21/2004 Critical Date not within 3 days of Initial Application Date 8148 Non Compliance [2] State - Missing 10/21/2004 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8148 Non Compliance [2] State - Missing 10/21/2004 Critical Anti-Discrimination Notice 8148 Non Compliance [2] State - Missing 10/21/2004 Critical Attorney General Information Statement 8148 Non Compliance [2] State - Missing 10/21/2004 Critical Closing Statement / Closing Disclosure 8148 Non Compliance [2] State - Missing 10/21/2004 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8148 Non Compliance [2] State - Missing 10/21/2004 Critical Statutory Authority Disclosure 8149 Critical Credit [3] Initial Incomplete 9/22/2004 Application initial Incomplete application due to missing the borrower's signature but marked as taken in a face to face interview. 8149 Non Compliance [2] State - Missing 9/22/2004 Critical Attorney General Information Statement 8149 Non Compliance [2] State - Missing 9/22/2004 Critical Statutory Authority Disclosure 8150 Non Compliance [2] Affiliated 9/28/2004 Critical Business Doc Missing 8150 Non Compliance [2] State - Missing 9/28/2004 Critical Rate Lock 8151 Critical Compliance [3] TIL Incomplete Final TIL incomplete TESTED 9/30/2004 due to payment refected not correct amount for loan amount and terms. Final TIL reflects payment of $397.43, however, with stated loan amount and terms the correct monthly payment would be $400.93. 8151 Critical Credit [3] Note Incomplete Note incomplete 9/30/2004 due to payment refected not correct amount for loan amount and terms. Note reflects payment of $397.43, however, with stated loan amount and terms the correct monthly payment would be $400.93. 8151 Critical Credit [3] P&I stated and The Note and 9/30/2004 calculated exceeds Final TIL refect tolerance 0.05 a P&I payment of $397.43 whereas the calculated P&I is $400.93. Discrepancy appears to have occured when the loan amount was increased from $79600 to $80300and the monthly payment wasn't adjusted accordingly. 8151 Non Compliance [2] Affiliated 9/30/2004 Critical Business Doc Missing 8151 Non Compliance [2] State - Missing 9/30/2004 Critical Commitment Letter 8151 Non Compliance [2] State - Missing 9/30/2004 Critical KY Fair Housing Law Disclosure 8151 Non Compliance [2] State - Missing 9/30/2004 Critical KY Notification to New Homeowners 8151 Non Compliance [2] State - Missing 9/30/2004 Critical Notice of Choice of Agent or Insurer 8152 Non Compliance [2] Affiliated 10/1/2004 Critical Business Doc Missing 8152 Non Compliance [2] Initial GFE 10/1/2004 Critical Missing 8152 Non Compliance [2] Initial TIL 10/1/2004 Critical Missing 8152 Non Compliance [2] State - Missing 10/1/2004 Critical Anti-Coercion Notice 8152 Non Compliance [2] State - Missing 10/1/2004 Critical Lock In Agreement 8152 Non Compliance [2] State - Missing 10/1/2004 Critical Notice of Material Change of Mortgage Loan Terms 8152 Non Compliance [2] State - Missing 10/1/2004 Critical Notice to Purchaser- Mortgagor 8152 Non Compliance [2] State - Missing 10/1/2004 Critical Pre-Application Dislcosure 8153 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 10/6/2004 underdisclosed >$35 disclosed by $530 which - 1yr for Refinance exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Line 205 rescindable has a lenders credit in transactions. the amount of $550 that Unlimited as a is not itemized defense to therefore excluded. foreclosure. Assignee liability. The loan is outside the SOL. 8153 Non Compliance [2] Initial GFE 10/6/2004 Critical Missing 8154 Non Compliance [2] Affiliated 9/22/2004 Critical Business Doc Missing 8154 Non Compliance [2] State - Missing 9/22/2004 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8154 Non Compliance [2] State - Missing 9/22/2004 Critical Anti-Discrimination Notice 8154 Non Compliance [2] State - Missing 9/22/2004 Critical Attorney General Information Statement 8154 Non Compliance [2] State - Missing 9/22/2004 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8154 Non Compliance [2] State - Missing 9/22/2004 Critical Insurance Disclosure 8154 Non Compliance [2] State - Missing 9/22/2004 Critical Notice of Escrow of Taxes and Regular Monthly Payment 8154 Non Compliance [2] State - Missing 9/22/2004 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 8154 Non Compliance [2] State - Missing 9/22/2004 Critical Statutory Authority Disclosure 8155 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 9/30/2004 underdisclosed >$35 disclosed by $321.56 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8155 Non Compliance [2] Initial GFE 9/30/2004 Critical Date not within 3 days of Initial Application Date 8155 Non Compliance [2] Initial TIL 9/30/2004 Critical Date not within 3 days of Initial Application Date 8155 Non Compliance [2] State - Missing 9/30/2004 Critical Attorney General Information Statement 8155 Non Compliance [2] State - Missing 9/30/2004 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8155 Non Compliance [2] State - Missing 9/30/2004 Critical Statutory Authority Disclosure 8156 Non Compliance [2] Affiliated 10/22/2004 Critical Business Doc Missing 8156 Non Compliance [2] Initial GFE 10/22/2004 Critical Date not within 3 days of Initial Application Date 8156 Non Compliance [2] Initial TIL 10/22/2004 Critical Date not within 3 days of Initial Application Date 8156 Non Compliance [2] State - Missing 10/22/2004 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8157 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 10/1/2004 underdisclosed >$35 disclosed by $421.55 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for Refinance 3yrs for transactions. Unable rescindable to determine under transactions. disclosure due to Unlimited as a missing complete defense to itemization of amount foreclosure. financed. Assignee liability. The loan is outside the SOL. 8157 Critical Compliance [3] HUD-1 Line 1111 on HUD-1 does TESTED 10/1/2004 Incomplete not contain a description for the $75 fee POC by borrower, this is for endorsements to title. 8157 Non Compliance [2] State - Missing 10/1/2004 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8158 Non Compliance [2] Initial GFE 9/28/2004 Critical Missing 8158 Non Compliance [2] Initial TIL 9/28/2004 Critical Missing 8159 Non Compliance [2] Affiliated 11/2/2004 Critical Business Doc Missing 8159 Non Compliance [2] State - Missing 11/2/2004 Critical Consumer Caution and Counseling Disclosure 8160 Critical Credit [3] Initial Incomplete 10/22/2004 Application initial Incomplete application due to missing origination entity information. 8160 Non Compliance [2] State - Missing 10/22/2004 Critical Insurance Disclosure / Right to Choose Insurance Provider 8161 Critical Credit [3] Initial N/A N/A 12/13/2004 Application Unsigned 8161 Non Compliance [2] Affiliated N/A N/A 12/13/2004 Critical Business Doc Missing 8161 Non Compliance [2] State - Missing N/A N/A 12/13/2004 Critical Borrower's Bill of Rights 8161 Non Compliance [2] State - Missing N/A N/A 12/13/2004 Critical Consumer Caution and Counseling Disclosure 8161 Non Compliance [2] State - Missing N/A N/A 12/13/2004 Critical Dower / Homestead Waiver Rider to Mortgage 8161 Non Compliance [2] State - Missing N/A N/A 12/13/2004 Critical Insurance Disclosure / Right to Choose Insurance Provider 8162 Non Compliance [2] State - Missing 11/8/2004 Critical Borrower's Bill of Rights 8162 Non Compliance [2] State - Missing 11/8/2004 Critical Consumer Caution and Counseling Disclosure 8162 Non Compliance [2] State - Missing 11/8/2004 Critical Insurance Disclosure / Right to Choose Insurance Provider 8163 Non Compliance [2] Affiliated 10/14/2004 Critical Business Doc Missing 8163 Non Compliance [2] State - Missing 10/14/2004 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8163 Non Compliance [2] State - Missing 10/14/2004 Critical Attorney General Information Statement 8163 Non Compliance [2] State - Missing 10/14/2004 Critical Closing Statement / Closing Disclosure 8163 Non Compliance [2] State - Missing 10/14/2004 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8163 Non Compliance [2] State - Missing 10/14/2004 Critical Statutory Authority Disclosure 8164 Non Compliance [2] Affiliated 12/20/2004 Critical Business Doc Missing 8164 Non Compliance [2] State - Missing 12/20/2004 Critical Borrower's Bill of Rights 8164 Non Compliance [2] State - Missing 12/20/2004 Critical Consumer Caution and Counseling Disclosure 8164 Non Compliance [2] State - Missing 12/20/2004 Critical Dower / Homestead Waiver Rider to Mortgage 8164 Non Compliance [2] State - Missing 12/20/2004 Critical Insurance Disclosure / Right to Choose Insurance Provider 8164 Non Compliance [2] State - Missing 12/20/2004 Critical Rate Lock 8165 Non Compliance [2] State - Missing 11/17/2004 Critical Consumer Caution and Counseling Disclosure 8166 Non Compliance [2] Initial GFE 11/1/2004 Critical Date not within 3 days of Initial Application Date 8166 Non Compliance [2] Initial TIL 11/1/2004 Critical Date not within 3 days of Initial Application Date 8166 Non Compliance [2] State - Missing 11/1/2004 Critical Consumer Caution and Counseling Disclosure 8167 Critical Credit [3] Initial 11/15/2004 Application Unsigned 8168 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 11/19/2004 underdisclosed >$35 disclosed by $300.84 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8168 Critical Credit [3] Application Final 11/19/2004 Incomplete application incomplete due to missing borrower's signature. 8168 Non Compliance [2] Affiliated 11/19/2004 Critical Business Doc Missing 8168 Non Compliance [2] State - Missing 11/19/2004 Critical Attorney General Information Statement 8168 Non Compliance [2] State - Missing 11/19/2004 Critical Mortgage Loan Origination Dislcosure 8168 Non Compliance [2] State - Missing 11/19/2004 Critical Statutory Authority Disclosure 8169 Non Compliance [2] Affiliated 12/31/2004 Critical Business Doc Missing 8169 Non Compliance [2] Credit Score 12/31/2004 Critical Disclosure Not Present 8169 Non Compliance [2] Initial GFE 12/31/2004 Critical Date not within 3 days of Initial Application Date 8169 Non Compliance [2] Initial TIL 12/31/2004 Critical Date not within 3 days of Initial Application Date 8169 Non Compliance [2] State - Missing 12/31/2004 Critical Licensee Name Number and NMLS Unique Identifier on the application 8170 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 10/28/2004 underdisclosed >$100 disclosed by $183.69 - 1yr for Purchase which exceeds the affirmative, $100.00 tolerance for 3yrs for purchase transactions. rescindable Unable to determine the transactions. reason for under Unlimited as a disclosure due to defense to missing itemization of foreclosure. amount financed. Assignee liability. The loan is outside the SOL. 8170 Non Compliance [2] Affiliated 10/28/2004 Critical Business Doc Missing 8170 Non Compliance [2] Initial GFE 10/28/2004 Critical Date not within 3 days of Initial Application Date 8170 Non Compliance [2] Initial TIL 10/28/2004 Critical Date not within 3 days of Initial Application Date 8170 Non Compliance [2] State - Missing 10/28/2004 Critical Insurance Disclosure / Right to Choose Insurance Provider 8170 Non Compliance [2] State - Missing 10/28/2004 Critical Rate Lock 8171 Non Compliance [2] Affiliated N/A N/A 11/5/2004 Critical Business Doc Missing 8171 Non Compliance [2] State - Missing N/A N/A 11/5/2004 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8171 Non Compliance [2] State - Missing N/A N/A 11/5/2004 Critical Anti-Discrimination Notice 8171 Non Compliance [2] State - Missing N/A N/A 11/5/2004 Critical Attorney General Information Statement 8171 Non Compliance [2] State - Missing N/A N/A 11/5/2004 Critical Closing Statement / Closing Disclosure 8171 Non Compliance [2] State - Missing N/A N/A 11/5/2004 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8171 Non Compliance [2] State - Missing N/A N/A 11/5/2004 Critical Statutory Authority Disclosure 8172 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 11/5/2004 underdisclosed >$35 disclosed by $385.00 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8172 Non Compliance [2] State - Missing 11/5/2004 Critical Attorney General Information Statement 8173 Critical Credit [3] Initial Initial 12/31/2004 Application application is Incomplete incomplete due to missing origination entity information. 8173 Non Compliance [2] Credit Score 12/31/2004 Critical Disclosure Not Present 8174 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 11/22/2004 underdisclosed >$100 disclosed by $130.44 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to being Unlimited as a without itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8175 Non Compliance [2] State - Missing 11/16/2004 Critical Borrower's Bill of Rights 8175 Non Compliance [2] State - Missing 11/16/2004 Critical Consumer Caution and Counseling Disclosure 8176 Non Compliance [2] State - Missing 11/22/2004 Critical Borrower's Bill of Rights 8176 Non Compliance [2] State - Missing 11/22/2004 Critical Consumer Caution and Counseling Disclosure 8177 Non Compliance [2] Affiliated 3/25/2005 Critical Business Doc Missing 8177 Non Compliance [2] Missing Notice 3/25/2005 Critical of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure 8177 Non Compliance [2] State - Missing 3/25/2005 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8177 Non Compliance [2] State - Missing 3/25/2005 Critical Anti-Discrimination Notice 8177 Non Compliance [2] State - Missing 3/25/2005 Critical Attorney General Information Statement 8177 Non Compliance [2] State - Missing 3/25/2005 Critical Closing Statement / Closing Disclosure 8177 Non Compliance [2] State - Missing 3/25/2005 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8177 Non Compliance [2] State - Missing 3/25/2005 Critical Insurance Disclosure 8177 Non Compliance [2] State - Missing 3/25/2005 Critical Mortgage Loan Origination Dislcosure 8177 Non Compliance [2] State - Missing 3/25/2005 Critical Notice of Escrow of Taxes and Regular Monthly Payment 8177 Non Compliance [2] State - Missing 3/25/2005 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 8177 Non Compliance [2] State - Missing 3/25/2005 Critical Optional Credit Insurance Disclosure 8177 Non Compliance [2] State - Missing 3/25/2005 Critical Statutory Authority Disclosure 8178 Non Compliance [2] Affiliated 12/1/2004 Critical Business Doc Missing 8178 Non Compliance [2] Missing Notice 12/1/2004 Critical of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure 8178 Non Compliance [2] State - Missing 12/1/2004 Critical Anti-Discrimination Notice 8178 Non Compliance [2] State - Missing 12/1/2004 Critical Attorney General Information Statement 8178 Non Compliance [2] State - Missing 12/1/2004 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8178 Non Compliance [2] State - Missing 12/1/2004 Critical Insurance Disclosure 8178 Non Compliance [2] State - Missing 12/1/2004 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 8178 Non Compliance [2] State - Missing 12/1/2004 Critical Optional Credit Insurance Disclosure 8179 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 12/2/2004 underdisclosed >$100 disclosed by $327.91 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8179 Non Compliance [2] Affiliated 12/2/2004 Critical Business Doc Missing 8179 Non Compliance [2] State - Missing 12/2/2004 Critical Application Disclosure Statement 8179 Non Compliance [2] State - Missing 12/2/2004 Critical Borrower Information Document 8179 Non Compliance [2] State - Missing 12/2/2004 Critical Description of Underwriting Criteria and Required Documentation 8179 Non Compliance [2] State - Missing 12/2/2004 Critical Escrow Account Disclosure Agreement 8179 Non Compliance [2] State - Missing 12/2/2004 Critical Rate and Points Lock/Float Agreement 8180 Non Compliance [2] State - Missing 12/10/2004 Critical Borrower's Bill of Rights 8180 Non Compliance [2] State - Missing 12/10/2004 Critical Consumer Caution and Counseling Disclosure 8180 Non Compliance [2] State - Missing 12/10/2004 Critical Insurance Disclosure / Right to Choose Insurance Provider 8182 Critical Credit [3] Final 12/30/2004 Application Missing 8182 Non Compliance [2] Affiliated 12/30/2004 Critical Business Doc Missing 8182 Non Compliance [2] Credit Score 12/30/2004 Critical Disclosure Not Present 8182 Non Compliance [2] Initial GFE 12/30/2004 Critical Date not within 3 days of Initial Application Date 8182 Non Compliance [2] Initial TIL 12/30/2004 Critical Date not within 3 days of Initial Application Date 8183 Non Compliance [2] Affiliated 2/4/2005 Critical Business Doc Missing 8183 Non Compliance [2] State - Mising 2/4/2005 Critical XXXXX Mortgage Escrow Act Disclosure 8183 Non Compliance [2] State - Missing 2/4/2005 Critical Borrower Information Document 8183 Non Compliance [2] State - Missing 2/4/2005 Critical Description of Underwriting Criteria and Required Documentation 8183 Non Compliance [2] State - Missing 2/4/2005 Critical Escrow Account Disclosure Agreement 8183 Non Credit [2] Only 2/4/2005 Critical Preliminary Title in File 8184 Non Compliance [2] Affiliated 1/14/2005 Critical Business Doc Missing 8184 Non Compliance [2] State - Missing 1/14/2005 Critical Mortgage Loan Commitment 8184 Non Compliance [2] State - Missing 1/14/2005 Critical Notice to Purchaser- Mortgagor 8184 Non Compliance [2] State - Missing 1/14/2005 Critical Pre-Application Dislcosure 8185 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 12/21/2004 underdisclosed >$100 disclosed by $155.00 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8187 Non Compliance [2] State - Missing 1/14/2005 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8187 Non Compliance [2] State - Missing 1/14/2005 Critical Attorney General Information Statement 8187 Non Compliance [2] State - Missing 1/14/2005 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8187 Non Compliance [2] State - Missing 1/14/2005 Critical Statutory Authority Disclosure 8189 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 1/10/2005 underdisclosed >$35 disclosed by $65 which - 1yr for Refinance exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8189 Non Compliance [2] Credit Score 1/10/2005 Critical Disclosure Not Present 8189 Non Compliance [2] State - Missing 1/10/2005 Critical Property Tax Benefit Disclosure (State Form 51781 (6-04) 8190 Non Compliance [2] Credit Score 1/12/2005 Critical Disclosure Not Present 8190 Non Compliance [2] State - Missing 1/12/2005 Critical Anti-Discrimination Notice 8190 Non Compliance [2] State - Missing 1/12/2005 Critical Attorney General Information Statement 8190 Non Compliance [2] State - Missing 1/12/2005 Critical Closing Statement / Closing Disclosure 8190 Non Compliance [2] State - Missing 1/12/2005 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8190 Non Compliance [2] State - Missing 1/12/2005 Critical Notice of Escrow of Taxes and Regular Monthly Payment 8190 Non Compliance [2] State - Missing 1/12/2005 Critical Statutory Authority Disclosure 8192 Non Compliance [2] Credit Score 1/28/2005 Critical Disclosure Not Present 8192 Non Compliance [2] State - Missing 1/28/2005 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8192 Non Compliance [2] State - Missing 1/28/2005 Critical Attorney General Information Statement 8192 Non Compliance [2] State - Missing 1/28/2005 Critical Closing Statement / Closing Disclosure 8192 Non Compliance [2] State - Missing 1/28/2005 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8192 Non Compliance [2] State - Missing 1/28/2005 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 8192 Non Compliance [2] State - Missing 1/28/2005 Critical Notice of Escrow of Taxes and Regular Monthly Payment 8192 Non Compliance [2] State - Missing 1/28/2005 Critical Statutory Authority Disclosure 8193 Non Compliance [2] Affiliated 2/18/2005 Critical Business Doc Missing 8193 Non Compliance [2] State - Missing 2/18/2005 Critical Borrower's Bill of Rights 8193 Non Compliance [2] State - Missing 2/18/2005 Critical Consumer Caution and Counseling Disclosure 8193 Non Compliance [2] State - Missing 2/18/2005 Critical Dower / Homestead Waiver Rider to Mortgage 8193 Non Compliance [2] State - Missing 2/18/2005 Critical Insurance Disclosure / Right to Choose Insurance Provider 8193 Non Compliance [2] State - Missing 2/18/2005 Critical Rate Lock 8194 Non Compliance [2] Affiliated N/A N/A 4/8/2005 Critical Business Doc Missing 8194 Non Compliance [2] State - Missing N/A N/A 4/8/2005 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8194 Non Compliance [2] State - Missing N/A N/A 4/8/2005 Critical Attorney General Information Statement 8194 Non Compliance [2] State - Missing N/A N/A 4/8/2005 Critical Closing Statement / Closing Disclosure 8194 Non Compliance [2] State - Missing N/A N/A 4/8/2005 Critical Notice of Escrow of Taxes and Regular Monthly Payment 8194 Non Compliance [2] State - Missing N/A N/A 4/8/2005 Critical Statutory Authority Disclosure 8195 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 3/9/2005 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 8195 Critical Credit [3] Credit Report 3/9/2005 Missing 8195 Non Compliance [2] Affiliated 3/9/2005 Critical Business Doc Missing 8195 Non Compliance [2] Credit Score 3/9/2005 Critical Disclosure Not Present 8195 Non Compliance [2] State - Missing 3/9/2005 Critical Lock In Agreement 8195 Non Compliance [2] State - Missing 3/9/2005 Critical Pre-Application Dislcosure 8196 Non Compliance [2] State - Missing 3/2/2005 Critical Consumer Caution and Counseling Disclosure 8197 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 3/30/2005 underdisclosed >$100 disclosed by $323.75 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8198 Critical Credit [3] Missing Initial 5/12/2005 Application 8198 Non Compliance [2] Affiliated 5/12/2005 Critical Business Doc Missing 8200 Non Compliance [2] Affiliated 4/22/2005 Critical Business Doc Missing 8202 Critical Credit [3] Application Final 2/25/2005 Incomplete application incomplete due to missing page 4 of 4. 8202 Non Compliance [2] HMDA-reportable 2/25/2005 Critical rate spread (1/1/04- 10/1/09) 8202 Non Compliance [2] Initial TIL 2/25/2005 Critical Missing 8202 Non Compliance [2] State - Missing 2/25/2005 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8202 Non Compliance [2] State - Missing 2/25/2005 Critical Attorney General Information Statement 8202 Non Compliance [2] State - Missing 2/25/2005 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8202 Non Compliance [2] State - Missing 2/25/2005 Critical Notice of Escrow of Taxes and Regular Monthly Payment 8202 Non Compliance [2] State - Missing 2/25/2005 Critical Statutory Authority Disclosure 8203 Critical Credit [3] Credit Report 3/25/2005 Missing 8203 Critical Credit [3] Final 3/25/2005 Application Missing 8203 Critical Credit [3] Missing Initial 3/25/2005 Application 8203 Critical Credit [3] Mortgage/DOT Incomplete 3/25/2005 Incomplete mortgage due to missing notary date. 8203 Non Compliance [2] State - Missing 3/25/2005 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8203 Non Compliance [2] State - Missing 3/25/2005 Critical Attorney General Information Statement 8203 Non Compliance [2] State - Missing 3/25/2005 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8203 Non Compliance [2] State - Missing 3/25/2005 Critical Mortgage Loan Origination Dislcosure 8203 Non Compliance [2] State - Missing 3/25/2005 Critical Notice of Escrow of Taxes and Regular Monthly Payment 8203 Non Compliance [2] State - Missing 3/25/2005 Critical Statutory Authority Disclosure 8204 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 3/30/2005 underdisclosed >$100 disclosed by $281.25 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8204 Non Compliance [2] Affiliated 3/30/2005 Critical Business Doc Missing 8204 Non Compliance [2] Credit Score 3/30/2005 Critical Disclosure Not Present 8204 Non Compliance [2] HMDA-reportable 3/30/2005 Critical rate spread (1/1/04- 10/1/09) 8204 Non Compliance [2] Initial TIL 3/30/2005 Critical Missing 8205 Non Compliance [2] Initial TIL 3/3/2005 Critical Date not within 3 days of Initial Application Date 8206 Critical Credit [3] Missing Initial 3/25/2005 Application 8206 Non Compliance [2] Affiliated 3/25/2005 Critical Business Doc Missing 8206 Non Compliance [2] Missing Notice 3/25/2005 Critical of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure 8206 Non Compliance [2] State - Missing 3/25/2005 Critical Attorney General Information Statement 8206 Non Compliance [2] State - Missing 3/25/2005 Critical Closing Statement / Closing Disclosure 8206 Non Compliance [2] State - Missing 3/25/2005 Critical Insurance Disclosure 8206 Non Compliance [2] State - Missing 3/25/2005 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 8206 Non Compliance [2] State - Missing 3/25/2005 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 8206 Non Compliance [2] State - Missing 3/25/2005 Critical Optional Credit Insurance Disclosure 8206 Non Compliance [2] State - Missing 3/25/2005 Critical Statutory Authority Disclosure 8207 Non Compliance [2] Credit Score 3/24/2005 Critical Disclosure Not Present 8207 Non Compliance [2] State - Missing 3/24/2005 Critical Notice to Borrower/Prospective Borrower / Homeowner Protection Notice 8207 Non Compliance [2] State - Missing 3/24/2005 Critical Property Tax Benefit Disclosure (State Form 51781 (6-04) 8208 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 3/25/2005 underdisclosed >$35 disclosed by $65 which - 1yr for Refinance exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8208 Non Compliance [2] Affiliated 3/25/2005 Critical Business Doc Missing 8208 Non Compliance [2] Credit Score 3/25/2005 Critical Disclosure Not Present 8208 Non Compliance [2] State - Missing 3/25/2005 Critical Property Tax Benefit Disclosure (State Form 51781 (6-04) 8209 Non Compliance [2] Initial GFE 3/31/2005 Critical Missing 8209 Non Compliance [2] State - Missing 3/31/2005 Critical Anti-Coercion Notice 8210 Non Compliance [2] Affiliated 4/4/2005 Critical Business Doc Missing 8210 Non Compliance [2] Initial GFE 4/4/2005 Critical Date not within 3 days of Initial Application Date 8210 Non Compliance [2] Initial TIL 4/4/2005 Critical Date not within 3 days of Initial Application Date 8210 Non Compliance [2] State - Missing 4/4/2005 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8210 Non Compliance [2] State - Missing 4/4/2005 Critical Anti-Discrimination Notice 8210 Non Compliance [2] State - Missing 4/4/2005 Critical Attorney General Information Statement 8210 Non Compliance [2] State - Missing 4/4/2005 Critical Closing Statement / Closing Disclosure 8210 Non Compliance [2] State - Missing 4/4/2005 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8210 Non Compliance [2] State - Missing 4/4/2005 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 8210 Non Compliance [2] State - Missing 4/4/2005 Critical Notice of Escrow of Taxes and Regular Monthly Payment 8210 Non Compliance [2] State - Missing 4/4/2005 Critical Statutory Authority Disclosure 8211 Non Compliance [2] HMDA-reportable 3/23/2005 Critical rate spread (1/1/04- 10/1/09) 8211 Non Compliance [2] State - Missing 3/23/2005 Critical Mortgage Loan Origination Dislcosure 8211 Non Compliance [2] State - Missing 3/23/2005 Critical Notice of Escrow of Taxes and Regular Monthly Payment 8211 Non Compliance [2] State - Missing 3/23/2005 Critical Statutory Authority Disclosure 8211 Non Credit [2] Combined Orig 3/23/2005 Critical LTV >100% 8211 Non Credit [2] Manufactured 3/23/2005 Critical (Double-Wide) 8212 Critical Compliance [3] Finance Charge N/A Finance charges under Finance Charge 3/25/2005 underdisclosed >$100 disclosed by $101.09 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8212 Non Compliance [2] Affiliated N/A N/A 3/25/2005 Critical Business Doc Missing 8212 Non Compliance [2] State - Missing N/A N/A 3/25/2005 Critical Anti-Coercion Notice 8212 Non Compliance [2] State - Missing N/A N/A 3/25/2005 Critical Lock In Agreement 8212 Non Compliance [2] State - Missing N/A N/A 3/25/2005 Critical Notice to Purchaser- Mortgagor 8212 Non Compliance [2] State - Missing N/A N/A 3/25/2005 Critical Pre-Application Dislcosure 8213 Non Compliance [2] Affiliated 3/24/2005 Critical Business Doc Missing 8213 Non Compliance [2] Credit Score 3/24/2005 Critical Disclosure Not Present 8213 Non Compliance [2] State - Missing 3/24/2005 Critical Statutory Authority Disclosure 8214 Critical Credit [3] Application Incomplete final 5/4/2005 Incomplete application due to missing page 1of 4. 8215 Non Compliance [2] Affiliated 3/24/2005 Critical Business Doc Missing 8215 Non Compliance [2] Initial GFE 3/24/2005 Critical Date not within 3 days of Initial Application Date 8215 Non Compliance [2] Initial TIL 3/24/2005 Critical Date not within 3 days of Initial Application Date 8215 Non Compliance [2] State - Missing 3/24/2005 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8216 Non Compliance [2] Initial GFE 4/18/2005 Critical Date not within 3 days of Initial Application Date 8216 Non Compliance [2] Initial TIL 4/18/2005 Critical Date not within 3 days of Initial Application Date 8217 Critical Credit [3] Initial 4/15/2005 Application Unsigned 8217 Non Compliance [2] State - Missing 4/15/2005 Critical Consumer Caution and Counseling Disclosure 8218 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 4/30/2005 underdisclosed >$100 disclosed by $228.58 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8218 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 4/30/2005 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 8218 Non Compliance [2] State - Missing 4/30/2005 Critical Attorney General Information Statement 8218 Non Compliance [2] State - Missing 4/30/2005 Critical Closing Statement / Closing Disclosure 8218 Non Compliance [2] State - Missing 4/30/2005 Critical Notice of Escrow of Taxes and Regular Monthly Payment 8218 Non Compliance [2] State - Missing 4/30/2005 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 8218 Non Compliance [2] State - Missing 4/30/2005 Critical Statutory Authority Disclosure 8219 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 5/9/2005 underdisclosed >$100 disclosed by $221.81 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8219 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 5/9/2005 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 8219 Non Compliance [2] Credit Score 5/9/2005 Critical Disclosure Not Present 8219 Non Compliance [2] Initial GFE 5/9/2005 Critical Date not within 3 days of Initial Application Date 8219 Non Compliance [2] Initial TIL 5/9/2005 Critical Missing 8219 Non Compliance [2] State - Missing 5/9/2005 Critical Notice to Purchaser- Mortgagor 8220 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 10/7/2005 underdisclosed >$100 disclosed by $239.99 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8220 Non Compliance [2] Credit Score 10/7/2005 Critical Disclosure Not Present 8222 Critical Credit [3] Escrow Holdback HUD line 104 5/6/2005 reflects $11,189.00 escrow hold back for repairs. Escrow agreement is not in file. 8222 Non Compliance [2] Affiliated 5/6/2005 Critical Business Doc Missing 8222 Non Compliance [2] Initial GFE 5/6/2005 Critical Date not within 3 days of Initial Application Date 8222 Non Compliance [2] Initial TIL 5/6/2005 Critical Date not within 3 days of Initial Application Date 8222 Non Compliance [2] State - Missing 5/6/2005 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8222 Non Credit [2] Combined Orig 5/6/2005 Critical LTV >100% 8223 Non Compliance [2] State - Missing 4/21/2005 Critical Consumer Caution and Counseling Disclosure 8223 Non Compliance [2] State - Missing 4/21/2005 Critical Insurance Disclosure / Right to Choose Insurance Provider 8225 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 4/15/2005 underdisclosed >$35 disclosed by $82.03 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. TIL rescindable itemization disclosed a transactions. closing settlement fee Unlimited as a of $100 and a courier defense to fee of $50 as prepaid foreclosure. finance charges, Assignee however the HUD liability. The reflects a closing loan is outside settlement fee of $175 the SOL. and a courier fee of $40. 8225 Non Compliance [2] State - Missing 4/15/2005 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8225 Non Compliance [2] State - Missing 4/15/2005 Critical Anti-Discrimination Notice 8225 Non Compliance [2] State - Missing 4/15/2005 Critical Attorney General Information Statement 8225 Non Compliance [2] State - Missing 4/15/2005 Critical Mortgage Loan Origination Dislcosure 8225 Non Compliance [2] State - Missing 4/15/2005 Critical Notice of Escrow of Taxes and Regular Monthly Payment 8225 Non Compliance [2] State - Missing 4/15/2005 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 8225 Non Compliance [2] State - Missing 4/15/2005 Critical Statutory Authority Disclosure 8226 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 4/4/2005 underdisclosed >$35 disclosed by $35.62 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing TIL itemization defense to of amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8226 Non Compliance [2] State - Missing 4/4/2005 Critical Borrower's Bill of Rights 8226 Non Compliance [2] State - Missing 4/4/2005 Critical Consumer Caution and Counseling Disclosure 8226 Non Compliance [2] State - Missing 4/4/2005 Critical Insurance Disclosure / Right to Choose Insurance Provider 8228 Non Compliance [2] Affiliated N/A N/A 5/26/2005 Critical Business Doc Missing 8228 Non Compliance [2] Initial GFE N/A N/A 5/26/2005 Critical Date not within 3 days of Initial Application Date 8228 Non Compliance [2] Initial TIL N/A N/A 5/26/2005 Critical Date not within 3 days of Initial Application Date 8228 Non Compliance [2] State - Missing N/A N/A 5/26/2005 Critical Borrower's Bill of Rights 8229 Non Compliance [2] Affiliated 4/12/2005 Critical Business Doc Missing 8229 Non Compliance [2] Initial TIL 4/12/2005 Critical Missing 8229 Non Compliance [2] State - Missing 4/12/2005 Critical Broker Agreement 8229 Non Compliance [2] State - Missing 4/12/2005 Critical Property Tax Benefit Disclosure (State Form 51781 (6-04) 8230 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 5/20/2005 underdisclosed >$100 disclosed by $400 which - 1yr for Purchase exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8230 Non Compliance [2] Affiliated 5/20/2005 Critical Business Doc Missing 8230 Non Compliance [2] State - Missing 5/20/2005 Critical Broker Agreement 8230 Non Compliance [2] State - Missing 5/20/2005 Critical Notice of Material Change of Mortgage Loan Terms 8230 Non Compliance [2] State - Missing 5/20/2005 Critical Notice to Purchaser- Mortgagor 8230 Non Compliance [2] State - Missing 5/20/2005 Critical Pre-Application Dislcosure 8231 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 5/2/2005 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 8231 Non Compliance [2] Credit Score 5/2/2005 Critical Disclosure Not Present 8231 Non Compliance [2] Initial GFE 5/2/2005 Critical Date not within 3 days of Initial Application Date 8231 Non Compliance [2] Initial TIL 5/2/2005 Critical Date not within 3 days of Initial Application Date 8232 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 4/26/2005 underdisclosed >$35 disclosed by $50 which - 1yr for Refinance exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing TIL itemization defense to of amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8232 Critical Credit [3] Initial Incomplete 4/26/2005 Application initial Incomplete application due to missing the borrower's signature but marked as taken in a face to face interview. 8232 Non Compliance [2] Affiliated 4/26/2005 Critical Business Doc Missing 8232 Non Compliance [2] State - Missing 4/26/2005 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8232 Non Compliance [2] State - Missing 4/26/2005 Critical Anti-Discrimination Notice 8232 Non Compliance [2] State - Missing 4/26/2005 Critical Attorney General Information Statement 8232 Non Compliance [2] State - Missing 4/26/2005 Critical Closing Statement / Closing Disclosure 8232 Non Compliance [2] State - Missing 4/26/2005 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 8232 Non Compliance [2] State - Missing 4/26/2005 Critical Statutory Authority Disclosure 8233 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 4/25/2005 underdisclosed >$35 disclosed by $70 which - 1yr for Refinance exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing TIL itemization defense to of amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8233 Non Compliance [2] Credit Score 4/25/2005 Critical Disclosure Not Present 8233 Non Compliance [2] State - Missing 4/25/2005 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8233 Non Compliance [2] State - Missing 4/25/2005 Critical Anti-Discrimination Notice 8233 Non Compliance [2] State - Missing 4/25/2005 Critical Attorney General Information Statement 8233 Non Compliance [2] State - Missing 4/25/2005 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 8233 Non Compliance [2] State - Missing 4/25/2005 Critical Notice of Escrow of Taxes and Regular Monthly Payment 8233 Non Compliance [2] State - Missing 4/25/2005 Critical Statutory Authority Disclosure 8234 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 4/25/2005 underdisclosed >$35 disclosed by $57.72 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8234 Non Compliance [2] State - Missing 4/25/2005 Critical Freedom to Choose Insurance Provider disclosure 8234 Non Compliance [2] State - Missing 4/25/2005 Critical Notice to Borrower/Prospective Borrower / Homeowner Protection Notice 8234 Non Compliance [2] State - Missing 4/25/2005 Critical Property Tax Benefit Disclosure (State Form 51781 (6-04) 8235 Critical Credit [3] Missing Initial 5/27/2005 Application 8235 Non Compliance [2] Credit Score 5/27/2005 Critical Disclosure Not Present 8235 Non Compliance [2] State - Missing 5/27/2005 Critical Anti-Coercion Notice 8235 Non Compliance [2] State - Missing 5/27/2005 Critical Notice to Purchaser- Mortgagor 8236 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 4/29/2005 underdisclosed >$100 disclosed by $155.95 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8236 Critical Credit [3] Missing Initial 4/29/2005 Application 8236 Non Compliance [2] Initial GFE 4/29/2005 Critical Date not within 3 days of Initial Application Date 8236 Non Compliance [2] Initial TIL 4/29/2005 Critical Date not within 3 days of Initial Application Date 8236 Non Compliance [2] Missing Notice 4/29/2005 Critical of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure 8236 Non Compliance [2] State - Missing 4/29/2005 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8236 Non Compliance [2] State - Missing 4/29/2005 Critical Anti-Discrimination Notice 8236 Non Compliance [2] State - Missing 4/29/2005 Critical Attorney General Information Statement 8236 Non Compliance [2] State - Missing 4/29/2005 Critical Automated Valuation Report Notice w/ copy of AVM 8236 Non Compliance [2] State - Missing 4/29/2005 Critical Closing Statement / Closing Disclosure 8236 Non Compliance [2] State - Missing 4/29/2005 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8236 Non Compliance [2] State - Missing 4/29/2005 Critical Insurance Disclosure 8236 Non Compliance [2] State - Missing 4/29/2005 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 8236 Non Compliance [2] State - Missing 4/29/2005 Critical Notice of Escrow of Taxes and Regular Monthly Payment 8236 Non Compliance [2] State - Missing 4/29/2005 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 8236 Non Compliance [2] State - Missing 4/29/2005 Critical Optional Credit Insurance Disclosure 8236 Non Compliance [2] State - Missing 4/29/2005 Critical Statutory Authority Disclosure 8237 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 5/4/2005 underdisclosed >$35 disclosed by $200 which - 1yr for Refinance exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8237 Non Compliance [2] Credit Score 5/4/2005 Critical Disclosure Not Present 8237 Non Compliance [2] State - Missing 5/4/2005 Critical Notice of Material Change of Mortgage Loan Terms 8238 Critical Compliance [3] ROR Violation ROR executed by ROR - 3yrs for 6/1/2005 Funding date is prior borrowers 06/01/2005 rescindable to or equals the ROR with expiration of transactions. End Date rescission period noted The loan is as 06/04/2005. HUD outside the reflects a funding date SOL. of 6/01/2005, equal to the rescission's executed date. 8238 Critical Credit [3] Final 6/1/2005 Application Missing 8238 Non Compliance [2] Missing Notice 6/1/2005 Critical of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure 8238 Non Compliance [2] State - Missing 6/1/2005 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8238 Non Compliance [2] State - Missing 6/1/2005 Critical Anti-Discrimination Notice 8238 Non Compliance [2] State - Missing 6/1/2005 Critical Attorney General Information Statement 8238 Non Compliance [2] State - Missing 6/1/2005 Critical Closing Statement / Closing Disclosure 8238 Non Compliance [2] State - Missing 6/1/2005 Critical Mortgage Loan Origination Dislcosure 8238 Non Compliance [2] State - Missing 6/1/2005 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 8238 Non Compliance [2] State - Missing 6/1/2005 Critical Notice of Escrow of Taxes and Regular Monthly Payment 8238 Non Compliance [2] State - Missing 6/1/2005 Critical Statutory Authority Disclosure 8239 Critical Compliance [3] HUD-1 Final HUD reflects a TESTED 8/9/2005 Incomplete disbursement date of 8/9/2005, however, 24 days of interest was collected which coincides with a 8/8/2005 funding date. 8239 Critical Credit [3] Final 8/9/2005 Application Missing 8239 Non Compliance [2] Credit Score 8/9/2005 Critical Disclosure Not Present 8239 Non Compliance [2] Initial GFE 8/9/2005 Critical Date not within 3 days of Initial Application Date 8239 Non Compliance [2] Initial TIL 8/9/2005 Critical Date not within 3 days of Initial Application Date 8239 Non Compliance [2] State - Missing 8/9/2005 Critical Application Disclosure Statement 8239 Non Compliance [2] State - Missing 8/9/2005 Critical Borrower Information Document 8239 Non Compliance [2] State - Missing 8/9/2005 Critical Description of Underwriting Criteria and Required Documentation 8239 Non Compliance [2] State - Missing 8/9/2005 Critical Escrow Account Disclosure Agreement 8239 Non Compliance [2] State - Missing 8/9/2005 Critical Rate and Points Lock/Float Agreement 8240 Non Compliance [2] Credit Score 7/25/2005 Critical Disclosure Not Present 8240 Non Compliance [2] Initial GFE 7/25/2005 Critical Date not within 3 days of Initial Application Date 8240 Non Compliance [2] Initial TIL 7/25/2005 Critical Missing 8240 Non Compliance [2] Missing Notice 7/25/2005 Critical of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure 8240 Non Compliance [2] State - Missing 7/25/2005 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8240 Non Compliance [2] State - Missing 7/25/2005 Critical Anti-Discrimination Notice 8240 Non Compliance [2] State - Missing 7/25/2005 Critical Attorney General Information Statement 8240 Non Compliance [2] State - Missing 7/25/2005 Critical Closing Statement / Closing Disclosure 8240 Non Compliance [2] State - Missing 7/25/2005 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8240 Non Compliance [2] State - Missing 7/25/2005 Critical Insurance Disclosure 8240 Non Compliance [2] State - Missing 7/25/2005 Critical Mortgage Loan Origination Dislcosure 8240 Non Compliance [2] State - Missing 7/25/2005 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 8240 Non Compliance [2] State - Missing 7/25/2005 Critical Notice of Escrow of Taxes and Regular Monthly Payment 8240 Non Compliance [2] State - Missing 7/25/2005 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 8240 Non Compliance [2] State - Missing 7/25/2005 Critical Statutory Authority Disclosure 8241 Non Compliance [2] State - Missing 5/24/2005 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8241 Non Compliance [2] State - Missing 5/24/2005 Critical Attorney General Information Statement 8241 Non Compliance [2] State - Missing 5/24/2005 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8241 Non Compliance [2] State - Missing 5/24/2005 Critical Statutory Authority Disclosure 8242 Critical Credit [3] Mortgage/DOT Incomplete 6/6/2005 Incomplete mortgage due to incorrect notary year. 8242 Non Compliance [2] Affiliated 6/6/2005 Critical Business Doc Missing 8243 Critical Credit [3] Missing Initial 8/25/2005 Application 8243 Non Compliance [2] Affiliated 8/25/2005 Critical Business Doc Missing 8243 Non Compliance [2] HMDA-reportable 8/25/2005 Critical rate spread (1/1/04- 10/1/09) 8244 Non Compliance [2] Credit Score 4/28/2005 Critical Disclosure Not Present 8244 Non Compliance [2] State - Missing 4/28/2005 Critical Borrower's Bill of Rights 8244 Non Compliance [2] State - Missing 4/28/2005 Critical Consumer Caution and Counseling Disclosure 8244 Non Compliance [2] State - Missing 4/28/2005 Critical Dower / Homestead Waiver Rider to Mortgage 8244 Non Compliance [2] State - Missing 4/28/2005 Critical Insurance Disclosure / Right to Choose Insurance Provider 8245 Non Compliance [2] Credit Score 5/12/2005 Critical Disclosure Not Present 8245 Non Compliance [2] Initial GFE 5/12/2005 Critical Date not within 3 days of Initial Application Date 8245 Non Compliance [2] Initial TIL 5/12/2005 Critical Date not within 3 days of Initial Application Date 8245 Non Compliance [2] State - Missing 5/12/2005 Critical Notice to Purchaser- Mortgagor 8245 Non Compliance [2] State - Missing 5/12/2005 Critical Pre-Application Dislcosure 8246 Non Compliance [2] State - Missing 5/13/2005 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8246 Non Compliance [2] State - Missing 5/13/2005 Critical Attorney General Information Statement 8246 Non Compliance [2] State - Missing 5/13/2005 Critical Closing Statement / Closing Disclosure 8246 Non Compliance [2] State - Missing 5/13/2005 Critical Notice of Escrow of Taxes and Regular Monthly Payment 8246 Non Compliance [2] State - Missing 5/13/2005 Critical Statutory Authority Disclosure 8247 Non Compliance [2] Affiliated 5/31/2005 Critical Business Doc Missing 8247 Non Compliance [2] State - Missing 5/31/2005 Critical Attorney General Information Statement 8247 Non Compliance [2] State - Missing 5/31/2005 Critical Closing Statement / Closing Disclosure 8247 Non Compliance [2] State - Missing 5/31/2005 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8248 Non Compliance [2] Initial TIL 5/13/2005 Critical Missing 8248 Non Compliance [2] State - Missing 5/13/2005 Critical Pre-Application Dislcosure 8249 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 7/14/2005 underdisclosed >$100 disclosed by $193.75 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8249 Non Compliance [2] State - Missing 7/14/2005 Critical KY Fair Housing Law Disclosure 8249 Non Compliance [2] State - Missing 7/14/2005 Critical KY Notification to New Homeowners 8249 Non Compliance [2] State - Missing 7/14/2005 Critical Notice of Choice of Agent or Insurer 8250 Non Compliance [2] State - Missing 5/31/2005 Critical Notice to Purchaser- Mortgagor 8250 Non Compliance [2] State - Missing 5/31/2005 Critical Pre-Application Dislcosure 8251 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 5/20/2005 underdisclosed >$100 disclosed by $150.00 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing TIL itemization defense to of amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8251 Non Compliance [2] Affiliated 5/20/2005 Critical Business Doc Missing 8251 Non Compliance [2] Initial GFE 5/20/2005 Critical Missing 8251 Non Compliance [2] State - Missing 5/20/2005 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8251 Non Compliance [2] State - Missing 5/20/2005 Critical Anti-Discrimination Notice 8251 Non Compliance [2] State - Missing 5/20/2005 Critical Attorney General Information Statement 8251 Non Compliance [2] State - Missing 5/20/2005 Critical Closing Statement / Closing Disclosure 8251 Non Compliance [2] State - Missing 5/20/2005 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8251 Non Compliance [2] State - Missing 5/20/2005 Critical Statutory Authority Disclosure 8252 Non Compliance [2] HMDA-reportable 5/16/2005 Critical rate spread (1/1/04- 10/1/09) 8252 Non Compliance [2] Initial GFE 5/16/2005 Critical Date not within 3 days of Initial Application Date 8252 Non Compliance [2] Initial TIL 5/16/2005 Critical Date not within 3 days of Initial Application Date 8253 Non Compliance [2] State - Missing 5/26/2005 Critical Broker Agreement 8253 Non Compliance [2] State - Missing 5/26/2005 Critical Notice of Material Change of Mortgage Loan Terms 8253 Non Compliance [2] State - Missing 5/26/2005 Critical Notice to Purchaser- Mortgagor 8253 Non Compliance [2] State - Missing 5/26/2005 Critical Pre-Application Dislcosure 8254 Critical Credit [3] Missing Initial 5/31/2005 Application 8254 Non Compliance [2] HMDA-reportable 5/31/2005 Critical rate spread (1/1/04- 10/1/09) 8254 Non Compliance [2] Initial GFE 5/31/2005 Critical Date not within 3 days of Initial Application Date 8254 Non Compliance [2] Initial TIL 5/31/2005 Critical Date not within 3 days of Initial Application Date 8254 Non Compliance [2] State - Missing 5/31/2005 Critical Notice to Purchaser- Mortgagor 8257 Critical Compliance [3] Finance Charge N/A Finance charges under Finance Charge 5/6/2005 underdisclosed >$100 disclosed by $1360.48 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. TIL rescindable Itemization did not transactions. disclose the closing Unlimited as a fee of $350, or the defense to funding fee of $295, or foreclosure. the processing fee of Assignee $250, or the flood cert liability. The fee of $9, or the tax loan is outside service of $72, or the the SOL. application fee of $350 or the courier fee of $37 as prepaid finance charges. 8257 Non Compliance [2] HMDA-reportable N/A N/A 5/6/2005 Critical rate spread (1/1/04- 10/1/09) 8257 Non Compliance [2] State - Missing N/A N/A 5/6/2005 Critical Insurance Disclosure / Right to Choose Insurance Provider 8258 Non Compliance [2] State - Missing 5/11/2005 Critical Freedom to Choose Insurance Provider disclosure 8258 Non Compliance [2] State - Missing 5/11/2005 Critical Property Tax Benefit Disclosure (State Form 51781 (6-04) 8260 Critical Credit [3] MI Missing 9/9/2005 8260 Non Compliance [2] Affiliated 9/9/2005 Critical Business Doc Missing 8260 Non Compliance [2] Credit Score 9/9/2005 Critical Disclosure Not Present 8260 Non Compliance [2] HMDA-reportable 9/9/2005 Critical rate spread (1/1/04- 10/1/09) 8260 Non Compliance [2] State - Missing 9/9/2005 Critical Notice of Material Change of Mortgage Loan Terms 8260 Non Compliance [2] State - Missing 9/9/2005 Critical Notice to Purchaser- Mortgagor 8260 Non Compliance [2] State - Missing 9/9/2005 Critical Pre-Application Dislcosure 8261 Non Compliance [2] Initial GFE 8/24/2005 Critical Date not within 3 days of Initial Application Date 8261 Non Compliance [2] Initial TIL 8/24/2005 Critical Date not within 3 days of Initial Application Date 8261 Non Compliance [2] State - Missing 8/24/2005 Critical Notice to Purchaser- Mortgagor 8262 Non Compliance [2] Credit Score 6/8/2005 Critical Disclosure Not Present 8262 Non Compliance [2] Initial TIL 6/8/2005 Critical Missing 8262 Non Compliance [2] State - Missing 6/8/2005 Critical Borrower's Bill of Rights 8262 Non Compliance [2] State - Missing 6/8/2005 Critical Consumer Caution and Counseling Disclosure 8263 Non Compliance [2] Credit Score 5/17/2005 Critical Disclosure Not Present 8263 Non Compliance [2] Initial GFE 5/17/2005 Critical Date not within 3 days of Initial Application Date 8263 Non Compliance [2] Initial TIL 5/17/2005 Critical Date not within 3 days of Initial Application Date 8263 Non Compliance [2] State - Missing 5/17/2005 Critical Insurance Disclosure / Right to Choose Insurance Provider 8264 Non Compliance [2] Initial GFE 6/2/2005 Critical Date not within 3 days of Initial Application Date 8264 Non Compliance [2] Initial TIL 6/2/2005 Critical Missing 8264 Non Compliance [2] State - Missing 6/2/2005 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8264 Non Compliance [2] State - Missing 6/2/2005 Critical Attorney General Information Statement 8264 Non Compliance [2] State - Missing 6/2/2005 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8264 Non Compliance [2] State - Missing 6/2/2005 Critical Notice of Escrow of Taxes and Regular Monthly Payment 8264 Non Compliance [2] State - Missing 6/2/2005 Critical Statutory Authority Disclosure 8265 Non Compliance [2] Credit Score 5/6/2005 Critical Disclosure Not Present 8265 Non Compliance [2] Missing Notice 5/6/2005 Critical of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure 8265 Non Compliance [2] State - Missing 5/6/2005 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8265 Non Compliance [2] State - Missing 5/6/2005 Critical Anti-Discrimination Notice 8265 Non Compliance [2] State - Missing 5/6/2005 Critical Attorney General Information Statement 8265 Non Compliance [2] State - Missing 5/6/2005 Critical Closing Statement / Closing Disclosure 8265 Non Compliance [2] State - Missing 5/6/2005 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8265 Non Compliance [2] State - Missing 5/6/2005 Critical Notice of Escrow of Taxes and Regular Monthly Payment 8265 Non Compliance [2] State - Missing 5/6/2005 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 8265 Non Compliance [2] State - Missing 5/6/2005 Critical Statutory Authority Disclosure 8266 Critical Compliance [3] Note P&I Does The Note reflects P&I TILA - 1yr 6/1/2005 Not Equal Final TIL of $969.75 (+MI affirmative, P&I $68.25$1038) and the 3yrs for TIL reflects an initial rescindable P&I of $1048.50 transactions. ($969.75+MI $78.75). Unlimited as a Discrepancy appears to defense to be document error: TIL foreclosure. is disclosed Assignee incorrectly with liability. The incorrect MI payment loan is outside amount. the SOL. 8266 Non Compliance [2] Affiliated 6/1/2005 Critical Business Doc Missing 8266 Non Compliance [2] State - Missing 6/1/2005 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8266 Non Compliance [2] State - Missing 6/1/2005 Critical Attorney General Information Statement 8266 Non Compliance [2] State - Missing 6/1/2005 Critical Closing Statement / Closing Disclosure 8266 Non Compliance [2] State - Missing 6/1/2005 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 8266 Non Compliance [2] State - Missing 6/1/2005 Critical Notice of Escrow of Taxes and Regular Monthly Payment 8266 Non Compliance [2] State - Missing 6/1/2005 Critical Statutory Authority Disclosure 8267 Critical Compliance [3] TIL Incomplete Final TIL marked final NO 5/23/2005 and signed at closing; however, reflects estimated APR, Finance Charges, Amount Financed and Total Payment figures. 8267 Non Compliance [2] Credit Score 5/23/2005 Critical Disclosure Not Present 8267 Non Compliance [2] State - Missing 5/23/2005 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8267 Non Compliance [2] State - Missing 5/23/2005 Critical Attorney General Information Statement 8267 Non Compliance [2] State - Missing 5/23/2005 Critical Closing Statement / Closing Disclosure 8267 Non Compliance [2] State - Missing 5/23/2005 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 8267 Non Compliance [2] State - Missing 5/23/2005 Critical Statutory Authority Disclosure 8268 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 5/31/2005 underdisclosed >$35 disclosed by $70.81 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. It rescindable appears the under transactions. disclosure is due from Unlimited as a audit reporting one defense to fewer mortgage foreclosure. insurance premium Assignee payments than the final liability. The TIL. Further, there is loan is outside a Lender credit on the SOL. line 204 for $295 which is unitemized therefore excluded. 8269 Critical Credit [3] Missing Initial 5/27/2005 Application 8269 Non Compliance [2] Initial GFE 5/27/2005 Critical Missing 8269 Non Compliance [2] Initial TIL 5/27/2005 Critical Missing 8269 Non Compliance [2] Missing Notice 5/27/2005 Critical of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure 8269 Non Compliance [2] State - Missing 5/27/2005 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8269 Non Compliance [2] State - Missing 5/27/2005 Critical Anti-Discrimination Notice 8269 Non Compliance [2] State - Missing 5/27/2005 Critical Attorney General Information Statement 8269 Non Compliance [2] State - Missing 5/27/2005 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8269 Non Compliance [2] State - Missing 5/27/2005 Critical Mortgage Loan Origination Dislcosure 8269 Non Compliance [2] State - Missing 5/27/2005 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 8269 Non Compliance [2] State - Missing 5/27/2005 Critical Notice of Escrow of Taxes and Regular Monthly Payment 8269 Non Compliance [2] State - Missing 5/27/2005 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 8269 Non Compliance [2] State - Missing 5/27/2005 Critical Statutory Authority Disclosure 8269 Non Credit [2] Combined Orig 5/27/2005 Critical LTV >100% 8271 Non Compliance [2] Affiliated N/A N/A 5/26/2005 Critical Business Doc Missing 8271 Non Compliance [2] State - Missing N/A N/A 5/26/2005 Critical Borrower's Bill of Rights 8271 Non Compliance [2] State - Missing N/A N/A 5/26/2005 Critical Consumer Caution and Counseling Disclosure 8271 Non Compliance [2] State - Missing N/A N/A 5/26/2005 Critical Dower / Homestead Waiver Rider to Mortgage 8271 Non Compliance [2] State - Missing N/A N/A 5/26/2005 Critical Insurance Disclosure / Right to Choose Insurance Provider 8271 Non Compliance [2] State - Missing N/A N/A 5/26/2005 Critical Rate Lock 8272 Non Compliance [2] Credit Score 6/30/2005 Critical Disclosure Not Present 8272 Non Compliance [2] State - Missing 6/30/2005 Critical Anti-Discrimination Notice 8272 Non Compliance [2] State - Missing 6/30/2005 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8272 Non Compliance [2] State - Missing 6/30/2005 Critical Statutory Authority Disclosure 8272 Non Credit [2] Only 6/30/2005 Critical Preliminary Title in File 8273 Non Compliance [2] Credit Score 7/1/2005 Critical Disclosure Not Present 8273 Non Compliance [2] Initial TIL 7/1/2005 Critical Missing 8273 Non Compliance [2] State - Missing 7/1/2005 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8273 Non Compliance [2] State - Missing 7/1/2005 Critical Attorney General Information Statement 8273 Non Compliance [2] State - Missing 7/1/2005 Critical Closing Statement / Closing Disclosure 8273 Non Compliance [2] State - Missing 7/1/2005 Critical Mortgage Loan Origination Dislcosure 8273 Non Compliance [2] State - Missing 7/1/2005 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 8273 Non Compliance [2] State - Missing 7/1/2005 Critical Statutory Authority Disclosure 8274 Non Compliance [2] State - Missing 8/31/2005 Critical Lock In Agreement 8274 Non Compliance [2] State - Missing 8/31/2005 Critical Notice of Material Change of Mortgage Loan Terms 8274 Non Compliance [2] State - Missing 8/31/2005 Critical Notice to Purchaser- Mortgagor 8274 Non Compliance [2] State - Missing 8/31/2005 Critical Pre-Application Dislcosure 8275 Non Compliance [2] Affiliated 6/8/2005 Critical Business Doc Missing 8276 Non Compliance [2] Initial GFE 8/23/2005 Critical Date not within 3 days of Initial Application Date 8276 Non Compliance [2] Initial TIL 8/23/2005 Critical Date not within 3 days of Initial Application Date 8276 Non Compliance [2] State - Missing 8/23/2005 Critical Notice to Purchaser- Mortgagor 8277 Non Compliance [2] Affiliated 5/27/2005 Critical Business Doc Missing 8277 Non Compliance [2] Initial GFE 5/27/2005 Critical Missing 8277 Non Compliance [2] Missing Notice 5/27/2005 Critical of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure 8277 Non Compliance [2] State - Missing 5/27/2005 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8277 Non Compliance [2] State - Missing 5/27/2005 Critical Anti-Discrimination Notice 8277 Non Compliance [2] State - Missing 5/27/2005 Critical Attorney General Information Statement 8277 Non Compliance [2] State - Missing 5/27/2005 Critical Closing Statement / Closing Disclosure 8277 Non Compliance [2] State - Missing 5/27/2005 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8277 Non Compliance [2] State - Missing 5/27/2005 Critical Insurance Disclosure 8277 Non Compliance [2] State - Missing 5/27/2005 Critical Mortgage Loan Origination Dislcosure 8277 Non Compliance [2] State - Missing 5/27/2005 Critical Notice of Escrow of Taxes and Regular Monthly Payment 8277 Non Compliance [2] State - Missing 5/27/2005 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 8277 Non Compliance [2] State - Missing 5/27/2005 Critical Optional Credit Insurance Disclosure 8277 Non Compliance [2] State - Missing 5/27/2005 Critical Statutory Authority Disclosure 8280 Non Compliance [2] Affiliated 6/14/2005 Critical Business Doc Missing 8280 Non Compliance [2] HMDA-reportable 6/14/2005 Critical rate spread (1/1/04- 10/1/09) 8280 Non Compliance [2] Missing Notice 6/14/2005 Critical of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure 8280 Non Compliance [2] State - Missing 6/14/2005 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8280 Non Compliance [2] State - Missing 6/14/2005 Critical Anti-Discrimination Notice 8280 Non Compliance [2] State - Missing 6/14/2005 Critical Attorney General Information Statement 8280 Non Compliance [2] State - Missing 6/14/2005 Critical Automated Valuation Report Notice w/ copy of AVM 8280 Non Compliance [2] State - Missing 6/14/2005 Critical Closing Statement / Closing Disclosure 8280 Non Compliance [2] State - Missing 6/14/2005 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8280 Non Compliance [2] State - Missing 6/14/2005 Critical Insurance Disclosure 8280 Non Compliance [2] State - Missing 6/14/2005 Critical Mortgage Loan Origination Dislcosure 8280 Non Compliance [2] State - Missing 6/14/2005 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 8280 Non Compliance [2] State - Missing 6/14/2005 Critical Notice of Escrow of Taxes and Regular Monthly Payment 8280 Non Compliance [2] State - Missing 6/14/2005 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 8280 Non Compliance [2] State - Missing 6/14/2005 Critical Optional Credit Insurance Disclosure 8280 Non Compliance [2] State - Missing 6/14/2005 Critical Statutory Authority Disclosure 8282 Non Compliance [2] Credit Score 6/20/2005 Critical Disclosure Not Present 8282 Non Compliance [2] State - Missing 6/20/2005 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8282 Non Compliance [2] State - Missing 6/20/2005 Critical Anti-Discrimination Notice 8282 Non Compliance [2] State - Missing 6/20/2005 Critical Attorney General Information Statement 8282 Non Compliance [2] State - Missing 6/20/2005 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8282 Non Compliance [2] State - Missing 6/20/2005 Critical Notice of Escrow of Taxes and Regular Monthly Payment 8282 Non Compliance [2] State - Missing 6/20/2005 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 8282 Non Compliance [2] State - Missing 6/20/2005 Critical Statutory Authority Disclosure 8283 Critical Credit [3] Mortgage/DOT Mortgage 6/30/2005 Incomplete incomplete due to missing date of notary acknowledgment. 8283 Non Compliance [2] State - Missing 6/30/2005 Critical Anti-Discrimination Notice 8283 Non Compliance [2] State - Missing 6/30/2005 Critical Attorney General Information Statement 8283 Non Compliance [2] State - Missing 6/30/2005 Critical Closing Statement / Closing Disclosure 8283 Non Compliance [2] State - Missing 6/30/2005 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8283 Non Compliance [2] State - Missing 6/30/2005 Critical Notice of Escrow of Taxes and Regular Monthly Payment 8283 Non Compliance [2] State - Missing 6/30/2005 Critical Statutory Authority Disclosure 8284 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 7/22/2005 underdisclosed >$100 disclosed by $419.58 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8284 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 7/22/2005 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 8284 Non Compliance [2] Credit Score 7/22/2005 Critical Disclosure Not Present 8284 Non Compliance [2] State - Missing 7/22/2005 Critical Pre-Application Dislcosure 8285 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 6/14/2005 underdisclosed >$100 disclosed by $651.81 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine the under transactions. disclosure due to Unlimited as a missing TIL itemization defense to of the amount financed foreclosure. Assignee liability. The loan is outside the SOL. 8285 Non Compliance [2] Affiliated 6/14/2005 Critical Business Doc Missing 8285 Non Compliance [2] State - Mising 6/14/2005 Critical XXXXX Mortgage Escrow Act Disclosure 8285 Non Compliance [2] State - Missing 6/14/2005 Critical Borrower Information Document 8285 Non Compliance [2] State - Missing 6/14/2005 Critical Collateral Protection Act Disclosure 8285 Non Compliance [2] State - Missing 6/14/2005 Critical Description of Underwriting Criteria and Required Documentation 8285 Non Compliance [2] State - Missing 6/14/2005 Critical Escrow Account Disclosure Agreement 8285 Non Compliance [2] State - Missing 6/14/2005 Critical Notice of Choice of Agent or Insurer 8286 Non Compliance [2] HMDA-reportable 7/7/2005 Critical rate spread (1/1/04- 10/1/09) 8286 Non Compliance [2] Initial GFE 7/7/2005 Critical Date not within 3 days of Initial Application Date 8286 Non Compliance [2] Initial TIL 7/7/2005 Critical Date not within 3 days of Initial Application Date 8286 Non Compliance [2] State - Missing 7/7/2005 Critical Consumer Caution and Counseling Disclosure 8286 Non Compliance [2] State - Missing 7/7/2005 Critical Insurance Disclosure / Right to Choose Insurance Provider 8287 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 6/28/2005 underdisclosed >$100 disclosed by $415.21 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine the reason transactions. for the under Unlimited as a disclosure due to defense to missing the itemization foreclosure. of amount financed. Assignee liability. The loan is outside the SOL. 8287 Non Compliance [2] State - Missing 6/28/2005 Critical Application Disclosure Statement 8287 Non Compliance [2] State - Missing 6/28/2005 Critical Borrower Information Document 8287 Non Compliance [2] State - Missing 6/28/2005 Critical Escrow Account Disclosure Agreement 8288 Non Compliance [2] HMDA-reportable 9/8/2005 Critical rate spread (1/1/04- 10/1/09) 8288 Non Compliance [2] State - Missing 9/8/2005 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8288 Non Compliance [2] State - Missing 9/8/2005 Critical Anti-Discrimination Notice 8288 Non Compliance [2] State - Missing 9/8/2005 Critical Attorney General Information Statement 8288 Non Compliance [2] State - Missing 9/8/2005 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 8288 Non Compliance [2] State - Missing 9/8/2005 Critical Notice of Escrow of Taxes and Regular Monthly Payment 8288 Non Compliance [2] State - Missing 9/8/2005 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 8288 Non Compliance [2] State - Missing 9/8/2005 Critical Statutory Authority Disclosure 8289 Critical Compliance [3] Note P&I Does The Note reflects P&I TILA - 1yr 6/29/2005 Not Equal Final TIL of $1610 and the TIL affirmative, P&I reflects an initial P&I 3yrs for of $1686.67. rescindable Discrepancy appears to transactions. be due document error Unlimited as a on TIL. defense to foreclosure. Assignee liability. The loan is outside the SOL. 8289 Non Compliance [2] Credit Score 6/29/2005 Critical Disclosure Not Present 8289 Non Compliance [2] Initial GFE 6/29/2005 Critical Date not within 3 days of Initial Application Date 8289 Non Compliance [2] State - Missing 6/29/2005 Critical Pre-Application Dislcosure 8290 Non Compliance [2] Credit Score 10/31/2005 Critical Disclosure Not Present 8290 Non Compliance [2] HMDA-reportable 10/31/2005 Critical rate spread (1/1/04- 10/1/09) 8290 Non Compliance [2] Initial GFE 10/31/2005 Critical Date not within 3 days of Initial Application Date 8290 Non Compliance [2] Initial TIL 10/31/2005 Critical Date not within 3 days of Initial Application Date 8290 Non Compliance [2] State - Missing 10/31/2005 Critical Freedom to Choose Insurance Provider disclosure 8290 Non Compliance [2] State - Missing 10/31/2005 Critical Property Tax Benefit Disclosure (State Form 51781 (6-04) 8291 Non Compliance [2] State - Missing 6/24/2005 Critical Property Tax Benefit Disclosure (State Form 51781 (6-04) 8292 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 6/27/2005 underdisclosed >$100 disclosed by $1268.50 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. TIL rescindable itemization did not transactions. disclose a processing Unlimited as a fee of $250, a tax defense to service fee of $72, a foreclosure. flood cert fee of $4, Assignee an application fee of liability. The $350, a funding fee of loan is outside $245 and a closing the SOL. settlement fee of $350 as prepaid finance charges. 8292 Non Compliance [2] State - Missing 6/27/2005 Critical Dower / Homestead Waiver Rider to Mortgage 8293 Non Compliance [2] Affiliated 6/30/2005 Critical Business Doc Missing 8293 Non Compliance [2] State - Missing 6/30/2005 Critical Notice to Purchaser- Mortgagor 8293 Non Compliance [2] State - Missing 6/30/2005 Critical Pre-Application Dislcosure 8295 Non Compliance [2] Affiliated 8/11/2005 Critical Business Doc Missing 8295 Non Compliance [2] Credit Score 8/11/2005 Critical Disclosure Not Present 8295 Non Compliance [2] State - Missing 8/11/2005 Critical Anti-Coercion Notice 8295 Non Compliance [2] State - Missing 8/11/2005 Critical Lock In Agreement 8295 Non Compliance [2] State - Missing 8/11/2005 Critical Notice of Material Change of Mortgage Loan Terms 8295 Non Compliance [2] State - Missing 8/11/2005 Critical Notice to Purchaser- Mortgagor 8295 Non Compliance [2] State - Missing 8/11/2005 Critical Pre-Application Dislcosure 8296 Non Compliance [2] Affiliated 6/30/2005 Critical Business Doc Missing 8296 Non Compliance [2] Initial GFE 6/30/2005 Critical Date not within 3 days of Initial Application Date 8296 Non Compliance [2] Initial TIL 6/30/2005 Critical Date not within 3 days of Initial Application Date 8296 Non Compliance [2] State - Missing 6/30/2005 Critical Attorney General Information Statement 8296 Non Compliance [2] State - Missing 6/30/2005 Critical Closing Statement / Closing Disclosure 8298 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 6/24/2005 underdisclosed >$35 disclosed by $5,165.24 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. There foreclosure. is a Lender credit on Assignee line 205 for Premium liability. The Pricing for $4846.97 loan is outside which is unitemized the SOL. therefore excluded. 8298 Non Compliance [2] State - Missing 6/24/2005 Critical KY Fair Housing Law Disclosure 8299 Non Compliance [2] Credit Score 7/15/2005 Critical Disclosure Not Present 8299 Non Compliance [2] HMDA-reportable 7/15/2005 Critical rate spread (1/1/04- 10/1/09) 8299 Non Compliance [2] Initial GFE 7/15/2005 Critical Date not within 3 days of Initial Application Date 8299 Non Compliance [2] Initial TIL 7/15/2005 Critical Date not within 3 days of Initial Application Date 8300 Critical Compliance [3] HUD-1 Final HUD incomplete NO 7/29/2005 Incomplete due to bottom portion of the borrower signature being cutt- off; HUD not stamped by the settlement agent or signed by the borrower. 8300 Non Compliance [2] Initial GFE 7/29/2005 Critical Date not within 3 days of Initial Application Date 8300 Non Compliance [2] Initial TIL 7/29/2005 Critical Date not within 3 days of Initial Application Date 8300 Non Compliance [2] State - Missing 7/29/2005 Critical Notice of Material Change of Mortgage Loan Terms 8301 Critical Credit [3] Final 7/1/2005 Application Missing 8301 Non Compliance [2] Initial GFE 7/1/2005 Critical Missing 8301 Non Compliance [2] State - Missing 7/1/2005 Critical Pre-Application Dislcosure 8302 Non Compliance [2] Affiliated 7/28/2005 Critical Business Doc Missing 8302 Non Compliance [2] Credit Score 7/28/2005 Critical Disclosure Not Present 8302 Non Compliance [2] State - Missing 7/28/2005 Critical Notice to Purchaser- Mortgagor 8303 Non Compliance [2] Affiliated 1/27/2006 Critical Business Doc Missing 8303 Non Compliance [2] State - Missing 1/27/2006 Critical Freedom to Choose Insurance Provider disclosure 8303 Non Compliance [2] State - Missing 1/27/2006 Critical Notice to Borrower/Prospective Borrower / Homeowner Protection Notice 8303 Non Compliance [2] State - Missing 1/27/2006 Critical Property Tax Benefit Disclosure (State Form 51781 (6-04) 8304 Critical Credit [3] Missing Initial 7/21/2005 Application 8304 Non Compliance [2] State - Missing 7/21/2005 Critical Closing Statement / Closing Disclosure 8304 Non Compliance [2] State - Missing 7/21/2005 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8304 Non Compliance [2] State - Missing 7/21/2005 Critical Statutory Authority Disclosure 8305 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 8/3/2005 underdisclosed >$35 disclosed by $115.03 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8305 Critical Credit [3] Final 8/3/2005 Application Missing 8305 Non Compliance [2] State - Missing 8/3/2005 Critical Anti-Coercion Notice 8305 Non Compliance [2] State - Missing 8/3/2005 Critical Notice to Purchaser- Mortgagor 8305 Non Compliance [2] State - Missing 8/3/2005 Critical Pre-Application Dislcosure 8306 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 8/5/2005 underdisclosed >$100 disclosed by $712.26 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8306 Non Compliance [2] Credit Score 8/5/2005 Critical Disclosure Not Present 8306 Non Compliance [2] State - Missing 8/5/2005 Critical Notice to Purchaser- Mortgagor 8307 Critical Compliance [3] TIL Incomplete Final TIL is marked NO 8/2/2005 final and was signed at closing, however, reflects estimated APR, finance charge, amount financed and total payment figures. 8307 Non Compliance [2] Initial GFE 8/2/2005 Critical Date not within 3 days of Initial Application Date 8307 Non Compliance [2] Initial TIL 8/2/2005 Critical Date not within 3 days of Initial Application Date 8307 Non Compliance [2] State - Missing 8/2/2005 Critical Anti-Coercion Notice 8307 Non Compliance [2] State - Missing 8/2/2005 Critical Pre-Application Dislcosure 8308 Non Compliance [2] Affiliated 7/15/2005 Critical Business Doc Missing 8308 Non Compliance [2] Initial GFE 7/15/2005 Critical Missing 8308 Non Compliance [2] State - Missing 7/15/2005 Critical Borrower's Bill of Rights 8308 Non Compliance [2] State - Missing 7/15/2005 Critical Consumer Caution and Counseling Disclosure 8309 Non Compliance [2] Affiliated N/A N/A 8/19/2005 Critical Business Doc Missing 8309 Non Compliance [2] Initial GFE N/A N/A 8/19/2005 Critical Date not within 3 days of Initial Application Date 8309 Non Compliance [2] Initial TIL N/A N/A 8/19/2005 Critical Date not within 3 days of Initial Application Date 8309 Non Compliance [2] State - Missing N/A N/A 8/19/2005 Critical Broker Agreement 8309 Non Compliance [2] State - Missing N/A N/A 8/19/2005 Critical Lock In Agreement 8309 Non Compliance [2] State - Missing N/A N/A 8/19/2005 Critical Notice of Material Change of Mortgage Loan Terms 8309 Non Compliance [2] State - Missing N/A N/A 8/19/2005 Critical Notice to Purchaser- Mortgagor 8309 Non Compliance [2] State - Missing N/A N/A 8/19/2005 Critical Pre-Application Dislcosure 8310 Critical Compliance [3] TIL Incomplete Final TIL incomplete TESTED 7/15/2005 due to not being signed by the borrower. 8310 Non Compliance [2] HMDA-reportable 7/15/2005 Critical rate spread (1/1/04- 10/1/09) 8311 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 8/11/2005 underdisclosed >$100 disclosed by $464.35 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for 3yrs for purchases. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8311 Critical Credit [3] Final 8/11/2005 Application Missing 8311 Critical Credit [3] Missing Initial 8/11/2005 Application 8311 Non Compliance [2] Affiliated 8/11/2005 Critical Business Doc Missing 8311 Non Compliance [2] State - Missing 8/11/2005 Critical Pre-Application Dislcosure 8312 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 8/17/2005 underdisclosed >$35 disclosed by $50.41 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8312 Critical Compliance [3] ROR Incomplete ROR incomplete due to ROR - 3yrs for 8/17/2005 the borrower executing rescindable the Wish to Cancel transactions. section of the Notice The loan is of Right to Cancel. outside the SOL. 8312 Critical Credit [3] Final 8/17/2005 Application Missing 8312 Non Compliance [2] State - Missing 8/17/2005 Critical Anti-Coercion Notice 8312 Non Compliance [2] State - Missing 8/17/2005 Critical Pre-Application Dislcosure 8313 Critical Credit [3] Credit Report 7/29/2005 Missing 8313 Non Compliance [2] Affiliated 7/29/2005 Critical Business Doc Missing 8313 Non Compliance [2] Initial GFE 7/29/2005 Critical Missing 8313 Non Compliance [2] Initial TIL 7/29/2005 Critical Missing 8313 Non Compliance [2] State - Missing 7/29/2005 Critical Insurance Disclosure / Right to Choose Insurance Provider 8314 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 8/8/2005 underdisclosed >$35 disclosed by $48.32 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8314 Critical Credit [3] Missing Initial 8/8/2005 Application 8314 Non Compliance [2] Affiliated 8/8/2005 Critical Business Doc Missing 8314 Non Compliance [2] Credit Score 8/8/2005 Critical Disclosure Not Present 8314 Non Compliance [2] Initial TIL 8/8/2005 Critical Missing 8315 Non Compliance [2] Affiliated 7/19/2005 Critical Business Doc Missing 8316 Non Compliance [2] Affiliated 8/30/2005 Critical Business Doc Missing 8316 Non Compliance [2] Credit Score 8/30/2005 Critical Disclosure Not Present 8316 Non Compliance [2] State - Missing 8/30/2005 Critical Notice of Material Change of Mortgage Loan Terms 8316 Non Compliance [2] State - Missing 8/30/2005 Critical Notice to Purchaser- Mortgagor 8316 Non Compliance [2] State - Missing 8/30/2005 Critical Pre-Application Dislcosure 8317 Non Compliance [2] Affiliated 8/22/2005 Critical Business Doc Missing 8317 Non Compliance [2] Initial GFE 8/22/2005 Critical Missing 8317 Non Compliance [2] Initial TIL 8/22/2005 Critical Missing 8317 Non Compliance [2] State - Missing 8/22/2005 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8317 Non Compliance [2] State - Missing 8/22/2005 Critical Anti-Discrimination Notice 8317 Non Compliance [2] State - Missing 8/22/2005 Critical Attorney General Information Statement 8317 Non Compliance [2] State - Missing 8/22/2005 Critical Closing Statement / Closing Disclosure 8317 Non Compliance [2] State - Missing 8/22/2005 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8317 Non Compliance [2] State - Missing 8/22/2005 Critical Mortgage Loan Origination Dislcosure 8317 Non Compliance [2] State - Missing 8/22/2005 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 8317 Non Compliance [2] State - Missing 8/22/2005 Critical Notice of Escrow of Taxes and Regular Monthly Payment 8317 Non Compliance [2] State - Missing 8/22/2005 Critical Statutory Authority Disclosure 8318 Critical Credit [3] Initial Initial 8/19/2005 Application application Incomplete incomplete due to missing pages 2-4 of 4. 8318 Non Compliance [2] Affiliated 8/19/2005 Critical Business Doc Missing 8318 Non Compliance [2] Credit Score 8/19/2005 Critical Disclosure Not Present 8318 Non Compliance [2] State - Missing 8/19/2005 Critical Notice to Purchaser- Mortgagor 8320 Non Compliance [2] HMDA-reportable 9/2/2005 Critical rate spread (1/1/04- 10/1/09) 8321 Non Compliance [2] Initial GFE 8/23/2005 Critical Date not within 3 days of Initial Application Date 8322 Non Compliance [2] Affiliated 8/8/2005 Critical Business Doc Missing 8322 Non Compliance [2] Credit Score 8/8/2005 Critical Disclosure Not Present 8322 Non Compliance [2] State - Missing 8/8/2005 Critical Attorney General Information Statement 8322 Non Compliance [2] State - Missing 8/8/2005 Critical Closing Statement / Closing Disclosure 8322 Non Compliance [2] State - Missing 8/8/2005 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8322 Non Compliance [2] State - Missing 8/8/2005 Critical Notice of Escrow of Taxes and Regular Monthly Payment 8322 Non Compliance [2] State - Missing 8/8/2005 Critical Statutory Authority Disclosure 8323 Non Compliance [2] Affiliated 8/15/2005 Critical Business Doc Missing 8323 Non Compliance [2] State - Missing 8/15/2005 Critical Notice to Purchaser- Mortgagor 8324 Critical Compliance [3] TIL Incomplete N/A Final TIL was signed by NO 8/17/2005 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 8324 Non Compliance [2] Affiliated N/A N/A 8/17/2005 Critical Business Doc Missing 8324 Non Compliance [2] HMDA-reportable N/A N/A 8/17/2005 Critical rate spread (1/1/04- 10/1/09) 8324 Non Compliance [2] State - Missing N/A N/A 8/17/2005 Critical Lock In Agreement 8324 Non Compliance [2] State - Missing N/A N/A 8/17/2005 Critical Notice of Material Change of Mortgage Loan Terms 8325 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 7/29/2005 underdisclosed >$100 disclosed by $432.50 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8325 Non Compliance [2] Credit Score 7/29/2005 Critical Disclosure Not Present 8325 Non Compliance [2] Initial GFE 7/29/2005 Critical Date not within 3 days of Initial Application Date 8325 Non Compliance [2] Initial TIL 7/29/2005 Critical Date not within 3 days of Initial Application Date 8326 Critical Credit [3] Final 8/29/2005 Application Missing 8326 Non Compliance [2] Credit Score 8/29/2005 Critical Disclosure Not Present 8326 Non Compliance [2] State - Missing 8/29/2005 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8326 Non Compliance [2] State - Missing 8/29/2005 Critical Attorney General Information Statement 8326 Non Compliance [2] State - Missing 8/29/2005 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8327 Non Compliance [2] Initial GFE 5/5/2006 Critical Date not within 3 days of Initial Application Date 8327 Non Compliance [2] Initial TIL 5/5/2006 Critical Date not within 3 days of Initial Application Date 8327 Non Compliance [2] State - Missing 5/5/2006 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8327 Non Compliance [2] State - Missing 5/5/2006 Critical Statutory Authority Disclosure 8327 Non Credit [2] Combined Orig 5/5/2006 Critical LTV >100% 8328 Non Compliance [2] State - Missing 9/13/2005 Critical Consumer Caution and Counseling Disclosure 8328 Non Compliance [2] State - Missing 9/13/2005 Critical Insurance Disclosure / Right to Choose Insurance Provider 8329 Critical Compliance [3] TIL Incomplete Final TIL is marked NO 8/26/2005 final and was signed at closing; however, reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. 8329 Non Compliance [2] Affiliated 8/26/2005 Critical Business Doc Missing 8329 Non Compliance [2] Credit Score 8/26/2005 Critical Disclosure Not Present 8329 Non Compliance [2] State - Missing 8/26/2005 Critical Notice to Purchaser- Mortgagor 8330 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 8/31/2005 underdisclosed >$100 disclosed by $510 which - 1yr for Purchase exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8330 Critical Credit [3] Mortgage/DOT Mortgage 8/31/2005 Incomplete incomplete due to missing full legal description, was not attached as EXHIBIT A when submited for recording. 8330 Non Compliance [2] Credit Score 8/31/2005 Critical Disclosure Not Present 8330 Non Compliance [2] Initial GFE 8/31/2005 Critical Date not within 3 days of Initial Application Date 8330 Non Compliance [2] Initial TIL 8/31/2005 Critical Date not within 3 days of Initial Application Date 8330 Non Compliance [2] State - Missing 8/31/2005 Critical Notice to Purchaser- Mortgagor 8331 Non Compliance [2] Initial GFE 8/9/2005 Critical Date not within 3 days of Initial Application Date 8331 Non Compliance [2] Initial TIL 8/9/2005 Critical Date not within 3 days of Initial Application Date 8332 Non Compliance [2] Affiliated 11/28/2005 Critical Business Doc Missing 8332 Non Compliance [2] HMDA-reportable 11/28/2005 Critical rate spread (1/1/04- 10/1/09) 8332 Non Compliance [2] State - Missing 11/28/2005 Critical Attorney General Information Statement 8332 Non Compliance [2] State - Missing 11/28/2005 Critical Closing Statement / Closing Disclosure 8333 Non Compliance [2] Credit Score 8/17/2005 Critical Disclosure Not Present 8333 Non Compliance [2] Initial GFE 8/17/2005 Critical Date not within 3 days of Initial Application Date 8333 Non Compliance [2] Initial TIL 8/17/2005 Critical Date not within 3 days of Initial Application Date 8333 Non Compliance [2] State - Missing 8/17/2005 Critical KY Fair Housing Law Disclosure 8333 Non Compliance [2] State - Missing 8/17/2005 Critical KY Notification to New Homeowners 8334 Critical Compliance [3] TIL Incomplete Final TIL incomplete NO 8/17/2005 due not being signed or dated by the borrower. 8334 Non Compliance [2] Credit Score 8/17/2005 Critical Disclosure Not Present 8334 Non Compliance [2] State - Missing 8/17/2005 Critical Attorney General Information Statement 8334 Non Compliance [2] State - Missing 8/17/2005 Critical Statutory Authority Disclosure 8335 Non Compliance [2] HMDA-reportable 10/18/2005 Critical rate spread (1/1/04- 10/1/09) 8336 Non Compliance [2] Affiliated 8/3/2005 Critical Business Doc Missing 8336 Non Compliance [2] State - Missing 8/3/2005 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8336 Non Compliance [2] State - Missing 8/3/2005 Critical Anti-Discrimination Notice 8336 Non Compliance [2] State - Missing 8/3/2005 Critical Attorney General Information Statement 8336 Non Compliance [2] State - Missing 8/3/2005 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8336 Non Compliance [2] State - Missing 8/3/2005 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 8336 Non Compliance [2] State - Missing 8/3/2005 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 8336 Non Compliance [2] State - Missing 8/3/2005 Critical Statutory Authority Disclosure 8337 Non Compliance [2] State - Missing 9/20/2005 Critical Borrower's Bill of Rights 8337 Non Compliance [2] State - Missing 9/20/2005 Critical Consumer Caution and Counseling Disclosure 8337 Non Compliance [2] State - Missing 9/20/2005 Critical Dower / Homestead Waiver Rider to Mortgage 8339 Non Compliance [2] HMDA-reportable 9/8/2005 Critical rate spread (1/1/04- 10/1/09) 8339 Non Compliance [2] Missing Notice 9/8/2005 Critical of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure 8339 Non Compliance [2] State - Missing 9/8/2005 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8339 Non Compliance [2] State - Missing 9/8/2005 Critical Anti-Discrimination Notice 8339 Non Compliance [2] State - Missing 9/8/2005 Critical Attorney General Information Statement 8339 Non Compliance [2] State - Missing 9/8/2005 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8339 Non Compliance [2] State - Missing 9/8/2005 Critical Insurance Disclosure 8339 Non Compliance [2] State - Missing 9/8/2005 Critical Mortgage Loan Origination Dislcosure 8339 Non Compliance [2] State - Missing 9/8/2005 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 8339 Non Compliance [2] State - Missing 9/8/2005 Critical Notice of Escrow of Taxes and Regular Monthly Payment 8339 Non Compliance [2] State - Missing 9/8/2005 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 8339 Non Compliance [2] State - Missing 9/8/2005 Critical Statutory Authority Disclosure 8340 Non Compliance [2] State - Missing 8/5/2005 Critical Consumer Caution and Counseling Disclosure 8341 Non Compliance [2] Affiliated 9/15/2005 Critical Business Doc Missing 8341 Non Compliance [2] Credit Score 9/15/2005 Critical Disclosure Not Present 8341 Non Compliance [2] State - Missing 9/15/2005 Critical Notice to Purchaser- Mortgagor 8342 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 8/22/2005 underdisclosed >$35 disclosed by $222.38 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing TIL itemization defense to of amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8342 Critical Compliance [3] Rescission ROR executed by ROR - 3yrs for 8/22/2005 Period under 3 days borrowers 8/22/2005 rescindable with expiration of transactions. rescission period noted The loan is as 8/22/2005. HUD outside the reflects a funding date SOL. of 8/26/2005. 8342 Critical Credit [3] Credit Report 8/22/2005 Missing 8343 Critical Credit [3] Credit Report N/A N/A 9/8/2005 Missing 8343 Non Compliance [2] Credit Score N/A N/A 9/8/2005 Critical Disclosure Not Present 8343 Non Compliance [2] State - Missing N/A N/A 9/8/2005 Critical Anti-Coercion Notice 8343 Non Compliance [2] State - Missing N/A N/A 9/8/2005 Critical Notice to Purchaser- Mortgagor 8344 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 9/2/2005 underdisclosed >$35 disclosed by $40.37 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8344 Non Compliance [2] Credit Score 9/2/2005 Critical Disclosure Not Present 8344 Non Compliance [2] HMDA-reportable 9/2/2005 Critical rate spread (1/1/04- 10/1/09) 8344 Non Compliance [2] Initial GFE 9/2/2005 Critical Date not within 3 days of Initial Application Date 8344 Non Compliance [2] Initial TIL 9/2/2005 Critical Date not within 3 days of Initial Application Date 8344 Non Compliance [2] State - Missing 9/2/2005 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8344 Non Compliance [2] State - Missing 9/2/2005 Critical Anti-Discrimination Notice 8344 Non Compliance [2] State - Missing 9/2/2005 Critical Attorney General Information Statement 8344 Non Compliance [2] State - Missing 9/2/2005 Critical Closing Statement / Closing Disclosure 8344 Non Compliance [2] State - Missing 9/2/2005 Critical Statutory Authority Disclosure 8345 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 9/26/2005 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 8345 Non Compliance [2] Credit Score 9/26/2005 Critical Disclosure Not Present 8346 Non Compliance [2] State - Missing 8/18/2005 Critical Consumer Caution and Counseling Disclosure 8347 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 9/12/2005 underdisclosed >$100 disclosed by $265.97 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8347 Non Compliance [2] HMDA-reportable 9/12/2005 Critical rate spread (1/1/04- 10/1/09) 8347 Non Compliance [2] State - Missing 9/12/2005 Critical Collateral Protection Act Disclosure 8347 Non Compliance [2] State - Missing 9/12/2005 Critical Notice of Choice of Agent or Insurer 8348 Non Compliance [2] Credit Score 12/21/2005 Critical Disclosure Not Present 8348 Non Compliance [2] HMDA-reportable 12/21/2005 Critical rate spread (1/1/04- 10/1/09) 8349 Critical Compliance [3] Finance Charge N/A Finance charges under Finance Charge 8/31/2005 underdisclosed >$35 disclosed by $150 which - 1yr for Refinance exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8349 Critical Compliance [3] ROR Missing N/A N/A ROR - 3yrs for 8/31/2005 rescindable transactions. The loan is outside the SOL. 8349 Critical Credit [3] Final N/A N/A 8/31/2005 Application Missing 8349 Non Compliance [2] Affiliated N/A N/A 8/31/2005 Critical Business Doc Missing 8349 Non Compliance [2] Initial GFE N/A N/A 8/31/2005 Critical Date not within 3 days of Initial Application Date 8349 Non Compliance [2] Initial TIL N/A N/A 8/31/2005 Critical Date not within 3 days of Initial Application Date 8350 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 9/20/2005 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 8350 Non Compliance [2] Initial GFE 9/20/2005 Critical Date not within 3 days of Initial Application Date 8350 Non Compliance [2] Initial TIL 9/20/2005 Critical Date not within 3 days of Initial Application Date 8351 Non Compliance [2] Affiliated 8/19/2005 Critical Business Doc Missing 8351 Non Compliance [2] HMDA-reportable 8/19/2005 Critical rate spread (1/1/04- 10/1/09) 8351 Non Compliance [2] State - Missing 8/19/2005 Critical Broker Agreement 8351 Non Compliance [2] State - Missing 8/19/2005 Critical Property Tax Benefit Disclosure (State Form 51781 (6-04) 8352 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 8/26/2005 underdisclosed >$35 disclosed by $96.80 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8352 Critical Compliance [3] HUD-1 Final HUD incomplete YES 8/26/2005 Incomplete due to bottom of pages are cut off, all fees were able to be captured from the HUD. 8352 Critical Credit [3] Appraisal Appraisal 8/26/2005 Incomplete incomplete due to improper imaging resulting in the bottom portion of the document cut-off. 8353 Critical Credit [3] Initial 9/26/2005 Application Unsigned 8353 Non Compliance [2] Affiliated 9/26/2005 Critical Business Doc Missing 8353 Non Compliance [2] State - Missing 9/26/2005 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8353 Non Compliance [2] State - Missing 9/26/2005 Critical Attorney General Information Statement 8353 Non Compliance [2] State - Missing 9/26/2005 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8353 Non Compliance [2] State - Missing 9/26/2005 Critical Mortgage Loan Origination Dislcosure 8354 Non Compliance [2] Affiliated 10/13/2005 Critical Business Doc Missing 8354 Non Compliance [2] State - Missing 10/13/2005 Critical Notice to Purchaser- Mortgagor 8355 Non Compliance [2] Credit Score 12/14/2005 Critical Disclosure Not Present 8355 Non Compliance [2] HMDA-reportable 12/14/2005 Critical rate spread (1/1/04- 10/1/09) 8355 Non Compliance [2] State - Missing 12/14/2005 Critical Freedom to Choose Insurance Provider disclosure 8355 Non Compliance [2] State - Missing 12/14/2005 Critical Property Tax Benefit Disclosure (State Form 51781 (6-04) 8356 Non Compliance [2] Affiliated 9/9/2005 Critical Business Doc Missing 8356 Non Compliance [2] Initial GFE 9/9/2005 Critical Date not within 3 days of Initial Application Date 8356 Non Compliance [2] Initial TIL 9/9/2005 Critical Date not within 3 days of Initial Application Date 8356 Non Compliance [2] State - Missing 9/9/2005 Critical Anti-Coercion Notice 8356 Non Compliance [2] State - Missing 9/9/2005 Critical Pre-Application Dislcosure 8357 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 9/14/2005 underdisclosed >$35 disclosed by $395.24 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8357 Non Compliance [2] Initial GFE 9/14/2005 Critical Missing 8357 Non Compliance [2] Initial TIL 9/14/2005 Critical Missing 8357 Non Compliance [2] State - Missing 9/14/2005 Critical Notice of Material Change of Mortgage Loan Terms 8358 Critical Credit [3] Credit Report 9/9/2005 Missing 8358 Critical Credit [3] Final 9/9/2005 Application Missing 8358 Critical Credit [3] Missing Initial 9/9/2005 Application 8358 Non Compliance [2] Initial GFE 9/9/2005 Critical Missing 8358 Non Compliance [2] Initial TIL 9/9/2005 Critical Missing 8359 Non Compliance [2] Credit Score 9/16/2005 Critical Disclosure Not Present 8359 Non Compliance [2] State - Missing 9/16/2005 Critical Dower / Homestead Waiver Rider to Mortgage 8359 Non Compliance [2] State - Missing 9/16/2005 Critical Insurance Disclosure / Right to Choose Insurance Provider 8360 Non Compliance [2] State - Missing 9/28/2005 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8360 Non Compliance [2] State - Missing 9/28/2005 Critical Attorney General Information Statement 8360 Non Compliance [2] State - Missing 9/28/2005 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8360 Non Compliance [2] State - Missing 9/28/2005 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 8360 Non Compliance [2] State - Missing 9/28/2005 Critical Statutory Authority Disclosure 8361 Non Compliance [2] Affiliated 1/18/2006 Critical Business Doc Missing 8361 Non Compliance [2] Initial GFE 1/18/2006 Critical Date not within 3 days of Initial Application Date 8361 Non Compliance [2] Initial TIL 1/18/2006 Critical Date not within 3 days of Initial Application Date 8361 Non Compliance [2] State - Missing 1/18/2006 Critical Insurance Disclosure / Right to Choose Insurance Provider 8362 Non Compliance [2] State - Missing 10/4/2005 Critical KY Fair Housing Law Disclosure 8362 Non Compliance [2] State - Missing 10/4/2005 Critical KY Notification to New Homeowners 8364 Critical Credit [3] No Net Tangible Unable to 11/22/2005 Benefit To Borrower determine net tangible benefit due to, missing previous note and/or payoff statement for subject property. Borrower is not paying off any debt at time of closing or receiving more than $2,000 at closing. 8364 Non Compliance [2] Credit Score 11/22/2005 Critical Disclosure Not Present 8364 Non Compliance [2] State - Missing 11/22/2005 Critical Anti-Coercion Notice 8364 Non Compliance [2] State - Missing 11/22/2005 Critical Pre-Application Dislcosure 8365 Non Compliance [2] State - Missing 11/22/2005 Critical Notice of Material Change of Mortgage Loan Terms 8365 Non Compliance [2] State - Missing 11/22/2005 Critical Pre-Application Dislcosure 8366 Non Compliance [2] Initial GFE 10/29/2005 Critical Date not within 3 days of Initial Application Date 8366 Non Compliance [2] Initial TIL 10/29/2005 Critical Date not within 3 days of Initial Application Date 8366 Non Compliance [2] State - Mising 10/29/2005 Critical XXXXX Mortgage Escrow Act Disclosure 8366 Non Compliance [2] State - Missing 10/29/2005 Critical Application Disclosure Statement 8366 Non Compliance [2] State - Missing 10/29/2005 Critical Borrower Information Document 8366 Non Compliance [2] State - Missing 10/29/2005 Critical Collateral Protection Act Disclosure 8366 Non Compliance [2] State - Missing 10/29/2005 Critical Escrow Account Disclosure Agreement 8366 Non Compliance [2] State - Missing 10/29/2005 Critical Notice of Choice of Agent or Insurer 8367 Critical Credit [3] Application 9/16/2005 Unsigned 8367 Non Compliance [2] Affiliated 9/16/2005 Critical Business Doc Missing 8367 Non Compliance [2] Initial GFE 9/16/2005 Critical Date not within 3 days of Initial Application Date 8367 Non Compliance [2] Initial TIL 9/16/2005 Critical Date not within 3 days of Initial Application Date 8367 Non Compliance [2] State - Missing 9/16/2005 Critical Property Tax Benefit Disclosure (State Form 51781 (6-04) 8368 Non Compliance [2] State - Missing 10/13/2005 Critical Insurance Disclosure / Right to Choose Insurance Provider 8369 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 9/26/2005 underdisclosed >$35 disclosed by $936.00 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Credit on HUD line 802 Assignee is not itemized liability. The therefore not loan is outside considered in finance the SOL. charge calculation. 8369 Critical Credit [3] Initial Initial 9/26/2005 Application application Incomplete incomplete due to missing the borrower's signature but marked as taken in a face to face interview. 8369 Non Compliance [2] Affiliated 9/26/2005 Critical Business Doc Missing 8369 Non Compliance [2] Credit Score 9/26/2005 Critical Disclosure Not Present 8369 Non Compliance [2] Initial GFE 9/26/2005 Critical Date not within 3 days of Initial Application Date 8369 Non Compliance [2] Initial TIL 9/26/2005 Critical Date not within 3 days of Initial Application Date 8369 Non Compliance [2] State - Missing 9/26/2005 Critical Anti-Discrimination Notice 8369 Non Compliance [2] State - Missing 9/26/2005 Critical Attorney General Information Statement 8369 Non Compliance [2] State - Missing 9/26/2005 Critical Closing Statement / Closing Disclosure 8369 Non Compliance [2] State - Missing 9/26/2005 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8369 Non Compliance [2] State - Missing 9/26/2005 Critical Statutory Authority Disclosure 8370 Non Compliance [2] Affiliated 11/22/2005 Critical Business Doc Missing 8371 Critical Credit [3] Missing Initial 9/30/2005 Application 8371 Non Compliance [2] Initial GFE 9/30/2005 Critical Date not within 3 days of Initial Application Date 8371 Non Compliance [2] Initial TIL 9/30/2005 Critical Date not within 3 days of Initial Application Date 8371 Non Compliance [2] State - Missing 9/30/2005 Critical Anti-Coercion Notice 8372 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 10/19/2005 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 8372 Critical Credit [3] Credit Report 10/19/2005 Missing 8372 Critical Credit [3] Missing Initial 10/19/2005 Application 8373 Non Compliance [2] Affiliated 10/6/2005 Critical Business Doc Missing 8373 Non Compliance [2] Credit Score 10/6/2005 Critical Disclosure Not Present 8373 Non Compliance [2] State - Missing 10/6/2005 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8373 Non Compliance [2] State - Missing 10/6/2005 Critical Anti-Discrimination Notice 8373 Non Compliance [2] State - Missing 10/6/2005 Critical Attorney General Information Statement 8373 Non Compliance [2] State - Missing 10/6/2005 Critical Closing Statement / Closing Disclosure 8373 Non Compliance [2] State - Missing 10/6/2005 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8373 Non Compliance [2] State - Missing 10/6/2005 Critical Notice of Escrow of Taxes and Regular Monthly Payment 8373 Non Compliance [2] State - Missing 10/6/2005 Critical Statutory Authority Disclosure 8374 Non Compliance [2] Initial GFE 10/20/2005 Critical Date not within 3 days of Initial Application Date 8374 Non Compliance [2] Initial TIL 10/20/2005 Critical Date not within 3 days of Initial Application Date 8375 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 9/29/2005 underdisclosed >$100 disclosed by $767.00 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8375 Critical Credit [3] Initial 9/29/2005 Application Unsigned 8375 Non Compliance [2] Affiliated 9/29/2005 Critical Business Doc Missing 8375 Non Compliance [2] Initial GFE 9/29/2005 Critical Missing 8375 Non Compliance [2] Initial TIL 9/29/2005 Critical Missing 8375 Non Compliance [2] State - Missing 9/29/2005 Critical Anti-Coercion Notice 8375 Non Compliance [2] State - Missing 9/29/2005 Critical Lock In Agreement 8375 Non Compliance [2] State - Missing 9/29/2005 Critical Notice of Material Change of Mortgage Loan Terms 8375 Non Compliance [2] State - Missing 9/29/2005 Critical Notice to Purchaser- Mortgagor 8375 Non Compliance [2] State - Missing 9/29/2005 Critical Pre-Application Dislcosure 8376 Non Compliance [2] State - Missing 10/21/2005 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 8376 Non Compliance [2] State - Missing 10/21/2005 Critical Statutory Authority Disclosure 8377 Non Compliance [2] Affiliated 9/23/2005 Critical Business Doc Missing 8377 Non Compliance [2] Credit Score 9/23/2005 Critical Disclosure Not Present 8377 Non Compliance [2] HMDA-reportable 9/23/2005 Critical rate spread (1/1/04- 10/1/09) 8378 Non Compliance [2] State - Missing 9/26/2005 Critical Borrower's Bill of Rights 8378 Non Compliance [2] State - Missing 9/26/2005 Critical Dower / Homestead Waiver Rider to Mortgage 8378 Non Compliance [2] State - Missing 9/26/2005 Critical Insurance Disclosure / Right to Choose Insurance Provider 8378 Non Compliance [2] State - Missing 9/26/2005 Critical Rate Lock 8379 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 11/9/2005 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 8380 Non Compliance [2] Affiliated 9/14/2005 Critical Business Doc Missing 8380 Non Compliance [2] State - Missing 9/14/2005 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8380 Non Compliance [2] State - Missing 9/14/2005 Critical Attorney General Information Statement 8380 Non Compliance [2] State - Missing 9/14/2005 Critical Closing Statement / Closing Disclosure 8380 Non Compliance [2] State - Missing 9/14/2005 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8380 Non Compliance [2] State - Missing 9/14/2005 Critical Mortgage Loan Origination Dislcosure 8380 Non Compliance [2] State - Missing 9/14/2005 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 8380 Non Compliance [2] State - Missing 9/14/2005 Critical Statutory Authority Disclosure 8381 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 9/29/2005 underdisclosed >$35 disclosed by $216.19 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8381 Critical Credit [3] Missing Initial 9/29/2005 Application 8381 Non Compliance [2] Affiliated 9/29/2005 Critical Business Doc Missing 8381 Non Compliance [2] Initial GFE 9/29/2005 Critical Missing 8381 Non Compliance [2] Initial TIL 9/29/2005 Critical Missing 8381 Non Compliance [2] State - Missing 9/29/2005 Critical Lock In Agreement 8381 Non Compliance [2] State - Missing 9/29/2005 Critical Notice to Purchaser- Mortgagor 8382 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 10/17/2005 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 8382 Non Compliance [2] Initial GFE 10/17/2005 Critical Date not within 3 days of Initial Application Date 8382 Non Compliance [2] Initial TIL 10/17/2005 Critical Date not within 3 days of Initial Application Date 8383 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 9/30/2005 underdisclosed >$100 disclosed by $121 which - 1yr for Purchase exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. There foreclosure. is a Lender credit on Assignee line 204 for $295 which liability. The is un-itemized loan is outside therefore excluded. the SOL. 8383 Non Compliance [2] State - Missing 9/30/2005 Critical Notice to Purchaser- Mortgagor 8384 Critical Credit [3] Credit Report 10/13/2005 Missing 8384 Non Compliance [2] Affiliated 10/13/2005 Critical Business Doc Missing 8384 Non Compliance [2] HMDA-reportable 10/13/2005 Critical rate spread (1/1/04- 10/1/09) 8384 Non Compliance [2] Initial GFE 10/13/2005 Critical Missing 8384 Non Compliance [2] State - Missing 10/13/2005 Critical Lock In Agreement 8384 Non Compliance [2] State - Missing 10/13/2005 Critical Mortgage Loan Commitment 8384 Non Compliance [2] State - Missing 10/13/2005 Critical Notice to Purchaser- Mortgagor 8384 Non Compliance [2] State - Missing 10/13/2005 Critical Pre-Application Dislcosure 8385 Non Compliance [2] State - Missing 11/28/2005 Critical Anti-Discrimination Notice 8385 Non Compliance [2] State - Missing 11/28/2005 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8385 Non Compliance [2] State - Missing 11/28/2005 Critical Notice of Escrow of Taxes and Regular Monthly Payment 8385 Non Compliance [2] State - Missing 11/28/2005 Critical Statutory Authority Disclosure 8385 Non Credit [2] Only Attorney's 11/28/2005 Critical Opinion in File 8386 Critical Compliance [3] ROR Violation ROR executed by ROR - 3yrs for 9/27/2005 Funding date is prior borrowers 09/27/2005 rescindable to or equals the ROR with expiration of transactions. End Date rescission period noted The loan is as 10/03/2005. HUD outside the reflects a funding date SOL. of 10/03/2005equal to the rescission period expiration date, and 2 days of negative interest was collected which coincides with a 10/03/2005 funding date. 8387 Non Compliance [2] Affiliated 10/25/2005 Critical Business Doc Missing 8387 Non Compliance [2] Credit Score 10/25/2005 Critical Disclosure Not Present 8387 Non Compliance [2] HMDA-reportable 10/25/2005 Critical rate spread (1/1/04- 10/1/09) 8387 Non Compliance [2] State - Missing 10/25/2005 Critical Insurance Disclosure / Right to Choose Insurance Provider 8388 Critical Compliance [3] Note P&I Does N/A The Note reflects P&I TILA - 1yr 10/14/2005 Not Equal Final TIL of $795.22 and the TIL affirmative, P&I reflects an initial P&I 3yrs for of $785.65. Discrepancy rescindable appears to be due transactions. document error on TIL. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. 8388 Non Compliance [2] Affiliated N/A N/A 10/14/2005 Critical Business Doc Missing 8388 Non Compliance [2] Credit Score N/A N/A 10/14/2005 Critical Disclosure Not Present 8388 Non Compliance [2] HMDA-reportable N/A N/A 10/14/2005 Critical rate spread (1/1/04- 10/1/09) 8388 Non Compliance [2] Initial GFE N/A N/A 10/14/2005 Critical Date not within 3 days of Initial Application Date 8389 Non Compliance [2] Credit Score 10/18/2005 Critical Disclosure Not Present 8389 Non Compliance [2] State - Missing 10/18/2005 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8389 Non Compliance [2] State - Missing 10/18/2005 Critical Attorney General Information Statement 8389 Non Compliance [2] State - Missing 10/18/2005 Critical Closing Statement / Closing Disclosure 8389 Non Compliance [2] State - Missing 10/18/2005 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8389 Non Compliance [2] State - Missing 10/18/2005 Critical Notice of Escrow of Taxes and Regular Monthly Payment 8389 Non Compliance [2] State - Missing 10/18/2005 Critical Statutory Authority Disclosure 8390 Non Compliance [2] Affiliated 10/14/2005 Critical Business Doc Missing 8390 Non Compliance [2] HMDA-reportable 10/14/2005 Critical rate spread (1/1/04- 10/1/09) 8390 Non Compliance [2] Initial GFE 10/14/2005 Critical Date not within 3 days of Initial Application Date 8390 Non Compliance [2] Initial TIL 10/14/2005 Critical Date not within 3 days of Initial Application Date 8390 Non Compliance [2] State - Missing 10/14/2005 Critical Rate Lock 8391 Non Compliance [2] Credit Score 10/26/2005 Critical Disclosure Not Present 8391 Non Compliance [2] HMDA-reportable 10/26/2005 Critical rate spread (1/1/04- 10/1/09) 8391 Non Compliance [2] State - Missing 10/26/2005 Critical Property Tax Benefit Disclosure (State Form 51781 (6-04) 8392 Critical Credit [3] Final 11/7/2005 Application Missing 8392 Non Compliance [2] State - Missing 11/7/2005 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8392 Non Compliance [2] State - Missing 11/7/2005 Critical Attorney General Information Statement 8392 Non Compliance [2] State - Missing 11/7/2005 Critical Closing Statement / Closing Disclosure 8392 Non Compliance [2] State - Missing 11/7/2005 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 8392 Non Compliance [2] State - Missing 11/7/2005 Critical Statutory Authority Disclosure 8394 Critical Credit [3] Missing Initial 10/17/2005 Application 8394 Non Compliance [2] Affiliated 10/17/2005 Critical Business Doc Missing 8394 Non Compliance [2] Initial GFE 10/17/2005 Critical Missing 8394 Non Compliance [2] Initial TIL 10/17/2005 Critical Date not within 3 days of Initial Application Date 8394 Non Compliance [2] State - Missing 10/17/2005 Critical Lock In Agreement 8394 Non Compliance [2] State - Missing 10/17/2005 Critical Mortgage Loan Commitment 8394 Non Compliance [2] State - Missing 10/17/2005 Critical Notice of Material Change of Mortgage Loan Terms 8394 Non Compliance [2] State - Missing 10/17/2005 Critical Notice to Purchaser- Mortgagor 8394 Non Compliance [2] State - Missing 10/17/2005 Critical Pre-Application Dislcosure 8395 Non Compliance [2] Credit Score 12/23/2005 Critical Disclosure Not Present 8395 Non Compliance [2] Initial TIL 12/23/2005 Critical Date not within 3 days of Initial Application Date 8396 Non Compliance [2] Initial GFE 12/29/2005 Critical Date not within 3 days of Initial Application Date 8396 Non Compliance [2] Initial TIL 12/29/2005 Critical Date not within 3 days of Initial Application Date 8396 Non Compliance [2] State - Missing 12/29/2005 Critical Anti-Coercion Notice 8396 Non Compliance [2] State - Missing 12/29/2005 Critical Notice to Purchaser- Mortgagor 8397 Non Compliance [2] Credit Score 10/27/2005 Critical Disclosure Not Present 8397 Non Compliance [2] Initial GFE 10/27/2005 Critical Date not within 3 days of Initial Application Date 8397 Non Compliance [2] Initial TIL 10/27/2005 Critical Date not within 3 days of Initial Application Date 8397 Non Compliance [2] State - Missing 10/27/2005 Critical Rate Lock 8398 Non Compliance [2] Affiliated 10/21/2005 Critical Business Doc Missing 8398 Non Compliance [2] Credit Score 10/21/2005 Critical Disclosure Not Present 8398 Non Compliance [2] Initial GFE 10/21/2005 Critical Date not within 3 days of Initial Application Date 8398 Non Compliance [2] Initial TIL 10/21/2005 Critical Date not within 3 days of Initial Application Date 8398 Non Compliance [2] State - Missing 10/21/2005 Critical Anti-Discrimination Notice 8398 Non Compliance [2] State - Missing 10/21/2005 Critical Attorney General Information Statement 8398 Non Compliance [2] State - Missing 10/21/2005 Critical Closing Statement / Closing Disclosure 8398 Non Compliance [2] State - Missing 10/21/2005 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8398 Non Compliance [2] State - Missing 10/21/2005 Critical Notice of Escrow of Taxes and Regular Monthly Payment 8398 Non Compliance [2] State - Missing 10/21/2005 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 8398 Non Compliance [2] State - Missing 10/21/2005 Critical Statutory Authority Disclosure 8398 Non Credit [2] Only 10/21/2005 Critical Preliminary Title in File 8399 Non Compliance [2] State - Missing 11/3/2005 Critical Anti-Coercion Notice 8403 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 10/28/2005 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 8403 Non Compliance [2] Credit Score 10/28/2005 Critical Disclosure Not Present 8403 Non Compliance [2] HMDA-reportable 10/28/2005 Critical rate spread (1/1/04- 10/1/09) 8403 Non Compliance [2] Initial GFE 10/28/2005 Critical Date not within 3 days of Initial Application Date 8403 Non Compliance [2] Initial TIL 10/28/2005 Critical Date not within 3 days of Initial Application Date 8403 Non Compliance [2] State - Missing 10/28/2005 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8403 Non Compliance [2] State - Missing 10/28/2005 Critical Attorney General Information Statement 8403 Non Compliance [2] State - Missing 10/28/2005 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8403 Non Compliance [2] State - Missing 10/28/2005 Critical Notice of Escrow of Taxes and Regular Monthly Payment 8403 Non Compliance [2] State - Missing 10/28/2005 Critical Statutory Authority Disclosure 8404 Critical Compliance [3] ROR Incomplete ROR incomplete due to ROR - 3yrs for 10/28/2005 missing signature by rescindable spouse. transactions. The loan is outside the SOL. 8404 Critical Compliance [3] TIL Incomplete Final TIL incomplete TESTED 10/28/2005 due to missing spouse signature or initials. 8404 Critical Credit [3] Missing Initial 10/28/2005 Application 8404 Non Compliance [2] Affiliated 10/28/2005 Critical Business Doc Missing 8404 Non Compliance [2] State - Missing 10/28/2005 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8404 Non Compliance [2] State - Missing 10/28/2005 Critical Anti-Discrimination Notice 8404 Non Compliance [2] State - Missing 10/28/2005 Critical Attorney General Information Statement 8404 Non Compliance [2] State - Missing 10/28/2005 Critical Closing Statement / Closing Disclosure 8404 Non Compliance [2] State - Missing 10/28/2005 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8404 Non Compliance [2] State - Missing 10/28/2005 Critical Notice of Escrow of Taxes and Regular Monthly Payment 8404 Non Compliance [2] State - Missing 10/28/2005 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 8404 Non Compliance [2] State - Missing 10/28/2005 Critical Statutory Authority Disclosure 8405 Non Compliance [2] Credit Score 11/18/2005 Critical Disclosure Not Present 8405 Non Compliance [2] Initial GFE 11/18/2005 Critical Date not within 3 days of Initial Application Date 8405 Non Compliance [2] Initial TIL 11/18/2005 Critical Date not within 3 days of Initial Application Date 8405 Non Compliance [2] State - Missing 11/18/2005 Critical Insurance Disclosure / Right to Choose Insurance Provider 8406 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 12/7/2005 underdisclosed >$100 disclosed by $286.92 - 1yr for Purchase which exceeds the $100 affirmative, for purchase. TIL 3yrs for Itemization did not rescindable disclose settlement transactions. fees: Settlement fees Unlimited as a of $150, Wire fee of defense to $50, POA fee of $37. foreclosure. Assignee liability. The loan is outside the SOL. 8406 Critical Credit [3] Final 12/7/2005 Application Missing 8406 Non Compliance [2] Initial GFE 12/7/2005 Critical Missing 8406 Non Compliance [2] Initial TIL 12/7/2005 Critical Missing 8406 Non Compliance [2] State - Missing 12/7/2005 Critical Notice of Material Change of Mortgage Loan Terms 8406 Non Compliance [2] State - Missing 12/7/2005 Critical Notice to Purchaser- Mortgagor 8406 Non Compliance [2] State - Missing 12/7/2005 Critical Pre-Application Dislcosure 8407 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 10/24/2005 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 8407 Critical Credit [3] Credit Report 10/24/2005 Missing 8407 Critical Credit [3] Missing Initial 10/24/2005 Application 8407 Non Compliance [2] Credit Score 10/24/2005 Critical Disclosure Not Present 8407 Non Compliance [2] Initial GFE 10/24/2005 Critical Missing 8407 Non Compliance [2] Initial TIL 10/24/2005 Critical Missing 8408 Non Compliance [2] Affiliated 10/28/2005 Critical Business Doc Missing 8408 Non Compliance [2] HMDA-reportable 10/28/2005 Critical rate spread (1/1/04- 10/1/09) 8408 Non Compliance [2] Initial GFE 10/28/2005 Critical Date not within 3 days of Initial Application Date 8408 Non Compliance [2] Initial TIL 10/28/2005 Critical Date not within 3 days of Initial Application Date 8409 Critical Credit [3] Credit Report 10/28/2005 Missing 8409 Non Compliance [2] Credit Score 10/28/2005 Critical Disclosure Not Present 8410 Non Compliance [2] Credit Score 11/2/2005 Critical Disclosure Not Present 8410 Non Compliance [2] Initial GFE 11/2/2005 Critical Date not within 3 days of Initial Application Date 8410 Non Compliance [2] Initial TIL 11/2/2005 Critical Date not within 3 days of Initial Application Date 8410 Non Compliance [2] State - Missing 11/2/2005 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8410 Non Compliance [2] State - Missing 11/2/2005 Critical Attorney General Information Statement 8410 Non Compliance [2] State - Missing 11/2/2005 Critical Closing Statement / Closing Disclosure 8410 Non Compliance [2] State - Missing 11/2/2005 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8410 Non Compliance [2] State - Missing 11/2/2005 Critical Notice of Escrow of Taxes and Regular Monthly Payment 8410 Non Compliance [2] State - Missing 11/2/2005 Critical Statutory Authority Disclosure 8411 Critical Credit [3] Missing Initial 10/24/2005 Application 8411 Non Compliance [2] Affiliated 10/24/2005 Critical Business Doc Missing 8411 Non Compliance [2] Credit Score 10/24/2005 Critical Disclosure Not Present 8412 Non Compliance [2] Affiliated 10/31/2005 Critical Business Doc Missing 8412 Non Compliance [2] Initial GFE 10/31/2005 Critical Missing 8412 Non Compliance [2] Initial TIL 10/31/2005 Critical Missing 8412 Non Compliance [2] Missing Notice 10/31/2005 Critical of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure 8412 Non Compliance [2] State - Missing 10/31/2005 Critical Anti-Discrimination Notice 8412 Non Compliance [2] State - Missing 10/31/2005 Critical Attorney General Information Statement 8412 Non Compliance [2] State - Missing 10/31/2005 Critical Closing Statement / Closing Disclosure 8412 Non Compliance [2] State - Missing 10/31/2005 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8412 Non Compliance [2] State - Missing 10/31/2005 Critical Insurance Disclosure 8412 Non Compliance [2] State - Missing 10/31/2005 Critical Mortgage Loan Origination Dislcosure 8412 Non Compliance [2] State - Missing 10/31/2005 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 8412 Non Compliance [2] State - Missing 10/31/2005 Critical Notice of Escrow of Taxes and Regular Monthly Payment 8412 Non Compliance [2] State - Missing 10/31/2005 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 8412 Non Compliance [2] State - Missing 10/31/2005 Critical Optional Credit Insurance Disclosure 8412 Non Compliance [2] State - Missing 10/31/2005 Critical Statutory Authority Disclosure 8413 Critical Compliance [3] HUD-1 N/A Final HUD reflects a NO 11/7/2005 Incomplete funding date of 11/6/2005, however, 6 days of interest was collected which coincides with a 11/7/2005 funding date. 8413 Critical Credit [3] Credit Report N/A N/A 11/7/2005 Missing 8413 Critical Credit [3] Missing Initial N/A N/A 11/7/2005 Application 8413 Non Compliance [2] Affiliated N/A N/A 11/7/2005 Critical Business Doc Missing 8413 Non Compliance [2] Credit Score N/A N/A 11/7/2005 Critical Disclosure Not Present 8413 Non Compliance [2] Initial GFE N/A N/A 11/7/2005 Critical Missing 8413 Non Compliance [2] Initial TIL N/A N/A 11/7/2005 Critical Missing 8413 Non Compliance [2] State - Missing N/A N/A 11/7/2005 Critical Lock In Agreement 8413 Non Compliance [2] State - Missing N/A N/A 11/7/2005 Critical Notice to Purchaser- Mortgagor 8413 Non Compliance [2] State - Missing N/A N/A 11/7/2005 Critical Pre-Application Dislcosure 8414 Non Compliance [2] Credit Score N/A N/A 10/28/2005 Critical Disclosure Not Present 8414 Non Compliance [2] State - Missing N/A N/A 10/28/2005 Critical Attorney General Information Statement 8414 Non Compliance [2] State - Missing N/A N/A 10/28/2005 Critical Closing Statement / Closing Disclosure 8414 Non Compliance [2] State - Missing N/A N/A 10/28/2005 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8414 Non Compliance [2] State - Missing N/A N/A 10/28/2005 Critical Mortgage Loan Origination Dislcosure 8414 Non Compliance [2] State - Missing N/A N/A 10/28/2005 Critical Notice of Escrow of Taxes and Regular Monthly Payment 8414 Non Compliance [2] State - Missing N/A N/A 10/28/2005 Critical Statutory Authority Disclosure 8415 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 11/28/2005 underdisclosed >$35 disclosed by $82 which - 1yr for Refinance exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8415 Critical Credit [3] Mortgage/DOT Mortgage 11/28/2005 Incomplete incomplete due to missing day of notary date. 8415 Non Compliance [2] Initial GFE 11/28/2005 Critical Missing 8415 Non Compliance [2] State - Missing 11/28/2005 Critical Anti-Coercion Notice 8415 Non Compliance [2] State - Missing 11/28/2005 Critical Lock In Agreement 8415 Non Compliance [2] State - Missing 11/28/2005 Critical Mortgage Loan Commitment 8415 Non Compliance [2] State - Missing 11/28/2005 Critical Notice of Material Change of Mortgage Loan Terms 8415 Non Compliance [2] State - Missing 11/28/2005 Critical Pre-Application Dislcosure 8416 Non Compliance [2] Affiliated 11/10/2005 Critical Business Doc Missing 8416 Non Compliance [2] Credit Score 11/10/2005 Critical Disclosure Not Present 8416 Non Compliance [2] State - Missing 11/10/2005 Critical Commitment Letter 8416 Non Compliance [2] State - Missing 11/10/2005 Critical KY Fair Housing Law Disclosure 8416 Non Compliance [2] State - Missing 11/10/2005 Critical KY Notification to New Homeowners 8416 Non Compliance [2] State - Missing 11/10/2005 Critical Notice of Choice of Agent or Insurer 8417 Non Compliance [2] Affiliated 11/4/2005 Critical Business Doc Missing 8417 Non Compliance [2] Credit Score 11/4/2005 Critical Disclosure Not Present 8417 Non Compliance [2] State - Missing 11/4/2005 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8417 Non Compliance [2] State - Missing 11/4/2005 Critical Attorney General Information Statement 8417 Non Compliance [2] State - Missing 11/4/2005 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 8418 Critical Compliance [3] HUD-1 Final HUD reflects a TESTED 11/23/2005 Incomplete funding date of 11/28/2005, however, 2 days of interest was collected which coincides with a 11/29/2005 funding date. 8418 Critical Compliance [3] ROR Incomplete ROR incomplete; not ROR - 3yrs for 11/23/2005 dated correctly. rescindable Origination date is transactions. 11/23/2005; borrower The loan is signature dated outside the 10/23/2005. SOL. 8418 Critical Compliance [3] TIL Incomplete Final TIL incomplete TESTED 11/23/2005 due to invalid signature date. Origination date is 11/23/2005; however, signature date is reflected as 10/23/2005. 8418 Critical Credit [3] Credit Report 11/23/2005 Missing 8418 Critical Credit [3] Final 11/23/2005 Application Missing 8418 Critical Credit [3] Missing Initial 11/23/2005 Application 8418 Non Compliance [2] Affiliated 11/23/2005 Critical Business Doc Missing 8418 Non Compliance [2] State - Missing 11/23/2005 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 8418 Non Compliance [2] State - Missing 11/23/2005 Critical Statutory Authority Disclosure 8419 Non Compliance [2] Missing Notice 11/10/2005 Critical of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure 8419 Non Compliance [2] State - Missing 11/10/2005 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8419 Non Compliance [2] State - Missing 11/10/2005 Critical Anti-Discrimination Notice 8419 Non Compliance [2] State - Missing 11/10/2005 Critical Attorney General Information Statement 8419 Non Compliance [2] State - Missing 11/10/2005 Critical Closing Statement / Closing Disclosure 8419 Non Compliance [2] State - Missing 11/10/2005 Critical Mortgage Loan Origination Dislcosure 8419 Non Compliance [2] State - Missing 11/10/2005 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 8419 Non Compliance [2] State - Missing 11/10/2005 Critical Notice of Escrow of Taxes and Regular Monthly Payment 8419 Non Compliance [2] State - Missing 11/10/2005 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 8419 Non Compliance [2] State - Missing 11/10/2005 Critical Statutory Authority Disclosure 8420 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 12/23/2005 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 8420 Critical Credit [3] Mortgage/DOT Mortgage 12/23/2005 Incomplete incomplete due to reflecting the property's county as XXXXX, however the legal description reflects XXXXXXXXXXX. 8420 Non Compliance [2] Initial GFE 12/23/2005 Critical Date not within 3 days of Initial Application Date 8420 Non Compliance [2] Initial TIL 12/23/2005 Critical Date not within 3 days of Initial Application Date 8420 Non Compliance [2] State - Missing 12/23/2005 Critical Notice of Material Change of Mortgage Loan Terms 8420 Non Compliance [2] State - Missing 12/23/2005 Critical Notice to Purchaser- Mortgagor 8421 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 11/18/2005 underdisclosed >$35 disclosed by $41.92 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8421 Non Compliance [2] Credit Score 11/18/2005 Critical Disclosure Not Present 8422 Non Compliance [2] Affiliated 11/22/2005 Critical Business Doc Missing 8422 Non Compliance [2] Initial GFE 11/22/2005 Critical Date not within 3 days of Initial Application Date 8422 Non Compliance [2] Initial TIL 11/22/2005 Critical Date not within 3 days of Initial Application Date 8422 Non Compliance [2] State - Missing 11/22/2005 Critical Anti-Discrimination Notice 8422 Non Compliance [2] State - Missing 11/22/2005 Critical Attorney General Information Statement 8422 Non Compliance [2] State - Missing 11/22/2005 Critical Closing Statement / Closing Disclosure 8422 Non Compliance [2] State - Missing 11/22/2005 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8422 Non Compliance [2] State - Missing 11/22/2005 Critical Notice of Escrow of Taxes and Regular Monthly Payment 8422 Non Compliance [2] State - Missing 11/22/2005 Critical Statutory Authority Disclosure 8423 Non Compliance [2] Initial GFE 3/15/2006 Critical Date not within 3 days of Initial Application Date 8423 Non Compliance [2] Initial TIL 3/15/2006 Critical Date not within 3 days of Initial Application Date 8423 Non Compliance [2] State - Missing 3/15/2006 Critical Closing Statement / Closing Disclosure 8423 Non Compliance [2] State - Missing 3/15/2006 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8423 Non Compliance [2] State - Missing 3/15/2006 Critical Statutory Authority Disclosure 8424 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 11/16/2005 underdisclosed >$35 disclosed by $110.00 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8424 Non Compliance [2] Affiliated 11/16/2005 Critical Business Doc Missing 8424 Non Compliance [2] Missing Notice 11/16/2005 Critical of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure 8424 Non Compliance [2] State - Missing 11/16/2005 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8424 Non Compliance [2] State - Missing 11/16/2005 Critical Anti-Discrimination Notice 8424 Non Compliance [2] State - Missing 11/16/2005 Critical Attorney General Information Statement 8424 Non Compliance [2] State - Missing 11/16/2005 Critical Automated Valuation Report Notice w/ copy of AVM 8424 Non Compliance [2] State - Missing 11/16/2005 Critical Closing Statement / Closing Disclosure 8424 Non Compliance [2] State - Missing 11/16/2005 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8424 Non Compliance [2] State - Missing 11/16/2005 Critical Insurance Disclosure 8424 Non Compliance [2] State - Missing 11/16/2005 Critical Mortgage Loan Origination Dislcosure 8424 Non Compliance [2] State - Missing 11/16/2005 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 8424 Non Compliance [2] State - Missing 11/16/2005 Critical Notice of Escrow of Taxes and Regular Monthly Payment 8424 Non Compliance [2] State - Missing 11/16/2005 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 8424 Non Compliance [2] State - Missing 11/16/2005 Critical Optional Credit Insurance Disclosure 8424 Non Compliance [2] State - Missing 11/16/2005 Critical Statutory Authority Disclosure 8425 Non Compliance [2] State - Missing 12/23/2005 Critical Borrower's Bill of Rights 8425 Non Compliance [2] State - Missing 12/23/2005 Critical Consumer Caution and Counseling Disclosure 8425 Non Compliance [2] State - Missing 12/23/2005 Critical Insurance Disclosure / Right to Choose Insurance Provider 8425 Non Compliance [2] State - Missing 12/23/2005 Critical Rate Lock 8426 Non Compliance [2] State - Missing 12/15/2005 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8426 Non Compliance [2] State - Missing 12/15/2005 Critical Attorney General Information Statement 8426 Non Compliance [2] State - Missing 12/15/2005 Critical Closing Statement / Closing Disclosure 8426 Non Compliance [2] State - Missing 12/15/2005 Critical Notice of Escrow of Taxes and Regular Monthly Payment 8426 Non Compliance [2] State - Missing 12/15/2005 Critical Statutory Authority Disclosure 8427 Non Compliance [2] Credit Score 11/23/2005 Critical Disclosure Not Present 8427 Non Compliance [2] Missing Notice 11/23/2005 Critical of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure 8427 Non Compliance [2] State - Missing 11/23/2005 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8427 Non Compliance [2] State - Missing 11/23/2005 Critical Anti-Discrimination Notice 8427 Non Compliance [2] State - Missing 11/23/2005 Critical Attorney General Information Statement 8427 Non Compliance [2] State - Missing 11/23/2005 Critical Closing Statement / Closing Disclosure 8427 Non Compliance [2] State - Missing 11/23/2005 Critical Mortgage Loan Origination Dislcosure 8427 Non Compliance [2] State - Missing 11/23/2005 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 8427 Non Compliance [2] State - Missing 11/23/2005 Critical Notice of Escrow of Taxes and Regular Monthly Payment 8427 Non Compliance [2] State - Missing 11/23/2005 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 8427 Non Compliance [2] State - Missing 11/23/2005 Critical Statutory Authority Disclosure 8428 Non Compliance [2] Affiliated 1/3/2006 Critical Business Doc Missing 8428 Non Compliance [2] Initial GFE 1/3/2006 Critical Date not within 3 days of Initial Application Date 8428 Non Compliance [2] State - Missing 1/3/2006 Critical Borrower's Bill of Rights 8428 Non Compliance [2] State - Missing 1/3/2006 Critical Consumer Caution and Counseling Disclosure 8429 Critical Compliance [3] TIL Incomplete Final TIL was not NO 11/30/2005 signed by the borrower at closing and also reflects estimated APR, finance charges, amount financed and total payment figures. 8429 Non Compliance [2] Credit Score 11/30/2005 Critical Disclosure Not Present 8429 Non Compliance [2] State - Missing 11/30/2005 Critical Pre-Application Dislcosure 8430 Non Compliance [2] Credit Score 12/12/2005 Critical Disclosure Not Present 8430 Non Compliance [2] Initial GFE 12/12/2005 Critical Missing 8430 Non Compliance [2] Initial TIL 12/12/2005 Critical Missing 8430 Non Compliance [2] Missing Notice 12/12/2005 Critical of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure 8430 Non Compliance [2] State - Missing 12/12/2005 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8430 Non Compliance [2] State - Missing 12/12/2005 Critical Anti-Discrimination Notice 8430 Non Compliance [2] State - Missing 12/12/2005 Critical Attorney General Information Statement 8430 Non Compliance [2] State - Missing 12/12/2005 Critical Mortgage Loan Origination Dislcosure 8430 Non Compliance [2] State - Missing 12/12/2005 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 8430 Non Compliance [2] State - Missing 12/12/2005 Critical Notice of Escrow of Taxes and Regular Monthly Payment 8430 Non Compliance [2] State - Missing 12/12/2005 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 8430 Non Compliance [2] State - Missing 12/12/2005 Critical Statutory Authority Disclosure 8431 Non Compliance [2] Affiliated 12/5/2005 Critical Business Doc Missing 8431 Non Compliance [2] State - Missing 12/5/2005 Critical Attorney General Information Statement 8431 Non Compliance [2] State - Missing 12/5/2005 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8431 Non Compliance [2] State - Missing 12/5/2005 Critical Notice of Escrow of Taxes and Regular Monthly Payment 8431 Non Compliance [2] State - Missing 12/5/2005 Critical Statutory Authority Disclosure 8432 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 12/2/2005 underdisclosed >$35 disclosed by $347.82 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. TIL rescindable itemization did not transactions. disclose an application Unlimited as a fee of $350 or the defense to service charge of $10 foreclosure. as prepaid finance Assignee charges. liability. The loan is outside the SOL. 8432 Non Compliance [2] Credit Score 12/2/2005 Critical Disclosure Not Present 8432 Non Compliance [2] State - Missing 12/2/2005 Critical Consumer Caution and Counseling Disclosure 8432 Non Credit [2] Manufactured 12/2/2005 Critical (Double-Wide) 8433 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 12/19/2005 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 8433 Non Compliance [2] Affiliated 12/19/2005 Critical Business Doc Missing 8434 Critical Compliance [3] APR Tolerance APR under disclosed by APR - 1yr 1/6/2006 UnderDisclosed 0.125 .1559 which exceeds the affirmative, .125 tolerance. 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. 8434 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 1/6/2006 underdisclosed >$35 disclosed by $10,803.06 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8434 Non Compliance [2] Initial GFE 1/6/2006 Critical Date not within 3 days of Initial Application Date 8434 Non Compliance [2] Initial TIL 1/6/2006 Critical Date not within 3 days of Initial Application Date 8435 Critical Compliance [3] Finance Charge N/A Finance charges under Finance Charge 1/12/2006 underdisclosed >$100 disclosed by $5967.11 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8435 Critical Compliance [3] TIL Incomplete N/A Final TIL is marked NO 1/12/2006 final and was signed at closing; however, reflects estimated APR, finance charge, amount financed and total payment figures. 8435 Critical Credit [3] Credit Report N/A N/A 1/12/2006 Missing 8435 Non Compliance [2] Credit Score N/A N/A 1/12/2006 Critical Disclosure Not Present 8435 Non Compliance [2] Initial GFE N/A N/A 1/12/2006 Critical Missing 8435 Non Compliance [2] Initial TIL N/A N/A 1/12/2006 Critical Missing 8435 Non Compliance [2] State - Missing N/A N/A 1/12/2006 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8435 Non Compliance [2] State - Missing N/A N/A 1/12/2006 Critical Attorney General Information Statement 8435 Non Compliance [2] State - Missing N/A N/A 1/12/2006 Critical Closing Statement / Closing Disclosure 8435 Non Compliance [2] State - Missing N/A N/A 1/12/2006 Critical Notice of Escrow of Taxes and Regular Monthly Payment 8435 Non Compliance [2] State - Missing N/A N/A 1/12/2006 Critical Statutory Authority Disclosure 8436 Non Compliance [2] HMDA-reportable 12/13/2005 Critical rate spread (1/1/04- 10/1/09) 8437 Non Compliance [2] Credit Score 12/16/2005 Critical Disclosure Not Present 8437 Non Compliance [2] State - Missing 12/16/2005 Critical Borrower Information Document 8437 Non Compliance [2] State - Missing 12/16/2005 Critical Description of Underwriting Criteria and Required Documentation 8438 Critical Credit [3] Credit Report 2/10/2006 Missing 8438 Non Compliance [2] Credit Score 2/10/2006 Critical Disclosure Not Present 8438 Non Compliance [2] Missing Notice 2/10/2006 Critical of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure 8438 Non Compliance [2] State - Missing 2/10/2006 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8438 Non Compliance [2] State - Missing 2/10/2006 Critical Closing Statement / Closing Disclosure 8438 Non Compliance [2] State - Missing 2/10/2006 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8438 Non Compliance [2] State - Missing 2/10/2006 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 8438 Non Compliance [2] State - Missing 2/10/2006 Critical Notice of Escrow of Taxes and Regular Monthly Payment 8438 Non Compliance [2] State - Missing 2/10/2006 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 8438 Non Compliance [2] State - Missing 2/10/2006 Critical Statutory Authority Disclosure 8439 Non Compliance [2] Credit Score 12/23/2005 Critical Disclosure Not Present 8439 Non Compliance [2] Initial GFE 12/23/2005 Critical Date not within 3 days of Initial Application Date 8440 Critical Credit [3] Final 12/7/2005 Application Missing 8440 Non Compliance [2] Credit Score 12/7/2005 Critical Disclosure Not Present 8440 Non Compliance [2] State - Missing 12/7/2005 Critical KY Fair Housing Law Disclosure 8440 Non Compliance [2] State - Missing 12/7/2005 Critical KY Notification to New Homeowners 8441 Critical Credit [3] Initial 12/9/2005 Application Unsigned 8441 Non Compliance [2] Missing Notice 12/9/2005 Critical of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure 8441 Non Compliance [2] State - Missing 12/9/2005 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 8441 Non Compliance [2] State - Missing 12/9/2005 Critical Statutory Authority Disclosure 8443 Non Compliance [2] State - Missing 2/13/2006 Critical Anti-Discrimination Notice 8443 Non Compliance [2] State - Missing 2/13/2006 Critical Attorney General Information Statement 8443 Non Compliance [2] State - Missing 2/13/2006 Critical Automated Valuation Report Notice w/ copy of AVM 8443 Non Compliance [2] State - Missing 2/13/2006 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 8443 Non Compliance [2] State - Missing 2/13/2006 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 8443 Non Compliance [2] State - Missing 2/13/2006 Critical Optional Credit Insurance Disclosure 8443 Non Compliance [2] State - Missing 2/13/2006 Critical Statutory Authority Disclosure 8444 Non Compliance [2] Affiliated 12/20/2005 Critical Business Doc Missing 8444 Non Compliance [2] State - Missing 12/20/2005 Critical Borrower's Bill of Rights 8444 Non Compliance [2] State - Missing 12/20/2005 Critical Consumer Caution and Counseling Disclosure 8444 Non Compliance [2] State - Missing 12/20/2005 Critical Insurance Disclosure / Right to Choose Insurance Provider 8445 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 12/22/2005 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 8445 Non Compliance [2] Initial GFE 12/22/2005 Critical Date not within 3 days of Initial Application Date 8446 Non Compliance [2] Affiliated 1/12/2006 Critical Business Doc Missing 8446 Non Compliance [2] HMDA-reportable 1/12/2006 Critical rate spread (1/1/04- 10/1/09) 8447 Non Compliance [2] State - Missing 12/22/2005 Critical Insurance Disclosure / Right to Choose Insurance Provider 8448 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 12/21/2005 underdisclosed >$35 disclosed $43.38 which - 1yr for Refinance exceeds the $35 affirmative, tolerance for 3yrs for refinances. Unable to rescindable determine transactions. underdisclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8448 Non Compliance [2] Affiliated 12/21/2005 Critical Business Doc Missing 8448 Non Compliance [2] Missing Notice 12/21/2005 Critical of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure 8448 Non Compliance [2] State - Missing 12/21/2005 Critical Anti-Discrimination Notice 8448 Non Compliance [2] State - Missing 12/21/2005 Critical Attorney General Information Statement 8448 Non Compliance [2] State - Missing 12/21/2005 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 8448 Non Compliance [2] State - Missing 12/21/2005 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 8448 Non Compliance [2] State - Missing 12/21/2005 Critical Optional Credit Insurance Disclosure 8448 Non Compliance [2] State - Missing 12/21/2005 Critical Statutory Authority Disclosure 8449 Critical Credit [3] Final 1/13/2006 Application Missing 8449 Non Compliance [2] Affiliated 1/13/2006 Critical Business Doc Missing 8449 Non Compliance [2] State - Missing 1/13/2006 Critical Lock In Agreement 8449 Non Compliance [2] State - Missing 1/13/2006 Critical Notice to Purchaser- Mortgagor 8449 Non Compliance [2] State - Missing 1/13/2006 Critical Pre-Application Dislcosure 8450 Non Compliance [2] HMDA-reportable 12/28/2005 Critical rate spread (1/1/04- 10/1/09) 8450 Non Compliance [2] Initial GFE 12/28/2005 Critical Date not within 3 days of Initial Application Date 8450 Non Compliance [2] Initial TIL 12/28/2005 Critical Date not within 3 days of Initial Application Date 8450 Non Compliance [2] State - Missing 12/28/2005 Critical KY Fair Housing Law Disclosure 8450 Non Compliance [2] State - Missing 12/28/2005 Critical KY Notification to New Homeowners 8451 Critical Credit [3] Final 12/23/2005 Application Missing 8451 Non Compliance [2] Credit Score 12/23/2005 Critical Disclosure Not Present 8451 Non Compliance [2] State - Missing 12/23/2005 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8451 Non Compliance [2] State - Missing 12/23/2005 Critical Anti-Discrimination Notice 8451 Non Compliance [2] State - Missing 12/23/2005 Critical Attorney General Information Statement 8451 Non Compliance [2] State - Missing 12/23/2005 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8451 Non Compliance [2] State - Missing 12/23/2005 Critical Mortgage Loan Origination Dislcosure 8451 Non Compliance [2] State - Missing 12/23/2005 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 8451 Non Compliance [2] State - Missing 12/23/2005 Critical Notice of Escrow of Taxes and Regular Monthly Payment 8451 Non Compliance [2] State - Missing 12/23/2005 Critical Statutory Authority Disclosure 8452 Critical Compliance [3] TIL Incomplete Final TIL is marked NO 1/27/2006 final and was signed at closing; however, reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. 8452 Non Compliance [2] Initial GFE 1/27/2006 Critical Missing 8452 Non Compliance [2] Initial TIL 1/27/2006 Critical Missing 8452 Non Compliance [2] State - Missing 1/27/2006 Critical Anti-Coercion Notice 8452 Non Compliance [2] State - Missing 1/27/2006 Critical Lock In Agreement 8452 Non Compliance [2] State - Missing 1/27/2006 Critical Pre-Application Dislcosure 8453 Non Compliance [2] Affiliated 1/24/2006 Critical Business Doc Missing 8453 Non Compliance [2] Credit Score 1/24/2006 Critical Disclosure Not Present 8453 Non Compliance [2] State - Missing 1/24/2006 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8453 Non Compliance [2] State - Missing 1/24/2006 Critical Anti-Discrimination Notice 8453 Non Compliance [2] State - Missing 1/24/2006 Critical Attorney General Information Statement 8453 Non Credit [2] Combined Orig 1/24/2006 Critical LTV >100% 8454 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 10/23/2006 underdisclosed >$100 disclosed by $118.70 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8454 Non Compliance [2] Credit Score 10/23/2006 Critical Disclosure Not Present 8454 Non Compliance [2] Initial GFE 10/23/2006 Critical Date not within 3 days of Initial Application Date 8454 Non Compliance [2] Initial TIL 10/23/2006 Critical Date not within 3 days of Initial Application Date 8454 Non Compliance [2] State - Missing 10/23/2006 Critical KY Fair Housing Law Disclosure 8454 Non Compliance [2] State - Missing 10/23/2006 Critical KY Notification to New Homeowners 8454 Non Compliance [2] State - Missing 10/23/2006 Critical Notice of Choice of Agent or Insurer 8455 Critical Compliance [3] TIL Missing N/A N/A NO 12/30/2005 8455 Non Compliance [2] Credit Score N/A N/A 12/30/2005 Critical Disclosure Not Present 8455 Non Compliance [2] State - Missing N/A N/A 12/30/2005 Critical Borrower's Bill of Rights 8455 Non Compliance [2] State - Missing N/A N/A 12/30/2005 Critical Insurance Disclosure / Right to Choose Insurance Provider 8456 Critical Credit [3] Missing Initial 12/29/2005 Application 8456 Non Compliance [2] Credit Score 12/29/2005 Critical Disclosure Not Present 8456 Non Compliance [2] State - Missing 12/29/2005 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8456 Non Compliance [2] State - Missing 12/29/2005 Critical Anti-Discrimination Notice 8456 Non Compliance [2] State - Missing 12/29/2005 Critical Attorney General Information Statement 8456 Non Compliance [2] State - Missing 12/29/2005 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8456 Non Compliance [2] State - Missing 12/29/2005 Critical Mortgage Loan Origination Dislcosure 8456 Non Compliance [2] State - Missing 12/29/2005 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 8456 Non Compliance [2] State - Missing 12/29/2005 Critical Notice of Escrow of Taxes and Regular Monthly Payment 8456 Non Compliance [2] State - Missing 12/29/2005 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 8456 Non Compliance [2] State - Missing 12/29/2005 Critical Statutory Authority Disclosure 8457 Critical Credit [3] Credit Report 5/5/2006 Missing 8457 Critical Credit [3] Final 5/5/2006 Application Missing 8457 Critical Credit [3] Missing Initial 5/5/2006 Application 8457 Non Compliance [2] State - Missing 5/5/2006 Critical Anti-Coercion Notice 8457 Non Compliance [2] State - Missing 5/5/2006 Critical Notice to Purchaser- Mortgagor 8457 Non Compliance [2] State - Missing 5/5/2006 Critical Pre-Application Dislcosure 8458 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 1/24/2006 underdisclosed >$100 disclosed by $304.55 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8458 Non Compliance [2] Affiliated 1/24/2006 Critical Business Doc Missing 8458 Non Compliance [2] Initial GFE 1/24/2006 Critical Date not within 3 days of Initial Application Date 8458 Non Compliance [2] Initial TIL 1/24/2006 Critical Date not within 3 days of Initial Application Date 8458 Non Compliance [2] State - Mising 1/24/2006 Critical XXXXX Mortgage Escrow Act Disclosure 8458 Non Compliance [2] State - Missing 1/24/2006 Critical Borrower Information Document 8458 Non Compliance [2] State - Missing 1/24/2006 Critical Commitment Letter 8458 Non Compliance [2] State - Missing 1/24/2006 Critical Description of Underwriting Criteria and Required Documentation 8459 Non Compliance [2] State - Missing 1/16/2006 Critical Borrower's Bill of Rights 8459 Non Compliance [2] State - Missing 1/16/2006 Critical Consumer Caution and Counseling Disclosure 8460 Non Compliance [2] Initial GFE 1/13/2006 Critical Date not within 3 days of Initial Application Date 8460 Non Compliance [2] Initial TIL 1/13/2006 Critical Date not within 3 days of Initial Application Date 8460 Non Compliance [2] State - Missing 1/13/2006 Critical Insurance Disclosure / Right to Choose Insurance Provider 8461 Critical Credit [3] Initial Initial 12/30/2005 Application application Incomplete incomplete due to missing the borrower's signature but marked as taken in a face to face interview. 8461 Non Compliance [2] Missing Notice 12/30/2005 Critical of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure 8462 Critical Compliance [3] TIL Incomplete Final TIL is marked NO 1/27/2006 final and was signed at closing; however, reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. 8462 Non Compliance [2] Credit Score 1/27/2006 Critical Disclosure Not Present 8462 Non Compliance [2] State - Missing 1/27/2006 Critical Pre-Application Dislcosure 8463 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 1/26/2006 underdisclosed >$100 disclosed by $192.94 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8463 Non Compliance [2] Credit Score 1/26/2006 Critical Disclosure Not Present 8463 Non Compliance [2] HMDA-reportable 1/26/2006 Critical rate spread (1/1/04- 10/1/09) 8463 Non Compliance [2] State - Missing 1/26/2006 Critical Dower / Homestead Waiver Rider to Mortgage 8463 Non Compliance [2] State - Missing 1/26/2006 Critical Insurance Disclosure / Right to Choose Insurance Provider 8463 Non Compliance [2] State - Missing 1/26/2006 Critical Rate Lock 8464 Critical Credit [3] No Net Tangible Unable to 1/25/2006 Benefit To Borrower determine net tangible benefit due to, missing previous note. Borrower is not paying off any debt at time of closing or receiving more than $2,000 at closing. 8464 Non Compliance [2] Credit Score 1/25/2006 Critical Disclosure Not Present 8465 Non Compliance [2] State - Missing N/A N/A 1/26/2006 Critical Pre-Application Dislcosure 8466 Critical Credit [3] Initial 2/24/2006 Application Unsigned 8466 Non Compliance [2] State - Missing 2/24/2006 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8466 Non Compliance [2] State - Missing 2/24/2006 Critical Anti-Discrimination Notice 8466 Non Compliance [2] State - Missing 2/24/2006 Critical Attorney General Information Statement 8466 Non Compliance [2] State - Missing 2/24/2006 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8466 Non Compliance [2] State - Missing 2/24/2006 Critical Insurance Disclosure 8466 Non Compliance [2] State - Missing 2/24/2006 Critical Mortgage Loan Origination Dislcosure 8466 Non Compliance [2] State - Missing 2/24/2006 Critical Notice of Escrow of Taxes and Regular Monthly Payment 8466 Non Compliance [2] State - Missing 2/24/2006 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 8466 Non Compliance [2] State - Missing 2/24/2006 Critical Optional Credit Insurance Disclosure 8466 Non Compliance [2] State - Missing 2/24/2006 Critical Statutory Authority Disclosure 8467 Non Compliance [2] Affiliated 1/26/2006 Critical Business Doc Missing 8467 Non Compliance [2] State - Missing 1/26/2006 Critical Borrower's Bill of Rights 8467 Non Compliance [2] State - Missing 1/26/2006 Critical Consumer Caution and Counseling Disclosure 8468 Non Compliance [2] Affiliated N/A N/A 2/1/2006 Critical Business Doc Missing 8471 Non Compliance [2] HMDA-reportable 1/26/2006 Critical rate spread (1/1/04- 10/1/09) 8472 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 2/22/2006 underdisclosed >$35 disclosed by $245 which - 1yr for Refinance exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8473 Critical Credit [3] Missing Initial 1/23/2006 Application 8473 Non Compliance [2] Affiliated 1/23/2006 Critical Business Doc Missing 8473 Non Compliance [2] Initial GFE 1/23/2006 Critical Missing 8473 Non Compliance [2] Initial TIL 1/23/2006 Critical Missing 8473 Non Compliance [2] State - Missing 1/23/2006 Critical Borrower Information Document 8473 Non Compliance [2] State - Missing 1/23/2006 Critical Description of Underwriting Criteria and Required Documentation 8474 Non Compliance [2] State - Missing 1/20/2006 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8474 Non Compliance [2] State - Missing 1/20/2006 Critical Attorney General Information Statement 8474 Non Compliance [2] State - Missing 1/20/2006 Critical Mortgage Loan Origination Dislcosure 8474 Non Compliance [2] State - Missing 1/20/2006 Critical Statutory Authority Disclosure 8475 Non Compliance [2] Affiliated 2/14/2006 Critical Business Doc Missing 8475 Non Compliance [2] Credit Score 2/14/2006 Critical Disclosure Not Present 8475 Non Compliance [2] Initial GFE 2/14/2006 Critical Date not within 3 days of Initial Application Date 8475 Non Compliance [2] State - Missing 2/14/2006 Critical Borrower's Bill of Rights 8475 Non Compliance [2] State - Missing 2/14/2006 Critical Consumer Caution and Counseling Disclosure 8475 Non Compliance [2] State - Missing 2/14/2006 Critical Insurance Disclosure / Right to Choose Insurance Provider 8476 Non Compliance [2] Affiliated 2/17/2006 Critical Business Doc Missing 8476 Non Compliance [2] Initial GFE 2/17/2006 Critical Date not within 3 days of Initial Application Date 8476 Non Compliance [2] Initial TIL 2/17/2006 Critical Date not within 3 days of Initial Application Date 8476 Non Compliance [2] State - Missing 2/17/2006 Critical Borrower's Bill of Rights 8476 Non Compliance [2] State - Missing 2/17/2006 Critical Consumer Caution and Counseling Disclosure 8476 Non Compliance [2] State - Missing 2/17/2006 Critical Insurance Disclosure / Right to Choose Insurance Provider 8477 Critical Compliance [3] TIL Incomplete Final TIL is executed NO 2/13/2006 by borrower at closing; however reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. 8477 Non Compliance [2] HMDA-reportable 2/13/2006 Critical rate spread (1/1/04- 10/1/09) 8477 Non Compliance [2] State - Missing 2/13/2006 Critical Notice of Material Change of Mortgage Loan Terms 8477 Non Compliance [2] State - Missing 2/13/2006 Critical Notice to Purchaser- Mortgagor 8477 Non Compliance [2] State - Missing 2/13/2006 Critical Pre-Application Dislcosure 8478 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 1/26/2006 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 8478 Non Compliance [2] HMDA-reportable 1/26/2006 Critical rate spread (1/1/04- 10/1/09) 8478 Non Compliance [2] State - Missing 1/26/2006 Critical Pre-Application Dislcosure 8480 Non Compliance [2] HMDA-reportable 3/31/2006 Critical rate spread (1/1/04- 10/1/09) 8481 Non Compliance [2] Credit Score 2/6/2006 Critical Disclosure Not Present 8481 Non Compliance [2] HMDA-reportable 2/6/2006 Critical rate spread (1/1/04- 10/1/09) 8481 Non Compliance [2] State - Missing 2/6/2006 Critical Commitment Letter 8481 Non Compliance [2] State - Missing 2/6/2006 Critical KY Fair Housing Law Disclosure 8481 Non Compliance [2] State - Missing 2/6/2006 Critical Notice of Choice of Agent or Insurer 8482 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 1/30/2006 underdisclosed >$35 disclosed by $199.87 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. TIL rescindable itemization did not transactions. disclose a closing fee Unlimited as a of $150, a courier fee defense to of $25, and a wire fee foreclosure. of $25 as a prepaid Assignee finance charge. liability. The loan is outside the SOL. 8482 Critical Credit [3] Appraisal Appraisal is 1/30/2006 Incomplete incomplete due to subject PUD not marked. 8482 Critical Credit [3] Credit Report 1/30/2006 Missing 8482 Critical Credit [3] Missing Initial 1/30/2006 Application 8482 Non Compliance [2] Affiliated 1/30/2006 Critical Business Doc Missing 8482 Non Compliance [2] Credit Score 1/30/2006 Critical Disclosure Not Present 8482 Non Compliance [2] Initial GFE 1/30/2006 Critical Missing 8482 Non Compliance [2] Initial TIL 1/30/2006 Critical Missing 8482 Non Compliance [2] State - Missing 1/30/2006 Critical Lock In Agreement 8482 Non Compliance [2] State - Missing 1/30/2006 Critical Pre-Application Dislcosure 8483 Non Compliance [2] State - Missing N/A N/A 1/27/2006 Critical KY Fair Housing Law Disclosure 8483 Non Compliance [2] State - Missing N/A N/A 1/27/2006 Critical KY Notification to New Homeowners 8483 Non Compliance [2] State - Missing N/A N/A 1/27/2006 Critical Notice of Choice of Agent or Insurer 8484 Non Compliance [2] Credit Score 2/27/2006 Critical Disclosure Not Present 8484 Non Compliance [2] Initial GFE 2/27/2006 Critical Date not within 3 days of Initial Application Date 8484 Non Compliance [2] Initial TIL 2/27/2006 Critical Date not within 3 days of Initial Application Date 8484 Non Compliance [2] State - Missing 2/27/2006 Critical Notice to Purchaser- Mortgagor 8485 Critical Credit [3] Final 2/10/2006 Application Missing 8485 Critical Credit [3] Mortgage/DOT Mortgage 2/10/2006 Incomplete incomplete due to missing page 4 of 4. 8485 Non Compliance [2] Credit Score 2/10/2006 Critical Disclosure Not Present 8485 Non Compliance [2] Missing Notice 2/10/2006 Critical of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure 8485 Non Compliance [2] State - Missing 2/10/2006 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8485 Non Compliance [2] State - Missing 2/10/2006 Critical Anti-Discrimination Notice 8485 Non Compliance [2] State - Missing 2/10/2006 Critical Attorney General Information Statement 8485 Non Compliance [2] State - Missing 2/10/2006 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8485 Non Compliance [2] State - Missing 2/10/2006 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 8485 Non Compliance [2] State - Missing 2/10/2006 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 8485 Non Compliance [2] State - Missing 2/10/2006 Critical Statutory Authority Disclosure 8486 Non Compliance [2] Affiliated 3/30/2006 Critical Business Doc Missing 8487 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 2/24/2006 underdisclosed >$100 disclosed by $892.44 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. There is rescindable a Seller credit on page transactions. one of HUD for $3120 Unlimited as a which is not itemized defense to therefore excluded. foreclosure. There is an Application Assignee Deposit fee credit on liability. The line 206 for $295 which loan is outside does not have a the SOL. corresponding fee on page two therefore excluded. 8487 Critical Credit [3] Initial 2/24/2006 Application Unsigned 8487 Non Compliance [2] Credit Score 2/24/2006 Critical Disclosure Not Present 8487 Non Compliance [2] HMDA-reportable 2/24/2006 Critical rate spread (1/1/04- 10/1/09) 8487 Non Compliance [2] Initial GFE 2/24/2006 Critical Date not within 3 days of Initial Application Date 8487 Non Compliance [2] Initial TIL 2/24/2006 Critical Date not within 3 days of Initial Application Date 8487 Non Compliance [2] State - Mising 2/24/2006 Critical XXXXX Mortgage Escrow Act Disclosure 8487 Non Compliance [2] State - Missing 2/24/2006 Critical Borrower Information Document 8487 Non Compliance [2] State - Missing 2/24/2006 Critical Collateral Protection Act Disclosure 8487 Non Compliance [2] State - Missing 2/24/2006 Critical Commitment Letter 8487 Non Compliance [2] State - Missing 2/24/2006 Critical Description of Underwriting Criteria and Required Documentation 8487 Non Compliance [2] State - Missing 2/24/2006 Critical Escrow Account Disclosure Agreement 8488 Non Compliance [2] Credit Score 4/4/2006 Critical Disclosure Not Present 8488 Non Compliance [2] Initial GFE 4/4/2006 Critical Date not within 3 days of Initial Application Date 8488 Non Compliance [2] Initial TIL 4/4/2006 Critical Date not within 3 days of Initial Application Date 8488 Non Compliance [2] Missing Notice 4/4/2006 Critical of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure 8488 Non Compliance [2] State - Missing 4/4/2006 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8488 Non Compliance [2] State - Missing 4/4/2006 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8488 Non Compliance [2] State - Missing 4/4/2006 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 8488 Non Compliance [2] State - Missing 4/4/2006 Critical Notice of Escrow of Taxes and Regular Monthly Payment 8488 Non Compliance [2] State - Missing 4/4/2006 Critical Statutory Authority Disclosure 8490 Non Compliance [2] Affiliated 2/9/2006 Critical Business Doc Missing 8490 Non Compliance [2] State - Missing 2/9/2006 Critical Application Disclosure Statement 8490 Non Compliance [2] State - Missing 2/9/2006 Critical Borrower Information Document 8490 Non Compliance [2] State - Missing 2/9/2006 Critical Description of Underwriting Criteria and Required Documentation 8491 Non Compliance [2] State - Missing 3/24/2006 Critical Insurance Disclosure / Right to Choose Insurance Provider 8492 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 3/10/2006 underdisclosed >$100 disclosed by $250 which - 1yr for Purchase exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8492 Non Compliance [2] Affiliated 3/10/2006 Critical Business Doc Missing 8492 Non Compliance [2] Initial GFE 3/10/2006 Critical Date not within 3 days of Initial Application Date 8492 Non Compliance [2] Initial TIL 3/10/2006 Critical Date not within 3 days of Initial Application Date 8492 Non Compliance [2] State - Missing 3/10/2006 Critical KY Fair Housing Law Disclosure 8492 Non Compliance [2] State - Missing 3/10/2006 Critical Notice of Choice of Agent or Insurer 8492 Non Credit [2] Combined Orig 3/10/2006 Critical LTV >100% 8493 Non Compliance [2] State - Missing 2/17/2006 Critical Borrower's Bill of Rights 8493 Non Compliance [2] State - Missing 2/17/2006 Critical Consumer Caution and Counseling Disclosure 8494 Non Compliance [2] Affiliated 2/24/2006 Critical Business Doc Missing 8494 Non Compliance [2] State - Missing 2/24/2006 Critical Insurance Disclosure / Right to Choose Insurance Provider 8494 Non Compliance [2] State - Missing 2/24/2006 Critical Rate Lock 8495 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 2/10/2006 underdisclosed >$100 disclosed by $425.94 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine the reason transactions. for the under Unlimited as a disclosure due to defense to missing the itemization foreclosure. of amount financed. Assignee There is a Seller liability. The credit on page one of loan is outside HUD for $3000 which is the SOL. not itemized therefore excluded. 8495 Critical Compliance [3] HUD-1 Estimated HUD in file is a signed NO 2/10/2006 estimated copy. 8495 Non Compliance [2] Affiliated 2/10/2006 Critical Business Doc Missing 8495 Non Compliance [2] State - Missing 2/10/2006 Critical Attorney General Information Statement 8495 Non Compliance [2] State - Missing 2/10/2006 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8496 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 5/26/2006 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 8496 Non Compliance [2] State - Missing 5/26/2006 Critical Anti-Coercion Notice 8496 Non Compliance [2] State - Missing 5/26/2006 Critical Pre-Application Dislcosure 8497 Non Compliance [2] Initial GFE 2/17/2006 Critical Date not within 3 days of Initial Application Date 8497 Non Compliance [2] Initial TIL 2/17/2006 Critical Date not within 3 days of Initial Application Date 8497 Non Compliance [2] State - Missing 2/17/2006 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8497 Non Compliance [2] State - Missing 2/17/2006 Critical Anti-Discrimination Notice 8497 Non Compliance [2] State - Missing 2/17/2006 Critical Attorney General Information Statement 8497 Non Compliance [2] State - Missing 2/17/2006 Critical Closing Statement / Closing Disclosure 8497 Non Compliance [2] State - Missing 2/17/2006 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8497 Non Compliance [2] State - Missing 2/17/2006 Critical Statutory Authority Disclosure 8498 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 2/21/2006 underdisclosed >$100 disclosed by $361.29 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8498 Non Compliance [2] Credit Score 2/21/2006 Critical Disclosure Not Present 8498 Non Compliance [2] State - Missing 2/21/2006 Critical Notice to Purchaser- Mortgagor 8498 Non Compliance [2] State - Missing 2/21/2006 Critical Pre-Application Dislcosure 8499 Non Compliance [2] Initial GFE 3/17/2006 Critical Date not within 3 days of Initial Application Date 8499 Non Compliance [2] Initial TIL 3/17/2006 Critical Date not within 3 days of Initial Application Date 8499 Non Compliance [2] State - Missing 3/17/2006 Critical Insurance Disclosure / Right to Choose Insurance Provider 8501 Non Compliance [2] Affiliated 3/15/2006 Critical Business Doc Missing 8501 Non Compliance [2] Credit Score 3/15/2006 Critical Disclosure Not Present 8501 Non Compliance [2] State - Missing 3/15/2006 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8501 Non Compliance [2] State - Missing 3/15/2006 Critical Attorney General Information Statement 8501 Non Compliance [2] State - Missing 3/15/2006 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8501 Non Compliance [2] State - Missing 3/15/2006 Critical Notice of Escrow of Taxes and Regular Monthly Payment 8501 Non Compliance [2] State - Missing 3/15/2006 Critical Statutory Authority Disclosure 8502 Critical Compliance [3] Finance Charge N/A Finance charges under Finance Charge 2/27/2006 underdisclosed >$100 disclosed by $233.47 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8502 Non Compliance [2] Initial GFE N/A N/A 2/27/2006 Critical Date not within 3 days of Initial Application Date 8502 Non Compliance [2] Initial TIL N/A N/A 2/27/2006 Critical Date not within 3 days of Initial Application Date 8502 Non Compliance [2] Missing Notice N/A N/A 2/27/2006 Critical of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure 8502 Non Compliance [2] State - Missing N/A N/A 2/27/2006 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8502 Non Compliance [2] State - Missing N/A N/A 2/27/2006 Critical Attorney General Information Statement 8502 Non Compliance [2] State - Missing N/A N/A 2/27/2006 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8502 Non Compliance [2] State - Missing N/A N/A 2/27/2006 Critical Insurance Disclosure 8502 Non Compliance [2] State - Missing N/A N/A 2/27/2006 Critical Mortgage Loan Origination Dislcosure 8502 Non Compliance [2] State - Missing N/A N/A 2/27/2006 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 8502 Non Compliance [2] State - Missing N/A N/A 2/27/2006 Critical Notice of Escrow of Taxes and Regular Monthly Payment 8502 Non Compliance [2] State - Missing N/A N/A 2/27/2006 Critical Statutory Authority Disclosure 8503 Non Compliance [2] Affiliated 4/14/2006 Critical Business Doc Missing 8503 Non Compliance [2] HMDA-reportable 4/14/2006 Critical rate spread (1/1/04- 10/1/09) 8503 Non Compliance [2] State - Missing 4/14/2006 Critical Freedom to Choose Insurance Provider disclosure 8503 Non Compliance [2] State - Missing 4/14/2006 Critical Property Tax Benefit Disclosure (State Form 51781 (6-04) 8504 Critical Compliance [3] TIL Incomplete Final TIL is marked NO 4/7/2006 final and signed at closing, however reflects estimated APR, finance charge, amount financed and total payment figures. 8504 Non Compliance [2] Credit Score 4/7/2006 Critical Disclosure Not Present 8504 Non Compliance [2] HMDA-reportable 4/7/2006 Critical rate spread (1/1/04- 10/1/09) 8504 Non Compliance [2] Initial GFE 4/7/2006 Critical Date not within 3 days of Initial Application Date 8504 Non Compliance [2] Initial TIL 4/7/2006 Critical Date not within 3 days of Initial Application Date 8504 Non Compliance [2] State - Missing 4/7/2006 Critical Anti-Coercion Notice 8505 Non Compliance [2] Credit Score 2/23/2006 Critical Disclosure Not Present 8505 Non Compliance [2] Initial GFE 2/23/2006 Critical Date not within 3 days of Initial Application Date 8505 Non Compliance [2] Initial TIL 2/23/2006 Critical Date not within 3 days of Initial Application Date 8505 Non Compliance [2] State - Missing 2/23/2006 Critical KY Fair Housing Law Disclosure 8505 Non Compliance [2] State - Missing 2/23/2006 Critical Notice of Choice of Agent or Insurer 8506 Non Compliance [2] State - Missing 3/2/2006 Critical KY Fair Housing Law Disclosure 8506 Non Compliance [2] State - Missing 3/2/2006 Critical KY Notification to New Homeowners 8506 Non Compliance [2] State - Missing 3/2/2006 Critical Notice of Choice of Agent or Insurer 8507 Non Compliance [2] Credit Score 4/27/2006 Critical Disclosure Not Present 8507 Non Compliance [2] State - Missing 4/27/2006 Critical Anti-Discrimination Notice 8508 Critical Credit [3] Initial 4/25/2006 Application Unsigned 8508 Non Compliance [2] HMDA-reportable 4/25/2006 Critical rate spread (1/1/04- 10/1/09) 8509 Non Compliance [2] Credit Score 3/13/2006 Critical Disclosure Not Present 8510 Critical Credit [3] Credit Report 3/30/2006 Missing 8510 Non Compliance [2] Credit Score 3/30/2006 Critical Disclosure Not Present 8510 Non Compliance [2] HMDA-reportable 3/30/2006 Critical rate spread (1/1/04- 10/1/09) 8510 Non Compliance [2] State - Missing 3/30/2006 Critical Notice to Purchaser- Mortgagor 8510 Non Compliance [2] State - Missing 3/30/2006 Critical Pre-Application Dislcosure 8511 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 3/6/2006 underdisclosed >$100 disclosed by $216.91 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8511 Non Compliance [2] Credit Score 3/6/2006 Critical Disclosure Not Present 8512 Critical Compliance [3] TIL Missing NO 3/29/2006 8512 Non Compliance [2] HMDA-reportable 3/29/2006 Critical rate spread (1/1/04- 10/1/09) 8512 Non Compliance [2] State - Missing 3/29/2006 Critical Attorney General Information Statement 8512 Non Compliance [2] State - Missing 3/29/2006 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8512 Non Credit [2] Manufactured 3/29/2006 Critical (Double-Wide) 8513 Non Compliance [2] HMDA-reportable 3/24/2006 Critical rate spread (1/1/04- 10/1/09) 8513 Non Compliance [2] State - Missing 3/24/2006 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8513 Non Compliance [2] State - Missing 3/24/2006 Critical Anti-Discrimination Notice 8513 Non Compliance [2] State - Missing 3/24/2006 Critical Attorney General Information Statement 8513 Non Compliance [2] State - Missing 3/24/2006 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8513 Non Compliance [2] State - Missing 3/24/2006 Critical Notice of Escrow of Taxes and Regular Monthly Payment 8513 Non Compliance [2] State - Missing 3/24/2006 Critical Statutory Authority Disclosure 8514 Non Compliance [2] Affiliated N/A N/A 3/10/2006 Critical Business Doc Missing 8514 Non Compliance [2] State - Missing N/A N/A 3/10/2006 Critical Insurance Disclosure / Right to Choose Insurance Provider 8515 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 4/14/2006 underdisclosed >$100 disclosed by $115.00 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8515 Critical Credit [3] Initial 4/14/2006 Application Unsigned 8515 Non Compliance [2] Affiliated 4/14/2006 Critical Business Doc Missing 8515 Non Compliance [2] Initial GFE 4/14/2006 Critical Date not within 3 days of Initial Application Date 8515 Non Compliance [2] Initial GFE 4/14/2006 Critical Missing 8515 Non Compliance [2] Initial TIL 4/14/2006 Critical Date not within 3 days of Initial Application Date 8515 Non Compliance [2] Missing Notice 4/14/2006 Critical of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure 8515 Non Compliance [2] State - Missing 4/14/2006 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8515 Non Compliance [2] State - Missing 4/14/2006 Critical Anti-Discrimination Notice 8515 Non Compliance [2] State - Missing 4/14/2006 Critical Attorney General Information Statement 8515 Non Compliance [2] State - Missing 4/14/2006 Critical Closing Statement / Closing Disclosure 8515 Non Compliance [2] State - Missing 4/14/2006 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8515 Non Compliance [2] State - Missing 4/14/2006 Critical Insurance Disclosure 8515 Non Compliance [2] State - Missing 4/14/2006 Critical Mortgage Loan Origination Dislcosure 8515 Non Compliance [2] State - Missing 4/14/2006 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 8515 Non Compliance [2] State - Missing 4/14/2006 Critical Notice of Escrow of Taxes and Regular Monthly Payment 8515 Non Compliance [2] State - Missing 4/14/2006 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 8515 Non Compliance [2] State - Missing 4/14/2006 Critical Optional Credit Insurance Disclosure 8515 Non Compliance [2] State - Missing 4/14/2006 Critical Statutory Authority Disclosure 8516 Non Compliance [2] Initial GFE 3/31/2006 Critical Date not within 3 days of Initial Application Date 8516 Non Compliance [2] State - Missing 3/31/2006 Critical Freedom to Choose Insurance Provider disclosure 8516 Non Compliance [2] State - Missing 3/31/2006 Critical Notice to Borrower/Prospective Borrower / Homeowner Protection Notice 8516 Non Compliance [2] State - Missing 3/31/2006 Critical Property Tax Benefit Disclosure (State Form 51781 (6-04) 8517 Non Compliance [2] HMDA-reportable 4/3/2006 Critical rate spread (1/1/04- 10/1/09) 8517 Non Compliance [2] Initial GFE 4/3/2006 Critical Date not within 3 days of Initial Application Date 8517 Non Compliance [2] Initial TIL 4/3/2006 Critical Date not within 3 days of Initial Application Date 8518 Non Compliance [2] Affiliated 4/20/2006 Critical Business Doc Missing 8518 Non Compliance [2] Credit Score 4/20/2006 Critical Disclosure Not Present 8518 Non Compliance [2] HMDA-reportable 4/20/2006 Critical rate spread (1/1/04- 10/1/09) 8518 Non Compliance [2] State - Missing 4/20/2006 Critical Freedom to Choose Insurance Provider disclosure 8518 Non Compliance [2] State - Missing 4/20/2006 Critical Broker Agreement 8518 Non Compliance [2] State - Missing 4/20/2006 Critical Property Tax Benefit Disclosure (State Form 51781 (6-04) 8519 Non Compliance [2] Affiliated 3/15/2006 Critical Business Doc Missing 8519 Non Compliance [2] State - Missing 3/15/2006 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8519 Non Compliance [2] State - Missing 3/15/2006 Critical Attorney General Information Statement 8519 Non Compliance [2] State - Missing 3/15/2006 Critical Closing Statement / Closing Disclosure 8519 Non Compliance [2] State - Missing 3/15/2006 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8519 Non Compliance [2] State - Missing 3/15/2006 Critical Statutory Authority Disclosure 8520 Non Compliance [2] Initial GFE 2/28/2006 Critical Date not within 3 days of Initial Application Date 8520 Non Compliance [2] Initial TIL 2/28/2006 Critical Date not within 3 days of Initial Application Date 8520 Non Compliance [2] State - Missing 2/28/2006 Critical Attorney General Information Statement 8520 Non Compliance [2] State - Missing 2/28/2006 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8520 Non Compliance [2] State - Missing 2/28/2006 Critical Statutory Authority Disclosure 8521 Non Compliance [2] State - Missing 3/29/2006 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8521 Non Compliance [2] State - Missing 3/29/2006 Critical Attorney General Information Statement 8521 Non Compliance [2] State - Missing 3/29/2006 Critical Mortgage Loan Origination Dislcosure 8521 Non Compliance [2] State - Missing 3/29/2006 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 8522 Critical Credit [3] Initial 3/10/2006 Application Unsigned 8522 Non Compliance [2] Affiliated 3/10/2006 Critical Business Doc Missing 8522 Non Compliance [2] State - Missing 3/10/2006 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8522 Non Compliance [2] State - Missing 3/10/2006 Critical Attorney General Information Statement 8522 Non Compliance [2] State - Missing 3/10/2006 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8522 Non Compliance [2] State - Missing 3/10/2006 Critical Notice of Escrow of Taxes and Regular Monthly Payment 8522 Non Compliance [2] State - Missing 3/10/2006 Critical Statutory Authority Disclosure 8523 Critical Credit [3] Initial 3/14/2006 Application Unsigned 8523 Non Compliance [2] Affiliated 3/14/2006 Critical Business Doc Missing 8523 Non Compliance [2] Missing Notice 3/14/2006 Critical of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure 8523 Non Compliance [2] State - Missing 3/14/2006 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8523 Non Compliance [2] State - Missing 3/14/2006 Critical Anti-Discrimination Notice 8523 Non Compliance [2] State - Missing 3/14/2006 Critical Attorney General Information Statement 8523 Non Compliance [2] State - Missing 3/14/2006 Critical Closing Statement / Closing Disclosure 8523 Non Compliance [2] State - Missing 3/14/2006 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8523 Non Compliance [2] State - Missing 3/14/2006 Critical Insurance Disclosure 8523 Non Compliance [2] State - Missing 3/14/2006 Critical Mortgage Loan Origination Dislcosure 8523 Non Compliance [2] State - Missing 3/14/2006 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 8523 Non Compliance [2] State - Missing 3/14/2006 Critical Notice of Escrow of Taxes and Regular Monthly Payment 8523 Non Compliance [2] State - Missing 3/14/2006 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 8523 Non Compliance [2] State - Missing 3/14/2006 Critical Statutory Authority Disclosure 8524 Non Compliance [2] Initial GFE N/A N/A 5/1/2006 Critical Date not within 3 days of Initial Application Date 8524 Non Compliance [2] Initial TIL N/A N/A 5/1/2006 Critical Date not within 3 days of Initial Application Date 8524 Non Compliance [2] State - Missing N/A N/A 5/1/2006 Critical Application Disclosure Statement 8524 Non Compliance [2] State - Missing N/A N/A 5/1/2006 Critical Borrower Information Document 8524 Non Compliance [2] State - Missing N/A N/A 5/1/2006 Critical Collateral Protection Act Disclosure 8524 Non Compliance [2] State - Missing N/A N/A 5/1/2006 Critical Commitment Letter 8524 Non Compliance [2] State - Missing N/A N/A 5/1/2006 Critical Escrow Account Disclosure Agreement 8524 Non Compliance [2] State - Missing N/A N/A 5/1/2006 Critical Notice of Choice of Agent or Insurer 8525 Non Compliance [2] HMDA-reportable 4/5/2006 Critical rate spread (1/1/04- 10/1/09) 8525 Non Compliance [2] Initial GFE 4/5/2006 Critical Date not within 3 days of Initial Application Date 8525 Non Compliance [2] Initial TIL 4/5/2006 Critical Date not within 3 days of Initial Application Date 8526 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 4/19/2006 underdisclosed >$100 disclosed by $782 which - 1yr for Purchase exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8526 Non Compliance [2] State - Missing 4/19/2006 Critical Anti-Discrimination Notice 8526 Non Compliance [2] State - Missing 4/19/2006 Critical Attorney General Information Statement 8526 Non Compliance [2] State - Missing 4/19/2006 Critical Notice of Escrow of Taxes and Regular Monthly Payment 8526 Non Compliance [2] State - Missing 4/19/2006 Critical Statutory Authority Disclosure 8527 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 3/29/2006 underdisclosed >$100 disclosed by $425.00 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8527 Non Compliance [2] State - Missing 3/29/2006 Critical Notice of Material Change of Mortgage Loan Terms 8527 Non Compliance [2] State - Missing 3/29/2006 Critical Notice to Purchaser- Mortgagor 8528 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 4/5/2006 underdisclosed >$35 disclosed by $50.48 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8528 Non Compliance [2] HMDA-reportable 4/5/2006 Critical rate spread (1/1/04- 10/1/09) 8528 Non Compliance [2] Initial GFE 4/5/2006 Critical Date not within 3 days of Initial Application Date 8528 Non Compliance [2] Initial TIL 4/5/2006 Critical Date not within 3 days of Initial Application Date 8528 Non Compliance [2] State - Missing 4/5/2006 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8528 Non Compliance [2] State - Missing 4/5/2006 Critical Notice of Escrow of Taxes and Regular Monthly Payment 8529 Critical Credit [3] Mortgage/DOT Mortgage 3/31/2006 Incomplete incomplete due to missing notary date. 8529 Non Compliance [2] State - Missing 3/31/2006 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8529 Non Compliance [2] State - Missing 3/31/2006 Critical Attorney General Information Statement 8529 Non Compliance [2] State - Missing 3/31/2006 Critical Closing Statement / Closing Disclosure 8529 Non Compliance [2] State - Missing 3/31/2006 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8529 Non Compliance [2] State - Missing 3/31/2006 Critical Statutory Authority Disclosure 8530 Critical Compliance [3] HUD-1 Final HUD not signed by YES 4/6/2006 Incomplete the borrower or stamped by settlement agent. 8530 Critical Compliance [3] ROR Missing ROR - 3yrs for 4/6/2006 rescindable transactions. The loan is outside the SOL. 8530 Critical Compliance [3] TIL Missing YES 4/6/2006 8530 Critical Credit [3] Appraisal 4/6/2006 Missing 8530 Critical Credit [3] Credit Report 4/6/2006 Missing 8530 Critical Credit [3] Final 4/6/2006 Application Missing 8530 Critical Credit [3] Missing Initial 4/6/2006 Application 8530 Critical Credit [3] Missing Title 4/6/2006 Evidence 8530 Critical Credit [3] Mortgage 4/6/2006 Missing 8530 Non Compliance [2] Credit Score 4/6/2006 Critical Disclosure Not Present 8530 Non Compliance [2] Initial GFE 4/6/2006 Critical Missing 8530 Non Compliance [2] Initial TIL 4/6/2006 Critical Missing 8530 Non Compliance [2] State - Missing 4/6/2006 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8530 Non Compliance [2] State - Missing 4/6/2006 Critical Anti-Discrimination Notice 8530 Non Compliance [2] State - Missing 4/6/2006 Critical Attorney General Information Statement 8530 Non Compliance [2] State - Missing 4/6/2006 Critical Closing Statement / Closing Disclosure 8530 Non Compliance [2] State - Missing 4/6/2006 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8530 Non Compliance [2] State - Missing 4/6/2006 Critical Insurance Disclosure 8530 Non Compliance [2] State - Missing 4/6/2006 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 8530 Non Compliance [2] State - Missing 4/6/2006 Critical Notice of Escrow of Taxes and Regular Monthly Payment 8530 Non Compliance [2] State - Missing 4/6/2006 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 8530 Non Compliance [2] State - Missing 4/6/2006 Critical Statutory Authority Disclosure 8531 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 3/23/2006 underdisclosed >$35 disclosed by $185 which - 1yr for Refinance exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8531 Non Compliance [2] Initial GFE 3/23/2006 Critical Date not within 3 days of Initial Application Date 8531 Non Compliance [2] Initial TIL 3/23/2006 Critical Date not within 3 days of Initial Application Date 8531 Non Compliance [2] State - Missing 3/23/2006 Critical Pre-Application Dislcosure 8533 Non Compliance [2] Affiliated 4/14/2006 Critical Business Doc Missing 8533 Non Compliance [2] Credit Score 4/14/2006 Critical Disclosure Not Present 8533 Non Compliance [2] Initial GFE 4/14/2006 Critical Date not within 3 days of Initial Application Date 8533 Non Compliance [2] Initial TIL 4/14/2006 Critical Date not within 3 days of Initial Application Date 8533 Non Compliance [2] State - Missing 4/14/2006 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8533 Non Compliance [2] State - Missing 4/14/2006 Critical Anti-Discrimination Notice 8533 Non Compliance [2] State - Missing 4/14/2006 Critical Attorney General Information Statement 8533 Non Compliance [2] State - Missing 4/14/2006 Critical Closing Statement / Closing Disclosure 8533 Non Compliance [2] State - Missing 4/14/2006 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8533 Non Compliance [2] State - Missing 4/14/2006 Critical Notice of Escrow of Taxes and Regular Monthly Payment 8533 Non Compliance [2] State - Missing 4/14/2006 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 8533 Non Compliance [2] State - Missing 4/14/2006 Critical Statutory Authority Disclosure 8534 Critical Compliance [3] TIL Incomplete Final TIL is executed NO 3/31/2006 by borrower at closing; however reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. 8534 Non Compliance [2] HMDA-reportable 3/31/2006 Critical rate spread (1/1/04- 10/1/09) 8534 Non Compliance [2] Initial GFE 3/31/2006 Critical Missing 8534 Non Compliance [2] State - Missing 3/31/2006 Critical Attorney General Information Statement 8534 Non Compliance [2] State - Missing 3/31/2006 Critical Closing Statement / Closing Disclosure 8534 Non Compliance [2] State - Missing 3/31/2006 Critical Statutory Authority Disclosure 8535 Critical Credit [3] No Net Tangible Unable to N/A 4/19/2006 Benefit To Borrower determine net tangible benefit. Borrower is not paying off any debt at time of closing or receiving more than $2,000 at closing. 8535 Non Compliance [2] Affiliated N/A N/A 4/19/2006 Critical Business Doc Missing 8536 Critical Compliance [3] TIL Incomplete Final TIL is marked NO 4/28/2006 final and was signed at closing; however, reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. 8536 Non Compliance [2] Credit Score 4/28/2006 Critical Disclosure Not Present 8537 Non Compliance [2] HMDA-reportable N/A N/A 5/12/2006 Critical rate spread (1/1/04- 10/1/09) 8538 Non Compliance [2] Affiliated 7/12/2006 Critical Business Doc Missing 8538 Non Compliance [2] HMDA-reportable 7/12/2006 Critical rate spread (1/1/04- 10/1/09) 8539 Critical Credit [3] Initial 5/31/2006 Application Unsigned 8539 Non Compliance [2] Credit Score 5/31/2006 Critical Disclosure Not Present 8539 Non Compliance [2] State - Missing 5/31/2006 Critical Pre-Application Dislcosure 8540 Non Compliance [2] Affiliated 5/19/2006 Critical Business Doc Missing 8540 Non Compliance [2] Credit Score 5/19/2006 Critical Disclosure Not Present 8540 Non Compliance [2] State - Mising 5/19/2006 Critical XXXXX Mortgage Escrow Act Disclosure 8540 Non Compliance [2] State - Missing 5/19/2006 Critical Application Disclosure Statement 8540 Non Compliance [2] State - Missing 5/19/2006 Critical Borrower Information Document 8540 Non Compliance [2] State - Missing 5/19/2006 Critical Broker Agreement 8540 Non Compliance [2] State - Missing 5/19/2006 Critical Collateral Protection Act Disclosure 8540 Non Compliance [2] State - Missing 5/19/2006 Critical Description of Underwriting Criteria and Required Documentation 8540 Non Compliance [2] State - Missing 5/19/2006 Critical Escrow Account Disclosure Agreement 8540 Non Compliance [2] State - Missing 5/19/2006 Critical FHA/VA Allowed / Disallowed Borrower Paid Charges Disclosure 8540 Non Compliance [2] State - Missing 5/19/2006 Critical Loan Brokerage Disclosure Statement 8540 Non Compliance [2] State - Missing 5/19/2006 Critical Loan Product Choice / Prepayment Penalty Disclosure 8540 Non Compliance [2] State - Missing 5/19/2006 Critical Notice of Choice of Agent or Insurer 8541 Critical Credit [3] Credit Report 4/24/2006 Missing 8541 Critical Credit [3] Missing Initial 4/24/2006 Application 8541 Non Compliance [2] Affiliated 4/24/2006 Critical Business Doc Missing 8541 Non Compliance [2] Credit Score 4/24/2006 Critical Disclosure Not Present 8541 Non Compliance [2] Initial GFE 4/24/2006 Critical Missing 8541 Non Compliance [2] Initial TIL 4/24/2006 Critical Missing 8542 Non Compliance [2] State - Missing 4/21/2006 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8542 Non Compliance [2] State - Missing 4/21/2006 Critical Anti-Discrimination Notice 8542 Non Compliance [2] State - Missing 4/21/2006 Critical Attorney General Information Statement 8542 Non Compliance [2] State - Missing 4/21/2006 Critical Closing Statement / Closing Disclosure 8542 Non Compliance [2] State - Missing 4/21/2006 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8542 Non Compliance [2] State - Missing 4/21/2006 Critical Statutory Authority Disclosure 8543 Non Compliance [2] Credit Score 7/28/2006 Critical Disclosure Not Present 8543 Non Compliance [2] HMDA-reportable 7/28/2006 Critical rate spread (1/1/04- 10/1/09) 8543 Non Compliance [2] State - Missing 7/28/2006 Critical Property Tax Benefit Disclosure (State Form 51781 (6-04) 8544 Non Credit [2] Combined Orig 5/12/2006 Critical LTV >100% 8545 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 5/30/2006 underdisclosed >$100 disclosed by $315 which - 1yr for Purchase exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8545 Non Compliance [2] Initial GFE 5/30/2006 Critical Missing 8545 Non Compliance [2] State - Mising 5/30/2006 Critical XXXXX Mortgage Escrow Act Disclosure 8545 Non Compliance [2] State - Missing 5/30/2006 Critical Borrower Information Document 8545 Non Compliance [2] State - Missing 5/30/2006 Critical Description of Underwriting Criteria and Required Documentation 8546 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 4/27/2006 underdisclosed >$35 disclosed by $56.39 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8546 Critical Credit [3] Appraisal 4/27/2006 Missing 8546 Non Compliance [2] Credit Score 4/27/2006 Critical Disclosure Not Present 8546 Non Compliance [2] Initial GFE 4/27/2006 Critical Date not within 3 days of Initial Application Date 8546 Non Compliance [2] Initial TIL 4/27/2006 Critical Date not within 3 days of Initial Application Date 8547 Critical Compliance [3] TIL Incomplete N/A Final TIL is executed NO 4/26/2006 by borrower at closing; however reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. 8547 Non Compliance [2] Affiliated N/A N/A 4/26/2006 Critical Business Doc Missing 8547 Non Compliance [2] State - Missing N/A N/A 4/26/2006 Critical Borrower's Bill of Rights 8547 Non Compliance [2] State - Missing N/A N/A 4/26/2006 Critical Insurance Disclosure / Right to Choose Insurance Provider 8548 Non Compliance [2] State - Missing 5/5/2006 Critical Dower / Homestead Waiver Rider to Mortgage 8551 Non Compliance [2] HMDA-reportable 5/31/2006 Critical rate spread (1/1/04- 10/1/09) 8551 Non Compliance [2] Initial TIL 5/31/2006 Critical Date not within 3 days of Initial Application Date 8551 Non Compliance [2] State - Missing 5/31/2006 Critical Freedom to Choose Insurance Provider disclosure 8551 Non Compliance [2] State - Missing 5/31/2006 Critical Property Tax Benefit Disclosure (State Form 51781 (6-04) 8552 Non Compliance [2] Affiliated 5/3/2006 Critical Business Doc Missing 8552 Non Compliance [2] Initial GFE 5/3/2006 Critical Date not within 3 days of Initial Application Date 8552 Non Compliance [2] Initial TIL 5/3/2006 Critical Date not within 3 days of Initial Application Date 8552 Non Compliance [2] State - Missing 5/3/2006 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8552 Non Compliance [2] State - Missing 5/3/2006 Critical Attorney General Information Statement 8552 Non Compliance [2] State - Missing 5/3/2006 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8552 Non Compliance [2] State - Missing 5/3/2006 Critical Statutory Authority Disclosure 8553 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 5/2/2006 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 8553 Critical Credit [3] Credit Report 5/2/2006 Missing 8553 Non Compliance [2] Initial GFE 5/2/2006 Critical Missing 8553 Non Compliance [2] Initial TIL 5/2/2006 Critical Missing 8553 Non Compliance [2] State - Missing 5/2/2006 Critical Notice to Purchaser- Mortgagor 8554 Non Compliance [2] Affiliated 5/31/2006 Critical Business Doc Missing 8554 Non Compliance [2] Credit Score 5/31/2006 Critical Disclosure Not Present 8556 Non Compliance [2] State - Missing 5/9/2006 Critical Borrower's Bill of Rights 8556 Non Compliance [2] State - Missing 5/9/2006 Critical Consumer Caution and Counseling Disclosure 8557 Critical Compliance [3] TIL Incomplete Final TIL is executed NO 6/19/2006 by borrower at closing; however reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. 8557 Non Compliance [2] Affiliated 6/19/2006 Critical Business Doc Missing 8557 Non Compliance [2] Credit Score 6/19/2006 Critical Disclosure Not Present 8557 Non Compliance [2] State - Missing 6/19/2006 Critical Anti-Discrimination Notice 8558 Critical Credit [3] Initial 5/19/2006 Application Unsigned 8558 Non Compliance [2] Affiliated 5/19/2006 Critical Business Doc Missing 8558 Non Compliance [2] State - Missing 5/19/2006 Critical Lock In Agreement 8558 Non Compliance [2] State - Missing 5/19/2006 Critical Notice of Material Change of Mortgage Loan Terms 8558 Non Compliance [2] State - Missing 5/19/2006 Critical Notice to Purchaser- Mortgagor 8559 Critical Compliance [3] TIL Incomplete Final TIL is executed NO 5/17/2006 by borrower at closing: however reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. 8559 Non Compliance [2] Affiliated 5/17/2006 Critical Business Doc Missing 8559 Non Compliance [2] State - Missing 5/17/2006 Critical Borrower's Bill of Rights 8559 Non Compliance [2] State - Missing 5/17/2006 Critical Dower / Homestead Waiver Rider to Mortgage 8559 Non Compliance [2] State - Missing 5/17/2006 Critical Insurance Disclosure / Right to Choose Insurance Provider 8559 Non Compliance [2] State - Missing 5/17/2006 Critical Rate Lock 8560 Non Compliance [2] State - Missing 4/20/2006 Critical Property Tax Benefit Disclosure (State Form 51781 (6-04) 8561 Non Compliance [2] Credit Score 5/17/2006 Critical Disclosure Not Present 8561 Non Compliance [2] State - Missing 5/17/2006 Critical Freedom to Choose Insurance Provider disclosure 8561 Non Compliance [2] State - Missing 5/17/2006 Critical Property Tax Benefit Disclosure (State Form 51781 (6-04) 8562 Critical Compliance [3] TIL Missing YES 5/23/2006 8562 Critical Credit [3] Credit Report 5/23/2006 Missing 8562 Critical Credit [3] Initial Initial 5/23/2006 Application application Incomplete incomplete due to missing the borrower's signature but marked as taken in a face to face interview. 8562 Non Compliance [2] Affiliated 5/23/2006 Critical Business Doc Missing 8562 Non Compliance [2] Credit Score 5/23/2006 Critical Disclosure Not Present 8562 Non Compliance [2] Initial GFE 5/23/2006 Critical Missing 8562 Non Compliance [2] Initial TIL 5/23/2006 Critical Missing 8563 Non Compliance [2] Affiliated 5/9/2006 Critical Business Doc Missing 8563 Non Compliance [2] Initial GFE 5/9/2006 Critical Date not within 3 days of Initial Application Date 8563 Non Compliance [2] Initial TIL 5/9/2006 Critical Date not within 3 days of Initial Application Date 8564 Non Compliance [2] Credit Score 6/2/2006 Critical Disclosure Not Present 8564 Non Compliance [2] State - Missing 6/2/2006 Critical Freedom to Choose Insurance Provider disclosure 8564 Non Compliance [2] State - Missing 6/2/2006 Critical Property Tax Benefit Disclosure (State Form 51781 (6-04) 8565 Non Compliance [2] Affiliated 5/18/2006 Critical Business Doc Missing 8565 Non Compliance [2] State - Missing 5/18/2006 Critical Borrower's Bill of Rights 8565 Non Compliance [2] State - Missing 5/18/2006 Critical Consumer Caution and Counseling Disclosure 8565 Non Compliance [2] State - Missing 5/18/2006 Critical Insurance Disclosure / Right to Choose Insurance Provider 8566 Non Compliance [2] Credit Score 5/4/2006 Critical Disclosure Not Present 8566 Non Compliance [2] HMDA-reportable 5/4/2006 Critical rate spread (1/1/04- 10/1/09) 8566 Non Compliance [2] State - Missing 5/4/2006 Critical Property Tax Benefit Disclosure (State Form 51781 (6-04) 8567 Critical Credit [3] Initial Initial 5/17/2006 Application application Incomplete incomplete due to missing the borrower's signature but marked as taken in a face to face interview. 8567 Non Compliance [2] Affiliated 5/17/2006 Critical Business Doc Missing 8567 Non Compliance [2] State - Missing 5/17/2006 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8567 Non Compliance [2] State - Missing 5/17/2006 Critical Anti-Discrimination Notice 8567 Non Compliance [2] State - Missing 5/17/2006 Critical Attorney General Information Statement 8567 Non Compliance [2] State - Missing 5/17/2006 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8567 Non Compliance [2] State - Missing 5/17/2006 Critical Notice of Escrow of Taxes and Regular Monthly Payment 8567 Non Compliance [2] State - Missing 5/17/2006 Critical Statutory Authority Disclosure 8568 Non Compliance [2] Affiliated 12/13/2006 Critical Business Doc Missing 8568 Non Compliance [2] Initial GFE 12/13/2006 Critical Date not within 3 days of Initial Application Date 8568 Non Compliance [2] Initial TIL 12/13/2006 Critical Date not within 3 days of Initial Application Date 8568 Non Compliance [2] State - Missing 12/13/2006 Critical Rate and Points Lock/Float Agreement 8569 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 6/14/2006 underdisclosed >$35 disclosed by $55 which - 1yr for Refinance exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8569 Non Compliance [2] Initial GFE 6/14/2006 Critical Missing 8569 Non Compliance [2] Initial TIL 6/14/2006 Critical Missing 8569 Non Compliance [2] State - Missing 6/14/2006 Critical Borrower's Bill of Rights 8569 Non Compliance [2] State - Missing 6/14/2006 Critical Consumer Caution and Counseling Disclosure 8570 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 5/25/2006 underdisclosed >$35 disclosed by $231.50 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing complete defense to itemization. foreclosure. Assignee liability. The loan is outside the SOL. 8570 Critical Credit [3] Initial 5/25/2006 Application Unsigned 8570 Non Compliance [2] Initial TIL 5/25/2006 Critical Missing 8570 Non Credit [2] Manufactured 5/25/2006 Critical (Double-Wide) 8571 Non Compliance [2] Credit Score 5/11/2006 Critical Disclosure Not Present 8571 Non Compliance [2] Initial GFE 5/11/2006 Critical Missing 8571 Non Compliance [2] Initial TIL 5/11/2006 Critical Missing 8571 Non Compliance [2] State - Missing 5/11/2006 Critical Rate Lock 8572 Critical Credit [3] Final 5/30/2006 Application Missing 8572 Non Compliance [2] Affiliated 5/30/2006 Critical Business Doc Missing 8573 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 6/13/2006 underdisclosed >$100 disclosed by $182.54 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8573 Critical Compliance [3] TIL Incomplete Final TIL is executed NO 6/13/2006 by borrower at closing; however reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. 8573 Critical Credit [3] Initial 6/13/2006 Application Unsigned 8573 Non Compliance [2] Affiliated 6/13/2006 Critical Business Doc Missing 8573 Non Compliance [2] Credit Score 6/13/2006 Critical Disclosure Not Present 8573 Non Compliance [2] Initial GFE 6/13/2006 Critical Date not within 3 days of Initial Application Date 8573 Non Compliance [2] Initial TIL 6/13/2006 Critical Date not within 3 days of Initial Application Date 8574 Critical Compliance [3] HUD-1 HUD incomplete due to YES 6/22/2006 Incomplete not being signed by the borrower due to bottom of pages being cut off, all fees were able to be captured and testing completed. 8574 Critical Credit [3] MI Missing 6/22/2006 8574 Non Compliance [2] Affiliated 6/22/2006 Critical Business Doc Missing 8574 Non Compliance [2] Credit Score 6/22/2006 Critical Disclosure Not Present 8574 Non Compliance [2] HMDA-reportable 6/22/2006 Critical rate spread (1/1/04- 10/1/09) 8574 Non Compliance [2] State - Missing 6/22/2006 Critical Freedom to Choose Insurance Provider disclosure 8574 Non Compliance [2] State - Missing 6/22/2006 Critical Property Tax Benefit Disclosure (State Form 51781 (6-04) 8575 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 6/28/2006 underdisclosed >$100 disclosed by $493.09 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing TIL itemization defense to of amount financed. foreclosure. There is a Lender Assignee credit on line 204 for liability. The an application fee of loan is outside $250, but there was no the SOL. application fee charged on the HUD therefore is excluded. 8575 Critical Credit [3] Missing Title 6/28/2006 Evidence 8575 Non Compliance [2] Affiliated 6/28/2006 Critical Business Doc Missing 8575 Non Compliance [2] Credit Score 6/28/2006 Critical Disclosure Not Present 8575 Non Compliance [2] Initial GFE 6/28/2006 Critical Date not within 3 days of Initial Application Date 8575 Non Compliance [2] Initial TIL 6/28/2006 Critical Date not within 3 days of Initial Application Date 8575 Non Compliance [2] State - Missing 6/28/2006 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8575 Non Compliance [2] State - Missing 6/28/2006 Critical Anti-Discrimination Notice 8575 Non Compliance [2] State - Missing 6/28/2006 Critical Attorney General Information Statement 8575 Non Compliance [2] State - Missing 6/28/2006 Critical Closing Statement / Closing Disclosure 8575 Non Compliance [2] State - Missing 6/28/2006 Critical Notice of Escrow of Taxes and Regular Monthly Payment 8575 Non Compliance [2] State - Missing 6/28/2006 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 8575 Non Compliance [2] State - Missing 6/28/2006 Critical Statutory Authority Disclosure 8576 Non Credit [2] Manufactured 5/25/2006 Critical (Double-Wide) 8577 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 9/22/2006 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. . 8577 Non Compliance [2] Affiliated 9/22/2006 Critical Business Doc Missing 8577 Non Compliance [2] Credit Score 9/22/2006 Critical Disclosure Not Present 8578 Non Compliance [2] HMDA-reportable 6/2/2006 Critical rate spread (1/1/04- 10/1/09) 8579 Non Compliance [2] Initial GFE 5/31/2006 Critical Date not within 3 days of Initial Application Date 8579 Non Compliance [2] Initial TIL 5/31/2006 Critical Date not within 3 days of Initial Application Date 8579 Non Compliance [2] State - Missing 5/31/2006 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8579 Non Compliance [2] State - Missing 5/31/2006 Critical Attorney General Information Statement 8579 Non Compliance [2] State - Missing 5/31/2006 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8579 Non Compliance [2] State - Missing 5/31/2006 Critical Statutory Authority Disclosure 8580 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 7/10/2006 underdisclosed >$100 disclosed by $737.36 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing TIL itemization defense to of amount financed. foreclosure. There is a Lender Assignee credit on line 204 for liability. The $690 which is un- loan is outside itemized therefore the SOL. excluded. 8581 Critical Compliance [3] TIL Incomplete Final TIL was signed by TESTED 6/15/2006 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 8581 Non Compliance [2] Affiliated 6/15/2006 Critical Business Doc Missing 8582 Critical Compliance [3] HUD-1 Funding date on line TESTED 6/19/2006 Incomplete 901 reflects funding date of 6/13/06 and $371.40 interest paid through 7/1/06 charged at $46.02 per day which coincides with 8 days of interest. Discrepancy appears to be due document error on HUD. 8582 Critical Compliance [3] ROR Violation ROR executed by ROR - 3yrs for 6/19/2006 Funding date is prior borrowers 06/19/2006 rescindable to or equals the ROR with expiration of transactions. End Date rescission period noted The loan is as 06/22/2006. HUD outside the reflects a funding date SOL. of 06/13/2006, equal to the rescission period expiration date, and 8 days of interest was collected which coincides with a 06/23/2006 funding date. 8582 Non Compliance [2] Missing Notice 6/19/2006 Critical of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure 8582 Non Compliance [2] State - Missing 6/19/2006 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8582 Non Compliance [2] State - Missing 6/19/2006 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8582 Non Compliance [2] State - Missing 6/19/2006 Critical Statutory Authority Disclosure 8583 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 7/13/2006 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 8583 Critical Credit [3] Credit Report 7/13/2006 Missing 8583 Non Compliance [2] Credit Score 7/13/2006 Critical Disclosure Not Present 8583 Non Compliance [2] Initial GFE 7/13/2006 Critical Missing 8583 Non Compliance [2] Initial TIL 7/13/2006 Critical Missing 8585 Non Compliance [2] State - Missing 8/25/2006 Critical Borrower's Bill of Rights 8585 Non Compliance [2] State - Missing 8/25/2006 Critical Insurance Disclosure / Right to Choose Insurance Provider 8586 Non Compliance [2] Credit Score 8/31/2006 Critical Disclosure Not Present 8586 Non Compliance [2] Initial GFE 8/31/2006 Critical Date not within 3 days of Initial Application Date 8586 Non Compliance [2] Initial TIL 8/31/2006 Critical Date not within 3 days of Initial Application Date 8586 Non Compliance [2] State - Missing 8/31/2006 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8586 Non Compliance [2] State - Missing 8/31/2006 Critical Statutory Authority Disclosure 8587 Non Compliance [2] Affiliated N/A N/A 6/9/2006 Critical Business Doc Missing 8587 Non Compliance [2] State - Missing N/A N/A 6/9/2006 Critical Lock In Agreement 8587 Non Compliance [2] State - Missing N/A N/A 6/9/2006 Critical Mortgage Loan Commitment 8587 Non Compliance [2] State - Missing N/A N/A 6/9/2006 Critical Notice of Material Change of Mortgage Loan Terms 8587 Non Compliance [2] State - Missing N/A N/A 6/9/2006 Critical Pre-Application Dislcosure 8588 Non Compliance [2] Credit Score 10/27/2006 Critical Disclosure Not Present 8588 Non Compliance [2] State - Missing 10/27/2006 Critical Property Tax Benefit Disclosure (State Form 51781 (6-04) 8589 Critical Credit [3] Appraisal 6/8/2006 Missing 8590 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 8/22/2006 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 8590 Non Compliance [2] Initial GFE 8/22/2006 Critical Date not within 3 days of Initial Application Date 8590 Non Compliance [2] Initial TIL 8/22/2006 Critical Date not within 3 days of Initial Application Date 8591 Critical Credit [3] Missing Initial 8/11/2006 Application 8592 Non Compliance [2] Affiliated 6/21/2006 Critical Business Doc Missing 8592 Non Compliance [2] Credit Score 6/21/2006 Critical Disclosure Not Present 8592 Non Compliance [2] State - Missing 6/21/2006 Critical Borrower's Bill of Rights 8592 Non Compliance [2] State - Missing 6/21/2006 Critical Consumer Caution and Counseling Disclosure 8593 Non Compliance [2] Initial GFE 6/16/2006 Critical Date not within 3 days of Initial Application Date 8593 Non Compliance [2] Initial TIL 6/16/2006 Critical Date not within 3 days of Initial Application Date 8594 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 7/14/2006 underdisclosed >$100 disclosed by $487.20 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8594 Non Compliance [2] State - Missing 7/14/2006 Critical Borrower's Bill of Rights 8594 Non Compliance [2] State - Missing 7/14/2006 Critical Consumer Caution and Counseling Disclosure 8594 Non Compliance [2] State - Missing 7/14/2006 Critical Dower / Homestead Waiver Rider to Mortgage 8594 Non Compliance [2] State - Missing 7/14/2006 Critical Insurance Disclosure / Right to Choose Insurance Provider 8597 Non Compliance [2] Affiliated 8/29/2006 Critical Business Doc Missing 8597 Non Compliance [2] State - Missing 8/29/2006 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8597 Non Compliance [2] State - Missing 8/29/2006 Critical Attorney General Information Statement 8597 Non Compliance [2] State - Missing 8/29/2006 Critical Closing Statement / Closing Disclosure 8597 Non Compliance [2] State - Missing 8/29/2006 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 8597 Non Compliance [2] State - Missing 8/29/2006 Critical Notice of Escrow of Taxes and Regular Monthly Payment 8598 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 10/10/2006 underdisclosed >$100 disclosed by $145.654 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8598 Non Compliance [2] Affiliated 10/10/2006 Critical Business Doc Missing 8598 Non Compliance [2] HMDA-reportable 10/10/2006 Critical rate spread (1/1/04- 10/1/09) 8598 Non Compliance [2] State - Missing 10/10/2006 Critical Freedom to Choose Insurance Provider disclosure 8598 Non Compliance [2] State - Missing 10/10/2006 Critical Broker Agreement 8598 Non Compliance [2] State - Missing 10/10/2006 Critical Notice to Borrower/Prospective Borrower / Homeowner Protection Notice 8598 Non Compliance [2] State - Missing 10/10/2006 Critical Property Tax Benefit Disclosure (State Form 51781 (6-04) 8599 Critical Credit [3] Mortgage/DOT Mortgage 6/23/2006 Incomplete incomplete due to missing date of notary signature acknowledgement. 8599 Non Compliance [2] Credit Score 6/23/2006 Critical Disclosure Not Present 8599 Non Compliance [2] Initial GFE 6/23/2006 Critical Date not within 3 days of Initial Application Date 8599 Non Compliance [2] Initial TIL 6/23/2006 Critical Date not within 3 days of Initial Application Date 8599 Non Compliance [2] State - Missing 6/23/2006 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8599 Non Compliance [2] State - Missing 6/23/2006 Critical Attorney General Information Statement 8599 Non Compliance [2] State - Missing 6/23/2006 Critical Closing Statement / Closing Disclosure 8599 Non Compliance [2] State - Missing 6/23/2006 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8599 Non Compliance [2] State - Missing 6/23/2006 Critical Insurance Disclosure 8599 Non Compliance [2] State - Missing 6/23/2006 Critical Notice of Escrow of Taxes and Regular Monthly Payment 8599 Non Compliance [2] State - Missing 6/23/2006 Critical Statutory Authority Disclosure 8600 Non Compliance [2] Affiliated N/A N/A 6/22/2006 Critical Business Doc Missing 8600 Non Compliance [2] State - Missing N/A N/A 6/22/2006 Critical Borrower's Bill of Rights 8600 Non Compliance [2] State - Missing N/A N/A 6/22/2006 Critical Consumer Caution and Counseling Disclosure 8600 Non Compliance [2] State - Missing N/A N/A 6/22/2006 Critical Dower / Homestead Waiver Rider to Mortgage 8600 Non Compliance [2] State - Missing N/A N/A 6/22/2006 Critical Insurance Disclosure / Right to Choose Insurance Provider 8600 Non Compliance [2] State - Missing N/A N/A 6/22/2006 Critical Rate Lock 8601 Non Compliance [2] State - Missing 6/30/2006 Critical Notice to Borrower/Prospective Borrower / Homeowner Protection Notice 8601 Non Compliance [2] State - Missing 6/30/2006 Critical Property Tax Benefit Disclosure (State Form 51781 (6-04) 8602 Critical Credit [3] Credit Report 8/21/2006 Missing 8602 Critical Credit [3] Escrow Holdback HUD Line 206 8/21/2006 reflects escrow deposit (held by XXXXXXXXXXX) in amount of $32,250 and Line 208 reflects reservation deposit (held by FUSAD) in amount of $3,000. Escrow agreement is in file. 8602 Non Compliance [2] Affiliated 8/21/2006 Critical Business Doc Missing 8602 Non Compliance [2] Credit Score 8/21/2006 Critical Disclosure Not Present 8602 Non Compliance [2] HMDA-reportable 8/21/2006 Critical rate spread (1/1/04- 10/1/09) 8602 Non Compliance [2] State - Missing 8/21/2006 Critical Anti-Coercion Notice 8603 Non Compliance [2] Affiliated 6/9/2006 Critical Business Doc Missing 8604 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 6/19/2006 underdisclosed >$100 disclosed by $589.83 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8604 Critical Compliance [3] TIL Incomplete Final TIL is marked NO 6/19/2006 final and signed at closing, however reflects estimated APR, finance charge, amount financed and total payment figures. 8604 Non Compliance [2] State - Missing 6/19/2006 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8604 Non Compliance [2] State - Missing 6/19/2006 Critical Attorney General Information Statement 8604 Non Compliance [2] State - Missing 6/19/2006 Critical Closing Statement / Closing Disclosure 8604 Non Compliance [2] State - Missing 6/19/2006 Critical Notice of Escrow of Taxes and Regular Monthly Payment 8604 Non Compliance [2] State - Missing 6/19/2006 Critical Statutory Authority Disclosure 8605 Critical Compliance [3] TIL Incomplete Final TIL is marked NO 6/27/2006 final and was signed at closing; however, reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. 8605 Critical Credit [3] Appraisal Appraisal 6/27/2006 Incomplete incomplete due to bottom portion of document cut off during the imaging process. 8605 Non Compliance [2] Credit Score 6/27/2006 Critical Disclosure Not Present 8606 Critical Credit [3] Mortgage N/A N/A 7/11/2006 Missing 8606 Non Compliance [2] Affiliated N/A N/A 7/11/2006 Critical Business Doc Missing 8606 Non Compliance [2] HMDA-reportable N/A N/A 7/11/2006 Critical rate spread (1/1/04- 10/1/09) 8607 Non Compliance [2] State - Missing 8/8/2006 Critical Dower / Homestead Waiver Rider to Mortgage 8608 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 7/31/2006 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 8608 Critical Credit [3] Appraisal Appraisal 7/31/2006 Incomplete incomplete due to being done subject to completion; however there is no completion cert in the loan file. 8609 Non Compliance [2] State - Missing 8/21/2006 Critical Insurance Disclosure / Right to Choose Insurance Provider 8609 Non Compliance [2] State - Missing 8/21/2006 Critical Rate Lock 8610 Critical Credit [3] Credit Report 8/23/2006 Missing 8610 Non Compliance [2] Affiliated 8/23/2006 Critical Business Doc Missing 8610 Non Compliance [2] HMDA-reportable 8/23/2006 Critical rate spread (1/1/04- 10/1/09) 8611 Critical Credit [3] Credit Report 10/6/2006 Missing 8611 Non Compliance [2] Credit Score 10/6/2006 Critical Disclosure Not Present 8611 Non Compliance [2] HMDA-reportable 10/6/2006 Critical rate spread (1/1/04- 10/1/09) 8612 Critical Credit [3] Credit Report 10/6/2006 Missing 8612 Non Compliance [2] Credit Score 10/6/2006 Critical Disclosure Not Present 8612 Non Compliance [2] HMDA-reportable 10/6/2006 Critical rate spread (1/1/04- 10/1/09) 8612 Non Compliance [2] State - Missing 10/6/2006 Critical Lock In Agreement 8612 Non Compliance [2] State - Missing 10/6/2006 Critical Mortgage Loan Commitment 8612 Non Compliance [2] State - Missing 10/6/2006 Critical Notice of Material Change of Mortgage Loan Terms 8612 Non Compliance [2] State - Missing 10/6/2006 Critical Notice to Purchaser- Mortgagor 8612 Non Compliance [2] State - Missing 10/6/2006 Critical Pre-Application Dislcosure 8613 Non Compliance [2] Credit Score 9/13/2006 Critical Disclosure Not Present 8613 Non Compliance [2] Initial GFE 9/13/2006 Critical Date not within 3 days of Initial Application Date 8613 Non Compliance [2] Initial TIL 9/13/2006 Critical Date not within 3 days of Initial Application Date 8613 Non Compliance [2] State - Missing 9/13/2006 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8613 Non Compliance [2] State - Missing 9/13/2006 Critical Attorney General Information Statement 8613 Non Compliance [2] State - Missing 9/13/2006 Critical Closing Statement / Closing Disclosure 8613 Non Compliance [2] State - Missing 9/13/2006 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8613 Non Compliance [2] State - Missing 9/13/2006 Critical Notice of Escrow of Taxes and Regular Monthly Payment 8613 Non Compliance [2] State - Missing 9/13/2006 Critical Statutory Authority Disclosure 8613 Non Credit [2] Combined Orig 9/13/2006 Critical LTV >100% 8614 Non Compliance [2] Credit Score 11/28/2006 Critical Disclosure Not Present 8614 Non Compliance [2] Initial GFE 11/28/2006 Critical Date not within 3 days of Initial Application Date 8614 Non Compliance [2] Initial TIL 11/28/2006 Critical Date not within 3 days of Initial Application Date 8614 Non Compliance [2] State - Missing 11/28/2006 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8614 Non Compliance [2] State - Missing 11/28/2006 Critical Anti-Discrimination Notice 8614 Non Compliance [2] State - Missing 11/28/2006 Critical Attorney General Information Statement 8614 Non Compliance [2] State - Missing 11/28/2006 Critical Notice of Escrow of Taxes and Regular Monthly Payment 8614 Non Compliance [2] State - Missing 11/28/2006 Critical Statutory Authority Disclosure 8615 Critical Credit [3] No Net Tangible Unable to 6/22/2006 Benefit To Borrower determine net tangible benefit due to missing previous note and/or payoff statement for subject property. Borrower is not paying off any debt at time of closing or receiving more than $2,000 at closing. 8615 Non Compliance [2] Affiliated 6/22/2006 Critical Business Doc Missing 8615 Non Compliance [2] State - Missing 6/22/2006 Critical KY Fair Housing Law Disclosure 8616 Critical Compliance [3] TIL Incomplete Final TIL is executed NO 7/27/2006 by borrower at closing: however refects estimated APR, Finance Charges, Amount Financed and Total Payment figures. 8616 Non Compliance [2] Affiliated 7/27/2006 Critical Business Doc Missing 8616 Non Compliance [2] State - Missing 7/27/2006 Critical Anti-Coercion Notice 8616 Non Compliance [2] State - Missing 7/27/2006 Critical Broker Agreement 8616 Non Compliance [2] State - Missing 7/27/2006 Critical Lock In Agreement 8616 Non Compliance [2] State - Missing 7/27/2006 Critical Notice of Material Change of Mortgage Loan Terms 8616 Non Compliance [2] State - Missing 7/27/2006 Critical Notice to Purchaser- Mortgagor 8616 Non Compliance [2] State - Missing 7/27/2006 Critical Pre-Application Dislcosure 8617 Non Compliance [2] Credit Score 7/12/2006 Critical Disclosure Not Present 8617 Non Compliance [2] State - Missing 7/12/2006 Critical Borrower's Bill of Rights 8617 Non Compliance [2] State - Missing 7/12/2006 Critical Consumer Caution and Counseling Disclosure 8617 Non Compliance [2] State - Missing 7/12/2006 Critical Insurance Disclosure / Right to Choose Insurance Provider 8618 Non Compliance [2] Affiliated 7/14/2006 Critical Business Doc Missing 8619 Non Compliance [2] Affiliated 7/25/2006 Critical Business Doc Missing 8619 Non Compliance [2] State - Missing 7/25/2006 Critical Property Tax Benefit Disclosure (State Form 51781 (6-04) 8620 Critical Credit [3] Missing Initial 7/10/2006 Application 8620 Non Compliance [2] HMDA-reportable 7/10/2006 Critical rate spread (1/1/04- 10/1/09) 8620 Non Compliance [2] State - Missing 7/10/2006 Critical Closing Statement / Closing Disclosure 8620 Non Compliance [2] State - Missing 7/10/2006 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8620 Non Compliance [2] State - Missing 7/10/2006 Critical Statutory Authority Disclosure 8621 Non Compliance [2] Affiliated 8/29/2006 Critical Business Doc Missing 8621 Non Compliance [2] Initial GFE 8/29/2006 Critical Date not within 3 days of Initial Application Date 8621 Non Compliance [2] Initial TIL 8/29/2006 Critical Date not within 3 days of Initial Application Date 8621 Non Compliance [2] State - Missing 8/29/2006 Critical Anti-Discrimination Notice 8621 Non Compliance [2] State - Missing 8/29/2006 Critical Attorney General Information Statement 8621 Non Compliance [2] State - Missing 8/29/2006 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8621 Non Compliance [2] State - Missing 8/29/2006 Critical Insurance Disclosure 8621 Non Compliance [2] State - Missing 8/29/2006 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 8621 Non Compliance [2] State - Missing 8/29/2006 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 8621 Non Credit [2] Combined Orig 8/29/2006 Critical LTV >100% 8622 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 7/17/2006 underdisclosed >$35 disclosed by $96.90 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8622 Non Compliance [2] Credit Score 7/17/2006 Critical Disclosure Not Present 8622 Non Compliance [2] State - Missing 7/17/2006 Critical Dower / Homestead Waiver Rider to Mortgage 8623 Non Compliance [2] Affiliated 8/31/2006 Critical Business Doc Missing 8623 Non Compliance [2] Credit Score 8/31/2006 Critical Disclosure Not Present 8623 Non Compliance [2] Initial GFE 8/31/2006 Critical Date not within 3 days of Initial Application Date 8623 Non Compliance [2] Initial TIL 8/31/2006 Critical Date not within 3 days of Initial Application Date 8623 Non Compliance [2] Missing Notice 8/31/2006 Critical of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure 8623 Non Compliance [2] State - Missing 8/31/2006 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8623 Non Compliance [2] State - Missing 8/31/2006 Critical Anti-Discrimination Notice 8623 Non Compliance [2] State - Missing 8/31/2006 Critical Attorney General Information Statement 8623 Non Compliance [2] State - Missing 8/31/2006 Critical Closing Statement / Closing Disclosure 8623 Non Compliance [2] State - Missing 8/31/2006 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8623 Non Compliance [2] State - Missing 8/31/2006 Critical Insurance Disclosure 8623 Non Compliance [2] State - Missing 8/31/2006 Critical Mortgage Loan Origination Dislcosure 8623 Non Compliance [2] State - Missing 8/31/2006 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 8623 Non Compliance [2] State - Missing 8/31/2006 Critical Notice of Escrow of Taxes and Regular Monthly Payment 8623 Non Compliance [2] State - Missing 8/31/2006 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 8623 Non Compliance [2] State - Missing 8/31/2006 Critical Optional Credit Insurance Disclosure 8623 Non Compliance [2] State - Missing 8/31/2006 Critical Statutory Authority Disclosure 8624 Non Compliance [2] Credit Score 7/24/2006 Critical Disclosure Not Present 8624 Non Compliance [2] Missing Notice 7/24/2006 Critical of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure 8624 Non Compliance [2] State - Missing 7/24/2006 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8624 Non Compliance [2] State - Missing 7/24/2006 Critical Attorney General Information Statement 8624 Non Compliance [2] State - Missing 7/24/2006 Critical Insurance Disclosure 8624 Non Compliance [2] State - Missing 7/24/2006 Critical Mortgage Loan Origination Dislcosure 8624 Non Compliance [2] State - Missing 7/24/2006 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 8624 Non Compliance [2] State - Missing 7/24/2006 Critical Notice of Escrow of Taxes and Regular Monthly Payment 8624 Non Compliance [2] State - Missing 7/24/2006 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 8624 Non Compliance [2] State - Missing 7/24/2006 Critical Statutory Authority Disclosure 8625 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 9/22/2006 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 8625 Critical Credit [3] Appraisal Appraisal 9/22/2006 Incomplete incomplete due to being done subject to completion, however the completion update is missing from the loan file. 8626 Non Compliance [2] Initial GFE 7/31/2006 Critical Missing 8626 Non Compliance [2] Missing Notice 7/31/2006 Critical of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure 8626 Non Compliance [2] State - Missing 7/31/2006 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8626 Non Compliance [2] State - Missing 7/31/2006 Critical Anti-Discrimination Notice 8626 Non Compliance [2] State - Missing 7/31/2006 Critical Attorney General Information Statement 8626 Non Compliance [2] State - Missing 7/31/2006 Critical Closing Statement / Closing Disclosure 8626 Non Compliance [2] State - Missing 7/31/2006 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8626 Non Compliance [2] State - Missing 7/31/2006 Critical Insurance Disclosure 8626 Non Compliance [2] State - Missing 7/31/2006 Critical Mortgage Loan Origination Dislcosure 8626 Non Compliance [2] State - Missing 7/31/2006 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 8626 Non Compliance [2] State - Missing 7/31/2006 Critical Notice of Escrow of Taxes and Regular Monthly Payment 8626 Non Compliance [2] State - Missing 7/31/2006 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 8626 Non Compliance [2] State - Missing 7/31/2006 Critical Optional Credit Insurance Disclosure 8626 Non Compliance [2] State - Missing 7/31/2006 Critical Statutory Authority Disclosure 8627 Non Compliance [2] Credit Score 7/26/2006 Critical Disclosure Not Present 8627 Non Compliance [2] State - Missing 7/26/2006 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8627 Non Compliance [2] State - Missing 7/26/2006 Critical Attorney General Information Statement 8627 Non Compliance [2] State - Missing 7/26/2006 Critical Closing Statement / Closing Disclosure 8627 Non Compliance [2] State - Missing 7/26/2006 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8627 Non Compliance [2] State - Missing 7/26/2006 Critical Notice of Escrow of Taxes and Regular Monthly Payment 8627 Non Compliance [2] State - Missing 7/26/2006 Critical Statutory Authority Disclosure 8628 Critical Credit [3] Credit Report 8/4/2006 Missing 8628 Critical Credit [3] Final 8/4/2006 Application Missing 8628 Non Compliance [2] Affiliated 8/4/2006 Critical Business Doc Missing 8628 Non Compliance [2] HMDA-reportable 8/4/2006 Critical rate spread (1/1/04- 10/1/09) 8628 Non Compliance [2] State - Missing 8/4/2006 Critical Borrower's Choice of Attorney Disclosure 8628 Non Compliance [2] State - Missing 8/4/2006 Critical Application Disclosure 8628 Non Compliance [2] State - Missing 8/4/2006 Critical Appraisal and Consumer Report Notice 8628 Non Compliance [2] State - Missing 8/4/2006 Critical Notice of Expiration of Loan Commitment 8629 Non Compliance [2] Credit Score N/A N/A 7/28/2006 Critical Disclosure Not Present 8629 Non Compliance [2] HMDA-reportable N/A N/A 7/28/2006 Critical rate spread (1/1/04- 10/1/09) 8629 Non Compliance [2] Initial GFE N/A N/A 7/28/2006 Critical Date not within 3 days of Initial Application Date 8629 Non Compliance [2] Initial TIL N/A N/A 7/28/2006 Critical Date not within 3 days of Initial Application Date 8629 Non Compliance [2] State - Missing N/A N/A 7/28/2006 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8629 Non Compliance [2] State - Missing N/A N/A 7/28/2006 Critical Attorney General Information Statement 8629 Non Compliance [2] State - Missing N/A N/A 7/28/2006 Critical Insurance Disclosure 8629 Non Compliance [2] State - Missing N/A N/A 7/28/2006 Critical Mortgage Loan Origination Dislcosure 8629 Non Compliance [2] State - Missing N/A N/A 7/28/2006 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 8629 Non Compliance [2] State - Missing N/A N/A 7/28/2006 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 8629 Non Compliance [2] State - Missing N/A N/A 7/28/2006 Critical Statutory Authority Disclosure 8630 Non Compliance [2] Initial GFE 9/29/2006 Critical Date not within 3 days of Initial Application Date 8630 Non Compliance [2] Initial TIL 9/29/2006 Critical Date not within 3 days of Initial Application Date 8631 Non Compliance [2] Credit Score 8/9/2006 Critical Disclosure Not Present 8631 Non Compliance [2] State - Missing 8/9/2006 Critical Dower / Homestead Waiver Rider to Mortgage 8631 Non Compliance [2] State - Missing 8/9/2006 Critical Rate Lock 8632 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 8/25/2006 underdisclosed >$100 disclosed by $816.01 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. The rescindable Lender's TIL reflects transactions. MI dropping off after Unlimited as a 119 months, however, defense to the audited TIL foreclosure. indicates MI should Assignee drop off after 145 liability. The months. loan is outside the SOL. 8632 Critical Compliance [3] TIL Incomplete Final TIL is marked NO 8/25/2006 final and was signed at closing; however, reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. 8632 Critical Credit [3] Application Final 8/25/2006 Incomplete application incomplete due to not being dated by the borrower. 8632 Non Compliance [2] Affiliated 8/25/2006 Critical Business Doc Missing 8632 Non Compliance [2] Initial GFE 8/25/2006 Critical Date not within 3 days of Initial Application Date 8632 Non Compliance [2] Initial TIL 8/25/2006 Critical Date not within 3 days of Initial Application Date 8632 Non Compliance [2] State - Missing 8/25/2006 Critical Lock In Agreement 8632 Non Compliance [2] State - Missing 8/25/2006 Critical Notice to Purchaser- Mortgagor 8632 Non Compliance [2] State - Missing 8/25/2006 Critical Pre-Application Dislcosure 8633 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 9/13/2006 underdisclosed >$100 disclosed by $782.06 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8633 Non Compliance [2] Initial GFE 9/13/2006 Critical Date not within 3 days of Initial Application Date 8633 Non Compliance [2] Initial TIL 9/13/2006 Critical Date not within 3 days of Initial Application Date 8633 Non Compliance [2] State - Missing 9/13/2006 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8633 Non Compliance [2] State - Missing 9/13/2006 Critical Attorney General Information Statement 8633 Non Compliance [2] State - Missing 9/13/2006 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8633 Non Compliance [2] State - Missing 9/13/2006 Critical Statutory Authority Disclosure 8634 Non Compliance [2] Credit Score 8/21/2006 Critical Disclosure Not Present 8634 Non Compliance [2] Initial GFE 8/21/2006 Critical Date not within 3 days of Initial Application Date 8634 Non Compliance [2] Initial TIL 8/21/2006 Critical Date not within 3 days of Initial Application Date 8634 Non Compliance [2] State - Missing 8/21/2006 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8634 Non Compliance [2] State - Missing 8/21/2006 Critical Anti-Discrimination Notice 8634 Non Compliance [2] State - Missing 8/21/2006 Critical Attorney General Information Statement 8634 Non Compliance [2] State - Missing 8/21/2006 Critical Closing Statement / Closing Disclosure 8634 Non Compliance [2] State - Missing 8/21/2006 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8634 Non Compliance [2] State - Missing 8/21/2006 Critical Mortgage Loan Origination Dislcosure 8634 Non Compliance [2] State - Missing 8/21/2006 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 8634 Non Compliance [2] State - Missing 8/21/2006 Critical Notice of Escrow of Taxes and Regular Monthly Payment 8634 Non Compliance [2] State - Missing 8/21/2006 Critical Statutory Authority Disclosure 8635 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 11/10/2006 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 8635 Critical Credit [3] Appraisal Appraisal is 11/10/2006 Incomplete incomplete due to missing completion cert. 8635 Non Compliance [2] Affiliated 11/10/2006 Critical Business Doc Missing 8635 Non Compliance [2] Credit Score 11/10/2006 Critical Disclosure Not Present 8635 Non Compliance [2] HMDA-reportable 11/10/2006 Critical rate spread (1/1/04- 10/1/09) 8635 Non Compliance [2] Initial TIL 11/10/2006 Critical Missing 8635 Non Compliance [2] State - Missing 11/10/2006 Critical Anti-Coercion Notice 8635 Non Compliance [2] State - Missing 11/10/2006 Critical Mortgage Loan Commitment 8635 Non Compliance [2] State - Missing 11/10/2006 Critical Notice to Purchaser- Mortgagor 8635 Non Compliance [2] State - Missing 11/10/2006 Critical Pre-Application Dislcosure 8636 Non Compliance [2] Credit Score 9/6/2006 Critical Disclosure Not Present 8636 Non Compliance [2] State - Missing 9/6/2006 Critical Insurance Disclosure / Right to Choose Insurance Provider 8637 Critical Compliance [3] HUD-1 Final HUD incomplete NO 9/11/2006 Incomplete due to missing page 1 of document. 8637 Non Compliance [2] State - Missing 9/11/2006 Critical Closing Statement / Closing Disclosure 8637 Non Compliance [2] State - Missing 9/11/2006 Critical Notice of Escrow of Taxes and Regular Monthly Payment 8637 Non Compliance [2] State - Missing 9/11/2006 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 8637 Non Compliance [2] State - Missing 9/11/2006 Critical Statutory Authority Disclosure 8638 Non Compliance [2] Credit Score 9/1/2006 Critical Disclosure Not Present 8639 Critical Compliance [3] HUD-1 Final HUD not signed by NO 8/31/2006 Incomplete the borrower or stamped by settlement agent. 8639 Non Compliance [2] Initial GFE 8/31/2006 Critical Date not within 3 days of Initial Application Date 8639 Non Compliance [2] Initial TIL 8/31/2006 Critical Date not within 3 days of Initial Application Date 8639 Non Compliance [2] State - Missing 8/31/2006 Critical Attorney General Information Statement 8639 Non Compliance [2] State - Missing 8/31/2006 Critical Mortgage Loan Origination Dislcosure 8640 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 9/11/2006 underdisclosed >$100 disclosed by $504.74 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8640 Non Compliance [2] Affiliated 9/11/2006 Critical Business Doc Missing 8640 Non Compliance [2] Credit Score 9/11/2006 Critical Disclosure Not Present 8641 Critical Credit [3] Appraisal Appraisal N/A 9/15/2006 Incomplete incomplete due to pages being cut off at the bottom. 8641 Critical Credit [3] Credit Report N/A N/A 9/15/2006 Missing 8641 Non Compliance [2] State - Missing N/A N/A 9/15/2006 Critical Broker Agreement 8641 Non Compliance [2] State - Missing N/A N/A 9/15/2006 Critical Pre-Application Dislcosure 8641 Non Credit [2] Manufactured N/A N/A 9/15/2006 Critical (Double-Wide) 8642 Critical Compliance [3] HUD-1 Final HUD not signed by YES 10/25/2006 Incomplete the borrower or stamped by settlement agent 8642 Non Compliance [2] Credit Score 10/25/2006 Critical Disclosure Not Present 8642 Non Compliance [2] State - Missing 10/25/2006 Critical Application Addedum stating applicant, if married, may apply for a separate account 8642 Non Compliance [2] State - Missing 10/25/2006 Critical Comparison of Sample Mortgage Features: Typical Mortgage 8642 Non Compliance [2] State - Missing 10/25/2006 Critical Consumer Credit Score Disclosure 8642 Non Compliance [2] State - Missing 10/25/2006 Critical Fair Lending Notice 8642 Non Compliance [2] State - Missing 10/25/2006 Critical Finance Lender Information Disclosure 8642 Non Compliance [2] State - Missing 10/25/2006 Critical Impound Authorization Disclosure 8642 Non Compliance [2] State - Missing 10/25/2006 Critical Interim Interest Disclosure 8643 Non Compliance [2] State - Missing 8/28/2006 Critical Borrower's Bill of Rights 8643 Non Compliance [2] State - Missing 8/28/2006 Critical Consumer Caution and Counseling Disclosure 8643 Non Compliance [2] State - Missing 8/28/2006 Critical Insurance Disclosure / Right to Choose Insurance Provider 8644 Critical Credit [3] Initial Initial 9/12/2006 Application application Incomplete incomplete due to missing origination entity information. 8644 Non Compliance [2] State - Missing 9/12/2006 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8645 Non Compliance [2] Affiliated 10/27/2006 Critical Business Doc Missing 8646 Non Compliance [2] Affiliated 9/1/2006 Critical Business Doc Missing 8646 Non Compliance [2] Initial GFE 9/1/2006 Critical Date not within 3 days of Initial Application Date 8646 Non Compliance [2] Initial TIL 9/1/2006 Critical Date not within 3 days of Initial Application Date 8646 Non Compliance [2] State - Missing 9/1/2006 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8646 Non Compliance [2] State - Missing 9/1/2006 Critical Anti-Discrimination Notice 8646 Non Compliance [2] State - Missing 9/1/2006 Critical Attorney General Information Statement 8646 Non Compliance [2] State - Missing 9/1/2006 Critical Closing Statement / Closing Disclosure 8646 Non Compliance [2] State - Missing 9/1/2006 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8646 Non Compliance [2] State - Missing 9/1/2006 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 8646 Non Compliance [2] State - Missing 9/1/2006 Critical Statutory Authority Disclosure 8647 Non Compliance [2] Affiliated 9/28/2006 Critical Business Doc Missing 8647 Non Compliance [2] Credit Score 9/28/2006 Critical Disclosure Not Present 8647 Non Compliance [2] State - Missing 9/28/2006 Critical Anti-Discrimination Notice 8647 Non Compliance [2] State - Missing 9/28/2006 Critical Statutory Authority Disclosure 8648 Critical Compliance [3] TIL Incomplete Final TIL is marked NO 10/13/2006 final and was signed at closing; however, reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. 8648 Non Compliance [2] Affiliated 10/13/2006 Critical Business Doc Missing 8648 Non Compliance [2] Initial GFE 10/13/2006 Critical Date not within 3 days of Initial Application Date 8648 Non Compliance [2] Initial TIL 10/13/2006 Critical Date not within 3 days of Initial Application Date 8648 Non Compliance [2] State - Missing 10/13/2006 Critical Anti-Coercion Notice 8648 Non Compliance [2] State - Missing 10/13/2006 Critical Lock In Agreement 8648 Non Compliance [2] State - Missing 10/13/2006 Critical Pre-Application Dislcosure 8649 Non Compliance [2] Credit Score 8/25/2006 Critical Disclosure Not Present 8649 Non Compliance [2] State - Missing 8/25/2006 Critical Anti-Discrimination Notice 8649 Non Compliance [2] State - Missing 8/25/2006 Critical Closing Statement / Closing Disclosure 8649 Non Compliance [2] State - Missing 8/25/2006 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8649 Non Compliance [2] State - Missing 8/25/2006 Critical Insurance Disclosure 8649 Non Compliance [2] State - Missing 8/25/2006 Critical Mortgage Loan Origination Dislcosure 8649 Non Compliance [2] State - Missing 8/25/2006 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 8649 Non Compliance [2] State - Missing 8/25/2006 Critical Optional Credit Insurance Disclosure 8649 Non Compliance [2] State - Missing 8/25/2006 Critical Statutory Authority Disclosure 8650 Non Compliance [2] Initial GFE N/A N/A 9/21/2006 Critical Date not within 3 days of Initial Application Date 8650 Non Compliance [2] Initial TIL N/A N/A 9/21/2006 Critical Date not within 3 days of Initial Application Date 8650 Non Compliance [2] State - Missing N/A N/A 9/21/2006 Critical Freedom to Choose Insurance Provider disclosure 8650 Non Compliance [2] State - Missing N/A N/A 9/21/2006 Critical Property Tax Benefit Disclosure (State Form 51781 (6-04) 8651 Critical Credit [3] Final 8/18/2006 Application Missing 8651 Non Compliance [2] State - Missing 8/18/2006 Critical Anti-Coercion Notice 8651 Non Compliance [2] State - Missing 8/18/2006 Critical Broker Agreement 8652 Non Compliance [2] Credit Score 9/28/2006 Critical Disclosure Not Present 8652 Non Compliance [2] Initial GFE 9/28/2006 Critical Date not within 3 days of Initial Application Date 8652 Non Compliance [2] Initial TIL 9/28/2006 Critical Date not within 3 days of Initial Application Date 8653 Non Compliance [2] State - Mising 9/13/2006 Critical XXXXX Mortgage Escrow Act Disclosure 8653 Non Compliance [2] State - Missing 9/13/2006 Critical Application Disclosure Statement 8653 Non Compliance [2] State - Missing 9/13/2006 Critical Collateral Protection Act Disclosure 8653 Non Compliance [2] State - Missing 9/13/2006 Critical Commitment Letter 8653 Non Compliance [2] State - Missing 9/13/2006 Critical Description of Underwriting Criteria and Required Documentation 8653 Non Compliance [2] State - Missing 9/13/2006 Critical Escrow Account Disclosure Agreement 8653 Non Compliance [2] State - Missing 9/13/2006 Critical FHA/VA Allowed / Disallowed Borrower Paid Charges Disclosure 8653 Non Compliance [2] State - Missing 9/13/2006 Critical Notice of Choice of Agent or Insurer 8654 Non Compliance [2] State - Missing 9/28/2006 Critical Anti-Coercion Notice 8654 Non Compliance [2] State - Missing 9/28/2006 Critical Notice to Purchaser- Mortgagor 8654 Non Compliance [2] State - Missing 9/28/2006 Critical Pre-Application Dislcosure 8655 Non Compliance [2] Affiliated 8/25/2006 Critical Business Doc Missing 8656 Critical Compliance [3] TIL Incomplete Final TIL is executed NO 9/28/2006 by borrower at closing; however, reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. 8656 Non Compliance [2] Affiliated 9/28/2006 Critical Business Doc Missing 8657 Non Compliance [2] Affiliated 9/25/2006 Critical Business Doc Missing 8657 Non Compliance [2] HMDA-reportable 9/25/2006 Critical rate spread (1/1/04- 10/1/09) 8657 Non Compliance [2] State - Missing 9/25/2006 Critical Borrower's Bill of Rights 8657 Non Compliance [2] State - Missing 9/25/2006 Critical Consumer Caution and Counseling Disclosure 8657 Non Compliance [2] State - Missing 9/25/2006 Critical Dower / Homestead Waiver Rider to Mortgage 8657 Non Compliance [2] State - Missing 9/25/2006 Critical Insurance Disclosure / Right to Choose Insurance Provider 8657 Non Compliance [2] State - Missing 9/25/2006 Critical Rate Lock 8657 Non Credit [2] Manufactured 9/25/2006 Critical (Double-Wide) 8658 Non Compliance [2] Initial GFE N/A N/A 8/31/2006 Critical Date not within 3 days of Initial Application Date 8658 Non Compliance [2] Initial TIL N/A N/A 8/31/2006 Critical Date not within 3 days of Initial Application Date 8658 Non Compliance [2] State - Missing N/A N/A 8/31/2006 Critical Attorney General Information Statement 8658 Non Compliance [2] State - Missing N/A N/A 8/31/2006 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8658 Non Compliance [2] State - Missing N/A N/A 8/31/2006 Critical Mortgage Loan Origination Dislcosure 8658 Non Compliance [2] State - Missing N/A N/A 8/31/2006 Critical Notice of Escrow of Taxes and Regular Monthly Payment 8658 Non Compliance [2] State - Missing N/A N/A 8/31/2006 Critical Statutory Authority Disclosure 8659 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 9/1/2006 underdisclosed >$35 disclosed by $128.19 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8659 Critical Credit [3] Application Final 9/1/2006 Incomplete application is incomplete due to missing origination entity information. 8659 Critical Credit [3] Credit Report 9/1/2006 Missing 8659 Critical Credit [3] Missing Initial 9/1/2006 Application 8659 Non Compliance [2] HMDA-reportable 9/1/2006 Critical rate spread (1/1/04- 10/1/09) 8659 Non Compliance [2] State - Missing 9/1/2006 Critical Property Tax Benefit Disclosure (State Form 51781 (6-04) 8659 Non Credit [2] Manufactured 9/1/2006 Critical (Double-Wide) 8660 Critical Compliance [3] TIL Incomplete Final TIL is executed NO 9/22/2006 by borrower at closing; however reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. 8660 Critical Credit [3] Final 9/22/2006 Application Missing 8660 Critical Credit [3] Missing Initial 9/22/2006 Application 8660 Non Compliance [2] Affiliated 9/22/2006 Critical Business Doc Missing 8660 Non Compliance [2] Initial GFE 9/22/2006 Critical Date not within 3 days of Initial Application Date 8660 Non Compliance [2] Initial TIL 9/22/2006 Critical Date not within 3 days of Initial Application Date 8660 Non Compliance [2] State - Missing 9/22/2006 Critical Notice to Purchaser- Mortgagor 8661 Non Compliance [2] Affiliated 10/6/2006 Critical Business Doc Missing 8661 Non Compliance [2] Initial GFE 10/6/2006 Critical Missing 8661 Non Compliance [2] Missing Notice 10/6/2006 Critical of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure 8661 Non Compliance [2] State - Missing 10/6/2006 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8661 Non Compliance [2] State - Missing 10/6/2006 Critical Anti-Discrimination Notice 8661 Non Compliance [2] State - Missing 10/6/2006 Critical Attorney General Information Statement 8661 Non Compliance [2] State - Missing 10/6/2006 Critical Automated Valuation Report Notice w/ copy of AVM 8661 Non Compliance [2] State - Missing 10/6/2006 Critical Closing Statement / Closing Disclosure 8661 Non Compliance [2] State - Missing 10/6/2006 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8661 Non Compliance [2] State - Missing 10/6/2006 Critical Insurance Disclosure 8661 Non Compliance [2] State - Missing 10/6/2006 Critical Mortgage Loan Origination Dislcosure 8661 Non Compliance [2] State - Missing 10/6/2006 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 8661 Non Compliance [2] State - Missing 10/6/2006 Critical Notice of Escrow of Taxes and Regular Monthly Payment 8661 Non Compliance [2] State - Missing 10/6/2006 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 8661 Non Compliance [2] State - Missing 10/6/2006 Critical Optional Credit Insurance Disclosure 8661 Non Compliance [2] State - Missing 10/6/2006 Critical Statutory Authority Disclosure 8662 Non Compliance [2] Affiliated 9/15/2006 Critical Business Doc Missing 8662 Non Compliance [2] Initial GFE 9/15/2006 Critical Date not within 3 days of Initial Application Date 8662 Non Compliance [2] Initial TIL 9/15/2006 Critical Date not within 3 days of Initial Application Date 8663 Non Compliance [2] Initial GFE 9/22/2006 Critical Date not within 3 days of Initial Application Date 8663 Non Compliance [2] Initial TIL 9/22/2006 Critical Date not within 3 days of Initial Application Date 8663 Non Compliance [2] State - Missing 9/22/2006 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8663 Non Compliance [2] State - Missing 9/22/2006 Critical Attorney General Information Statement 8663 Non Compliance [2] State - Missing 9/22/2006 Critical Closing Statement / Closing Disclosure 8663 Non Compliance [2] State - Missing 9/22/2006 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8663 Non Compliance [2] State - Missing 9/22/2006 Critical Notice of Escrow of Taxes and Regular Monthly Payment 8663 Non Compliance [2] State - Missing 9/22/2006 Critical Statutory Authority Disclosure 8664 Non Compliance [2] Affiliated N/A N/A 9/22/2006 Critical Business Doc Missing 8665 Critical Compliance [3] TIL Incomplete Final TIL is executed NO 9/29/2006 by borrower at closing; however reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. 8665 Non Compliance [2] Credit Score 9/29/2006 Critical Disclosure Not Present 8665 Non Compliance [2] HMDA-reportable 9/29/2006 Critical rate spread (1/1/04- 10/1/09) 8665 Non Compliance [2] State - Missing 9/29/2006 Critical Notice to Purchaser- Mortgagor 8665 Non Compliance [2] State - Missing 9/29/2006 Critical Pre-Application Dislcosure 8666 Non Compliance [2] Initial TIL 11/15/2006 Critical Date not within 3 days of Initial Application Date 8666 Non Compliance [2] State - Missing 11/15/2006 Critical Property Tax Benefit Disclosure (State Form 51781 (6-04) 8668 Non Compliance [2] Initial GFE 9/28/2006 Critical Date not within 3 days of Initial Application Date 8668 Non Compliance [2] Initial TIL 9/28/2006 Critical Date not within 3 days of Initial Application Date 8668 Non Compliance [2] State - Missing 9/28/2006 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8668 Non Compliance [2] State - Missing 9/28/2006 Critical Attorney General Information Statement 8668 Non Compliance [2] State - Missing 9/28/2006 Critical Closing Statement / Closing Disclosure 8668 Non Compliance [2] State - Missing 9/28/2006 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8668 Non Compliance [2] State - Missing 9/28/2006 Critical Notice of Escrow of Taxes and Regular Monthly Payment 8668 Non Compliance [2] State - Missing 9/28/2006 Critical Statutory Authority Disclosure 8669 Non Compliance [2] HMDA-reportable 10/20/2006 Critical rate spread (1/1/04- 10/1/09) 8670 Non Compliance [2] Affiliated 9/20/2006 Critical Business Doc Missing 8670 Non Compliance [2] State - Missing 9/20/2006 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8670 Non Compliance [2] State - Missing 9/20/2006 Critical Attorney General Information Statement 8670 Non Compliance [2] State - Missing 9/20/2006 Critical Closing Statement / Closing Disclosure 8670 Non Compliance [2] State - Missing 9/20/2006 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8670 Non Compliance [2] State - Missing 9/20/2006 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 8670 Non Compliance [2] State - Missing 9/20/2006 Critical Statutory Authority Disclosure 8672 Non Compliance [2] Affiliated 10/16/2006 Critical Business Doc Missing 8673 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 10/13/2006 underdisclosed >$100 disclosed by $185.00 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8673 Non Compliance [2] Initial GFE 10/13/2006 Critical Date not within 3 days of Initial Application Date 8673 Non Compliance [2] Initial TIL 10/13/2006 Critical Date not within 3 days of Initial Application Date 8674 Non Compliance [2] Affiliated 10/26/2006 Critical Business Doc Missing 8674 Non Compliance [2] HMDA-reportable 10/26/2006 Critical rate spread (1/1/04- 10/1/09) 8674 Non Compliance [2] Initial GFE 10/26/2006 Critical Date not within 3 days of Initial Application Date 8674 Non Compliance [2] Initial TIL 10/26/2006 Critical Date not within 3 days of Initial Application Date 8674 Non Compliance [2] State - Missing 10/26/2006 Critical Borrower's Bill of Rights 8674 Non Compliance [2] State - Missing 10/26/2006 Critical Consumer Caution and Counseling Disclosure 8674 Non Compliance [2] State - Missing 10/26/2006 Critical Dower / Homestead Waiver Rider to Mortgage 8674 Non Compliance [2] State - Missing 10/26/2006 Critical Insurance Disclosure / Right to Choose Insurance Provider 8674 Non Compliance [2] State - Missing 10/26/2006 Critical Rate Lock 8675 Non Compliance [2] State - Missing 10/12/2006 Critical Property Tax Benefit Disclosure (State Form 51781 (6-04) 8676 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 10/13/2006 underdisclosed >$35 disclosed by $54.00 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8676 Non Credit [2] Manufactured 10/13/2006 Critical (Double-Wide) 8677 Non Compliance [2] Credit Score 10/31/2006 Critical Disclosure Not Present 8677 Non Compliance [2] Initial GFE 10/31/2006 Critical Date not within 3 days of Initial Application Date 8677 Non Compliance [2] Initial TIL 10/31/2006 Critical Date not within 3 days of Initial Application Date 8677 Non Compliance [2] State - Missing 10/31/2006 Critical Property Tax Benefit Disclosure (State Form 51781 (6-04) 8678 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 9/29/2006 underdisclosed >$100 disclosed by $230.42 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8678 Critical Credit [3] Credit Report 9/29/2006 Missing 8678 Critical Credit [3] Final 9/29/2006 Application Missing 8678 Critical Credit [3] Missing Initial 9/29/2006 Application 8678 Non Compliance [2] State - Missing 9/29/2006 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8678 Non Compliance [2] State - Missing 9/29/2006 Critical Attorney General Information Statement 8678 Non Compliance [2] State - Missing 9/29/2006 Critical Closing Statement / Closing Disclosure 8678 Non Compliance [2] State - Missing 9/29/2006 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8678 Non Compliance [2] State - Missing 9/29/2006 Critical Mortgage Loan Origination Dislcosure 8678 Non Compliance [2] State - Missing 9/29/2006 Critical Notice of Escrow of Taxes and Regular Monthly Payment 8678 Non Compliance [2] State - Missing 9/29/2006 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 8678 Non Compliance [2] State - Missing 9/29/2006 Critical Statutory Authority Disclosure 8679 Critical Credit [3] Mortgage/DOT Mortgage 10/6/2006 Incomplete incomplete due to the origination date being 10/6/2006, however the notary date reflects 9/6/2006. 8679 Non Compliance [2] Affiliated 10/6/2006 Critical Business Doc Missing 8680 Non Compliance [2] State - Mising 10/20/2006 Critical XXXXX Mortgage Escrow Act Disclosure 8680 Non Compliance [2] State - Missing 10/20/2006 Critical Borrower Information Document 8680 Non Compliance [2] State - Missing 10/20/2006 Critical Description of Underwriting Criteria and Required Documentation 8681 Non Compliance [2] Initial GFE 10/16/2006 Critical Date not within 3 days of Initial Application Date 8681 Non Compliance [2] Initial TIL 10/16/2006 Critical Missing 8682 Non Compliance [2] Initial GFE 10/4/2006 Critical Date not within 3 days of Initial Application Date 8682 Non Compliance [2] Initial TIL 10/4/2006 Critical Date not within 3 days of Initial Application Date 8682 Non Compliance [2] State - Missing 10/4/2006 Critical Consumer Caution and Counseling Disclosure 8682 Non Compliance [2] State - Missing 10/4/2006 Critical Dower / Homestead Waiver Rider to Mortgage 8682 Non Compliance [2] State - Missing 10/4/2006 Critical Insurance Disclosure / Right to Choose Insurance Provider 8683 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 11/14/2006 underdisclosed >$35 disclosed $65.68 which - 1yr for Refinance exceeds the $35 affirmative, tolerance for 3yrs for refinances. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8683 Non Compliance [2] Affiliated 11/14/2006 Critical Business Doc Missing 8683 Non Compliance [2] Missing Notice 11/14/2006 Critical of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure 8683 Non Compliance [2] State - Missing 11/14/2006 Critical Anti-Discrimination Notice 8683 Non Compliance [2] State - Missing 11/14/2006 Critical Attorney General Information Statement 8683 Non Compliance [2] State - Missing 11/14/2006 Critical Insurance Disclosure 8683 Non Compliance [2] State - Missing 11/14/2006 Critical Notice of Escrow of Taxes and Regular Monthly Payment 8683 Non Compliance [2] State - Missing 11/14/2006 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 8683 Non Compliance [2] State - Missing 11/14/2006 Critical Optional Credit Insurance Disclosure 8683 Non Compliance [2] State - Missing 11/14/2006 Critical Statutory Authority Disclosure 8684 Non Compliance [2] Affiliated 10/10/2006 Critical Business Doc Missing 8684 Non Compliance [2] Credit Score 10/10/2006 Critical Disclosure Not Present 8684 Non Compliance [2] HMDA-reportable 10/10/2006 Critical rate spread (1/1/04- 10/1/09) 8684 Non Compliance [2] State - Missing 10/10/2006 Critical Rate Lock 8685 Non Compliance [2] Affiliated 10/12/2006 Critical Business Doc Missing 8685 Non Compliance [2] Credit Score 10/12/2006 Critical Disclosure Not Present 8686 Non Credit [2] Combined Orig 10/3/2006 Critical LTV >100% 8687 Non Compliance [2] Initial GFE 12/7/2006 Critical Date not within 3 days of Initial Application Date 8687 Non Compliance [2] Initial TIL 12/7/2006 Critical Date not within 3 days of Initial Application Date 8687 Non Compliance [2] State - Missing 12/7/2006 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8687 Non Compliance [2] State - Missing 12/7/2006 Critical Attorney General Information Statement 8687 Non Compliance [2] State - Missing 12/7/2006 Critical Notice of Escrow of Taxes and Regular Monthly Payment 8688 Non Compliance [2] Affiliated 12/22/2006 Critical Business Doc Missing 8689 Non Compliance [2] Affiliated 10/12/2006 Critical Business Doc Missing 8689 Non Compliance [2] State - Missing 10/12/2006 Critical Anti-Discrimination Notice 8689 Non Compliance [2] State - Missing 10/12/2006 Critical Attorney General Information Statement 8689 Non Compliance [2] State - Missing 10/12/2006 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 8689 Non Compliance [2] State - Missing 10/12/2006 Critical Statutory Authority Disclosure 8690 Non Compliance [2] Initial GFE 12/13/2006 Critical Date not within 3 days of Initial Application Date 8691 Non Compliance [2] Credit Score 12/27/2006 Critical Disclosure Not Present 8691 Non Compliance [2] State - Missing 12/27/2006 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8692 Non Compliance [2] Credit Score 1/31/2007 Critical Disclosure Not Present 8692 Non Compliance [2] State - Missing 1/31/2007 Critical Insurance Disclosure / Right to Choose Insurance Provider 8692 Non Compliance [2] State - Missing 1/31/2007 Critical Rate Lock 8693 Non Compliance [2] Credit Score 11/22/2006 Critical Disclosure Not Present 8693 Non Compliance [2] Missing Notice 11/22/2006 Critical of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure 8693 Non Compliance [2] State - Missing 11/22/2006 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8693 Non Compliance [2] State - Missing 11/22/2006 Critical Anti-Discrimination Notice 8693 Non Compliance [2] State - Missing 11/22/2006 Critical Attorney General Information Statement 8693 Non Compliance [2] State - Missing 11/22/2006 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8693 Non Compliance [2] State - Missing 11/22/2006 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 8693 Non Compliance [2] State - Missing 11/22/2006 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 8693 Non Compliance [2] State - Missing 11/22/2006 Critical Statutory Authority Disclosure 8694 Critical Credit [3] Initial Incomplete 10/25/2006 Application initial Incomplete application due to missing the borrower's signature but marked as taken in a face to face interview. 8695 Critical Credit [3] Missing Initial 10/20/2006 Application 8695 Non Compliance [2] Affiliated 10/20/2006 Critical Business Doc Missing 8695 Non Compliance [2] Initial GFE 10/20/2006 Critical Date not within 3 days of Initial Application Date 8695 Non Compliance [2] Initial TIL 10/20/2006 Critical Missing 8695 Non Credit [2] Combined Orig 10/20/2006 Critical LTV >100% 8696 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 10/20/2006 underdisclosed >$100 disclosed by $298.66 - 1yr for Purchase which exceeds the affirmative, $100.00 tolerance for 3yrs for purchase transactions. rescindable Unable to determine the transactions. reason for under Unlimited as a disclosure due to defense to missing itemization of foreclosure. amount financed. Assignee liability. The loan is outside the SOL. 8696 Non Compliance [2] Affiliated 10/20/2006 Critical Business Doc Missing 8696 Non Compliance [2] Loan is subject Loan is subject to IL 10/20/2006 Critical to IL Predatory HB 4050 Pilot program. Lending Database Certificate of Program Exemption from IL HB 4050 Pilot program found in file. 8697 Non Compliance [2] Credit Score 12/1/2006 Critical Disclosure Not Present 8697 Non Compliance [2] HMDA-reportable 12/1/2006 Critical rate spread (1/1/04- 10/1/09) 8697 Non Compliance [2] State - Missing 12/1/2006 Critical Property Tax Benefit Disclosure (State Form 51781 (6-04) 8698 Critical Credit [3] Final 10/27/2006 Application Missing 8698 Non Compliance [2] Missing Notice 10/27/2006 Critical of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure 8698 Non Compliance [2] State - Missing 10/27/2006 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8698 Non Compliance [2] State - Missing 10/27/2006 Critical Anti-Discrimination Notice 8698 Non Compliance [2] State - Missing 10/27/2006 Critical Attorney General Information Statement 8698 Non Compliance [2] State - Missing 10/27/2006 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8698 Non Compliance [2] State - Missing 10/27/2006 Critical Insurance Disclosure 8698 Non Compliance [2] State - Missing 10/27/2006 Critical Mortgage Loan Origination Dislcosure 8698 Non Compliance [2] State - Missing 10/27/2006 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 8698 Non Compliance [2] State - Missing 10/27/2006 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 8698 Non Compliance [2] State - Missing 10/27/2006 Critical Statutory Authority Disclosure 8699 Non Compliance [2] Affiliated 12/27/2006 Critical Business Doc Missing 8699 Non Compliance [2] Initial GFE 12/27/2006 Critical Date not within 3 days of Initial Application Date 8699 Non Compliance [2] Initial TIL 12/27/2006 Critical Date not within 3 days of Initial Application Date 8699 Non Compliance [2] State - Missing 12/27/2006 Critical Consumer Caution and Counseling Disclosure 8699 Non Compliance [2] State - Missing 12/27/2006 Critical Dower / Homestead Waiver Rider to Mortgage 8699 Non Compliance [2] State - Missing 12/27/2006 Critical Insurance Disclosure / Right to Choose Insurance Provider 8701 Non Compliance [2] Affiliated 11/17/2006 Critical Business Doc Missing 8701 Non Compliance [2] Initial GFE 11/17/2006 Critical Date not within 3 days of Initial Application Date 8701 Non Compliance [2] Initial TIL 11/17/2006 Critical Date not within 3 days of Initial Application Date 8701 Non Compliance [2] State - Missing 11/17/2006 Critical Anti-Discrimination Notice 8701 Non Compliance [2] State - Missing 11/17/2006 Critical Attorney General Information Statement 8701 Non Compliance [2] State - Missing 11/17/2006 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8701 Non Compliance [2] State - Missing 11/17/2006 Critical Notice of Escrow of Taxes and Regular Monthly Payment 8701 Non Compliance [2] State - Missing 11/17/2006 Critical Statutory Authority Disclosure 8702 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 11/21/2006 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 8702 Critical Credit [3] Final 11/21/2006 Application Missing 8702 Critical Credit [3] Missing Initial 11/21/2006 Application 8702 Non Compliance [2] Credit Score 11/21/2006 Critical Disclosure Not Present 8703 Non Compliance [2] State - Missing 12/7/2006 Critical Property Tax Benefit Disclosure (State Form 51781 (6-04) 8705 Critical Compliance [3] TIL Incomplete Final TIL incomplete NO 11/29/2006 due not being executed by the borrower. 8705 Non Compliance [2] Missing Notice 11/29/2006 Critical of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure 8705 Non Compliance [2] State - Missing 11/29/2006 Critical Closing Statement / Closing Disclosure 8705 Non Compliance [2] State - Missing 11/29/2006 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8705 Non Compliance [2] State - Missing 11/29/2006 Critical Mortgage Loan Origination Dislcosure 8705 Non Compliance [2] State - Missing 11/29/2006 Critical Notice of Escrow of Taxes and Regular Monthly Payment 8705 Non Compliance [2] State - Missing 11/29/2006 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 8705 Non Compliance [2] State - Missing 11/29/2006 Critical Optional Credit Insurance Disclosure 8706 Critical Compliance [3] HUD-1 Missing NO 12/13/2006 8706 Non Compliance [2] Affiliated 12/13/2006 Critical Business Doc Missing 8706 Non Compliance [2] Credit Score 12/13/2006 Critical Disclosure Not Present 8706 Non Compliance [2] State - Missing 12/13/2006 Critical Borrower's Bill of Rights 8706 Non Compliance [2] State - Missing 12/13/2006 Critical Consumer Caution and Counseling Disclosure 8706 Non Compliance [2] State - Missing 12/13/2006 Critical Dower / Homestead Waiver Rider to Mortgage 8706 Non Compliance [2] State - Missing 12/13/2006 Critical Insurance Disclosure / Right to Choose Insurance Provider 8706 Non Compliance [2] State - Missing 12/13/2006 Critical Rate Lock 8708 Non Compliance [2] HMDA-reportable 1/9/2007 Critical rate spread (1/1/04- 10/1/09) 8708 Non Compliance [2] Initial GFE 1/9/2007 Critical Date not within 3 days of Initial Application Date 8708 Non Compliance [2] Initial TIL 1/9/2007 Critical Date not within 3 days of Initial Application Date 8709 Critical Compliance [3] TIL Incomplete Final TIL is marked NO 11/28/2006 final and was signed at closing; however, reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. 8709 Non Compliance [2] Credit Score 11/28/2006 Critical Disclosure Not Present 8710 Non Compliance [2] State - Missing 3/9/2007 Critical Dower / Homestead Waiver Rider to Mortgage 8711 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 11/17/2006 underdisclosed >$35 disclosed by $1103.40 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8711 Non Compliance [2] State - Missing 11/17/2006 Critical Insurance Disclosure / Right to Choose Insurance Provider 8713 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 12/6/2006 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 8713 Non Compliance [2] Affiliated 12/6/2006 Critical Business Doc Missing 8713 Non Compliance [2] Initial GFE 12/6/2006 Critical Date not within 3 days of Initial Application Date 8713 Non Compliance [2] Initial TIL 12/6/2006 Critical Date not within 3 days of Initial Application Date 8714 Critical Compliance [3] HUD-1 Final HUD incomplete YES 12/22/2006 Incomplete due to not being signed by the borrower or stamped by settlement agent. 8714 Non Compliance [2] State - Missing 12/22/2006 Critical Anti-Coercion Notice 8714 Non Compliance [2] State - Missing 12/22/2006 Critical Lock In Agreement 8714 Non Compliance [2] State - Missing 12/22/2006 Critical Notice of Material Change of Mortgage Loan Terms 8714 Non Compliance [2] State - Missing 12/22/2006 Critical Pre-Application Dislcosure 8715 Critical Credit [3] Credit Report 12/7/2006 Missing 8715 Non Compliance [2] Affiliated 12/7/2006 Critical Business Doc Missing 8715 Non Compliance [2] Credit Score 12/7/2006 Critical Disclosure Not Present 8715 Non Compliance [2] HMDA-reportable 12/7/2006 Critical rate spread (1/1/04- 10/1/09) 8715 Non Compliance [2] State - Missing 12/7/2006 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8715 Non Compliance [2] State - Missing 12/7/2006 Critical Attorney General Information Statement 8715 Non Compliance [2] State - Missing 12/7/2006 Critical Closing Statement / Closing Disclosure 8715 Non Compliance [2] State - Missing 12/7/2006 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8715 Non Compliance [2] State - Missing 12/7/2006 Critical Notice of Escrow of Taxes and Regular Monthly Payment 8715 Non Compliance [2] State - Missing 12/7/2006 Critical Statutory Authority Disclosure 8716 Non Compliance [2] Affiliated N/A N/A 12/6/2006 Critical Business Doc Missing 8716 Non Compliance [2] Missing Notice N/A N/A 12/6/2006 Critical of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure 8716 Non Compliance [2] State - Missing N/A N/A 12/6/2006 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8716 Non Compliance [2] State - Missing N/A N/A 12/6/2006 Critical Anti-Discrimination Notice 8716 Non Compliance [2] State - Missing N/A N/A 12/6/2006 Critical Attorney General Information Statement 8716 Non Compliance [2] State - Missing N/A N/A 12/6/2006 Critical Closing Statement / Closing Disclosure 8716 Non Compliance [2] State - Missing N/A N/A 12/6/2006 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8716 Non Compliance [2] State - Missing N/A N/A 12/6/2006 Critical Insurance Disclosure 8716 Non Compliance [2] State - Missing N/A N/A 12/6/2006 Critical Mortgage Loan Origination Dislcosure 8716 Non Compliance [2] State - Missing N/A N/A 12/6/2006 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 8716 Non Compliance [2] State - Missing N/A N/A 12/6/2006 Critical Notice of Escrow of Taxes and Regular Monthly Payment 8716 Non Compliance [2] State - Missing N/A N/A 12/6/2006 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 8716 Non Compliance [2] State - Missing N/A N/A 12/6/2006 Critical Optional Credit Insurance Disclosure 8716 Non Compliance [2] State - Missing N/A N/A 12/6/2006 Critical Statutory Authority Disclosure 8717 Critical Credit [3] Final 11/20/2006 Application Missing 8717 Non Compliance [2] Affiliated 11/20/2006 Critical Business Doc Missing 8717 Non Compliance [2] State - Missing 11/20/2006 Critical Borrower's Bill of Rights 8717 Non Compliance [2] State - Missing 11/20/2006 Critical Consumer Caution and Counseling Disclosure 8717 Non Compliance [2] State - Missing 11/20/2006 Critical Insurance Disclosure / Right to Choose Insurance Provider 8718 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 12/8/2006 underdisclosed >$35 disclosed by $72.54 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8718 Non Compliance [2] State - Missing 12/8/2006 Critical Borrower's Bill of Rights 8718 Non Compliance [2] State - Missing 12/8/2006 Critical Consumer Caution and Counseling Disclosure 8718 Non Compliance [2] State - Missing 12/8/2006 Critical Insurance Disclosure / Right to Choose Insurance Provider 8719 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 11/16/2006 underdisclosed >$100 disclosed by $210.86 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. Unable foreclosure. to apply the $295 Assignee application fee credit liability. The on line 216 of the HUD loan is outside due no application fee the SOL. being charged to the borrower. 8719 Critical Credit [3] Initial Initial 11/16/2006 Application application Incomplete incomplete due to missing origination entity information. 8719 Non Compliance [2] Affiliated 11/16/2006 Critical Business Doc Missing 8719 Non Compliance [2] State - Missing 11/16/2006 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8719 Non Compliance [2] State - Missing 11/16/2006 Critical Attorney General Information Statement 8719 Non Compliance [2] State - Missing 11/16/2006 Critical Closing Statement / Closing Disclosure 8719 Non Compliance [2] State - Missing 11/16/2006 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8719 Non Compliance [2] State - Missing 11/16/2006 Critical Notice of Escrow of Taxes and Regular Monthly Payment 8719 Non Compliance [2] State - Missing 11/16/2006 Critical Statutory Authority Disclosure 8720 Non Compliance [2] HMDA-reportable 1/11/2007 Critical rate spread (1/1/04- 10/1/09) 8721 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 12/18/2006 underdisclosed >$100 disclosed by $111.66 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8721 Non Compliance [2] Affiliated 12/18/2006 Critical Business Doc Missing 8721 Non Compliance [2] Initial GFE 12/18/2006 Critical Missing 8721 Non Compliance [2] Missing Notice 12/18/2006 Critical of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure 8721 Non Compliance [2] State - Missing 12/18/2006 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8721 Non Compliance [2] State - Missing 12/18/2006 Critical Anti-Discrimination Notice 8721 Non Compliance [2] State - Missing 12/18/2006 Critical Attorney General Information Statement 8721 Non Compliance [2] State - Missing 12/18/2006 Critical Automated Valuation Report Notice w/ copy of AVM 8721 Non Compliance [2] State - Missing 12/18/2006 Critical Closing Statement / Closing Disclosure 8721 Non Compliance [2] State - Missing 12/18/2006 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8721 Non Compliance [2] State - Missing 12/18/2006 Critical Insurance Disclosure 8721 Non Compliance [2] State - Missing 12/18/2006 Critical Mortgage Loan Origination Dislcosure 8721 Non Compliance [2] State - Missing 12/18/2006 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 8721 Non Compliance [2] State - Missing 12/18/2006 Critical Notice of Escrow of Taxes and Regular Monthly Payment 8721 Non Compliance [2] State - Missing 12/18/2006 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 8721 Non Compliance [2] State - Missing 12/18/2006 Critical Optional Credit Insurance Disclosure 8721 Non Compliance [2] State - Missing 12/18/2006 Critical Statutory Authority Disclosure 8722 Non Compliance [2] State - Missing 11/30/2006 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8722 Non Compliance [2] State - Missing 11/30/2006 Critical Attorney General Information Statement 8722 Non Compliance [2] State - Missing 11/30/2006 Critical Closing Statement / Closing Disclosure 8722 Non Compliance [2] State - Missing 11/30/2006 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8722 Non Compliance [2] State - Missing 11/30/2006 Critical Notice of Escrow of Taxes and Regular Monthly Payment 8722 Non Compliance [2] State - Missing 11/30/2006 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 8722 Non Compliance [2] State - Missing 11/30/2006 Critical Statutory Authority Disclosure 8723 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 12/6/2006 underdisclosed >$35 disclosed by $44.64 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8723 Critical Credit [3] Initial 12/6/2006 Application Unsigned 8723 Non Compliance [2] State - Missing 12/6/2006 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8723 Non Compliance [2] State - Missing 12/6/2006 Critical Attorney General Information Statement 8723 Non Compliance [2] State - Missing 12/6/2006 Critical Closing Statement / Closing Disclosure 8723 Non Compliance [2] State - Missing 12/6/2006 Critical Notice of Escrow of Taxes and Regular Monthly Payment 8723 Non Compliance [2] State - Missing 12/6/2006 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 8723 Non Compliance [2] State - Missing 12/6/2006 Critical Statutory Authority Disclosure 8724 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 12/12/2006 underdisclosed >$35 disclosed by $101.09 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing TIL itemization defense to of amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8724 Non Compliance [2] Affiliated 12/12/2006 Critical Business Doc Missing 8724 Non Compliance [2] HMDA-reportable 12/12/2006 Critical rate spread (1/1/04- 10/1/09) 8724 Non Compliance [2] State - Missing 12/12/2006 Critical Borrower's Bill of Rights 8724 Non Compliance [2] State - Missing 12/12/2006 Critical Insurance Disclosure / Right to Choose Insurance Provider 8725 Non Compliance [2] Affiliated 12/6/2006 Critical Business Doc Missing 8725 Non Compliance [2] State - Missing 12/6/2006 Critical Borrower's Bill of Rights 8725 Non Compliance [2] State - Missing 12/6/2006 Critical Consumer Caution and Counseling Disclosure 8726 Non Compliance [2] Affiliated N/A N/A 12/15/2006 Critical Business Doc Missing 8726 Non Compliance [2] State - Missing N/A N/A 12/15/2006 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8726 Non Compliance [2] State - Missing N/A N/A 12/15/2006 Critical Attorney General Information Statement 8726 Non Compliance [2] State - Missing N/A N/A 12/15/2006 Critical Closing Statement / Closing Disclosure 8726 Non Compliance [2] State - Missing N/A N/A 12/15/2006 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8726 Non Compliance [2] State - Missing N/A N/A 12/15/2006 Critical Insurance Disclosure 8726 Non Compliance [2] State - Missing N/A N/A 12/15/2006 Critical Statutory Authority Disclosure 8726 Non Credit [2] Combined Orig N/A N/A 12/15/2006 Critical LTV >100% 8727 Non Compliance [2] Affiliated 11/28/2006 Critical Business Doc Missing 8727 Non Compliance [2] Initial GFE 11/28/2006 Critical Date not within 3 days of Initial Application Date 8727 Non Compliance [2] Initial TIL 11/28/2006 Critical Date not within 3 days of Initial Application Date 8727 Non Compliance [2] State - Missing 11/28/2006 Critical Anti-Coercion Notice 8727 Non Compliance [2] State - Missing 11/28/2006 Critical Broker Agreement 8727 Non Compliance [2] State - Missing 11/28/2006 Critical Lock In Agreement 8727 Non Compliance [2] State - Missing 11/28/2006 Critical Notice to Purchaser- Mortgagor 8727 Non Compliance [2] State - Missing 11/28/2006 Critical Pre-Application Dislcosure 8728 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 12/18/2006 underdisclosed >$100 disclosed by $551.06 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine the reason transactions. for the under Unlimited as a disclosure due to defense to missing the itemization foreclosure. of amount financed. Assignee There is a Lender liability. The credit on line 205 for loan is outside $205 and a Seller the SOL. credit on line 208 for $244.75 which is not itemized therefore excluded. 8728 Non Compliance [2] Affiliated 12/18/2006 Critical Business Doc Missing 8728 Non Compliance [2] State - Missing 12/18/2006 Critical Anti-Discrimination Notice 8729 Non Compliance [2] Initial GFE N/A N/A 2/28/2007 Critical Date not within 3 days of Initial Application Date 8729 Non Compliance [2] Initial TIL N/A N/A 2/28/2007 Critical Date not within 3 days of Initial Application Date 8729 Non Compliance [2] State - Missing N/A N/A 2/28/2007 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8729 Non Compliance [2] State - Missing N/A N/A 2/28/2007 Critical Attorney General Information Statement 8729 Non Compliance [2] State - Missing N/A N/A 2/28/2007 Critical Closing Statement / Closing Disclosure 8729 Non Compliance [2] State - Missing N/A N/A 2/28/2007 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8729 Non Compliance [2] State - Missing N/A N/A 2/28/2007 Critical Insurance Disclosure 8729 Non Compliance [2] State - Missing N/A N/A 2/28/2007 Critical Notice of Escrow of Taxes and Regular Monthly Payment 8730 Non Compliance [2] Initial GFE 1/26/2007 Critical Date not within 3 days of Initial Application Date 8730 Non Compliance [2] Initial TIL 1/26/2007 Critical Date not within 3 days of Initial Application Date 8730 Non Compliance [2] State - Missing 1/26/2007 Critical Property Tax Benefit Disclosure (State Form 51781 (6-04) 8731 Non Compliance [2] Affiliated 12/15/2006 Critical Business Doc Missing 8731 Non Compliance [2] State - Missing 12/15/2006 Critical Borrower's Bill of Rights 8731 Non Compliance [2] State - Missing 12/15/2006 Critical Consumer Caution and Counseling Disclosure 8731 Non Compliance [2] State - Missing 12/15/2006 Critical Insurance Disclosure / Right to Choose Insurance Provider 8732 Critical Compliance [3] HUD-1 Final HUD incomplete NO 12/14/2006 Incomplete due to line 811 referencing an additional fee on page 3, however, page 3 is missing, unable to determine if all fees were tested. 8732 Critical Compliance [3] TIL Missing NO 12/14/2006 8732 Critical Credit [3] Appraisal 12/14/2006 Missing 8732 Critical Credit [3] Credit Report 12/14/2006 Missing 8732 Critical Credit [3] Final 12/14/2006 Application Missing 8732 Critical Credit [3] Missing Initial 12/14/2006 Application 8732 Non Compliance [2] Credit Score 12/14/2006 Critical Disclosure Not Present 8732 Non Compliance [2] Initial GFE 12/14/2006 Critical Missing 8732 Non Compliance [2] Initial TIL 12/14/2006 Critical Missing 8732 Non Compliance [2] State - Missing 12/14/2006 Critical Insurance Disclosure / Right to Choose Insurance Provider 8733 Non Compliance [2] Credit Score 12/8/2006 Critical Disclosure Not Present 8733 Non Compliance [2] Initial GFE 12/8/2006 Critical Missing 8733 Non Compliance [2] Initial TIL 12/8/2006 Critical Missing 8733 Non Compliance [2] State - Missing 12/8/2006 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8733 Non Compliance [2] State - Missing 12/8/2006 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 8734 Critical Compliance [3] ROR Missing ROR - 3yrs for 1/8/2007 rescindable transactions. The loan is outside the SOL. 8734 Critical Credit [3] Appraisal 1/8/2007 Missing 8734 Non Compliance [2] State - Missing 1/8/2007 Critical Consumer Caution and Counseling Disclosure 8734 Non Compliance [2] State - Missing 1/8/2007 Critical Rate Lock 8736 Non Compliance [2] State - Missing 11/30/2006 Critical Insurance Disclosure / Right to Choose Insurance Provider 8737 Critical Credit [3] Credit Report 1/11/2007 Missing 8737 Non Compliance [2] Credit Score 1/11/2007 Critical Disclosure Not Present 8737 Non Compliance [2] State - Missing 1/11/2007 Critical Application Disclosure Statement 8737 Non Compliance [2] State - Missing 1/11/2007 Critical Borrower Information Document 8737 Non Compliance [2] State - Missing 1/11/2007 Critical Broker Agreement 8737 Non Compliance [2] State - Missing 1/11/2007 Critical Commitment Letter 8737 Non Compliance [2] State - Missing 1/11/2007 Critical Description of Underwriting Criteria and Required Documentation 8737 Non Compliance [2] State - Missing 1/11/2007 Critical Loan Brokerage Disclosure Statement 8737 Non Compliance [2] State - Missing 1/11/2007 Critical Rate and Points Lock/Float Agreement 8738 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 2/23/2007 underdisclosed >$100 disclosed by $233.27 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8738 Non Compliance [2] Initial GFE 2/23/2007 Critical Date not within 3 days of Initial Application Date 8738 Non Compliance [2] Initial TIL 2/23/2007 Critical Date not within 3 days of Initial Application Date 8738 Non Compliance [2] State - Missing 2/23/2007 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8738 Non Compliance [2] State - Missing 2/23/2007 Critical Attorney General Information Statement 8738 Non Compliance [2] State - Missing 2/23/2007 Critical Mortgage Loan Origination Dislcosure 8738 Non Compliance [2] State - Missing 2/23/2007 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 8738 Non Compliance [2] State - Missing 2/23/2007 Critical Statutory Authority Disclosure 8739 Critical Credit [3] Missing Initial 12/29/2006 Application 8739 Non Compliance [2] Affiliated 12/29/2006 Critical Business Doc Missing 8739 Non Compliance [2] Initial GFE 12/29/2006 Critical Missing 8739 Non Compliance [2] State - Mising 12/29/2006 Critical XXXXX Mortgage Escrow Act Disclosure 8739 Non Compliance [2] State - Missing 12/29/2006 Critical Application Disclosure Statement 8739 Non Compliance [2] State - Missing 12/29/2006 Critical Borrower Information Document 8739 Non Compliance [2] State - Missing 12/29/2006 Critical Broker Agreement 8739 Non Compliance [2] State - Missing 12/29/2006 Critical Collateral Protection Act Disclosure 8739 Non Compliance [2] State - Missing 12/29/2006 Critical Description of Underwriting Criteria and Required Documentation 8739 Non Compliance [2] State - Missing 12/29/2006 Critical Escrow Account Disclosure Agreement 8739 Non Compliance [2] State - Missing 12/29/2006 Critical Loan Brokerage Disclosure Statement 8739 Non Compliance [2] State - Missing 12/29/2006 Critical Loan Product Choice / Prepayment Penalty Disclosure 8739 Non Compliance [2] State - Missing 12/29/2006 Critical Notice of Choice of Agent or Insurer 8739 Non Compliance [2] State - Missing 12/29/2006 Critical Rate and Points Lock/Float Agreement 8740 Critical Compliance [3] HUD-1 Final HUD incomplete YES 1/3/2007 Incomplete due to bottom of page 1 being cut off, all fees were able to be captured from the HUD. Final HUD not signed by the borrower or stamped by settlement agent. 8741 Non Compliance [2] Initial GFE 2/23/2007 Critical Date not within 3 days of Initial Application Date 8741 Non Compliance [2] Initial TIL 2/23/2007 Critical Date not within 3 days of Initial Application Date 8742 Critical Credit [3] Missing Initial 1/16/2007 Application 8742 Non Compliance [2] Affiliated 1/16/2007 Critical Business Doc Missing 8742 Non Compliance [2] Initial GFE 1/16/2007 Critical Date not within 3 days of Initial Application Date 8742 Non Compliance [2] Initial TIL 1/16/2007 Critical Date not within 3 days of Initial Application Date 8742 Non Compliance [2] State - Missing 1/16/2007 Critical Description of Underwriting Criteria and Required Documentation 8743 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 1/25/2007 underdisclosed >$35 disclosed by $316.05 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8743 Non Compliance [2] State - Missing 1/25/2007 Critical Consumer Caution and Counseling Disclosure 8744 Non Compliance [2] Missing Notice 1/30/2007 Critical of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure 8744 Non Compliance [2] State - Missing 1/30/2007 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8745 Non Compliance [2] State - Missing 1/11/2007 Critical Agency to Receive Borrower Complaints 8745 Non Compliance [2] State - Missing 1/11/2007 Critical Manufactured Home Disclosures (RESPA/TILA) Disclosures 8745 Non Credit [2] Manufactured 1/11/2007 Critical (Double-Wide) 8746 Non Compliance [2] Affiliated 1/29/2007 Critical Business Doc Missing 8746 Non Compliance [2] Initial GFE 1/29/2007 Critical Date not within 3 days of Initial Application Date 8746 Non Compliance [2] Initial TIL 1/29/2007 Critical Date not within 3 days of Initial Application Date 8746 Non Compliance [2] State - Missing 1/29/2007 Critical Borrower's Bill of Rights 8746 Non Compliance [2] State - Missing 1/29/2007 Critical Consumer Caution and Counseling Disclosure 8746 Non Compliance [2] State - Missing 1/29/2007 Critical Dower / Homestead Waiver Rider to Mortgage 8746 Non Compliance [2] State - Missing 1/29/2007 Critical Insurance Disclosure / Right to Choose Insurance Provider 8746 Non Compliance [2] State - Missing 1/29/2007 Critical Rate Lock 8748 Non Compliance [2] Credit Score 1/30/2007 Critical Disclosure Not Present 8748 Non Compliance [2] HMDA-reportable 1/30/2007 Critical rate spread (1/1/04- 10/1/09) 8748 Non Compliance [2] State - Missing 1/30/2007 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8748 Non Compliance [2] State - Missing 1/30/2007 Critical Attorney General Information Statement 8748 Non Compliance [2] State - Missing 1/30/2007 Critical Statutory Authority Disclosure 8749 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 1/10/2007 underdisclosed >$100 disclosed by $344.22 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8749 Non Compliance [2] Initial GFE 1/10/2007 Critical Date not within 3 days of Initial Application Date 8749 Non Compliance [2] Initial TIL 1/10/2007 Critical Date not within 3 days of Initial Application Date 8749 Non Compliance [2] State - Missing 1/10/2007 Critical Rate and Points Lock/Float Agreement 8750 Non Compliance [2] Initial GFE 1/9/2007 Critical Date not within 3 days of Initial Application Date 8750 Non Compliance [2] Initial TIL 1/9/2007 Critical Date not within 3 days of Initial Application Date 8750 Non Compliance [2] State - Mising 1/9/2007 Critical XXXXX Mortgage Escrow Act Disclosure 8751 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 1/26/2007 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 8751 Non Compliance [2] Initial GFE 1/26/2007 Critical Date not within 3 days of Initial Application Date 8751 Non Compliance [2] Initial TIL 1/26/2007 Critical Date not within 3 days of Initial Application Date 8751 Non Compliance [2] State - Missing 1/26/2007 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8751 Non Compliance [2] State - Missing 1/26/2007 Critical Attorney General Information Statement 8751 Non Compliance [2] State - Missing 1/26/2007 Critical Mortgage Loan Origination Dislcosure 8751 Non Compliance [2] State - Missing 1/26/2007 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 8751 Non Compliance [2] State - Missing 1/26/2007 Critical Statutory Authority Disclosure 8752 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 1/8/2007 underdisclosed >$35 disclosed $98.14 which - 1yr for Refinance exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable rescindable to determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8752 Non Compliance [2] Affiliated 1/8/2007 Critical Business Doc Missing 8752 Non Compliance [2] HMDA-reportable 1/8/2007 Critical rate spread (1/1/04- 10/1/09) 8752 Non Compliance [2] State - Missing 1/8/2007 Critical Borrower's Bill of Rights 8752 Non Compliance [2] State - Missing 1/8/2007 Critical Consumer Caution and Counseling Disclosure 8752 Non Compliance [2] State - Missing 1/8/2007 Critical Dower / Homestead Waiver Rider to Mortgage 8752 Non Compliance [2] State - Missing 1/8/2007 Critical Insurance Disclosure / Right to Choose Insurance Provider 8752 Non Compliance [2] State - Missing 1/8/2007 Critical Rate Lock 8753 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 1/26/2007 underdisclosed >$35 disclosed by $66.90 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8754 Non Compliance [2] Credit Score 1/19/2007 Critical Disclosure Not Present 8754 Non Compliance [2] Initial GFE 1/19/2007 Critical Date not within 3 days of Initial Application Date 8754 Non Compliance [2] Initial TIL 1/19/2007 Critical Date not within 3 days of Initial Application Date 8755 Critical Credit [3] Credit Report 1/12/2007 Missing 8755 Critical Credit [3] Missing Initial 1/12/2007 Application 8755 Non Compliance [2] Credit Score 1/12/2007 Critical Disclosure Not Present 8755 Non Compliance [2] State - Mising 1/12/2007 Critical XXXXX Mortgage Escrow Act Disclosure 8755 Non Compliance [2] State - Missing 1/12/2007 Critical Application Disclosure Statement 8755 Non Compliance [2] State - Missing 1/12/2007 Critical Borrower Information Document 8755 Non Compliance [2] State - Missing 1/12/2007 Critical Description of Underwriting Criteria and Required Documentation 8755 Non Compliance [2] State - Missing 1/12/2007 Critical Loan Brokerage Disclosure Statement 8755 Non Compliance [2] State - Missing 1/12/2007 Critical Notice of Choice of Agent or Insurer 8756 Non Compliance [2] Initial GFE 1/16/2007 Critical Date not within 3 days of Initial Application Date 8756 Non Compliance [2] Initial TIL 1/16/2007 Critical Date not within 3 days of Initial Application Date 8757 Critical Credit [3] Credit Report 1/10/2007 Missing 8757 Critical Credit [3] Final 1/10/2007 Application Missing 8757 Critical Credit [3] Missing Initial 1/10/2007 Application 8757 Non Compliance [2] Credit Score 1/10/2007 Critical Disclosure Not Present 8758 Non Compliance [2] Initial GFE 1/29/2007 Critical Date not within 3 days of Initial Application Date 8758 Non Compliance [2] Initial TIL 1/29/2007 Critical Date not within 3 days of Initial Application Date 8758 Non Compliance [2] Missing Notice 1/29/2007 Critical of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure 8758 Non Compliance [2] State - Missing 1/29/2007 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8758 Non Compliance [2] State - Missing 1/29/2007 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 8758 Non Compliance [2] State - Missing 1/29/2007 Critical Notice of Escrow of Taxes and Regular Monthly Payment 8758 Non Compliance [2] State - Missing 1/29/2007 Critical Statutory Authority Disclosure 8759 Non Compliance [2] Affiliated 1/31/2007 Critical Business Doc Missing 8759 Non Compliance [2] Initial GFE 1/31/2007 Critical Date not within 3 days of Initial Application Date 8759 Non Compliance [2] Initial TIL 1/31/2007 Critical Date not within 3 days of Initial Application Date 8759 Non Compliance [2] State - Missing 1/31/2007 Critical Attorney General Information Statement 8759 Non Compliance [2] State - Missing 1/31/2007 Critical Closing Statement / Closing Disclosure 8759 Non Compliance [2] State - Missing 1/31/2007 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8760 Non Compliance [2] Affiliated 6/4/2007 Critical Business Doc Missing 8760 Non Compliance [2] State - Mising 6/4/2007 Critical XXXXX Mortgage Escrow Act Disclosure 8760 Non Compliance [2] State - Missing 6/4/2007 Critical Collateral Protection Act Disclosure 8760 Non Compliance [2] State - Missing 6/4/2007 Critical Description of Underwriting Criteria and Required Documentation 8760 Non Credit [2] Combined Orig 6/4/2007 Critical LTV >100% 8761 Critical Credit [3] Missing Initial 1/22/2007 Application 8761 Non Compliance [2] Initial TIL 1/22/2007 Critical Missing 8761 Non Compliance [2] State - Missing 1/22/2007 Critical Pre-Application Dislcosure 8762 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 2/2/2007 underdisclosed >$100 disclosed by $150.88 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8762 Critical Credit [3] Missing Initial 2/2/2007 Application 8762 Non Compliance [2] Credit Score 2/2/2007 Critical Disclosure Not Present 8762 Non Compliance [2] Loan is subject Loan is subject to IL 2/2/2007 Critical to IL Predatory HB 4050 Pilot Program Lending Database Area. Certificate of Program Exemption from IL HB 4050 Pilot Program Area is not in file. 8762 Non Compliance [2] State - Mising 2/2/2007 Critical XXXXX Mortgage Escrow Act Disclosure 8762 Non Compliance [2] State - Missing 2/2/2007 Critical Borrower Information Document 8762 Non Compliance [2] State - Missing 2/2/2007 Critical Description of Underwriting Criteria and Required Documentation 8764 Non Compliance [2] Initial GFE N/A N/A 6/29/2007 Critical Date not within 3 days of Initial Application Date 8764 Non Compliance [2] Initial TIL N/A N/A 6/29/2007 Critical Date not within 3 days of Initial Application Date 8764 Non Credit [2] Manufactured N/A N/A 6/29/2007 Critical (Double-Wide) 8765 Critical Compliance [3] TIL Incomplete Final TIL is exexcuted NO 1/31/2007 by borrower at closing: reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. 8765 Non Compliance [2] State - Missing 1/31/2007 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8765 Non Compliance [2] State - Missing 1/31/2007 Critical Attorney General Information Statement 8765 Non Compliance [2] State - Missing 1/31/2007 Critical Insurance Disclosure 8765 Non Compliance [2] State - Missing 1/31/2007 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 8765 Non Compliance [2] State - Missing 1/31/2007 Critical Notice of Escrow of Taxes and Regular Monthly Payment 8765 Non Compliance [2] State - Missing 1/31/2007 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 8765 Non Compliance [2] State - Missing 1/31/2007 Critical Optional Credit Insurance Disclosure 8765 Non Compliance [2] State - Missing 1/31/2007 Critical Statutory Authority Disclosure 8765 Non Credit [2] Manufactured 1/31/2007 Critical (Double-Wide) 8766 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 3/2/2007 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 8767 Non Compliance [2] Affiliated 1/24/2007 Critical Business Doc Missing 8767 Non Compliance [2] State - Missing 1/24/2007 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8767 Non Compliance [2] State - Missing 1/24/2007 Critical Attorney General Information Statement 8767 Non Compliance [2] State - Missing 1/24/2007 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8768 Critical Credit [3] Application Final 4/13/2007 Incomplete application incomplete due to missing origination entity information. 8768 Critical Credit [3] Credit Report 4/13/2007 Missing 8768 Critical Credit [3] Initial Initial 4/13/2007 Application application Incomplete incomplete due to missing origination entity information. 8768 Non Compliance [2] Credit Score 4/13/2007 Critical Disclosure Not Present 8768 Non Compliance [2] HMDA-reportable 4/13/2007 Critical rate spread (1/1/04- 10/1/09) 8768 Non Compliance [2] Missing WV Net 4/13/2007 Critical Tangible Benefit Worksheet 8768 Non Compliance [2] State - Missing 4/13/2007 Critical Anti-Coercion Notice 8768 Non Compliance [2] State - Missing 4/13/2007 Critical Collateral Protection Act Disclosure 8768 Non Compliance [2] State - Missing 4/13/2007 Critical Tangible Net Benefit Disclosure 8768 Non Credit [2] Manufactured 4/13/2007 Critical (Double-Wide) 8769 Non Compliance [2] State - Missing 4/16/2007 Critical Dower / Homestead Waiver Rider to Mortgage 8770 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 2/14/2007 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 8770 Non Compliance [2] State - Missing 2/14/2007 Critical Notice to Purchaser- Mortgagor 8772 Critical Credit [3] Application Final 2/5/2007 Incomplete application incomplete due to missing origination entity information. 8772 Critical Credit [3] Credit Report 2/5/2007 Missing 8772 Critical Credit [3] Missing Initial 2/5/2007 Application 8772 Non Compliance [2] Initial GFE 2/5/2007 Critical Missing 8772 Non Compliance [2] Initial TIL 2/5/2007 Critical Missing 8773 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 2/2/2007 underdisclosed >$35 disclosed by $37.40 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. TIL rescindable itemization did not transactions. disclose a courier fee Unlimited as a of $45 as prepaid defense to finance charge. foreclosure. Assignee liability. The loan is outside the SOL. 8773 Non Compliance [2] State - Missing 2/2/2007 Critical Consumer Caution and Counseling Disclosure 8774 Non Credit [2] Only Attorney's 2/6/2007 Critical Opinion in File 8776 Non Compliance [2] Affiliated 2/7/2007 Critical Business Doc Missing 8776 Non Compliance [2] Credit Score 2/7/2007 Critical Disclosure Not Present 8776 Non Compliance [2] State - Missing 2/7/2007 Critical Dower / Homestead Waiver Rider to Mortgage 8776 Non Compliance [2] State - Missing 2/7/2007 Critical Rate Lock 8777 Non Compliance [2] Affiliated 2/5/2007 Critical Business Doc Missing 8777 Non Compliance [2] State - Missing 2/5/2007 Critical Borrower's Bill of Rights 8778 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 2/12/2007 underdisclosed >$35 disclosed by $76.35 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8778 Critical Credit [3] Application Final 2/12/2007 Incomplete application incomplete due to missing origination entity information. 8778 Critical Credit [3] Initial Initial 2/12/2007 Application application Incomplete incomplete due to missing origination entity information. 8778 Non Compliance [2] Credit Score 2/12/2007 Critical Disclosure Not Present 8779 Non Compliance [2] Affiliated 2/9/2007 Critical Business Doc Missing 8779 Non Compliance [2] Initial GFE 2/9/2007 Critical Date not within 3 days of Initial Application Date 8779 Non Compliance [2] Initial TIL 2/9/2007 Critical Date not within 3 days of Initial Application Date 8779 Non Compliance [2] State - Missing 2/9/2007 Critical Borrower's Bill of Rights 8779 Non Compliance [2] State - Missing 2/9/2007 Critical Consumer Caution and Counseling Disclosure 8779 Non Compliance [2] State - Missing 2/9/2007 Critical Dower / Homestead Waiver Rider to Mortgage 8779 Non Compliance [2] State - Missing 2/9/2007 Critical Insurance Disclosure / Right to Choose Insurance Provider 8779 Non Compliance [2] State - Missing 2/9/2007 Critical Rate Lock 8780 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 2/23/2007 underdisclosed >$35 disclosed by $60.18 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8780 Critical Credit [3] No Net Tangible Unable to 2/23/2007 Benefit To Borrower determine net tangible benefit due to missing previous note, HUD, and/or payoff statement for subject property. 8780 Non Compliance [2] Initial GFE 2/23/2007 Critical Date not within 3 days of Initial Application Date 8780 Non Compliance [2] Initial TIL 2/23/2007 Critical Date not within 3 days of Initial Application Date 8781 Critical Credit [3] Credit Report 2/2/2007 Missing 8781 Critical Credit [3] Final 2/2/2007 Application Missing 8781 Critical Credit [3] Missing Initial 2/2/2007 Application 8781 Non Compliance [2] Credit Score 2/2/2007 Critical Disclosure Not Present 8781 Non Compliance [2] State - Missing 2/2/2007 Critical Application Disclosure Statement 8781 Non Compliance [2] State - Missing 2/2/2007 Critical Broker Agreement 8781 Non Compliance [2] State - Missing 2/2/2007 Critical Collateral Protection Act Disclosure 8781 Non Compliance [2] State - Missing 2/2/2007 Critical Description of Underwriting Criteria and Required Documentation 8781 Non Compliance [2] State - Missing 2/2/2007 Critical Loan Brokerage Disclosure Statement 8781 Non Compliance [2] State - Missing 2/2/2007 Critical Notice of Choice of Agent or Insurer 8782 Non Compliance [2] State - Mising 3/27/2007 Critical XXXXX Mortgage Escrow Act Disclosure 8782 Non Compliance [2] State - Missing 3/27/2007 Critical Application Disclosure Statement 8782 Non Compliance [2] State - Missing 3/27/2007 Critical Collateral Protection Act Disclosure 8782 Non Compliance [2] State - Missing 3/27/2007 Critical Notice of Choice of Agent or Insurer 8783 Critical Compliance [3] TIL Incomplete Final TIL was signed by TESTED 6/1/2007 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 8783 Non Compliance [2] Affiliated 6/1/2007 Critical Business Doc Missing 8783 Non Compliance [2] State - Missing 6/1/2007 Critical Application Disclosure Statement 8783 Non Compliance [2] State - Missing 6/1/2007 Critical Description of Underwriting Criteria and Required Documentation 8784 Non Compliance [2] Affiliated N/A N/A 3/26/2007 Critical Business Doc Missing 8784 Non Compliance [2] Credit Score N/A N/A 3/26/2007 Critical Disclosure Not Present 8784 Non Compliance [2] Initial GFE N/A N/A 3/26/2007 Critical Date not within 3 days of Initial Application Date 8784 Non Compliance [2] Initial TIL N/A N/A 3/26/2007 Critical Date not within 3 days of Initial Application Date 8785 Non Compliance [2] State - Missing 2/23/2007 Critical Statutory Authority Disclosure 8786 Non Compliance [2] State - Mising 2/23/2007 Critical XXXXX Mortgage Escrow Act Disclosure 8787 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 2/21/2007 underdisclosed >$35 disclosed by $83.37 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8787 Critical Credit [3] Application Incomplete Final 2/21/2007 Incomplete Application due to missing origination entity information. 8787 Critical Credit [3] Credit Report 2/21/2007 Missing 8787 Critical Credit [3] Initial Incomplete 2/21/2007 Application Initial Incomplete Application due to missing origination entity information. 8787 Non Compliance [2] Credit Score 2/21/2007 Critical Disclosure Not Present 8787 Non Compliance [2] HMDA-reportable 2/21/2007 Critical rate spread (1/1/04- 10/1/09) 8789 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 2/28/2007 underdisclosed >$35 disclosed by $35.67 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8789 Critical Credit [3] Final 2/28/2007 Application Missing 8789 Non Compliance [2] Affiliated 2/28/2007 Critical Business Doc Missing 8789 Non Compliance [2] State - Missing 2/28/2007 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8789 Non Compliance [2] State - Missing 2/28/2007 Critical Attorney General Information Statement 8789 Non Compliance [2] State - Missing 2/28/2007 Critical Closing Statement / Closing Disclosure 8789 Non Compliance [2] State - Missing 2/28/2007 Critical Notice of Escrow of Taxes and Regular Monthly Payment 8789 Non Compliance [2] State - Missing 2/28/2007 Critical Statutory Authority Disclosure 8790 Critical Credit [3] Application Final 3/15/2007 Incomplete application incomplete due to missing origination entity information. 8790 Critical Credit [3] Initial Initial 3/15/2007 Application application Incomplete incomplete due to missing origination entity information. 8790 Non Compliance [2] Credit Score 3/15/2007 Critical Disclosure Not Present 8790 Non Compliance [2] HMDA-reportable 3/15/2007 Critical rate spread (1/1/04- 10/1/09) 8790 Non Compliance [2] State - Missing 3/15/2007 Critical Borrower's Bill of Rights 8790 Non Compliance [2] State - Missing 3/15/2007 Critical Consumer Caution and Counseling Disclosure 8790 Non Compliance [2] State - Missing 3/15/2007 Critical Dower / Homestead Waiver Rider to Mortgage 8790 Non Compliance [2] State - Missing 3/15/2007 Critical Insurance Disclosure / Right to Choose Insurance Provider 8790 Non Compliance [2] State - Missing 3/15/2007 Critical Rate Lock 8791 Non Compliance [2] Initial GFE 4/12/2007 Critical Date not within 3 days of Initial Application Date 8791 Non Compliance [2] Initial TIL 4/12/2007 Critical Date not within 3 days of Initial Application Date 8791 Non Compliance [2] State - Missing 4/12/2007 Critical Dower / Homestead Waiver Rider to Mortgage 8791 Non Compliance [2] State - Missing 4/12/2007 Critical Insurance Disclosure / Right to Choose Insurance Provider 8792 Critical Credit [3] No Net Tangible Unable to 2/28/2007 Benefit To Borrower determine net tangible benefit due to, missing previous note and/or payoff statement for subject property. Borrower is not paying off any debt at time of closing or receiving more than $2,000 at closing. 8792 Non Compliance [2] Initial GFE 2/28/2007 Critical Date not within 3 days of Initial Application Date 8792 Non Compliance [2] Initial TIL 2/28/2007 Critical Date not within 3 days of Initial Application Date 8792 Non Compliance [2] State - Missing 2/28/2007 Critical Attorney General Information Statement 8792 Non Compliance [2] State - Missing 2/28/2007 Critical Closing Statement / Closing Disclosure 8792 Non Compliance [2] State - Missing 2/28/2007 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8792 Non Compliance [2] State - Missing 2/28/2007 Critical Statutory Authority Disclosure 8793 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 2/22/2007 underdisclosed >$35 disclosed by $212.41 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8793 Non Compliance [2] Credit Score 2/22/2007 Critical Disclosure Not Present 8793 Non Compliance [2] State - Mising 2/22/2007 Critical XXXXX Mortgage Escrow Act Disclosure 8793 Non Compliance [2] State - Missing 2/22/2007 Critical Collateral Protection Act Disclosure 8793 Non Compliance [2] State - Missing 2/22/2007 Critical Description of Underwriting Criteria and Required Documentation 8793 Non Compliance [2] State - Missing 2/22/2007 Critical Escrow Account Disclosure Agreement 8794 Critical Compliance [3] Finance Charge N/A Finance charges under Finance Charge 2/26/2007 underdisclosed >$100 disclosed by $140.77 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8794 Critical Credit [3] Missing Initial N/A N/A 2/26/2007 Application 8794 Non Compliance [2] Affiliated N/A N/A 2/26/2007 Critical Business Doc Missing 8794 Non Compliance [2] State - Missing N/A N/A 2/26/2007 Critical Anti-Coercion Notice 8794 Non Compliance [2] State - Missing N/A N/A 2/26/2007 Critical Notice to Purchaser- Mortgagor 8794 Non Credit [2] Combined Orig N/A N/A 2/26/2007 Critical LTV >100% 8796 Non Compliance [2] Credit Score N/A N/A 4/20/2007 Critical Disclosure Not Present 8796 Non Compliance [2] State - Missing N/A N/A 4/20/2007 Critical Insurance Disclosure / Right to Choose Insurance Provider 8796 Non Compliance [2] State - Missing N/A N/A 4/20/2007 Critical Rate Lock 8797 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 3/14/2007 underdisclosed >$35 disclosed by $6405.04 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8797 Critical Credit [3] Application Final 3/14/2007 Incomplete application incomplete due to missing origination entity information. 8797 Critical Credit [3] Initial Initial 3/14/2007 Application application Incomplete incomplete due to missing origination entity information. 8797 Non Compliance [2] Credit Score 3/14/2007 Critical Disclosure Not Present 8797 Non Compliance [2] State - Missing 3/14/2007 Critical Consumer Caution and Counseling Disclosure 8797 Non Compliance [2] State - Missing 3/14/2007 Critical Rate Lock 8798 Non Compliance [2] Initial GFE 3/30/2007 Critical Date not within 3 days of Initial Application Date 8798 Non Compliance [2] Initial TIL 3/30/2007 Critical Date not within 3 days of Initial Application Date 8799 Non Compliance [2] Affiliated N/A N/A 3/13/2007 Critical Business Doc Missing 8799 Non Compliance [2] Initial GFE N/A N/A 3/13/2007 Critical Date not within 3 days of Initial Application Date 8799 Non Compliance [2] Initial TIL N/A N/A 3/13/2007 Critical Date not within 3 days of Initial Application Date 8800 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 3/9/2007 underdisclosed >$100 disclosed by $231.45 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8800 Critical Compliance [3] TIL Incomplete Final TIL is marked NO 3/9/2007 final and was signed at closing; however, reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures 8800 Non Compliance [2] Affiliated 3/9/2007 Critical Business Doc Missing 8800 Non Compliance [2] State - Missing 3/9/2007 Critical Anti-Coercion Notice 8800 Non Compliance [2] State - Missing 3/9/2007 Critical Pre-Application Dislcosure 8801 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 5/4/2007 underdisclosed >$100 disclosed by $455.67 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8801 Non Compliance [2] Affiliated 5/4/2007 Critical Business Doc Missing 8801 Non Compliance [2] Initial GFE 5/4/2007 Critical Missing 8801 Non Compliance [2] Initial TIL 5/4/2007 Critical Missing 8801 Non Compliance [2] Missing Notice 5/4/2007 Critical of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure 8801 Non Compliance [2] State - Missing 5/4/2007 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8801 Non Compliance [2] State - Missing 5/4/2007 Critical Anti-Discrimination Notice 8801 Non Compliance [2] State - Missing 5/4/2007 Critical Attorney General Information Statement 8801 Non Compliance [2] State - Missing 5/4/2007 Critical Automated Valuation Report Notice w/ copy of AVM 8801 Non Compliance [2] State - Missing 5/4/2007 Critical Closing Statement / Closing Disclosure 8801 Non Compliance [2] State - Missing 5/4/2007 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8801 Non Compliance [2] State - Missing 5/4/2007 Critical Insurance Disclosure 8801 Non Compliance [2] State - Missing 5/4/2007 Critical Mortgage Loan Origination Dislcosure 8801 Non Compliance [2] State - Missing 5/4/2007 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 8801 Non Compliance [2] State - Missing 5/4/2007 Critical Notice of Escrow of Taxes and Regular Monthly Payment 8801 Non Compliance [2] State - Missing 5/4/2007 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 8801 Non Compliance [2] State - Missing 5/4/2007 Critical Optional Credit Insurance Disclosure 8801 Non Compliance [2] State - Missing 5/4/2007 Critical Statutory Authority Disclosure 8802 Non Compliance [2] Affiliated 3/2/2007 Critical Business Doc Missing 8803 Critical Compliance [3] TIL Incomplete Final TIL is executed NO 3/30/2007 by borrower at closing; however reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. 8803 Non Compliance [2] Initial GFE 3/30/2007 Critical Date not within 3 days of Initial Application Date 8805 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 4/17/2007 underdisclosed >$35 disclosed by $105.17 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8805 Critical Credit [3] Escrow Holdback HUD Line 1307 4/17/2007 reflect Escrow paid for $3000.00. 8806 Non Compliance [2] Initial GFE 5/9/2007 Critical Date not within 3 days of Initial Application Date 8806 Non Compliance [2] Initial TIL 5/9/2007 Critical Date not within 3 days of Initial Application Date 8806 Non Compliance [2] State - Missing 5/9/2007 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8806 Non Compliance [2] State - Missing 5/9/2007 Critical Anti-Discrimination Notice 8806 Non Compliance [2] State - Missing 5/9/2007 Critical Attorney General Information Statement 8806 Non Compliance [2] State - Missing 5/9/2007 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8806 Non Compliance [2] State - Missing 5/9/2007 Critical Notice of Escrow of Taxes and Regular Monthly Payment 8806 Non Compliance [2] State - Missing 5/9/2007 Critical Statutory Authority Disclosure 8807 Non Compliance [2] Affiliated 4/5/2007 Critical Business Doc Missing 8807 Non Compliance [2] State - Missing 4/5/2007 Critical Attorney General Information Statement 8807 Non Compliance [2] State - Missing 4/5/2007 Critical Closing Statement / Closing Disclosure 8807 Non Compliance [2] State - Missing 4/5/2007 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8808 Non Compliance [2] Initial GFE 3/21/2007 Critical Date not within 3 days of Initial Application Date 8808 Non Compliance [2] Initial TIL 3/21/2007 Critical Date not within 3 days of Initial Application Date 8810 Critical Credit [3] Application Final 3/7/2007 Incomplete application incomplete due to missing origination entity information. 8810 Critical Credit [3] Credit Report 3/7/2007 Missing 8810 Critical Credit [3] Initial 3/7/2007 Application Unsigned 8810 Non Compliance [2] Credit Score 3/7/2007 Critical Disclosure Not Present 8811 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 4/25/2007 underdisclosed >$100 disclosed by $193.72 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8811 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 4/25/2007 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 8811 Non Compliance [2] Initial TIL 4/25/2007 Critical Missing 8811 Non Compliance [2] State - Missing 4/25/2007 Critical Anti-Coercion Notice 8811 Non Compliance [2] State - Missing 4/25/2007 Critical Lock In Agreement 8812 Non Compliance [2] Initial GFE 5/4/2007 Critical Date not within 3 days of Initial Application Date 8812 Non Compliance [2] Initial TIL 5/4/2007 Critical Date not within 3 days of Initial Application Date 8812 Non Compliance [2] State - Missing 5/4/2007 Critical Insurance Disclosure / Right to Choose Insurance Provider 8813 Non Compliance [2] State - Missing 3/27/2007 Critical KY Fair Housing Law Disclosure 8813 Non Compliance [2] State - Missing 3/27/2007 Critical KY Notification to New Homeowners 8814 Non Compliance [2] Affiliated 3/28/2007 Critical Business Doc Missing 8814 Non Compliance [2] Initial GFE 3/28/2007 Critical Missing 8814 Non Compliance [2] Missing Notice 3/28/2007 Critical of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure 8814 Non Compliance [2] State - Missing 3/28/2007 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8814 Non Compliance [2] State - Missing 3/28/2007 Critical Anti-Discrimination Notice 8814 Non Compliance [2] State - Missing 3/28/2007 Critical Attorney General Information Statement 8814 Non Compliance [2] State - Missing 3/28/2007 Critical Automated Valuation Report Notice w/ copy of AVM 8814 Non Compliance [2] State - Missing 3/28/2007 Critical Closing Statement / Closing Disclosure 8814 Non Compliance [2] State - Missing 3/28/2007 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8814 Non Compliance [2] State - Missing 3/28/2007 Critical Insurance Disclosure 8814 Non Compliance [2] State - Missing 3/28/2007 Critical Mortgage Loan Origination Dislcosure 8814 Non Compliance [2] State - Missing 3/28/2007 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 8814 Non Compliance [2] State - Missing 3/28/2007 Critical Notice of Escrow of Taxes and Regular Monthly Payment 8814 Non Compliance [2] State - Missing 3/28/2007 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 8814 Non Compliance [2] State - Missing 3/28/2007 Critical Optional Credit Insurance Disclosure 8814 Non Compliance [2] State - Missing 3/28/2007 Critical Statutory Authority Disclosure 8815 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 3/16/2007 underdisclosed >$100 disclosed by $143.58 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8816 Non Compliance [2] Affiliated 6/4/2007 Critical Business Doc Missing 8816 Non Compliance [2] Initial GFE 6/4/2007 Critical Missing 8816 Non Compliance [2] Missing Notice 6/4/2007 Critical of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure 8816 Non Compliance [2] State - Missing 6/4/2007 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8816 Non Compliance [2] State - Missing 6/4/2007 Critical Anti-Discrimination Notice 8816 Non Compliance [2] State - Missing 6/4/2007 Critical Attorney General Information Statement 8816 Non Compliance [2] State - Missing 6/4/2007 Critical Automated Valuation Report Notice w/ copy of AVM 8816 Non Compliance [2] State - Missing 6/4/2007 Critical Closing Statement / Closing Disclosure 8816 Non Compliance [2] State - Missing 6/4/2007 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8816 Non Compliance [2] State - Missing 6/4/2007 Critical Insurance Disclosure 8816 Non Compliance [2] State - Missing 6/4/2007 Critical Mortgage Loan Origination Dislcosure 8816 Non Compliance [2] State - Missing 6/4/2007 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 8816 Non Compliance [2] State - Missing 6/4/2007 Critical Notice of Escrow of Taxes and Regular Monthly Payment 8816 Non Compliance [2] State - Missing 6/4/2007 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 8816 Non Compliance [2] State - Missing 6/4/2007 Critical Optional Credit Insurance Disclosure 8816 Non Compliance [2] State - Missing 6/4/2007 Critical Statutory Authority Disclosure 8817 Critical Credit [3] Mortgage/DOT Mortgage 7/17/2007 Incomplete incomplete due to missing notary date. 8817 Non Compliance [2] Affiliated 7/17/2007 Critical Business Doc Missing 8817 Non Compliance [2] Initial GFE 7/17/2007 Critical Date not within 3 days of Initial Application Date 8817 Non Compliance [2] Initial TIL 7/17/2007 Critical Date not within 3 days of Initial Application Date 8817 Non Compliance [2] State - Missing 7/17/2007 Critical Property Tax Benefit Disclosure (State Form 51781 (6-04) 8818 Non Compliance [2] Initial GFE 4/13/2007 Critical Date not within 3 days of Initial Application Date 8818 Non Compliance [2] Initial TIL 4/13/2007 Critical Date not within 3 days of Initial Application Date 8818 Non Compliance [2] State - Missing 4/13/2007 Critical KY Fair Housing Law Disclosure 8818 Non Compliance [2] State - Missing 4/13/2007 Critical Notice of Choice of Agent or Insurer 8819 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 4/23/2007 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 8819 Critical Credit [3] Credit Report 4/23/2007 Missing 8819 Critical Credit [3] Final 4/23/2007 Application Missing 8819 Critical Credit [3] Missing Initial 4/23/2007 Application 8819 Non Compliance [2] Credit Score 4/23/2007 Critical Disclosure Not Present 8819 Non Compliance [2] HMDA-reportable 4/23/2007 Critical rate spread (1/1/04- 10/1/09) 8819 Non Compliance [2] State - Missing 4/23/2007 Critical Anti-Coercion Notice 8819 Non Compliance [2] State - Missing 4/23/2007 Critical Broker Agreement 8819 Non Compliance [2] State - Missing 4/23/2007 Critical Notice to Purchaser- Mortgagor 8820 Non Compliance [2] State - Missing 4/6/2007 Critical Closing Statement / Closing Disclosure 8820 Non Compliance [2] State - Missing 4/6/2007 Critical Statutory Authority Disclosure 8821 Non Compliance [2] State - Missing 4/6/2007 Critical Insurance Disclosure / Right to Choose Insurance Provider 8822 Critical Compliance [3] HUD-1 Final HUD not signed by YES 4/12/2007 Incomplete the borrower or stamped by settlement agent. 8822 Non Compliance [2] State - Missing 4/12/2007 Critical Commitment Letter 8823 Non Compliance [2] Affiliated 7/14/2007 Critical Business Doc Missing 8823 Non Compliance [2] State - Missing 7/14/2007 Critical Attorney General Information Statement 8823 Non Compliance [2] State - Missing 7/14/2007 Critical Closing Statement / Closing Disclosure 8823 Non Compliance [2] State - Missing 7/14/2007 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8824 Non Compliance [2] Affiliated 4/9/2007 Critical Business Doc Missing 8824 Non Compliance [2] HMDA-reportable 4/9/2007 Critical rate spread (1/1/04- 10/1/09) 8824 Non Compliance [2] State - Missing 4/9/2007 Critical Insurance Disclosure / Right to Choose Insurance Provider 8825 Non Compliance [2] State - Missing 4/16/2007 Critical Insurance Disclosure / Right to Choose Insurance Provider 8826 Non Compliance [2] Affiliated 4/20/2007 Critical Business Doc Missing 8827 Critical Credit [3] Final N/A N/A 4/9/2007 Application Missing 8827 Critical Credit [3] Missing Initial N/A N/A 4/9/2007 Application 8827 Non Compliance [2] Initial TIL N/A N/A 4/9/2007 Critical Missing 8827 Non Compliance [2] State - Missing N/A N/A 4/9/2007 Critical Borrower's Bill of Rights 8827 Non Compliance [2] State - Missing N/A N/A 4/9/2007 Critical Consumer Caution and Counseling Disclosure 8827 Non Compliance [2] State - Missing N/A N/A 4/9/2007 Critical Dower / Homestead Waiver Rider to Mortgage 8828 Non Compliance [2] State - Missing 3/30/2007 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8828 Non Compliance [2] State - Missing 3/30/2007 Critical Attorney General Information Statement 8828 Non Compliance [2] State - Missing 3/30/2007 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 8828 Non Compliance [2] State - Missing 3/30/2007 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 8828 Non Compliance [2] State - Missing 3/30/2007 Critical Statutory Authority Disclosure 8829 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 3/30/2007 underdisclosed >$100 disclosed by $248.09 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8829 Critical Credit [3] Application Final 3/30/2007 Incomplete application incomplete due to missing origination entity information. 8829 Critical Credit [3] Credit Report 3/30/2007 Missing 8829 Critical Credit [3] Missing Initial 3/30/2007 Application 8829 Non Compliance [2] Affiliated 3/30/2007 Critical Business Doc Missing 8829 Non Compliance [2] Credit Score 3/30/2007 Critical Disclosure Not Present 8829 Non Compliance [2] State - Mising 3/30/2007 Critical XXXXX Mortgage Escrow Act Disclosure 8829 Non Compliance [2] State - Missing 3/30/2007 Critical Application Disclosure Statement 8829 Non Compliance [2] State - Missing 3/30/2007 Critical Borrower Information Document 8829 Non Compliance [2] State - Missing 3/30/2007 Critical Collateral Protection Act Disclosure 8829 Non Compliance [2] State - Missing 3/30/2007 Critical Escrow Account Disclosure Agreement 8829 Non Compliance [2] State - Missing 3/30/2007 Critical Notice of Choice of Agent or Insurer 8830 Non Credit [2] Combined Orig 5/30/2007 Critical LTV >100% 8831 Critical Credit [3] Application Final 4/12/2007 Incomplete application incomplete due to missing borrower's signature and also missing origination entity information. 8831 Critical Credit [3] Initial Initial 4/12/2007 Application application Incomplete incomplete due to missing origination entity information. 8831 Non Compliance [2] Affiliated 4/12/2007 Critical Business Doc Missing 8831 Non Compliance [2] Initial GFE 4/12/2007 Critical Date not within 3 days of Initial Application Date 8831 Non Compliance [2] Initial TIL 4/12/2007 Critical Date not within 3 days of Initial Application Date 8831 Non Compliance [2] State - Missing 4/12/2007 Critical Rate and Points Lock/Float Agreement 8832 Critical Compliance [3] Finance Charge N/A Finance charges under Finance Charge 4/13/2007 underdisclosed >$35 disclosed by $149.07 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8832 Critical Credit [3] Appraisal N/A N/A 4/13/2007 Missing 8832 Non Compliance [2] Credit Score N/A N/A 4/13/2007 Critical Disclosure Not Present 8832 Non Compliance [2] State - Missing N/A N/A 4/13/2007 Critical KY Fair Housing Law Disclosure 8833 Critical Compliance [3] TIL Missing NO 4/23/2007 8833 Non Compliance [2] Missing Notice 4/23/2007 Critical of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure 8833 Non Compliance [2] State - Missing 4/23/2007 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8833 Non Compliance [2] State - Missing 4/23/2007 Critical Anti-Discrimination Notice 8833 Non Compliance [2] State - Missing 4/23/2007 Critical Attorney General Information Statement 8833 Non Compliance [2] State - Missing 4/23/2007 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8833 Non Compliance [2] State - Missing 4/23/2007 Critical Insurance Disclosure 8833 Non Compliance [2] State - Missing 4/23/2007 Critical Mortgage Loan Origination Dislcosure 8833 Non Compliance [2] State - Missing 4/23/2007 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 8833 Non Compliance [2] State - Missing 4/23/2007 Critical Notice of Escrow of Taxes and Regular Monthly Payment 8833 Non Compliance [2] State - Missing 4/23/2007 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 8833 Non Compliance [2] State - Missing 4/23/2007 Critical Statutory Authority Disclosure 8833 Non Credit [2] Only Attorney's 4/23/2007 Critical Opinion in File 8834 Non Compliance [2] Credit Score 5/3/2007 Critical Disclosure Not Present 8834 Non Compliance [2] State - Missing 5/3/2007 Critical Anti-Discrimination Notice 8834 Non Compliance [2] State - Missing 5/3/2007 Critical Mortgage Loan Origination Dislcosure 8834 Non Compliance [2] State - Missing 5/3/2007 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 8834 Non Compliance [2] State - Missing 5/3/2007 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 8834 Non Compliance [2] State - Missing 5/3/2007 Critical Optional Credit Insurance Disclosure 8834 Non Compliance [2] State - Missing 5/3/2007 Critical Statutory Authority Disclosure 8835 Critical Credit [3] Application Incomplete final N/A 3/29/2007 Incomplete application due to missing origination entity information. 8835 Critical Credit [3] Initial Incomplete N/A 3/29/2007 Application initial Incomplete application due to missing origination entity information. 8835 Non Compliance [2] State - Mising N/A N/A 3/29/2007 Critical XXXXX Mortgage Escrow Act Disclosure 8835 Non Compliance [2] State - Missing N/A N/A 3/29/2007 Critical Commitment Letter 8835 Non Compliance [2] State - Missing N/A N/A 3/29/2007 Critical Escrow Account Disclosure Agreement 8836 Non Compliance [2] Affiliated 4/3/2007 Critical Business Doc Missing 8836 Non Compliance [2] State - Missing 4/3/2007 Critical Borrower's Bill of Rights 8836 Non Compliance [2] State - Missing 4/3/2007 Critical Consumer Caution and Counseling Disclosure 8837 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 5/16/2007 underdisclosed >$35 disclosed by $96.90 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8837 Non Compliance [2] State - Missing 5/16/2007 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8837 Non Compliance [2] State - Missing 5/16/2007 Critical Anti-Discrimination Notice 8837 Non Compliance [2] State - Missing 5/16/2007 Critical Attorney General Information Statement 8837 Non Compliance [2] State - Missing 5/16/2007 Critical Closing Statement / Closing Disclosure 8837 Non Compliance [2] State - Missing 5/16/2007 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8837 Non Compliance [2] State - Missing 5/16/2007 Critical Mortgage Loan Origination Dislcosure 8837 Non Compliance [2] State - Missing 5/16/2007 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 8837 Non Compliance [2] State - Missing 5/16/2007 Critical Notice of Escrow of Taxes and Regular Monthly Payment 8837 Non Compliance [2] State - Missing 5/16/2007 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 8837 Non Compliance [2] State - Missing 5/16/2007 Critical Statutory Authority Disclosure 8838 Critical Compliance [3] Finance Charge N/A Finance charges under Finance Charge 4/17/2007 underdisclosed >$100 disclosed by $120.48 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. There foreclosure. is a Seller credit on Assignee page one of HUD for liability. The $5,000 which is not loan is outside itemized therefore the SOL. applied to non-APR fees first. 8838 Non Compliance [2] Affiliated N/A N/A 4/17/2007 Critical Business Doc Missing 8838 Non Compliance [2] State - Missing N/A N/A 4/17/2007 Critical Notice to Purchaser- Mortgagor 8839 Non Compliance [2] State - Missing 5/9/2007 Critical Property Tax Benefit Disclosure (State Form 51781 (6-04) 8840 Non Compliance [2] Affiliated 4/20/2007 Critical Business Doc Missing 8840 Non Compliance [2] HMDA-reportable 4/20/2007 Critical rate spread (1/1/04- 10/1/09) 8840 Non Compliance [2] Initial GFE 4/20/2007 Critical Date not within 3 days of Initial Application Date 8840 Non Compliance [2] State - Missing 4/20/2007 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8840 Non Compliance [2] State - Missing 4/20/2007 Critical Attorney General Information Statement 8840 Non Compliance [2] State - Missing 4/20/2007 Critical Closing Statement / Closing Disclosure 8840 Non Compliance [2] State - Missing 4/20/2007 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 8840 Non Compliance [2] State - Missing 4/20/2007 Critical Statutory Authority Disclosure 8841 Critical Credit [3] Credit Report 4/24/2007 Missing 8841 Non Compliance [2] Affiliated 4/24/2007 Critical Business Doc Missing 8841 Non Compliance [2] HMDA-reportable 4/24/2007 Critical rate spread (1/1/04- 10/1/09) 8841 Non Compliance [2] State - Missing 4/24/2007 Critical Rate Lock 8842 Non Compliance [2] Affiliated 4/23/2007 Critical Business Doc Missing 8842 Non Compliance [2] State - Missing 4/23/2007 Critical Borrower's Bill of Rights 8842 Non Compliance [2] State - Missing 4/23/2007 Critical Consumer Caution and Counseling Disclosure 8842 Non Credit [2] Combined Orig 4/23/2007 Critical LTV >100% 8844 Critical Credit [3] Missing Initial 4/26/2007 Application 8844 Non Compliance [2] HMDA-reportable 4/26/2007 Critical rate spread (1/1/04- 10/1/09) 8844 Non Compliance [2] State - Missing 4/26/2007 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8844 Non Compliance [2] State - Missing 4/26/2007 Critical Attorney General Information Statement 8844 Non Compliance [2] State - Missing 4/26/2007 Critical Closing Statement / Closing Disclosure 8844 Non Compliance [2] State - Missing 4/26/2007 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8844 Non Compliance [2] State - Missing 4/26/2007 Critical Notice of Escrow of Taxes and Regular Monthly Payment 8844 Non Compliance [2] State - Missing 4/26/2007 Critical Statutory Authority Disclosure 8845 Non Compliance [2] Initial GFE 6/6/2007 Critical Date not within 3 days of Initial Application Date 8845 Non Compliance [2] Initial TIL 6/6/2007 Critical Date not within 3 days of Initial Application Date 8845 Non Compliance [2] State - Missing 6/6/2007 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8845 Non Compliance [2] State - Missing 6/6/2007 Critical Attorney General Information Statement 8845 Non Compliance [2] State - Missing 6/6/2007 Critical Closing Statement / Closing Disclosure 8845 Non Compliance [2] State - Missing 6/6/2007 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8845 Non Compliance [2] State - Missing 6/6/2007 Critical Mortgage Loan Origination Dislcosure 8845 Non Compliance [2] State - Missing 6/6/2007 Critical Notice of Escrow of Taxes and Regular Monthly Payment 8845 Non Compliance [2] State - Missing 6/6/2007 Critical Statutory Authority Disclosure 8846 Critical Credit [3] Final 4/25/2007 Application Missing 8846 Non Compliance [2] Affiliated 4/25/2007 Critical Business Doc Missing 8846 Non Compliance [2] State - Missing 4/25/2007 Critical Borrower's Bill of Rights 8846 Non Compliance [2] State - Missing 4/25/2007 Critical Consumer Caution and Counseling Disclosure 8847 Critical Credit [3] Application Final 4/27/2007 Incomplete application incomplete due to missing origination entity information. 8847 Critical Credit [3] Initial Initial 4/27/2007 Application application Incomplete incomplete due to missing origination entity information. 8847 Non Compliance [2] Credit Score 4/27/2007 Critical Disclosure Not Present 8847 Non Compliance [2] HMDA-reportable 4/27/2007 Critical rate spread (1/1/04- 10/1/09) 8847 Non Compliance [2] State - Missing 4/27/2007 Critical Consumer Caution and Counseling Disclosure 8848 Non Compliance [2] Affiliated 4/25/2007 Critical Business Doc Missing 8848 Non Compliance [2] Credit Score 4/25/2007 Critical Disclosure Not Present 8850 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 5/31/2007 underdisclosed >$100 disclosed by $249.73 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8850 Critical Credit [3] Application 5/31/2007 Unsigned 8850 Non Compliance [2] State - Missing 5/31/2007 Critical Consumer Caution and Counseling Disclosure 8850 Non Compliance [2] State - Missing 5/31/2007 Critical Dower / Homestead Waiver Rider to Mortgage 8851 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 4/20/2007 underdisclosed >$35 disclosed by $50.00 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8852 Non Compliance [2] Credit Score 6/5/2007 Critical Disclosure Not Present 8852 Non Compliance [2] State - Missing 6/5/2007 Critical Attorney General Information Statement 8852 Non Compliance [2] State - Missing 6/5/2007 Critical Statutory Authority Disclosure 8853 Critical Credit [3] Application Final 4/12/2007 Incomplete application incomplete due to missing origination entity information. 8853 Critical Credit [3] Credit Report 4/12/2007 Missing 8853 Critical Credit [3] Missing Initial 4/12/2007 Application 8853 Non Compliance [2] Credit Score 4/12/2007 Critical Disclosure Not Present 8853 Non Compliance [2] State - Missing 4/12/2007 Critical Property Tax Benefit Disclosure (State Form 51781 (6-04) 8854 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 5/16/2007 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 8855 Critical Compliance [3] TIL Missing NO 6/7/2007 8855 Critical Credit [3] Application Final 6/7/2007 Incomplete application incomplete due to missing origination entity information. 8855 Critical Credit [3] Credit Report 6/7/2007 Missing 8855 Non Compliance [2] Credit Score 6/7/2007 Critical Disclosure Not Present 8855 Non Compliance [2] HMDA-reportable 6/7/2007 Critical rate spread (1/1/04- 10/1/09) 8856 Non Compliance [2] Affiliated 7/31/2007 Critical Business Doc Missing 8856 Non Compliance [2] Initial GFE 7/31/2007 Critical Date not within 3 days of Initial Application Date 8856 Non Compliance [2] Initial TIL 7/31/2007 Critical Date not within 3 days of Initial Application Date 8857 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 4/25/2007 underdisclosed >$35 disclosed by $46.67 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8858 Non Compliance [2] HMDA-reportable 4/30/2007 Critical rate spread (1/1/04- 10/1/09) 8858 Non Compliance [2] State - Missing 4/30/2007 Critical Attorney General Information Statement 8858 Non Compliance [2] State - Missing 4/30/2007 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8858 Non Compliance [2] State - Missing 4/30/2007 Critical Statutory Authority Disclosure 8859 Critical Credit [3] Application Final N/A 5/11/2007 Incomplete application incomplete due to missing origination entity information. 8859 Critical Credit [3] Credit Report N/A N/A 5/11/2007 Missing 8859 Critical Credit [3] Initial Initial N/A 5/11/2007 Application application Incomplete incomplete due to missing origination entity information. 8859 Non Compliance [2] Credit Score N/A N/A 5/11/2007 Critical Disclosure Not Present 8859 Non Compliance [2] State - Missing N/A N/A 5/11/2007 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8859 Non Compliance [2] State - Missing N/A N/A 5/11/2007 Critical Anti-Discrimination Notice 8859 Non Compliance [2] State - Missing N/A N/A 5/11/2007 Critical Attorney General Information Statement 8859 Non Compliance [2] State - Missing N/A N/A 5/11/2007 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8859 Non Compliance [2] State - Missing N/A N/A 5/11/2007 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 8859 Non Compliance [2] State - Missing N/A N/A 5/11/2007 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 8859 Non Compliance [2] State - Missing N/A N/A 5/11/2007 Critical Statutory Authority Disclosure 8860 Non Compliance [2] State - Missing 4/27/2007 Critical Borrower's Bill of Rights 8860 Non Compliance [2] State - Missing 4/27/2007 Critical Consumer Caution and Counseling Disclosure 8861 Non Compliance [2] State - Missing 4/30/2007 Critical Borrower's Bill of Rights 8861 Non Compliance [2] State - Missing 4/30/2007 Critical Consumer Caution and Counseling Disclosure 8861 Non Compliance [2] State - Missing 4/30/2007 Critical Insurance Disclosure / Right to Choose Insurance Provider 8862 Non Compliance [2] State - Missing 5/11/2007 Critical Property Tax Benefit Disclosure (State Form 51781 (6-04) 8863 Critical Compliance [3] Finance Charge N/A Finance charges under Finance Charge 4/27/2007 underdisclosed >$35 disclosed by $211.15 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for Refinance 3yrs for transactions. Unable rescindable to determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. There foreclosure. is a lbroker credit on Assignee Line 204 for $591.81 liability. The which is un-itemized; loan is outside therefore, applied to the SOL. non-APR fees first. 8863 Critical Credit [3] Application Final N/A 4/27/2007 Incomplete application incomplete due to missing origination entity information. 8863 Critical Credit [3] Credit Report N/A N/A 4/27/2007 Missing 8863 Critical Credit [3] Initial Initial N/A 4/27/2007 Application application Incomplete incomplete due to missing origination entity information. 8863 Non Compliance [2] HMDA-reportable N/A N/A 4/27/2007 Critical rate spread (1/1/04- 10/1/09) 8863 Non Compliance [2] State - Missing N/A N/A 4/27/2007 Critical Dower / Homestead Waiver Rider to Mortgage 8864 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 5/21/2007 underdisclosed >$100 disclosed by $527.54 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8864 Critical Credit [3] Credit Report 5/21/2007 Missing 8864 Non Compliance [2] Affiliated 5/21/2007 Critical Business Doc Missing 8864 Non Compliance [2] Credit Score 5/21/2007 Critical Disclosure Not Present 8864 Non Credit [2] Manufactured 5/21/2007 Critical (Double-Wide) 8866 Critical Credit [3] Application Incomplete final 6/25/2007 Incomplete application due to missing borrower's date. 8866 Non Compliance [2] Affiliated 6/25/2007 Critical Business Doc Missing 8867 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 5/25/2007 underdisclosed >$35 disclosed by $233.19 - 1yr for Refinance which exceeds the affirmative, $35.00 tolerance for 3yrs for refinance transactions. rescindable Unable to determine transactions. under disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8867 Non Compliance [2] Affiliated 5/25/2007 Critical Business Doc Missing 8867 Non Compliance [2] State - Missing 5/25/2007 Critical Right to Select Attorney Disclosure 8868 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 5/21/2007 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 8868 Critical Credit [3] Application Final 5/21/2007 Incomplete application incomplete due to missing origination entity information. 8868 Critical Credit [3] Credit Report 5/21/2007 Missing 8868 Critical Credit [3] Initial Initial 5/21/2007 Application application Incomplete incomplete due to missing origination entity information. 8868 Non Compliance [2] Credit Score 5/21/2007 Critical Disclosure Not Present 8868 Non Compliance [2] State - Missing 5/21/2007 Critical Dower / Homestead Waiver Rider to Mortgage 8868 Non Compliance [2] State - Missing 5/21/2007 Critical Rate Lock 8869 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 8/16/2007 underdisclosed >$100 disclosed by $191.19 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8869 Non Compliance [2] Affiliated 8/16/2007 Critical Business Doc Missing 8869 Non Compliance [2] State - Missing 8/16/2007 Critical Lock In Agreement 8870 Critical Credit [3] Application Final 5/9/2007 Incomplete application incomplete due to missing origination entity information. 8870 Critical Credit [3] Credit Report 5/9/2007 Missing 8870 Critical Credit [3] Missing Initial 5/9/2007 Application 8871 Non Compliance [2] Credit Score 6/25/2007 Critical Disclosure Not Present 8871 Non Compliance [2] HMDA-reportable 6/25/2007 Critical rate spread (1/1/04- 10/1/09) 8871 Non Compliance [2] State - Missing 6/25/2007 Critical Borrower's Bill of Rights 8871 Non Compliance [2] State - Missing 6/25/2007 Critical Consumer Caution and Counseling Disclosure 8871 Non Compliance [2] State - Missing 6/25/2007 Critical Insurance Disclosure / Right to Choose Insurance Provider 8872 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 7/20/2007 underdisclosed >$35 disclosed by $707.43 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8872 Non Compliance [2] Initial GFE 7/20/2007 Critical Date not within 3 days of Initial Application Date 8872 Non Compliance [2] Initial TIL 7/20/2007 Critical Date not within 3 days of Initial Application Date 8872 Non Compliance [2] State - Mising 7/20/2007 Critical XXXXX Mortgage Escrow Act Disclosure 8872 Non Compliance [2] State - Missing 7/20/2007 Critical Borrower Information Document 8872 Non Compliance [2] State - Missing 7/20/2007 Critical Description of Underwriting Criteria and Required Documentation 8872 Non Compliance [2] State - Missing 7/20/2007 Critical Escrow Account Disclosure Agreement 8872 Non Compliance [2] State - Missing 7/20/2007 Critical Notice of Choice of Agent or Insurer 8873 Non Compliance [2] Affiliated 6/11/2007 Critical Business Doc Missing 8873 Non Compliance [2] Credit Score 6/11/2007 Critical Disclosure Not Present 8873 Non Compliance [2] State - Missing 6/11/2007 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8873 Non Compliance [2] State - Missing 6/11/2007 Critical Anti-Discrimination Notice 8873 Non Compliance [2] State - Missing 6/11/2007 Critical Attorney General Information Statement 8873 Non Compliance [2] State - Missing 6/11/2007 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 8873 Non Compliance [2] State - Missing 6/11/2007 Critical Statutory Authority Disclosure 8874 Non Compliance [2] Affiliated 5/25/2007 Critical Business Doc Missing 8874 Non Compliance [2] Initial GFE 5/25/2007 Critical Missing 8874 Non Compliance [2] Missing Notice 5/25/2007 Critical of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure 8874 Non Compliance [2] State - Missing 5/25/2007 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8874 Non Compliance [2] State - Missing 5/25/2007 Critical Anti-Discrimination Notice 8874 Non Compliance [2] State - Missing 5/25/2007 Critical Attorney General Information Statement 8874 Non Compliance [2] State - Missing 5/25/2007 Critical Closing Statement / Closing Disclosure 8874 Non Compliance [2] State - Missing 5/25/2007 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8874 Non Compliance [2] State - Missing 5/25/2007 Critical Insurance Disclosure 8874 Non Compliance [2] State - Missing 5/25/2007 Critical Mortgage Loan Origination Dislcosure 8874 Non Compliance [2] State - Missing 5/25/2007 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 8874 Non Compliance [2] State - Missing 5/25/2007 Critical Notice of Escrow of Taxes and Regular Monthly Payment 8874 Non Compliance [2] State - Missing 5/25/2007 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 8874 Non Compliance [2] State - Missing 5/25/2007 Critical Optional Credit Insurance Disclosure 8874 Non Compliance [2] State - Missing 5/25/2007 Critical Statutory Authority Disclosure 8875 Non Compliance [2] Initial GFE 6/13/2007 Critical Missing 8875 Non Compliance [2] State - Missing 6/13/2007 Critical Borrower's Bill of Rights 8875 Non Compliance [2] State - Missing 6/13/2007 Critical Consumer Caution and Counseling Disclosure 8875 Non Compliance [2] State - Missing 6/13/2007 Critical Insurance Disclosure / Right to Choose Insurance Provider 8876 Critical Compliance [3] Note P&I Does The Note reflects P&I TILA - 1yr 6/7/2007 Not Equal Final TIL of $433.38 (+MI $18.28 affirmative, P&I $451.66) and the TIL 3yrs for reflects an initial P&I rescindable of $433.38. transactions. Discrepancy appears to Unlimited as a be due to document defense to error on TIL. foreclosure. Assignee liability. The loan is outside the SOL. 8876 Critical Compliance [3] TIL Incomplete Final TIL is executed NO 6/7/2007 by borrower at closing; however reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. 8876 Critical Credit [3] Application Incomplete final 6/7/2007 Incomplete application due to missing origination entity information. 8876 Critical Credit [3] Credit Report 6/7/2007 Missing 8876 Critical Credit [3] Initial Incomplete 6/7/2007 Application initial Incomplete application due to missing origination entity information. 8876 Non Compliance [2] Credit Score 6/7/2007 Critical Disclosure Not Present 8877 Non Compliance [2] Affiliated 6/27/2007 Critical Business Doc Missing 8877 Non Compliance [2] Credit Score 6/27/2007 Critical Disclosure Not Present 8877 Non Compliance [2] Initial GFE 6/27/2007 Critical Date not within 3 days of Initial Application Date 8877 Non Compliance [2] Initial TIL 6/27/2007 Critical Date not within 3 days of Initial Application Date 8877 Non Compliance [2] State - Missing 6/27/2007 Critical Rate Lock 8878 Non Compliance [2] Missing Notice 5/18/2007 Critical of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure 8878 Non Compliance [2] State - Missing 5/18/2007 Critical Anti-Discrimination Notice 8878 Non Compliance [2] State - Missing 5/18/2007 Critical Attorney General Information Statement 8878 Non Compliance [2] State - Missing 5/18/2007 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8878 Non Compliance [2] State - Missing 5/18/2007 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 8878 Non Compliance [2] State - Missing 5/18/2007 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 8878 Non Compliance [2] State - Missing 5/18/2007 Critical Optional Credit Insurance Disclosure 8879 Non Compliance [2] Affiliated 6/28/2007 Critical Business Doc Missing 8879 Non Compliance [2] HMDA-reportable 6/28/2007 Critical rate spread (1/1/04- 10/1/09) 8880 Non Compliance [2] Credit Score 5/14/2007 Critical Disclosure Not Present 8880 Non Compliance [2] HMDA-reportable 5/14/2007 Critical rate spread (1/1/04- 10/1/09) 8880 Non Compliance [2] State - Missing 5/14/2007 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8880 Non Compliance [2] State - Missing 5/14/2007 Critical Anti-Discrimination Notice 8880 Non Compliance [2] State - Missing 5/14/2007 Critical Attorney General Information Statement 8880 Non Compliance [2] State - Missing 5/14/2007 Critical Insurance Disclosure 8880 Non Compliance [2] State - Missing 5/14/2007 Critical Mortgage Loan Origination Dislcosure 8880 Non Compliance [2] State - Missing 5/14/2007 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 8880 Non Compliance [2] State - Missing 5/14/2007 Critical Notice of Escrow of Taxes and Regular Monthly Payment 8880 Non Compliance [2] State - Missing 5/14/2007 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 8880 Non Compliance [2] State - Missing 5/14/2007 Critical Statutory Authority Disclosure 8881 Non Compliance [2] Affiliated 5/21/2007 Critical Business Doc Missing 8881 Non Compliance [2] Credit Score 5/21/2007 Critical Disclosure Not Present 8881 Non Compliance [2] State - Missing 5/21/2007 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8881 Non Compliance [2] State - Missing 5/21/2007 Critical Mortgage Loan Origination Dislcosure 8882 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 6/6/2007 underdisclosed >$100 disclosed by $209.18 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8882 Critical Credit [3] Application Final 6/6/2007 Incomplete application incomplete due to missing origination entity information. 8882 Critical Credit [3] Missing Initial 6/6/2007 Application 8882 Non Compliance [2] Credit Score 6/6/2007 Critical Disclosure Not Present 8883 Non Compliance [2] Credit Score 5/15/2007 Critical Disclosure Not Present 8883 Non Compliance [2] State - Mising 5/15/2007 Critical XXXXX Mortgage Escrow Act Disclosure 8883 Non Compliance [2] State - Missing 5/15/2007 Critical Application Disclosure Statement 8883 Non Compliance [2] State - Missing 5/15/2007 Critical Borrower Information Document 8883 Non Compliance [2] State - Missing 5/15/2007 Critical Collateral Protection Act Disclosure 8883 Non Compliance [2] State - Missing 5/15/2007 Critical Description of Underwriting Criteria and Required Documentation 8883 Non Compliance [2] State - Missing 5/15/2007 Critical Loan Brokerage Disclosure Statement 8883 Non Compliance [2] State - Missing 5/15/2007 Critical Loan Product Choice / Prepayment Penalty Disclosure 8883 Non Compliance [2] State - Missing 5/15/2007 Critical Notice of Choice of Agent or Insurer 8883 Non Compliance [2] State - Missing 5/15/2007 Critical Rate and Points Lock/Float Agreement 8884 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 7/18/2007 underdisclosed >$35 disclosed by $1,689.34 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8884 Critical Credit [3] Application Final 7/18/2007 Incomplete application incomplete due to missing origination entity information. 8884 Critical Credit [3] Credit Report 7/18/2007 Missing 8884 Critical Credit [3] Missing Initial 7/18/2007 Application 8884 Non Compliance [2] Affiliated 7/18/2007 Critical Business Doc Missing 8884 Non Compliance [2] Credit Score 7/18/2007 Critical Disclosure Not Present 8885 Non Compliance [2] State - Missing 6/20/2007 Critical Borrower's Bill of Rights 8885 Non Compliance [2] State - Missing 6/20/2007 Critical Consumer Caution and Counseling Disclosure 8885 Non Compliance [2] State - Missing 6/20/2007 Critical Insurance Disclosure / Right to Choose Insurance Provider 8886 Critical Credit [3] Application Incomplete final 5/16/2007 Incomplete application due to missing origination entity information. 8886 Critical Credit [3] Credit Report 5/16/2007 Missing 8886 Critical Credit [3] Initial Incomplete 5/16/2007 Application initial Incomplete application due to missing origination entity information. 8887 Non Compliance [2] HMDA-reportable 6/25/2007 Critical rate spread (1/1/04- 10/1/09) 8887 Non Compliance [2] Initial GFE 6/25/2007 Critical Date not within 3 days of Initial Application Date 8887 Non Compliance [2] Initial TIL 6/25/2007 Critical Missing 8887 Non Compliance [2] State - Missing 6/25/2007 Critical Notice to Purchaser- Mortgagor 8887 Non Compliance [2] State - Missing 6/25/2007 Critical Pre-Application Dislcosure 8888 Non Compliance [2] Initial GFE 6/20/2007 Critical Date not within 3 days of Initial Application Date 8888 Non Compliance [2] Initial TIL 6/20/2007 Critical Date not within 3 days of Initial Application Date 8889 Non Compliance [2] Initial GFE N/A N/A 5/23/2007 Critical Date not within 3 days of Initial Application Date 8889 Non Compliance [2] Initial TIL N/A N/A 5/23/2007 Critical Date not within 3 days of Initial Application Date 8889 Non Compliance [2] State - Missing N/A N/A 5/23/2007 Critical Borrower's Bill of Rights 8891 Non Compliance [2] HMDA-reportable 5/31/2007 Critical rate spread (1/1/04- 10/1/09) 8891 Non Compliance [2] State - Missing 5/31/2007 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8891 Non Compliance [2] State - Missing 5/31/2007 Critical Anti-Discrimination Notice 8891 Non Compliance [2] State - Missing 5/31/2007 Critical Attorney General Information Statement 8891 Non Compliance [2] State - Missing 5/31/2007 Critical Closing Statement / Closing Disclosure 8891 Non Compliance [2] State - Missing 5/31/2007 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8891 Non Compliance [2] State - Missing 5/31/2007 Critical Notice of Escrow of Taxes and Regular Monthly Payment 8891 Non Compliance [2] State - Missing 5/31/2007 Critical Statutory Authority Disclosure 8892 Non Compliance [2] Affiliated 6/15/2007 Critical Business Doc Missing 8892 Non Compliance [2] State - Missing 6/15/2007 Critical Borrower's Bill of Rights 8892 Non Compliance [2] State - Missing 6/15/2007 Critical Consumer Caution and Counseling Disclosure 8892 Non Compliance [2] State - Missing 6/15/2007 Critical Dower / Homestead Waiver Rider to Mortgage 8892 Non Compliance [2] State - Missing 6/15/2007 Critical Rate Lock 8893 Critical Credit [3] Final 6/1/2007 Application Missing 8893 Critical Credit [3] Missing Initial 6/1/2007 Application 8893 Non Compliance [2] Initial GFE 6/1/2007 Critical Date not within 3 days of Initial Application Date 8893 Non Compliance [2] Initial TIL 6/1/2007 Critical Date not within 3 days of Initial Application Date 8893 Non Compliance [2] State - Missing 6/1/2007 Critical Lock In Agreement 8893 Non Compliance [2] State - Missing 6/1/2007 Critical Notice of Material Change of Mortgage Loan Terms 8893 Non Compliance [2] State - Missing 6/1/2007 Critical Notice to Purchaser- Mortgagor 8894 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 6/27/2007 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 8894 Non Compliance [2] State - Missing 6/27/2007 Critical Borrower's Bill of Rights 8894 Non Compliance [2] State - Missing 6/27/2007 Critical Dower / Homestead Waiver Rider to Mortgage 8894 Non Compliance [2] State - Missing 6/27/2007 Critical Insurance Disclosure / Right to Choose Insurance Provider 8896 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 6/8/2007 underdisclosed >$35 disclosed by $121.44 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8896 Critical Credit [3] Application Incomplete final 6/8/2007 Incomplete application due to missing origination entity information. 8896 Critical Credit [3] Missing Initial 6/8/2007 Application 8896 Non Compliance [2] State - Missing 6/8/2007 Critical Choice of Attorney disclosure 8897 Critical Credit [3] Application Final 6/22/2007 Incomplete application incomplete due to missing origination entity information. 8897 Critical Credit [3] Credit Report 6/22/2007 Missing 8897 Critical Credit [3] Missing Initial 6/22/2007 Application 8897 Non Compliance [2] State - Missing 6/22/2007 Critical Borrower Information Document 8897 Non Compliance [2] State - Missing 6/22/2007 Critical Commitment Letter 8897 Non Compliance [2] State - Missing 6/22/2007 Critical Description of Underwriting Criteria and Required Documentation 8897 Non Compliance [2] State - Missing 6/22/2007 Critical Escrow Account Disclosure Agreement 8898 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 6/25/2007 underdisclosed >$35 disclosed by $70.18 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8898 Non Compliance [2] Credit Score 6/25/2007 Critical Disclosure Not Present 8898 Non Compliance [2] Initial GFE 6/25/2007 Critical Date not within 3 days of Initial Application Date 8898 Non Compliance [2] Initial TIL 6/25/2007 Critical Date not within 3 days of Initial Application Date 8899 Non Compliance [2] Affiliated 6/27/2007 Critical Business Doc Missing 8899 Non Compliance [2] State - Missing 6/27/2007 Critical Borrower's Bill of Rights 8899 Non Compliance [2] State - Missing 6/27/2007 Critical Consumer Caution and Counseling Disclosure 8899 Non Compliance [2] State - Missing 6/27/2007 Critical Insurance Disclosure / Right to Choose Insurance Provider 8900 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 7/16/2007 underdisclosed >$35 disclosed by $44.14 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8900 Non Compliance [2] HMDA-reportable 7/16/2007 Critical rate spread (1/1/04- 10/1/09) 8900 Non Compliance [2] State - Missing 7/16/2007 Critical Property Tax Benefit Disclosure (State Form 51781 (6-04) 8902 Critical Credit [3] Application Final 6/18/2007 Incomplete application incomplete due to missing origination entity information. 8902 Critical Credit [3] Credit Report 6/18/2007 Missing 8902 Critical Credit [3] Missing Initial 6/18/2007 Application 8902 Non Compliance [2] Credit Score 6/18/2007 Critical Disclosure Not Present 8902 Non Compliance [2] State - Mising 6/18/2007 Critical XXXXX Mortgage Escrow Act Disclosure 8902 Non Compliance [2] State - Missing 6/18/2007 Critical Application Disclosure Statement 8902 Non Compliance [2] State - Missing 6/18/2007 Critical Description of Underwriting Criteria and Required Documentation 8902 Non Compliance [2] State - Missing 6/18/2007 Critical Loan Brokerage Disclosure Statement 8902 Non Compliance [2] State - Missing 6/18/2007 Critical Notice of Choice of Agent or Insurer 8902 Non Compliance [2] State - Missing 6/18/2007 Critical Rate and Points Lock/Float Agreement 8903 Non Compliance [2] State - Missing 6/29/2007 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8903 Non Compliance [2] State - Missing 6/29/2007 Critical Anti-Discrimination Notice 8903 Non Compliance [2] State - Missing 6/29/2007 Critical Attorney General Information Statement 8903 Non Compliance [2] State - Missing 6/29/2007 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8903 Non Compliance [2] State - Missing 6/29/2007 Critical Statutory Authority Disclosure 8904 Critical Credit [3] Application Final 7/25/2007 Incomplete application incomplete due to missing origination entity information. 8904 Critical Credit [3] Credit Report 7/25/2007 Missing 8904 Critical Credit [3] Initial Initial 7/25/2007 Application application Incomplete incomplete due to missing origination entity information. 8904 Non Compliance [2] Credit Score 7/25/2007 Critical Disclosure Not Present 8904 Non Compliance [2] State - Missing 7/25/2007 Critical Anti-Coercion Notice 8904 Non Compliance [2] State - Missing 7/25/2007 Critical Pre-Application Dislcosure 8905 Non Compliance [2] Credit Score 7/18/2007 Critical Disclosure Not Present 8905 Non Compliance [2] State - Missing 7/18/2007 Critical KY Fair Housing Law Disclosure 8906 Critical Credit [3] Application Final N/A 6/21/2007 Incomplete application incomplete due to missing origination entity information. 8906 Critical Credit [3] Credit Report N/A N/A 6/21/2007 Missing 8906 Critical Credit [3] Missing Initial N/A N/A 6/21/2007 Application 8906 Non Compliance [2] HMDA-reportable N/A N/A 6/21/2007 Critical rate spread (1/1/04- 10/1/09) 8906 Non Compliance [2] State - Missing N/A N/A 6/21/2007 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8906 Non Compliance [2] State - Missing N/A N/A 6/21/2007 Critical Attorney General Information Statement 8906 Non Compliance [2] State - Missing N/A N/A 6/21/2007 Critical Statutory Authority Disclosure 8908 Non Compliance [2] Missing Notice N/A N/A 8/15/2007 Critical of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure 8908 Non Compliance [2] State - Missing N/A N/A 8/15/2007 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8908 Non Compliance [2] State - Missing N/A N/A 8/15/2007 Critical Anti-Discrimination Notice 8908 Non Compliance [2] State - Missing N/A N/A 8/15/2007 Critical Attorney General Information Statement 8908 Non Compliance [2] State - Missing N/A N/A 8/15/2007 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8908 Non Compliance [2] State - Missing N/A N/A 8/15/2007 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 8908 Non Compliance [2] State - Missing N/A N/A 8/15/2007 Critical Notice of Escrow of Taxes and Regular Monthly Payment 8908 Non Compliance [2] State - Missing N/A N/A 8/15/2007 Critical Statutory Authority Disclosure 8909 Critical Credit [3] Credit Report 8/17/2007 Missing 8909 Non Compliance [2] HMDA-reportable 8/17/2007 Critical rate spread (1/1/04- 10/1/09) 8909 Non Compliance [2] State - Missing 8/17/2007 Critical Rate Lock 8909 Non Credit [2] Manufactured 8/17/2007 Critical (Double-Wide) 8912 Critical Credit [3] Missing Initial 7/27/2007 Application 8912 Non Compliance [2] Credit Score 7/27/2007 Critical Disclosure Not Present 8912 Non Compliance [2] Initial GFE 7/27/2007 Critical Date not within 3 days of Initial Application Date 8912 Non Compliance [2] Initial TIL 7/27/2007 Critical Date not within 3 days of Initial Application Date 8912 Non Compliance [2] State - Missing 7/27/2007 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8912 Non Compliance [2] State - Missing 7/27/2007 Critical Anti-Discrimination Notice 8912 Non Compliance [2] State - Missing 7/27/2007 Critical Attorney General Information Statement 8912 Non Compliance [2] State - Missing 7/27/2007 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8912 Non Compliance [2] State - Missing 7/27/2007 Critical Mortgage Loan Origination Dislcosure 8912 Non Compliance [2] State - Missing 7/27/2007 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 8912 Non Compliance [2] State - Missing 7/27/2007 Critical Notice of Escrow of Taxes and Regular Monthly Payment 8912 Non Compliance [2] State - Missing 7/27/2007 Critical Statutory Authority Disclosure 8913 Non Compliance [2] HMDA-reportable 6/14/2007 Critical rate spread (1/1/04- 10/1/09) 8913 Non Compliance [2] State - Missing 6/14/2007 Critical Property Tax Benefit Disclosure (State Form 51781 (6-04) 8914 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 6/25/2007 underdisclosed >$35 disclosed by $96.94 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8914 Critical Credit [3] Application Final 6/25/2007 Incomplete application is incomplete due to missing origination entity information. 8914 Critical Credit [3] Credit Report 6/25/2007 Missing 8914 Critical Credit [3] Missing Initial 6/25/2007 Application 8914 Non Compliance [2] State - Missing 6/25/2007 Critical Borrower Information Document 8914 Non Compliance [2] State - Missing 6/25/2007 Critical Description of Underwriting Criteria and Required Documentation 8915 Non Compliance [2] Affiliated 7/2/2007 Critical Business Doc Missing 8915 Non Compliance [2] State - Missing 7/2/2007 Critical Freedom to Choose Insurance Provider disclosure 8915 Non Compliance [2] State - Missing 7/2/2007 Critical Property Tax Benefit Disclosure (State Form 51781 (6-04) 8917 Critical Credit [3] Application Incomplete final 6/21/2007 Incomplete application due to missing origination entity information. 8917 Critical Credit [3] Credit Report 6/21/2007 Missing 8917 Critical Credit [3] Missing Initial 6/21/2007 Application 8917 Non Compliance [2] State - Mising 6/21/2007 Critical XXXXX Mortgage Escrow Act Disclosure 8917 Non Compliance [2] State - Missing 6/21/2007 Critical Borrower Information Document 8917 Non Compliance [2] State - Missing 6/21/2007 Critical Broker Agreement 8917 Non Compliance [2] State - Missing 6/21/2007 Critical Commitment Letter 8917 Non Compliance [2] State - Missing 6/21/2007 Critical Escrow Account Disclosure Agreement 8917 Non Compliance [2] State - Missing 6/21/2007 Critical Loan Brokerage Disclosure Statement 8918 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 6/29/2007 underdisclosed >$100 disclosed by $405.32 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8918 Critical Credit [3] Application Final 6/29/2007 Incomplete application incomplete due to missing origination entity information. 8918 Critical Credit [3] Credit Report 6/29/2007 Missing 8918 Critical Credit [3] Missing Initial 6/29/2007 Application 8918 Non Compliance [2] Credit Score 6/29/2007 Critical Disclosure Not Present 8918 Non Compliance [2] State - Mising 6/29/2007 Critical XXXXX Mortgage Escrow Act Disclosure 8918 Non Compliance [2] State - Missing 6/29/2007 Critical Application Disclosure Statement 8918 Non Compliance [2] State - Missing 6/29/2007 Critical Borrower Information Document 8918 Non Compliance [2] State - Missing 6/29/2007 Critical Escrow Account Disclosure Agreement 8919 Critical Credit [3] Application Incomplete final 7/20/2007 Incomplete application due to missing origination entity information. 8919 Critical Credit [3] Credit Report 7/20/2007 Missing 8919 Critical Credit [3] Missing Initial 7/20/2007 Application 8919 Non Compliance [2] State - Missing 7/20/2007 Critical Lock In Agreement 8919 Non Compliance [2] State - Missing 7/20/2007 Critical Notice to Purchaser- Mortgagor 8919 Non Compliance [2] State - Missing 7/20/2007 Critical Pre-Application Dislcosure 8920 Non Compliance [2] Missing Notice 6/29/2007 Critical of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure 8920 Non Compliance [2] State - Missing 6/29/2007 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8920 Non Compliance [2] State - Missing 6/29/2007 Critical Statutory Authority Disclosure 8921 Non Compliance [2] State - Missing 7/30/2007 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8921 Non Compliance [2] State - Missing 7/30/2007 Critical Attorney General Information Statement 8921 Non Compliance [2] State - Missing 7/30/2007 Critical Closing Statement / Closing Disclosure 8921 Non Compliance [2] State - Missing 7/30/2007 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8921 Non Compliance [2] State - Missing 7/30/2007 Critical Notice of Escrow of Taxes and Regular Monthly Payment 8921 Non Compliance [2] State - Missing 7/30/2007 Critical Statutory Authority Disclosure 8922 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 7/20/2007 underdisclosed >$100 disclosed $370.26 which - 1yr for Purchase exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemizaton of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8922 Critical Credit [3] Application Final 7/20/2007 Incomplete application incomplete due to missing origination entity information. 8922 Critical Credit [3] Initial Initial 7/20/2007 Application application Incomplete incomplete due to missing pages 3 - 5 of 5. 8922 Non Compliance [2] Affiliated 7/20/2007 Critical Business Doc Missing 8922 Non Compliance [2] State - Mising 7/20/2007 Critical XXXXX Mortgage Escrow Act Disclosure 8922 Non Compliance [2] State - Missing 7/20/2007 Critical Collateral Protection Act Disclosure 8922 Non Compliance [2] State - Missing 7/20/2007 Critical Commitment Letter 8922 Non Compliance [2] State - Missing 7/20/2007 Critical Description of Underwriting Criteria and Required Documentation 8922 Non Compliance [2] State - Missing 7/20/2007 Critical Escrow Account Disclosure Agreement 8922 Non Compliance [2] State - Missing 7/20/2007 Critical Notice of Choice of Agent or Insurer 8923 Critical Credit [3] Credit Report 7/19/2007 Missing 8923 Critical Credit [3] Final 7/19/2007 Application Missing 8923 Critical Credit [3] Initial Initial 7/19/2007 Application application Incomplete incomplete due to missing origination entity information. 8923 Non Compliance [2] Credit Score 7/19/2007 Critical Disclosure Not Present 8923 Non Compliance [2] Missing Notice 7/19/2007 Critical of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure 8923 Non Compliance [2] State - Missing 7/19/2007 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8923 Non Compliance [2] State - Missing 7/19/2007 Critical Anti-Discrimination Notice 8923 Non Compliance [2] State - Missing 7/19/2007 Critical Attorney General Information Statement 8923 Non Compliance [2] State - Missing 7/19/2007 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8923 Non Compliance [2] State - Missing 7/19/2007 Critical Insurance Disclosure 8923 Non Compliance [2] State - Missing 7/19/2007 Critical Mortgage Loan Origination Dislcosure 8923 Non Compliance [2] State - Missing 7/19/2007 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 8923 Non Compliance [2] State - Missing 7/19/2007 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 8923 Non Compliance [2] State - Missing 7/19/2007 Critical Statutory Authority Disclosure 8924 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 7/16/2007 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 8924 Non Compliance [2] Initial GFE 7/16/2007 Critical Date not within 3 days of Initial Application Date 8924 Non Compliance [2] Initial TIL 7/16/2007 Critical Date not within 3 days of Initial Application Date 8925 Critical Compliance [3] ROR Incomplete ROR incomplete due to ROR - 3yrs for 7/9/2007 the signature section rescindable being cut off. transactions. The loan is outside the SOL. 8925 Critical Credit [3] Application Final 7/9/2007 Incomplete application incomplete due to missing origination entity information. 8925 Critical Credit [3] Credit Report 7/9/2007 Missing 8925 Critical Credit [3] Initial Initial 7/9/2007 Application application Incomplete incomplete due to missing the borrower's signature but marked as taken in a face to face interview. 8927 Critical Credit [3] Credit Report 7/17/2007 Missing 8928 Non Compliance [2] Initial GFE 9/28/2007 Critical Date not within 3 days of Initial Application Date 8928 Non Compliance [2] Initial TIL 9/28/2007 Critical Date not within 3 days of Initial Application Date 8929 Non Compliance [2] Initial GFE 8/23/2007 Critical Date not within 3 days of Initial Application Date 8929 Non Compliance [2] Initial TIL 8/23/2007 Critical Date not within 3 days of Initial Application Date 8930 Critical Compliance [3] TIL Missing N/A N/A NO 7/24/2007 8930 Non Compliance [2] Affiliated N/A N/A 7/24/2007 Critical Business Doc Missing 8930 Non Compliance [2] State - Missing N/A N/A 7/24/2007 Critical Borrower's Bill of Rights 8930 Non Compliance [2] State - Missing N/A N/A 7/24/2007 Critical Consumer Caution and Counseling Disclosure 8930 Non Compliance [2] State - Missing N/A N/A 7/24/2007 Critical Insurance Disclosure / Right to Choose Insurance Provider 8930 Non Credit [2] Combined Orig N/A N/A 7/24/2007 Critical LTV >100% 8930 Non Credit [2] True N/A N/A 7/24/2007 Critical Construction Loan 8931 Non Compliance [2] Affiliated 7/31/2007 Critical Business Doc Missing 8931 Non Compliance [2] State - Missing 7/31/2007 Critical Borrower's Bill of Rights 8931 Non Compliance [2] State - Missing 7/31/2007 Critical Consumer Caution and Counseling Disclosure 8932 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 7/13/2007 underdisclosed >$35 disclosed by $92.42 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8932 Non Compliance [2] Credit Score 7/13/2007 Critical Disclosure Not Present 8932 Non Compliance [2] Missing Notice 7/13/2007 Critical of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure 8932 Non Compliance [2] State - Missing 7/13/2007 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8932 Non Compliance [2] State - Missing 7/13/2007 Critical Anti-Discrimination Notice 8932 Non Compliance [2] State - Missing 7/13/2007 Critical Attorney General Information Statement 8932 Non Compliance [2] State - Missing 7/13/2007 Critical Automated Valuation Report Notice w/ copy of AVM 8932 Non Compliance [2] State - Missing 7/13/2007 Critical Closing Statement / Closing Disclosure 8932 Non Compliance [2] State - Missing 7/13/2007 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8932 Non Compliance [2] State - Missing 7/13/2007 Critical Insurance Disclosure 8932 Non Compliance [2] State - Missing 7/13/2007 Critical Mortgage Loan Origination Dislcosure 8932 Non Compliance [2] State - Missing 7/13/2007 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 8932 Non Compliance [2] State - Missing 7/13/2007 Critical Notice of Escrow of Taxes and Regular Monthly Payment 8932 Non Compliance [2] State - Missing 7/13/2007 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 8932 Non Compliance [2] State - Missing 7/13/2007 Critical Optional Credit Insurance Disclosure 8932 Non Compliance [2] State - Missing 7/13/2007 Critical Statutory Authority Disclosure 8933 Non Compliance [2] State - Missing 7/17/2007 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8934 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 7/31/2007 underdisclosed >$35 disclosed by $54.65 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8934 Non Compliance [2] Affiliated 7/31/2007 Critical Business Doc Missing 8934 Non Compliance [2] Initial GFE 7/31/2007 Critical Date not within 3 days of Initial Application Date 8934 Non Compliance [2] Initial TIL 7/31/2007 Critical Date not within 3 days of Initial Application Date 8934 Non Compliance [2] Missing Notice 7/31/2007 Critical of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure 8934 Non Compliance [2] State - Missing 7/31/2007 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8934 Non Compliance [2] State - Missing 7/31/2007 Critical Anti-Discrimination Notice 8934 Non Compliance [2] State - Missing 7/31/2007 Critical Attorney General Information Statement 8934 Non Compliance [2] State - Missing 7/31/2007 Critical Automated Valuation Report Notice w/ copy of AVM 8934 Non Compliance [2] State - Missing 7/31/2007 Critical Closing Statement / Closing Disclosure 8934 Non Compliance [2] State - Missing 7/31/2007 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8934 Non Compliance [2] State - Missing 7/31/2007 Critical Insurance Disclosure 8934 Non Compliance [2] State - Missing 7/31/2007 Critical Mortgage Loan Origination Dislcosure 8934 Non Compliance [2] State - Missing 7/31/2007 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 8934 Non Compliance [2] State - Missing 7/31/2007 Critical Notice of Escrow of Taxes and Regular Monthly Payment 8934 Non Compliance [2] State - Missing 7/31/2007 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 8934 Non Compliance [2] State - Missing 7/31/2007 Critical Optional Credit Insurance Disclosure 8934 Non Compliance [2] State - Missing 7/31/2007 Critical Statutory Authority Disclosure 8935 Critical Credit [3] Escrow Holdback HUD line 1303 6/25/2007 reflects $5,000 escrow hold back for repairs. Escrow agreement is not in file. 8935 Non Compliance [2] Affiliated 6/25/2007 Critical Business Doc Missing 8935 Non Compliance [2] State - Missing 6/25/2007 Critical Borrower's Bill of Rights 8936 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 7/3/2007 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 8936 Critical Credit [3] Application Final 7/3/2007 Incomplete application incomplete due to missing origination entity information. 8936 Critical Credit [3] Credit Report 7/3/2007 Missing 8936 Critical Credit [3] Missing Initial 7/3/2007 Application 8937 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 7/19/2007 underdisclosed >$35 disclosed by $326.04 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine the under transactions. disclosure due to Unlimited as a missing TIL itemization defense to of the amount financed foreclosure. Assignee liability. The loan is outside the SOL. 8937 Non Compliance [2] Initial GFE 7/19/2007 Critical Missing 8937 Non Compliance [2] State - Missing 7/19/2007 Critical KY Fair Housing Law Disclosure 8937 Non Compliance [2] State - Missing 7/19/2007 Critical KY Notification to New Homeowners 8938 Critical Credit [3] Credit Report 8/17/2007 Missing 8938 Critical Credit [3] Final 8/17/2007 Application Missing 8938 Critical Credit [3] Missing Initial 8/17/2007 Application 8938 Non Compliance [2] Credit Score 8/17/2007 Critical Disclosure Not Present 8939 Critical Credit [3] Missing Initial 8/28/2007 Application 8939 Non Compliance [2] Credit Score 8/28/2007 Critical Disclosure Not Present 8939 Non Compliance [2] State - Missing 8/28/2007 Critical Freedom to Choose Insurance Provider disclosure 8939 Non Compliance [2] State - Missing 8/28/2007 Critical Notice to Borrower/Prospective Borrower / Homeowner Protection Notice 8939 Non Compliance [2] State - Missing 8/28/2007 Critical Property Tax Benefit Disclosure (State Form 51781 (6-04) 8940 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 7/25/2007 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 8940 Non Compliance [2] Credit Score 7/25/2007 Critical Disclosure Not Present 8940 Non Compliance [2] HMDA-reportable 7/25/2007 Critical rate spread (1/1/04- 10/1/09) 8940 Non Compliance [2] Initial GFE 7/25/2007 Critical Date not within 3 days of Initial Application Date 8941 Non Compliance [2] Credit Score 8/13/2007 Critical Disclosure Not Present 8942 Critical Credit [3] Missing Initial 8/30/2007 Application 8942 Non Compliance [2] Affiliated 8/30/2007 Critical Business Doc Missing 8942 Non Compliance [2] Credit Score 8/30/2007 Critical Disclosure Not Present 8942 Non Compliance [2] Initial GFE 8/30/2007 Critical Date not within 3 days of Initial Application Date 8942 Non Compliance [2] Initial TIL 8/30/2007 Critical Date not within 3 days of Initial Application Date 8943 Critical Credit [3] Missing Initial 7/24/2007 Application 8944 Critical Compliance [3] TIL Incomplete Final TIL reflects NO 7/17/2007 estimated APR, Finance charge, Amount Financed, and Total of Payments. 8944 Non Compliance [2] Initial GFE 7/17/2007 Critical Date not within 3 days of Initial Application Date 8944 Non Compliance [2] Initial TIL 7/17/2007 Critical Missing 8944 Non Compliance [2] State - Missing 7/17/2007 Critical Anti-Coercion Notice 8945 Non Compliance [2] Affiliated 9/10/2007 Critical Business Doc Missing 8945 Non Compliance [2] State - Missing 9/10/2007 Critical Borrower's Bill of Rights 8945 Non Compliance [2] State - Missing 9/10/2007 Critical Consumer Caution and Counseling Disclosure 8945 Non Compliance [2] State - Missing 9/10/2007 Critical Insurance Disclosure / Right to Choose Insurance Provider 8946 Critical Credit [3] Application Final 7/6/2007 Incomplete application incomplete due to missing origination entity information. 8946 Critical Credit [3] Credit Report 7/6/2007 Missing 8946 Critical Credit [3] Missing Initial 7/6/2007 Application 8946 Non Compliance [2] State - Missing 7/6/2007 Critical Notice to Purchaser- Mortgagor 8946 Non Compliance [2] State - Missing 7/6/2007 Critical Pre-Application Dislcosure 8947 Non Compliance [2] State - Missing 7/5/2007 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8947 Non Compliance [2] State - Missing 7/5/2007 Critical Attorney General Information Statement 8947 Non Compliance [2] State - Missing 7/5/2007 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8948 Critical Compliance [3] Rescission ROR executed by ROR - 3yrs for 7/26/2007 Period under 3 days borrowers 7/26/2007 rescindable with expiration of transactions. rescission period noted The loan is as 7/30/07, however, outside the revised final TIL SOL. reflects signature date of 8/22/07. 8948 Critical Compliance [3] ROR Incomplete ROR incomplete; not ROR - 3yrs for 7/26/2007 redislosed with revised rescindable final TIL dated transactions. 8/22/07. The loan is outside the SOL. 8948 Non Compliance [2] Affiliated 7/26/2007 Critical Business Doc Missing 8948 Non Compliance [2] Credit Score 7/26/2007 Critical Disclosure Not Present 8948 Non Compliance [2] State - Mising 7/26/2007 Critical XXXXX Mortgage Escrow Act Disclosure 8948 Non Compliance [2] State - Missing 7/26/2007 Critical Notice of Choice of Agent or Insurer 8949 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 7/19/2007 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 8949 Critical Credit [3] Application Final 7/19/2007 Incomplete application incomplete due to missing origination entity information. 8949 Critical Credit [3] Credit Report 7/19/2007 Missing 8949 Critical Credit [3] Initial Initial 7/19/2007 Application application Incomplete incomplete due to missing origination entity information. 8949 Non Compliance [2] Credit Score 7/19/2007 Critical Disclosure Not Present 8949 Non Compliance [2] State - Missing 7/19/2007 Critical Anti-Coercion Notice 8949 Non Compliance [2] State - Missing 7/19/2007 Critical Pre-Application Dislcosure 8950 Non Compliance [2] HMDA-reportable 8/10/2007 Critical rate spread (1/1/04- 10/1/09) 8951 Non Compliance [2] Initial GFE 8/20/2007 Critical Missing 8951 Non Compliance [2] State - Missing 8/20/2007 Critical Property Tax Benefit Disclosure (State Form 51781 (6-04) 8954 Critical Compliance [3] APR Tolerance APR under disclosed by APR - 1yr 7/24/2007 UnderDisclosed 0.125 .1282 which exceeds the affirmative, .125 tolerance. 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. 8954 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 7/24/2007 underdisclosed >$35 disclosed by $2554.01 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8954 Critical Credit [3] Initial 7/24/2007 Application Unsigned 8954 Non Compliance [2] Affiliated 7/24/2007 Critical Business Doc Missing 8954 Non Compliance [2] HMDA-reportable 7/24/2007 Critical rate spread (1/1/04- 10/1/09) 8954 Non Compliance [2] Initial GFE 7/24/2007 Critical Missing 8954 Non Compliance [2] State - Missing 7/24/2007 Critical Borrower's Bill of Rights 8954 Non Compliance [2] State - Missing 7/24/2007 Critical Consumer Caution and Counseling Disclosure 8954 Non Compliance [2] State - Missing 7/24/2007 Critical Dower / Homestead Waiver Rider to Mortgage 8954 Non Compliance [2] State - Missing 7/24/2007 Critical Insurance Disclosure / Right to Choose Insurance Provider 8954 Non Compliance [2] State - Missing 7/24/2007 Critical Rate Lock 8955 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 7/13/2007 underdisclosed >$35 disclosed by $238 which - 1yr for Refinance exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8955 Critical Credit [3] Appraisal Appraisal 7/13/2007 Incomplete incomplete due to missing data pages one and two. 8955 Non Compliance [2] Credit Score 7/13/2007 Critical Disclosure Not Present 8955 Non Compliance [2] Initial GFE 7/13/2007 Critical Missing 8956 Critical Compliance [3] TIL Incomplete Final TIL is marked NO 8/31/2007 final and was signed at closing, however reflects estimated APR, finance charge, amount financed and total payment figures. 8956 Critical Credit [3] Missing Initial 8/31/2007 Application 8956 Non Compliance [2] Initial GFE 8/31/2007 Critical Date not within 3 days of Initial Application Date 8956 Non Compliance [2] Initial TIL 8/31/2007 Critical Date not within 3 days of Initial Application Date 8956 Non Compliance [2] State - Missing 8/31/2007 Critical Pre-Application Dislcosure 8957 Critical Credit [3] Application Final 7/26/2007 Incomplete application incomplete due to missing origination entity information. 8957 Critical Credit [3] Credit Report 7/26/2007 Missing 8957 Critical Credit [3] Missing Initial 7/26/2007 Application 8957 Non Compliance [2] HMDA-reportable 7/26/2007 Critical rate spread (1/1/04- 10/1/09) 8958 Critical Credit [3] Application Final 7/27/2007 Incomplete application incomplete due to missing origination entity information. 8958 Critical Credit [3] Credit Report 7/27/2007 Missing 8958 Critical Credit [3] Missing Initial 7/27/2007 Application 8958 Non Compliance [2] State - Missing 7/27/2007 Critical Broker Agreement 8958 Non Compliance [2] State - Missing 7/27/2007 Critical Lock In Agreement 8958 Non Compliance [2] State - Missing 7/27/2007 Critical Notice of Material Change of Mortgage Loan Terms 8958 Non Compliance [2] State - Missing 7/27/2007 Critical Notice to Purchaser- Mortgagor 8958 Non Compliance [2] State - Missing 7/27/2007 Critical Pre-Application Dislcosure 8959 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 7/26/2007 underdisclosed >$35 disclosed by $53.30 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8959 Non Compliance [2] Affiliated 7/26/2007 Critical Business Doc Missing 8959 Non Compliance [2] State - Missing 7/26/2007 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8959 Non Compliance [2] State - Missing 7/26/2007 Critical Attorney General Information Statement 8959 Non Compliance [2] State - Missing 7/26/2007 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8959 Non Compliance [2] State - Missing 7/26/2007 Critical Statutory Authority Disclosure 8960 Critical Credit [3] Final 8/27/2007 Application Missing 8960 Critical Credit [3] Initial Initial 8/27/2007 Application application Incomplete incomplete due to missing origination entity information. 8961 Critical Credit [3] Application Final 7/20/2007 Incomplete application incomplete due to missing origination entity information. 8961 Critical Credit [3] Missing Initial 7/20/2007 Application 8961 Non Compliance [2] State - Mising 7/20/2007 Critical XXXXX Mortgage Escrow Act Disclosure 8961 Non Compliance [2] State - Missing 7/20/2007 Critical Broker Agreement 8961 Non Compliance [2] State - Missing 7/20/2007 Critical Description of Underwriting Criteria and Required Documentation 8961 Non Compliance [2] State - Missing 7/20/2007 Critical Loan Brokerage Disclosure Statement 8962 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 8/23/2007 underdisclosed >$100 disclosed by $468.98 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8962 Critical Credit [3] Credit Report 8/23/2007 Missing 8962 Non Compliance [2] Credit Score 8/23/2007 Critical Disclosure Not Present 8963 Non Compliance [2] Affiliated 8/16/2007 Critical Business Doc Missing 8964 Non Compliance [2] State - Missing 7/26/2007 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8964 Non Compliance [2] State - Missing 7/26/2007 Critical Attorney General Information Statement 8964 Non Compliance [2] State - Missing 7/26/2007 Critical Closing Statement / Closing Disclosure 8964 Non Compliance [2] State - Missing 7/26/2007 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8964 Non Compliance [2] State - Missing 7/26/2007 Critical Mortgage Loan Origination Dislcosure 8964 Non Compliance [2] State - Missing 7/26/2007 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 8964 Non Compliance [2] State - Missing 7/26/2007 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 8964 Non Compliance [2] State - Missing 7/26/2007 Critical Optional Credit Insurance Disclosure 8965 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 7/26/2007 underdisclosed >$35 disclosed by $260.00 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing complete defense to itemization. foreclosure. Assignee liability. The loan is outside the SOL. 8966 Critical Credit [3] Credit Report 9/24/2007 Missing 8966 Non Compliance [2] Affiliated 9/24/2007 Critical Business Doc Missing 8966 Non Compliance [2] Credit Score 9/24/2007 Critical Disclosure Not Present 8966 Non Compliance [2] HMDA-reportable 9/24/2007 Critical rate spread (1/1/04- 10/1/09) 8966 Non Compliance [2] Initial GFE 9/24/2007 Critical Date not within 3 days of Initial Application Date 8966 Non Compliance [2] Initial TIL 9/24/2007 Critical Date not within 3 days of Initial Application Date 8967 Non Compliance [2] Affiliated 7/24/2007 Critical Business Doc Missing 8968 Critical Credit [3] Application Final 9/24/2007 Incomplete application incomplete due to missing origination entity information. 8968 Critical Credit [3] Credit Report 9/24/2007 Missing 8968 Critical Credit [3] Missing Initial 9/24/2007 Application 8968 Non Compliance [2] State - Agency 9/24/2007 Critical Disclosure 8968 Non Compliance [2] State - Missing 9/24/2007 Critical Advance Fee disclosure 8968 Non Compliance [2] State - Missing 9/24/2007 Critical KY Fair Housing Law Disclosure 8968 Non Compliance [2] State - Missing 9/24/2007 Critical KY Notification to New Homeowners 8968 Non Compliance [2] State - Missing 9/24/2007 Critical Notice of Choice of Agent or Insurer 8968 Non Credit [2] Combined Orig 9/24/2007 Critical LTV >100% 8970 Critical Credit [3] Application Final 8/6/2007 Incomplete application incomplete due to missing origination entity information. 8970 Critical Credit [3] Initial 8/6/2007 Application Unsigned 8970 Non Compliance [2] Affiliated 8/6/2007 Critical Business Doc Missing 8970 Non Compliance [2] State - Mising 8/6/2007 Critical XXXXX Mortgage Escrow Act Disclosure 8970 Non Compliance [2] State - Missing 8/6/2007 Critical Collateral Protection Act Disclosure 8970 Non Compliance [2] State - Missing 8/6/2007 Critical Commitment Letter 8970 Non Compliance [2] State - Missing 8/6/2007 Critical Description of Underwriting Criteria and Required Documentation 8970 Non Compliance [2] State - Missing 8/6/2007 Critical Escrow Account Disclosure Agreement 8970 Non Compliance [2] State - Missing 8/6/2007 Critical Loan Brokerage Disclosure Statement 8970 Non Compliance [2] State - Missing 8/6/2007 Critical Loan Product Choice / Prepayment Penalty Disclosure 8970 Non Compliance [2] State - Missing 8/6/2007 Critical Rate and Points Lock/Float Agreement 8971 Critical Credit [3] Application Final 8/1/2007 Incomplete application incomplete due to missing origination entity information. 8971 Critical Credit [3] Initial Initial 8/1/2007 Application application Incomplete incomplete due to missing origination entity information. 8971 Critical Credit [3] No Net Tangible Unable to 8/1/2007 Benefit To Borrower determine net tangible benefit due to, missing previous note and/or payoff statement for subject property. Borrower is not paying off any debt at time of closing or receiving more than $2,000 at closing. 8971 Non Compliance [2] Credit Score 8/1/2007 Critical Disclosure Not Present 8971 Non Compliance [2] State - Missing 8/1/2007 Critical Borrower Information Document 8971 Non Compliance [2] State - Missing 8/1/2007 Critical Collateral Protection Act Disclosure 8972 Critical Compliance [3] HUD-1 Missing NO 8/7/2007 8972 Critical Compliance [3] TIL Missing NO 8/7/2007 8972 Critical Credit [3] Appraisal 8/7/2007 Missing 8972 Critical Credit [3] Credit Report 8/7/2007 Missing 8972 Critical Credit [3] Final 8/7/2007 Application Missing 8972 Critical Credit [3] MI Missing 8/7/2007 8972 Critical Credit [3] Missing Initial 8/7/2007 Application 8972 Critical Credit [3] Missing Title 8/7/2007 Evidence 8972 Critical Credit [3] Mortgage 8/7/2007 Missing 8972 Non Compliance [2] Affiliated 8/7/2007 Critical Business Doc Missing 8972 Non Compliance [2] Credit Score 8/7/2007 Critical Disclosure Not Present 8972 Non Compliance [2] Initial GFE 8/7/2007 Critical Missing 8972 Non Compliance [2] Initial TIL 8/7/2007 Critical Missing 8972 Non Compliance [2] State - Missing 8/7/2007 Critical Right to Select Attorney Disclosure 8972 Non Compliance [2] State - Missing 8/7/2007 Critical Waiver of Borrower's Rights 8973 Non Compliance [2] Credit Score 8/31/2007 Critical Disclosure Not Present 8973 Non Compliance [2] HMDA-reportable 8/31/2007 Critical rate spread (1/1/04- 10/1/09) 8973 Non Compliance [2] State - Missing 8/31/2007 Critical Insurance Disclosure / Right to Choose Insurance Provider 8973 Non Compliance [2] State - Missing 8/31/2007 Critical Rate Lock 8974 Non Compliance [2] State - Missing 8/3/2007 Critical Application Disclosure Statement 8974 Non Compliance [2] State - Missing 8/3/2007 Critical Collateral Protection Act Disclosure 8974 Non Compliance [2] State - Missing 8/3/2007 Critical Description of Underwriting Criteria and Required Documentation 8974 Non Compliance [2] State - Missing 8/3/2007 Critical Notice of Choice of Agent or Insurer 8975 Non Compliance [2] Credit Score 10/29/2007 Critical Disclosure Not Present 8975 Non Compliance [2] State - Mising 10/29/2007 Critical XXXXX Mortgage Escrow Act Disclosure 8975 Non Compliance [2] State - Missing 10/29/2007 Critical Application Disclosure Statement 8975 Non Compliance [2] State - Missing 10/29/2007 Critical Collateral Protection Act Disclosure 8975 Non Compliance [2] State - Missing 10/29/2007 Critical Description of Underwriting Criteria and Required Documentation 8975 Non Compliance [2] State - Missing 10/29/2007 Critical Escrow Account Disclosure Agreement 8977 Critical Credit [3] Missing Initial 8/28/2007 Application 8977 Non Compliance [2] State - Missing 8/28/2007 Critical Mortgage Loan Commitment 8977 Non Compliance [2] State - Missing 8/28/2007 Critical Notice of Material Change of Mortgage Loan Terms 8977 Non Compliance [2] State - Missing 8/28/2007 Critical Notice to Purchaser- Mortgagor 8977 Non Compliance [2] State - Missing 8/28/2007 Critical Pre-Application Dislcosure 8979 Non Compliance [2] Initial GFE 9/24/2007 Critical Date not within 3 days of Initial Application Date 8979 Non Compliance [2] Initial TIL 9/24/2007 Critical Date not within 3 days of Initial Application Date 8980 Non Compliance [2] Affiliated 9/21/2007 Critical Business Doc Missing 8980 Non Compliance [2] Initial GFE 9/21/2007 Critical Date not within 3 days of Initial Application Date 8980 Non Compliance [2] Initial TIL 9/21/2007 Critical Date not within 3 days of Initial Application Date 8980 Non Compliance [2] State - Missing 9/21/2007 Critical Borrower Information Document 8980 Non Compliance [2] State - Missing 9/21/2007 Critical Collateral Protection Act Disclosure 8980 Non Compliance [2] State - Missing 9/21/2007 Critical Description of Underwriting Criteria and Required Documentation 8980 Non Compliance [2] State - Missing 9/21/2007 Critical Notice of Choice of Agent or Insurer 8981 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 8/6/2007 underdisclosed >$35 disclosed by $706.56 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8981 Non Compliance [2] State - Missing 8/6/2007 Critical Notice of Material Change of Mortgage Loan Terms 8982 Non Compliance [2] Affiliated 8/22/2007 Critical Business Doc Missing 8982 Non Compliance [2] State - Missing 8/22/2007 Critical Borrower's Bill of Rights 8982 Non Compliance [2] State - Missing 8/22/2007 Critical Consumer Caution and Counseling Disclosure 8982 Non Compliance [2] State - Missing 8/22/2007 Critical Dower / Homestead Waiver Rider to Mortgage 8982 Non Compliance [2] State - Missing 8/22/2007 Critical Insurance Disclosure / Right to Choose Insurance Provider 8983 Non Compliance [2] Affiliated 9/5/2007 Critical Business Doc Missing 8983 Non Compliance [2] Initial GFE 9/5/2007 Critical Date not within 3 days of Initial Application Date 8983 Non Compliance [2] Initial TIL 9/5/2007 Critical Date not within 3 days of Initial Application Date 8983 Non Compliance [2] State - Missing 9/5/2007 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8983 Non Compliance [2] State - Missing 9/5/2007 Critical Anti-Discrimination Notice 8983 Non Compliance [2] State - Missing 9/5/2007 Critical Closing Statement / Closing Disclosure 8983 Non Compliance [2] State - Missing 9/5/2007 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8983 Non Compliance [2] State - Missing 9/5/2007 Critical Notice of Escrow of Taxes and Regular Monthly Payment 8983 Non Compliance [2] State - Missing 9/5/2007 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 8983 Non Compliance [2] State - Missing 9/5/2007 Critical Statutory Authority Disclosure 8983 Non Credit [2] Manufactured 9/5/2007 Critical (Double-Wide) 8985 Critical Credit [3] Application Final 8/13/2007 Incomplete application incomplete due to missing origination entity information. 8985 Critical Credit [3] Initial Initial 8/13/2007 Application application Incomplete incomplete due to missing origination entity information. 8985 Non Compliance [2] Affiliated 8/13/2007 Critical Business Doc Missing 8985 Non Compliance [2] Credit Score 8/13/2007 Critical Disclosure Not Present 8985 Non Compliance [2] Initial GFE 8/13/2007 Critical Date not within 3 days of Initial Application Date 8985 Non Compliance [2] Initial TIL 8/13/2007 Critical Date not within 3 days of Initial Application Date 8986 Critical Compliance [3] ROR Missing ROR - 3yrs for 8/24/2007 rescindable transactions. The loan is outside the SOL. 8986 Critical Compliance [3] TIL Missing YES 8/24/2007 8986 Critical Credit [3] Appraisal 8/24/2007 Missing 8986 Critical Credit [3] Credit Report 8/24/2007 Missing 8986 Critical Credit [3] Final 8/24/2007 Application Missing 8986 Critical Credit [3] Missing Initial 8/24/2007 Application 8986 Critical Credit [3] Missing Title 8/24/2007 Evidence 8986 Critical Credit [3] Mortgage 8/24/2007 Missing 8986 Non Compliance [2] Credit Score 8/24/2007 Critical Disclosure Not Present 8986 Non Compliance [2] Initial GFE 8/24/2007 Critical Missing 8986 Non Compliance [2] Initial TIL 8/24/2007 Critical Missing 8986 Non Compliance [2] State - Missing 8/24/2007 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8986 Non Compliance [2] State - Missing 8/24/2007 Critical Anti-Discrimination Notice 8986 Non Compliance [2] State - Missing 8/24/2007 Critical Attorney General Information Statement 8986 Non Compliance [2] State - Missing 8/24/2007 Critical Closing Statement / Closing Disclosure 8986 Non Compliance [2] State - Missing 8/24/2007 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8986 Non Compliance [2] State - Missing 8/24/2007 Critical Insurance Disclosure 8986 Non Compliance [2] State - Missing 8/24/2007 Critical Notice of Escrow of Taxes and Regular Monthly Payment 8986 Non Compliance [2] State - Missing 8/24/2007 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 8986 Non Compliance [2] State - Missing 8/24/2007 Critical Statutory Authority Disclosure 8987 Non Compliance [2] Affiliated 8/27/2007 Critical Business Doc Missing 8987 Non Compliance [2] HMDA-reportable 8/27/2007 Critical rate spread (1/1/04- 10/1/09) 8987 Non Compliance [2] State - Mising 8/27/2007 Critical XXXXX Mortgage Escrow Act Disclosure 8987 Non Compliance [2] State - Missing 8/27/2007 Critical Collateral Protection Act Disclosure 8987 Non Compliance [2] State - Missing 8/27/2007 Critical Commitment Letter 8987 Non Compliance [2] State - Missing 8/27/2007 Critical Description of Underwriting Criteria and Required Documentation 8987 Non Compliance [2] State - Missing 8/27/2007 Critical Escrow Account Disclosure Agreement 8987 Non Compliance [2] State - Missing 8/27/2007 Critical Notice of Choice of Agent or Insurer 8988 Non Compliance [2] Credit Score 10/17/2007 Critical Disclosure Not Present 8988 Non Compliance [2] Initial GFE 10/17/2007 Critical Date not within 3 days of Initial Application Date 8988 Non Compliance [2] Initial TIL 10/17/2007 Critical Date not within 3 days of Initial Application Date 8988 Non Compliance [2] Missing Notice 10/17/2007 Critical of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure 8988 Non Compliance [2] State - Missing 10/17/2007 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 8988 Non Compliance [2] State - Missing 10/17/2007 Critical Anti-Discrimination Notice 8988 Non Compliance [2] State - Missing 10/17/2007 Critical Attorney General Information Statement 8988 Non Compliance [2] State - Missing 10/17/2007 Critical Closing Statement / Closing Disclosure 8988 Non Compliance [2] State - Missing 10/17/2007 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 8988 Non Compliance [2] State - Missing 10/17/2007 Critical Insurance Disclosure 8988 Non Compliance [2] State - Missing 10/17/2007 Critical Mortgage Loan Origination Dislcosure 8988 Non Compliance [2] State - Missing 10/17/2007 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 8988 Non Compliance [2] State - Missing 10/17/2007 Critical Notice of Escrow of Taxes and Regular Monthly Payment 8988 Non Compliance [2] State - Missing 10/17/2007 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 8988 Non Compliance [2] State - Missing 10/17/2007 Critical Optional Credit Insurance Disclosure 8988 Non Compliance [2] State - Missing 10/17/2007 Critical Statutory Authority Disclosure 8988 Non Credit [2] Manufactured 10/17/2007 Critical (Double-Wide) 8989 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 9/5/2007 underdisclosed >$35 disclosed by $754.78 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8989 Critical Credit [3] Application Final 9/5/2007 Incomplete application incomplete due to missing origination entity information. 8989 Critical Credit [3] Credit Report 9/5/2007 Missing 8989 Critical Credit [3] Initial Initial 9/5/2007 Application application Incomplete incomplete due to missing origination entity information. 8989 Non Compliance [2] Credit Score 9/5/2007 Critical Disclosure Not Present 8989 Non Compliance [2] State - Missing 9/5/2007 Critical Rate Lock 8990 Critical Credit [3] Application Final 9/18/2007 Incomplete application incomplete due to missing origination entity information. 8990 Critical Credit [3] Credit Report 9/18/2007 Missing 8990 Critical Credit [3] Initial Initial 9/18/2007 Application application Incomplete incomplete due to missing origination entity information. 8990 Non Compliance [2] Credit Score 9/18/2007 Critical Disclosure Not Present 8990 Non Compliance [2] State - Missing 9/18/2007 Critical Dower / Homestead Waiver Rider to Mortgage 8990 Non Compliance [2] State - Missing 9/18/2007 Critical Insurance Disclosure / Right to Choose Insurance Provider 8990 Non Compliance [2] State - Missing 9/18/2007 Critical Rate Lock 8991 Critical Credit [3] Application Final 9/6/2007 Incomplete application incomplete due to missing origination entity information. 8991 Critical Credit [3] Credit Report 9/6/2007 Missing 8991 Critical Credit [3] Missing Initial 9/6/2007 Application 8992 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 9/5/2007 underdisclosed >$35 disclosed by $48.31 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8992 Critical Credit [3] Application Final 9/5/2007 Incomplete application incomplete due to missing origination entity information. 8992 Critical Credit [3] Credit Report 9/5/2007 Missing 8992 Critical Credit [3] Initial Initial 9/5/2007 Application application Incomplete incomplete due to missing origination entity information. 8992 Non Compliance [2] Credit Score 9/5/2007 Critical Disclosure Not Present 8992 Non Compliance [2] State - Missing 9/5/2007 Critical Borrower's Bill of Rights 8992 Non Compliance [2] State - Missing 9/5/2007 Critical Insurance Disclosure / Right to Choose Insurance Provider 8992 Non Compliance [2] State - Missing 9/5/2007 Critical Rate Lock 8994 Non Compliance [2] Initial GFE 9/4/2007 Critical Date not within 3 days of Initial Application Date 8994 Non Compliance [2] Initial TIL 9/4/2007 Critical Date not within 3 days of Initial Application Date 8995 Critical Credit [3] Missing Initial 8/31/2007 Application 8995 Non Compliance [2] Affiliated 8/31/2007 Critical Business Doc Missing 8996 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 9/7/2007 underdisclosed >$100 disclosed by $247.38 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine the $100 fee transactions. under disclosure due to Unlimited as a missing the itemization defense to of amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 8996 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 9/7/2007 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 8996 Critical Credit [3] Application Final 9/7/2007 Incomplete application incomplete due to missing origination entity information. 8996 Critical Credit [3] Credit Report 9/7/2007 Missing 8996 Critical Credit [3] Missing Initial 9/7/2007 Application 8998 Critical Credit [3] Credit Report 8/29/2007 Missing 8998 Critical Credit [3] Final 8/29/2007 Application Missing 8998 Critical Credit [3] Missing Initial 8/29/2007 Application 8999 Critical Credit [3] Application Final 8/30/2007 Incomplete application incomplete due to missing origination entity information. 8999 Critical Credit [3] Credit Report 8/30/2007 Missing 8999 Critical Credit [3] Initial Initial 8/30/2007 Application application Incomplete incomplete due to missing origination entity information. 8999 Non Compliance [2] Affiliated 8/30/2007 Critical Business Doc Missing 8999 Non Compliance [2] HMDA-reportable 8/30/2007 Critical rate spread (1/1/04- 10/1/09) 8999 Non Compliance [2] State - Missing 8/30/2007 Critical Right to Select Attorney Disclosure 9000 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 11/2/2007 underdisclosed >$100 disclosed by $1653.68 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. There is rescindable a Seller credit on page transactions. one of HUD for $3600 Unlimited as a which is not itemized defense to therefore excluded. foreclosure. Assignee liability. The loan is outside the SOL. 9000 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 11/2/2007 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 9000 Critical Credit [3] Application Final 11/2/2007 Incomplete application incomplete due to missing origination entity information. 9000 Critical Credit [3] Credit Report 11/2/2007 Missing 9000 Critical Credit [3] Missing Initial 11/2/2007 Application 9000 Non Compliance [2] Affiliated 11/2/2007 Critical Business Doc Missing 9000 Non Compliance [2] Credit Score 11/2/2007 Critical Disclosure Not Present 9001 Critical Credit [3] Application Final N/A 9/10/2007 Incomplete application incomplete due to missing origination entity information. 9001 Critical Credit [3] Missing Initial N/A N/A 9/10/2007 Application 9001 Non Compliance [2] State - Missing N/A N/A 9/10/2007 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 9001 Non Compliance [2] State - Missing N/A N/A 9/10/2007 Critical Attorney General Information Statement 9001 Non Compliance [2] State - Missing N/A N/A 9/10/2007 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 9001 Non Compliance [2] State - Missing N/A N/A 9/10/2007 Critical Mortgage Loan Origination Dislcosure 9001 Non Compliance [2] State - Missing N/A N/A 9/10/2007 Critical Notice of Escrow of Taxes and Regular Monthly Payment 9001 Non Compliance [2] State - Missing N/A N/A 9/10/2007 Critical Statutory Authority Disclosure 9002 Non Compliance [2] Affiliated 8/31/2007 Critical Business Doc Missing 9003 Non Compliance [2] State - Missing 10/22/2007 Critical Description of Underwriting Criteria and Required Documentation 9004 Critical Credit [3] Credit Report 9/26/2007 Missing 9004 Non Compliance [2] Credit Score 9/26/2007 Critical Disclosure Not Present 9005 Non Compliance [2] State - Missing 9/18/2007 Critical Dower / Homestead Waiver Rider to Mortgage 9005 Non Compliance [2] State - Missing 9/18/2007 Critical Insurance Disclosure / Right to Choose Insurance Provider 9006 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 9/20/2007 underdisclosed >$35 disclosed by $44.06 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 9006 Critical Credit [3] Appraisal 9/20/2007 Missing 9006 Non Compliance [2] Missing Notice 9/20/2007 Critical of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure 9006 Non Compliance [2] State - Missing 9/20/2007 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 9006 Non Compliance [2] State - Missing 9/20/2007 Critical Anti-Discrimination Notice 9006 Non Compliance [2] State - Missing 9/20/2007 Critical Attorney General Information Statement 9006 Non Compliance [2] State - Missing 9/20/2007 Critical Insurance Disclosure 9006 Non Compliance [2] State - Missing 9/20/2007 Critical Mortgage Loan Origination Dislcosure 9006 Non Compliance [2] State - Missing 9/20/2007 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 9006 Non Compliance [2] State - Missing 9/20/2007 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 9006 Non Compliance [2] State - Missing 9/20/2007 Critical Statutory Authority Disclosure 9007 Non Compliance [2] Credit Score 9/14/2007 Critical Disclosure Not Present 9007 Non Compliance [2] Missing Notice 9/14/2007 Critical of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure 9007 Non Compliance [2] State - Missing 9/14/2007 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 9007 Non Compliance [2] State - Missing 9/14/2007 Critical Anti-Discrimination Notice 9007 Non Compliance [2] State - Missing 9/14/2007 Critical Attorney General Information Statement 9007 Non Compliance [2] State - Missing 9/14/2007 Critical Closing Statement / Closing Disclosure 9007 Non Compliance [2] State - Missing 9/14/2007 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 9007 Non Compliance [2] State - Missing 9/14/2007 Critical Insurance Disclosure 9007 Non Compliance [2] State - Missing 9/14/2007 Critical Mortgage Loan Origination Dislcosure 9007 Non Compliance [2] State - Missing 9/14/2007 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 9007 Non Compliance [2] State - Missing 9/14/2007 Critical Notice of Escrow of Taxes and Regular Monthly Payment 9007 Non Compliance [2] State - Missing 9/14/2007 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 9007 Non Compliance [2] State - Missing 9/14/2007 Critical Statutory Authority Disclosure 9008 Critical Credit [3] Credit Report 9/18/2007 Missing 9008 Critical Credit [3] Initial Incomplete 9/18/2007 Application initial Incomplete application due to missing origination entity information 9008 Non Compliance [2] Credit Score 9/18/2007 Critical Disclosure Not Present 9008 Non Compliance [2] State - Missing 9/18/2007 Critical Borrower's Bill of Rights 9008 Non Compliance [2] State - Missing 9/18/2007 Critical Consumer Caution and Counseling Disclosure 9008 Non Credit [2] Manufactured 9/18/2007 Critical (Double-Wide) 9009 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 10/19/2007 underdisclosed >$35 disclosed by $ 520.22 - 1yr for Refinance which exceeds the affirmative, $35.00 tolerance for 3yrs for Refinance transactions. rescindable Unable to apply the transactions. $800 Broker credit on Unlimited as a line 204 of the HUD due defense to to missing the credit foreclosure. itemization. Assignee liability. The loan is outside the SOL. 9009 Critical Compliance [3] TIL Incomplete Final TIL incomplete TESTED 10/19/2007 due to not being signed by the borrower. 9009 Critical Credit [3] Appraisal 10/19/2007 Missing 9009 Critical Credit [3] Credit Report 10/19/2007 Missing 9009 Critical Credit [3] Final 10/19/2007 Application Missing 9009 Critical Credit [3] Initial Incomplete 10/19/2007 Application initial Incomplete application due to missing origination entity information. 9009 Critical Credit [3] Missing Title 10/19/2007 Evidence 9009 Critical Credit [3] Mortgage/DOT Mortgage 10/19/2007 Incomplete incomplete due to not being signed by the borrower or notarized. 9009 Non Compliance [2] Initial TIL 10/19/2007 Critical Missing 9010 Critical Compliance [3] TIL Incomplete N/A Final TIL is marked NO 11/16/2007 final and was signed at closing; however, reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. 9010 Non Compliance [2] Affiliated N/A N/A 11/16/2007 Critical Business Doc Missing 9010 Non Compliance [2] Initial GFE N/A N/A 11/16/2007 Critical Date not within 3 days of Initial Application Date 9010 Non Compliance [2] Initial TIL N/A N/A 11/16/2007 Critical Date not within 3 days of Initial Application Date 9010 Non Compliance [2] State - Missing N/A N/A 11/16/2007 Critical Borrower's Bill of Rights 9010 Non Compliance [2] State - Missing N/A N/A 11/16/2007 Critical Consumer Caution and Counseling Disclosure 9010 Non Compliance [2] State - Missing N/A N/A 11/16/2007 Critical Insurance Disclosure / Right to Choose Insurance Provider 9011 Non Compliance [2] State - Missing 9/24/2007 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 9011 Non Compliance [2] State - Missing 9/24/2007 Critical Anti-Discrimination Notice 9011 Non Compliance [2] State - Missing 9/24/2007 Critical Attorney General Information Statement 9011 Non Compliance [2] State - Missing 9/24/2007 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 9011 Non Compliance [2] State - Missing 9/24/2007 Critical Insurance Disclosure 9011 Non Compliance [2] State - Missing 9/24/2007 Critical Mortgage Loan Origination Dislcosure 9011 Non Compliance [2] State - Missing 9/24/2007 Critical Notice of Escrow of Taxes and Regular Monthly Payment 9011 Non Compliance [2] State - Missing 9/24/2007 Critical Statutory Authority Disclosure 9012 Critical Compliance [3] ROR Incorrect ROR incorrect form used ROR Form - 11/1/2007 Form - Non Lender to for non lender to Because this Lender Not On H8/G8 lender refinance, H8 or issue is not G8 form not used. uniformly settled among the circuit courts, the continuing risk that the borrower may have an extended right to rescind (3 additional years) if a creditor uses the incorrect Model Form remains. Because of this uncertainty, we continue to recommend that creditors use Model Form H-8 only for refinances involving a new creditor and Model Form H-9 for refinances involving the same creditor. The loan is outside the SOL. 9012 Non Compliance [2] State - Missing 11/1/2007 Critical Dower / Homestead Waiver Rider to Mortgage 9013 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 12/14/2007 underdisclosed >$100 disclosed by $105 which - 1yr for Purchase exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 9013 Non Compliance [2] HMDA-reportable 12/14/2007 Critical rate spread (1/1/04- 10/1/09) 9013 Non Compliance [2] State - Missing 12/14/2007 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 9013 Non Compliance [2] State - Missing 12/14/2007 Critical Attorney General Information Statement 9013 Non Compliance [2] State - Missing 12/14/2007 Critical Closing Statement / Closing Disclosure 9013 Non Compliance [2] State - Missing 12/14/2007 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 9013 Non Compliance [2] State - Missing 12/14/2007 Critical Notice of Escrow of Taxes and Regular Monthly Payment 9013 Non Compliance [2] State - Missing 12/14/2007 Critical Statutory Authority Disclosure 9014 Non Compliance [2] State - Missing 10/15/2007 Critical Dower / Homestead Waiver Rider to Mortgage 9015 Critical Compliance [3] TIL Incomplete Final TIL is marked NO 11/2/2007 final and was signed at closing; however, reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. 9015 Non Compliance [2] Initial GFE 11/2/2007 Critical Date not within 3 days of Initial Application Date 9015 Non Compliance [2] Initial TIL 11/2/2007 Critical Date not within 3 days of Initial Application Date 9015 Non Compliance [2] State - Missing 11/2/2007 Critical Lock In Agreement 9015 Non Compliance [2] State - Missing 11/2/2007 Critical Pre-Application Dislcosure 9016 Non Compliance [2] Affiliated 11/9/2007 Critical Business Doc Missing 9016 Non Compliance [2] Initial GFE 11/9/2007 Critical Date not within 3 days of Initial Application Date 9016 Non Compliance [2] Initial TIL 11/9/2007 Critical Date not within 3 days of Initial Application Date 9017 Non Compliance [2] Initial GFE 11/8/2007 Critical Missing 9017 Non Compliance [2] Initial TIL 11/8/2007 Critical Missing 9017 Non Compliance [2] State - Missing 11/8/2007 Critical Lock In Agreement 9017 Non Compliance [2] State - Missing 11/8/2007 Critical Notice to Purchaser- Mortgagor 9018 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 10/15/2007 underdisclosed >$100 disclosed by - 1yr for Purchase $892.61which exceeds affirmative, the $100 tolerance for 3yrs for purchase transactions. rescindable Unable to determine transactions. under disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 9018 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 10/15/2007 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 9018 Non Compliance [2] Initial GFE 10/15/2007 Critical Date not within 3 days of Initial Application Date 9018 Non Compliance [2] Initial TIL 10/15/2007 Critical Date not within 3 days of Initial Application Date 9018 Non Compliance [2] State - Missing 10/15/2007 Critical Borrower's Bill of Rights 9018 Non Compliance [2] State - Missing 10/15/2007 Critical Consumer Caution and Counseling Disclosure 9018 Non Compliance [2] State - Missing 10/15/2007 Critical Insurance Disclosure / Right to Choose Insurance Provider 9019 Critical Credit [3] Application Final 9/28/2007 Incomplete application incomplete due to missing origination entity information. 9019 Critical Credit [3] Credit Report 9/28/2007 Missing 9019 Critical Credit [3] Initial Initial 9/28/2007 Application application Incomplete incomplete due to missing origination entity information. 9019 Non Compliance [2] Credit Score 9/28/2007 Critical Disclosure Not Present 9019 Non Compliance [2] Missing Notice 9/28/2007 Critical of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure 9019 Non Compliance [2] State - Missing 9/28/2007 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 9019 Non Compliance [2] State - Missing 9/28/2007 Critical Anti-Discrimination Notice 9019 Non Compliance [2] State - Missing 9/28/2007 Critical Attorney General Information Statement 9019 Non Compliance [2] State - Missing 9/28/2007 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 9019 Non Compliance [2] State - Missing 9/28/2007 Critical Statutory Authority Disclosure 9021 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 10/11/2007 underdisclosed >$100 disclosed by $332.40 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 9021 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 10/11/2007 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 9022 Non Compliance [2] HMDA-reportable 11/21/2007 Critical rate spread (1/1/04- 10/1/09) 9022 Non Compliance [2] Initial GFE 11/21/2007 Critical Date not within 3 days of Initial Application Date 9022 Non Compliance [2] Initial TIL 11/21/2007 Critical Date not within 3 days of Initial Application Date 9022 Non Compliance [2] State - Missing 11/21/2007 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 9022 Non Compliance [2] State - Missing 11/21/2007 Critical Attorney General Information Statement 9022 Non Compliance [2] State - Missing 11/21/2007 Critical Closing Statement / Closing Disclosure 9022 Non Compliance [2] State - Missing 11/21/2007 Critical Notice of Escrow of Taxes and Regular Monthly Payment 9022 Non Compliance [2] State - Missing 11/21/2007 Critical Statutory Authority Disclosure 9023 Critical Compliance [3] TIL Incomplete Final TIL is executed NO 10/12/2007 by borrower at closing; however reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. 9023 Critical Credit [3] Application Initial 10/12/2007 Incomplete application incomplete due to missing origination entity information. 9023 Critical Credit [3] Initial Final 10/12/2007 Application application Incomplete incomplete due to missing origination entity information. 9023 Non Compliance [2] Initial GFE 10/12/2007 Critical Date not within 3 days of Initial Application Date 9023 Non Compliance [2] Initial TIL 10/12/2007 Critical Date not within 3 days of Initial Application Date 9023 Non Compliance [2] State - Missing 10/12/2007 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 9023 Non Compliance [2] State - Missing 10/12/2007 Critical Attorney General Information Statement 9023 Non Compliance [2] State - Missing 10/12/2007 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 9023 Non Compliance [2] State - Missing 10/12/2007 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 9023 Non Compliance [2] State - Missing 10/12/2007 Critical Statutory Authority Disclosure 9024 Critical Credit [3] Application Final N/A 10/26/2007 Incomplete application incomplete due to missing origination entity information. 9024 Critical Credit [3] Credit Report N/A N/A 10/26/2007 Missing 9024 Critical Credit [3] Initial Initial N/A 10/26/2007 Application application Incomplete incomplete due to missing origination entity information. 9024 Non Compliance [2] State - Missing N/A N/A 10/26/2007 Critical Credit Agreeement/Rate Lock 9024 Non Compliance [2] State - Missing N/A N/A 10/26/2007 Critical Guaranty Terms Agreement 9024 Non Compliance [2] State - Missing N/A N/A 10/26/2007 Critical required broker disclosure 9024 Non Compliance [2] State - Missing N/A N/A 10/26/2007 Critical Right to Choose Insurance Provider 9026 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 10/19/2007 underdisclosed >$100 disclosed by $121.20 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 9026 Critical Credit [3] Application Incomplete final 10/19/2007 Incomplete application due to missing origination entity information. 9026 Critical Credit [3] Missing Initial 10/19/2007 Application 9026 Non Compliance [2] Initial GFE 10/19/2007 Critical Date not within 3 days of Initial Application Date 9026 Non Compliance [2] State - Missing 10/19/2007 Critical Agency to Receive Borrower Complaints 9026 Non Compliance [2] State - Missing 10/19/2007 Critical Attorney/Insurance Preference Dislcosure 9026 Non Compliance [2] State - Missing 10/19/2007 Critical Mortgage Broker Fee Agreement for Financial Services 9027 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 10/22/2007 underdisclosed >$100 disclosed by $369.43 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 9027 Critical Credit [3] Final 10/22/2007 Application Missing 9027 Critical Credit [3] Initial 10/22/2007 Application Unsigned 9027 Non Compliance [2] HMDA-reportable 10/22/2007 Critical rate spread (1/1/04- 10/1/09) 9027 Non Compliance [2] Initial GFE 10/22/2007 Critical Missing 9027 Non Compliance [2] Missing Notice 10/22/2007 Critical of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure 9027 Non Compliance [2] State - Missing 10/22/2007 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 9027 Non Compliance [2] State - Missing 10/22/2007 Critical Anti-Discrimination Notice 9027 Non Compliance [2] State - Missing 10/22/2007 Critical Attorney General Information Statement 9027 Non Compliance [2] State - Missing 10/22/2007 Critical Closing Statement / Closing Disclosure 9027 Non Compliance [2] State - Missing 10/22/2007 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 9027 Non Compliance [2] State - Missing 10/22/2007 Critical Insurance Disclosure 9027 Non Compliance [2] State - Missing 10/22/2007 Critical Mortgage Loan Origination Dislcosure 9027 Non Compliance [2] State - Missing 10/22/2007 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 9027 Non Compliance [2] State - Missing 10/22/2007 Critical Notice of Escrow of Taxes and Regular Monthly Payment 9027 Non Compliance [2] State - Missing 10/22/2007 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 9027 Non Compliance [2] State - Missing 10/22/2007 Critical Optional Credit Insurance Disclosure 9027 Non Compliance [2] State - Missing 10/22/2007 Critical Statutory Authority Disclosure 9028 Critical Credit [3] Credit Report 10/12/2007 Missing 9028 Critical Credit [3] Missing Initial 10/12/2007 Application 9028 Non Compliance [2] HMDA-reportable 10/12/2007 Critical rate spread (1/1/04- 10/1/09) 9029 Non Compliance [2] Initial GFE 11/1/2007 Critical Date not within 3 days of Initial Application Date 9029 Non Compliance [2] Initial TIL 11/1/2007 Critical Date not within 3 days of Initial Application Date 9029 Non Compliance [2] State - Missing 11/1/2007 Critical Freedom to Choose Insurance Provider disclosure 9029 Non Compliance [2] State - Missing 11/1/2007 Critical Property Tax Benefit Disclosure (State Form 51781 (6-04) 9031 Critical Compliance [3] TIL Incomplete Final TIL is executed NO 11/30/2007 by borrower at closing; however reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. 9031 Critical Credit [3] Final 11/30/2007 Application Missing 9031 Critical Credit [3] Missing Initial 11/30/2007 Application 9031 Non Compliance [2] Affiliated 11/30/2007 Critical Business Doc Missing 9031 Non Compliance [2] State - Missing 11/30/2007 Critical Application Disclosure 9031 Non Compliance [2] State - Missing 11/30/2007 Critical Freedom to Choose / Anti-Coercion Disclosure 9031 Non Compliance [2] State - Missing 11/30/2007 Critical Rate Lock 9032 Critical Credit [3] Application Incomplete final 11/6/2007 Incomplete application due to missing origination entity information. 9032 Critical Credit [3] Credit Report 11/6/2007 Missing 9032 Critical Credit [3] Missing Initial 11/6/2007 Application 9032 Non Compliance [2] HMDA-reportable 11/6/2007 Critical rate spread (1/1/04- 10/1/09) 9032 Non Compliance [2] State - Agency 11/6/2007 Critical Disclosure 9032 Non Compliance [2] State - Missing 11/6/2007 Critical Advance Fee disclosure 9032 Non Compliance [2] State - Missing 11/6/2007 Critical KY Notification to New Homeowners 9033 Critical Credit [3] Application Final N/A 10/16/2007 Incomplete application incomplete due to missing origination entity information. 9033 Critical Credit [3] Initial Initial N/A 10/16/2007 Application application Incomplete incomplete due to missing origination entity information. 9033 Non Compliance [2] Affiliated N/A N/A 10/16/2007 Critical Business Doc Missing 9033 Non Compliance [2] State - Missing N/A N/A 10/16/2007 Critical Consumer Caution and Counseling Disclosure 9034 Non Compliance [2] Affiliated 11/15/2007 Critical Business Doc Missing 9034 Non Compliance [2] State - Missing 11/15/2007 Critical Application Disclosure 9034 Non Compliance [2] State - Missing 11/15/2007 Critical Notice of Choice of Agent or Insurer 9035 Non Compliance [2] Credit Score 1/4/2008 Critical Disclosure Not Present 9035 Non Compliance [2] Initial GFE 1/4/2008 Critical Date not within 3 days of Initial Application Date 9035 Non Compliance [2] Initial TIL 1/4/2008 Critical Date not within 3 days of Initial Application Date 9035 Non Compliance [2] State - Missing 1/4/2008 Critical Property Tax Benefit Disclosure (State Form 51781 (6-04) 9036 Critical Credit [3] Application Final 11/7/2007 Incomplete application incomplete due to missing origination entity information. 9036 Critical Credit [3] Credit Report 11/7/2007 Missing 9036 Critical Credit [3] Missing Initial 11/7/2007 Application 9036 Non Compliance [2] HMDA-reportable 11/7/2007 Critical rate spread (1/1/04- 10/1/09) 9036 Non Compliance [2] State - Missing 11/7/2007 Critical Cover Page / Social Security Disclosure 9036 Non Compliance [2] State - Missing 11/7/2007 Critical Disclosure and Acknowledgment of Involvement and Fees Earned by Mortgage Broker 9037 Non Compliance [2] Affiliated 11/13/2007 Critical Business Doc Missing 9037 Non Compliance [2] Initial GFE 11/13/2007 Critical Date not within 3 days of Initial Application Date 9037 Non Compliance [2] Initial TIL 11/13/2007 Critical Date not within 3 days of Initial Application Date 9037 Non Compliance [2] State - Missing 11/13/2007 Critical Anti-Coercion Notice 9037 Non Compliance [2] State - Missing 11/13/2007 Critical Notice to Purchaser- Mortgagor 9039 Critical Compliance [3] TIL Incomplete Final TIL is executed NO 11/30/2007 by borrower at closing; however reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. 9039 Critical Credit [3] Final 11/30/2007 Application Missing 9039 Critical Credit [3] Missing Initial 11/30/2007 Application 9039 Non Compliance [2] HMDA-reportable 11/30/2007 Critical rate spread (1/1/04- 10/1/09) 9039 Non Compliance [2] State - Missing 11/30/2007 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 9039 Non Compliance [2] State - Missing 11/30/2007 Critical Anti-Discrimination Notice 9039 Non Compliance [2] State - Missing 11/30/2007 Critical Attorney General Information Statement 9039 Non Compliance [2] State - Missing 11/30/2007 Critical Insurance Disclosure 9039 Non Compliance [2] State - Missing 11/30/2007 Critical Mortgage Loan Origination Dislcosure 9039 Non Compliance [2] State - Missing 11/30/2007 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 9039 Non Compliance [2] State - Missing 11/30/2007 Critical Optional Credit Insurance Disclosure 9040 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 10/19/2007 underdisclosed >$35 disclosed by $35.34 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 9040 Critical Credit [3] Application Incomplete final 10/19/2007 Incomplete application due to missing origination entity information. 9040 Critical Credit [3] Credit Report 10/19/2007 Missing 9040 Critical Credit [3] Initial Incomplete 10/19/2007 Application initial Incomplete application due to missing origination entity information or signed by borrower. 9040 Non Compliance [2] Credit Score 10/19/2007 Critical Disclosure Not Present 9040 Non Compliance [2] HMDA-reportable 10/19/2007 Critical rate spread (1/1/04- 10/1/09) 9040 Non Compliance [2] State - Mising 10/19/2007 Critical XXXXX Mortgage Escrow Act Disclosure 9040 Non Compliance [2] State - Missing 10/19/2007 Critical Application Disclosure Statement 9040 Non Compliance [2] State - Missing 10/19/2007 Critical Borrower Information Document 9040 Non Compliance [2] State - Missing 10/19/2007 Critical Collateral Protection Act Disclosure 9041 Critical Compliance [3] TIL Incomplete Final TIL is executed NO 11/9/2007 by borrower at closing; however reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. 9041 Non Compliance [2] Affiliated 11/9/2007 Critical Business Doc Missing 9042 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 11/26/2007 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 9042 Critical Credit [3] Application Final 11/26/2007 Incomplete application incomplete due to missing origination entity information. 9042 Critical Credit [3] Credit Report 11/26/2007 Missing 9042 Critical Credit [3] Initial Initial 11/26/2007 Application application Incomplete incomplete due to missing the borrower's signature but marked as taken in a face to face interview and missing the origination entity information. 9043 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 10/23/2007 underdisclosed >$100 disclosed by $619.97 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable rescindable to determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. There foreclosure. is a Broker credit on Assignee line 204 for $923 which liability. The is un-itemized loan is outside therefore excluded. the SOL. 9043 Critical Credit [3] Application Final 10/23/2007 Incomplete application incomplete due to missing origination entity information. 9043 Critical Credit [3] Credit Report 10/23/2007 Missing 9043 Critical Credit [3] Initial Initial 10/23/2007 Application application Incomplete incomplete due to missing origination entity information. 9043 Non Compliance [2] HMDA-reportable 10/23/2007 Critical rate spread (1/1/04- 10/1/09) 9043 Non Compliance [2] State - Missing 10/23/2007 Critical Insurance Disclosure / Right to Choose Insurance Provider 9043 Non Compliance [2] State - Missing 10/23/2007 Critical Rate Lock 9044 Critical Credit [3] Application Final 11/5/2007 Incomplete application incomplete due to missing origination entity information. 9044 Critical Credit [3] Missing Initial 11/5/2007 Application 9044 Critical Credit [3] No Net Tangible Unable to 11/5/2007 Benefit To Borrower determine net tangible benefit due to missing previous note and/or payoff statement for subject property. Borrower is not paying off any debt at time of closing or receiving more than $2,000 at closing. 9044 Non Compliance [2] HMDA-reportable 11/5/2007 Critical rate spread (1/1/04- 10/1/09) 9045 Critical Credit [3] Application Final N/A 10/26/2007 Incomplete application incomplete due to missing origination entity information. 9045 Critical Credit [3] Missing Initial N/A N/A 10/26/2007 Application 9045 Non Compliance [2] HMDA-reportable N/A N/A 10/26/2007 Critical rate spread (1/1/04- 10/1/09) 9046 Non Compliance [2] Affiliated 11/16/2007 Critical Business Doc Missing 9046 Non Compliance [2] State - Missing 11/16/2007 Critical Rate Lock 9047 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 10/26/2007 underdisclosed >$35 disclosed by $158.95 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 9047 Critical Compliance [3] HUD-1 Final HUD incomplete YES 10/26/2007 Incomplete due to not being signed by the borrower as bottom of pages are cut off, all fees were able to be captured from the HUD. 9047 Critical Credit [3] Appraisal 10/26/2007 Missing 9047 Non Compliance [2] Credit Score 10/26/2007 Critical Disclosure Not Present 9047 Non Compliance [2] State - Missing 10/26/2007 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 9047 Non Compliance [2] State - Missing 10/26/2007 Critical Attorney General Information Statement 9047 Non Compliance [2] State - Missing 10/26/2007 Critical Closing Statement / Closing Disclosure 9047 Non Compliance [2] State - Missing 10/26/2007 Critical Mortgage Loan Origination Dislcosure 9047 Non Compliance [2] State - Missing 10/26/2007 Critical Notice of Escrow of Taxes and Regular Monthly Payment 9047 Non Compliance [2] State - Missing 10/26/2007 Critical Statutory Authority Disclosure 9048 Critical Compliance [3] Finance Charge N/A Finance charges under Finance Charge 10/30/2007 underdisclosed >$100 disclosed by $644.85 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 9048 Critical Credit [3] Final N/A N/A 10/30/2007 Application Missing 9048 Critical Credit [3] Missing Initial N/A N/A 10/30/2007 Application 9048 Non Compliance [2] Credit Score N/A N/A 10/30/2007 Critical Disclosure Not Present 9048 Non Compliance [2] State - Missing N/A N/A 10/30/2007 Critical Anti-Coercion Notice 9048 Non Compliance [2] State - Missing N/A N/A 10/30/2007 Critical Notice to Purchaser- Mortgagor 9049 Critical Credit [3] Application Final 11/9/2007 Incomplete application incomplete due to missing origination entity information. 9049 Critical Credit [3] Credit Report 11/9/2007 Missing 9049 Critical Credit [3] Missing Initial 11/9/2007 Application 9049 Non Compliance [2] Credit Score 11/9/2007 Critical Disclosure Not Present 9050 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 1/9/2008 underdisclosed >$35 disclosed by $123.82 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 9050 Non Compliance [2] Initial GFE 1/9/2008 Critical Date not within 3 days of Initial Application Date 9050 Non Compliance [2] Initial TIL 1/9/2008 Critical Date not within 3 days of Initial Application Date 9051 Critical Compliance [3] APR Tolerance APR under disclosed by APR - 1yr 2/1/2008 UnderDisclosed 0.125 .3393 which exceeds the affirmative, .125 tolerance. 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. 9051 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 2/1/2008 underdisclosed >$100 disclosed by $1768.58 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 9051 Non Compliance [2] Affiliated 2/1/2008 Critical Business Doc Missing 9051 Non Compliance [2] HMDA-reportable 2/1/2008 Critical rate spread (1/1/04- 10/1/09) 9051 Non Compliance [2] State - Missing 2/1/2008 Critical Freedom to Choose Insurance Provider disclosure 9051 Non Compliance [2] State - Missing 2/1/2008 Critical Application Disclosure 9051 Non Compliance [2] State - Missing 2/1/2008 Critical Broker Agreement 9051 Non Compliance [2] State - Missing 2/1/2008 Critical Dual Status / Dual Capacity Disclosure 9051 Non Compliance [2] State - Missing 2/1/2008 Critical Loan Broker Disclosure 9051 Non Compliance [2] State - Missing 2/1/2008 Critical Notice For High Loan to Value Mortgages 9051 Non Compliance [2] State - Missing 2/1/2008 Critical Notice to Consumer / UCCC Addendum 9053 Non Compliance [2] Credit Score 11/30/2007 Critical Disclosure Not Present 9053 Non Compliance [2] Initial GFE 11/30/2007 Critical Date not within 3 days of Initial Application Date 9053 Non Compliance [2] Initial TIL 11/30/2007 Critical Date not within 3 days of Initial Application Date 9053 Non Compliance [2] State - Missing 11/30/2007 Critical Borrower's Bill of Rights 9054 Non Compliance [2] State - Missing 12/20/2007 Critical Borrower's Bill of Rights 9054 Non Compliance [2] State - Missing 12/20/2007 Critical Consumer Caution and Counseling Disclosure 9054 Non Compliance [2] State - Missing 12/20/2007 Critical Dower / Homestead Waiver Rider to Mortgage 9054 Non Compliance [2] State - Missing 12/20/2007 Critical Insurance Disclosure / Right to Choose Insurance Provider 9054 Non Compliance [2] State - Missing 12/20/2007 Critical Rate Lock 9057 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 11/20/2007 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 9058 Non Compliance [2] State - Missing 12/21/2007 Critical KY Fair Housing Law Disclosure 9058 Non Compliance [2] State - Missing 12/21/2007 Critical KY Notification to New Homeowners 9058 Non Compliance [2] State - Missing 12/21/2007 Critical Notice of Choice of Agent or Insurer 9059 Non Compliance [2] Affiliated 11/15/2007 Critical Business Doc Missing 9059 Non Compliance [2] HMDA-reportable 11/15/2007 Critical rate spread (1/1/04- 10/1/09) 9059 Non Compliance [2] Initial GFE 11/15/2007 Critical Date not within 3 days of Initial Application Date 9059 Non Compliance [2] Initial TIL 11/15/2007 Critical Date not within 3 days of Initial Application Date 9059 Non Compliance [2] State - Missing 11/15/2007 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 9059 Non Compliance [2] State - Missing 11/15/2007 Critical Anti-Discrimination Notice 9059 Non Compliance [2] State - Missing 11/15/2007 Critical Attorney General Information Statement 9059 Non Compliance [2] State - Missing 11/15/2007 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 9059 Non Compliance [2] State - Missing 11/15/2007 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 9059 Non Compliance [2] State - Missing 11/15/2007 Critical Statutory Authority Disclosure 9060 Critical Compliance [3] ROR Incomplete ROR incomplete; not ROR - 3yrs for 11/23/2007 executed or dated. rescindable transactions. The loan is outside the SOL. 9060 Critical Compliance [3] TIL Missing YES 11/23/2007 9060 Critical Credit [3] Appraisal 11/23/2007 Missing 9060 Critical Credit [3] Credit Report 11/23/2007 Missing 9060 Critical Credit [3] Final 11/23/2007 Application Missing 9060 Critical Credit [3] Initial Initial 11/23/2007 Application application Incomplete incomplete due to missing origination entity information. 9060 Non Compliance [2] Credit Score 11/23/2007 Critical Disclosure Not Present 9060 Non Compliance [2] Missing Notice 11/23/2007 Critical of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure 9060 Non Compliance [2] State - Missing 11/23/2007 Critical Attorney General Information Statement 9060 Non Compliance [2] State - Missing 11/23/2007 Critical Insurance Disclosure 9060 Non Compliance [2] State - Missing 11/23/2007 Critical Mortgage Loan Origination Dislcosure 9060 Non Compliance [2] State - Missing 11/23/2007 Critical Notice of Escrow of Taxes and Regular Monthly Payment 9060 Non Compliance [2] State - Missing 11/23/2007 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 9060 Non Compliance [2] State - Missing 11/23/2007 Critical Statutory Authority Disclosure 9061 Non Compliance [2] Affiliated 12/6/2007 Critical Business Doc Missing 9061 Non Compliance [2] State - Missing 12/6/2007 Critical Borrower's Bill of Rights 9061 Non Compliance [2] State - Missing 12/6/2007 Critical Consumer Caution and Counseling Disclosure 9062 Critical Credit [3] Credit Report 12/14/2007 Missing 9062 Critical Credit [3] Final 12/14/2007 Application Missing 9062 Critical Credit [3] Initial Incomplete 12/14/2007 Application Initial Incomplete Application due to missing origination entity information. 9063 Non Compliance [2] Affiliated 12/31/2007 Critical Business Doc Missing 9063 Non Compliance [2] State - Mising 12/31/2007 Critical XXXXX Mortgage Escrow Act Disclosure 9063 Non Compliance [2] State - Missing 12/31/2007 Critical Application Disclosure Statement 9063 Non Compliance [2] State - Missing 12/31/2007 Critical Borrower Information Document 9063 Non Compliance [2] State - Missing 12/31/2007 Critical Collateral Protection Act Disclosure 9063 Non Compliance [2] State - Missing 12/31/2007 Critical Description of Underwriting Criteria and Required Documentation 9063 Non Compliance [2] State - Missing 12/31/2007 Critical Escrow Account Disclosure Agreement 9063 Non Compliance [2] State - Missing 12/31/2007 Critical Loan Product Choice / Prepayment Penalty Disclosure 9064 Non Compliance [2] HMDA-reportable 12/13/2007 Critical rate spread (1/1/04- 10/1/09) 9064 Non Compliance [2] Initial GFE 12/13/2007 Critical Date not within 3 days of Initial Application Date 9064 Non Compliance [2] Initial TIL 12/13/2007 Critical Date not within 3 days of Initial Application Date 9064 Non Compliance [2] State - Missing 12/13/2007 Critical Property Tax Benefit Disclosure (State Form 51781 (6-04) 9065 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 12/7/2007 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 9065 Critical Credit [3] Application Final 12/7/2007 Incomplete application incomplete due to missing origination entity information. 9065 Critical Credit [3] Credit Report 12/7/2007 Missing 9065 Critical Credit [3] Initial Initial 12/7/2007 Application application Incomplete incomplete due to missing origination entity information. 9066 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 11/26/2007 underdisclosed >$35 disclosed by $65.90 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing TIL itemization defense to of amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 9066 Non Compliance [2] Credit Score 11/26/2007 Critical Disclosure Not Present 9066 Non Compliance [2] State - Missing 11/26/2007 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 9066 Non Compliance [2] State - Missing 11/26/2007 Critical Anti-Discrimination Notice 9066 Non Compliance [2] State - Missing 11/26/2007 Critical Attorney General Information Statement 9066 Non Compliance [2] State - Missing 11/26/2007 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 9066 Non Compliance [2] State - Missing 11/26/2007 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 9066 Non Compliance [2] State - Missing 11/26/2007 Critical Notice of Escrow of Taxes and Regular Monthly Payment 9066 Non Compliance [2] State - Missing 11/26/2007 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 9066 Non Compliance [2] State - Missing 11/26/2007 Critical Statutory Authority Disclosure 9068 Critical Compliance [3] APR Tolerance APR under disclosed by APR - 1yr 6/4/2008 UnderDisclosed 0.125 .1337 which exceeds the affirmative, .125 tolerance. 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. 9068 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 6/4/2008 underdisclosed >$100 disclosed by $2025.07 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 9068 Critical Credit [3] MI Missing USDA loan, 6/4/2008 missing Certificate of mortgage insurance. 9068 Non Compliance [2] Initial TIL 6/4/2008 Critical Date not within 3 days of Initial Application Date 9068 Non Credit [2] Combined Orig 6/4/2008 Critical LTV >100% 9070 Critical Credit [3] Application Final 12/12/2007 Incomplete application incomplete due to missing origination entity information. 9070 Critical Credit [3] Credit Report 12/12/2007 Missing 9070 Critical Credit [3] Missing Initial 12/12/2007 Application 9070 Non Compliance [2] HMDA-reportable 12/12/2007 Critical rate spread (1/1/04- 10/1/09) 9071 Non Compliance [2] Initial GFE 12/28/2007 Critical Date not within 3 days of Initial Application Date 9071 Non Compliance [2] Initial TIL 12/28/2007 Critical Date not within 3 days of Initial Application Date 9072 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 12/6/2007 underdisclosed >$35 disclosed by $913.95 - 1yr for Refinance which exceeds the affirmative, $35.00 tolerance for 3yrs for refinance transactions. rescindable Unable to determine transactions. under disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 9072 Non Compliance [2] Affiliated 12/6/2007 Critical Business Doc Missing 9072 Non Compliance [2] Credit Score 12/6/2007 Critical Disclosure Not Present 9072 Non Compliance [2] Initial GFE 12/6/2007 Critical Date not within 3 days of Initial Application Date 9072 Non Compliance [2] Initial TIL 12/6/2007 Critical Date not within 3 days of Initial Application Date 9073 Non Compliance [2] Affiliated 12/21/2007 Critical Business Doc Missing 9074 Critical Credit [3] Credit Report 12/18/2007 Missing 9074 Non Compliance [2] Credit Score 12/18/2007 Critical Disclosure Not Present 9075 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 12/11/2007 underdisclosed >$35 disclosed by $210.20 - 1yr for Refinance which exceeds the affirmative, $35.00 tolerance for 3yrs for refinance transactions. rescindable Unable to determine the transactions. reason for under Unlimited as a disclosure due to defense to missing itemization of foreclosure. amount financed. Assignee liability. The loan is outside the SOL. 9076 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 12/21/2007 underdisclosed >$35 disclosed by $1,460.39 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for Refinance 3yrs for transactions. Unable rescindable to determine under transactions. disclosure due to Unlimited as a missing TIL itemization defense to of amount financed. foreclosure. There is an undefined Assignee broker credit of liability. The $1,14.40 on Page 1 of loan is outside HUD. the SOL. 9076 Critical Credit [3] Application Final 12/21/2007 Incomplete application incomplete due to missing origination entity information. 9076 Critical Credit [3] Credit Report 12/21/2007 Missing 9076 Critical Credit [3] Initial Initial 12/21/2007 Application application Incomplete incomplete due to missing origination entity information. 9076 Non Compliance [2] Credit Score 12/21/2007 Critical Disclosure Not Present 9077 Critical Compliance [3] HUD-1 Missing NO 12/21/2007 9077 Critical Compliance [3] TIL Missing NO 12/21/2007 9077 Critical Credit [3] Appraisal 12/21/2007 Missing 9077 Critical Credit [3] Credit Report 12/21/2007 Missing 9077 Critical Credit [3] Final 12/21/2007 Application Missing 9077 Critical Credit [3] Missing Initial 12/21/2007 Application 9077 Non Compliance [2] Credit Score 12/21/2007 Critical Disclosure Not Present 9077 Non Compliance [2] Initial GFE 12/21/2007 Critical Missing 9077 Non Compliance [2] Initial TIL 12/21/2007 Critical Missing 9077 Non Compliance [2] State - Missing 12/21/2007 Critical Anti-Coercion Notice 9077 Non Compliance [2] State - Missing 12/21/2007 Critical Broker Agreement 9077 Non Compliance [2] State - Missing 12/21/2007 Critical Lock In Agreement 9077 Non Compliance [2] State - Missing 12/21/2007 Critical Mortgage Loan Commitment 9077 Non Compliance [2] State - Missing 12/21/2007 Critical Notice of Material Change of Mortgage Loan Terms 9077 Non Compliance [2] State - Missing 12/21/2007 Critical Notice to Purchaser- Mortgagor 9077 Non Compliance [2] State - Missing 12/21/2007 Critical Pre-Application Dislcosure 9079 Critical Compliance [3] APR Tolerance APR under disclosed by APR - 1yr 12/21/2007 UnderDisclosed 0.125 .3259 which exceeds the affirmative, .125 tolerance. 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. 9079 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 12/21/2007 underdisclosed >$100 disclosed by $1536.51 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 9079 Critical Credit [3] Application Final 12/21/2007 Incomplete application incomplete due to missing origination entity information. 9079 Critical Credit [3] Initial Initial 12/21/2007 Application application Incomplete incomplete due to missing origination entity information. 9079 Non Compliance [2] Affiliated 12/21/2007 Critical Business Doc Missing 9079 Non Compliance [2] HMDA-reportable 12/21/2007 Critical rate spread (1/1/04- 10/1/09) 9079 Non Compliance [2] State - Missing 12/21/2007 Critical Borrower's Bill of Rights 9079 Non Compliance [2] State - Missing 12/21/2007 Critical Consumer Caution and Counseling Disclosure 9079 Non Compliance [2] State - Missing 12/21/2007 Critical Dower / Homestead Waiver Rider to Mortgage 9079 Non Compliance [2] State - Missing 12/21/2007 Critical Insurance Disclosure / Right to Choose Insurance Provider 9079 Non Compliance [2] State - Missing 12/21/2007 Critical Rate Lock 9080 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 12/21/2007 underdisclosed >$35 disclosed by $83.53 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 9080 Non Compliance [2] Affiliated 12/21/2007 Critical Business Doc Missing 9080 Non Compliance [2] State - Missing 12/21/2007 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 9080 Non Compliance [2] State - Missing 12/21/2007 Critical Insurance Disclosure 9080 Non Compliance [2] State - Missing 12/21/2007 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 9081 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 2/8/2008 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 9081 Non Compliance [2] Credit Score 2/8/2008 Critical Disclosure Not Present 9081 Non Compliance [2] State - Missing 2/8/2008 Critical Consumer Caution and Counseling Disclosure 9081 Non Compliance [2] State - Missing 2/8/2008 Critical Insurance Disclosure / Right to Choose Insurance Provider 9081 Non Credit [2] Combined Orig 2/8/2008 Critical LTV >100% 9082 Critical Credit [3] Application Incomplete final 12/11/2007 Incomplete application due to missing origination entity information. 9082 Critical Credit [3] Credit Report 12/11/2007 Missing 9082 Critical Credit [3] Initial Incomplete 12/11/2007 Application initial Incomplete application due to missing origination entity information. 9082 Critical Credit [3] Missing Title 12/11/2007 Evidence 9083 Critical Credit [3] Application Incomplete Final 12/12/2007 Incomplete Application due to missing origination entity information. 9083 Critical Credit [3] Initial Incomplete 12/12/2007 Application Initial Incomplete Application due to missing origination entity information. 9083 Non Compliance [2] HMDA-reportable 12/12/2007 Critical rate spread (1/1/04- 10/1/09) 9083 Non Compliance [2] Initial GFE 12/12/2007 Critical Date not within 3 days of Initial Application Date 9083 Non Compliance [2] Initial TIL 12/12/2007 Critical Date not within 3 days of Initial Application Date 9084 Critical Credit [3] Application Final 12/21/2007 Incomplete application incomplete due to missing origination entity information. 9084 Critical Credit [3] Initial Initial 12/21/2007 Application application Incomplete incomplete due to missing origination entity information. 9084 Non Compliance [2] Initial GFE 12/21/2007 Critical Date not within 3 days of Initial Application Date 9084 Non Compliance [2] Initial TIL 12/21/2007 Critical Date not within 3 days of Initial Application Date 9084 Non Compliance [2] State - Missing 12/21/2007 Critical Application Disclosure Statement 9084 Non Compliance [2] State - Missing 12/21/2007 Critical Notice of Choice of Agent or Insurer 9084 Non Compliance [2] State - Missing 12/21/2007 Critical Rate and Points Lock/Float Agreement 9085 Critical Credit [3] Application Final 1/23/2008 Incomplete application incomplete due to missing origination entity information. 9085 Critical Credit [3] Credit Report 1/23/2008 Missing 9085 Critical Credit [3] Initial Initial 1/23/2008 Application application Incomplete incomplete due to missing origination entity information. 9085 Non Compliance [2] State - Mising 1/23/2008 Critical XXXXX Mortgage Escrow Act Disclosure 9085 Non Compliance [2] State - Missing 1/23/2008 Critical Borrower Information Document 9085 Non Compliance [2] State - Missing 1/23/2008 Critical Description of Underwriting Criteria and Required Documentation 9085 Non Compliance [2] State - Missing 1/23/2008 Critical Escrow Account Disclosure Agreement 9085 Non Compliance [2] State - Missing 1/23/2008 Critical Loan Brokerage Disclosure Statement 9086 Critical Credit [3] Application Final 12/26/2007 Incomplete application incomplete due to missing origination entity information. 9086 Critical Credit [3] Credit Report 12/26/2007 Missing 9086 Critical Credit [3] Initial Initial 12/26/2007 Application application Incomplete incomplete due to missing origination entity information. 9086 Non Compliance [2] Affiliated 12/26/2007 Critical Business Doc Missing 9087 Critical Compliance [3] HUD-1 Final HUD not signed by NO 4/15/2008 Incomplete the borrower or stamped by settlement agent. 9087 Non Compliance [2] State - Missing 4/15/2008 Critical Borrower's Bill of Rights 9087 Non Compliance [2] State - Missing 4/15/2008 Critical Consumer Caution and Counseling Disclosure 9087 Non Compliance [2] State - Missing 4/15/2008 Critical Insurance Disclosure / Right to Choose Insurance Provider 9088 Critical Credit [3] Credit Report 12/26/2007 Missing 9088 Critical Credit [3] Final 12/26/2007 Application Missing 9088 Critical Credit [3] Initial Initial 12/26/2007 Application application Incomplete incomplete due to missing origination entity information. 9088 Non Compliance [2] Credit Score 12/26/2007 Critical Disclosure Not Present 9088 Non Compliance [2] State - Missing 12/26/2007 Critical Complaints and Inquiries Notice 9089 Non Compliance [2] HMDA-reportable 12/21/2007 Critical rate spread (1/1/04- 10/1/09) 9089 Non Compliance [2] Initial GFE 12/21/2007 Critical Date not within 3 days of Initial Application Date 9089 Non Compliance [2] Initial TIL 12/21/2007 Critical Date not within 3 days of Initial Application Date 9090 Critical Credit [3] Credit Report 12/31/2007 Missing 9090 Non Compliance [2] Credit Score 12/31/2007 Critical Disclosure Not Present 9090 Non Compliance [2] HMDA-reportable 12/31/2007 Critical rate spread (1/1/04- 10/1/09) 9090 Non Compliance [2] State - Missing 12/31/2007 Critical Notice of Material Change of Mortgage Loan Terms 9090 Non Compliance [2] State - Missing 12/31/2007 Critical Notice to Purchaser- Mortgagor 9091 Critical Credit [3] Credit Report 12/31/2007 Missing 9091 Non Compliance [2] HMDA-reportable 12/31/2007 Critical rate spread (1/1/04- 10/1/09) 9091 Non Compliance [2] Initial GFE 12/31/2007 Critical Date not within 3 days of Initial Application Date 9091 Non Compliance [2] Initial TIL 12/31/2007 Critical Date not within 3 days of Initial Application Date 9092 Critical Credit [3] Application Final 1/11/2008 Incomplete application incomplete due to missing origination entity information. 9092 Critical Credit [3] Credit Report 1/11/2008 Missing 9092 Critical Credit [3] Initial Initial 1/11/2008 Application application Incomplete incomplete due to missing origination entity information. 9092 Non Compliance [2] Missing Notice 1/11/2008 Critical of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure 9092 Non Compliance [2] State - Missing 1/11/2008 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 9092 Non Compliance [2] State - Missing 1/11/2008 Critical Mortgage Loan Origination Dislcosure 9093 Critical Compliance [3] TIL Incomplete Final TIL is marked NO 1/24/2008 final and was signed by the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 9093 Critical Credit [3] Appraisal Appraisal is 1/24/2008 Incomplete done subject to completion; however there is no completion cert in file. 9093 Non Compliance [2] State - Missing 1/24/2008 Critical Anti-Discrimination Notice 9093 Non Compliance [2] State - Missing 1/24/2008 Critical Attorney General Information Statement 9093 Non Compliance [2] State - Missing 1/24/2008 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 9093 Non Compliance [2] State - Missing 1/24/2008 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 9093 Non Compliance [2] State - Missing 1/24/2008 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 9093 Non Compliance [2] State - Missing 1/24/2008 Critical Statutory Authority Disclosure 9094 Critical Credit [3] Application Incomplete final 1/4/2008 Incomplete application due to missing origination entity information. 9094 Critical Credit [3] Missing Initial 1/4/2008 Application 9094 Non Compliance [2] Credit Score 1/4/2008 Critical Disclosure Not Present 9094 Non Compliance [2] State - Missing 1/4/2008 Critical Broker Agreement 9095 Critical Credit [3] Application Incomplete final 1/24/2008 Incomplete application due to missing origination entity information. 9095 Critical Credit [3] Initial Incomplete 1/24/2008 Application initial Incomplete application due to missing origination entity information. 9095 Non Compliance [2] Credit Score 1/24/2008 Critical Disclosure Not Present 9095 Non Compliance [2] HMDA-reportable 1/24/2008 Critical rate spread (1/1/04- 10/1/09) 9095 Non Compliance [2] Missing Notice 1/24/2008 Critical of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure 9095 Non Compliance [2] State - Missing 1/24/2008 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 9095 Non Compliance [2] State - Missing 1/24/2008 Critical Anti-Discrimination Notice 9095 Non Compliance [2] State - Missing 1/24/2008 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 9095 Non Compliance [2] State - Missing 1/24/2008 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 9095 Non Compliance [2] State - Missing 1/24/2008 Critical Statutory Authority Disclosure 9096 Critical Credit [3] Application Final 2/4/2008 Incomplete application incomplete due to missing origination entity information. 9096 Critical Credit [3] Credit Report 2/4/2008 Missing 9096 Critical Credit [3] Initial Initial 2/4/2008 Application application Incomplete incomplete due to missing origination entity information. 9096 Non Compliance [2] Credit Score 2/4/2008 Critical Disclosure Not Present 9096 Non Compliance [2] HMDA-reportable 2/4/2008 Critical rate spread (1/1/04- 10/1/09) 9096 Non Compliance [2] State - Missing 2/4/2008 Critical Insurance Disclosure / Right to Choose Insurance Provider 9097 Critical Credit [3] Application Final 1/14/2008 Incomplete application incomplete due to missing origination entity information. 9097 Critical Credit [3] Credit Report 1/14/2008 Missing 9097 Critical Credit [3] Missing Initial 1/14/2008 Application 9097 Non Compliance [2] Credit Score 1/14/2008 Critical Disclosure Not Present 9097 Non Compliance [2] State - Missing 1/14/2008 Critical Broker Agreement 9097 Non Compliance [2] State - Missing 1/14/2008 Critical Rate and Points Lock/Float Agreement 9098 Critical Compliance [3] TIL Incomplete Final TIL is executed NO 2/25/2008 by borrower at closing: however reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. 9098 Critical Credit [3] Escrow Holdback HUD line 1303 2/25/2008 reflects $400 escrow hold back for Mech/Found survey. Escrow agreement is not in file. 9098 Non Compliance [2] Affiliated 2/25/2008 Critical Business Doc Missing 9098 Non Compliance [2] State - Missing 2/25/2008 Critical Anti-Discrimination Notice 9098 Non Compliance [2] State - Missing 2/25/2008 Critical Attorney General Information Statement 9098 Non Compliance [2] State - Missing 2/25/2008 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 9098 Non Compliance [2] State - Missing 2/25/2008 Critical Notice of Escrow of Taxes and Regular Monthly Payment 9098 Non Compliance [2] State - Missing 2/25/2008 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 9099 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 2/25/2008 underdisclosed >$100 disclosed by $422.96 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 9099 Critical Credit [3] Application Final 2/25/2008 Incomplete application incomplete due to missing origination entity information. 9099 Critical Credit [3] Credit Report 2/25/2008 Missing 9099 Critical Credit [3] Initial Initial 2/25/2008 Application application Incomplete incomplete due to missing origination entity information. 9099 Non Compliance [2] Credit Score 2/25/2008 Critical Disclosure Not Present 9099 Non Compliance [2] State - Missing 2/25/2008 Critical Notice of Choice of Agent or Insurer 9101 Critical Compliance [3] HUD-1 Missing NO 2/28/2008 9101 Critical Compliance [3] TIL Missing NO 2/28/2008 9101 Critical Credit [3] Appraisal 2/28/2008 Missing 9101 Critical Credit [3] Credit Report 2/28/2008 Missing 9101 Critical Credit [3] Final 2/28/2008 Application Missing 9101 Critical Credit [3] Missing Initial 2/28/2008 Application 9101 Non Compliance [2] Affiliated 2/28/2008 Critical Business Doc Missing 9101 Non Compliance [2] Credit Score 2/28/2008 Critical Disclosure Not Present 9101 Non Compliance [2] Initial GFE 2/28/2008 Critical Missing 9101 Non Compliance [2] Initial TIL 2/28/2008 Critical Missing 9101 Non Compliance [2] State - Missing 2/28/2008 Critical Commitment Letter 9101 Non Compliance [2] State - Missing 2/28/2008 Critical KY Fair Housing Law Disclosure 9101 Non Compliance [2] State - Missing 2/28/2008 Critical KY Notification to New Homeowners 9101 Non Compliance [2] State - Missing 2/28/2008 Critical Notice of Choice of Agent or Insurer 9102 Non Compliance [2] State - Missing 2/1/2008 Critical Application Disclosure 9103 Critical Credit [3] Credit Report 1/24/2008 Missing 9103 Critical Credit [3] Final 1/24/2008 Application Missing 9103 Critical Credit [3] Missing Initial 1/24/2008 Application 9104 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 1/31/2008 underdisclosed >$35 disclosed by $65.53 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 9104 Critical Compliance [3] ROR Violation ROR executed by ROR - 3yrs for 1/31/2008 Funding date is prior borrowers 1/31/2008 rescindable to or equals the ROR with expiration of transactions. End Date rescission period noted The loan is as 2/4/2008. HUD outside the reflects a funding date SOL. of 2/4/2008, equal to the rescission period expiration date, and 4 days of interest was credited to the borrower which coincides with a 2/4/2008 funding date. 9104 Critical Credit [3] Application Final 1/31/2008 Incomplete application incomplete due to missing origination entity information. 9104 Critical Credit [3] Credit Report 1/31/2008 Missing 9104 Critical Credit [3] Initial Initial 1/31/2008 Application application Incomplete incomplete due to missing the borrower's signature but marked as taken in a face to face interview. 9104 Non Compliance [2] Credit Score 1/31/2008 Critical Disclosure Not Present 9104 Non Compliance [2] State - Missing 1/31/2008 Critical Application Disclosure Statement 9104 Non Compliance [2] State - Missing 1/31/2008 Critical Description of Underwriting Criteria and Required Documentation 9106 Critical Compliance [3] ROR Incorrect ROR incorrect form used ROR Form - 3/19/2008 Form - Lender to for lender to lender Because this Lender Not On H9/G9 refinance, H9 or G9 issue is not form not used. uniformly settled among the circuit courts, the continuing risk that the borrower may have an extended right to rescind (3 additional years) if a creditor uses the incorrect Model Form remains. Because of this uncertainty, we continue to recommend that creditors use Model Form H-8 only for refinances involving a new creditor and Model Form H-9 for refinances involving the same creditor. The loan is outside the SOL. 9106 Critical Credit [3] Appraisal 3/19/2008 Missing 9106 Non Compliance [2] State - Missing 3/19/2008 Critical Rate Lock 9107 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 3/19/2008 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 9107 Non Compliance [2] Initial GFE 3/19/2008 Critical Date not within 3 days of Initial Application Date 9107 Non Compliance [2] Initial TIL 3/19/2008 Critical Date not within 3 days of Initial Application Date 9108 Critical Credit [3] Application Final 2/15/2008 Incomplete application incomplete due to missing origination entity information. 9108 Critical Credit [3] Credit Report 2/15/2008 Missing 9108 Critical Credit [3] Initial Initial 2/15/2008 Application application Incomplete incomplete due to missing origination entity information. 9108 Non Compliance [2] State - Missing 2/15/2008 Critical Rate and Points Lock/Float Agreement 9109 Critical Credit [3] Application Final 1/31/2008 Incomplete application incomplete due to missing origination entity information. 9109 Critical Credit [3] Credit Report 1/31/2008 Missing 9109 Critical Credit [3] Initial Initial 1/31/2008 Application application Incomplete incomplete due to missing origination entity information. 9109 Non Compliance [2] Credit Score 1/31/2008 Critical Disclosure Not Present 9109 Non Compliance [2] HMDA-reportable 1/31/2008 Critical rate spread (1/1/04- 10/1/09) 9110 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 1/31/2008 underdisclosed >$35 disclosed by $89.07 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 9110 Critical Credit [3] Application Incomplete final 1/31/2008 Incomplete application due to missing origination entity information. 9110 Critical Credit [3] Credit Report 1/31/2008 Missing 9110 Critical Credit [3] Missing Initial 1/31/2008 Application 9110 Non Compliance [2] Credit Score 1/31/2008 Critical Disclosure Not Present 9110 Non Compliance [2] State - Missing 1/31/2008 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 9110 Non Compliance [2] State - Missing 1/31/2008 Critical Anti-Discrimination Notice 9110 Non Compliance [2] State - Missing 1/31/2008 Critical Attorney General Information Statement 9110 Non Compliance [2] State - Missing 1/31/2008 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 9110 Non Compliance [2] State - Missing 1/31/2008 Critical Mortgage Loan Origination Dislcosure 9110 Non Compliance [2] State - Missing 1/31/2008 Critical Notice of Escrow of Taxes and Regular Monthly Payment 9110 Non Compliance [2] State - Missing 1/31/2008 Critical Statutory Authority Disclosure 9111 Critical Compliance [3] TIL Incomplete N/A Final TIL incomplete TESTED 2/1/2008 due not being signed or dated by the borrower. 9112 Critical Credit [3] Final 2/8/2008 Application Missing 9112 Critical Credit [3] Missing Initial 2/8/2008 Application 9112 Non Compliance [2] Credit Score 2/8/2008 Critical Disclosure Not Present 9112 Non Compliance [2] Initial GFE 2/8/2008 Critical Date not within 3 days of Initial Application Date 9112 Non Compliance [2] Initial TIL 2/8/2008 Critical Date not within 3 days of Initial Application Date 9112 Non Compliance [2] State - Missing 2/8/2008 Critical Application Disclosure Statement 9112 Non Compliance [2] State - Missing 2/8/2008 Critical Collateral Protection Act Disclosure 9112 Non Compliance [2] State - Missing 2/8/2008 Critical Description of Underwriting Criteria and Required Documentation 9112 Non Compliance [2] State - Missing 2/8/2008 Critical Rate and Points Lock/Float Agreement 9113 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 2/1/2008 underdisclosed >$35 disclosed by $369.29 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 9113 Critical Credit [3] Application Incomplete final 2/1/2008 Incomplete inspection due to missing origination entity information. 9113 Critical Credit [3] Initial Incomplete 2/1/2008 Application initial Incomplete application due to missing origination entity information. 9114 Critical Credit [3] Application Final 2/8/2008 Incomplete application incomplete due to missing origination entity information. 9114 Critical Credit [3] Credit Report 2/8/2008 Missing 9114 Critical Credit [3] Initial Initial 2/8/2008 Application application Incomplete incomplete due to missing origination entity information. 9114 Non Compliance [2] State - Missing 2/8/2008 Critical Description of Underwriting Criteria and Required Documentation 9115 Critical Credit [3] Application Final 2/22/2008 Incomplete application incomplete due to missing origination entity information. 9115 Non Compliance [2] Affiliated 2/22/2008 Critical Business Doc Missing 9115 Non Compliance [2] HMDA-reportable 2/22/2008 Critical rate spread (1/1/04- 10/1/09) 9115 Non Compliance [2] Initial TIL 2/22/2008 Critical Date not within 3 days of Initial Application Date 9115 Non Compliance [2] State - Missing 2/22/2008 Critical Lock In Agreement 9115 Non Compliance [2] State - Missing 2/22/2008 Critical Pre-Application Dislcosure 9116 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 2/12/2008 underdisclosed >$100 disclosed by $148.61 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 9116 Non Compliance [2] Initial GFE 2/12/2008 Critical Missing 9116 Non Compliance [2] Initial TIL 2/12/2008 Critical Missing 9117 Non Compliance [2] Affiliated 3/13/2008 Critical Business Doc Missing 9117 Non Compliance [2] Credit Score 3/13/2008 Critical Disclosure Not Present 9117 Non Compliance [2] Initial GFE 3/13/2008 Critical Date not within 3 days of Initial Application Date 9117 Non Compliance [2] Initial TIL 3/13/2008 Critical Date not within 3 days of Initial Application Date 9117 Non Compliance [2] State - Missing 3/13/2008 Critical Lock In Agreement 9117 Non Compliance [2] State - Missing 3/13/2008 Critical Pre-Application Dislcosure 9118 Critical Credit [3] Application Incomplete final 2/29/2008 Incomplete application due to missing origination entity information. 9118 Critical Credit [3] Credit Report 2/29/2008 Missing 9118 Critical Credit [3] Missing Initial 2/29/2008 Application 9118 Critical Credit [3] No Net Tangible Unable to 2/29/2008 Benefit To Borrower determine net tangible benefit due to missing previous note and/or payoff statement for subject property. Borrower is not paying off any debt at time of closing or receiving more than $2,000 at closing. 9118 Non Compliance [2] Credit Score 2/29/2008 Critical Disclosure Not Present 9119 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 2/8/2008 underdisclosed >$100 disclosed by $693.19 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 9119 Critical Credit [3] Application Incomplete Final 2/8/2008 Incomplete Application due to missing origination entity information. 9119 Critical Credit [3] Credit Report 2/8/2008 Missing 9119 Non Compliance [2] HMDA-reportable 2/8/2008 Critical rate spread (1/1/04- 10/1/09) 9120 Critical Credit [3] Application Incomplete Final 3/1/2008 Incomplete Application due to missing origination entity information. 9120 Critical Credit [3] Credit Report 3/1/2008 Missing 9120 Critical Credit [3] Initial Incomplete 3/1/2008 Application Initial Incomplete Application due to missing origination entity information. 9120 Non Compliance [2] HMDA-reportable 3/1/2008 Critical rate spread (1/1/04- 10/1/09) 9121 Non Compliance [2] HMDA-reportable 2/12/2008 Critical rate spread (1/1/04- 10/1/09) 9121 Non Compliance [2] State - Missing 2/12/2008 Critical Anti-Coercion Notice 9121 Non Compliance [2] State - Missing 2/12/2008 Critical Collateral Protection Act Disclosure 9121 Non Compliance [2] State - Missing 2/12/2008 Critical Tangible Net Benefit Disclosure 9121 Non Credit [2] Only 2/12/2008 Critical Preliminary Title in File 9122 Non Compliance [2] Affiliated 6/30/2008 Critical Business Doc Missing 9122 Non Compliance [2] Missing Notice 6/30/2008 Critical of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure 9122 Non Compliance [2] State - Missing 6/30/2008 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 9122 Non Compliance [2] State - Missing 6/30/2008 Critical Anti-Discrimination Notice 9122 Non Compliance [2] State - Missing 6/30/2008 Critical Attorney General Information Statement 9122 Non Compliance [2] State - Missing 6/30/2008 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 9122 Non Compliance [2] State - Missing 6/30/2008 Critical Insurance Disclosure 9122 Non Compliance [2] State - Missing 6/30/2008 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 9122 Non Compliance [2] State - Missing 6/30/2008 Critical Statutory Authority Disclosure 9123 Critical Credit [3] Final 3/14/2008 Application Missing 9123 Critical Credit [3] MI Missing 3/14/2008 9123 Critical Credit [3] Missing Initial 3/14/2008 Application 9123 Non Compliance [2] Initial GFE 3/14/2008 Critical Missing 9123 Non Compliance [2] Initial TIL 3/14/2008 Critical Missing 9123 Non Compliance [2] State - Mising 3/14/2008 Critical XXXXX Mortgage Escrow Act Disclosure 9123 Non Compliance [2] State - Missing 3/14/2008 Critical Borrower Information Document 9123 Non Compliance [2] State - Missing 3/14/2008 Critical Broker Agreement 9123 Non Compliance [2] State - Missing 3/14/2008 Critical Collateral Protection Act Disclosure 9123 Non Compliance [2] State - Missing 3/14/2008 Critical Loan Brokerage Disclosure Statement 9124 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 2/29/2008 underdisclosed >$35 disclosed by $1149.92 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 9124 Critical Credit [3] Application Incomplete final 2/29/2008 Incomplete application due to missing origination entity information. 9124 Critical Credit [3] Initial Incomplete 2/29/2008 Application initial Incomplete application due to missing origination entity information and not signed by the borrower. 9124 Non Compliance [2] Credit Score 2/29/2008 Critical Disclosure Not Present 9125 Critical Credit [3] Application Final 2/25/2008 Incomplete application incomplete due to missing origination entity information. 9125 Critical Credit [3] Initial 2/25/2008 Application Unsigned 9125 Non Compliance [2] Credit Score 2/25/2008 Critical Disclosure Not Present 9125 Non Compliance [2] Initial GFE 2/25/2008 Critical Missing 9125 Non Compliance [2] Initial TIL 2/25/2008 Critical Missing 9127 Critical Credit [3] Appraisal 2/27/2008 Missing 9127 Critical Credit [3] Final 2/27/2008 Application Missing 9127 Critical Credit [3] Missing Initial 2/27/2008 Application 9127 Non Compliance [2] Initial GFE 2/27/2008 Critical Date not within 3 days of Initial Application Date 9127 Non Compliance [2] Initial GFE 2/27/2008 Critical Missing 9127 Non Compliance [2] Initial TIL 2/27/2008 Critical Date not within 3 days of Initial Application Date 9127 Non Compliance [2] State - Missing 2/27/2008 Critical Affidavit of Affixation (of manufactured home) 9127 Non Compliance [2] State - Missing 2/27/2008 Critical Licensee Name Number and NMLS Unique Identifier on the application 9128 Critical Credit [3] Application Final N/A 2/27/2008 Incomplete application incomplete due to missing origination entity information. 9128 Critical Credit [3] Credit Report N/A N/A 2/27/2008 Missing 9128 Critical Credit [3] Initial Initial N/A 2/27/2008 Application application Incomplete incomplete due to missing origination entity information. 9128 Critical Credit [3] Mortgage/DOT Mortgage N/A 2/27/2008 Incomplete incomplete due to missing notary date. 9128 Non Compliance [2] State - Missing N/A N/A 2/27/2008 Critical Attorney General Information Statement 9128 Non Compliance [2] State - Missing N/A N/A 2/27/2008 Critical Statutory Authority Disclosure 9129 Non Compliance [2] State - Missing 2/19/2008 Critical Anti-Coercion Notice 9129 Non Compliance [2] State - Missing 2/19/2008 Critical Notice to Purchaser- Mortgagor 9130 Critical Credit [3] Application Final 3/5/2008 Incomplete application incomplete due to missing origination entity information. 9130 Critical Credit [3] Credit Report 3/5/2008 Missing 9130 Critical Credit [3] Initial Initial 3/5/2008 Application application Incomplete incomplete due to missing origination entity information. 9130 Non Compliance [2] State - Missing 3/5/2008 Critical Dower / Homestead Waiver Rider to Mortgage 9131 Critical Credit [3] Credit Report 3/18/2008 Missing 9131 Critical Credit [3] Final 3/18/2008 Application Missing 9131 Critical Credit [3] Missing Initial 3/18/2008 Application 9131 Non Compliance [2] Affiliated 3/18/2008 Critical Business Doc Missing 9131 Non Compliance [2] Initial GFE 3/18/2008 Critical Missing 9131 Non Compliance [2] Initial TIL 3/18/2008 Critical Missing 9131 Non Compliance [2] State - Missing 3/18/2008 Critical Anti-Coercion Notice 9132 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 3/14/2008 underdisclosed >$35 disclosed $217.28 which - 1yr for Refinance exceeds the $35 affirmative, tolerance for 3yrs for refinances. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 9132 Critical Compliance [3] ROR Missing ROR - 3yrs for 3/14/2008 rescindable transactions. The loan is outside the SOL. 9132 Critical Credit [3] Appraisal 3/14/2008 Missing 9132 Non Compliance [2] Affiliated 3/14/2008 Critical Business Doc Missing 9132 Non Compliance [2] State - Mising 3/14/2008 Critical XXXXX Mortgage Escrow Act Disclosure 9132 Non Compliance [2] State - Missing 3/14/2008 Critical Collateral Protection Act Disclosure 9132 Non Compliance [2] State - Missing 3/14/2008 Critical Commitment Letter 9132 Non Compliance [2] State - Missing 3/14/2008 Critical Description of Underwriting Criteria and Required Documentation 9132 Non Compliance [2] State - Missing 3/14/2008 Critical Escrow Account Disclosure Agreement 9133 Critical Credit [3] Initial Initial N/A 3/7/2008 Application application Incomplete incomplete due to missing origination entity information. 9133 Non Compliance [2] HMDA-reportable N/A N/A 3/7/2008 Critical rate spread (1/1/04- 10/1/09) 9133 Non Compliance [2] State - Missing N/A N/A 3/7/2008 Critical Notice to Purchaser- Mortgagor 9134 Critical Credit [3] Appraisal 2/29/2008 Missing 9135 Critical Credit [3] Application Incomplete final 3/18/2008 Incomplete application due to missing origination entity information. 9135 Critical Credit [3] Missing Initial 3/18/2008 Application 9135 Non Compliance [2] Affiliated 3/18/2008 Critical Business Doc Missing 9135 Non Compliance [2] Initial GFE 3/18/2008 Critical Missing 9135 Non Compliance [2] Initial TIL 3/18/2008 Critical Missing 9136 Critical Credit [3] Appraisal 3/18/2008 Missing 9136 Non Compliance [2] Affiliated 3/18/2008 Critical Business Doc Missing 9136 Non Compliance [2] State - Missing 3/18/2008 Critical Broker Agreement 9136 Non Compliance [2] State - Missing 3/18/2008 Critical Lock In Agreement 9136 Non Compliance [2] State - Missing 3/18/2008 Critical Notice of Material Change of Mortgage Loan Terms 9136 Non Compliance [2] State - Missing 3/18/2008 Critical Pre-Application Dislcosure 9137 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 2/29/2008 underdisclosed >$35 disclosed by $692.92 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 9137 Critical Credit [3] Application Incomplete final 2/29/2008 Incomplete application due to missing origination entity information. 9137 Critical Credit [3] Credit Report 2/29/2008 Missing 9137 Critical Credit [3] Initial Incomplete 2/29/2008 Application initial Incomplete application due to missing origination entity information. 9137 Non Compliance [2] Credit Score 2/29/2008 Critical Disclosure Not Present 9137 Non Compliance [2] State - Missing 2/29/2008 Critical Lock In Agreement 9137 Non Compliance [2] State - Missing 2/29/2008 Critical Pre-Application Dislcosure 9138 Critical Compliance [3] APR Tolerance APR under disclosed by APR - 1yr 5/12/2008 UnderDisclosed 0.125 .2368 which exceeds the affirmative, .125 tolerance. 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. 9138 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 5/12/2008 underdisclosed >$100 disclosed by $2,874.09 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 9138 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 5/12/2008 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 9138 Critical Credit [3] Application Final 5/12/2008 Incomplete application incomplete due to missing origination entity information. 9138 Critical Credit [3] Credit Report 5/12/2008 Missing 9138 Critical Credit [3] Initial Initial 5/12/2008 Application application Incomplete incomplete due to missing origination entity information. 9138 Non Compliance [2] Credit Score 5/12/2008 Critical Disclosure Not Present 9138 Non Compliance [2] HMDA-reportable 5/12/2008 Critical rate spread (1/1/04- 10/1/09) 9138 Non Compliance [2] Initial GFE 5/12/2008 Critical Date not within 3 days of Initial Application Date 9138 Non Compliance [2] State - Missing 5/12/2008 Critical Dower / Homestead Waiver Rider to Mortgage 9139 Non Compliance [2] Affiliated 3/31/2008 Critical Business Doc Missing 9139 Non Compliance [2] State - Missing 3/31/2008 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 9139 Non Compliance [2] State - Missing 3/31/2008 Critical Anti-Discrimination Notice 9139 Non Compliance [2] State - Missing 3/31/2008 Critical Attorney General Information Statement 9139 Non Compliance [2] State - Missing 3/31/2008 Critical Closing Statement / Closing Disclosure 9139 Non Compliance [2] State - Missing 3/31/2008 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 9139 Non Compliance [2] State - Missing 3/31/2008 Critical Notice of Escrow of Taxes and Regular Monthly Payment 9139 Non Compliance [2] State - Missing 3/31/2008 Critical Statutory Authority Disclosure 9140 Critical Compliance [3] Finance Charge Finance charged under Finance Charge 4/3/2008 underdisclosed >$35 disclosed by $47.13 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for Refinance 3yrs for Transactions. Unable rescindable to determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 9140 Non Compliance [2] Affiliated 4/3/2008 Critical Business Doc Missing 9140 Non Compliance [2] State - Missing 4/3/2008 Critical Pre-Application Dislcosure 9141 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 3/28/2008 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 9141 Non Compliance [2] Affiliated 3/28/2008 Critical Business Doc Missing 9141 Non Compliance [2] Initial GFE 3/28/2008 Critical Date not within 3 days of Initial Application Date 9141 Non Compliance [2] Initial TIL 3/28/2008 Critical Date not within 3 days of Initial Application Date 9141 Non Compliance [2] State - Missing 3/28/2008 Critical Attorney General Information Statement 9141 Non Compliance [2] State - Missing 3/28/2008 Critical Closing Statement / Closing Disclosure 9141 Non Compliance [2] State - Missing 3/28/2008 Critical Notice of Escrow of Taxes and Regular Monthly Payment 9141 Non Compliance [2] State - Missing 3/28/2008 Critical Statutory Authority Disclosure 9142 Critical Credit [3] Application Final 3/28/2008 Incomplete application incomplete due to missing origination entity information. 9142 Critical Credit [3] Credit Report 3/28/2008 Missing 9142 Critical Credit [3] Missing Initial 3/28/2008 Application 9142 Non Compliance [2] State - Missing 3/28/2008 Critical Notice to Purchaser- Mortgagor 9142 Non Compliance [2] State - Missing 3/28/2008 Critical Pre-Application Dislcosure 9143 Non Compliance [2] State - Missing 5/19/2008 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 9143 Non Compliance [2] State - Missing 5/19/2008 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 9143 Non Compliance [2] State - Missing 5/19/2008 Critical Statutory Authority Disclosure 9144 Non Compliance [2] State - Missing N/A N/A 3/11/2008 Critical Freedom to Choose Insurance Provider disclosure 9144 Non Compliance [2] State - Missing N/A N/A 3/11/2008 Critical Broker Agreement 9144 Non Compliance [2] State - Missing N/A N/A 3/11/2008 Critical Property Tax Benefit Disclosure (State Form 51781 (6-04) 9145 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 4/3/2008 underdisclosed >$35 disclosed by $696.31 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine the reason transactions. for the under Unlimited as a disclosure due to defense to missing the itemization foreclosure. of amount financed. Assignee Unable to apply the liability. The $698 broker credit on loan is outside line 204 of the HUD due the SOL. to missing the credit itemization. 9145 Critical Credit [3] Application Final 4/3/2008 Incomplete application incomplete due to missing origination entity information. 9145 Critical Credit [3] Missing Initial 4/3/2008 Application 9145 Non Compliance [2] State - Missing 4/3/2008 Critical Consumer Caution and Counseling Disclosure 9146 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 3/26/2008 underdisclosed >$35 disclosed by $207.66 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 9146 Critical Credit [3] Appraisal 3/26/2008 Missing 9146 Non Compliance [2] State - Missing 3/26/2008 Critical Broker Agreement 9146 Non Compliance [2] State - Missing 3/26/2008 Critical Lock In Agreement 9146 Non Compliance [2] State - Missing 3/26/2008 Critical Pre-Application Dislcosure 9147 Non Compliance [2] Affiliated 3/24/2008 Critical Business Doc Missing 9147 Non Compliance [2] State - Missing 3/24/2008 Critical Lock In Agreement 9147 Non Compliance [2] State - Missing 3/24/2008 Critical Notice to Purchaser- Mortgagor 9147 Non Compliance [2] State - Missing 3/24/2008 Critical Pre-Application Dislcosure 9148 Non Compliance [2] Credit Score 4/7/2008 Critical Disclosure Not Present 9148 Non Compliance [2] State - Missing 4/7/2008 Critical Anti-Coercion Notice 9148 Non Compliance [2] State - Missing 4/7/2008 Critical Lock In Agreement 9149 Critical Credit [3] Application Final 3/31/2008 Incomplete application incomplete due to missing origination entity information. 9149 Critical Credit [3] Credit Report 3/31/2008 Missing 9150 Critical Credit [3] Credit Report 4/25/2008 Missing 9150 Non Compliance [2] Credit Score 4/25/2008 Critical Disclosure Not Present 9150 Non Compliance [2] Initial TIL 4/25/2008 Critical Missing 9150 Non Compliance [2] Missing Notice 4/25/2008 Critical of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure 9150 Non Compliance [2] State - Missing 4/25/2008 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 9150 Non Compliance [2] State - Missing 4/25/2008 Critical Attorney General Information Statement 9150 Non Compliance [2] State - Missing 4/25/2008 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 9150 Non Compliance [2] State - Missing 4/25/2008 Critical Insurance Disclosure 9150 Non Compliance [2] State - Missing 4/25/2008 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 9150 Non Compliance [2] State - Missing 4/25/2008 Critical Notice of Escrow of Taxes and Regular Monthly Payment 9150 Non Compliance [2] State - Missing 4/25/2008 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 9151 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 7/31/2008 underdisclosed >$100 disclosed by $598.23 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 9151 Non Compliance [2] Affiliated 7/31/2008 Critical Business Doc Missing 9151 Non Compliance [2] State - Missing 7/31/2008 Critical Notice to Purchaser- Mortgagor 9151 Non Credit [2] Combined Orig 7/31/2008 Critical LTV >100% 9152 Critical Credit [3] Application Incomplete final 3/26/2008 Incomplete application due to missing origination entity information. 9152 Critical Credit [3] Missing Initial 3/26/2008 Application 9152 Non Compliance [2] Affiliated 3/26/2008 Critical Business Doc Missing 9152 Non Compliance [2] Credit Score 3/26/2008 Critical Disclosure Not Present 9152 Non Compliance [2] State - Missing 3/26/2008 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 9152 Non Compliance [2] State - Missing 3/26/2008 Critical Anti-Discrimination Notice 9152 Non Compliance [2] State - Missing 3/26/2008 Critical Closing Statement / Closing Disclosure 9152 Non Compliance [2] State - Missing 3/26/2008 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 9152 Non Compliance [2] State - Missing 3/26/2008 Critical Statutory Authority Disclosure 9153 Critical Credit [3] Final 4/9/2008 Application Missing 9153 Critical Credit [3] Missing Initial 4/9/2008 Application 9153 Non Compliance [2] Initial GFE 4/9/2008 Critical Date not within 3 days of Initial Application Date 9153 Non Compliance [2] Initial TIL 4/9/2008 Critical Date not within 3 days of Initial Application Date 9154 Critical Credit [3] Initial 5/22/2008 Application Unsigned 9156 Critical Credit [3] Application Incomplete Final 4/16/2008 Incomplete Application due to missing origination entity information. 9156 Critical Credit [3] Credit Report 4/16/2008 Missing 9156 Critical Credit [3] Initial Incomplete 4/16/2008 Application Initial Incomplete Application due to missing origination entity information. 9156 Non Compliance [2] Affiliated 4/16/2008 Critical Business Doc Missing 9156 Non Compliance [2] Credit Score 4/16/2008 Critical Disclosure Not Present 9156 Non Compliance [2] HMDA-reportable 4/16/2008 Critical rate spread (1/1/04- 10/1/09) 9156 Non Compliance [2] State - Missing 4/16/2008 Critical Insurance Disclosure / Right to Choose Insurance Provider 9156 Non Compliance [2] State - Missing 4/16/2008 Critical Rate Lock 9157 Non Compliance [2] Credit Score 5/14/2008 Critical Disclosure Not Present 9157 Non Compliance [2] State - Missing 5/14/2008 Critical Borrower's Bill of Rights 9157 Non Compliance [2] State - Missing 5/14/2008 Critical Consumer Caution and Counseling Disclosure 9157 Non Compliance [2] State - Missing 5/14/2008 Critical Dower / Homestead Waiver Rider to Mortgage 9157 Non Compliance [2] State - Missing 5/14/2008 Critical Insurance Disclosure / Right to Choose Insurance Provider 9158 Non Compliance [2] State - Missing 5/8/2008 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 9158 Non Compliance [2] State - Missing 5/8/2008 Critical Attorney General Information Statement 9158 Non Compliance [2] State - Missing 5/8/2008 Critical Closing Statement / Closing Disclosure 9158 Non Compliance [2] State - Missing 5/8/2008 Critical Notice of Escrow of Taxes and Regular Monthly Payment 9158 Non Compliance [2] State - Missing 5/8/2008 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 9158 Non Compliance [2] State - Missing 5/8/2008 Critical Statutory Authority Disclosure 9159 Non Compliance [2] HMDA-reportable 4/30/2008 Critical rate spread (1/1/04- 10/1/09) 9159 Non Compliance [2] Initial GFE 4/30/2008 Critical Date not within 3 days of Initial Application Date 9159 Non Compliance [2] Initial TIL 4/30/2008 Critical Date not within 3 days of Initial Application Date 9160 Critical Credit [3] Appraisal 4/24/2008 Missing 9160 Non Compliance [2] Initial GFE 4/24/2008 Critical Date not within 3 days of Initial Application Date 9160 Non Compliance [2] Initial TIL 4/24/2008 Critical Date not within 3 days of Initial Application Date 9160 Non Compliance [2] State - Mising 4/24/2008 Critical XXXXX Mortgage Escrow Act Disclosure 9160 Non Compliance [2] State - Missing 4/24/2008 Critical Borrower Information Document 9160 Non Compliance [2] State - Missing 4/24/2008 Critical Description of Underwriting Criteria and Required Documentation 9160 Non Compliance [2] State - Missing 4/24/2008 Critical Escrow Account Disclosure Agreement 9161 Non Compliance [2] HMDA-reportable N/A N/A 5/27/2008 Critical rate spread (1/1/04- 10/1/09) 9161 Non Compliance [2] State - Missing N/A N/A 5/27/2008 Critical Pre-Application Dislcosure 9162 Critical Compliance [3] APR Tolerance APR under disclosed by APR - 1yr 5/27/2008 UnderDisclosed 0.125 .1746 which exceeds the affirmative, .125 tolerance. 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. 9162 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 5/27/2008 underdisclosed >$100 disclosed by $4,173.07 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed foreclosure. There is a Builder Assignee credit on line 208 for liability. The $5139.53 which is un- loan is outside itemized therefore the SOL. excluded. 9162 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 5/27/2008 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 9162 Critical Credit [3] Application Final 5/27/2008 Incomplete application incomplete due to missing origination entity information. 9162 Critical Credit [3] Credit Report 5/27/2008 Missing 9162 Critical Credit [3] Missing Initial 5/27/2008 Application 9162 Non Compliance [2] Credit Score 5/27/2008 Critical Disclosure Not Present 9162 Non Compliance [2] HMDA-reportable 5/27/2008 Critical rate spread (1/1/04- 10/1/09) 9163 Critical Credit [3] Application Incomplete final 4/30/2008 Incomplete application due to missing origination entity information. 9163 Critical Credit [3] Credit Report 4/30/2008 Missing 9163 Critical Credit [3] Missing Initial 4/30/2008 Application 9163 Non Compliance [2] State - Missing 4/30/2008 Critical Agency to Receive Borrower Complaints 9163 Non Compliance [2] State - Missing 4/30/2008 Critical Mortgage Broker Fee Agreement for Financial Services 9164 Critical Credit [3] Appraisal 4/23/2008 Missing 9164 Non Compliance [2] Affiliated 4/23/2008 Critical Business Doc Missing 9164 Non Compliance [2] Initial GFE 4/23/2008 Critical Date not within 3 days of Initial Application Date 9164 Non Compliance [2] Initial TIL 4/23/2008 Critical Date not within 3 days of Initial Application Date 9164 Non Compliance [2] State - Missing 4/23/2008 Critical Borrower's Bill of Rights 9165 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 7/11/2008 underdisclosed >$35 disclosed by $574.74 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 9165 Non Compliance [2] Credit Score 7/11/2008 Critical Disclosure Not Present 9165 Non Compliance [2] State - Missing 7/11/2008 Critical Lock In Agreement 9165 Non Compliance [2] State - Missing 7/11/2008 Critical Notice of Material Change of Mortgage Loan Terms 9165 Non Compliance [2] State - Missing 7/11/2008 Critical Pre-Application Dislcosure 9166 Non Compliance [2] Initial GFE 6/4/2008 Critical Date not within 3 days of Initial Application Date 9166 Non Compliance [2] Initial TIL 6/4/2008 Critical Date not within 3 days of Initial Application Date 9167 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 5/16/2008 underdisclosed >$100 disclosed by $10,611.07 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. It rescindable appears a lower index transactions. was utilized by lender Unlimited as a than in the look-back defense to period. The lowest foreclosure. Index available within Assignee the look-back period is liability. The 2.47%. loan is outside the SOL. 9167 Critical Compliance [3] TIL Incomplete Final TIL is marked NO 5/16/2008 final and was signed at closing; however, reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. 9167 Critical Credit [3] Application Final 5/16/2008 Incomplete application incomplete due to missing origination entity information. 9167 Critical Credit [3] Credit Report 5/16/2008 Missing 9167 Critical Credit [3] Initial Initial 5/16/2008 Application application Incomplete incomplete due to missing origination entity information. 9167 Non Compliance [2] Credit Score 5/16/2008 Critical Disclosure Not Present 9167 Non Compliance [2] State - Missing 5/16/2008 Critical Amortization Information Disclosure 9167 Non Compliance [2] State - Missing 5/16/2008 Critical Choice of Attorney disclosure 9167 Non Compliance [2] State - Missing 5/16/2008 Critical Fee Information From Your Mortgage Broker For Your Mortgage Loan 9168 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 4/28/2008 underdisclosed >$35 disclosed by $656.62 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 9168 Critical Credit [3] Application Final 4/28/2008 Incomplete application incomplete due to missing origination entity information. 9168 Critical Credit [3] Credit Report 4/28/2008 Missing 9168 Critical Credit [3] Initial Initial 4/28/2008 Application application Incomplete incomplete due to missing origination entity information. 9168 Non Compliance [2] Credit Score 4/28/2008 Critical Disclosure Not Present 9168 Non Compliance [2] State - Missing 4/28/2008 Critical Broker Agreement 9168 Non Compliance [2] State - Missing 4/28/2008 Critical Property Tax Benefit Disclosure (State Form 51781 (6-04) 9169 Critical Credit [3] Appraisal 5/1/2008 Missing 9169 Critical Credit [3] Final 5/1/2008 Application Missing 9170 Critical Compliance [3] APR Tolerance APR under disclosed by APR - 1yr 5/14/2008 UnderDisclosed 0.125 .3141 which exceeds the affirmative, .125 tolerance. 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. 9170 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 5/14/2008 underdisclosed >$35 disclosed by $15,156.30 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for Refinance 3yrs for transactions. It rescindable appears that a lower transactions. index was used. The Unlimited as a lowest Index available defense to in the look-back period foreclosure. is 2.47%. Assignee liability. The loan is outside the SOL. 9170 Critical Credit [3] Application Final 5/14/2008 Incomplete application incomplete due to missing origination entity information. 9170 Critical Credit [3] Missing Initial 5/14/2008 Application 9171 Critical Credit [3] Credit Report 6/3/2008 Missing 9171 Critical Credit [3] Final 6/3/2008 Application Missing 9171 Critical Credit [3] Initial Initial 6/3/2008 Application application Incomplete incomplete due to missing origination entity information. 9171 Non Compliance [2] HMDA-reportable 6/3/2008 Critical rate spread (1/1/04- 10/1/09) 9171 Non Compliance [2] State - Missing 6/3/2008 Critical Application Disclosure Statement 9171 Non Compliance [2] State - Missing 6/3/2008 Critical Borrower Information Document 9171 Non Compliance [2] State - Missing 6/3/2008 Critical Broker Agreement 9171 Non Compliance [2] State - Missing 6/3/2008 Critical Description of Underwriting Criteria and Required Documentation 9171 Non Compliance [2] State - Missing 6/3/2008 Critical Loan Brokerage Disclosure Statement 9171 Non Compliance [2] State - Missing 6/3/2008 Critical Notice of Choice of Agent or Insurer 9171 Non Compliance [2] State - Missing 6/3/2008 Critical Rate and Points Lock/Float Agreement 9172 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 6/6/2008 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 9172 Non Compliance [2] Affiliated 6/6/2008 Critical Business Doc Missing 9172 Non Compliance [2] State - Missing 6/6/2008 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 9172 Non Compliance [2] State - Missing 6/6/2008 Critical Attorney General Information Statement 9172 Non Compliance [2] State - Missing 6/6/2008 Critical Closing Statement / Closing Disclosure 9172 Non Compliance [2] State - Missing 6/6/2008 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 9172 Non Compliance [2] State - Missing 6/6/2008 Critical Notice of Escrow of Taxes and Regular Monthly Payment 9172 Non Compliance [2] State - Missing 6/6/2008 Critical Statutory Authority Disclosure 9173 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 5/23/2008 underdisclosed >$35 disclosed by $918.17 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing TIL itemization defense to of amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 9173 Critical Credit [3] Application Incomplete final 5/23/2008 Incomplete application due to missing origination entity information 9173 Critical Credit [3] Credit Report 5/23/2008 Missing 9173 Critical Credit [3] Missing Initial 5/23/2008 Application 9173 Non Compliance [2] HMDA-reportable 5/23/2008 Critical rate spread (1/1/04- 10/1/09) 9173 Non Compliance [2] Initial GFE 5/23/2008 Critical Date not within 3 days of Initial Application Date 9173 Non Compliance [2] Initial TIL 5/23/2008 Critical Date not within 3 days of Initial Application Date 9173 Non Compliance [2] State - Missing 5/23/2008 Critical Borrower's Choice of Attorney Disclosure 9173 Non Compliance [2] State - Missing 5/23/2008 Critical Broker Compensation Disclosure 9173 Non Compliance [2] State - Missing 5/23/2008 Critical Dual Status / Dual Capacity Disclosure 9174 Critical Compliance [3] TIL Incomplete Final TIL is marked NO 6/10/2008 final and was signed at closing; however, reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. 9174 Critical Credit [3] Appraisal Appraisal is 6/10/2008 Incomplete done subject to completion; however there is no completion cert in file. 9174 Non Compliance [2] Credit Score 6/10/2008 Critical Disclosure Not Present 9174 Non Compliance [2] Initial GFE 6/10/2008 Critical Date not within 3 days of Initial Application Date 9174 Non Compliance [2] Initial TIL 6/10/2008 Critical Date not within 3 days of Initial Application Date 9175 Non Compliance [2] State - Missing 6/30/2008 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 9175 Non Compliance [2] State - Missing 6/30/2008 Critical Anti-Discrimination Notice 9175 Non Compliance [2] State - Missing 6/30/2008 Critical Attorney General Information Statement 9175 Non Compliance [2] State - Missing 6/30/2008 Critical Notice of Escrow of Taxes and Regular Monthly Payment 9175 Non Compliance [2] State - Missing 6/30/2008 Critical Statutory Authority Disclosure 9176 Non Compliance [2] Credit Score N/A N/A 5/27/2008 Critical Disclosure Not Present 9176 Non Compliance [2] HMDA-reportable N/A N/A 5/27/2008 Critical rate spread (1/1/04- 10/1/09) 9176 Non Compliance [2] Initial GFE N/A N/A 5/27/2008 Critical Date not within 3 days of Initial Application Date 9176 Non Compliance [2] State - Missing N/A N/A 5/27/2008 Critical Lock In Agreement 9177 Critical Credit [3] Missing Initial 9/2/2008 Application 9177 Non Compliance [2] State - Missing 9/2/2008 Critical Anti-Coercion Notice 9177 Non Compliance [2] State - Missing 9/2/2008 Critical Lock In Agreement 9177 Non Compliance [2] State - Missing 9/2/2008 Critical Pre-Application Dislcosure 9178 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 6/4/2008 underdisclosed >$35 disclosed by $64.89 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing TIL itemization defense to of amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 9178 Critical Credit [3] Application Final 6/4/2008 Incomplete application incomplete due to missing borrower's signature. 9178 Critical Credit [3] Credit Report 6/4/2008 Missing 9178 Critical Credit [3] Initial Initial 6/4/2008 Application application Incomplete incomplete due to missing origination entity information. 9179 Critical Credit [3] Application Incomplete 5/29/2008 Incomplete initial application due to missing origination entity information. 9179 Critical Credit [3] Credit Report 5/29/2008 Missing 9179 Critical Credit [3] Initial Incomplete final 5/29/2008 Application application due Incomplete to missing origination entity information. 9179 Non Compliance [2] Credit Score 5/29/2008 Critical Disclosure Not Present 9180 Critical Credit [3] Missing Initial 6/6/2008 Application 9180 Non Compliance [2] State - Missing 6/6/2008 Critical Property Tax Benefit Disclosure (State Form 51781 (6-04) 9181 Critical Compliance [3] TIL Incomplete Final TIL is executed NO 9/19/2008 by borrower at closing: however reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. 9181 Non Compliance [2] Affiliated 9/19/2008 Critical Business Doc Missing 9181 Non Compliance [2] Initial GFE 9/19/2008 Critical Date not within 3 days of Initial Application Date 9181 Non Compliance [2] Initial TIL 9/19/2008 Critical Date not within 3 days of Initial Application Date 9181 Non Compliance [2] State - Missing 9/19/2008 Critical Anti-Coercion Notice 9181 Non Compliance [2] State - Missing 9/19/2008 Critical Lock In Agreement 9181 Non Compliance [2] State - Missing 9/19/2008 Critical Notice of Material Change of Mortgage Loan Terms 9181 Non Compliance [2] State - Missing 9/19/2008 Critical Notice to Purchaser- Mortgagor 9182 Critical Compliance [3] TIL Incomplete Final TIL was signed by TESTED 8/27/2008 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 9182 Critical Credit [3] Application Final 8/27/2008 Incomplete application incomplete due to missing origination entity information. 9182 Critical Credit [3] Credit Report 8/27/2008 Missing 9182 Critical Credit [3] Missing Initial 8/27/2008 Application 9182 Non Compliance [2] Credit Score 8/27/2008 Critical Disclosure Not Present 9182 Non Compliance [2] Initial GFE 8/27/2008 Critical Missing 9182 Non Compliance [2] State - Missing 8/27/2008 Critical Amortization Information Disclosure 9182 Non Compliance [2] State - Missing 8/27/2008 Critical Anti-Coercion Notice 9182 Non Compliance [2] State - Missing 8/27/2008 Critical Fee Information From Your Mortgage Broker For Your Mortgage Loan 9183 Critical Credit [3] Application Final 6/30/2008 Incomplete application incomplete due to missing origination entity information. 9183 Critical Credit [3] Credit Report 6/30/2008 Missing 9183 Critical Credit [3] MI Missing 6/30/2008 9183 Non Compliance [2] Credit Score 6/30/2008 Critical Disclosure Not Present 9183 Non Compliance [2] State - Missing 6/30/2008 Critical Anti-Coercion Notice 9184 Non Compliance [2] Credit Score N/A N/A 7/1/2008 Critical Disclosure Not Present 9184 Non Compliance [2] State - Missing N/A N/A 7/1/2008 Critical Anti-Coercion Notice 9184 Non Compliance [2] State - Missing N/A N/A 7/1/2008 Critical Broker Agreement 9184 Non Compliance [2] State - Missing N/A N/A 7/1/2008 Critical Lock In Agreement 9184 Non Compliance [2] State - Missing N/A N/A 7/1/2008 Critical Mortgage Loan Commitment 9184 Non Compliance [2] State - Missing N/A N/A 7/1/2008 Critical Notice of Material Change of Mortgage Loan Terms 9184 Non Compliance [2] State - Missing N/A N/A 7/1/2008 Critical Notice to Purchaser- Mortgagor 9184 Non Compliance [2] State - Missing N/A N/A 7/1/2008 Critical Pre-Application Dislcosure 9185 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 7/15/2008 the borrower at closing, however, reflects estimated APR, finance charges, amount financed, and total payment figures. 9185 Non Compliance [2] Missing Notice 7/15/2008 Critical of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure 9185 Non Compliance [2] State - Missing 7/15/2008 Critical Anti-Discrimination Notice 9185 Non Compliance [2] State - Missing 7/15/2008 Critical Attorney General Information Statement 9185 Non Compliance [2] State - Missing 7/15/2008 Critical Closing Statement / Closing Disclosure 9185 Non Compliance [2] State - Missing 7/15/2008 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 9185 Non Compliance [2] State - Missing 7/15/2008 Critical Notice of Escrow of Taxes and Regular Monthly Payment 9185 Non Compliance [2] State - Missing 7/15/2008 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 9185 Non Compliance [2] State - Missing 7/15/2008 Critical Statutory Authority Disclosure 9186 Critical Compliance [3] TIL Incomplete Final TIL is executed NO 9/12/2008 by borrower at closing; however reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. 9186 Non Compliance [2] Credit Score 9/12/2008 Critical Disclosure Not Present 9186 Non Compliance [2] State - Missing 9/12/2008 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 9186 Non Compliance [2] State - Missing 9/12/2008 Critical Anti-Discrimination Notice 9186 Non Compliance [2] State - Missing 9/12/2008 Critical Attorney General Information Statement 9186 Non Compliance [2] State - Missing 9/12/2008 Critical Closing Statement / Closing Disclosure 9186 Non Compliance [2] State - Missing 9/12/2008 Critical Insurance Disclosure 9186 Non Compliance [2] State - Missing 9/12/2008 Critical Mortgage Loan Origination Dislcosure 9186 Non Compliance [2] State - Missing 9/12/2008 Critical Notice of Escrow of Taxes and Regular Monthly Payment 9186 Non Compliance [2] State - Missing 9/12/2008 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 9186 Non Compliance [2] State - Missing 9/12/2008 Critical Optional Credit Insurance Disclosure 9186 Non Compliance [2] State - Missing 9/12/2008 Critical Statutory Authority Disclosure 9188 Critical Credit [3] Application Final 7/22/2008 Incomplete application incomplete due to missing origination entity information. 9188 Critical Credit [3] Initial Initial 7/22/2008 Application application Incomplete incomplete due to missing origination entity information. 9188 Non Compliance [2] State - Missing 7/22/2008 Critical Licensee Name Number and NMLS Unique Identifier on the application 9189 Non Compliance [2] Affiliated 7/31/2008 Critical Business Doc Missing 9189 Non Compliance [2] State - Missing 7/31/2008 Critical Notice of Material Change of Mortgage Loan Terms 9189 Non Compliance [2] State - Missing 7/31/2008 Critical Notice to Purchaser- Mortgagor 9190 Non Compliance [2] Affiliated 9/8/2008 Critical Business Doc Missing 9190 Non Compliance [2] State - Missing 9/8/2008 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 9190 Non Compliance [2] State - Missing 9/8/2008 Critical Attorney General Information Statement 9190 Non Compliance [2] State - Missing 9/8/2008 Critical Closing Statement / Closing Disclosure 9190 Non Compliance [2] State - Missing 9/8/2008 Critical Notice of Escrow of Taxes and Regular Monthly Payment 9190 Non Compliance [2] State - Missing 9/8/2008 Critical Statutory Authority Disclosure 9191 Critical Credit [3] Application Incomplete final 7/28/2008 Incomplete application due to missing origination entity information. 9191 Critical Credit [3] Credit Report 7/28/2008 Missing 9191 Critical Credit [3] Initial Incomplete 7/28/2008 Application initial Incomplete application due to missing origination entity information. 9191 Non Compliance [2] Affiliated 7/28/2008 Critical Business Doc Missing 9191 Non Compliance [2] HMDA-reportable 7/28/2008 Critical rate spread (1/1/04- 10/1/09) 9192 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 8/8/2008 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 9194 Critical Compliance [3] Rescission ROR executed by ROR - 3yrs for 10/10/2008 Period under 3 days borrowers 10/9/2008 rescindable with expiration of transactions. rescission period noted The loan is as 10/14/2008. However, outside the Final TIL reflects a SOL. date of 10/10/2008. 9194 Critical Credit [3] Application Incomplete final 10/10/2008 Incomplete application due to missing origination entity information. 9194 Critical Credit [3] Initial Incomplete 10/10/2008 Application initial Incomplete application due to missing origination entity information. 9194 Non Compliance [2] Loan is subject Loan is subject to IL 10/10/2008 Critical to IL Predatory predatory Lending Lending Database Database Program. Program Certificate of Exemption from IL predatory Lending Database Program found in file. 9195 Critical Credit [3] Final 9/25/2008 Application Missing 9195 Non Compliance [2] State - Mising 9/25/2008 Critical XXXXX Mortgage Escrow Act Disclosure 9195 Non Compliance [2] State - Missing 9/25/2008 Critical Borrower Information Document 9195 Non Compliance [2] State - Missing 9/25/2008 Critical Broker Agreement 9195 Non Compliance [2] State - Missing 9/25/2008 Critical Collateral Protection Act Disclosure 9195 Non Compliance [2] State - Missing 9/25/2008 Critical Description of Underwriting Criteria and Required Documentation 9195 Non Compliance [2] State - Missing 9/25/2008 Critical Escrow Account Disclosure Agreement 9195 Non Compliance [2] State - Missing 9/25/2008 Critical Loan Brokerage Disclosure Statement 9195 Non Compliance [2] State - Missing 9/25/2008 Critical Loan Product Choice / Prepayment Penalty Disclosure 9195 Non Compliance [2] State - Missing 9/25/2008 Critical Notice of Choice of Agent or Insurer 9196 Critical Credit [3] Appraisal 10/27/2008 Missing 9196 Non Compliance [2] Credit Score 10/27/2008 Critical Disclosure Not Present 9197 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 10/24/2008 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 9197 Non Compliance [2] HMDA-reportable 10/24/2008 Critical rate spread (1/1/04- 10/1/09) 9197 Non Compliance [2] State - Missing 10/24/2008 Critical Attorney General Information Statement 9197 Non Compliance [2] State - Missing 10/24/2008 Critical Closing Statement / Closing Disclosure 9197 Non Compliance [2] State - Missing 10/24/2008 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 9197 Non Compliance [2] State - Missing 10/24/2008 Critical Notice of Escrow of Taxes and Regular Monthly Payment 9197 Non Compliance [2] State - Missing 10/24/2008 Critical Statutory Authority Disclosure 9198 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 10/8/2008 underdisclosed >$35 disclosed by $237.10 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 9198 Critical Credit [3] Credit Report 10/8/2008 Missing 9198 Critical Credit [3] Final 10/8/2008 Application Missing 9198 Critical Credit [3] Missing Initial 10/8/2008 Application 9198 Non Compliance [2] Affiliated 10/8/2008 Critical Business Doc Missing 9198 Non Compliance [2] Initial GFE 10/8/2008 Critical Missing 9198 Non Compliance [2] Initial TIL 10/8/2008 Critical Missing 9198 Non Compliance [2] State - Missing 10/8/2008 Critical Choice of Insurance Disclsoure 9198 Non Compliance [2] State - Missing 10/8/2008 Critical Escrow Agent Notice 9198 Non Compliance [2] State - Missing 10/8/2008 Critical Interest rate Lock/Float Disclosure 9198 Non Compliance [2] State - Missing 10/8/2008 Critical Non-Refundable Fee Disclosure 9199 Non Compliance [2] State - Missing 10/24/2008 Critical Lock In Agreement 9200 Critical Credit [3] Appraisal 10/22/2008 Missing 9200 Non Compliance [2] HMDA-reportable 10/22/2008 Critical rate spread (1/1/04- 10/1/09) 9200 Non Compliance [2] Missing Notice 10/22/2008 Critical of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure 9200 Non Compliance [2] State - Missing 10/22/2008 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 9200 Non Compliance [2] State - Missing 10/22/2008 Critical Notice of Escrow of Taxes and Regular Monthly Payment 9200 Non Compliance [2] State - Missing 10/22/2008 Critical Statutory Authority Disclosure 9201 Critical Compliance [3] ROR Missing ROR - 3yrs for 11/7/2008 rescindable transactions. The loan is outside the SOL. 9201 Critical Credit [3] Appraisal 11/7/2008 Missing 9201 Non Compliance [2] State - Mising 11/7/2008 Critical XXXXX Mortgage Escrow Act Disclosure 9201 Non Compliance [2] State - Missing 11/7/2008 Critical Borrower Information Document 9201 Non Compliance [2] State - Missing 11/7/2008 Critical Escrow Account Disclosure Agreement 9201 Non Compliance [2] State - Missing 11/7/2008 Critical Rate and Points Lock/Float Agreement 9202 Critical Compliance [3] TIL Incomplete Final TIL was signed by NO 1/31/2009 the borrower at closing, however, reflects estimated APR, finance charges, amount financed and total payment figures. 9202 Non Compliance [2] Credit Score 1/31/2009 Critical Disclosure Not Present 9202 Non Compliance [2] HMDA-reportable 1/31/2009 Critical rate spread (1/1/04- 10/1/09) 9202 Non Compliance [2] Initial GFE 1/31/2009 Critical Date not within 3 days of Initial Application Date 9202 Non Compliance [2] Initial TIL 1/31/2009 Critical Date not within 3 days of Initial Application Date 9202 Non Compliance [2] State - Missing 1/31/2009 Critical Borrower's Bill of Rights 9202 Non Compliance [2] State - Missing 1/31/2009 Critical Consumer Caution and Counseling Disclosure 9202 Non Credit [2] Subject is Per appraisal 1/31/2009 Critical Unique Property dated 11/17/2008 subject property is a factory built Modular. 9203 Critical Compliance [3] Finance Charge N/A Finance charges under Finance Charge 11/21/2008 underdisclosed >$35 disclosed by $115.80 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 9203 Critical Credit [3] Final N/A N/A 11/21/2008 Application Missing 9203 Critical Credit [3] Missing Initial N/A N/A 11/21/2008 Application 9203 Non Compliance [2] Affiliated N/A N/A 11/21/2008 Critical Business Doc Missing 9204 Non Compliance [2] Affiliated 12/18/2008 Critical Business Doc Missing 9204 Non Compliance [2] HMDA-reportable 12/18/2008 Critical rate spread (1/1/04- 10/1/09) 9205 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 3/19/2009 underdisclosed >$35 disclosed by $275.92 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 9205 Non Compliance [2] Initial GFE 3/19/2009 Critical Date not within 3 days of Initial Application Date 9205 Non Compliance [2] Initial TIL 3/19/2009 Critical Date not within 3 days of Initial Application Date 9206 Non Compliance [2] Credit Score 12/19/2008 Critical Disclosure Not Present 9206 Non Compliance [2] HMDA-reportable 12/19/2008 Critical rate spread (1/1/04- 10/1/09) 9206 Non Compliance [2] State - Mising 12/19/2008 Critical XXXXX Mortgage Escrow Act Disclosure 9206 Non Compliance [2] State - Missing 12/19/2008 Critical Borrower Information Document 9206 Non Compliance [2] State - Missing 12/19/2008 Critical Description of Underwriting Criteria and Required Documentation 9207 Non Compliance [2] Affiliated 12/19/2008 Critical Business Doc Missing 9207 Non Compliance [2] Credit Score 12/19/2008 Critical Disclosure Not Present 9207 Non Compliance [2] State - Missing 12/19/2008 Critical Borrower's Bill of Rights 9207 Non Compliance [2] State - Missing 12/19/2008 Critical Consumer Caution and Counseling Disclosure 9207 Non Compliance [2] State - Missing 12/19/2008 Critical Insurance Disclosure / Right to Choose Insurance Provider 9209 Critical Compliance [3] ROR Missing ROR - 3yrs for 2/25/2009 rescindable transactions. The loan is outside the SOL. 9209 Non Compliance [2] State - Missing 2/25/2009 Critical Borrower's Bill of Rights 9209 Non Compliance [2] State - Missing 2/25/2009 Critical Consumer Caution and Counseling Disclosure 9209 Non Compliance [2] State - Missing 2/25/2009 Critical Insurance Disclosure / Right to Choose Insurance Provider 9210 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 3/16/2009 underdisclosed >$35 disclosed by $ 2371.63 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine the reason transactions. for the under Unlimited as a disclosure due to defense to missing the itemization foreclosure. of amount financed. Assignee Unable to apply the liability. The $2654.54 broker credit loan is outside on line 205 of the HUD the SOL. due to missing the credit itemization. 9210 Critical Credit [3] Application Final 3/16/2009 Incomplete application incomplete due to missing origination entity information. 9210 Critical Credit [3] Credit Report 3/16/2009 Missing 9210 Critical Credit [3] Initial Initial 3/16/2009 Application application Incomplete incomplete due to missing origination entity information. 9211 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 2/26/2009 underdisclosed >$35 disclosed by $507.90 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 9211 Critical Credit [3] Application Final 2/26/2009 Incomplete application incomplete due to missing origination entity information. 9211 Critical Credit [3] Credit Report 2/26/2009 Missing 9211 Critical Credit [3] Initial Initial 2/26/2009 Application application Incomplete incomplete due to missing origination entity information. 9211 Non Compliance [2] Credit Score 2/26/2009 Critical Disclosure Not Present 9212 Non Compliance [2] State - Missing N/A N/A 2/23/2009 Critical Borrower's Bill of Rights 9212 Non Compliance [2] State - Missing N/A N/A 2/23/2009 Critical Consumer Caution and Counseling Disclosure 9213 Critical Credit [3] Appraisal 5/11/2009 Missing 9213 Non Compliance [2] Loan is subject Loan is subject to IL 5/11/2009 Critical to IL Predatory predatory Lending Lending Database Database Program. Program Certificate of Exemption from IL predatory Lending Database Program found in file. 9214 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 7/20/2009 underdisclosed >$35 disclosed by $82.22 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 9214 Non Compliance [2] Affiliated 7/20/2009 Critical Business Doc Missing 9214 Non Compliance [2] State - Missing 7/20/2009 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 9214 Non Compliance [2] State - Missing 7/20/2009 Critical Anti-Discrimination Notice 9214 Non Compliance [2] State - Missing 7/20/2009 Critical Attorney General Information Statement 9214 Non Compliance [2] State - Missing 7/20/2009 Critical Closing Statement / Closing Disclosure 9214 Non Compliance [2] State - Missing 7/20/2009 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 9214 Non Compliance [2] State - Missing 7/20/2009 Critical Mortgage Loan Origination Dislcosure 9214 Non Compliance [2] State - Missing 7/20/2009 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 9214 Non Compliance [2] State - Missing 7/20/2009 Critical Notice of Escrow of Taxes and Regular Monthly Payment 9214 Non Compliance [2] State - Missing 7/20/2009 Critical Statutory Authority Disclosure 9215 Critical Credit [3] Application Final 6/18/2009 Incomplete application incomplete due to missing origination entity information. 9215 Critical Credit [3] Credit Report 6/18/2009 Missing 9215 Critical Credit [3] Initial Initial 6/18/2009 Application application Incomplete incomplete due to missing origination entity information. 9215 Non Compliance [2] Credit Score 6/18/2009 Critical Disclosure Not Present 9215 Non Compliance [2] State - Missing 6/18/2009 Critical Freedom to Choose Insurance Provider disclosure 9215 Non Compliance [2] State - Missing 6/18/2009 Critical Broker Agreement 9215 Non Compliance [2] State - Missing 6/18/2009 Critical Property Tax Benefit Disclosure (State Form 51781 (6-04) 9216 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 5/14/2009 underdisclosed >$35 disclosed by $477.62 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing TIL itemization defense to of amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 9216 Non Compliance [2] Credit Score 5/14/2009 Critical Disclosure Not Present 9216 Non Compliance [2] State - Missing 5/14/2009 Critical Choice of Attorney disclosure 9217 Non Compliance [2] Affiliated 5/12/2009 Critical Business Doc Missing 9217 Non Compliance [2] Initial GFE 5/12/2009 Critical Date not within 3 days of Initial Application Date 9217 Non Compliance [2] Initial TIL 5/12/2009 Critical Date not within 3 days of Initial Application Date 9217 Non Compliance [2] State - Missing 5/12/2009 Critical Borrower's Bill of Rights 9217 Non Compliance [2] State - Missing 5/12/2009 Critical Insurance Disclosure / Right to Choose Insurance Provider 9217 Non Compliance [2] State - Missing 5/12/2009 Critical Rate Lock 9218 Critical Credit [3] Appraisal 6/3/2009 Missing 9218 Non Compliance [2] State - Missing 6/3/2009 Critical Rate Lock 9219 Critical Credit [3] Appraisal N/A N/A 5/7/2009 Missing 9219 Non Compliance [2] State - Missing N/A N/A 5/7/2009 Critical Property Tax Benefit Disclosure (State Form 51781 (6-04) 9220 Non Compliance [2] Loan is subject N/A Loan is subject to IL 5/27/2009 Critical to IL Predatory predatory Lending Lending Database Database Program. Program Certificate of Exemption from IL predatory Lending Database Program found in file. 9220 Non Compliance [2] State - Missing N/A N/A 5/27/2009 Critical Borrower Information Document 9220 Non Compliance [2] State - Missing N/A N/A 5/27/2009 Critical Collateral Protection Act Disclosure 9220 Non Compliance [2] State - Missing N/A N/A 5/27/2009 Critical Notice of Choice of Agent or Insurer 9221 Critical Credit [3] Appraisal 6/19/2009 Missing 9221 Non Compliance [2] Credit Score 6/19/2009 Critical Disclosure Not Present 9221 Non Compliance [2] Initial GFE 6/19/2009 Critical Date not within 3 days of Initial Application Date 9221 Non Compliance [2] Initial TIL 6/19/2009 Critical Date not within 3 days of Initial Application Date 9221 Non Compliance [2] State - Missing 6/19/2009 Critical Anti-Coercion Notice 9221 Non Compliance [2] State - Missing 6/19/2009 Critical Choice of Attorney disclosure 9222 Non Compliance [2] Initial GFE 6/12/2009 Critical Date not within 3 days of Initial Application Date 9222 Non Compliance [2] Initial TIL 6/12/2009 Critical Date not within 3 days of Initial Application Date 9222 Non Compliance [2] State - Missing 6/12/2009 Critical Property Tax Benefit Disclosure (State Form 51781 (6-04) 9223 Critical Credit [3] Credit Report 7/6/2009 Missing 9223 Critical Credit [3] Final 7/6/2009 Application Missing 9223 Critical Credit [3] Missing Initial 7/6/2009 Application 9223 Non Compliance [2] Credit Score 7/6/2009 Critical Disclosure Not Present 9223 Non Compliance [2] Loan is subject Loan is subject to IL 7/6/2009 Critical to IL Predatory predatory Lending Lending Database Database Program. Program Certificate of Exemption from IL predatory Lending Database Program found in file. 9223 Non Compliance [2] State - Missing 7/6/2009 Critical Description of Underwriting Criteria and Required Documentation 9225 Critical Credit [3] Appraisal N/A N/A 6/23/2009 Missing 9225 Non Compliance [2] Affiliated N/A N/A 6/23/2009 Critical Business Doc Missing 9225 Non Compliance [2] State - Missing N/A N/A 6/23/2009 Critical Property Tax Benefit Disclosure (State Form 51781 (6-04) 9226 Critical Credit [3] Application Final 7/15/2009 Incomplete application incomplete due to missing origination entity information. 9226 Critical Credit [3] Credit Report 7/15/2009 Missing 9226 Critical Credit [3] Initial Initial 7/15/2009 Application application Incomplete incomplete due to missing origination entity information. 9226 Non Compliance [2] Loan is subject Loan is subject to IL 7/15/2009 Critical to IL Predatory predatory Lending Lending Database Database Program. Program Certificate of Exemption from IL predatory Lending Database Program found in file. 9226 Non Compliance [2] State - Mising 7/15/2009 Critical XXXXX Mortgage Escrow Act Disclosure 9226 Non Compliance [2] State - Missing 7/15/2009 Critical Application Disclosure Statement 9226 Non Compliance [2] State - Missing 7/15/2009 Critical Borrower Information Document 9228 Critical Credit [3] Appraisal 7/8/2009 Missing 9228 Critical Credit [3] MI Missing 7/8/2009 9228 Critical Credit [3] Missing Initial 7/8/2009 Application 9228 Non Compliance [2] Initial GFE 7/8/2009 Critical Missing 9228 Non Compliance [2] Initial TIL 7/8/2009 Critical Missing 9228 Non Compliance [2] State - Missing 7/8/2009 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 9228 Non Compliance [2] State - Missing 7/8/2009 Critical Anti-Discrimination Notice 9228 Non Compliance [2] State - Missing 7/8/2009 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 9228 Non Compliance [2] State - Missing 7/8/2009 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 9228 Non Compliance [2] State - Missing 7/8/2009 Critical Notice of Escrow of Taxes and Regular Monthly Payment 9228 Non Compliance [2] State - Missing 7/8/2009 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 9228 Non Compliance [2] State - Missing 7/8/2009 Critical Statutory Authority Disclosure 9228 Non Credit [2] Combined Orig 7/8/2009 Critical LTV >100% 9229 Critical Credit [3] Final 7/24/2009 Application Missing 9229 Non Compliance [2] Loan is subject Loan is subject to IL 7/24/2009 Critical to IL Predatory predatory Lending Lending Database Database Program. Program Certificate of Exemption from IL predatory Lending Database Program found in file. 9229 Non Credit [2] Combined Orig 7/24/2009 Critical LTV >100% 9230 Critical Compliance [3] ROR Incomplete ROR incomplete due to ROR - 3yrs for 7/24/2009 missing borrowers rescindable signatures transactions. The loan is outside the SOL. 9230 Non Compliance [2] Affiliated 7/24/2009 Critical Business Doc Missing 9230 Non Compliance [2] Initial GFE 7/24/2009 Critical Date not within 3 days of Initial Application Date 9230 Non Compliance [2] Initial TIL 7/24/2009 Critical Date not within 3 days of Initial Application Date 9231 Critical Credit [3] Appraisal 7/22/2009 Missing 9231 Non Compliance [2] Loan is subject Loan is subject to IL 7/22/2009 Critical to IL Predatory predatory Lending Lending Database Database Program. Program Certificate of Exemption from IL predatory Lending Database Program found in file. 9232 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 10/19/2009 underdisclosed >$35 disclosed by $248.19 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 9232 Critical Credit [3] Application Incomplete final 10/19/2009 Incomplete application due to missing origination entity information. 9232 Critical Credit [3] Initial Incomplete 10/19/2009 Application initial Incomplete application due to missing origination entity information. 9232 Non Compliance [2] State - Missing 10/19/2009 Critical Borrower's Choice of Attorney Disclosure 9232 Non Compliance [2] State - Missing 10/19/2009 Critical Fair Credit Reporting Act Notice 9232 Non Compliance [2] State - Missing 10/19/2009 Critical Appraisal and Consumer Report Notice 9232 Non Compliance [2] State - Missing 10/19/2009 Critical Lock-In Agreement 9233 Critical Credit [3] Appraisal 10/12/2009 Missing 9233 Non Compliance [2] Initial GFE 10/12/2009 Critical Date not within 3 days of Initial Application Date 9233 Non Compliance [2] Initial TIL 10/12/2009 Critical Date not within 3 days of Initial Application Date 9233 Non Compliance [2] State - Missing 10/12/2009 Critical Anti-Discrimination Notice 9233 Non Compliance [2] State - Missing 10/12/2009 Critical Attorney General Information Statement 9233 Non Compliance [2] State - Missing 10/12/2009 Critical Statutory Authority Disclosure 9234 Critical Credit [3] Final 12/17/2009 Application Missing 9235 Critical Credit [3] Application Initial 3/5/2010 Incomplete application incomplete due to missing origination entity information. 9235 Non Compliance [2] Initial GFE Initial GFE dated 3/5/2010 Critical Date not within 3 01/12/2010 is not days of Initial within 3 days of Application Date application 12/30/2009. 9235 Non Compliance [2] State - Missing 3/5/2010 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 9235 Non Compliance [2] State - Missing 3/5/2010 Critical Attorney General Information Statement 9235 Non Compliance [2] State - Missing 3/5/2010 Critical Automated Valuation Report Notice w/ copy of AVM 9235 Non Compliance [2] State - Missing 3/5/2010 Critical Closing Statement / Closing Disclosure 9235 Non Compliance [2] State - Missing 3/5/2010 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 9235 Non Compliance [2] State - Missing 3/5/2010 Critical Insurance Disclosure 9235 Non Compliance [2] State - Missing 3/5/2010 Critical Notice of Escrow of Taxes and Regular Monthly Payment 9235 Non Credit [2] Combined Orig 3/5/2010 Critical LTV >100% 9236 Critical Compliance [3] No tolerance No tolerance fees 5/17/2010 fees increased at increased at closing: closing (Adjusted Adjusted Origination Origination Charges) increased from most recent binding GFE; Adjusted Origination resulted from binding Origination fee of $2121.40 and binding Credit for Interest rate of ($1380.60) for a new Adjusted Origination total of $740.80, which increased at closing to $3523. This is due to the fact that GFE7 dated 05/14/2010 reflects an undocumented increase in Origination charges from $2121.40 to $4950 therefore an undocumented increase in Adjusted Origination charges from $1193 to $4018 and GFE8 dated 05/14/2010 reflects an undocumented increase in Credit for interest rate from ($932) to ($928.40). 9236 Critical Compliance [3] No tolerance No tolerance fees 5/17/2010 fees increased at increased at closing: closing (Credit or charge for Interest Charge for Interest Rate disclosed on the Rate) most recent GFE dated 03/17/2010 of ($1380.60) but final HUD discloses a credit of ($932). This is due to the fact that GFE8 dated 05/14/2010 reflects an undocumented increase in Credit for interest rate from ($932) to ($928.40). 9236 Critical Compliance [3] No tolerance No tolerance fees 5/17/2010 fees increased at increased at closing: closing (Origination Origination charges Charge) increased from most recent GFE dated 05/13/2010 disclosed Origination charges as $2121.40 increased at closing to $4455.00. This is due to the fact that GFE9 dated 05/17/2010 reflects an undocumented increase in Origination charges from $4451.40 to $4455. 9236 Critical Credit [3] Application Final 5/17/2010 Incomplete application incomplete due to missing origination entity information. 9236 Non Credit [2] Combined Orig 5/17/2010 Critical LTV >100% 9237 Non Compliance [2] Initial GFE Initial GFE dated 8/10/2010 Critical Date not within 3 07/06/2010 is not days of Initial within 3 days of Application Date application 07/01/2010. 9237 Non Compliance [2] Initial TIL Initial TIL dated 8/10/2010 Critical Date not within 3 07/06/2010 is not days of Initial within 3 days of Application Date application 07/01/2010 or the credit report that is dated 06/30/2010. Loan is originated and closed by Fifth Third Mortgage Company. 9238 Critical Compliance [3] No tolerance No tolerance fees 12/1/2010 fees increased at increased at closing: closing (Credit or Credit for Interest Charge for Interest Rate disclosed on the Rate) most recent binding GFE dated 10/7/2010 of ($16,200) but final HUD discloses a credit of ($11,916.72). This is due to the fact that GFE2 dated 10/21/2010 reflects an undocumented increase in Credit for interest rate chosen from ($16,200) to ($10,044), therefore an undocumented increase in Adjusted Origination charges from $1,095 to $7,251. 9238 Critical Credit [3] Credit Report 12/1/2010 Missing 9238 Critical Credit [3] Final 12/1/2010 Application Missing 9238 Critical Credit [3] Missing Initial 12/1/2010 Application 9238 Non Compliance [2] Affiliated 12/1/2010 Critical Business Doc Missing 9239 Critical Compliance [3] No tolerance No tolerance fees 1/12/2011 fees increased at increased at closing: closing (Adjusted Adjusted Origination Origination Charges) charges increased from most recent binding GFE dated 12/03/2010; Adjusted Origination disclosed as $(5745.11) increased at closing to $(5408.80). This is due to the fact that GFE3 dated 01/05/2011 reflects an undocumented decrease in Credit for interest rate from ($6660.11) to ($6601.61) therefore an undocumented increase in Adjusted Origination charges from ($5745.11) to ($5686.61), GFE4 dated 01/07/2011 reflects an undocumented decrease in Credit for interest rate from ($6601.61) to ($6578.89) therefore an undocumented increase in Adjusted Origination charges from ($5686.61) to ($5663.89), GFE5 dated 01/10/2011 reflects an undocumented decrease in Credit for interest rate from ($6578.89) to ($6562.98) therefore an undocumented increase in Adjusted Origination charges from ($5663.89) to ($5647.98), and GFE6 dated 01/12/2011 reflects an undocumented decrease in Credit for interest rate from ($6562.98) to ($6323.80) therefore an undocumented increase in Adjusted Origination charges from ($5647.98) to ($5408.80). 9239 Critical Compliance [3] No tolerance No tolerance fees 1/12/2011 fees increased at increased at closing: closing (Credit or Credit for Interest Charge for Interest Rate disclosed on the Rate) most recent binding GFE dated 12/03/2010 of ($6660.11) but final HUD discloses a credit of ($6323.80). This is due to the fact that GFE3 dated 01/05/2011 reflects an undocumented decrease in Credit for interest rate from ($6660.11) to ($6601.61) therefore an undocumented increase in Adjusted Origination charges from ($5745.11) to ($5686.61), GFE4 dated 01/07/2011 reflects an undocumented decrease in Credit for interest rate from ($6601.61) to ($6578.89) therefore an undocumented increase in Adjusted Origination charges from ($5686.61) to ($5663.89), GFE5 dated 01/10/2011 reflects an undocumented decrease in Credit for interest rate from ($6578.89) to ($6562.98) therefore an undocumented increase in Adjusted Origination charges from ($5663.89) to ($5647.98), and GFE6 dated 01/12/2011 reflects an undocumented decrease in Credit for interest rate from ($6562.98) to ($6323.80) therefore an undocumented increase in Adjusted Origination charges from ($5647.98) to ($5408.80). 9239 Critical Credit [3] MI Missing Case Query 1/12/2011 results provided indicate UFMIP was paid, FHA loan, missing MIC. 9239 Non Compliance [2] State - Missing 1/12/2011 Critical Pre-Application Dislcosure 9240 Critical Compliance [3] No tolerance N/A No tolerance fees 2/22/2011 fees increased at increased at closing: closing (Adjusted Adjusted Origination Origination Charges) charges increased from most recent binding GFE dated 1/31/2011; Adjusted Origination disclosed as $830 increased at closing to $1,298.75. This is due to the fact that GFE2 dated 02/14/2011 reflects an undocumented increase in Charge for interest rate from $0 to $1,960 therefore an undocumented increase in Adjusted Origination charges from $830 to $2,790. 9240 Critical Compliance [3] No tolerance N/A No tolerance fees 2/22/2011 fees increased at increased at closing: closing (Credit or charge for Interest Charge for Interest Rate disclosed on the Rate) most recent binding GFE dated 01/31/2011 of $0 but final HUD discloses a charge of $468.75. This is due to the fact that GFE2 dated 02/14/2011 reflects an undocumented increase in Charge for interest rate from $0 to $1,960 therefore an undocumented increase in Adjusted Origination charges from $830 to $2,790. 9240 Non Compliance [2] State - Missing N/A N/A 2/22/2011 Critical Borrower's Bill of Rights 9240 Non Compliance [2] State - Missing N/A N/A 2/22/2011 Critical Consumer Caution and Counseling Disclosure 9240 Non Compliance [2] State - Missing N/A N/A 2/22/2011 Critical Insurance Disclosure / Right to Choose Insurance Provider 9240 Non Compliance [2] Violation of N/A N/A 2/22/2011 Critical SAFE Act/Agency Final Rules Origination Company and/or NMLS ID not printed on credit application - Application date between 1/1/11 and 1/9/14 9240 Non Compliance [2] Violation of N/A N/A 2/22/2011 Critical SAFE Act/Agency Final Rules Originator name and/or NMLS ID not printed on credit application - Application date between 1/1/11 and 1/9/14 9241 Critical Credit [3] Credit Report 5/24/2011 Missing 9241 Critical Credit [3] Final 5/24/2011 Application Missing 9241 Critical Credit [3] Missing Initial 5/24/2011 Application 9241 Non Compliance [2] State - Missing 5/24/2011 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 9241 Non Compliance [2] State - Missing 5/24/2011 Critical Statutory Authority Disclosure 9242 Critical Compliance [3] Change date(s) Change dates in the TIL TILA - 1yr 10/20/2011 in TIL rate/payment rate/payment disclosure affirmative, disclosure inaccurate inaccurate. Maximum 3yrs for During First Five Years rescindable column should list transactions. maximum rate may be Unlimited as a reached during first defense to five years (10/25/2011) foreclosure. as opposed to date of Assignee first payment max rate liability. The during first five years loan is outside applies. Also, "Maximum the SOL. Ever" column should list date maximum rate may be reached (1/1/2019) and corresponding payments (Reg Z Commentary 18(s)(2)(i)(B)(3)(i)). Information shown under "Maximum Ever" column on lender's TIL should be placed in a separate column as "First Adjustment" (to principal and interest payment) as required under Reg Z Commentary 18(s)(2)(i)(C)-1. 9242 Critical Credit [3] MI Missing 10/20/2011 9242 Non Compliance [2] Loan is subject Loan is subject to IL 10/20/2011 Critical to IL Predatory predatory Lending Lending Database Database Program. Program Certificate of Exemption from IL predatory Lending Database Program found in file. 9242 Non Compliance [2] State - Missing 10/20/2011 Critical Commitment Letter 9242 Non Compliance [2] State - Missing 10/20/2011 Critical Description of Underwriting Criteria and Required Documentation 9243 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 9/20/2012 underdisclosed >$100 disclosed by $1390.50 - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine the reason transactions. for the under Unlimited as a disclosure due to defense to missing the itemization foreclosure. of amount financed. Assignee There is a Seller liability. The credit on page one of loan is outside HUD for $4000 which is the SOL. not itemized therefore excluded. 9243 Non Compliance [2] State - Missing 9/20/2012 Critical Property Tax Benefit Disclosure (State Form 51781 (6-04) 9244 Critical Credit [3] Credit Report 8/13/2007 Missing 9244 Critical Credit [3] Missing Title 8/13/2007 Evidence 9244 Non Compliance [2] Credit Score 8/13/2007 Critical Disclosure Not Present 9244 Non Compliance [2] Initial GFE 8/13/2007 Critical Missing 9244 Non Compliance [2] Initial TIL 8/13/2007 Critical Missing 9244 Non Compliance [2] Missing Notice 8/13/2007 Critical of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure 9244 Non Compliance [2] State - Missing 8/13/2007 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 9244 Non Compliance [2] State - Missing 8/13/2007 Critical Anti-Discrimination Notice 9244 Non Compliance [2] State - Missing 8/13/2007 Critical Attorney General Information Statement 9244 Non Compliance [2] State - Missing 8/13/2007 Critical Closing Statement / Closing Disclosure 9244 Non Compliance [2] State - Missing 8/13/2007 Critical Mortgage Loan Origination Dislcosure 9244 Non Compliance [2] State - Missing 8/13/2007 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 9244 Non Compliance [2] State - Missing 8/13/2007 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 9244 Non Compliance [2] State - Missing 8/13/2007 Critical Statutory Authority Disclosure 9245 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 10/31/2007 underdisclosed >$35 disclosed by $57.97 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing TIL itemization defense to of amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 9245 Critical Credit [3] Credit Report 10/31/2007 Missing 9245 Critical Credit [3] Final 10/31/2007 Application Missing 9245 Critical Credit [3] Initial Incomplete 10/31/2007 Application initial Incomplete application due to missing origination entity information. 9245 Critical Credit [3] Missing Title 10/31/2007 Evidence 9245 Critical Credit [3] No Net Tangible Unable to 10/31/2007 Benefit To Borrower determine net tangible benefit due to, payoff statement indicates a monthly payment which is less than the new monthly payment. and the borrower is not paying off any debt at time of closing or receiving more than $2,000 at closing. 9245 Non Compliance [2] Credit Score 10/31/2007 Critical Disclosure Not Present 9245 Non Compliance [2] Initial GFE 10/31/2007 Critical Missing 9245 Non Compliance [2] Initial TIL 10/31/2007 Critical Missing 9245 Non Compliance [2] Missing Notice 10/31/2007 Critical of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure 9245 Non Compliance [2] State - Missing 10/31/2007 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 9245 Non Compliance [2] State - Missing 10/31/2007 Critical Anti-Discrimination Notice 9245 Non Compliance [2] State - Missing 10/31/2007 Critical Attorney General Information Statement 9245 Non Compliance [2] State - Missing 10/31/2007 Critical Closing Statement / Closing Disclosure 9245 Non Compliance [2] State - Missing 10/31/2007 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 9245 Non Compliance [2] State - Missing 10/31/2007 Critical Insurance Disclosure 9245 Non Compliance [2] State - Missing 10/31/2007 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 9245 Non Compliance [2] State - Missing 10/31/2007 Critical Notice of Escrow of Taxes and Regular Monthly Payment 9245 Non Compliance [2] State - Missing 10/31/2007 Critical XXXXX Business Relationship Disclosure Notice / Conflict of Interest Disclosure 9245 Non Compliance [2] State - Missing 10/31/2007 Critical Statutory Authority Disclosure 9246 Critical Credit [3] Credit Report 11/9/2007 Missing 9246 Critical Credit [3] Final 11/9/2007 Application Missing 9246 Critical Credit [3] Missing Title 11/9/2007 Evidence 9246 Critical Credit [3] Mortgage/DOT Mortgage 11/9/2007 Incomplete incomplete due to correction to county does not contain borrower(s) initials. 9246 Non Compliance [2] Affiliated 11/9/2007 Critical Business Doc Missing 9246 Non Compliance [2] Credit Score 11/9/2007 Critical Disclosure Not Present 9246 Non Compliance [2] HMDA-reportable 11/9/2007 Critical rate spread (1/1/04- 10/1/09) 9246 Non Compliance [2] Initial GFE 11/9/2007 Critical Missing 9246 Non Compliance [2] Initial TIL 11/9/2007 Critical Missing 9246 Non Compliance [2] State - Mising 11/9/2007 Critical XXXXX Mortgage Escrow Act Disclosure 9246 Non Compliance [2] State - Missing 11/9/2007 Critical Application Disclosure Statement 9246 Non Compliance [2] State - Missing 11/9/2007 Critical Borrower Information Document 9246 Non Compliance [2] State - Missing 11/9/2007 Critical Commitment Letter 9246 Non Compliance [2] State - Missing 11/9/2007 Critical Description of Underwriting Criteria and Required Documentation 9246 Non Compliance [2] State - Missing 11/9/2007 Critical Notice of Choice of Agent or Insurer 9246 Non Compliance [2] State - Missing 11/9/2007 Critical Rate and Points Lock/Float Agreement 9247 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 11/29/2007 underdisclosed >$35 disclosed by $53.03 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 9247 Critical Compliance [3] ROR Incorrect ROR incorrect form used ROR Form - 11/29/2007 Form - Lender to for lender to lender Because this Lender Not On H9/G9 refinance, H9 or G9 issue is not form not used. uniformly settled among the circuit courts, the continuing risk that the borrower may have an extended right to rescind (3 additional years) if a creditor uses the incorrect Model Form remains. Because of this uncertainty, we continue to recommend that creditors use Model Form H-8 only for refinances involving a new creditor and Model Form H-9 for refinances involving the same creditor. The loan is outside the SOL. 9247 Critical Credit [3] Credit Report 11/29/2007 Missing 9247 Critical Credit [3] Final 11/29/2007 Application Missing 9247 Critical Credit [3] Missing Title 11/29/2007 Evidence 9247 Non Compliance [2] Affiliated 11/29/2007 Critical Business Doc Missing 9247 Non Compliance [2] Credit Score 11/29/2007 Critical Disclosure Not Present 9247 Non Compliance [2] HMDA-reportable 11/29/2007 Critical rate spread (1/1/04- 10/1/09) 9247 Non Compliance [2] Initial GFE 11/29/2007 Critical Missing 9247 Non Compliance [2] Initial TIL 11/29/2007 Critical Missing 9247 Non Compliance [2] State - Missing 11/29/2007 Critical Borrower's Bill of Rights 9247 Non Compliance [2] State - Missing 11/29/2007 Critical Consumer Caution and Counseling Disclosure 9248 Critical Credit [3] Credit Report 12/13/2007 Missing 9248 Critical Credit [3] Final 12/13/2007 Application Missing 9248 Critical Credit [3] Missing Title 12/13/2007 Evidence 9248 Non Compliance [2] Credit Score 12/13/2007 Critical Disclosure Not Present 9248 Non Compliance [2] HMDA-reportable 12/13/2007 Critical rate spread (1/1/04- 10/1/09) 9248 Non Compliance [2] Initial GFE 12/13/2007 Critical Missing 9248 Non Compliance [2] Initial TIL 12/13/2007 Critical Missing 9248 Non Compliance [2] State - Missing 12/13/2007 Critical Property Tax Benefit Disclosure (State Form 51781 (6-04) 9249 Critical Compliance [3] Finance Charge N/A Finance charges under- Finance Charge 2/1/2008 underdisclosed >$35 disclosed by $52.73 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to TIL. foreclosure. Assignee liability. The loan is outside the SOL. 9249 Critical Credit [3] Credit Report N/A N/A 2/1/2008 Missing 9249 Critical Credit [3] Final N/A N/A 2/1/2008 Application Missing 9249 Critical Credit [3] Missing Initial N/A N/A 2/1/2008 Application 9249 Critical Credit [3] Missing Title N/A N/A 2/1/2008 Evidence 9249 Non Compliance [2] Affiliated N/A N/A 2/1/2008 Critical Business Doc Missing 9249 Non Compliance [2] Credit Score N/A N/A 2/1/2008 Critical Disclosure Not Present 9249 Non Compliance [2] Initial GFE N/A N/A 2/1/2008 Critical Missing 9249 Non Compliance [2] Initial TIL N/A N/A 2/1/2008 Critical Missing 9249 Non Compliance [2] State - Missing N/A N/A 2/1/2008 Critical Commitment Letter 9249 Non Compliance [2] State - Missing N/A N/A 2/1/2008 Critical KY Fair Housing Law Disclosure 9250 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 2/7/2008 underdisclosed >$35 disclosed by $59.17 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 9250 Critical Credit [3] Credit Report 2/7/2008 Missing 9250 Critical Credit [3] Final 2/7/2008 Application Missing 9250 Critical Credit [3] Missing Title 2/7/2008 Evidence 9250 Non Compliance [2] Credit Score 2/7/2008 Critical Disclosure Not Present 9250 Non Compliance [2] Initial GFE 2/7/2008 Critical Missing 9250 Non Compliance [2] Initial TIL 2/7/2008 Critical Missing 9250 Non Compliance [2] State - Missing 2/7/2008 Critical Anti-Coercion Notice 9250 Non Compliance [2] State - Missing 2/7/2008 Critical Pre-Application Dislcosure 9251 Critical Credit [3] Credit Report 2/15/2008 Missing 9251 Critical Credit [3] Final 2/15/2008 Application Missing 9251 Critical Credit [3] Missing Title 2/15/2008 Evidence 9251 Non Compliance [2] Credit Score 2/15/2008 Critical Disclosure Not Present 9251 Non Compliance [2] Initial GFE 2/15/2008 Critical Missing 9251 Non Compliance [2] Initial TIL 2/15/2008 Critical Missing 9251 Non Compliance [2] State - Missing 2/15/2008 Critical GA Foreclosure Disclosure / Notice Pursuant To O.C.G.A. Section 7-1 9251 Non Compliance [2] State - Missing 2/15/2008 Critical Right to Select Attorney Disclosure 9251 Non Compliance [2] State - Missing 2/15/2008 Critical Waiver of Borrower's Rights 9252 Critical Credit [3] Credit Report 2/29/2008 Missing 9252 Critical Credit [3] Final 2/29/2008 Application Missing 9252 Critical Credit [3] Missing Title 2/29/2008 Evidence 9252 Non Compliance [2] Credit Score 2/29/2008 Critical Disclosure Not Present 9252 Non Compliance [2] Initial GFE 2/29/2008 Critical Missing 9252 Non Compliance [2] Initial TIL 2/29/2008 Critical Missing 9252 Non Compliance [2] State - Mising 2/29/2008 Critical XXXXX Mortgage Escrow Act Disclosure 9252 Non Compliance [2] State - Missing 2/29/2008 Critical Application Disclosure Statement 9252 Non Compliance [2] State - Missing 2/29/2008 Critical Borrower Information Document 9252 Non Compliance [2] State - Missing 2/29/2008 Critical Commitment Letter 9252 Non Compliance [2] State - Missing 2/29/2008 Critical Description of Underwriting Criteria and Required Documentation 9252 Non Compliance [2] State - Missing 2/29/2008 Critical Escrow Account Disclosure Agreement 9252 Non Compliance [2] State - Missing 2/29/2008 Critical Notice of Choice of Agent or Insurer 9253 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 3/26/2008 underdisclosed >$35 disclosed by $55.24 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 9253 Critical Credit [3] Credit Report 3/26/2008 Missing 9253 Critical Credit [3] Final 3/26/2008 Application Missing 9253 Critical Credit [3] Missing Initial 3/26/2008 Application 9253 Non Compliance [2] Affiliated 3/26/2008 Critical Business Doc Missing 9253 Non Compliance [2] Credit Score 3/26/2008 Critical Disclosure Not Present 9253 Non Compliance [2] Initial GFE 3/26/2008 Critical Missing 9253 Non Compliance [2] Initial TIL 3/26/2008 Critical Missing 9253 Non Compliance [2] State - Missing 3/26/2008 Critical Borrower's Bill of Rights 9253 Non Compliance [2] State - Missing 3/26/2008 Critical Consumer Caution and Counseling Disclosure 9253 Non Compliance [2] State - Missing 3/26/2008 Critical Dower / Homestead Waiver Rider to Mortgage 9253 Non Compliance [2] State - Missing 3/26/2008 Critical Insurance Disclosure / Right to Choose Insurance Provider 9253 Non Compliance [2] State - Missing 3/26/2008 Critical Rate Lock 9254 Critical Credit [3] Credit Report 4/10/2008 Missing 9254 Critical Credit [3] Final 4/10/2008 Application Missing 9254 Critical Credit [3] Missing Title 4/10/2008 Evidence 9254 Non Compliance [2] Credit Score 4/10/2008 Critical Disclosure Not Present 9254 Non Compliance [2] Initial GFE 4/10/2008 Critical Missing 9254 Non Compliance [2] Initial TIL 4/10/2008 Critical Missing 9254 Non Compliance [2] State - Missing 4/10/2008 Critical Application Disclosure Statement 9254 Non Compliance [2] State - Missing 4/10/2008 Critical Borrower Information Document 9254 Non Compliance [2] State - Missing 4/10/2008 Critical Collateral Protection Act Disclosure 9254 Non Compliance [2] State - Missing 4/10/2008 Critical Description of Underwriting Criteria and Required Documentation 9255 Critical Credit [3] Credit Report 5/7/2008 Missing 9255 Critical Credit [3] Final 5/7/2008 Application Missing 9255 Non Compliance [2] Credit Score 5/7/2008 Critical Disclosure Not Present 9255 Non Compliance [2] Initial GFE 5/7/2008 Critical Missing 9255 Non Compliance [2] Initial TIL 5/7/2008 Critical Missing 9255 Non Compliance [2] State - Missing 5/7/2008 Critical Borrower's Bill of Rights 9255 Non Compliance [2] State - Missing 5/7/2008 Critical Dower / Homestead Waiver Rider to Mortgage 9255 Non Compliance [2] State - Missing 5/7/2008 Critical Insurance Disclosure / Right to Choose Insurance Provider 9255 Non Compliance [2] State - Missing 5/7/2008 Critical Rate Lock 9256 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 5/23/2008 underdisclosed >$35 disclosed by $58.25 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 9256 Critical Credit [3] Credit Report 5/23/2008 Missing 9256 Critical Credit [3] Final 5/23/2008 Application Missing 9256 Critical Credit [3] Missing Title 5/23/2008 Evidence 9256 Non Compliance [2] Affiliated 5/23/2008 Critical Business Doc Missing 9256 Non Compliance [2] Credit Score 5/23/2008 Critical Disclosure Not Present 9256 Non Compliance [2] Initial GFE 5/23/2008 Critical Missing 9256 Non Compliance [2] Initial TIL 5/23/2008 Critical Missing 9256 Non Compliance [2] State - Missing 5/23/2008 Critical Borrower's Bill of Rights 9256 Non Compliance [2] State - Missing 5/23/2008 Critical Consumer Caution and Counseling Disclosure 9257 Critical Compliance [3] Finance Charge N/A Finance charges under Finance Charge 6/2/2008 underdisclosed >$35 disclosed by $54.72 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 9257 Critical Compliance [3] ROR Incorrect N/A ROR incorrect form used ROR Form - 6/2/2008 Form - Lender to for lender to lender Because this Lender Not On H9/G9 refinance, H9 or G9 issue is not form not used. uniformly settled among the circuit courts, the continuing risk that the borrower may have an extended right to rescind (3 additional years) if a creditor uses the incorrect Model Form remains. Because of this uncertainty, we continue to recommend that creditors use Model Form H-8 only for refinances involving a new creditor and Model Form H-9 for refinances involving the same creditor. The loan is outside the SOL. 9257 Critical Credit [3] Credit Report N/A N/A 6/2/2008 Missing 9257 Critical Credit [3] Final N/A N/A 6/2/2008 Application Missing 9257 Critical Credit [3] Missing Initial N/A N/A 6/2/2008 Application 9257 Critical Credit [3] Missing Title N/A N/A 6/2/2008 Evidence 9257 Non Compliance [2] Affiliated N/A N/A 6/2/2008 Critical Business Doc Missing 9257 Non Compliance [2] Credit Score N/A N/A 6/2/2008 Critical Disclosure Not Present 9257 Non Compliance [2] Initial GFE N/A N/A 6/2/2008 Critical Missing 9257 Non Compliance [2] Initial TIL N/A N/A 6/2/2008 Critical Missing 9257 Non Compliance [2] State - Missing N/A N/A 6/2/2008 Critical Borrower's Bill of Rights 9257 Non Compliance [2] State - Missing N/A N/A 6/2/2008 Critical Consumer Caution and Counseling Disclosure 9258 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 10/2/2008 underdisclosed >$35 disclosed by $59.28 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to being Unlimited as a without itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 9258 Critical Credit [3] Credit Report 10/2/2008 Missing 9258 Critical Credit [3] Final 10/2/2008 Application Missing 9258 Non Compliance [2] Affiliated 10/2/2008 Critical Business Doc Missing 9258 Non Compliance [2] Credit Score 10/2/2008 Critical Disclosure Not Present 9258 Non Compliance [2] Initial GFE 10/2/2008 Critical Missing 9258 Non Compliance [2] Initial TIL 10/2/2008 Critical Missing 9258 Non Credit [2] Only 10/2/2008 Critical Preliminary Title in File 9259 Critical Compliance [3] ROR Incorrect ROR incorrect form used ROR Form - 4/22/2009 Form - Lender to for lender to lender Because this Lender Not On H9/G9 refinance, H9 or G9 issue is not form not used. uniformly settled among the circuit courts, the continuing risk that the borrower may have an extended right to rescind (3 additional years) if a creditor uses the incorrect Model Form remains. Because of this uncertainty, we continue to recommend that creditors use Model Form H-8 only for refinances involving a new creditor and Model Form H-9 for refinances involving the same creditor. The loan is outside the SOL. 9259 Critical Credit [3] Appraisal 4/22/2009 Missing 9259 Critical Credit [3] Credit Report 4/22/2009 Missing 9259 Critical Credit [3] Final 4/22/2009 Application Missing 9259 Critical Credit [3] Missing Title 4/22/2009 Evidence 9259 Non Compliance [2] Credit Score 4/22/2009 Critical Disclosure Not Present 9259 Non Compliance [2] Initial GFE 4/22/2009 Critical Missing 9259 Non Compliance [2] Initial TIL 4/22/2009 Critical Missing 9259 Non Compliance [2] State - Missing 4/22/2009 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 9259 Non Compliance [2] State - Missing 4/22/2009 Critical Anti-Discrimination Notice 9259 Non Compliance [2] State - Missing 4/22/2009 Critical Attorney General Information Statement 9259 Non Compliance [2] State - Missing 4/22/2009 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 9259 Non Compliance [2] State - Missing 4/22/2009 Critical Statutory Authority Disclosure 9260 Critical Compliance [3] Finance Charge Finance charges under Finance Charge 9/13/2009 underdisclosed >$35 disclosed by $57.98 - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 9260 Critical Compliance [3] Initial TIL TILA - 1yr 9/13/2009 Missing affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. 9260 Critical Compliance [3] Rescission ROR executed by ROR - 3yrs for 9/13/2009 Period under 3 days borrowers 9/13/2009 rescindable with expiration of transactions. rescission period noted The loan is as 9/16/2009, however, outside the the Final TIL reflects SOL. an execution date of 9/21/2009. 9260 Critical Credit [3] Credit Report 9/13/2009 Missing 9260 Critical Credit [3] Final 9/13/2009 Application Missing 9260 Critical Credit [3] Missing Initial 9/13/2009 Application 9260 Non Compliance [2] Affiliated 9/13/2009 Critical Business Doc Missing 9260 Non Compliance [2] Credit Score 9/13/2009 Critical Disclosure Not Present 9260 Non Compliance [2] Initial GFE 9/13/2009 Critical Missing 9260 Non Compliance [2] State - Missing 9/13/2009 Critical Lock In Agreement 9260 Non Compliance [2] State - Missing 9/13/2009 Critical Mortgage Loan Commitment 9260 Non Compliance [2] State - Missing 9/13/2009 Critical Pre-Application Dislcosure 9261 Critical Compliance [3] HUD-1 Final HUD not signed by YES 8/18/2010 Incomplete the borrower or stamped by settlement agent. 9261 Critical Compliance [3] Initial GFE 8/18/2010 Missing 9261 Critical Compliance [3] Initial TIL TILA - 1yr 8/18/2010 Missing affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. 9261 Critical Compliance [3] ROR Missing ROR - 3yrs for 8/18/2010 rescindable transactions. The loan is outside the SOL. 9261 Critical Compliance [3] TIL Missing YES 8/18/2010 9261 Critical Credit [3] Appraisal 8/18/2010 Missing 9261 Critical Credit [3] Credit Report 8/18/2010 Missing 9261 Critical Credit [3] Final 8/18/2010 Application Missing 9261 Critical Credit [3] Missing Initial 8/18/2010 Application 9261 Non Compliance [2] Affiliated 8/18/2010 Critical Business Doc Missing 9261 Non Compliance [2] Credit Score 8/18/2010 Critical Disclosure Not Present 9261 Non Compliance [2] State - Missing 8/18/2010 Critical Borrower's Bill of Rights 9261 Non Compliance [2] State - Missing 8/18/2010 Critical Consumer Caution and Counseling Disclosure 9262 Critical Compliance [3] Initial GFE 10/6/2010 Missing 9262 Critical Compliance [3] Initial TIL TILA - 1yr 10/6/2010 Missing affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. 9262 Critical Compliance [3] ROR Missing ROR - 3yrs for 10/6/2010 rescindable transactions. The loan is outside the SOL. 9262 Critical Compliance [3] TIL Missing YES 10/6/2010 9262 Critical Credit [3] Appraisal 10/6/2010 Missing 9262 Critical Credit [3] Credit Report 10/6/2010 Missing 9262 Critical Credit [3] Final 10/6/2010 Application Missing 9262 Critical Credit [3] Missing Initial 10/6/2010 Application 9262 Non Compliance [2] Credit Score 10/6/2010 Critical Disclosure Not Present 9262 Non Compliance [2] State - Missing 10/6/2010 Critical Affidavit of Borrower Under Residential Mortgage Act 9262 Non Compliance [2] State - Missing 10/6/2010 Critical GA Foreclosure Disclosure / Notice Pursuant To O.C.G.A. Section 7-1 9262 Non Compliance [2] State - Missing 10/6/2010 Critical Right to Select Attorney Disclosure 9262 Non Compliance [2] State - Missing 10/6/2010 Critical Waiver of Borrower's Rights 9263 Critical Compliance [3] Initial GFE 10/9/2010 Missing 9263 Critical Compliance [3] Initial TIL TILA - 1yr 10/9/2010 Missing affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. 9263 Critical Compliance [3] ROR Missing ROR - 3yrs for 10/9/2010 rescindable transactions. The loan is outside the SOL. 9263 Critical Compliance [3] TIL Missing YES 10/9/2010 9263 Critical Credit [3] Appraisal 10/9/2010 Missing 9263 Critical Credit [3] Credit Report 10/9/2010 Missing 9263 Critical Credit [3] Final 10/9/2010 Application Missing 9263 Critical Credit [3] Missing Initial 10/9/2010 Application 9263 Non Compliance [2] Affiliated 10/9/2010 Critical Business Doc Missing 9263 Non Compliance [2] Credit Score 10/9/2010 Critical Disclosure Not Present 9263 Non Compliance [2] State - Missing 10/9/2010 Critical Amortization Information Disclosure 9263 Non Compliance [2] State - Missing 10/9/2010 Critical Anti-Coercion Notice 9263 Non Compliance [2] State - Missing 10/9/2010 Critical Choice of Attorney disclosure 9264 Critical Compliance [3] HUD-1 Final HUD not signed by YES 10/7/2010 Incomplete the borrower or stamped by settlement agent. 9264 Critical Compliance [3] Initial GFE 10/7/2010 Missing 9264 Critical Compliance [3] Initial TIL TILA - 1yr 10/7/2010 Missing affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. 9264 Critical Compliance [3] No tolerance No tolerance fees 10/7/2010 fees increased at increased at closing: closing (Adjusted Adjusted Origination Origination Charges) charges increased from GFE column of HUD comparision chart; Adjusted Origination disclosed as ($515) increased at closing to ($472). 9264 Critical Compliance [3] No tolerance No tolerance fees 10/7/2010 fees increased at increased at closing: closing (Credit or Credit for Interest Charge for Interest Rate disclosed on the Rate) most GFE column of HUD comparision chart is disclosed at ($515) but final HUD discloses a credit of ($472). 9264 Critical Compliance [3] ROR Missing ROR - 3yrs for 10/7/2010 rescindable transactions. The loan is outside the SOL. 9264 Critical Compliance [3] TIL Missing YES 10/7/2010 9264 Critical Credit [3] Appraisal 10/7/2010 Missing 9264 Critical Credit [3] Credit Report 10/7/2010 Missing 9264 Critical Credit [3] Final 10/7/2010 Application Missing 9264 Critical Credit [3] Missing Initial 10/7/2010 Application 9264 Critical Credit [3] No Net Tangible Unable to 10/7/2010 Benefit To Borrower determine net tangible benefit due to missing previous note and/or payoff statement for subject property. Borrower is not paying off any debt at time of closing or receiving more than $2,000 at closing. 9264 Non Compliance [2] Affiliated 10/7/2010 Critical Business Doc Missing 9264 Non Compliance [2] Credit Score 10/7/2010 Critical Disclosure Not Present 9264 Non Compliance [2] State - Missing 10/7/2010 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 9264 Non Compliance [2] State - Missing 10/7/2010 Critical Anti-Discrimination Notice 9264 Non Compliance [2] State - Missing 10/7/2010 Critical Attorney General Information Statement 9264 Non Compliance [2] State - Missing 10/7/2010 Critical Closing Statement / Closing Disclosure 9264 Non Compliance [2] State - Missing 10/7/2010 Critical Mortgage Loan Origination Dislcosure 9264 Non Compliance [2] State - Missing 10/7/2010 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 9264 Non Compliance [2] State - Missing 10/7/2010 Critical Notice of Escrow of Taxes and Regular Monthly Payment 9264 Non Compliance [2] State - Missing 10/7/2010 Critical Statutory Authority Disclosure 9265 Critical Compliance [3] HUD-1 Final HUD not signed by YES 10/15/2010 Incomplete the borrower or stamped by settlement agent. 9265 Critical Compliance [3] Initial GFE 10/15/2010 Missing 9265 Critical Compliance [3] Initial TIL TILA - 1yr 10/15/2010 Missing affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. 9265 Critical Compliance [3] ROR Missing ROR - 3yrs for 10/15/2010 rescindable transactions. The loan is outside the SOL. 9265 Critical Compliance [3] TIL Missing YES 10/15/2010 9265 Critical Credit [3] Appraisal 10/15/2010 Missing 9265 Critical Credit [3] Credit Report 10/15/2010 Missing 9265 Critical Credit [3] Final 10/15/2010 Application Missing 9265 Critical Credit [3] Missing Initial 10/15/2010 Application 9265 Non Compliance [2] Credit Score 10/15/2010 Critical Disclosure Not Present 9265 Non Compliance [2] Missing Notice 10/15/2010 Critical of Change in Mortgage Terms / Revised Mortgage Loan Originator Disclosure 9265 Non Compliance [2] State - Missing 10/15/2010 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 9265 Non Compliance [2] State - Missing 10/15/2010 Critical Anti-Discrimination Notice 9265 Non Compliance [2] State - Missing 10/15/2010 Critical Attorney General Information Statement 9265 Non Compliance [2] State - Missing 10/15/2010 Critical Closing Statement / Closing Disclosure 9265 Non Compliance [2] State - Missing 10/15/2010 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 9265 Non Compliance [2] State - Missing 10/15/2010 Critical Notice of Escrow of Taxes and Regular Monthly Payment 9265 Non Compliance [2] State - Missing 10/15/2010 Critical Statutory Authority Disclosure 9265 Non Credit [2] Combined Orig 10/15/2010 Critical LTV >100% 9266 Critical Compliance [3] Initial GFE N/A File does not contain 12/29/2010 Missing any GFEs for review. 9266 Critical Compliance [3] Initial TIL N/A N/A TILA - 1yr 12/29/2010 Missing affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. 9266 Critical Compliance [3] ROR Missing N/A N/A ROR - 3yrs for 12/29/2010 rescindable transactions. The loan is outside the SOL. 9266 Critical Compliance [3] TIL Missing N/A N/A YES 12/29/2010 9266 Critical Credit [3] Appraisal N/A N/A 12/29/2010 Missing 9266 Critical Credit [3] Credit Report N/A N/A 12/29/2010 Missing 9266 Critical Credit [3] Final N/A N/A 12/29/2010 Application Missing 9266 Critical Credit [3] Missing Initial N/A N/A 12/29/2010 Application 9266 Critical Credit [3] No Net Tangible Unable to N/A 12/29/2010 Benefit To Borrower determine net tangible benefit due to, missing previous note and/or payoff statement for subject property. Borrower is not paying off any debt at time of closing or receiving more than $2,000 at closing. 9266 Non Compliance [2] Affiliated N/A N/A 12/29/2010 Critical Business Doc Missing 9266 Non Compliance [2] Credit Score N/A N/A 12/29/2010 Critical Disclosure Not Present 9266 Non Compliance [2] State - Missing N/A N/A 12/29/2010 Critical Borrower's Bill of Rights 9266 Non Compliance [2] State - Missing N/A N/A 12/29/2010 Critical Consumer Caution and Counseling Disclosure 9266 Non Compliance [2] State - Missing N/A N/A 12/29/2010 Critical Insurance Disclosure / Right to Choose Insurance Provider 9266 Non Compliance [2] State - Missing N/A N/A 12/29/2010 Critical Rate Lock 9267 Critical Compliance [3] Initial GFE 4/29/2011 Missing 9267 Critical Compliance [3] Initial TIL TILA - 1yr 4/29/2011 Missing affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. 9267 Critical Compliance [3] ROR Missing ROR - 3yrs for 4/29/2011 rescindable transactions. The loan is outside the SOL. 9267 Critical Compliance [3] TIL Missing YES 4/29/2011 9267 Critical Credit [3] Appraisal 4/29/2011 Missing 9267 Critical Credit [3] Credit Report 4/29/2011 Missing 9267 Critical Credit [3] Final 4/29/2011 Application Missing 9267 Critical Credit [3] Missing Initial 4/29/2011 Application 9267 Critical Credit [3] P&I stated and P&I (545.44) 4/29/2011 calculated exceeds exceeds standard tolerance 0.05 variance (0.05) with calculated P&I (547.99); Current Variance: $2.55 9267 Non Compliance [2] Credit Score 4/29/2011 Critical Disclosure Not Present 9268 Critical Compliance [3] Initial GFE 7/6/2011 Missing 9268 Critical Compliance [3] Initial TIL TILA - 1yr 7/6/2011 Missing affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. 9268 Critical Compliance [3] ROR Incorrect ROR incorrect form used ROR Form - 7/6/2011 Form - Lender to for lender to lender Because this Lender Not On H9/G9 refinance, H9 or G9 issue is not form not used. uniformly settled among the circuit courts, the continuing risk that the borrower may have an extended right to rescind (3 additional years) if a creditor uses the incorrect Model Form remains. Because of this uncertainty, we continue to recommend that creditors use Model Form H-8 only for refinances involving a new creditor and Model Form H-9 for refinances involving the same creditor. The loan is outside the SOL. 9268 Critical Credit [3] Appraisal 7/6/2011 Missing 9268 Critical Credit [3] Credit Report 7/6/2011 Missing 9268 Critical Credit [3] Final 7/6/2011 Application Missing 9268 Critical Credit [3] Missing Initial 7/6/2011 Application 9268 Non Compliance [2] Affiliated 7/6/2011 Critical Business Doc Missing 9268 Non Compliance [2] Credit Score 7/6/2011 Critical Disclosure Not Present 9268 Non Compliance [2] State - Missing 7/6/2011 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 9268 Non Compliance [2] State - Missing 7/6/2011 Critical Anti-Discrimination Notice 9268 Non Compliance [2] State - Missing 7/6/2011 Critical Attorney General Information Statement 9268 Non Compliance [2] State - Missing 7/6/2011 Critical Closing Statement / Closing Disclosure 9268 Non Compliance [2] State - Missing 7/6/2011 Critical High Loan to Value Disclosure in the Mortgage Loan Disclosure Statement 9268 Non Compliance [2] State - Missing 7/6/2011 Critical Mortgage Loan Origination Dislcosure 9268 Non Compliance [2] State - Missing 7/6/2011 Critical Nature of Relationship and Notice to Borrower in the Mortgage Loan Originator Disclosure / Addendum to GFE 9268 Non Compliance [2] State - Missing 7/6/2011 Critical Notice of Escrow of Taxes and Regular Monthly Payment 9268 Non Compliance [2] State - Missing 7/6/2011 Critical Statutory Authority Disclosure 9269 Critical Compliance [3] TIL Missing NO 7/23/2003 9269 Non Compliance [2] Initial TIL 7/23/2003 Critical Missing 9270 Non Compliance [2] State - Missing 2/11/2003 Critical Application Disclosure Statement 9270 Non Compliance [2] State - Missing 2/11/2003 Critical Commitment Letter 9270 Non Compliance [2] State - Missing 2/11/2003 Critical Escrow Account Disclosure Agreement 9272 Critical Compliance [3] TIL Missing YES 11/15/2002 9272 Non Compliance [2] State - Missing 11/15/2002 Critical Rate Lock 9272 Non Credit [2] Combined Orig 11/15/2002 Critical LTV >100% 9273 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 11/22/2002 underdisclosed >$35 disclosed by $367.70 Charge - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing TIL itemization defense to of amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 9273 Critical Compliance [3] TIL Incomplete Final TIL is marked TESTED 11/22/2002 final and was signed at closing; however, reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. 9273 Non Compliance [2] Initial TIL 11/22/2002 Critical Date not within 3 days of Initial Application Date 9273 Non Compliance [2] State - Missing 11/22/2002 Critical cautionary notice pursuant to AL Code Section 5-19-6(a) on Note 9274 Critical Compliance [3] APR Tolerance APR under disclosed by APR/Finance 2/21/2003 UnderDisclosed 0.125 .2520 which exceeds the Charge - 1yr .125 tolerance. affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. 9274 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 2/21/2003 underdisclosed >$35 disclosed by $386.37 Charge - 1yr for Refinance which exceeds the $35 affirmative, for refinance 3yrs for transaction. TIL rescindable Itemization did not transactions. disclose settlement Unlimited as a fees: Appraisal fee of defense to $375 as prepaid finance foreclosure. charge. Assignee liability. The loan is outside the SOL. 9274 Non Compliance [2] State - Missing 2/21/2003 Critical Application Disclosure 9274 Non Compliance [2] State - Missing 2/21/2003 Critical Licensee Name Number and NMLS Unique Identifier on the application 9274 Non Compliance [2] State - Missing 2/21/2003 Critical Rate Lock 9275 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 6/9/2003 underdisclosed >$35 disclosed by $154.20, Charge - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Closing rescindable settlement fee of transactions. $125.00, wire fee of Unlimited as a $15.00 and courier fee defense to of $15.00 were not foreclosure. disclosed as a finance Assignee charges on the TIL liability. The itemization. loan is outside the SOL. 9275 Critical Compliance [3] TIL Incomplete TIL in file is TESTED 6/9/2003 incomplete due to not being executed by borrower. 9275 Critical Credit [3] Note Incomplete Note is 6/9/2003 incomplete due to missing subject address (top of note is cut off). 9275 Non Compliance [2] State - Missing 6/9/2003 Critical Commitment Letter 9276 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 6/4/2003 underdisclosed >$35 disclosed by $46.03 Charge - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. TIL rescindable Itemization did not transactions. disclose settlement Unlimited as a fees: Credit Report Fee defense to $37.50, Courier fee foreclosure. $30.00 and Closing Fee Assignee of $350.00 while liability. The disclosing a RegZ fee loan is outside of $370.00 as a prepaid the SOL. finance charge. 9276 Critical Compliance [3] TIL Incomplete Final Til incomplete TESTED 6/4/2003 due to not signed by the borrower. 9276 Non Compliance [2] Initial GFE 6/4/2003 Critical Date not within 3 days of Initial Application Date 9276 Non Compliance [2] Initial TIL 6/4/2003 Critical Date not within 3 days of Initial Application Date 9276 Non Compliance [2] State - Missing 6/4/2003 Critical cautionary notice pursuant to AL Code Section 5-19-6(a) on Note 9277 Critical Compliance [3] HUD-1 Estimated HUD-1 is not signed by YES 5/30/2003 the borrower or stamped by settlement agent. 9277 Critical Compliance [3] ROR Missing ROR - 3yrs for 5/30/2003 rescindable transactions. The loan is outside the SOL. 9277 Critical Compliance [3] TIL Incomplete Final Truth in Lending YES 5/30/2003 is not executed by borrower. 9277 Critical Credit [3] No Net Tangible Unable to 5/30/2003 Benefit To Borrower determine net tangible benefit due to, missing previous note and/or payoff statement for subject property. Borrower is not paying off any debt at time of closing or receiving more than $2,000 at closing. Prior P & I payments are not reflected on the initial or final 1003. 9277 Non Compliance [2] State - Missing 5/30/2003 Critical cautionary notice pursuant to AL Code Section 5-19-6(a) on Note 9277 Non Credit [2] Manufactured 5/30/2003 Critical (Double-Wide) 9278 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 7/18/2003 underdisclosed >$35 disclosed by $474.04 Charge - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 9278 Critical Credit [3] Final 7/18/2003 Application Missing 9278 Critical Credit [3] Missing Initial 7/18/2003 Application 9279 Critical Credit [3] Final 7/30/2003 Application Missing 9279 Critical Credit [3] Missing Initial 7/30/2003 Application 9279 Non Compliance [2] Initial TIL 7/30/2003 Critical Date not within 3 days of Initial Application Date 9279 Non Compliance [2] State - Missing 7/30/2003 Critical Application Disclosure 9279 Non Compliance [2] State - Missing 7/30/2003 Critical Right to Select Attorney Disclosure 9280 Critical Compliance [3] HUD-1 Missing NO 4/8/2005 9280 Critical Compliance [3] TIL Missing NO 4/8/2005 9280 Critical Credit [3] Appraisal Appraisal 4/8/2005 Incomplete incomplete do to being marked subject to completion and completion cert missing. 9280 Non Compliance [2] Initial GFE 4/8/2005 Critical Missing 9280 Non Compliance [2] Initial TIL 4/8/2005 Critical Date not within 3 days of Initial Application Date 9280 Non Compliance [2] State - Missing 4/8/2005 Critical Application Disclosure 9280 Non Compliance [2] State - Missing 4/8/2005 Critical Collateral Protection Act Disclosure 9280 Non Compliance [2] State - Missing 4/8/2005 Critical Lock-In Agreement 9281 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 10/14/2003 underdisclosed >$35 disclosed by $570.45 Charge - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. TIL rescindable itemization did not transactions. disclose a credit Unlimited as a report fee of $23, defense to flood cert fee of $9; foreclosure. administrative fee of Assignee $95; wire fee of $25; liability. The closing fee of $400; loan is outside and courier fee of $25 the SOL. as prepaid finance charges. 9281 Non Compliance [2] State - Missing 10/14/2003 Critical Right to Select Attorney Disclosure 9282 Critical Compliance [3] ROR Incorrect ROR incorrect form used ROR Form - 10/22/2003 Form - Lender to for lender to lender Because this Lender Not On H9/G9 refinance, H9 or G9 issue is not form not used. uniformly settled among the circuit courts, the continuing risk that the borrower may have an extended right to rescind (3 additional years) if a creditor uses the incorrect Model Form remains. Because of this uncertainty, we continue to recommend that creditors use Model Form H-8 only for refinances involving a new creditor and Model Form H-9 for refinances involving the same creditor. The loan is outside the SOL. 9282 Non Compliance [2] State - Missing 10/22/2003 Critical Anti-Coercion Disclosure / Notice of Choice of Agent or Insurer 9282 Non Compliance [2] State - Missing 10/22/2003 Critical cautionary notice pursuant to AL Code Section 5-19-6(a) on Note 9283 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 10/23/2003 underdisclosed >$35 disclosed by $185.51 Charge - 1yr for Refinance which exceeds the $35 affirmative, for refinances. TIL 3yrs for itemization did not rescindable disclose a Credit transactions. Report fee of $23, a Unlimited as a Flood Cert Fee of $9, a defense to Lender Closing foreclosure. Administrative Fee of Assignee $95 and a Courier Fee liability. The of $75 as prepaid loan is outside finance charges. the SOL. 9283 Critical Credit [3] Credit Report 10/23/2003 Missing 9283 Critical Credit [3] Final 10/23/2003 Application Missing 9283 Critical Credit [3] Missing Initial 10/23/2003 Application 9284 Critical Credit [3] Final 11/21/2003 Application Missing 9284 Critical Credit [3] Missing Initial 11/21/2003 Application 9286 Critical Compliance [3] HUD-1 Missing YES 3/28/2002 9286 Non Compliance [2] Initial GFE 3/28/2002 Critical Date not within 3 days of Initial Application Date 9286 Non Compliance [2] Initial TIL 3/28/2002 Critical Date not within 3 days of Initial Application Date 9288 Critical Compliance [3] TIL Incomplete TIL executed by NO 7/25/2002 borrower at closing is marked preliminary. 9288 Critical Credit [3] Missing Title 7/25/2002 Evidence 9288 Non Compliance [2] Initial GFE 7/25/2002 Critical Missing 9288 Non Compliance [2] Initial TIL 7/25/2002 Critical Missing 9288 Non Compliance [2] State - Missing 7/25/2002 Critical Mortgage Originator Dislcosure 9288 Non Compliance [2] State - Missing 7/25/2002 Critical Right to Choose Insurance Provider 9289 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 7/8/2002 underdisclosed >$35 disclosed by $778.16 Charge - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 9289 Critical Compliance [3] TIL Incomplete Final TIL is executed TESTED 7/8/2002 by borrower at closing; however reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. 9289 Non Compliance [2] State - Missing 7/8/2002 Critical Anti-Coercion Disclosure / Notice of Choice of Agent or Insurer 9289 Non Compliance [2] State - Missing 7/8/2002 Critical cautionary notice pursuant to AL Code Section 5-19-6(a) on Note 9290 Critical Credit [3] Missing Initial 9/5/2002 Application 9290 Non Compliance [2] Affiliated 9/5/2002 Critical Business Doc Missing 9290 Non Compliance [2] Initial GFE 9/5/2002 Critical Date not within 3 days of Initial Application Date 9290 Non Compliance [2] Initial TIL 9/5/2002 Critical Date not within 3 days of Initial Application Date 9291 Critical Compliance [3] TIL Missing YES 9/20/2002 9291 Critical Credit [3] Missing Initial 9/20/2002 Application 9291 Non Compliance [2] Initial GFE 9/20/2002 Critical Missing 9291 Non Compliance [2] Initial TIL 9/20/2002 Critical Missing 9291 Non Compliance [2] State - Missing 9/20/2002 Critical Amortization Information Disclosure 9292 Critical Credit [3] Application Missing pages 1 1/3/2003 Incomplete through 3 on final 1003 9293 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 3/3/2003 underdisclosed >$100 disclosed by $150.06 Charge - 1yr for Purchase which exceeds the $100 affirmative, for purchase. TIL 3yrs for Itemization did not rescindable disclose the closing transactions. fee of $150 as prepaid Unlimited as a finance charges. defense to foreclosure. Assignee liability. The loan is outside the SOL. 9293 Critical Compliance [3] TIL Incomplete Final TIL incomplete NO 3/3/2003 due to APR, finance charge, amount financed and total payment being estimated. 9293 Critical Credit [3] Appraisal 3/3/2003 Missing 9293 Non Compliance [2] Initial GFE 3/3/2003 Critical Date not within 3 days of Initial Application Date 9293 Non Compliance [2] State - Missing 3/3/2003 Critical Borrower Information Document 9293 Non Compliance [2] State - Missing 3/3/2003 Critical Commitment Letter 9293 Non Credit [2] Combined Orig 3/3/2003 Critical LTV >100% 9294 Critical Compliance [3] APR Tolerance APR is under disclosed APR/Finance 7/17/2003 UnderDisclosed 0.125 by .299 which exceeds Charge - 1yr the .125 tolerance. affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. 9294 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 7/17/2003 underdisclosed >$35 disclosed by $714.54 Charge - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine the reason transactions. for the under Unlimited as a disclosure due to defense to missing the itemization foreclosure. of amount financed. Assignee liability. The loan is outside the SOL. 9294 Critical Compliance [3] HUD-1 Final HUD-1 incomplete YES 7/17/2003 Incomplete due to missing page 1. 9294 Non Compliance [2] Initial GFE 7/17/2003 Critical Date not within 3 days of Initial Application Date 9294 Non Compliance [2] Initial TIL 7/17/2003 Critical Date not within 3 days of Initial Application Date 9295 Critical Compliance [3] Finance Charge Finance charges under An action under 6/16/2003 underdisclosed >$35 disclosed by $1,276.61 GAFLA must be for Refinance which exceeds the $35 brought within for refinance five years transactions TIL after the date Itemization did not of the first disclose settlement scheduled fees: Closing fee of payment by the $1,500.00 as prepaid borrower under finance charge. the home loan. Specifically for provision prohibiting mandatory arbitration, GAFLA provides that any mandatory arbitration is deemed unconscionable and void. // APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. 9295 Critical Compliance [3] Home Loan Home Loan Provision: An action under 6/16/2003 Provision Exception Mandatory Arbitration State law must Provision found in be brought file. State law within five prohibits mandatory years after the arbitration clause on date of the XXXXX home loans. first scheduled payment by the borrower under the home loan. Specifically for provision prohibiting mandatory arbitration, State law provides that any mandatory arbitration is deemed unconscionable and void. // APR/Finance Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. 9295 Critical Compliance [3] TIL Incomplete Final TIL incomplete TESTED 6/16/2003 due to signed and dated estimated copy 9295 Non Compliance [2] State - Missing 6/16/2003 Critical Affidavit of Borrower Under Residential Mortgage Act 9295 Non Compliance [2] State - Missing 6/16/2003 Critical Waiver of Borrower's Rights 9297 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 6/18/2003 underdisclosed >$35 disclosed $75.03 which Charge - 1yr for Refinance exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable rescindable to determine source of transactions. under disclosure due to Unlimited as a missing itemization of defense to amount finance. foreclosure. Assignee liability. The loan is outside the SOL. 9297 Non Compliance [2] Affiliated 6/18/2003 Critical Business Doc Missing 9298 Critical Compliance [3] TIL Incomplete The TIL is incomplete NO 9/12/2003 due to the APR, Finance Charge, Amount Financed, Total of Payments, and Your Payment Schedule Will Be is marked estimate. 9299 Critical Compliance [3] APR Tolerance APR under disclosed by APR/Finance 10/15/2003 UnderDisclosed 0.125 .1359 which exceeds the Charge - 1yr .125 tolerance. affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. 9299 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 10/15/2003 underdisclosed >$35 disclosed by $787.53 Charge - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing TIL itemization defense to of amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 9299 Critical Compliance [3] TIL Incomplete The TIL is incomplete YES 10/15/2003 due to the APR, Finance Charge, Amount Financed and Total of Payments marked estimate. 9299 Non Compliance [2] Initial GFE 10/15/2003 Critical Date not within 3 days of Initial Application Date 9299 Non Compliance [2] Initial TIL 10/15/2003 Critical Date not within 3 days of Initial Application Date 9300 Critical Compliance [3] State Late Late charge fee of 5% 9/18/2006 Charge Not Standard exceeds the max allowed of 4% for the XXXXX. 9300 Non Compliance [2] State - Missing 9/18/2006 Critical Anti-Coercion Notice 9300 Non Compliance [2] State - Missing 9/18/2006 Critical Choice of Attorney disclosure 9301 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 9/29/2005 underdisclosed >$35 disclosed by $489.99 Charge - 1yr for Refinance which exceeds the $35 affirmative, for refinances. TIL 3yrs for itemization did not rescindable disclose Administration transactions. fee in the amount of Unlimited as a $250, Closing fee for defense to $225 and Courier fee foreclosure. for $15 as prepaid Assignee finance charge. liability. The loan is outside the SOL. 9301 Critical Credit [3] Credit Report 9/29/2005 Missing 9301 Non Compliance [2] Credit Score 9/29/2005 Critical Disclosure Not Present 9301 Non Compliance [2] State - Missing 9/29/2005 Critical Description of Underwriting Criteria and Required Documentation 9302 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 11/28/2006 underdisclosed >$100 disclosed by $163.31 Charge - 1yr for Purchase which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 9302 Critical Compliance [3] TIL Incomplete Final TIL incomplete NO 11/28/2006 due to missing borrower signature, date and page 2 of 2 9302 Critical Credit [3] Credit Report 11/28/2006 Missing 9302 Non Compliance [2] Credit Score 11/28/2006 Critical Disclosure Not Present 9302 Non Compliance [2] Initial GFE 11/28/2006 Critical Missing 9302 Non Compliance [2] Initial TIL 11/28/2006 Critical Missing 9302 Non Compliance [2] State - Missing 11/28/2006 Critical Appraisal Notice 9302 Non Compliance [2] State - Missing 11/28/2006 Critical Authorization to Complete Blank Spaces 9303 Critical Credit [3] MI Missing Case Query 4/24/2005 results provided indicate UFMIP was paid, FHA loan, missing MIC. 9304 Critical Compliance [3] TIL Missing YES 8/26/2003 9305 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 8/18/2003 underdisclosed >$35 disclosed by $284.00 Charge - 1yr for Refinance which exceeds the $35 affirmative, for refinances. TIL 3yrs for itemization did not rescindable disclose an Appraisal transactions. fee $275.00 and credit Unlimited as a report fee $9.00 as defense to prepaid finance charge. foreclosure. Assignee liability. The loan is outside the SOL. 9305 Non Compliance [2] State - Missing 8/18/2003 Critical Rate Lock 9307 Non Compliance [2] Affiliated 1/26/2004 Critical Business Doc Missing 9307 Non Compliance [2] HMDA-reportable 1/26/2004 Critical rate spread (1/1/04- 10/1/09) 9307 Non Compliance [2] Initial GFE 1/26/2004 Critical Date not within 3 days of Initial Application Date 9307 Non Compliance [2] Initial TIL 1/26/2004 Critical Date not within 3 days of Initial Application Date 9308 Non Compliance [2] HMDA-reportable 1/12/2004 Critical rate spread (1/1/04- 10/1/09) 9309 Critical Compliance [3] APR Tolerance APR under disclosed by APR/Finance 12/17/2003 UnderDisclosed 0.125 .1466 which exceeds the Charge - 1yr .125 tolerance. affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. 9309 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 12/17/2003 underdisclosed >$35 disclosed by $323.95 Charge - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 9310 Non Compliance [2] Initial GFE 1/5/2004 Critical Missing 9310 Non Compliance [2] Initial TIL 1/5/2004 Critical Date not within 3 days of Initial Application Date 9310 Non Compliance [2] State - Missing 1/5/2004 Critical Borrower Information Document 9311 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 12/15/2003 underdisclosed >$35 disclosed by $1577.43 Charge - 1yr for Refinance which exceeds the $35 affirmative, for refinances. TIL 3yrs for itemization did not rescindable disclose flood cert of transactions. $9, broker fee of $500, Unlimited as a processing fee of $648, defense to and underwriting fee to foreclosure. broker of $350 as Assignee prepaid finance liability. The charges. loan is outside the SOL. 9311 Critical Credit [3] Credit Report 12/15/2003 Missing 9311 Critical Credit [3] Final 12/15/2003 Application Missing 9311 Critical Credit [3] Missing Initial 12/15/2003 Application 9311 Non Compliance [2] Initial GFE 12/15/2003 Critical Date not within 3 days of Initial Application Date 9311 Non Compliance [2] Initial TIL 12/15/2003 Critical Date not within 3 days of Initial Application Date 9311 Non Compliance [2] State - Missing 12/15/2003 Critical Affidavit of Borrower Under Residential Mortgage Act 9311 Non Compliance [2] State - Missing 12/15/2003 Critical Application Disclosure 9311 Non Compliance [2] State - Missing 12/15/2003 Critical GA Foreclosure Disclosure / Notice Pursuant To O.C.G.A. Section 7-1 9311 Non Compliance [2] State - Missing 12/15/2003 Critical Right to Select Attorney Disclosure 9312 Critical Compliance [3] ROR Violation ROR executed by ROR - 3yrs for 9/30/2004 Funding date is prior borrowers 9/30/04 with rescindable to or equals the ROR expiration of transactions. End Date rescission period noted The loan is as 10/04/04. HUD outside the reflects a funding date SOL. of 9/30/04, equal to the rescission period execution date, and 1 day of interest was collected which coincides with a 9/30/04 funding date. 9312 Non Compliance [2] HMDA-reportable 9/30/2004 Critical rate spread (1/1/04- 10/1/09) 9313 Critical Compliance [3] APR Tolerance APR under disclosed by APR/Finance 12/19/2003 UnderDisclosed 0.125 .1734 which exceeds the Charge - 1yr .125 tolerance. affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. 9313 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 12/19/2003 underdisclosed >$35 disclosed by $309.05 Charge - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to prepaid finance foreclosure. charges. Assignee liability. The loan is outside the SOL. 9313 Critical Credit [3] Final 12/19/2003 Application Missing 9313 Critical Credit [3] Missing Initial 12/19/2003 Application 9313 Non Compliance [2] State - Missing 12/19/2003 Critical Anti-Coercion Disclosure / Notice of Choice of Agent or Insurer 9314 Critical Credit [3] Credit Report 1/12/2004 Missing 9314 Critical Credit [3] Final 1/12/2004 Application Missing 9314 Critical Credit [3] Missing Initial 1/12/2004 Application 9316 Critical Compliance [3] TIL Missing YES 2/13/2004 9316 Critical Credit [3] Final 2/13/2004 Application Missing 9316 Critical Credit [3] Missing Initial 2/13/2004 Application 9316 Non Compliance [2] Initial GFE 2/13/2004 Critical Date not within 3 days of Initial Application Date 9316 Non Compliance [2] Initial TIL 2/13/2004 Critical Date not within 3 days of Initial Application Date 9317 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 2/19/2004 underdisclosed >$35 disclosed by $73.26 Charge - 1yr for Refinance which exceeds the $35 affirmative, for refinances. TIL 3yrs for itemization did not rescindable disclose a wire fee of transactions. $25, flood cert fee of Unlimited as a $9, and credit report defense to fee of $29 as prepaid foreclosure. finance charges. Assignee liability. The loan is outside the SOL. 9317 Critical Credit [3] Final 2/19/2004 Application Missing 9317 Critical Credit [3] Missing Initial 2/19/2004 Application 9317 Non Compliance [2] State - Missing 2/19/2004 Critical Affidavit of Borrower Under Residential Mortgage Act 9317 Non Compliance [2] State - Missing 2/19/2004 Critical GA Foreclosure Disclosure / Notice Pursuant To O.C.G.A. Section 7-1 9317 Non Compliance [2] State - Missing 2/19/2004 Critical Right to Select Attorney Disclosure 9318 Critical Compliance [3] TIL Missing YES 3/26/2004 9318 Critical Credit [3] Final 3/26/2004 Application Missing 9318 Critical Credit [3] Missing Initial 3/26/2004 Application 9319 Non Compliance [2] State - Missing 4/7/2004 Critical Anti-Coercion Notice 9319 Non Compliance [2] State - Missing 4/7/2004 Critical Broker Agreement 9319 Non Compliance [2] State - Missing 4/7/2004 Critical Lock In Agreement 9319 Non Compliance [2] State - Missing 4/7/2004 Critical Mortgage Loan Commitment 9319 Non Compliance [2] State - Missing 4/7/2004 Critical Pre-Application Dislcosure 9320 Non Compliance [2] State - Missing 4/22/2004 Critical Mortgage Loan Commitment 9320 Non Compliance [2] State - Missing 4/22/2004 Critical Pre-Application Dislcosure 9321 Critical Credit [3] Final 5/14/2004 Application Missing 9321 Critical Credit [3] Missing Initial 5/14/2004 Application 9321 Non Compliance [2] Initial GFE 5/14/2004 Critical Missing 9321 Non Compliance [2] Initial TIL 5/14/2004 Critical Missing 9322 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 4/26/2004 underdisclosed >$35 disclosed by $805 which Charge - 1yr for Refinance exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 9322 Critical Credit [3] Credit Report 4/26/2004 Missing 9322 Non Compliance [2] Affiliated 4/26/2004 Critical Business Doc Missing 9323 Non Compliance [2] State - Missing 6/8/2004 Critical Application Disclosure 9323 Non Compliance [2] State - Missing 6/8/2004 Critical Licensee Name Number and NMLS Unique Identifier on the application 9323 Non Compliance [2] State - Missing 6/8/2004 Critical Rate Lock 9324 Non Compliance [2] HMDA-reportable 6/29/2004 Critical rate spread (1/1/04- 10/1/09) 9324 Non Compliance [2] State - Missing 6/29/2004 Critical Anti-Coercion Disclosure / Notice of Choice of Agent or Insurer 9325 Critical Credit [3] Appraisal 7/12/2004 Missing 9325 Critical Credit [3] Mortgage/DOT Mortgage is 7/12/2004 Incomplete Incomplete due to missing Notary acknowledgment date. 9325 Non Compliance [2] Affiliated 7/12/2004 Critical Business Doc Missing 9325 Non Compliance [2] HMDA-reportable 7/12/2004 Critical rate spread (1/1/04- 10/1/09) 9326 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 7/2/2004 underdisclosed >$35 disclosed by $54.01 Charge - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing TIL itemization defense to of amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 9326 Critical Credit [3] Final 7/2/2004 Application Missing 9326 Critical Credit [3] Missing Initial 7/2/2004 Application 9326 Non Compliance [2] State - Missing 7/2/2004 Critical Notice of Right to Select Attorney 9327 Critical Compliance [3] TIL Missing NO 8/24/2004 9327 Non Compliance [2] State - Missing 8/24/2004 Critical Commitment Letter 9329 Critical Credit [3] Final 8/23/2004 Application Missing 9329 Critical Credit [3] Missing Initial 8/23/2004 Application 9329 Non Compliance [2] HMDA-reportable 8/23/2004 Critical rate spread (1/1/04- 10/1/09) 9330 Non Compliance [2] State - Missing 10/28/2004 Critical Agency to Receive Borrower Complaints 9330 Non Compliance [2] State - Missing 10/28/2004 Critical Mortgage Broker Fee Agreement for Financial Services 9331 Non Compliance [2] HMDA-reportable 10/20/2004 Critical rate spread (1/1/04- 10/1/09) 9331 Non Compliance [2] State - Missing 10/20/2004 Critical cautionary notice pursuant to AL Code Section 5-19-6(a) on Note 9333 Non Compliance [2] State - Missing 12/2/2004 Critical Lock In Agreement 9334 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 1/15/2005 underdisclosed >$100 disclosed by $875.64 Charge - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine the reason transactions. for the under Unlimited as a disclosure due to defense to missing the itemization foreclosure. of amount financed. Assignee liability. The loan is outside the SOL. 9334 Critical Credit [3] Credit Report 1/15/2005 Missing 9334 Critical Credit [3] Final 1/15/2005 Application Missing 9334 Critical Credit [3] Missing Initial 1/15/2005 Application 9334 Non Compliance [2] State - Missing 1/15/2005 Critical Application Addedum stating applicant, if married, may apply for a separate account 9334 Non Compliance [2] State - Missing 1/15/2005 Critical Comparison of Sample Mortgage Features: Typical Mortgage 9334 Non Compliance [2] State - Missing 1/15/2005 Critical DRE Advance Fee Agreement 9334 Non Compliance [2] State - Missing 1/15/2005 Critical Finance Lender Information Disclosure 9334 Non Compliance [2] State - Missing 1/15/2005 Critical Impound Authorization Disclosure 9334 Non Compliance [2] State - Missing 1/15/2005 Critical Interim Interest Disclosure 9334 Non Compliance [2] State - Missing 1/15/2005 Critical Loan Commitiment 9334 Non Compliance [2] State - Missing 1/15/2005 Critical Mortgage Broker Agreement 9334 Non Compliance [2] State - Missing 1/15/2005 Critical Mortgage Loan Disclosure Statement (DRE) 9335 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 2/3/2005 underdisclosed >$100 disclosed by $124.35 Charge - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 9335 Non Compliance [2] HMDA-reportable 2/3/2005 Critical rate spread (1/1/04- 10/1/09) 9335 Non Compliance [2] State - Missing 2/3/2005 Critical Mortgage Originator Dislcosure 9336 Critical Compliance [3] APR Tolerance APR under disclosed by APR/Finance 1/28/2005 UnderDisclosed 0.25 1.1986 which exceeds Charge - 1yr the .125 tolerance. affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. 9336 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 1/28/2005 underdisclosed >$100 disclosed by $39,448.68 Charge - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. It rescindable appears a lower Index transactions. was used. The lowest Unlimited as a Index available in our defense to look-back period is foreclosure. 5.4254%. Assignee liability. The loan is outside the SOL. 9336 Non Compliance [2] HMDA-reportable 1/28/2005 Critical rate spread (1/1/04- 10/1/09) 9337 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 2/16/2005 underdisclosed >$100 disclosed by $252.99 Charge - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Closing rescindable Instructions did not transactions. disclose settlement Unlimited as a fees: Closing defense to Settlement Fee $250.00 foreclosure. as prepaid finance Assignee charges. liability. The loan is outside the SOL. 9339 Critical Compliance [3] HUD-1 HUD-1 incomplete due to NO 5/31/2005 Incomplete reflecting a funding date of 5/13/2005, however, only 1 day of interest was collected which coincides with a 5/31/2005 funding date. 9339 Critical Credit [3] Application Final 5/31/2005 Incomplete application incomplete due to missing pages 2 and 3. 9340 Non Compliance [2] HMDA-reportable 2/23/2005 Critical rate spread (1/1/04- 10/1/09) 9341 Critical Compliance [3] TIL Incomplete Final TIL Incomplete NO 3/31/2005 due to missing borrower signature. 9341 Non Compliance [2] Credit Score 3/31/2005 Critical Disclosure Not Present 9342 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 6/8/2005 underdisclosed >$100 disclosed by $1,205.54 Charge - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 9344 Non Compliance [2] HMDA-reportable 4/15/2005 Critical rate spread (1/1/04- 10/1/09) 9345 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 8/5/2005 underdisclosed >$100 disclosed by $598.90 Charge - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 9345 Non Compliance [2] Initial GFE 8/5/2005 Critical Date not within 3 days of Initial Application Date 9345 Non Compliance [2] Initial TIL 8/5/2005 Critical Date not within 3 days of Initial Application Date 9345 Non Compliance [2] State - Missing 8/5/2005 Critical Broker Agreement / Mortgage Loan Origination Agreement 9345 Non Compliance [2] State - Missing 8/5/2005 Critical cautionary notice pursuant to AL Code Section 5-19-6(a) on Note 9346 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 6/16/2005 underdisclosed >$100 disclosed by $313.03 Charge - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing TIL itemization defense to of amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 9347 Non Compliance [2] Affiliated 5/11/2005 Critical Business Doc Missing 9347 Non Compliance [2] State - Missing 5/11/2005 Critical Finance Lender Information Disclosure 9347 Non Compliance [2] State - Missing 5/11/2005 Critical Hazard Insurance Disclosure 9347 Non Compliance [2] State - Missing 5/11/2005 Critical Interim Interest Disclosure 9347 Non Compliance [2] State - Missing 5/11/2005 Critical Mortgage Broker Agreement 9348 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 5/10/2005 underdisclosed >$100 disclosed by $600.08 Charge - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to TIL. foreclosure. Assignee liability. The loan is outside the SOL. 9348 Non Compliance [2] State - Missing 5/10/2005 Critical Agency to Receive Borrower Complaints 9348 Non Compliance [2] State - Missing 5/10/2005 Critical Notice to Cosigner 9349 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 5/19/2005 underdisclosed >$100 disclosed by $15,732.79 Charge - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. It rescindable appears that the transactions. Lender's TIL was Unlimited as a calculated using a defense to lower Index than the foreclosure. 3.5987% that is Assignee available within the liability. The look-back period. loan is outside the SOL. 9350 Critical Credit [3] Escrow Holdback HUD line 1112 5/20/2005 reflects $20,400 escrow hold back for repairs. Escrow agreement is in file 9350 Non Compliance [2] HMDA-reportable 5/20/2005 Critical rate spread (1/1/04- 10/1/09) 9351 Critical Compliance [3] ROR Missing ROR - 3yrs for 5/25/2005 rescindable transactions. The loan is outside the SOL. 9351 Critical Credit [3] Escrow Holdback Line item 105 5/25/2005 reflects a $65000 repair escrow. 9355 Critical Compliance [3] ROR Violation ROR executed by ROR - 3yrs for 8/23/2005 Funding date is prior borrowers 8/23/05 with rescindable to or equals the ROR expiration of transactions. End Date rescission period noted The loan is as 8/29/05. HUD outside the reflects a funding date SOL. of 8/29/05. 9355 Non Compliance [2] HMDA-reportable 8/23/2005 Critical rate spread (1/1/04- 10/1/09) 9355 Non Compliance [2] Initial GFE 8/23/2005 Critical Date not within 3 days of Initial Application Date 9355 Non Compliance [2] Initial TIL 8/23/2005 Critical Date not within 3 days of Initial Application Date 9355 Non Compliance [2] State - Missing 8/23/2005 Critical cautionary notice pursuant to AL Code Section 5-19-6(a) on Note 9357 Non Compliance [2] HMDA-reportable 6/17/2005 Critical rate spread (1/1/04- 10/1/09) 9357 Non Compliance [2] State - Missing 6/17/2005 Critical Mortgage Loan Commitment 9358 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 7/18/2005 underdisclosed >$35 disclosed by $526.06 Charge - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. // ROR - 3yrs for rescindable transactions. The loan is outside the SOL. 9358 Critical Compliance [3] ROR Missing APR/Finance 7/18/2005 Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. // ROR - 3yrs for rescindable transactions. The loan is outside the SOL. 9358 Critical Credit [3] Final 7/18/2005 Application Missing 9359 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 7/19/2006 underdisclosed >$100 disclosed by $127.95 Charge - 1yr for Purchase which exceeds the affirmative, $100.00 tolerance for 3yrs for Purchase transactions. rescindable Unable to determine the transactions. reason for the under Unlimited as a disclosure due to defense to missing the itemization foreclosure. of amount financed. Assignee liability. The loan is outside the SOL. 9360 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 6/23/2005 underdisclosed >$100 disclosed by $10,518.99 Charge - 1yr for Purchase which exceeds the affirmative, $100.00 tolerance for 3yrs for Purchase transactions. rescindable Closing instructions transactions. indicate the Index used Unlimited as a was 3.85%. The closest defense to Index available in our foreclosure. look-back period is Assignee 3.6125%. liability. The loan is outside the SOL. 9360 Critical Credit [3] Missing Initial 6/23/2005 Application 9360 Non Compliance [2] Credit Score 6/23/2005 Critical Disclosure Not Present 9360 Non Compliance [2] Initial GFE 6/23/2005 Critical Missing 9360 Non Compliance [2] Initial TIL 6/23/2005 Critical Missing 9360 Non Compliance [2] State - Missing 6/23/2005 Critical Commercially Reasonable Means or Mechanism Worksheet / Ability to Repay 9361 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 6/20/2005 underdisclosed >$100 disclosed by $327.26 Charge - 1yr for Purchase which exceeds the $100 affirmative, for purchase. TIL 3yrs for Itemization did not rescindable disclose settlement transactions. fees: wire fee $12, Unlimited as a Courier fee $25.00 and defense to Misc title $50 as foreclosure. prepaid finance Assignee charges. No other liability. The differences were noted. loan is outside the SOL. 9363 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 8/8/2005 underdisclosed >$100 disclosed by $428.24 Charge - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing TIL itemization defense to of amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 9363 Critical Credit [3] Missing Initial 8/8/2005 Application 9363 Non Compliance [2] Affiliated 8/8/2005 Critical Business Doc Missing 9363 Non Compliance [2] State - Missing 8/8/2005 Critical Mortgage Originator Dislcosure 9363 Non Compliance [2] State - Missing 8/8/2005 Critical Right to Choose Insurance Provider 9364 Critical Compliance [3] TIL Missing NO 2/16/2006 9364 Non Compliance [2] Initial GFE 2/16/2006 Critical Missing 9364 Non Compliance [2] Initial TIL 2/16/2006 Critical Missing 9365 Non Compliance [2] State - Missing 12/22/2005 Critical Broker Agreement 9366 Non Compliance [2] HMDA-reportable 7/29/2005 Critical rate spread (1/1/04- 10/1/09) 9367 Non Compliance [2] State - Missing 8/11/2005 Critical GA Foreclosure Disclosure / Notice Pursuant To O.C.G.A. Section 7-1 9370 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 10/7/2005 underdisclosed >$100 disclosed by $413.67 Charge - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 9370 Non Compliance [2] Initial TIL 10/7/2005 Critical Date not within 3 days of Initial Application Date 9370 Non Compliance [2] State - Missing 10/7/2005 Critical cautionary notice pursuant to AL Code Section 5-19-6(a) on Note 9371 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 8/24/2005 underdisclosed >$35 disclosed by $403.18 Charge - 1yr for Refinance which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. TIL rescindable itemization did not transactions. disclose a closing Unlimited as a attorney fee of $400 as defense to a prepaid finance foreclosure. charge. Assignee liability. The loan is outside the SOL. 9371 Critical Credit [3] Mortgage/DOT Mortgage is 8/24/2005 Incomplete incomplete due to missing notary date. 9371 Non Compliance [2] State - Missing 8/24/2005 Critical Mortgage Originator Dislcosure 9372 Non Credit [2] Combined Orig 8/22/2005 Critical LTV >100% 9373 Critical Compliance [3] HUD-1 Missing NO 6/12/2009 9373 Critical Compliance [3] TIL Missing NO 6/12/2009 9375 Non Compliance [2] State - Missing 9/20/2005 Critical Pre-Application Dislcosure 9376 Non Compliance [2] HMDA-reportable 9/12/2005 Critical rate spread (1/1/04- 10/1/09) 9376 Non Compliance [2] Initial GFE 9/12/2005 Critical Date not within 3 days of Initial Application Date 9376 Non Compliance [2] Initial TIL 9/12/2005 Critical Date not within 3 days of Initial Application Date 9377 Non Compliance [2] State - Missing 9/9/2005 Critical Application Disclosure / Advance Fee Agreement 9377 Non Compliance [2] State - Missing 9/9/2005 Critical Appraisal Notice 9378 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 11/4/2005 underdisclosed >$100 disclosed by $347.94 Charge - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 9378 Non Compliance [2] Initial GFE 11/4/2005 Critical Date not within 3 days of Initial Application Date 9378 Non Compliance [2] Initial TIL 11/4/2005 Critical Date not within 3 days of Initial Application Date 9378 Non Compliance [2] State - Missing 11/4/2005 Critical Affidavit of Borrower Under Residential Mortgage Act 9378 Non Compliance [2] State - Missing 11/4/2005 Critical Application Disclosure 9378 Non Compliance [2] State - Missing 11/4/2005 Critical GA Foreclosure Disclosure / Notice Pursuant To O.C.G.A. Section 7-1 9379 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 10/8/2005 underdisclosed >$100 disclosed by $3,055.81 Charge - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine the reason transactions. for the under Unlimited as a disclosure due to defense to missing the itemization foreclosure. of amount financed. Assignee liability. The loan is outside the SOL. 9379 Non Compliance [2] HMDA-reportable 10/8/2005 Critical rate spread (1/1/04- 10/1/09) 9379 Non Compliance [2] State - Missing 10/8/2005 Critical Broker Agreement 9379 Non Compliance [2] State - Missing 10/8/2005 Critical Lock In Agreement 9379 Non Compliance [2] State - Missing 10/8/2005 Critical Notice of Material Change of Mortgage Loan Terms 9379 Non Compliance [2] State - Missing 10/8/2005 Critical Notice to Purchaser- Mortgagor 9379 Non Compliance [2] State - Missing 10/8/2005 Critical Pre-Application Dislcosure 9381 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 2/16/2006 underdisclosed >$35 disclosed by $993 which Charge - 1yr for Refinance exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 9381 Non Compliance [2] State - Missing 2/16/2006 Critical Mortgage Originator Dislcosure 9382 Non Compliance [2] Initial GFE 12/21/2005 Critical Date not within 3 days of Initial Application Date 9382 Non Compliance [2] Initial TIL 12/21/2005 Critical Date not within 3 days of Initial Application Date 9382 Non Compliance [2] State - Missing 12/21/2005 Critical Application Disclosure 9382 Non Compliance [2] State - Missing 12/21/2005 Critical Commitment Letter 9382 Non Compliance [2] State - Missing 12/21/2005 Critical or Incomplete Variable Rate Disclosure 9383 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 11/29/2005 underdisclosed >$35 disclosed by $502.60 Charge - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. // ROR - 3yrs for rescindable transactions. The loan is outside the SOL. 9383 Critical Compliance [3] ROR Violation ROR executed by APR/Finance 11/29/2005 Funding date is prior borrowers 11/29/2005 Charge - 1yr to or equals the ROR with expiration of affirmative, End Date rescission period noted 3yrs for as 12/5/2005. HUD rescindable reflects a funding date transactions. of 12/5/2005, equal to Unlimited as a the rescission period defense to expiration date, and 27 foreclosure. days of interest was Assignee collected which liability. The coincides with a loan is outside 12/5/2005 funding date. the SOL. // ROR - 3yrs for rescindable transactions. The loan is outside the SOL. 9383 Non Compliance [2] HMDA-reportable 11/29/2005 Critical rate spread (1/1/04- 10/1/09) 9383 Non Compliance [2] State - Missing 11/29/2005 Critical Affidavit of Borrower Under Residential Mortgage Act 9383 Non Compliance [2] State - Missing 11/29/2005 Critical GA Foreclosure Disclosure / Notice Pursuant To O.C.G.A. Section 7-1 9384 Non Compliance [2] Affiliated 2/22/2006 Critical Business Doc Missing 9385 Critical Credit [3] Credit Report 11/2/2005 Missing 9385 Non Compliance [2] State - Missing 11/2/2005 Critical Notice to Purchaser- Mortgagor 9385 Non Compliance [2] State - Missing 11/2/2005 Critical Pre-Application Dislcosure 9385 Non Credit [2] Combined Orig 11/2/2005 Critical LTV >100% 9386 Critical Credit [3] Missing Initial 11/9/2005 Application 9387 Non Compliance [2] HMDA-reportable 11/10/2005 Critical rate spread (1/1/04- 10/1/09) 9388 Critical Compliance [3] TIL Missing NO 3/27/2007 9388 Non Compliance [2] Initial GFE 3/27/2007 Critical Date not within 3 days of Initial Application Date 9388 Non Compliance [2] Initial TIL 3/27/2007 Critical Date not within 3 days of Initial Application Date 9388 Non Compliance [2] State - Missing 3/27/2007 Critical Anti-Coercion Disclosure / Notice of Choice of Agent or Insurer 9388 Non Compliance [2] State - Missing 3/27/2007 Critical Broker Agreement / Mortgage Loan Origination Agreement 9388 Non Compliance [2] State - Missing 3/27/2007 Critical cautionary notice pursuant to AL Code Section 5-19-6(a) on Note 9390 Non Compliance [2] HMDA-reportable 1/17/2006 Critical rate spread (1/1/04- 10/1/09) 9391 Non Compliance [2] Initial GFE 12/2/2005 Critical Date not within 3 days of Initial Application Date 9391 Non Compliance [2] Initial TIL 12/2/2005 Critical Date not within 3 days of Initial Application Date 9392 Non Compliance [2] State - Missing 11/23/2005 Critical GA Foreclosure Disclosure / Notice Pursuant To O.C.G.A. Section 7-1 9393 Non Compliance [2] Initial GFE 11/30/2005 Critical Date not within 3 days of Initial Application Date 9393 Non Compliance [2] Initial TIL 11/30/2005 Critical Date not within 3 days of Initial Application Date 9393 Non Compliance [2] State - Missing 11/30/2005 Critical Anti-Coercion Disclosure / Notice of Choice of Agent or Insurer 9394 Non Compliance [2] State - Missing 12/15/2005 Critical Licensee Name Number and NMLS Unique Identifier on the application 9394 Non Compliance [2] State - Missing 12/15/2005 Critical Rate Lock 9394 Non Compliance [2] State - Missing 12/15/2005 Critical Title Insurance Notice 9395 Critical Credit [3] Credit Report 2/10/2006 Missing 9396 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 2/13/2006 underdisclosed >$35 disclosed by $491.78 Charge - 1yr for Refinance which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing TIL itemization defense to of amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 9396 Non Compliance [2] HMDA-reportable 2/13/2006 Critical rate spread (1/1/04- 10/1/09) 9397 Non Compliance [2] HMDA-reportable 12/29/2005 Critical rate spread (1/1/04- 10/1/09) 9399 Critical Compliance [3] TIL Missing NO 12/20/2006 9399 Non Compliance [2] State - Missing 12/20/2006 Critical Pre-Application Dislcosure 9400 Non Compliance [2] State - Missing 12/27/2005 Critical Notice of Material Change of Mortgage Loan Terms 9400 Non Compliance [2] State - Missing 12/27/2005 Critical Notice to Purchaser- Mortgagor 9401 Critical Compliance [3] ROR Violation ROR executed by the ROR - 3yrs for 1/24/2006 Funding date is prior borrower 1/24/2006 with rescindable to or equals the ROR a expiration of transactions. End Date rescission period noted The loan is as 1/27/2006. HUD outside the reflects a funding date SOL. of 1/24/2006, equal to the rescission expiration date and 8 days of interest was collected which coincides with a 1/24/2006 funding date. 9401 Non Compliance [2] Initial GFE 1/24/2006 Critical Date not within 3 days of Initial Application Date 9401 Non Compliance [2] Initial TIL 1/24/2006 Critical Date not within 3 days of Initial Application Date 9403 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 2/6/2006 underdisclosed >$35 disclosed by $481.10 Charge - 1yr for Refinance which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing TIL itemization defense to of amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 9403 Non Compliance [2] HMDA-reportable 2/6/2006 Critical rate spread (1/1/04- 10/1/09) 9404 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 2/17/2006 underdisclosed >$35 disclosed by $132.82 Charge - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine the reason transactions. for the under Unlimited as a disclosure due to defense to missing the itemization foreclosure. of amount financed. Assignee liability. The loan is outside the SOL // ROR Form - Because this issue is not uniformly settled among the circuit courts, the continuing risk that the borrower may have an extended right to rescind (3 additional years) if a creditor uses the incorrect Model Form remains. Because of this uncertainty, we continue to recommend that creditors use Model Form H-8 only for refinances involving a new creditor and Model Form H-9 for refinances involving the same creditor. The loan is outside the SOL. 9404 Critical Compliance [3] ROR Incorrect ROR incorrect form used APR/Finance 2/17/2006 Form - Lender to for lender to lender Charge - 1yr Lender Not On H9/G9 refinance, H9 or G9 affirmative, form not used. 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL // ROR Form - Because this issue is not uniformly settled among the circuit courts, the continuing risk that the borrower may have an extended right to rescind (3 additional years) if a creditor uses the incorrect Model Form remains. Because of this uncertainty, we continue to recommend that creditors use Model Form H-8 only for refinances involving a new creditor and Model Form H-9 for refinances involving the same creditor. The loan is outside the SOL. 9404 Non Compliance [2] State - Missing 2/17/2006 Critical cautionary notice pursuant to AL Code Section 5-19-6(a) on Note 9406 Non Compliance [2] HMDA-reportable 2/8/2006 Critical rate spread (1/1/04- 10/1/09) 9408 Non Compliance [2] Affiliated 2/21/2006 Critical Business Doc Missing 9409 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 2/22/2006 underdisclosed >$35 disclosed by $227.87 Charge - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine the reason transactions. for the under Unlimited as a disclosure due to defense to missing the itemziation foreclosure. of amount financed. Assignee liability. The loan is outside the SOL. 9410 Non Compliance [2] Affiliated 5/24/2006 Critical Business Doc Missing 9411 Critical Compliance [3] HUD-1 HUD-1 is incomplete due YES 2/24/2006 Incomplete to missing borrower signature and date. 9411 Non Compliance [2] Credit Score 2/24/2006 Critical Disclosure Not Present 9412 Non Compliance [2] HMDA-reportable 3/1/2006 Critical rate spread (1/1/04- 10/1/09) 9412 Non Compliance [2] State - Missing 3/1/2006 Critical cautionary notice pursuant to AL Code Section 5-19-6(a) on Note 9413 Critical Compliance [3] Finance Charge Finance charges APR/Finance 2/27/2006 underdisclosed >$100 underdisclosed 427.77 Charge - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable rescindable to determine due to transactions. missing itemization. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. 9413 Non Compliance [2] HMDA-reportable 2/27/2006 Critical rate spread (1/1/04- 10/1/09) 9414 Non Compliance [2] State - Missing 4/6/2006 Critical Anti-Coercion Notice 9414 Non Compliance [2] State - Missing 4/6/2006 Critical Oral Modifications of Credit Agreements / Confirmation of Statements on Note 9416 Critical Compliance [3] TIL Missing NO 3/29/2007 9416 Critical Credit [3] Initial 3/29/2007 Application Unsigned 9418 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 5/25/2006 underdisclosed >$100 disclosed by $3,994.08 Charge - 1yr for Purchase which exceeds the $100 affirmative, tolerance for Purchase 3yrs for transactions. Closing rescindable instructions indicate transactions. the Index used was Unlimited as a 6.277%. The closest defense to Index available in our foreclosure. look-back period is Assignee 6.4015%. liability. The loan is outside the SOL. 9418 Non Compliance [2] State - Missing 5/25/2006 Critical Mortgage Originator Dislcosure 9418 Non Compliance [2] State - Missing 5/25/2006 Critical Right to Choose Insurance Provider 9419 Critical Compliance [3] TIL Missing NO 6/21/2007 9419 Non Compliance [2] State - Missing 6/21/2007 Critical Broker Agreement / Mortgage Loan Origination Agreement 9419 Non Compliance [2] State - Missing 6/21/2007 Critical cautionary notice pursuant to AL Code Section 5-19-6(a) on Note 9420 Non Compliance [2] HMDA-reportable 4/25/2006 Critical rate spread (1/1/04- 10/1/09) 9420 Non Compliance [2] State - Missing 4/25/2006 Critical Mortgage Loan Commitment 9422 Non Compliance [2] State - Missing 5/31/2006 Critical Oral Modifications of Credit Agreements / Confirmation of Statements on Note 9423 Critical Credit [3] Final 5/11/2006 Application Missing 9423 Critical Credit [3] Missing Initial 5/11/2006 Application 9423 Non Compliance [2] Initial GFE 5/11/2006 Critical Missing 9423 Non Compliance [2] Initial TIL 5/11/2006 Critical Missing 9423 Non Compliance [2] State - Missing 5/11/2006 Critical Amortization Information Disclosure 9423 Non Compliance [2] State - Missing 5/11/2006 Critical Anti-Coercion Notice 9423 Non Compliance [2] State - Missing 5/11/2006 Critical Choice of Attorney disclosure 9424 Critical Compliance [3] TIL Missing NO 7/24/2006 9425 Critical Compliance [3] TIL Incomplete Final TIL incomplete YES 6/21/2006 due to being illegible. 9426 Non Compliance [2] Credit Score 6/30/2006 Critical Disclosure Not Present 9426 Non Compliance [2] Initial GFE 6/30/2006 Critical Date not within 3 days of Initial Application Date 9426 Non Compliance [2] State - Missing 6/30/2006 Critical Anti-Coercion Notice 9426 Non Compliance [2] State - Missing 6/30/2006 Critical Notice to Purchaser- Mortgagor 9426 Non Compliance [2] State - Missing 6/30/2006 Critical Pre-Application Dislcosure 9427 Non Compliance [2] HMDA-reportable 7/28/2006 Critical rate spread (1/1/04- 10/1/09) 9427 Non Credit [2] Manufactured 7/28/2006 Critical (Double-Wide) 9428 Non Compliance [2] HMDA-reportable 8/25/2006 Critical rate spread (1/1/04- 10/1/09) 9428 Non Compliance [2] Initial GFE 8/25/2006 Critical Date not within 3 days of Initial Application Date 9428 Non Compliance [2] Initial TIL 8/25/2006 Critical Date not within 3 days of Initial Application Date 9429 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 7/20/2006 underdisclosed >$35 disclosed by $247.66 Charge - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine the reason transactions. for the under Unlimited as a disclosure due to defense to missing the itemization foreclosure. of amount financed. Assignee liability. The loan is outside the SOL. 9429 Critical Credit [3] Final 7/20/2006 Application Missing 9429 Critical Credit [3] Missing Initial 7/20/2006 Application 9429 Non Compliance [2] HMDA-reportable 7/20/2006 Critical rate spread (1/1/04- 10/1/09) 9429 Non Compliance [2] Initial GFE 7/20/2006 Critical Missing 9429 Non Compliance [2] Initial TIL 7/20/2006 Critical Missing 9429 Non Compliance [2] State - Missing 7/20/2006 Critical Affidavit of Borrower Under Residential Mortgage Act 9429 Non Compliance [2] State - Missing 7/20/2006 Critical GA Foreclosure Disclosure / Notice Pursuant To O.C.G.A. Section 7-1 9429 Non Compliance [2] State - Missing 7/20/2006 Critical Right to Select Attorney Disclosure 9430 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 7/28/2006 underdisclosed >$35 disclosed by $166.19 Charge - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine the reason transactions. for the under Unlimited as a disclosure due to defense to missing the itemization foreclosure. of amount financed. Assignee liability. The loan is outside the SOL. 9431 Critical Compliance [3] TIL Incomplete Final TIL Incomplete NO 8/18/2006 due to missing borrower's signature on Final TIL. 9431 Non Compliance [2] HMDA-reportable 8/18/2006 Critical rate spread (1/1/04- 10/1/09) 9432 Non Compliance [2] HMDA-reportable 10/20/2006 Critical rate spread (1/1/04- 10/1/09) 9433 Critical Compliance [3] TIL Missing NO 2/20/2009 9433 Non Compliance [2] Initial GFE 2/20/2009 Critical Date not within 3 days of Initial Application Date 9433 Non Compliance [2] Initial TIL 2/20/2009 Critical Date not within 3 days of Initial Application Date 9433 Non Compliance [2] State - Missing 2/20/2009 Critical Lock In Agreement 9433 Non Compliance [2] State - Missing 2/20/2009 Critical Notice to Purchaser- Mortgagor 9434 Critical Credit [3] Escrow Holdback HUD Line 814 9/28/2006 reflects $102,075.00 Escrow Holdback for repairs. Construction Cost is in file. 9434 Non Compliance [2] HMDA-reportable 9/28/2006 Critical rate spread (1/1/04- 10/1/09) 9435 Non Compliance [2] HMDA-reportable 8/31/2006 Critical rate spread (1/1/04- 10/1/09) 9436 Non Compliance [2] HMDA-reportable 9/25/2006 Critical rate spread (1/1/04- 10/1/09) 9436 Non Compliance [2] Initial TIL 9/25/2006 Critical Missing 9437 Non Compliance [2] Initial GFE 10/6/2006 Critical Date not within 3 days of Initial Application Date 9437 Non Compliance [2] Initial TIL 10/6/2006 Critical Date not within 3 days of Initial Application Date 9437 Non Compliance [2] State - Missing 10/6/2006 Critical Licensee Name Number and NMLS Unique Identifier on the application 9439 Non Compliance [2] State - Missing 10/11/2006 Critical Pre-Application Dislcosure 9441 Non Compliance [2] HMDA-reportable 11/21/2006 Critical rate spread (1/1/04- 10/1/09) 9441 Non Compliance [2] Initial GFE 11/21/2006 Critical Missing 9441 Non Compliance [2] State - Missing 11/21/2006 Critical Anti-Coercion Disclosure / Notice of Choice of Agent or Insurer 9442 Critical Compliance [3] TIL Incomplete Final TIL not signed by NO 10/31/2006 the borrower. 9443 Critical Compliance [3] TIL Missing NO 1/22/2008 9444 Critical Compliance [3] TIL Incomplete Final TIL is a signed NO 3/27/2007 Estimated copy. 9444 Non Compliance [2] HMDA-reportable 3/27/2007 Critical rate spread (1/1/04- 10/1/09) 9444 Non Compliance [2] State - Missing 3/27/2007 Critical Right to Choose Insurance Provider 9445 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 2/14/2007 underdisclosed >$100 disclosed by $327.41 Charge - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 9446 Critical Compliance [3] ROR Violation ROR executed by ROR - 3yrs for 11/9/2006 Funding date is prior borrowers 11/09/2006 rescindable to or equals the ROR with expiration of transactions. End Date rescission period noted The loan is as 11/14/2006. HUD outside the reflects a funding date SOL. of 11/14/2006, equal to the rescission period expiration date, and 17 days of interest was collected which coincides with a 11/14/2006 funding date. 9446 Non Compliance [2] HMDA-reportable 11/9/2006 Critical rate spread (1/1/04- 10/1/09) 9448 Critical Compliance [3] State Late Late charge fee of 5% 12/21/2006 Charge Not Standard exceeds the max allowed of 4% for the state Missippippi 9448 Non Compliance [2] HMDA-reportable 12/21/2006 Critical rate spread (1/1/04- 10/1/09) 9449 Non Compliance [2] State - Missing 1/10/2007 Critical Pre-Application Dislcosure 9450 Non Compliance [2] State - Missing 12/29/2006 Critical Notice to Purchaser- Mortgagor 9451 Non Compliance [2] Initial GFE 1/3/2007 Critical Date not within 3 days of Initial Application Date 9451 Non Compliance [2] Initial TIL 1/3/2007 Critical Date not within 3 days of Initial Application Date 9453 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 2/2/2007 underdisclosed >$35 disclosed by $144.19 Charge - 1yr for Refinance which exceeds the $35 affirmative, tolerance for 3yrs for refinances rescindable transactions. Unable to transactions. determine under Unlimited as a disclosure due to defense to missing TIL itemization foreclosure. of amount financed. Assignee liability. The loan is outside the SOL. 9453 Non Compliance [2] State - Missing 2/2/2007 Critical Application Disclosure 9453 Non Compliance [2] State - Missing 2/2/2007 Critical Oral Modifications of Credit Agreements / Confirmation of Statements on Note 9454 Critical Credit [3] MI Missing 2/14/2007 9454 Non Compliance [2] HMDA-reportable 2/14/2007 Critical rate spread (1/1/04- 10/1/09) 9457 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 2/27/2007 underdisclosed >$100 disclosed by $399.95 Charge - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing TIL itemization defense to of amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 9457 Non Compliance [2] State - Missing 2/27/2007 Critical Complaints and Inquiries Notice 9457 Non Compliance [2] State - Missing 2/27/2007 Critical Mortgage Banker Disclosure 9457 Non Compliance [2] State - Missing 2/27/2007 Critical Notice of Penalties for Making False or Misleading Written Statement 9458 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 3/8/2007 underdisclosed >$35 disclosed by $52.85 Charge - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 9458 Critical Credit [3] Missing Initial 3/8/2007 Application 9458 Non Compliance [2] Initial GFE 3/8/2007 Critical Date not within 3 days of Initial Application Date 9458 Non Compliance [2] Initial TIL 3/8/2007 Critical Date not within 3 days of Initial Application Date 9459 Non Compliance [2] State - Missing 5/1/2007 Critical Borrower Information Document 9459 Non Compliance [2] State - Missing 5/1/2007 Critical Escrow Account Disclosure Agreement 9459 Non Compliance [2] State - Missing 5/1/2007 Critical Notice of Choice of Agent or Insurer 9463 Critical Credit [3] Credit Report 3/12/2007 Missing 9464 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 4/12/2007 underdisclosed >$100 disclosed by $227.73 Charge - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 9464 Non Compliance [2] Initial GFE 4/12/2007 Critical Date not within 3 days of Initial Application Date 9464 Non Compliance [2] Initial TIL 4/12/2007 Critical Date not within 3 days of Initial Application Date 9464 Non Compliance [2] State - Missing 4/12/2007 Critical cautionary notice pursuant to AL Code Section 5-19-6(a) on Note 9465 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 4/5/2007 underdisclosed >$35 disclosed by $337.32 Charge - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing TIL itemization defense to of amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 9466 Critical Compliance [3] TIL Missing NO 10/24/2008 9467 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 4/4/2007 underdisclosed >$35 disclosed by $223.03 Charge - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 9467 Critical Compliance [3] TIL Incomplete Final TIL incomplete TESTED 4/4/2007 due to missing borrower signature and date. 9469 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 4/5/2007 underdisclosed >$100 disclosed by $553.08 Charge - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing TIL itemization defense to of amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 9469 Non Compliance [2] HMDA-reportable 4/5/2007 Critical rate spread (1/1/04- 10/1/09) 9470 Critical Credit [3] Mortgage/DOT Mortgage/DOT is 4/16/2007 Incomplete incomplete due to a missing year for the notary date. 9470 Non Compliance [2] Initial GFE 4/16/2007 Critical Date not within 3 days of Initial Application Date 9470 Non Compliance [2] Initial TIL 4/16/2007 Critical Date not within 3 days of Initial Application Date 9470 Non Compliance [2] State - Missing 4/16/2007 Critical Application Disclosure 9470 Non Compliance [2] State - Missing 4/16/2007 Critical Licensee Name Number and NMLS Unique Identifier on the application 9471 Critical Compliance [3] TIL Missing NO 5/23/2008 9471 Non Compliance [2] State - Missing 5/23/2008 Critical Oral Modifications of Credit Agreements / Confirmation of Statements on Note 9472 Non Compliance [2] Initial GFE 4/19/2007 Critical Missing 9472 Non Compliance [2] Initial TIL 4/19/2007 Critical Missing 9472 Non Compliance [2] State - Missing 4/19/2007 Critical Anti-Coercion Notice 9472 Non Compliance [2] State - Missing 4/19/2007 Critical Mortgage Loan Commitment 9472 Non Compliance [2] State - Missing 4/19/2007 Critical Notice to Purchaser- Mortgagor 9472 Non Compliance [2] State - Missing 4/19/2007 Critical Pre-Application Dislcosure 9473 Non Compliance [2] HMDA-reportable 5/4/2007 Critical rate spread (1/1/04- 10/1/09) 9473 Non Compliance [2] State - Missing 5/4/2007 Critical Notice to Purchaser- Mortgagor 9473 Non Credit [2] Combined Orig 5/4/2007 Critical LTV >100% 9474 Non Compliance [2] State - Missing 7/3/2007 Critical cautionary notice pursuant to AL Code Section 5-19-6(a) on Note 9476 Critical Compliance [3] TIL Incomplete Final TIL incomplete NO 5/2/2007 due to not being signed by the borrower. 9476 Critical Credit [3] Missing Initial 5/2/2007 Application 9476 Non Compliance [2] State - Missing 5/2/2007 Critical Anti-Coercion Notice 9476 Non Compliance [2] State - Missing 5/2/2007 Critical Notice to Purchaser- Mortgagor 9477 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 6/12/2007 underdisclosed >$100 disclosed by $327.87 Charge - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 9477 Non Compliance [2] Initial GFE 6/12/2007 Critical Date not within 3 days of Initial Application Date 9477 Non Compliance [2] Initial TIL 6/12/2007 Critical Date not within 3 days of Initial Application Date 9478 Critical Credit [3] Missing Initial 5/16/2007 Application 9478 Non Compliance [2] State - Missing 5/16/2007 Critical Application Disclosure 9478 Non Compliance [2] State - Missing 5/16/2007 Critical Rate Lock 9479 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 5/23/2007 underdisclosed >$35 disclosed by $228.00 Charge - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing TIL itemization defense to of amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 9479 Critical Credit [3] Final 5/23/2007 Application Missing 9480 Non Compliance [2] State - Missing 5/25/2007 Critical Affidavit of Borrower Under Residential Mortgage Act 9480 Non Compliance [2] State - Missing 5/25/2007 Critical Application Disclosure 9482 Critical Compliance [3] HUD-1 Missing NO 8/29/2008 9482 Critical Compliance [3] TIL Missing NO 8/29/2008 9482 Critical Credit [3] Appraisal Appraisal is 8/29/2008 Incomplete missing recertification of value and completion report. 9482 Non Compliance [2] Initial GFE 8/29/2008 Critical Date not within 3 days of Initial Application Date 9482 Non Compliance [2] Initial TIL 8/29/2008 Critical Date not within 3 days of Initial Application Date 9483 Non Compliance [2] HMDA-reportable 6/14/2007 Critical rate spread (1/1/04- 10/1/09) 9483 Non Compliance [2] State - Missing 6/14/2007 Critical Mortgage Originator Dislcosure 9484 Non Compliance [2] Initial GFE 5/30/2007 Critical Date not within 3 days of Initial Application Date 9484 Non Compliance [2] Initial TIL 5/30/2007 Critical Date not within 3 days of Initial Application Date 9484 Non Compliance [2] State - Missing 5/30/2007 Critical Agency to Receive Borrower Complaints 9484 Non Compliance [2] State - Missing 5/30/2007 Critical Attorney/Insurance Preference Dislcosure 9485 Non Compliance [2] HMDA-reportable 6/7/2007 Critical rate spread (1/1/04- 10/1/09) 9485 Non Compliance [2] State - Missing 6/7/2007 Critical Anti-Coercion Notice 9486 Non Compliance [2] HMDA-reportable 6/26/2007 Critical rate spread (1/1/04- 10/1/09) 9486 Non Compliance [2] State - Missing 6/26/2007 Critical Anti-Coercion Disclosure / Notice of Choice of Agent or Insurer 9487 Critical Credit [3] Appraisal 6/29/2007 Missing 9487 Non Compliance [2] State - Missing 6/29/2007 Critical Affidavit of Affixation (of manufactured home) 9487 Non Compliance [2] State - Missing 6/29/2007 Critical Licensee Name Number and NMLS Unique Identifier on the application 9487 Non Compliance [2] State - Missing 6/29/2007 Critical Title Insurance Notice 9488 Non Compliance [2] Initial GFE 7/23/2007 Critical Date not within 3 days of Initial Application Date 9488 Non Compliance [2] Initial TIL 7/23/2007 Critical Date not within 3 days of Initial Application Date 9488 Non Compliance [2] State - Missing 7/23/2007 Critical Licensee Name Number and NMLS Unique Identifier on the application 9490 Non Compliance [2] Initial GFE 11/2/2007 Critical Date not within 3 days of Initial Application Date 9490 Non Compliance [2] Initial TIL 11/2/2007 Critical Date not within 3 days of Initial Application Date 9491 Non Compliance [2] State - Missing 7/11/2007 Critical Notice to Purchaser- Mortgagor 9491 Non Compliance [2] State - Missing 7/11/2007 Critical Pre-Application Dislcosure 9491 Non Credit [2] Combined Orig 7/11/2007 Critical LTV >100% 9492 Non Compliance [2] HMDA-reportable 8/20/2007 Critical rate spread (1/1/04- 10/1/09) 9492 Non Compliance [2] State - Missing 8/20/2007 Critical Collateral Protection Insurance Notice 9492 Non Compliance [2] State - Missing 8/20/2007 Critical Complaints and Inquiries Notice 9492 Non Compliance [2] State - Missing 8/20/2007 Critical Mortgage Banker Disclosure 9494 Non Compliance [2] State - Missing 8/24/2007 Critical Application Disclosure 9494 Non Compliance [2] State - Missing 8/24/2007 Critical Licensee Name Number and NMLS Unique Identifier on the application 9495 Non Compliance [2] HMDA-reportable 9/24/2007 Critical rate spread (1/1/04- 10/1/09) 9497 Critical Compliance [3] TIL Missing NO 12/1/2009 9498 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 9/13/2007 underdisclosed >$100 disclosed by $202.89 Charge - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing TIL itemization defense to of amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 9498 Non Compliance [2] Initial GFE 9/13/2007 Critical Date not within 3 days of Initial Application Date 9498 Non Compliance [2] Initial TIL 9/13/2007 Critical Date not within 3 days of Initial Application Date 9499 Non Compliance [2] HMDA-reportable 1/9/2008 Critical rate spread (1/1/04- 10/1/09) 9499 Non Compliance [2] Initial GFE 1/9/2008 Critical Date not within 3 days of Initial Application Date 9499 Non Compliance [2] Initial TIL 1/9/2008 Critical Date not within 3 days of Initial Application Date 9500 Critical Compliance [3] TIL Incomplete Final TIL is Incomplete TESTED 11/15/2007 due to missing acknowledgement date. 9500 Critical Credit [3] Application Final 11/15/2007 Incomplete application Incomplete due to missing pages 2 of 4 and 3 of 4. 9500 Non Compliance [2] HMDA-reportable 11/15/2007 Critical rate spread (1/1/04- 10/1/09) 9501 Critical Credit [3] Missing Initial 3/11/2008 Application 9503 Non Compliance [2] HMDA-reportable 10/23/2007 Critical rate spread (1/1/04- 10/1/09) 9503 Non Compliance [2] State - Missing 10/23/2007 Critical Anti-Coercion Notice 9503 Non Compliance [2] State - Missing 10/23/2007 Critical Choice of Attorney disclosure 9504 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 11/26/2007 underdisclosed >$35 disclosed $277.87 which Charge - 1yr for Refinance exceeds the $35 affirmative, tolerance for 3yrs for refinances. Unable to rescindable etermine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 9504 Non Compliance [2] HMDA-reportable 11/26/2007 Critical rate spread (1/1/04- 10/1/09) 9504 Non Compliance [2] State - Missing 11/26/2007 Critical Mortgage Originator Dislcosure 9505 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 12/19/2007 underdisclosed >$100 disclosed by Charge/TILA - for Purchase $116,276.98 which 1yr exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Appears rescindable final TIL was not run transactions. with interest only Unlimited as a calculated. defense to foreclosure. Assignee liability. The loan is outside the SOL. 9505 Critical Compliance [3] Note P&I Does The Note reflects P&I APR/Finance 12/19/2007 Not Equal Final TIL of $3612.50 and the TIL Charge/TILA - P&I reflects an initial P&I 1yr of $4242.36. affirmative, Discrepancy appears to 3yrs for be document error: TIL rescindable is disclosed transactions. incorrectly without Unlimited as a interest only. defense to foreclosure. Assignee liability. The loan is outside the SOL. 9506 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 12/22/2007 underdisclosed >$35 disclosed by $5,649.23 Charge - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 9506 Critical Credit [3] Final 12/22/2007 Application Missing 9506 Non Compliance [2] Initial GFE 12/22/2007 Critical Missing 9506 Non Compliance [2] Initial TIL 12/22/2007 Critical Missing 9506 Non Compliance [2] State - Missing 12/22/2007 Critical Documentation of Fees paid to Third Parties 9506 Non Compliance [2] State - Missing 12/22/2007 Critical Licensee Name Number and NMLS Unique Identifier on the application 9506 Non Compliance [2] State - Missing 12/22/2007 Critical Rate Lock 9510 Non Compliance [2] Initial GFE 3/5/2008 Critical Date not within 3 days of Initial Application Date 9510 Non Compliance [2] Initial TIL 3/5/2008 Critical Date not within 3 days of Initial Application Date 9511 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 2/29/2008 underdisclosed >$35 disclosed by $313.06 Charge - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing TIL itemization defense to of amount financed. foreclosure. Assignee liability. The loan is outside the SOL. // ROR - 3yrs for rescindable transactions. The loan is outside the SOL. 9511 Critical Compliance [3] Rescission ROR executed by APR/Finance 2/29/2008 Period under 3 days borrowers 2/25/2008 Charge - 1yr with expiration of affirmative, rescission period noted 3yrs for as 2/28/2008. However, rescindable mortgage reflects a transactions. notary date of Unlimited as a 2/29/2008. defense to foreclosure. Assignee liability. The loan is outside the SOL. // ROR - 3yrs for rescindable transactions. The loan is outside the SOL. 9511 Non Compliance [2] Initial GFE 2/29/2008 Critical Date not within 3 days of Initial Application Date 9511 Non Compliance [2] Initial TIL 2/29/2008 Critical Date not within 3 days of Initial Application Date 9513 Critical Compliance [3] APR Tolerance APR under disclosed by APR/Finance 7/7/2008 UnderDisclosed 0.125 .3272 which exceeds the Charge - 1yr .125 tolerance. affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. 9513 Non Compliance [2] State - Missing 7/7/2008 Critical Affidavit of Borrower Under Residential Mortgage Act 9513 Non Compliance [2] State - Missing 7/7/2008 Critical Commitment Disclosure 9513 Non Compliance [2] State - Missing 7/7/2008 Critical GA Foreclosure Disclosure / Notice Pursuant To O.C.G.A. Section 7-1 9514 Critical Credit [3] Final 4/1/2008 Application Missing 9514 Non Compliance [2] Affiliated 4/1/2008 Critical Business Doc Missing 9514 Non Compliance [2] Initial GFE 4/1/2008 Critical Missing 9514 Non Compliance [2] Initial TIL 4/1/2008 Critical Missing 9514 Non Compliance [2] State - Missing 4/1/2008 Critical Pre-Application Dislcosure 9515 Non Compliance [2] HMDA-reportable 4/11/2008 Critical rate spread (1/1/04- 10/1/09) 9515 Non Compliance [2] State - Missing 4/11/2008 Critical Notice to Purchaser- Mortgagor 9516 Critical Credit [3] Final 4/5/2008 Application Missing 9516 Critical Credit [3] Missing Initial 4/5/2008 Application 9516 Non Compliance [2] Initial GFE 4/5/2008 Critical Missing 9516 Non Compliance [2] Initial TIL 4/5/2008 Critical Missing 9516 Non Compliance [2] State - Missing 4/5/2008 Critical Waiver of Right to Participate in Class Action Addendum to Note 9517 Non Compliance [2] Initial GFE 5/15/2008 Critical Date not within 3 days of Initial Application Date 9517 Non Compliance [2] Initial TIL 5/15/2008 Critical Date not within 3 days of Initial Application Date 9517 Non Compliance [2] State - Missing 5/15/2008 Critical Notice to Cosigner 9520 Non Compliance [2] Initial GFE 6/12/2008 Critical Date not within 3 days of Initial Application Date 9520 Non Compliance [2] Initial TIL 6/12/2008 Critical Date not within 3 days of Initial Application Date 9520 Non Compliance [2] State - Missing 6/12/2008 Critical Anti-Coercion Notice 9520 Non Compliance [2] State - Missing 6/12/2008 Critical Notice to Purchaser- Mortgagor 9520 Non Compliance [2] State - Missing 6/12/2008 Critical Pre-Application Dislcosure 9521 Non Compliance [2] Initial GFE 6/13/2008 Critical Date not within 3 days of Initial Application Date 9521 Non Compliance [2] Initial TIL 6/13/2008 Critical Date not within 3 days of Initial Application Date 9522 Critical Credit [3] Mortgage/DOT Mortgage 6/3/2008 Incomplete incomplete due to missing notary date. 9522 Non Compliance [2] Affiliated 6/3/2008 Critical Business Doc Incomplete 9522 Non Compliance [2] HMDA-reportable 6/3/2008 Critical rate spread (1/1/04- 10/1/09) 9522 Non Compliance [2] Initial GFE 6/3/2008 Critical Incomplete 9522 Non Compliance [2] State - Missing 6/3/2008 Critical Lock In Agreement 9523 Non Compliance [2] Initial GFE 7/11/2008 Critical Missing 9523 Non Compliance [2] Initial TIL 7/11/2008 Critical Date not within 3 days of Initial Application Date 9523 Non Compliance [2] State - Missing 7/11/2008 Critical Pre-Application Dislcosure 9524 Non Compliance [2] HMDA-reportable 6/25/2008 Critical rate spread (1/1/04- 10/1/09) 9525 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 10/9/2008 underdisclosed >$100 disclosed by $649.53 Charge - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions.Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing TIL itemization defense to of amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 9525 Critical Compliance [3] TIL Incomplete Final TIL incomplete NO 10/9/2008 not signed by borrower. 9525 Non Compliance [2] State - Missing 10/9/2008 Critical Anti-Coercion Notice 9525 Non Compliance [2] State - Missing 10/9/2008 Critical Notice to Purchaser- Mortgagor 9526 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 9/12/2008 underdisclosed >$100 disclosed by $328 which Charge - 1yr for Purchase exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing TIL itemization defense to of amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 9526 Non Compliance [2] State - Missing 9/12/2008 Critical Notice to Purchaser- Mortgagor 9527 Non Compliance [2] State - Missing 7/11/2008 Critical Credit Agreeement/Rate Lock 9527 Non Compliance [2] State - Missing 7/11/2008 Critical Right to Choose Insurance Provider 9529 Non Compliance [2] HMDA-reportable 10/17/2008 Critical rate spread (1/1/04- 10/1/09) 9529 Non Compliance [2] State - Missing 10/17/2008 Critical Notice to Purchaser- Mortgagor 9530 Non Compliance [2] HMDA-reportable 10/20/2008 Critical rate spread (1/1/04- 10/1/09) 9530 Non Compliance [2] Initial GFE 10/20/2008 Critical Date not within 3 days of Initial Application Date 9531 Non Compliance [2] HMDA-reportable 11/14/2008 Critical rate spread (1/1/04- 10/1/09) 9532 Critical Compliance [3] TIL Missing NO 4/15/2009 9532 Non Compliance [2] Initial GFE 4/15/2009 Critical Date not within 3 days of Initial Application Date 9532 Non Compliance [2] Initial TIL 4/15/2009 Critical Date not within 3 days of Initial Application Date 9533 Non Compliance [2] HMDA-reportable 10/28/2008 Critical rate spread (1/1/04- 10/1/09) 9533 Non Compliance [2] Initial TIL 10/28/2008 Critical Missing 9534 Critical Credit [3] Mortgage/DOT Notary did not 11/21/2008 Incomplete date document. 9534 Non Compliance [2] State - Missing 11/21/2008 Critical Notice to Purchaser- Mortgagor 9536 Critical Compliance [3] APR Tolerance APR under disclosed by APR/Finance 2/4/2009 UnderDisclosed 0.125 .2826 which exceeds the Charge - 1yr .125 tolerance. affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. 9536 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 2/4/2009 underdisclosed >$100 disclosed by $21,133.27 Charge - 1yr for Purchase which exceeds the affirmative, $35.00 tolerance for 3yrs for Refinance transactions. rescindable Closing instructions transactions. indicate the Index used Unlimited as a was .66%. The closest defense to Index available look- foreclosure. back period is .49%. Assignee liability. The loan is outside the SOL. 9536 Non Compliance [2] Initial TIL 2/4/2009 Critical Incomplete 9537 Non Compliance [2] Initial GFE 3/5/2009 Critical Date not within 3 days of Initial Application Date 9537 Non Compliance [2] Initial TIL 3/5/2009 Critical Date not within 3 days of Initial Application Date 9538 Non Compliance [2] HMDA-reportable 5/8/2009 Critical rate spread (1/1/04- 10/1/09) 9539 Critical Compliance [3] TIL Missing YES 4/20/2009 9539 Non Compliance [2] State - Missing 4/20/2009 Critical GA Foreclosure Disclosure / Notice Pursuant To O.C.G.A. Section 7-1 9540 Non Compliance [2] State - Missing 5/1/2009 Critical Affidavit of Borrower Under Residential Mortgage Act 9540 Non Compliance [2] State - Missing 5/1/2009 Critical Commitment Disclosure 9540 Non Compliance [2] State - Missing 5/1/2009 Critical GA Foreclosure Disclosure / Notice Pursuant To O.C.G.A. Section 7-1 9541 Critical Credit [3] Appraisal 5/15/2009 Missing 9541 Non Compliance [2] State - Missing 5/15/2009 Critical Rate Lock 9541 Non Compliance [2] State - Missing 5/15/2009 Critical Title Insurance Notice 9542 Critical Credit [3] Initial 5/20/2009 Application Unsigned 9542 Non Compliance [2] State - Missing 5/20/2009 Critical Choice of Attorney disclosure 9544 Non Compliance [2] Affiliated 7/6/2009 Critical Business Doc Missing 9544 Non Compliance [2] Initial GFE 7/6/2009 Critical Missing 9544 Non Compliance [2] Initial TIL 7/6/2009 Critical Missing 9545 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 8/10/2009 underdisclosed >$35 disclosed by $378.00 Charge - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing TIL itemization defense to of amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 9545 Non Compliance [2] State - Missing 8/10/2009 Critical Anti-Coercion Disclosure / Notice of Choice of Agent or Insurer 9546 Non Compliance [2] Initial GFE 11/25/2009 Critical Date not within 3 days of Initial Application Date 9546 Non Compliance [2] Initial TIL 11/25/2009 Critical Date not within 3 days of Initial Application Date 9546 Non Compliance [2] State - Missing 11/25/2009 Critical Right to Choose Insurance Provider 9547 Non Compliance [2] Initial GFE 9/25/2009 Critical Date not within 3 days of Initial Application Date 9547 Non Compliance [2] State - Missing 9/25/2009 Critical Affidavit of Borrower Under Residential Mortgage Act 9547 Non Compliance [2] State - Missing 9/25/2009 Critical Commitment Disclosure 9547 Non Compliance [2] State - Missing 9/25/2009 Critical GA Foreclosure Disclosure / Notice Pursuant To O.C.G.A. Section 7-1 9549 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 10/26/2009 underdisclosed >$35 disclosed by $422.91 Charge - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 9551 Non Compliance [2] Affiliated 2/22/2010 Critical Business Doc Missing 9551 Non Credit [2] Combined Orig 2/22/2010 Critical LTV >100% 9551 Non Credit [2] Original LTV > 2/22/2010 Critical 125% 9554 Non Compliance [2] Affiliated 4/22/2010 Critical Business Doc Missing 9554 Non Compliance [2] GFE1 Summary of Most recent GFE dated 4/22/2010 Critical Loan Terms Not 03/24/2010 Summary of Complete Loan Terms reflects a loan amount of $160,000 and a payment of $1213.80 and the HUD summary of Loan Terms reflects a loan amount of $159,400 and a payment of $1209.25. 9554 Non Compliance [2] GFE1 Trade-off Most recent GFE dated 4/22/2010 Critical Table Not Complete 03/24/2010 Trade-Off Table reflects a loan amount of $160,000 and payment of $1213.80 and the HUD reflects a loan amount of $159,400 and a payment of $1209.25. 9554 Non Compliance [2] HUD Summary of HUD summary of loan 4/22/2010 Critical Loan Terms does not terms reflects a match Note Terms interest rate of 4.38% and Note reflects interest rate of 4.375%. 9555 Critical Compliance [3] Final TIL Date The APR on the initial APR/Finance 6/25/2010 < 6 Days Prior to TIL (4.971) is greater Charge/TILA - Origination Date than .125 less than the 1yr (Non-IO Fixed) APR on the Final TIL affirmative, (5.097). The Final TIL 3yrs for is dated at closing rescindable (within 6 days), which transactions. is not allowed per new Unlimited as a RegZ guidelines due to defense to the spread of the foreclosure. APR's. Assignee liability. The loan is outside the SOL. 9555 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 6/25/2010 underdisclosed >$35 disclosed by $366.40 Charge/TILA - for Refinance which exceeds the $35 1yr for refinances. Unable affirmative, to determine under 3yrs for disclosure due to rescindable missing itemization of transactions. amount financed. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. 9555 Critical Compliance [3] GFE2 Reason(s) GFE2 dated 06/16/2010 6/25/2010 for interest rate- reflects an related revision(s) undocumented increase not documented in interest rate from 4.875% to 5.0%, as well as an undocumented increase in origination charge from $1831.50 to $2913. 9555 Critical Compliance [3] Increase in 10% HUD 10% tolerance fees 6/25/2010 tolerance fees increased more than exceeds 10% allowed: Total fees subject to 10% tolerance were disclosed in the amount of $918 and the total collected was $1296.50, resulting in an increase of $378.50 or 41.23%. 9555 Critical Compliance [3] No tolerance No tolerance fees 6/25/2010 fees increased at increased at closing: closing (Adjusted Adjusted Origination Origination Charges) increased from most recent binding GFE dated 05/21/2010; Adjusted Origination resulted from binding Origination fee of $1831.50 and binding Credit for Interest rate of ($1096.50) for a new Adjusted Origination total of $735, which increased at closing to $1816.50. 9555 Critical Compliance [3] No tolerance No tolerance fees 6/25/2010 fees increased at increased at closing: closing (Origination Origination charges Charge) increased from most recent binding GFE dated 5/21/2010 disclosed Origination charges as $1831.50 increased at closing to $2913. 9555 Non Compliance [2] GFE1 Fees Not GFE1 dated 05/21/2010 6/25/2010 Critical Disclosed Correctly improper fee disclosure due to GA fee of $6.5 being disclosed in Required services that we select section instead of being disclosed under title services. 9555 Non Compliance [2] GFE2 Fees Not GFE#2 dated 06/16/2010 6/25/2010 Critical Disclosed Correctly improper fee disclosure due to GA fee of $6.5 being disclosed in Required services that we select section instead of being disclosed under title services. 9555 Non Credit [2] Combined Orig 6/25/2010 Critical LTV >100% 9556 Critical Compliance [3] GFE2 Reason(s) GFE2 dated 07/29/2010 8/12/2010 for interest rate- reflects an related revision(s) undocumented increase not documented in Origination charges from $2543.00 to $2543.04. 9556 Critical Compliance [3] No tolerance No tolerance fees 8/12/2010 fees increased at increased at closing: closing (Adjusted Adjusted Origination Origination Charges) increased from most recent binding GFE dated 07/26/2010; Adjusted Origination resulted from binding Origination fee of $2543.00 and binding Credit for Interest rate of ($2032.17) for a new Adjusted Origination total of $510.83, which increased at closing to $510.87. 9556 Critical Compliance [3] No tolerance No tolerance fees 8/12/2010 fees increased at increased at closing: closing (Origination Origination charges Charge) increased from most recent binding GFE dated 07/26/2010 disclosed Origination charges as $2543.00 increased at closing to $2543.04. 9556 Critical Compliance [3] ROR Incorrect ROR incorrect form used ROR Form - 8/12/2010 Form - Lender to for lender to lender Because this Lender Not On H9/G9 refinance, H9 or G9 issue is not form not used. uniformly settled among the circuit courts, the continuing risk that the borrower may have an extended right to rescind (3 additional years) if a creditor uses the incorrect Model Form remains. Because of this uncertainty, we continue to recommend that creditors use Model Form H-8 only for refinances involving a new creditor and Model Form H-9 for refinances involving the same creditor. The loan is outside the SOL. 9556 Non Compliance [2] GFE2 Reason(s) GFE2 dated 07/29/2010 8/12/2010 Critical for any other reflects an revision(s) not undocumented change in documented loan amount from $179,300 to $179,304. 9556 Non Credit [2] Combined Orig 8/12/2010 Critical LTV >100% 9557 Critical Compliance [3] Initial GFE 11/30/2010 Missing 9557 Critical Compliance [3] Initial TIL TILA - 1yr 11/30/2010 Missing affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. 9557 Critical Compliance [3] No tolerance No tolerance fees 11/30/2010 fees increased at increase: Transfer closing (Transfer Taxes increased; GFE Taxes) column of comparison disclosed Transfer taxes as $0 increased at closing to $80. 9557 Non Compliance [2] Affiliated 11/30/2010 Critical Business Doc Missing 9557 Non Compliance [2] State - Missing 11/30/2010 Critical Credit Agreeement/Rate Lock 9557 Non Compliance [2] State - Missing 11/30/2010 Critical Notice to Cosigner 9557 Non Compliance [2] State - Missing 11/30/2010 Critical Right to Choose Insurance Provider 9558 Non Compliance [2] Affiliated 3/25/2011 Critical Business Doc Missing 9558 Non Compliance [2] Initial GFE 3/25/2011 Critical Date not within 3 days of Initial Application Date 9558 Non Compliance [2] State - Missing 3/25/2011 Critical Anti-Coercion Disclosure / Notice of Choice of Agent or Insurer 9559 Critical Compliance [3] Change date(s) Change date in TIL TILA - 1yr 3/30/2011 in TIL rate/payment rate/payment disclosure affirmative, disclosure inaccurate inaccurate - Lender 3yrs for disclosed first rescindable adjustment payment transactions. information in Maximum Unlimited as a Ever column when defense to Maximum Ever column foreclosure. should reflect earliest Assignee date maximum RATE of liability. The 9.75 may be reached loan is outside (5/1/16). TIL is the SOL. missing 'First Adjustment' column showing date, applicable rate, and amount of first principal and interest payment as required under Reg Z Comment 18(s)(2)(i)(C)-1. 9559 Critical Compliance [3] Incomplete TIL TIL Rate/Payment TILA - 1yr 3/30/2011 Rate/Payment Disclosure incomplete - affirmative, Disclosure missing 'First 3yrs for Adjustment' column rescindable showing date, transactions. applicable rate, and Unlimited as a amount of first defense to principal and interest foreclosure. payment as required Assignee under Reg Z Comment liability. The 18(s)(2)(i)(C)-1. loan is outside Lender disclosed first the SOL. adjustment payment information in Maximum Ever column when Maximum Ever column should reflect earliest date maximum RATE may be reached. 9559 Critical Compliance [3] Increase in 10% HUD comparison of GFE & 3/30/2011 tolerance fees HUD charges inaccurate exceeds 10% due to Title Services & Owners Title Insurance listed as fees that may change. The aggregate of these fees increased at closing and unable to determine if borrower chose the title company to allow this increase. 9559 Critical Compliance [3] No tolerance No tolerance fees 3/30/2011 fees increased at increased at closing: closing (Origination Origination charges Charge) increased from most recent GFE dated 02/23/2011 disclosed Origination charges as $8,243 increased at closing to $8,328. 9559 Critical Compliance [3] No tolerance No tolerance fees 3/30/2011 fees increased at increase: Transfer closing (Transfer Taxes increased; most Taxes) recent GFE dated 02/23/2011 disclosed Transfer taxes as $3960 increased at closing to $4,045.25. 9559 Critical Compliance [3] Payment Final TIL reflects TILA - 1yr 3/30/2011 value(s) in TIL Principal Payment of affirmative, Rate/Payment $1000.41 in Maximum 3yrs for Disclosure inaccurate Ever column. Maximum rescindable Ever column should transactions. reflect earliest date Unlimited as a maximum RATE of 9.75 defense to may be reached (5/1/16) foreclosure. and corresponding Assignee payments, there is no liability. The principal payment at loan is within the time maximum rate the SOL. is reached as this occurs prior to date of first adjustment to principal and interest per Note terms (6/1/2021). TIL is missing 'First Adjustment' column showing date, applicable rate, and amount of first principal and interest payment as required under Reg Z Comment 18(s)(2)(i)(C)-1. 9559 Non Compliance [2] Comparison of Comparison of GFE & HUD 3/30/2011 Critical GFE and HUD-1 Charges fees inaccurate: Not Accurate Origination Charges from final GFE dated 02/23/2011 reflects $8,243 however GFE column of comparison reflects $8,328; Credit for interest rate charges from GFE $7,270 comparison reflects $7355; Title services and Lender's title insurance from GFE $2,707.50 comparison reflects $2760.25; Initial deposit for escrow account from GFE $0 comparison reflects $5,873.50; Daily interest charges from GFE $946.10 comparison reflects $2,584.44 and Homeowner's Insurance from GFE $0 comparison reflects $6,928.08. 9560 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 12/22/2011 underdisclosed >$35 disclosed by $53.12 Charge - 1yr for Refinance which exceeds the affirmative, $35.00 tolerance for 3yrs for Refinance transactions. rescindable Unable to determine transactions. under disclosure due to Unlimited as a missing complete defense to itemization. foreclosure. Assignee liability. The loan is outside the SOL. 9560 Non Compliance [2] Comparison of Comparison of GFE & HUD 12/22/2011 Critical GFE and HUD-1 Charges fees inaccurate; Final Not Accurate GFE dated 10/11/2011 reflects Title services $1,170.60, Transfer taxes $364, Daily Interest $246.33; however GFE column of comparison reflects Title services $1,295, Transfer taxes $414, and Daily Interest $574.77. In addition, GFE column of comparison does not reflect fees for Homeowner's Insurance or escrow account. 9560 Non Compliance [2] Initial GFE 12/22/2011 Critical Date not within 3 days of Initial Application Date 9560 Non Compliance [2] Initial TIL 12/22/2011 Critical Date not within 3 days of Initial Application Date 9561 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 7/2/2012 underdisclosed >$100 disclosed by $1511.43 Charge/TILA - for Purchase which exceeds the $100 1yr tolerance for purchase affirmative, transactions. There is 3yrs for a Seller credit on page rescindable one of HUD for $2000 transactions. which is not itemized Unlimited as a therefore excluded. defense to foreclosure. Assignee liability. The loan is outside the SOL. 9561 Critical Compliance [3] Increase in 10% HUD 10% tolerance fees 7/2/2012 tolerance fees increased more than exceeds 10% allowed: Total fees subject to 10% tolerance were disclosed in the amount of $1365.50 and the total collected was $1785.50, resulting in an increase of $420 or 30.76%. 9561 Critical Compliance [3] Initial TIL APR/Finance 7/2/2012 Missing Charge/TILA - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. 9561 Non Compliance [2] Comparison of Comparison of GFE & HUD 7/2/2012 Critical GFE and HUD-1 Charges fees inaccurate; Final Not Accurate Inspection fee from final GFE dated 05/08/2012 reflects $0 however GFE column of comparison reflects $150; Title services & lender's title insurance from final GFE reflects $801, GFE column of coparison reflects $674; owner's title from final GFE reflects $100, GFE column of comparison reflects $150; Government recording fees from final GFE reflects $40, GFE column of comparison reflects $25.50; Intial Escrow deposit from final GFE reflects $400, GFE column of comparison reflects $240.64; Homeowner's insurance from final GFE reflects $600, GFE column of comparison reflects $600.24; Credit for interest rate from final GFE reflects ($1100), GFE column of comparison reflects $($1250); Adjusted origination from final GFE reflects $950, GFE column of comparison reflects $850. 9561 Non Compliance [2] Initial GFE 7/2/2012 Critical Date not within 3 days of Initial Application Date 9561 Non Compliance [2] State - Missing 7/2/2012 Critical Attorney/Insurance Preference Dislcosure 9562 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 6/30/2006 underdisclosed >$100 disclosed by $450.03 Charge - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 9563 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 2/19/2004 underdisclosed >$35 disclosed by $109.07 Charge - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to finance charge. foreclosure. Assignee liability. The loan is outside the SOL. 9563 Critical Credit [3] Missing Initial 2/19/2004 Application 9563 Non Compliance [2] HMDA-reportable 2/19/2004 Critical rate spread (1/1/04- 10/1/09) 9565 Non Compliance [2] Affiliated 12/15/2006 Critical Business Doc Missing 9565 Non Compliance [2] State - Missing 12/15/2006 Critical Application Disclosure 9565 Non Compliance [2] State - Missing 12/15/2006 Critical Right to Select Attorney Disclosure 9566 Critical Compliance [3] HUD-1 Missing NO 1/20/2006 9566 Critical Compliance [3] TIL Missing NO 1/20/2006 9566 Critical Credit [3] Appraisal 1/20/2006 Missing 9566 Critical Credit [3] Credit Report 1/20/2006 Missing 9566 Critical Credit [3] Final 1/20/2006 Application Missing 9566 Critical Credit [3] Missing Initial 1/20/2006 Application 9566 Non Compliance [2] Credit Score 1/20/2006 Critical Disclosure Not Present 9566 Non Compliance [2] Initial GFE 1/20/2006 Critical Missing 9566 Non Compliance [2] Initial TIL 1/20/2006 Critical Missing 9566 Non Compliance [2] State - Missing 1/20/2006 Critical Anti-Coercion Notice 9566 Non Compliance [2] State - Missing 1/20/2006 Critical Lock In Agreement 9566 Non Compliance [2] State - Missing 1/20/2006 Critical Mortgage Loan Commitment 9566 Non Compliance [2] State - Missing 1/20/2006 Critical Notice to Purchaser- Mortgagor 9566 Non Compliance [2] State - Missing 1/20/2006 Critical Pre-Application Dislcosure 9567 Critical Credit [3] Appraisal 10/11/2006 Missing 9567 Non Compliance [2] Initial GFE 10/11/2006 Critical Missing 9567 Non Compliance [2] State - Missing 10/11/2006 Critical Notice to Purchaser- Mortgagor 9568 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 11/29/2004 underdisclosed >$100 disclosed by $227.47 Charge - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing TIL itemization defense to of amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 9568 Non Compliance [2] Affiliated 11/29/2004 Critical Business Doc Missing 9568 Non Compliance [2] State - Missing 11/29/2004 Critical Notice to Cosigner 9569 Critical Credit [3] Credit Report 12/30/2004 Missing 9569 Critical Credit [3] Missing Initial 12/30/2004 Application 9569 Non Compliance [2] Credit Score 12/30/2004 Critical Disclosure Not Present 9569 Non Compliance [2] Initial GFE 12/30/2004 Critical Missing 9569 Non Compliance [2] Initial TIL 12/30/2004 Critical Missing 9569 Non Compliance [2] State - Missing 12/30/2004 Critical Anti-Coercion Notice 9570 Critical Compliance [3] TIL Incomplete TIL incomplete due to NO 1/31/2005 not being executed by borrower. 9570 Non Compliance [2] State - Missing 1/31/2005 Critical Anti-Coercion Disclosure / Notice of Choice of Agent or Insurer 9570 Non Compliance [2] State - Missing 1/31/2005 Critical cautionary notice pursuant to AL Code Section 5-19-6(a) on Note 9571 Non Compliance [2] Initial GFE 1/14/2005 Critical Date not within 3 days of Initial Application Date 9571 Non Compliance [2] Initial TIL 1/14/2005 Critical Date not within 3 days of Initial Application Date 9572 Non Compliance [2] State - Missing 11/21/2005 Critical Mortgage Loan Commitment 9573 Non Compliance [2] State - Missing 9/29/2005 Critical Pre-Application Dislcosure 9574 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 6/21/2005 underdisclosed >$100 disclosed by $303.21 Charge - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 9574 Critical Credit [3] Escrow Holdback HUD line 807 6/21/2005 reflects $2,550 escrow hold back for repairs. Escrow agreement is not in file 9574 Critical Credit [3] Final 6/21/2005 Application Missing 9575 Critical Compliance [3] TIL Missing NO 11/28/2005 9575 Non Compliance [2] Initial GFE 11/28/2005 Critical Date not within 3 days of Initial Application Date 9575 Non Compliance [2] Initial TIL 11/28/2005 Critical Date not within 3 days of Initial Application Date 9577 Critical Credit [3] Final 7/27/2005 Application Missing 9577 Non Compliance [2] Initial GFE 7/27/2005 Critical Missing 9577 Non Compliance [2] Initial TIL 7/27/2005 Critical Missing 9578 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 4/7/2006 underdisclosed >$35 disclosed by $144.02 Charge - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing TIL itemization defense to of amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 9578 Critical Credit [3] Initial 4/7/2006 Application Unsigned 9578 Non Compliance [2] State - Missing 4/7/2006 Critical cautionary notice pursuant to AL Code Section 5-19-6(a) on Note 9579 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 6/10/2005 underdisclosed >$100 disclosed by $262.29 Charge - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing TIL itemization defense to of amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 9579 Non Compliance [2] State - Missing 6/10/2005 Critical Anti-Coercion Disclosure / Notice of Choice of Agent or Insurer 9579 Non Compliance [2] State - Missing 6/10/2005 Critical Broker Agreement / Mortgage Loan Origination Agreement 9579 Non Compliance [2] State - Missing 6/10/2005 Critical cautionary notice pursuant to AL Code Section 5-19-6(a) on Note 9581 Non Compliance [2] HMDA-reportable 5/12/2006 Critical rate spread (1/1/04- 10/1/09) 9581 Non Compliance [2] Initial GFE 5/12/2006 Critical Date not within 3 days of Initial Application Date 9581 Non Compliance [2] Initial TIL 5/12/2006 Critical Date not within 3 days of Initial Application Date 9581 Non Compliance [2] State - Missing 5/12/2006 Critical Agency to Receive Borrower Complaints 9582 Non Compliance [2] State - Missing 4/6/2006 Critical Broker Agreement 9584 Critical Compliance [3] TIL Incomplete Final TIL is marked NO 4/28/2006 final and was signed at closing; however, reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. 9584 Non Compliance [2] Initial TIL 4/28/2006 Critical Missing 9584 Non Compliance [2] State - Missing 4/28/2006 Critical Anti-Coercion Notice 9584 Non Compliance [2] State - Missing 4/28/2006 Critical Pre-Application Dislcosure 9585 Critical Compliance [3] HUD-1 Missing YES 5/22/2009 9585 Critical Compliance [3] TIL Missing YES 5/22/2009 9585 Critical Credit [3] Appraisal Appraisal is 5/22/2009 Incomplete incomplete due to being subject to completion. Completion report is missing. 9585 Critical Credit [3] Mortgage/DOT Mortgage is 5/22/2009 Incomplete incomplete due to missing the street numbers for the subject; document indicates address is to be determined. 9585 Critical Credit [3] Note Incomplete Note indicates 5/22/2009 that the interest rate and monthly P&I payment will be determined when the loan converts from the construction phase to the permanent phase; however, permanent phase documentation is missing from file. 9585 Non Compliance [2] Initial TIL 5/22/2009 Critical Date not within 3 days of Initial Application Date 9585 Non Compliance [2] State - Missing 5/22/2009 Critical Fair Lending Notice 9585 Non Compliance [2] State - Missing 5/22/2009 Critical Hazard Insurance Disclosure 9585 Non Compliance [2] State - Missing 5/22/2009 Critical Impound Authorization Disclosure 9585 Non Compliance [2] State - Missing 5/22/2009 Critical Interim Interest Disclosure 9586 Critical Compliance [3] HUD-1 Missing NO 9/26/2006 9586 Critical Compliance [3] TIL Missing NO 9/26/2006 9586 Critical Credit [3] Appraisal 9/26/2006 Missing 9586 Critical Credit [3] Credit Report 9/26/2006 Missing 9586 Critical Credit [3] Missing Initial 9/26/2006 Application 9586 Critical Credit [3] Note Incomplete Note indicates 9/26/2006 that the interest rate and monthly P&I payment will be determined when the loan converts from the construction phase to the permanent phase; however, permanent phase documentation is missing from file. 9586 Non Compliance [2] Initial GFE 9/26/2006 Critical Missing 9586 Non Compliance [2] Initial TIL 9/26/2006 Critical Missing 9586 Non Compliance [2] State - Missing 9/26/2006 Critical Acknowledgment of Receipt of Good Faith Estimate 9586 Non Compliance [2] State - Missing 9/26/2006 Critical Consumer Credit Score Disclosure 9586 Non Compliance [2] State - Missing 9/26/2006 Critical Fair Lending Notice 9586 Non Compliance [2] State - Missing 9/26/2006 Critical Impound Authorization Disclosure 9586 Non Compliance [2] State - Missing 9/26/2006 Critical Interim Interest Disclosure 9586 Non Compliance [2] State - Missing 9/26/2006 Critical Loan Modification Disclosure 9586 Non Compliance [2] State - Missing 9/26/2006 Critical Notice to Cosigner 9587 Critical Compliance [3] TIL Incomplete Final TIL is executed YES 7/2/2007 by borrower at closing; however reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. 9587 Non Compliance [2] Affiliated 7/2/2007 Critical Business Doc Missing 9587 Non Compliance [2] State - Missing 7/2/2007 Critical Application Disclosure Statement 9588 Critical Compliance [3] Rescission ROR executed by ROR - 3yrs for 3/28/1997 Period under 3 days borrowers 03/28/1997 rescindable with expiration of transactions. rescission period noted The loan is as 04/01/1997, only outside the providing borrower with SOL. 2 day rescission period. 9588 Critical Compliance [3] ROR Violation ROR executed by ROR - 3yrs for 3/28/1997 Funding date is prior borrower 03/28/1997 rescindable to or equals the ROR with expiration of transactions. End Date rescission period noted The loan is as 04/01/1997. HUD outside the reflects a funding date SOL. of 03/28/1997, equal to the rescission period expiration date, and 4 days of interest was collected which coincides with a 03/28/1997 funding date. 9588 Critical Credit [3] Credit Report Credit report is 3/28/1997 Incomplete incomplete due to large portions of pages being cut off during the imaging process. 9588 Critical Credit [3] Final 3/28/1997 Application Missing 9588 Non Compliance [2] Initial GFE Initial GFE is 3/28/1997 Critical Incomplete incomplete due to missing origination entity information. 9588 Non Compliance [2] Initial TIL Initial TIL is 3/28/1997 Critical Incomplete incomplete due to missing date. 9588 Non Compliance [2] State - Mising 3/28/1997 Critical XXXXX Mortgage Escrow Act Disclosure 9588 Non Compliance [2] State - Missing 3/28/1997 Critical Notice of Choice of Agent or Insurer 9589 Critical Credit [3] Credit Report 3/9/1987 Missing 9589 Critical Credit [3] Final 3/9/1987 Application Missing 9589 Non Compliance [2] Initial GFE 3/9/1987 Critical Missing 9589 Non Compliance [2] Initial TIL 3/9/1987 Critical Date not within 3 days of Initial Application Date 9589 Non Compliance [2] State - Mising 3/9/1987 Critical XXXXX Mortgage Escrow Act Disclosure 9589 Non Compliance [2] State - Missing 3/9/1987 Critical Borrower Information Document 9589 Non Compliance [2] State - Missing 3/9/1987 Critical Description of Underwriting Criteria and Required Documentation 9590 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 10/22/1998 underdisclosed >$35 disclosed by $160.06 Charge - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. TIL rescindable Itemization did not transactions. disclose the closing Unlimited as a attorney fee of $150.00 defense to and flood determination foreclosure. fee of $11.50 as Assignee prepaid finance liability. The charges. loan is outside the SOL. // ROR - 3yrs for rescindable transactions. The loan is outside the SOL. 9590 Critical Compliance [3] ROR Violation ROR executed by APR/Finance 10/22/1998 Funding date is prior borrower 10/22/1998 Charge - 1yr to or equals the ROR with expiration of affirmative, End Date rescission period noted 3yrs for as 10/22/1998. HUD rescindable reflects a funding date transactions. of 10/22/1998, equal to Unlimited as a the rescission period defense to expiration date, and 0 foreclosure. days of interest was Assignee collected which liability. The coincides with a loan is outside 10/22/1998 funding the SOL. // ROR date. - 3yrs for rescindable transactions. The loan is outside the SOL. 9590 Critical Credit [3] Final 10/22/1998 Application Missing 9591 Critical Credit [3] Appraisal 10/10/1997 Missing 9591 Critical Credit [3] Balloon Under 7 Note terms 10/10/1997 Years indicate 5 year balloon. 9591 Critical Credit [3] Final 10/10/1997 Application Missing 9591 Non Compliance [2] Affiliated 10/10/1997 Critical Business Doc Missing 9592 Critical Credit [3] Appraisal 3/17/1999 Missing 9592 Critical Credit [3] Final 3/17/1999 Application Missing 9592 Non Credit [2] Only Attorney's 3/17/1999 Critical Opinion in File 9593 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 4/11/1997 underdisclosed >$35 disclosed by $174.96 Charge - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. // ROR - 3yrs for rescindable transactions. The loan is outside the SOL. 9593 Critical Compliance [3] ROR Missing APR/Finance 4/11/1997 Charge - 1yr affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. // ROR - 3yrs for rescindable transactions. The loan is outside the SOL. 9593 Critical Credit [3] Final 4/11/1997 Application Missing 9593 Non Compliance [2] Affiliated 4/11/1997 Critical Business Doc Missing 9593 Non Compliance [2] State - Missing 4/11/1997 Critical Rate Lock 9594 Non Compliance [2] Initial TIL 3/30/1989 Critical Missing 9594 Non Compliance [2] State - Missing 3/30/1989 Critical Application Disclosure 9594 Non Compliance [2] State - Missing 3/30/1989 Critical Licensee Name Number and NMLS Unique Identifier on the application 9594 Non Compliance [2] State - Missing 3/30/1989 Critical Rate Lock 9594 Non Compliance [2] State - Missing 3/30/1989 Critical Title Insurance Notice 9595 Critical Credit [3] Final 5/22/1995 Application Missing 9595 Non Compliance [2] State - Mising 5/22/1995 Critical XXXXX Mortgage Escrow Act Disclosure 9595 Non Compliance [2] State - Missing 5/22/1995 Critical Commitment Letter 9595 Non Compliance [2] State - Missing 5/22/1995 Critical Description of Underwriting Criteria and Required Documentation 9596 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 1/21/1998 underdisclosed >$35 disclosed 99.09 which Charge - 1yr for Refinance exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable rescindable to determine due to transactions. missing itemization of Unlimited as a amount financed. HUD defense to line item 810 reflected foreclosure. a $350 credit from the Assignee Lender that was liability. The unitemized and loan is outside therefore excluded. the SOL. 9596 Non Compliance [2] State - Mising 1/21/1998 Critical XXXXX Mortgage Escrow Act Disclosure 9596 Non Compliance [2] State - Missing 1/21/1998 Critical Application Disclosure Statement 9596 Non Compliance [2] State - Missing 1/21/1998 Critical Borrower Information Document 9596 Non Compliance [2] State - Missing 1/21/1998 Critical Description of Underwriting Criteria and Required Documentation 9596 Non Compliance [2] State - Missing 1/21/1998 Critical Escrow Account Disclosure Agreement 9596 Non Compliance [2] State - Missing 1/21/1998 Critical Rate and Points Lock/Float Agreement 9596 Non Credit [2] Manufactured 1/21/1998 Critical (Double-Wide) 9597 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 2/19/1998 underdisclosed >$35 disclosed by $208.82 Charge - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. TIL rescindable itemization did not transactions. disclose an attorney Unlimited as a closing fee of $200.00 defense to or a flood foreclosure. determination fee of Assignee $10.50 as prepaid liability. The finance charges. loan is outside the SOL. // ROR - 3yrs for rescindable transactions. The loan is outside the SOL. 9597 Critical Compliance [3] Rescission ROR executed by APR/Finance 2/19/1998 Period under 3 days borrowers 02/18/1998 Charge - 1yr with expiration of affirmative, rescission period noted 3yrs for as 02/21/1998, only rescindable providing borrower with transactions. 2 day rescission Unlimited as a period. defense to foreclosure. Assignee liability. The loan is outside the SOL. // ROR - 3yrs for rescindable transactions. The loan is outside the SOL. 9597 Critical Compliance [3] ROR Violation ROR executed by APR/Finance 2/19/1998 Funding date is prior borrowers 02/18/1998 Charge - 1yr to or equals the ROR with expiration of affirmative, End Date rescission period noted 3yrs for as 02/21/1998. The HUD rescindable dated 02/18/1998 does transactions. not reflect a funding Unlimited as a date nor indicate any defense to interim interest was foreclosure. collected. Based on the Assignee borrower's first liability. The payment due 03/18/1998 loan is outside a funding date may have the SOL. // ROR occurred 30 days prior - 3yrs for or 02/18/1998. A rescindable funding date of transactions. 02/18/1998 would The loan is provide the borrower outside the with a 0 day rescission SOL. period. 9597 Critical Credit [3] Appraisal Appraisal is 2/19/1998 Incomplete incomplete due to the report prepared is subject to repairs, alterations, inspections or conditions. A certification of completion or appraisal addendum indicating the repairs were completed was unavailable. 9597 Critical Credit [3] Credit Report 2/19/1998 Missing 9597 Critical Credit [3] Final 2/19/1998 Application Missing 9597 Non Credit [2] Only Attorney's 2/19/1998 Critical Opinion in File 9598 Critical Compliance [3] APR Tolerance APR under disclosed by APR/Finance 9/22/1998 UnderDisclosed 0.125 .2705 which exceeds the Charge - 1yr .125 tolerance. affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. 9598 Critical Credit [3] Credit Report 9/22/1998 Missing 9598 Critical Credit [3] Final 9/22/1998 Application Missing 9598 Critical Credit [3] Initial Initial 9/22/1998 Application application Incomplete incomplete due to missing origination entity and interview method. 9598 Non Compliance [2] Affiliated 9/22/1998 Critical Business Doc Missing 9598 Non Compliance [2] State - Missing 9/22/1998 Critical Collateral Protection Insurance Notice 9598 Non Compliance [2] State - Missing 9/22/1998 Critical Complaints and Inquiries Notice 9598 Non Compliance [2] State - Missing 9/22/1998 Critical Disclosure of Multiple Roles in a Consumer Real Estate Transaction 9598 Non Compliance [2] State - Missing 9/22/1998 Critical Disclosure Statement Required for Residential Construction Contract 9598 Non Compliance [2] State - Missing 9/22/1998 Critical Loan Agreement Rider 9598 Non Compliance [2] State - Missing 9/22/1998 Critical Mortgage Banker Disclosure 9598 Non Compliance [2] State - Missing 9/22/1998 Critical Notice of Penalties for Making False or Misleading Written Statement 9598 Non Compliance [2] State - Missing 9/22/1998 Critical Residential Mortgage Loan Originator Disclosure 9599 Critical Compliance [3] HUD-1 Missing NO 8/5/1994 9599 Critical Credit [3] Credit Report 8/5/1994 Missing 9599 Critical Credit [3] Final 8/5/1994 Application Missing 9599 Non Compliance [2] Affiliated 8/5/1994 Critical Business Doc Missing 9599 Non Compliance [2] State - Missing 8/5/1994 Critical Commitment Letter 9599 Non Compliance [2] State - Missing 8/5/1994 Critical KY Fair Housing Law Disclosure 9599 Non Compliance [2] State - Missing 8/5/1994 Critical Notice of Choice of Agent or Insurer 9600 Non Compliance [2] HMDA-reportable 8/4/2006 Critical rate spread (1/1/04- 10/1/09) 9601 Critical Credit [3] Final 11/27/2006 Application Missing 9601 Critical Credit [3] Missing Initial 11/27/2006 Application 9601 Non Compliance [2] State - Missing 11/27/2006 Critical Authorization to Complete Blank Spaces 9602 Critical Compliance [3] HUD-1 Missing NO 1/4/2007 9602 Critical Credit [3] Final 1/4/2007 Application Missing 9602 Critical Credit [3] Missing Initial 1/4/2007 Application 9602 Non Compliance [2] Affiliated 1/4/2007 Critical Business Doc Missing 9602 Non Compliance [2] HMDA-reportable 1/4/2007 Critical rate spread (1/1/04- 10/1/09) 9602 Non Compliance [2] State - Missing 1/4/2007 Critical Application Disclosure 9602 Non Compliance [2] State - Missing 1/4/2007 Critical Commitment Letter 9602 Non Compliance [2] State - Missing 1/4/2007 Critical Freedom to Choose / Anti-Coercion Disclosure 9602 Non Compliance [2] State - Missing 1/4/2007 Critical Rate Lock 9603 Critical Credit [3] Final 1/11/2007 Application Missing 9603 Critical Credit [3] Missing Initial 1/11/2007 Application 9603 Non Compliance [2] HMDA-reportable 1/11/2007 Critical rate spread (1/1/04- 10/1/09) 9603 Non Compliance [2] Initial TIL 1/11/2007 Critical Incomplete 9604 Critical Compliance [3] Rescission ROR executed by ROR - 3yrs for 1/25/2007 Period under 3 days borrowers 1/25/2007 rescindable with expiration of transactions. rescission period noted The loan is as 1/28/2007, only outside the providing borrower with SOL. 2 day rescission period. 9604 Critical Credit [3] Final 1/25/2007 Application Missing 9604 Critical Credit [3] Missing Initial 1/25/2007 Application 9604 Non Compliance [2] HMDA-reportable 1/25/2007 Critical rate spread (1/1/04- 10/1/09) 9604 Non Compliance [2] State - Missing 1/25/2007 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 9604 Non Compliance [2] State - Missing 1/25/2007 Critical Anti-Discrimination Notice 9604 Non Compliance [2] State - Missing 1/25/2007 Critical Attorney General Information Statement 9604 Non Compliance [2] State - Missing 1/25/2007 Critical Statutory Authority Disclosure 9605 Critical Credit [3] Final 2/16/2007 Application Missing 9605 Critical Credit [3] Missing Initial 2/16/2007 Application 9605 Non Compliance [2] HMDA-reportable 2/16/2007 Critical rate spread (1/1/04- 10/1/09) 9605 Non Compliance [2] Initial GFE 2/16/2007 Critical Date not within 3 days of Initial Application Date 9605 Non Compliance [2] Initial TIL 2/16/2007 Critical Date not within 3 days of Initial Application Date 9605 Non Compliance [2] State - Missing 2/16/2007 Critical Application Disclosure 9605 Non Compliance [2] State - Missing 2/16/2007 Critical Commitment Letter 9605 Non Compliance [2] State - Missing 2/16/2007 Critical Freedom to Choose / Anti-Coercion Disclosure 9605 Non Compliance [2] State - Missing 2/16/2007 Critical Mortgage Consumer Disclosure 9605 Non Compliance [2] State - Missing 2/16/2007 Critical Rate Lock 9606 Critical Credit [3] Appraisal 1/28/1998 Missing 9606 Critical Credit [3] Credit Report 1/28/1998 Missing 9606 Critical Credit [3] Final 1/28/1998 Application Missing 9606 Critical Credit [3] Missing Initial 1/28/1998 Application 9606 Critical Credit [3] Missing Title 1/28/1998 Evidence 9606 Non Compliance [2] Initial GFE 1/28/1998 Critical Missing 9606 Non Compliance [2] Initial TIL 1/28/1998 Critical Missing 9606 Non Compliance [2] State - Missing 1/28/1998 Critical Anti-Coercion Disclosure / Notice of Choice of Agent or Insurer 9606 Non Compliance [2] State - Missing 1/28/1998 Critical Broker Agreement / Mortgage Loan Origination Agreement 9606 Non Compliance [2] State - Missing 1/28/1998 Critical cautionary notice pursuant to AL Code Section 5-19-6(a) on Note 9607 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 9/14/1995 underdisclosed >$35 disclosed $98.48 which Charge - 1yr for Refinance exceeds $35 maximum for affirmative, refinance transaction. 3yrs for Unable to determine rescindable reason for under transactions. disclosure due to Unlimited as a missing TIL itemization defense to of amount financed. foreclosure. There is a $100 Assignee application fee credit liability. The on line 1601 of HUD loan is outside however, an application the SOL. // ROR fee was not charged - 3yrs for therefore not rescindable considered. transactions. The loan is outside the SOL. 9607 Critical Compliance [3] ROR Violation ROR executed by APR/Finance 9/14/1995 Funding date is prior borrowers 09/14/1995 Charge - 1yr to or equals the ROR with expiration of affirmative, End Date rescission period noted 3yrs for as 09/18/1995. HUD rescindable reflects a funding date transactions. of 09/14/1995 and 17 Unlimited as a days of interest was defense to collected which foreclosure. coincides with a Assignee 09/14/1995 funding liability. The date. loan is outside the SOL. // ROR - 3yrs for rescindable transactions. The loan is outside the SOL. 9607 Critical Credit [3] Final 9/14/1995 Application Missing 9608 Critical Compliance [3] HUD-1 Missing NO 8/9/1996 9608 Critical Compliance [3] TIL Incomplete Final TIL incomplete NO 8/9/1996 due to missing the bottom portion of all pages. It appears to have been a documet scanning issue. 9608 Critical Credit [3] Appraisal Appraisal 8/9/1996 Incomplete incomplete due to missing the bottom portion of page 2 of 2. It appears the document is cropped or cut off. 9608 Critical Credit [3] Credit Report Credit Report 8/9/1996 Incomplete incomplete due to missing the bottom portion of all pages. It appears the document is cropped or cut off. 9608 Critical Credit [3] Final 8/9/1996 Application Missing 9608 Critical Credit [3] Initial Initial 8/9/1996 Application Application Incomplete incomplete due to missing bottom section of document. It appears the document is cropped or cut off. 9608 Non Compliance [2] Affiliated 8/9/1996 Critical Business Doc Missing 9608 Non Compliance [2] Initial GFE Initial GFE is 8/9/1996 Critical Incomplete incomplete due to missing bottom section of document. It appears the document is cropped or cut off. 9608 Non Compliance [2] Initial TIL Initial TIL is 8/9/1996 Critical Incomplete incomplete due to missing bottom section of document. It appears the document is cropped or cut off. 9609 Critical Compliance [3] HUD-1 Final HUD not signed by NO 3/27/1998 Incomplete the borrower or stamped by settlement agent. 9609 Critical Credit [3] Credit Report 3/27/1998 Missing 9609 Non Compliance [2] State - Missing 3/27/1998 Critical Notice of Penalties for Making False or Misleading Written Statement 9610 Critical Credit [3] Missing Initial 2/4/1994 Application 9610 Critical Credit [3] Missing Title 2/4/1994 Evidence 9610 Non Compliance [2] Affiliated 2/4/1994 Critical Business Doc Missing 9610 Non Compliance [2] Initial TIL 2/4/1994 Critical Missing 9611 Non Compliance [2] State - Missing 8/13/1993 Critical Anti-Coercion Disclosure / Notice of Choice of Agent or Insurer 9611 Non Compliance [2] State - Missing 8/13/1993 Critical cautionary notice pursuant to AL Code Section 5-19-6(a) on Note 9612 Non Compliance [2] Affiliated 6/30/1995 Critical Business Doc Missing 9612 Non Compliance [2] State - Missing 6/30/1995 Critical Anti-Coercion Disclosure / Notice of Choice of Agent or Insurer 9613 Critical Compliance [3] TIL Incomplete Final TIL was NO 12/21/1992 dated10/21/92 in error. It should have been dated 12/21/92 as reflected in the document date. 9613 Critical Credit [3] Appraisal Appraisal 12/21/1992 Incomplete incomplete due to being illegible. 9613 Critical Credit [3] Final 12/21/1992 Application Missing 9613 Non Compliance [2] State - Missing 12/21/1992 Critical Anti-Coercion Disclosure / Notice of Choice of Agent or Insurer 9613 Non Compliance [2] State - Missing 12/21/1992 Critical cautionary notice pursuant to AL Code Section 5-19-6(a) on Note 9614 Critical Credit [3] Appraisal 7/24/1998 Missing 9614 Critical Credit [3] Credit Report 7/24/1998 Missing 9614 Critical Credit [3] Final 7/24/1998 Application Missing 9614 Critical Credit [3] Missing Initial 7/24/1998 Application 9614 Non Compliance [2] Initial GFE 7/24/1998 Critical Missing 9614 Non Compliance [2] Initial TIL 7/24/1998 Critical Missing 9614 Non Compliance [2] State - Missing 7/24/1998 Critical Anti-Coercion Notice 9614 Non Compliance [2] State - Missing 7/24/1998 Critical Notice to Purchaser- Mortgagor 9614 Non Compliance [2] State - Missing 7/24/1998 Critical Pre-Application Dislcosure 9614 Non Credit [2] Combined Orig 7/24/1998 Critical LTV >100% 9615 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 6/8/1998 underdisclosed >$100 disclosed by $112.30 Charge - 1yr for Purchase which exceeds the $100 affirmative, for purchase. TIL 3yrs for itemization did not rescindable disclose a Closing fee transactions. of $200 as prepaid Unlimited as a finance charge. defense to foreclosure. Assignee liability. The loan is outside the SOL. 9615 Critical Credit [3] Final 6/8/1998 Application Missing 9615 Non Compliance [2] State - Missing 6/8/1998 Critical Anti-Coercion Disclosure / Notice of Choice of Agent or Insurer 9615 Non Compliance [2] State - Missing 6/8/1998 Critical cautionary notice pursuant to AL Code Section 5-19-6(a) on Note 9616 Critical Compliance [3] HUD-1 Missing NO 4/30/2004 9616 Critical Compliance [3] TIL Missing NO 4/30/2004 9616 Critical Credit [3] Appraisal 4/30/2004 Missing 9616 Critical Credit [3] Credit Report 4/30/2004 Missing 9616 Critical Credit [3] Final 4/30/2004 Application Missing 9616 Critical Credit [3] Missing Initial 4/30/2004 Application 9616 Non Compliance [2] Affiliated 4/30/2004 Critical Business Doc Missing 9616 Non Compliance [2] Initial GFE 4/30/2004 Critical Missing 9616 Non Compliance [2] Initial TIL 4/30/2004 Critical Missing 9616 Non Compliance [2] State - Missing 4/30/2004 Critical Affidavit of Affixation (of manufactured home) 9616 Non Compliance [2] State - Missing 4/30/2004 Critical Application Disclosure 9616 Non Compliance [2] State - Missing 4/30/2004 Critical Documentation of Fees paid to Third Parties 9616 Non Compliance [2] State - Missing 4/30/2004 Critical Right to Choose Insurance Provider 9616 Non Compliance [2] State - Missing 4/30/2004 Critical Title Insurance Notice 9617 Critical Credit [3] MI Missing Case Query 3/28/1994 results are not provided to indicate if UFMIP was paid, FHA loan, missing MIC. 9617 Non Compliance [2] State - Missing 3/28/1994 Critical Commitment Letter 9617 Non Compliance [2] State - Missing 3/28/1994 Critical KY Fair Housing Law Disclosure 9617 Non Compliance [2] State - Missing 3/28/1994 Critical KY Notification to New Homeowners 9617 Non Compliance [2] State - Missing 3/28/1994 Critical Notice of Choice of Agent or Insurer 9618 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 12/1/1992 underdisclosed >$100 disclosed by $375.01 Charge - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 9618 Critical Credit [3] Credit Report 12/1/1992 Missing 9618 Critical Credit [3] Initial Initial 12/1/1992 Application Application Incomplete marked incomplete due to missing date of interviewer on a face-to- face interview. 9618 Critical Credit [3] Mortgage/DOT Mortgage 12/1/1992 Incomplete incomplete due to having a document date of 12/1/1992 which coincides with the closing date, however the notary date reflects 11/1/1992. 9619 Critical Compliance [3] HUD-1 Missing NO 9/18/1998 9619 Critical Compliance [3] TIL Missing NO 9/18/1998 9619 Critical Credit [3] Appraisal 9/18/1998 Missing 9619 Critical Credit [3] Credit Report 9/18/1998 Missing 9619 Critical Credit [3] Final 9/18/1998 Application Missing 9619 Critical Credit [3] Missing Initial 9/18/1998 Application 9619 Non Compliance [2] Affiliated 9/18/1998 Critical Business Doc Missing 9619 Non Compliance [2] Initial GFE 9/18/1998 Critical Missing 9619 Non Compliance [2] Initial TIL 9/18/1998 Critical Missing 9619 Non Compliance [2] State - Missing 9/18/1998 Critical Mortgage Originator Dislcosure 9619 Non Compliance [2] State - Missing 9/18/1998 Critical Right to Choose Insurance Provider 9620 Critical Compliance [3] HUD-1 Missing NO 6/30/1999 9620 Critical Compliance [3] TIL Missing NO 6/30/1999 9620 Critical Credit [3] Appraisal 6/30/1999 Missing 9620 Critical Credit [3] Credit Report 6/30/1999 Missing 9620 Critical Credit [3] Final 6/30/1999 Application Missing 9620 Critical Credit [3] MI Missing 6/30/1999 9620 Critical Credit [3] Missing Initial 6/30/1999 Application 9620 Critical Credit [3] Missing Title 6/30/1999 Evidence 9620 Non Compliance [2] Initial GFE 6/30/1999 Critical Missing 9620 Non Compliance [2] Initial TIL 6/30/1999 Critical Missing 9621 Critical Compliance [3] TIL Missing NO 5/31/1996 9621 Critical Credit [3] Appraisal 5/31/1996 Missing 9621 Critical Credit [3] Credit Report 5/31/1996 Missing 9621 Critical Credit [3] Final 5/31/1996 Application Missing 9621 Critical Credit [3] Missing Initial 5/31/1996 Application 9621 Non Compliance [2] Initial GFE 5/31/1996 Critical Missing 9621 Non Compliance [2] Initial TIL 5/31/1996 Critical Missing 9621 Non Compliance [2] State - Missing 5/31/1996 Critical Application Disclosure 9621 Non Compliance [2] State - Missing 5/31/1996 Critical Documentation of Fees paid to Third Parties 9621 Non Compliance [2] State - Missing 5/31/1996 Critical Licensee Name Number and NMLS Unique Identifier on the application 9621 Non Compliance [2] State - Missing 5/31/1996 Critical Rate Lock 9621 Non Compliance [2] State - Missing 5/31/1996 Critical Right to Choose Insurance Provider 9621 Non Compliance [2] State - Missing 5/31/1996 Critical Title Insurance Notice 9622 Critical Compliance [3] TIL Missing NO 8/26/1997 9622 Critical Credit [3] Appraisal 8/26/1997 Missing 9622 Critical Credit [3] Credit Report 8/26/1997 Missing 9622 Critical Credit [3] Missing Initial 8/26/1997 Application 9622 Non Compliance [2] Affiliated 8/26/1997 Critical Business Doc Missing 9622 Non Compliance [2] Initial GFE 8/26/1997 Critical Missing 9622 Non Compliance [2] Initial TIL 8/26/1997 Critical Missing 9622 Non Compliance [2] State - Missing 8/26/1997 Critical Affidavit of Affixation (of manufactured home) 9622 Non Compliance [2] State - Missing 8/26/1997 Critical Application Disclosure 9622 Non Compliance [2] State - Missing 8/26/1997 Critical Rate Lock 9622 Non Compliance [2] State - Missing 8/26/1997 Critical Right to Choose Insurance Provider 9622 Non Compliance [2] State - Missing 8/26/1997 Critical Title Insurance Notice 9623 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 4/6/1999 underdisclosed >$35 disclosed by $485.83 Charge - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. // ROR - 3yrs for rescindable transactions. The loan is outside the SOL. 9623 Critical Compliance [3] ROR Violation ROR executed by APR/Finance 4/6/1999 Funding date is prior borrowers 4/6/1999 with Charge - 1yr to or equals the ROR expiration of affirmative, End Date rescission period noted 3yrs for as 4/9/1999. HUD rescindable reflects a funding date transactions. of 4/6/1999, equal to Unlimited as a the rescission period defense to executed date, and 25 foreclosure. days of interest was Assignee collected which liability. The coincides with a loan is outside 4/6/1999 funding date. the SOL. // ROR - 3yrs for rescindable transactions. The loan is outside the SOL. 9623 Critical Credit [3] Credit Report 4/6/1999 Missing 9623 Critical Credit [3] Final 4/6/1999 Application Missing 9623 Non Compliance [2] Initial GFE 4/6/1999 Critical Date not within 3 days of Initial Application Date 9623 Non Compliance [2] Initial TIL 4/6/1999 Critical Date not within 3 days of Initial Application Date 9624 Critical Compliance [3] TIL Missing NO 9/30/1999 9624 Critical Credit [3] Appraisal Appraisal 9/30/1999 Incomplete incomplete due to missing page 1. 9624 Critical Credit [3] Credit Report 9/30/1999 Missing 9624 Critical Credit [3] Missing Initial 9/30/1999 Application 9624 Non Compliance [2] Initial GFE 9/30/1999 Critical Missing 9624 Non Compliance [2] Initial TIL 9/30/1999 Critical Missing 9624 Non Compliance [2] State - Missing 9/30/1999 Critical Mortgage Originator Dislcosure 9624 Non Compliance [2] State - Missing 9/30/1999 Critical Right to Choose Insurance Provider 9625 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 10/26/1990 underdisclosed >$100 disclosed by $219.63 Charge - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing TIL itemization defense to of amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 9625 Critical Credit [3] Credit Report 10/26/1990 Missing 9625 Critical Credit [3] Final 10/26/1990 Application Missing 9625 Non Credit [2] Combined Orig 10/26/1990 Critical LTV >100% 9626 Critical Compliance [3] HUD-1 Missing NO 3/31/1989 9626 Critical Compliance [3] TIL Missing NO 3/31/1989 9626 Critical Credit [3] Appraisal 3/31/1989 Missing 9626 Critical Credit [3] Credit Report 3/31/1989 Missing 9626 Critical Credit [3] Final 3/31/1989 Application Missing 9626 Critical Credit [3] Missing Initial 3/31/1989 Application 9626 Non Compliance [2] Initial GFE 3/31/1989 Critical Missing 9626 Non Compliance [2] Initial TIL 3/31/1989 Critical Missing 9626 Non Compliance [2] State - Missing 3/31/1989 Critical Application Disclosure 9626 Non Compliance [2] State - Missing 3/31/1989 Critical Attorney Disclosure 9626 Non Compliance [2] State - Missing 3/31/1989 Critical Domestic Partnership Affidavit 9626 Non Compliance [2] State - Missing 3/31/1989 Critical Initial Tax Authorization Notice 9626 Non Compliance [2] State - Missing 3/31/1989 Critical Insurance Disclosure 9626 Non Credit [2] Negam by Note 3/31/1989 Critical Design 9627 Critical Credit [3] Credit Report 6/30/2000 Missing 9627 Critical Credit [3] Final 6/30/2000 Application Missing 9627 Non Compliance [2] Initial GFE 6/30/2000 Critical Missing 9627 Non Compliance [2] Initial TIL 6/30/2000 Critical Missing 9627 Non Credit [2] Combined Orig 6/30/2000 Critical LTV >100% 9628 Critical Credit [3] Missing Initial 12/17/1999 Application 9628 Non Compliance [2] Initial GFE 12/17/1999 Critical Missing 9628 Non Compliance [2] Initial TIL 12/17/1999 Critical Missing 9628 Non Compliance [2] State - Missing 12/17/1999 Critical Mortgage Originator Dislcosure 9628 Non Compliance [2] State - Missing 12/17/1999 Critical Right to Choose Insurance Provider 9629 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 7/26/2001 underdisclosed >$100 disclosed by $234.99 Charge - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing TIL itemization defense to of amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 9629 Critical Compliance [3] HUD-1 HUD is marked NO 7/26/2001 Incomplete incomplete due to the pages are cut short on the right and seller fees can not be determined. 9629 Critical Compliance [3] TIL Missing NO 7/26/2001 9629 Critical Credit [3] Credit Report 7/26/2001 Missing 9629 Critical Credit [3] Final 7/26/2001 Application Missing 9629 Non Compliance [2] Affiliated 7/26/2001 Critical Business Doc Missing 9629 Non Compliance [2] Initial GFE 7/26/2001 Critical Missing 9629 Non Compliance [2] Initial TIL 7/26/2001 Critical Missing 9629 Non Compliance [2] State - Missing 7/26/2001 Critical Anti-Coercion Disclosure / Notice of Choice of Agent or Insurer 9630 Critical Credit [3] Missing Initial 10/2/2001 Application 9631 Non Compliance [2] Affiliated 2/22/2002 Critical Business Doc Missing 9631 Non Compliance [2] State - Missing 2/22/2002 Critical cautionary notice pursuant to AL Code Section 5-19-6(a) on Note 9632 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 3/28/2002 underdisclosed >$35 disclosed by $260 which Charge - 1yr for Refinance exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 9632 Critical Credit [3] Missing Initial 3/28/2002 Application 9632 Critical Credit [3] Note Incomplete Note incomplete 3/28/2002 due to being a Fixed Rate loan however lender used an Adjustable Rate note form. 9633 Critical Credit [3] Final 2/3/2000 Application Missing 9633 Critical Credit [3] Missing Initial 2/3/2000 Application 9633 Non Compliance [2] Affiliated 2/3/2000 Critical Business Doc Missing 9633 Non Compliance [2] Initial GFE 2/3/2000 Critical Missing 9633 Non Compliance [2] Initial TIL 2/3/2000 Critical Missing 9634 Critical Compliance [3] TIL Incomplete Final TIL was not NO 11/13/2001 signed by borrower. 9634 Critical Credit [3] Missing Initial 11/13/2001 Application 9634 Non Compliance [2] Initial TIL 11/13/2001 Critical Missing 9634 Non Credit [2] Combined Orig 11/13/2001 Critical LTV >100% 9635 Critical Compliance [3] HUD-1 Missing NO 4/5/2005 9635 Critical Compliance [3] TIL Incomplete Final TIL was executed NO 4/5/2005 by borrower at closing; however, reflects an estimated Annual Percentage Rate, Finance charges, Amount financed and Total payment figures. 9635 Critical Credit [3] Appraisal 4/5/2005 Missing 9635 Critical Credit [3] Credit Report 4/5/2005 Missing 9635 Critical Credit [3] Final 4/5/2005 Application Missing 9635 Non Compliance [2] Credit Score 4/5/2005 Critical Disclosure Not Present 9635 Non Compliance [2] Initial GFE 4/5/2005 Critical Missing 9635 Non Compliance [2] Initial TIL 4/5/2005 Critical Missing 9635 Non Compliance [2] State - Missing 4/5/2005 Critical Anti-Coercion Notice 9635 Non Compliance [2] State - Missing 4/5/2005 Critical Lock In Agreement 9635 Non Compliance [2] State - Missing 4/5/2005 Critical Mortgage Loan Commitment 9635 Non Compliance [2] State - Missing 4/5/2005 Critical Notice of Material Change of Mortgage Loan Terms 9635 Non Compliance [2] State - Missing 4/5/2005 Critical Pre-Application Dislcosure 9635 Non Credit [2] Combined Orig 4/5/2005 Critical LTV >100% 9637 Critical Credit [3] Missing Initial 1/10/2003 Application 9637 Critical Credit [3] Mortgage/DOT Mortgage is 1/10/2003 Incomplete Incomplete due to missing pages 3-11, which includes Notary acknowledgement. 9637 Non Compliance [2] Affiliated 1/10/2003 Critical Business Doc Missing 9637 Non Compliance [2] Initial GFE 1/10/2003 Critical Date not within 3 days of Initial Application Date 9637 Non Compliance [2] Initial TIL 1/10/2003 Critical Date not within 3 days of Initial Application Date 9637 Non Compliance [2] State - Missing 1/10/2003 Critical Mortgage Loan Commitment 9637 Non Compliance [2] State - Missing 1/10/2003 Critical Notice to Purchaser- Mortgagor 9637 Non Compliance [2] State - Missing 1/10/2003 Critical Pre-Application Dislcosure 9637 Non Credit [2] Combined Orig 1/10/2003 Critical LTV >100% 9638 Critical Compliance [3] State Late Late charge fee of 5% 2/18/2003 Charge Not Standard exceeds the max allowed of 4% for the state XXXXX. 9638 Non Compliance [2] Affiliated 2/18/2003 Critical Business Doc Missing 9639 Non Compliance [2] Affiliated 3/21/2003 Critical Business Doc Missing 9639 Non Compliance [2] State - Missing 3/21/2003 Critical Anti-Coercion Disclosure / Notice of Choice of Agent or Insurer 9639 Non Compliance [2] State - Missing 3/21/2003 Critical cautionary notice pursuant to AL Code Section 5-19-6(a) on Note 9640 Non Compliance [2] Initial GFE 2/27/2003 Critical Date not within 3 days of Initial Application Date 9640 Non Compliance [2] Initial TIL 2/27/2003 Critical Date not within 3 days of Initial Application Date 9640 Non Compliance [2] State - Missing 2/27/2003 Critical Notice to Purchaser- Mortgagor 9641 Critical Credit [3] Missing Initial 2/14/2003 Application 9641 Non Credit [2] Combined Orig 2/14/2003 Critical LTV >100% 9642 Non Compliance [2] State - Missing 6/15/2004 Critical Notice to Purchaser- Mortgagor 9642 Non Compliance [2] State - Missing 6/15/2004 Critical Pre-Application Dislcosure 9643 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 4/17/2003 underdisclosed >$100 disclosed by $2529.20 Charge - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 9643 Critical Credit [3] Missing Initial 4/17/2003 Application 9643 Non Compliance [2] State - Missing 4/17/2003 Critical Notice to Purchaser- Mortgagor 9644 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 6/25/2003 underdisclosed >$35 disclosed by $4,230.00 Charge - 1yr for Refinance which exceeds the $35 affirmative, for refinance 3yrs for transactions. TIL rescindable Itemization did not transactions. disclose settlement Unlimited as a fees: Attorney fees defense to (not itemized) of foreclosure. $4,250.00 as prepaid Assignee finance charges. liability. The loan is outside the SOL. 9644 Critical Compliance [3] State Late Note provides for 5% 6/25/2003 Charge Not Standard Late charge after 15 calendar days. 9644 Critical Credit [3] Final 6/25/2003 Application Missing 9644 Non Compliance [2] Affiliated 6/25/2003 Critical Business Doc Missing 9646 Critical Compliance [3] HUD-1 Missing NO 9/28/2003 9646 Critical Compliance [3] TIL Missing NO 9/28/2003 9646 Critical Credit [3] Appraisal 9/28/2003 Missing 9646 Critical Credit [3] Credit Report 9/28/2003 Missing 9646 Critical Credit [3] Final 9/28/2003 Application Missing 9646 Critical Credit [3] MI Missing 9/28/2003 9646 Critical Credit [3] Missing Initial 9/28/2003 Application 9646 Non Compliance [2] Affiliated 9/28/2003 Critical Business Doc Missing 9646 Non Compliance [2] Initial GFE 9/28/2003 Critical Missing 9646 Non Compliance [2] Initial TIL 9/28/2003 Critical Missing 9646 Non Compliance [2] State - Missing 9/28/2003 Critical Anti-Coercion Notice 9646 Non Compliance [2] State - Missing 9/28/2003 Critical Broker Agreement 9646 Non Compliance [2] State - Missing 9/28/2003 Critical Lock In Agreement 9646 Non Compliance [2] State - Missing 9/28/2003 Critical Mortgage Loan Commitment 9646 Non Compliance [2] State - Missing 9/28/2003 Critical Notice of Material Change of Mortgage Loan Terms 9646 Non Compliance [2] State - Missing 9/28/2003 Critical Notice to Purchaser- Mortgagor 9646 Non Compliance [2] State - Missing 9/28/2003 Critical Pre-Application Dislcosure 9647 Non Compliance [2] State - Missing 8/27/2003 Critical Lock In Agreement 9647 Non Compliance [2] State - Missing 8/27/2003 Critical Notice to Purchaser- Mortgagor 9649 Critical Compliance [3] TIL Missing NO 3/30/2004 9649 Non Compliance [2] Affiliated 3/30/2004 Critical Business Doc Missing 9649 Non Compliance [2] State - Missing 3/30/2004 Critical Lock In Agreement 9649 Non Compliance [2] State - Missing 3/30/2004 Critical Notice to Purchaser- Mortgagor 9650 Critical Credit [3] Missing Initial 4/26/2004 Application 9651 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 5/24/2004 underdisclosed >$35 disclosed by $12,644.75 Charge - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Closing rescindable instructions indicate transactions. the Index used was Unlimited as a 1.18%. The lowest Index defense to available within the foreclosure. look-back period is Assignee 1.32%. liability. The loan is outside the SOL. 9651 Critical Credit [3] Missing Initial 5/24/2004 Application 9651 Non Compliance [2] Initial GFE 5/24/2004 Critical Missing 9651 Non Compliance [2] Initial TIL 5/24/2004 Critical Missing 9651 Non Compliance [2] State - Missing 5/24/2004 Critical Notice of Material Change of Mortgage Loan Terms 9651 Non Compliance [2] State - Missing 5/24/2004 Critical Pre-Application Dislcosure 9652 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 5/12/2004 underdisclosed >$35 disclosed by $185 which Charge - 1yr for Refinance exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 9652 Non Compliance [2] State - Missing 5/12/2004 Critical Application Disclosure 9652 Non Compliance [2] State - Missing 5/12/2004 Critical Licensee Name Number and NMLS Unique Identifier on the application 9652 Non Compliance [2] State - Missing 5/12/2004 Critical Rate Lock 9652 Non Compliance [2] State - Missing 5/12/2004 Critical Title Insurance Notice 9653 Critical Compliance [3] TIL Missing NO 7/15/2004 9653 Non Compliance [2] Initial GFE 7/15/2004 Critical Missing 9653 Non Compliance [2] Initial TIL 7/15/2004 Critical Missing 9654 Non Compliance [2] State - Missing 12/3/2004 Critical Notice to Purchaser- Mortgagor 9655 Critical Compliance [3] HUD-1 Missing YES 10/14/2004 9655 Critical Compliance [3] ROR Missing ROR - 3yrs for 10/14/2004 rescindable transactions. The loan is outside the SOL. 9655 Critical Compliance [3] TIL Missing YES 10/14/2004 9655 Critical Credit [3] Appraisal 10/14/2004 Missing 9655 Critical Credit [3] Credit Report 10/14/2004 Missing 9655 Critical Credit [3] Final 10/14/2004 Application Missing 9655 Critical Credit [3] Missing Initial 10/14/2004 Application 9655 Non Compliance [2] Initial GFE 10/14/2004 Critical Missing 9655 Non Compliance [2] Initial TIL 10/14/2004 Critical Missing 9655 Non Compliance [2] State - Missing 10/14/2004 Critical Mortgage Originator Dislcosure 9655 Non Compliance [2] State - Missing 10/14/2004 Critical Right to Choose Insurance Provider 9656 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 10/29/2004 underdisclosed >$100 disclosed by $325 which Charge - 1yr for Purchase exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 9656 Non Credit [2] Combined Orig 10/29/2004 Critical LTV >100% 9657 Critical Credit [3] Appraisal more Appraisal 2/18/2005 than 90 days prior to completion cert origination date was completed on 02/16/2006; however, this loan is a one time Construction To Perm with a 03/01/2006 Conversion date. 9658 Non Compliance [2] Initial GFE 10/26/2004 Critical Date not within 3 days of Initial Application Date 9658 Non Compliance [2] Initial TIL 10/26/2004 Critical Date not within 3 days of Initial Application Date 9658 Non Compliance [2] State - Missing 10/26/2004 Critical Notice to Purchaser- Mortgagor 9658 Non Compliance [2] State - Missing 10/26/2004 Critical Pre-Application Dislcosure 9659 Critical Compliance [3] HUD-1 Missing NO 9/1/2005 9659 Non Compliance [2] Credit Score 9/1/2005 Critical Disclosure Not Present 9660 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 2/7/2005 underdisclosed >$100 disclosed by $ 20275.49 Charge - 1yr for Purchase which exceeds the affirmative, $100.00 tolerance for 3yrs for purchase transactions. rescindable Closing instructions transactions. indicated the index Unlimited as a used was 2.66%. The defense to closest index available foreclosure. in the look back period Assignee is 2.71%. liability. The loan is outside the SOL. 9660 Non Compliance [2] Affiliated 2/7/2005 Critical Business Doc Missing 9660 Non Compliance [2] State - Missing 2/7/2005 Critical Lock In Agreement 9660 Non Compliance [2] State - Missing 2/7/2005 Critical Notice of Material Change of Mortgage Loan Terms 9660 Non Compliance [2] State - Missing 2/7/2005 Critical Notice to Purchaser- Mortgagor 9660 Non Compliance [2] State - Missing 2/7/2005 Critical Pre-Application Dislcosure 9661 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 4/4/2005 underdisclosed >$100 disclosed by $ Charge - 1yr for Purchase 16,789.88 which exceeds affirmative, the $100.00 tolerance 3yrs for for Purchase rescindable transactions. Closing transactions. instructions indicate Unlimited as a the Index used was defense to 2.82%. The closest foreclosure. Index available in our Assignee look-back period is liability. The 3.05%. Closing loan is outside instructions indicate the SOL. the index as 1YR CMT Monthly average, however Note reflects 1YR CMT Weekly average. 9661 Critical Credit [3] Missing Initial 4/4/2005 Application 9661 Non Compliance [2] Affiliated 4/4/2005 Critical Business Doc Missing 9661 Non Compliance [2] Initial GFE 4/4/2005 Critical Date not within 3 days of Initial Application Date 9661 Non Compliance [2] Initial TIL 4/4/2005 Critical Date not within 3 days of Initial Application Date 9663 Non Compliance [2] State - Missing 7/15/2005 Critical Anti-Coercion Notice 9663 Non Compliance [2] State - Missing 7/15/2005 Critical Lock In Agreement 9663 Non Compliance [2] State - Missing 7/15/2005 Critical Notice to Purchaser- Mortgagor 9663 Non Compliance [2] State - Missing 7/15/2005 Critical Pre-Application Dislcosure 9664 Critical Compliance [3] TIL Incomplete Final TIL incomplete NO 8/5/2005 due to missing borrower signature and date. 9664 Non Compliance [2] State - Missing 8/5/2005 Critical Anti-Coercion Disclosure / Notice of Choice of Agent or Insurer 9664 Non Compliance [2] State - Missing 8/5/2005 Critical cautionary notice pursuant to AL Code Section 5-19-6(a) on Note 9665 Non Compliance [2] Initial GFE 11/15/2005 Critical Date not within 3 days of Initial Application Date 9665 Non Compliance [2] Initial TIL 11/15/2005 Critical Date not within 3 days of Initial Application Date 9665 Non Compliance [2] State - Missing 11/15/2005 Critical cautionary notice pursuant to AL Code Section 5-19-6(a) on Note 9666 Critical Compliance [3] HUD-1 Missing YES 9/16/2005 9666 Critical Compliance [3] ROR Missing ROR - 3yrs for 9/16/2005 rescindable transactions. The loan is outside the SOL. 9666 Critical Compliance [3] TIL Missing YES 9/16/2005 9666 Critical Credit [3] Appraisal 9/16/2005 Missing 9666 Critical Credit [3] Credit Report 9/16/2005 Missing 9666 Critical Credit [3] Final 9/16/2005 Application Missing 9666 Critical Credit [3] Missing Initial 9/16/2005 Application 9666 Non Compliance [2] Affiliated 9/16/2005 Critical Business Doc Missing 9666 Non Compliance [2] Credit Score 9/16/2005 Critical Disclosure Not Present 9666 Non Compliance [2] Initial GFE 9/16/2005 Critical Missing 9666 Non Compliance [2] Initial TIL 9/16/2005 Critical Missing 9666 Non Compliance [2] State - Missing 9/16/2005 Critical Anti-Coercion Notice 9666 Non Compliance [2] State - Missing 9/16/2005 Critical Lock In Agreement 9666 Non Compliance [2] State - Missing 9/16/2005 Critical Mortgage Loan Commitment 9666 Non Compliance [2] State - Missing 9/16/2005 Critical Notice of Material Change of Mortgage Loan Terms 9666 Non Compliance [2] State - Missing 9/16/2005 Critical Pre-Application Dislcosure 9667 Non Compliance [2] State - Missing 8/27/2005 Critical Notice of Material Change of Mortgage Loan Terms 9667 Non Compliance [2] State - Missing 8/27/2005 Critical Notice to Purchaser- Mortgagor 9668 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 3/31/2006 underdisclosed >$100 disclosed by $186.00 Charge - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing TIL itemization defense to of amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 9670 Non Compliance [2] State - Missing 4/6/2006 Critical Lock In Agreement 9670 Non Compliance [2] State - Missing 4/6/2006 Critical Pre-Application Dislcosure 9671 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 8/26/2003 underdisclosed >$35 disclosed by $385.00 Charge - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 9671 Non Compliance [2] State - Missing 8/26/2003 Critical Anti-Coercion Disclosure / Notice of Choice of Agent or Insurer 9673 Non Compliance [2] Affiliated 3/26/2007 Critical Business Doc Missing 9673 Non Compliance [2] Initial GFE 3/26/2007 Critical Date not within 3 days of Initial Application Date 9673 Non Compliance [2] Initial TIL 3/26/2007 Critical Date not within 3 days of Initial Application Date 9673 Non Compliance [2] State - Missing 3/26/2007 Critical Licensee Name Number and NMLS Unique Identifier on the application 9673 Non Compliance [2] State - Missing 3/26/2007 Critical Right to Choose Insurance Provider 9674 Non Compliance [2] Affiliated 5/25/2006 Critical Business Doc Missing 9674 Non Compliance [2] Initial GFE 5/25/2006 Critical Date not within 3 days of Initial Application Date 9674 Non Compliance [2] Initial TIL 5/25/2006 Critical Date not within 3 days of Initial Application Date 9674 Non Compliance [2] State - Missing 5/25/2006 Critical Notice to Purchaser- Mortgagor 9674 Non Compliance [2] State - Missing 5/25/2006 Critical Pre-Application Dislcosure 9675 Critical Compliance [3] HUD-1 Missing NO 3/24/2008 9675 Critical Compliance [3] TIL Missing NO 3/24/2008 9675 Non Compliance [2] Affiliated 3/24/2008 Critical Business Doc Missing 9675 Non Compliance [2] Initial GFE 3/24/2008 Critical Date not within 3 days of Initial Application Date 9675 Non Compliance [2] Initial TIL 3/24/2008 Critical Date not within 3 days of Initial Application Date 9675 Non Compliance [2] State - Missing 3/24/2008 Critical Notice to Purchaser- Mortgagor 9675 Non Compliance [2] State - Missing 3/24/2008 Critical Pre-Application Dislcosure 9676 Non Compliance [2] Affiliated 7/24/2006 Critical Business Doc Missing 9676 Non Compliance [2] State - Missing 7/24/2006 Critical Anti-Coercion Disclosure / Notice of Choice of Agent or Insurer 9676 Non Compliance [2] State - Missing 7/24/2006 Critical Broker Agreement / Mortgage Loan Origination Agreement 9676 Non Compliance [2] State - Missing 7/24/2006 Critical cautionary notice pursuant to AL Code Section 5-19-6(a) on Note 9677 Critical Compliance [3] HUD-1 Missing NO 9/15/2006 9677 Critical Compliance [3] TIL Missing NO 9/15/2006 9677 Critical Credit [3] Appraisal 9/15/2006 Missing 9677 Critical Credit [3] Credit Report 9/15/2006 Missing 9677 Critical Credit [3] Final 9/15/2006 Application Missing 9677 Critical Credit [3] Missing Initial 9/15/2006 Application 9677 Non Compliance [2] Credit Score 9/15/2006 Critical Disclosure Not Present 9677 Non Compliance [2] Initial GFE 9/15/2006 Critical Missing 9677 Non Compliance [2] Initial TIL 9/15/2006 Critical Missing 9678 Critical Compliance [3] HUD-1 Missing NO 12/17/2007 9678 Critical Compliance [3] TIL Missing NO 12/17/2007 9680 Critical Compliance [3] TIL Incomplete Final TIL is marked NO 3/15/2006 final and was signed at closing; however, reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. 9680 Non Compliance [2] Affiliated 3/15/2006 Critical Business Doc Missing 9680 Non Compliance [2] State - Missing 3/15/2006 Critical Notice to Purchaser- Mortgagor 9680 Non Compliance [2] State - Missing 3/15/2006 Critical Pre-Application Dislcosure 9680 Non Credit [2] Combined Orig 3/15/2006 Critical LTV >100% 9681 Critical Compliance [3] HUD-1 Missing NO 6/15/2007 9681 Critical Compliance [3] TIL Missing NO 6/15/2007 9682 Critical Compliance [3] TIL Missing NO 1/6/2009 9682 Critical Credit [3] Appraisal 1/6/2009 Missing 9682 Critical Credit [3] Credit Report 1/6/2009 Missing 9682 Critical Credit [3] Final 1/6/2009 Application Missing 9682 Non Compliance [2] Affiliated 1/6/2009 Critical Business Doc Missing 9682 Non Compliance [2] Credit Score 1/6/2009 Critical Disclosure Not Present 9682 Non Compliance [2] Initial GFE 1/6/2009 Critical Missing 9682 Non Compliance [2] Initial TIL 1/6/2009 Critical Missing 9682 Non Compliance [2] State - Missing 1/6/2009 Critical Anti-Coercion Notice 9682 Non Compliance [2] State - Missing 1/6/2009 Critical Pre-Application Dislcosure 9683 Critical Compliance [3] HUD-1 Missing NO 7/9/2007 9683 Critical Compliance [3] TIL Missing NO 7/9/2007 9683 Non Credit [2] Combined Orig 7/9/2007 Critical LTV >100% 9684 Critical Compliance [3] HUD-1 Missing NO 4/8/2009 9684 Critical Compliance [3] TIL Missing NO 4/8/2009 9685 Critical Compliance [3] ROR Missing ROR - 3yrs for 12/21/2006 rescindable transactions. The loan is outside the SOL. 9686 Non Compliance [2] Affiliated 1/9/2007 Critical Business Doc Missing 9686 Non Compliance [2] Initial GFE 1/9/2007 Critical Missing 9686 Non Compliance [2] State - Missing 1/9/2007 Critical Anti-Coercion Notice 9686 Non Compliance [2] State - Missing 1/9/2007 Critical Lock In Agreement 9686 Non Compliance [2] State - Missing 1/9/2007 Critical Mortgage Loan Commitment 9686 Non Compliance [2] State - Missing 1/9/2007 Critical Notice of Material Change of Mortgage Loan Terms 9686 Non Compliance [2] State - Missing 1/9/2007 Critical Notice to Purchaser- Mortgagor 9686 Non Compliance [2] State - Missing 1/9/2007 Critical Pre-Application Dislcosure 9687 Critical Compliance [3] ROR Missing ROR - 3yrs for 4/24/2007 rescindable transactions. The loan is outside the SOL. 9687 Critical Compliance [3] TIL Missing YES 4/24/2007 9687 Critical Credit [3] Credit Report 4/24/2007 Missing 9687 Critical Credit [3] Missing Initial 4/24/2007 Application 9687 Non Compliance [2] Affiliated 4/24/2007 Critical Business Doc Missing 9687 Non Compliance [2] Credit Score 4/24/2007 Critical Disclosure Not Present 9687 Non Compliance [2] Initial GFE 4/24/2007 Critical Missing 9687 Non Compliance [2] Initial TIL 4/24/2007 Critical Missing 9687 Non Compliance [2] State - Missing 4/24/2007 Critical Anti-Coercion Notice 9687 Non Compliance [2] State - Missing 4/24/2007 Critical Pre-Application Dislcosure 9689 Critical Credit [3] Credit Report 6/29/2000 Missing 9689 Critical Credit [3] Missing Initial 6/29/2000 Application 9689 Non Compliance [2] Initial GFE 6/29/2000 Critical Date not within 3 days of Initial Application Date 9689 Non Compliance [2] Initial TIL 6/29/2000 Critical Date not within 3 days of Initial Application Date 9690 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 6/15/2001 underdisclosed >$100 disclosed by $445.73 Charge - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. TIL rescindable Itemization did not transactions. disclose settlement Unlimited as a fees: credit report to defense to lender $16.00 , foreclosure. appraisal fee to lender Assignee $300 and closing liability. The attorney fee $550 line loan is outside 1107 as prepaid finance the SOL. charges. 9690 Critical Compliance [3] TIL Incomplete TIL incomplete due to NO 6/15/2001 being unsigned. 9690 Critical Credit [3] Credit Report 6/15/2001 Missing 9690 Non Credit [2] Combined Orig 6/15/2001 Critical LTV >100% 9691 Critical Compliance [3] State Late Note provides for a 4/4/1997 Charge Not Standard grace period of 15 days with a late fee of 5% of overdue principal and interest. 9691 Non Compliance [2] Initial GFE 4/4/1997 Critical Date not within 3 days of Initial Application Date 9692 Critical Credit [3] MI Missing 7/20/1998 9692 Non Compliance [2] State - Missing 7/20/1998 Critical Domestic Partnership Addendum to Uniform Residential Loan Application 9692 Non Compliance [2] State - Missing 7/20/1998 Critical Fee Agreement for Loan Modification Services 9692 Non Compliance [2] State - Missing 7/20/1998 Critical Oral Agreement Notice 9692 Non Compliance [2] State - Missing 7/20/1998 Critical Prepayment penalty disclosure 9692 Non Credit [2] Manufactured 7/20/1998 Critical (Double-Wide) 9693 Critical Compliance [3] HUD-1 Missing NO 2/21/1996 9693 Critical Credit [3] Credit Report 2/21/1996 Missing 9693 Critical Credit [3] Final 2/21/1996 Application Missing 9693 Non Compliance [2] State - Missing 2/21/1996 Critical Anti-Coercion Disclosure / Notice of Choice of Agent or Insurer 9693 Non Compliance [2] State - Missing 2/21/1996 Critical cautionary notice pursuant to AL Code Section 5-19-6(a) on Note 9694 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 5/14/2001 underdisclosed >$35 disclosed by $215.98 Charge - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 9694 Critical Compliance [3] TIL Incomplete TIL incomplete due TIL TESTED 5/14/2001 marked estimated signed at closing. 9694 Non Compliance [2] State - Missing 5/14/2001 Critical Anti-Coercion Disclosure / Notice of Choice of Agent or Insurer 9694 Non Credit [2] Combined Orig 5/14/2001 Critical LTV >100% 9695 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 12/17/1999 underdisclosed >$35 disclosed by $505.81 Charge - 1yr for Refinance which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 9695 Critical Compliance [3] TIL Incomplete Final TIL is TESTED 12/17/1999 incomplete; signed estimated copy. 9695 Critical Credit [3] Credit Report Credit report is 12/17/1999 Incomplete incomplete due to missing pages 2, 4, 6, 8, 10, and 12 of 15 pages of report for Co-Borrower. 9696 Non Compliance [2] Initial GFE 2/11/2005 Critical Missing 9696 Non Compliance [2] Initial TIL 2/11/2005 Critical Missing 9696 Non Compliance [2] State - Missing 2/11/2005 Critical Borrower's Choice of Attorney Disclosure 9696 Non Compliance [2] State - Missing 2/11/2005 Critical Fair Credit Reporting Act Notice 9696 Non Compliance [2] State - Missing 2/11/2005 Critical Acknowledgment of Receipt of Disclosure Regarding ARM Loan Without Prepayment 9696 Non Compliance [2] State - Missing 2/11/2005 Critical Appraisal and Consumer Report Notice 9696 Non Compliance [2] State - Missing 2/11/2005 Critical Broker Compensation Disclosure 9698 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 12/27/2004 underdisclosed >$35 disclosed by $225.00 Charge - 1yr for Refinance which exceeds the $35 affirmative, for refinances. TIL 3yrs for itemization did not rescindable disclose an appraisal transactions. review fee of $100 and Unlimited as a a recording service fee defense to of $110 and a credit foreclosure. report fee of $ 15 as Assignee prepaid finance charge. liability. The loan is outside the SOL. 9698 Non Compliance [2] HMDA-reportable 12/27/2004 Critical rate spread (1/1/04- 10/1/09) 9699 Non Compliance [2] State - Missing 5/31/2006 Critical Interim Interest Disclosure 9700 Non Compliance [2] Initial GFE 7/26/2006 Critical Date not within 3 days of Initial Application Date 9700 Non Compliance [2] State - Missing 7/26/2006 Critical Anti-Coercion Notice 9700 Non Compliance [2] State - Missing 7/26/2006 Critical Notice to Purchaser- Mortgagor 9701 Critical Credit [3] Initial Initial 5/2/2007 Application application Incomplete incompete due to missing borrower's signature; initial application was taken face to face. 9701 Non Compliance [2] Affiliated 5/2/2007 Critical Business Doc Missing 9701 Non Compliance [2] HMDA-reportable 5/2/2007 Critical rate spread (1/1/04- 10/1/09) 9701 Non Compliance [2] Initial GFE 5/2/2007 Critical Date not within 3 days of Initial Application Date 9701 Non Compliance [2] State - Missing 5/2/2007 Critical Lock In Agreement 9701 Non Compliance [2] State - Missing 5/2/2007 Critical Mortgage Loan Commitment 9701 Non Compliance [2] State - Missing 5/2/2007 Critical Notice to Purchaser- Mortgagor 9702 Non Compliance [2] HMDA-reportable 1/10/2008 Critical rate spread (1/1/04- 10/1/09) 9704 Non Compliance [2] HMDA-reportable 2/27/2006 Critical rate spread (1/1/04- 10/1/09) 9704 Non Compliance [2] Initial GFE 2/27/2006 Critical Date not within 3 days of Initial Application Date 9704 Non Compliance [2] Initial TIL 2/27/2006 Critical Date not within 3 days of Initial Application Date 9704 Non Compliance [2] State - Missing 2/27/2006 Critical Residential Property Disclosure / Homeowner's Certification of Principal Residence 9704 Non Compliance [2] State - Missing 2/27/2006 Critical Licensee Information or Affidavit of Exemption 9704 Non Compliance [2] State - Missing 2/27/2006 Critical MD No Escrow Account Disclosure 9704 Non Compliance [2] State - Missing 2/27/2006 Critical Net Tangible Benefit Worksheet 9704 Non Compliance [2] State - Missing 2/27/2006 Critical Office of Finance, Treasury Division Finance Affidavit 9704 Non Compliance [2] State - Missing 2/27/2006 Critical Right to Choose Attorney or Title Insurance Company 9705 Critical Credit [3] Missing Initial 11/28/2006 Application 9705 Non Compliance [2] HMDA-reportable 11/28/2006 Critical rate spread (1/1/04- 10/1/09) 9705 Non Compliance [2] Initial TIL 11/28/2006 Critical Missing 9705 Non Compliance [2] State - Missing 11/28/2006 Critical Anti-Coercion Notice 9705 Non Compliance [2] State - Missing 11/28/2006 Critical Application Disclosure 9705 Non Compliance [2] State - Missing 11/28/2006 Critical Oral Modifications of Credit Agreements / Confirmation of Statements on Note 9706 Non Compliance [2] HMDA-reportable 7/26/2007 Critical rate spread (1/1/04- 10/1/09) 9706 Non Compliance [2] State - Missing 7/26/2007 Critical Comparison of Sample Mortgage Features: Typical Mortgage 9706 Non Compliance [2] State - Missing 7/26/2007 Critical Finance Lender Information Disclosure 9706 Non Credit [2] Only 7/26/2007 Critical Preliminary Title in File 9707 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 12/30/2005 underdisclosed >$35 disclosed by $115.00 Charge - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 9707 Non Compliance [2] Initial GFE 12/30/2005 Critical Date not within 3 days of Initial Application Date 9707 Non Compliance [2] State - Missing 12/30/2005 Critical Statutory Authority Disclosure 9708 Critical Credit [3] Credit Report 8/22/1986 Missing 9708 Critical Credit [3] Final 8/22/1986 Application Missing 9708 Non Compliance [2] State - Missing 8/22/1986 Critical Application Disclosure 9708 Non Compliance [2] State - Missing 8/22/1986 Critical Attorney Disclosure 9708 Non Compliance [2] State - Missing 8/22/1986 Critical Domestic Partnership Affidavit 9708 Non Compliance [2] State - Missing 8/22/1986 Critical Initial Tax Authorization Notice 9708 Non Compliance [2] State - Missing 8/22/1986 Critical Insurance Disclosure 9709 Non Compliance [2] Credit Score 5/24/2008 Critical Disclosure Not Present 9709 Non Compliance [2] HMDA-reportable 5/24/2008 Critical rate spread (1/1/04- 10/1/09) 9709 Non Compliance [2] Initial TIL 5/24/2008 Critical Missing 9709 Non Compliance [2] State - Missing 5/24/2008 Critical Application Disclosure 9709 Non Compliance [2] State - Missing 5/24/2008 Critical Oral Modifications of Credit Agreements / Confirmation of Statements on Note 9710 Non Compliance [2] Affiliated 6/27/2002 Critical Business Doc Missing 9710 Non Compliance [2] Initial GFE 6/27/2002 Critical Missing 9710 Non Compliance [2] State - Missing 6/27/2002 Critical Collateral Protection Insurance Notice 9710 Non Compliance [2] State - Missing 6/27/2002 Critical Complaints and Inquiries Notice 9710 Non Compliance [2] State - Missing 6/27/2002 Critical Mortgage Banker Disclosure 9710 Non Compliance [2] State - Missing 6/27/2002 Critical Notice of Penalties for Making False or Misleading Written Statement 9711 Critical Compliance [3] TIL Missing NO 3/6/2007 9711 Non Compliance [2] State - Missing 3/6/2007 Critical Broker Agreement / Mortgage Loan Origination Agreement 9712 Critical Compliance [3] HUD-1 Missing NO 12/9/2003 9712 Critical Credit [3] Final 12/9/2003 Application Missing 9712 Non Compliance [2] State - Missing 12/9/2003 Critical Collateral Protection Insurance Notice 9712 Non Compliance [2] State - Missing 12/9/2003 Critical Mortgage Banker Disclosure 9712 Non Compliance [2] State - Missing 12/9/2003 Critical Notice of Penalties for Making False or Misleading Written Statement 9713 Critical Credit [3] Credit Report 6/22/2006 Missing 9713 Non Compliance [2] HMDA-reportable 6/22/2006 Critical rate spread (1/1/04- 10/1/09) 9713 Non Compliance [2] Initial TIL 6/22/2006 Critical Missing 9713 Non Credit [2] Combined Orig 6/22/2006 Critical LTV >100% 9714 Non Compliance [2] HMDA-reportable 12/22/2007 Critical rate spread (1/1/04- 10/1/09) 9714 Non Compliance [2] State - Missing 12/22/2007 Critical Fair Lending Notice 9714 Non Compliance [2] State - Missing 12/22/2007 Critical Impound Authorization Disclosure 9714 Non Compliance [2] State - Missing 12/22/2007 Critical Interim Interest Disclosure 9715 Non Compliance [2] GFE1 Fees Not GFE1 dated 05/03/2010 5/28/2010 Critical Disclosed Correctly improper fee disclosure due to scoring fee of $15.95 being disclosed in Required services that we select section instead of being disclosed under our origination charges. 9715 Non Compliance [2] GFE2 Fees Not GFE1 dated 05/05/2010 5/28/2010 Critical Disclosed Correctly improper fee disclosure due to scoring fee of $15.95 being disclosed in Required services that we select section instead of being disclosed under our origination charges. 9715 Non Compliance [2] GFE3 Fees Not GFE1 dated 05/27/2010 5/28/2010 Critical Disclosed Correctly improper fee disclosure due to scoring fee of $15.95 being disclosed in Required services that we select section instead of being disclosed under our origination charges. 9715 Non Compliance [2] Initial TIL 5/28/2010 Critical Missing 9716 Critical Compliance [3] TIL Incomplete TIL incomplete due to TESTED 5/24/2001 not being signed and dated by borrower. 9716 Critical Credit [3] Final 5/24/2001 Application Missing 9716 Non Compliance [2] State - Missing 5/24/2001 Critical cautionary notice pursuant to AL Code Section 5-19-6(a) on Note 9717 Critical Compliance [3] APR Tolerance APR under disclosed by APR/Finance 12/10/1996 UnderDisclosed 0.25 .3669 which exceeds the Charge - 1yr .25 tolerance. affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. 9717 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 12/10/1996 underdisclosed >$100 disclosed by $4330.11, Charge - 1yr for Purchase which exceeds $100 affirmative, maximum for purchase 3yrs for transaction. It appears rescindable the lender used a lower transactions. index than what is Unlimited as a available during the defense to look back period. foreclosure. Assignee liability. The loan is outside the SOL. 9717 Non Compliance [2] Initial TIL 12/10/1996 Critical Date not within 3 days of Initial Application Date 9717 Non Compliance [2] State - Missing 12/10/1996 Critical Affidavit of Borrower Under Residential Mortgage Act 9717 Non Compliance [2] State - Missing 12/10/1996 Critical Application Disclosure 9717 Non Compliance [2] State - Missing 12/10/1996 Critical GA Foreclosure Disclosure / Notice Pursuant To O.C.G.A. Section 7-1 9717 Non Compliance [2] State - Missing 12/10/1996 Critical Right to Select Attorney Disclosure 9718 Critical Compliance [3] TIL Incomplete TIL is incomplete NO 8/27/1999 because it is not signed or dated by borrowers. 9718 Critical Credit [3] Credit Report 8/27/1999 Missing 9718 Critical Credit [3] MI Missing 8/27/1999 9718 Critical Credit [3] Missing Initial 8/27/1999 Application 9718 Critical Credit [3] Note Incomplete Note is 8/27/1999 incomplete due to missing pages 3, 4 and signatures. 9718 Non Compliance [2] State - Missing 8/27/1999 Critical Affidavit of Borrower Under Residential Mortgage Act 9718 Non Compliance [2] State - Missing 8/27/1999 Critical Commitment Disclosure 9718 Non Compliance [2] State - Missing 8/27/1999 Critical GA Foreclosure Disclosure / Notice Pursuant To O.C.G.A. Section 7-1 9718 Non Compliance [2] State - Missing 8/27/1999 Critical Right to Select Attorney Disclosure 9719 Critical Compliance [3] TIL Incomplete Final TIL is executed TESTED 4/3/2000 by borrower at closing; however reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. 9719 Critical Credit [3] Appraisal Appraisal is 4/3/2000 Incomplete incomplete due to missing page 2 of 2. 9719 Critical Credit [3] Credit Report 4/3/2000 Missing 9719 Critical Credit [3] Missing Initial 4/3/2000 Application 9719 Non Compliance [2] Initial TIL 4/3/2000 Critical Missing 9720 Critical Credit [3] Credit Report 4/24/2000 Missing 9720 Critical Credit [3] Missing Initial 4/24/2000 Application 9720 Non Compliance [2] Initial TIL 4/24/2000 Critical Date not within 3 days of Initial Application Date 9720 Non Compliance [2] State - Missing 4/24/2000 Critical Broker Agreement 9721 Critical Credit [3] Escrow Holdback HUD line 1304 6/16/2000 reflects $1,000 escrow hold back for repairs. Escrow agreement is not in file 9721 Non Compliance [2] Initial GFE 6/16/2000 Critical Date not within 3 days of Initial Application Date 9721 Non Compliance [2] Initial TIL 6/16/2000 Critical Date not within 3 days of Initial Application Date 9721 Non Compliance [2] State - Missing 6/16/2000 Critical cautionary notice pursuant to AL Code Section 5-19-6(a) on Note 9722 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 10/4/2000 underdisclosed >$100 disclosed by $248.72 Charge - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing TIL itemization defense to of amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 9722 Critical Compliance [3] TIL Incomplete Final TIL is marked NO 10/4/2000 final and was signed at closing; however, reflects estimated Annual Percentage Rate, Finance Charge, Amount Financed and Total Payment figures. 9723 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 10/25/2000 underdisclosed >$100 disclosed by $936.32 Charge - 1yr for Purchase which exceeds the affirmative, $100.00 tolerance for 3yrs for Purchase transactions. rescindable It appears that the transactions. lender used a lower Unlimited as a Index at origination. defense to The lowest Index foreclosure. available in the look- Assignee back period is 7.7%. liability. The loan is outside the SOL. 9723 Non Compliance [2] State - Missing 10/25/2000 Critical Appraisal Notice 9723 Non Compliance [2] State - Missing 10/25/2000 Critical Choice of Settlement Agent Disclosure 9723 Non Compliance [2] State - Missing 10/25/2000 Critical Virginia Insurance Disclosure 9724 Critical Compliance [3] ROR Missing ROR - 3yrs for 12/1/2000 rescindable transactions. The loan is outside the SOL. 9724 Critical Credit [3] Note Incomplete Note incomplete 12/1/2000 due to not being executed by the borrower. 9724 Non Compliance [2] State - Missing 12/1/2000 Critical Broker Agreement / Mortgage Loan Origination Agreement 9725 Critical Compliance [3] TIL Incomplete Final TIL was executed NO 12/27/2001 by borrower at closing; however, reflects estimated APR, Finance Charges, Amount Financed and Total Payment figures. 9725 Critical Credit [3] Credit Report 12/27/2001 Missing 9725 Critical Credit [3] Missing Initial 12/27/2001 Application 9725 Non Compliance [2] State - Missing 12/27/2001 Critical cautionary notice pursuant to AL Code Section 5-19-6(a) on Note 9726 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 11/13/1998 underdisclosed >$35 disclosed by $149.95 Charge - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. TIL rescindable itemization did not transactions. disclose a closing fee Unlimited as a of $190.00 as a prepaid defense to finance charge. foreclosure. Assignee liability. The loan is outside the SOL. 9726 Critical Compliance [3] TIL Incomplete TIL is incomplete due TESTED 11/13/1998 to not being signed or dated by the borrower. 9726 Non Compliance [2] Initial GFE 11/13/1998 Critical Date not within 3 days of Initial Application Date 9726 Non Compliance [2] Initial TIL 11/13/1998 Critical Date not within 3 days of Initial Application Date 9726 Non Compliance [2] State - Missing 11/13/1998 Critical Licensee Name Number and NMLS Unique Identifier on the application 9726 Non Compliance [2] State - Missing 11/13/1998 Critical Rate Lock 9726 Non Compliance [2] State - Missing 11/13/1998 Critical Title Insurance Notice 9727 Critical Compliance [3] HUD-1 Final HUD incomplete YES 4/9/1999 Incomplete due to missing page 2. 9727 Critical Credit [3] Credit Report 4/9/1999 Missing 9727 Critical Credit [3] Missing Title 4/9/1999 Evidence 9727 Critical Credit [3] Note Incomplete Note incomplete 4/9/1999 due to missing page 2 of note. 9727 Non Compliance [2] State - Missing 4/9/1999 Critical Application Disclosure 9729 Critical Compliance [3] TIL Incomplete Final TIL incomplete TESTED 9/24/1999 due to not being executed by the borrower and missing date. 9729 Non Compliance [2] Initial GFE 9/24/1999 Critical Date not within 3 days of Initial Application Date 9729 Non Compliance [2] Initial TIL 9/24/1999 Critical Date not within 3 days of Initial Application Date 9729 Non Compliance [2] State - Missing 9/24/1999 Critical Application Disclosure Statement 9729 Non Compliance [2] State - Missing 9/24/1999 Critical Borrower Information Document 9729 Non Compliance [2] State - Missing 9/24/1999 Critical Description of Underwriting Criteria and Required Documentation 9729 Non Compliance [2] State - Missing 9/24/1999 Critical Notice of Choice of Agent or Insurer 9729 Non Compliance [2] State - Missing 9/24/1999 Critical Rate and Points Lock/Float Agreement 9730 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 2/16/2000 underdisclosed >$35 disclosed by $224.39 Charge - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing TIL itemization defense to of amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 9730 Critical Compliance [3] TIL Incomplete Final TIL incomplete TESTED 2/16/2000 due to missing the borrowers' signatures. 9730 Non Compliance [2] Initial TIL 2/16/2000 Critical Date not within 3 days of Initial Application Date 9730 Non Compliance [2] State - Missing 2/16/2000 Critical Rate Lock 9731 Non Compliance [2] Affiliated 6/13/2000 Critical Business Doc Missing 9731 Non Compliance [2] State - Missing 6/13/2000 Critical Mortgage Originator Dislcosure 9732 Non Compliance [2] State - 8/30/2000 Critical Missing Broker Agreement 9732 Non Compliance [2] State - Missing 8/30/2000 Critical Lock-In Agreement 9733 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 9/19/2000 underdisclosed >$35 disclosed by $308.64 Charge - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing TIL itemization defense to of amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 9733 Critical Compliance [3] TIL Incomplete Final TIL is marked TESTED 9/19/2000 final and was signed at closing; however, reflects estimated APR, Finance Charge, Amount Financed and Total Payment figures. 9733 Critical Credit [3] Appraisal 9/19/2000 Missing 9733 Critical Credit [3] Credit Report 9/19/2000 Missing 9733 Non Compliance [2] State - Missing 9/19/2000 Critical cautionary notice pursuant to AL Code Section 5-19-6(a) on Note 9734 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 2/14/2001 underdisclosed >$100 disclosed by $531.09 Charge - 1yr for Purchase which exceeds the affirmative, $100.00 tolerance for 3yrs for Purchase transactions. rescindable It appears that the transactions. lender used a lower Unlimited as a Index at origination. defense to The lowest Index foreclosure. available in the look- Assignee back period is 6.85%. liability. The loan is outside the SOL. 9734 Critical Compliance [3] TIL Incomplete Final TIL was executed NO 2/14/2001 by borrower at closing; however, reflects estimated APR, Finance Charges, Amount Financed and Total Payment figures. 9734 Critical Credit [3] Credit Report 2/14/2001 Missing 9734 Non Compliance [2] State - Mising 2/14/2001 Critical XXXXX Mortgage Escrow Act Disclosure 9734 Non Compliance [2] State - Missing 2/14/2001 Critical Borrower Information Document 9734 Non Compliance [2] State - Missing 2/14/2001 Critical Broker Agreement 9734 Non Compliance [2] State - Missing 2/14/2001 Critical Commitment Letter 9734 Non Compliance [2] State - Missing 2/14/2001 Critical Escrow Account Disclosure Agreement 9734 Non Compliance [2] State - Missing 2/14/2001 Critical Loan Brokerage Disclosure Statement 9734 Non Compliance [2] State - Missing 2/14/2001 Critical Notice of Choice of Agent or Insurer 9735 Non Compliance [2] State - Missing 2/22/2001 Critical Anti-Coercion Disclosure / Notice of Choice of Agent or Insurer 9735 Non Compliance [2] State - Missing 2/22/2001 Critical cautionary notice pursuant to AL Code Section 5-19-6(a) on Note 9736 Critical Credit [3] Credit Report Credit report 4/10/2001 Incomplete incomplete due to missing page 1. 9736 Critical Credit [3] Missing Initial 4/10/2001 Application 9736 Non Compliance [2] Initial GFE 4/10/2001 Critical Date not within 3 days of Initial Application Date 9736 Non Compliance [2] Initial TIL 4/10/2001 Critical Date not within 3 days of Initial Application Date 9736 Non Compliance [2] State - Missing 4/10/2001 Critical Anti-Coercion Disclosure / Notice of Choice of Agent or Insurer 9736 Non Compliance [2] State - Missing 4/10/2001 Critical Broker Agreement / Mortgage Loan Origination Agreement 9736 Non Compliance [2] State - Missing 4/10/2001 Critical cautionary notice pursuant to AL Code Section 5-19-6(a) on Note 9738 Critical Compliance [3] State Late Late charge fee of 5% 6/26/1998 Charge Not Standard exceeds the max allowed of 4% for the state XXXXX. 9738 Critical Credit [3] Credit Report 6/26/1998 Missing 9738 Non Compliance [2] Initial GFE 6/26/1998 Critical Missing 9738 Non Compliance [2] Initial TIL 6/26/1998 Critical Missing 9738 Non Compliance [2] State - Missing 6/26/1998 Critical Right to Choose Insurance Provider 9738 Non Credit [2] Manufactured 6/26/1998 Critical (Double-Wide) 9739 Critical Compliance [3] HUD-1 Final HUD incomplete NO 7/2/2001 Incomplete due to missing page 2. 9739 Critical Credit [3] Final 7/2/2001 Application Missing 9739 Critical Credit [3] Missing Initial 7/2/2001 Application 9739 Non Compliance [2] State - Missing 7/2/2001 Critical Loan Agreement Rider 9739 Non Compliance [2] State - Missing 7/2/2001 Critical Residential Mortgage Loan Originator Disclosure 9740 Non Compliance [2] State - Missing 9/24/2001 Critical Collateral Protection Insurance Notice 9740 Non Compliance [2] State - Missing 9/24/2001 Critical Mortgage Banker Disclosure 9740 Non Compliance [2] State - Missing 9/24/2001 Critical Notice of Penalties for Making False or Misleading Written Statement 9741 Non Compliance [2] Initial TIL 12/13/2001 Critical Incomplete 9742 Critical Credit [3] Credit Report 4/2/2001 Missing 9742 Critical Credit [3] Final 4/2/2001 Application Missing 9742 Critical Credit [3] Initial Initial 1003 4/2/2001 Application incomplete due Incomplete to missing originating entity information. 9742 Critical Credit [3] P&I stated and The stated note 4/2/2001 calculated exceeds and TIL P&I of tolerance 0.05 $105.06 is greater than the calculated P&I of $103.85 per note terms. 9742 Non Compliance [2] Initial GFE 4/2/2001 Critical Missing 9742 Non Compliance [2] Initial TIL 4/2/2001 Critical Missing 9742 Non Credit [2] Combined Orig 4/2/2001 Critical LTV >100% 9743 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 2/12/2002 underdisclosed >$35 disclosed $300.04 which Charge - 1yr for Refinance exceeds the tolerance affirmative, of $35 for refinances. 3yrs for Unable to determine rescindable under disclosure due to transactions. missing itemization of Unlimited as a amount financed. defense to foreclosure. Assignee liability. The loan is outside the SOL. 9743 Non Compliance [2] State - Missing 2/12/2002 Critical Notice to Cosigner 9744 Critical Credit [3] Credit Report 9/29/1989 Missing 9744 Critical Credit [3] Final 9/29/1989 Application Missing 9744 Critical Credit [3] P&I stated and Note P&I of 9/29/1989 calculated exceeds $642.70 exceeds tolerance 0.05 the standard variance of $0.05 with a calculated P&I of $642.38; total variance of $0.32. 9745 Non Compliance [2] State - Missing 6/6/2003 Critical cautionary notice pursuant to AL Code Section 5-19-6(a) on Note 9746 Critical Credit [3] Credit Report 5/20/1997 Missing 9746 Critical Credit [3] Final 5/20/1997 Application Missing 9746 Critical Credit [3] Missing Initial 5/20/1997 Application 9747 Critical Compliance [3] APR Tolerance APR under disclosed by APR/Finance 11/9/1999 UnderDisclosed 0.125 .3684 which exceeds the Charge - 1yr .125 tolerance. affirmative, 3yrs for rescindable transactions. Unlimited as a defense to foreclosure. Assignee liability. The loan is outside the SOL. 9747 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 11/9/1999 underdisclosed >$100 disclosed by $272.19 Charge - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 9747 Critical Credit [3] Credit Report 11/9/1999 Missing 9747 Critical Credit [3] Final 11/9/1999 Application Missing 9747 Critical Credit [3] Initial Incomplete 11/9/1999 Application initial 1003 due Incomplete to missing origination entity information. 9747 Non Compliance [2] Initial GFE 11/9/1999 Critical Missing 9747 Non Compliance [2] Initial TIL 11/9/1999 Critical Missing 9747 Non Credit [2] Combined Orig 11/9/1999 Critical LTV >100% 9748 Critical Compliance [3] ROR Missing ROR - 3yrs for 6/22/2007 rescindable transactions. The loan is outside the SOL. 9748 Critical Credit [3] Final 6/22/2007 Application Missing 9748 Critical Credit [3] Missing Initial 6/22/2007 Application 9748 Non Compliance [2] Initial GFE 6/22/2007 Critical Missing 9748 Non Credit [2] Only 6/22/2007 Critical Preliminary Title in File 9749 Critical Credit [3] Missing Initial 8/15/2007 Application 9749 Non Compliance [2] HMDA-reportable 8/15/2007 Critical rate spread (1/1/04- 10/1/09) 9749 Non Compliance [2] Initial TIL 8/15/2007 Critical Missing 9749 Non Compliance [2] State - Missing 8/15/2007 Critical Application Disclosure 9749 Non Compliance [2] State - Missing 8/15/2007 Critical Consumer Disclosure Statement 9750 Critical Credit [3] Credit Report 7/3/2008 Missing 9750 Non Compliance [2] Credit Score 7/3/2008 Critical Disclosure Not Present 9750 Non Compliance [2] HMDA-reportable 7/3/2008 Critical rate spread (1/1/04- 10/1/09) 9750 Non Compliance [2] Initial GFE 7/3/2008 Critical Missing 9750 Non Compliance [2] Initial TIL 7/3/2008 Critical Missing 9750 Non Compliance [2] State - Missing 7/3/2008 Critical Application Disclosure 9750 Non Compliance [2] State - Missing 7/3/2008 Critical Commitment Letter 9750 Non Compliance [2] State - Missing 7/3/2008 Critical Consumer Disclosure Statement 9750 Non Compliance [2] State - Missing 7/3/2008 Critical Notice of Choice of Agent or Insurer 9751 Non Compliance [2] State - Missing 8/22/2005 Critical Mortgage Broker Agreement 9752 Non Compliance [2] HMDA-reportable 5/15/2008 Critical rate spread (1/1/04- 10/1/09) 9752 Non Compliance [2] Initial GFE 5/15/2008 Critical Date not within 3 days of Initial Application Date 9752 Non Compliance [2] Initial TIL 5/15/2008 Critical Date not within 3 days of Initial Application Date 9752 Non Compliance [2] State - Missing 5/15/2008 Critical Cover Page / Social Security Disclosure 9753 Critical Compliance [3] TIL Incomplete Final TIL is illegible. YES 6/22/2006 9753 Critical Credit [3] Final 6/22/2006 Application Missing 9753 Critical Credit [3] Missing Initial 6/22/2006 Application 9753 Non Compliance [2] Initial TIL 6/22/2006 Critical Missing 9753 Non Compliance [2] State - Missing 6/22/2006 Critical Borrower's Choice of Attorney Disclosure 9753 Non Compliance [2] State - Missing 6/22/2006 Critical Broker Compensation Disclosure 9754 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 10/18/2006 underdisclosed >$35 disclosed by $59.88 Charge - 1yr for Refinance which exceeds the $35 affirmative, tolerance for 3yrs for refinances. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 9754 Critical Credit [3] Credit Report 10/18/2006 Missing 9754 Non Compliance [2] HMDA-reportable 10/18/2006 Critical rate spread (1/1/04- 10/1/09) 9754 Non Compliance [2] State - Missing 10/18/2006 Critical Attorney Disclosure 9754 Non Compliance [2] State - Missing 10/18/2006 Critical Domestic Partnership Affidavit 9754 Non Compliance [2] State - Missing 10/18/2006 Critical Initial Tax Authorization Notice 9754 Non Compliance [2] State - Missing 10/18/2006 Critical Insurance Disclosure 9754 Non Compliance [2] State - Missing 10/18/2006 Critical Mortgage Broker Agreement 9755 Non Compliance [2] State - Missing 11/16/2005 Critical Commercially Reasonable Means or Mechanism Worksheet / Ability to Repay 9755 Non Compliance [2] State - Missing 11/16/2005 Critical Disclosure of Seller- Paid Fees 9755 Non Compliance [2] State - Missing 11/16/2005 Critical Right to Choose Attorney or Title Insurance Company 9755 Non Compliance [2] State - Missing 11/16/2005 Critical Written Acknowledgement of Delivery of the Note 9756 Critical Credit [3] Credit Report 11/8/2006 Missing 9756 Critical Credit [3] Final 11/8/2006 Application Missing 9756 Critical Credit [3] Missing Initial 11/8/2006 Application 9756 Non Compliance [2] Credit Score 11/8/2006 Critical Disclosure Not Present 9756 Non Compliance [2] HMDA-reportable 11/8/2006 Critical rate spread (1/1/04- 10/1/09) 9757 Non Compliance [2] HMDA-reportable 3/24/2007 Critical rate spread (1/1/04- 10/1/09) 9757 Non Compliance [2] State - Missing 3/24/2007 Critical Lock In Disclosure 9758 Critical Credit [3] Final 3/12/2007 Application Missing 9758 Critical Credit [3] Missing Initial 3/12/2007 Application 9758 Non Compliance [2] Affiliated 3/12/2007 Critical Business Doc Missing 9758 Non Compliance [2] HMDA-reportable 3/12/2007 Critical rate spread (1/1/04- 10/1/09) 9758 Non Compliance [2] Initial TIL 3/12/2007 Critical Missing 9759 Critical Credit [3] Missing Initial 3/26/2007 Application 9759 Non Compliance [2] HMDA-reportable 3/26/2007 Critical rate spread (1/1/04- 10/1/09) 9760 Critical Credit [3] Final 6/28/2007 Application Missing 9760 Critical Credit [3] Missing Initial 6/28/2007 Application 9760 Non Compliance [2] HMDA-reportable 6/28/2007 Critical rate spread (1/1/04- 10/1/09) 9760 Non Compliance [2] State - Missing 6/28/2007 Critical Affidavit of Borrower Under Residential Mortgage Act 9760 Non Compliance [2] State - Missing 6/28/2007 Critical GA Foreclosure Disclosure / Notice Pursuant To O.C.G.A. Section 7-1 9760 Non Compliance [2] State - Missing 6/28/2007 Critical Right to Select Attorney Disclosure 9761 Non Compliance [2] Initial TIL 11/23/2004 Critical Missing 9761 Non Compliance [2] State - Missing 11/23/2004 Critical Freedom to Choose / Anti-Coercion Disclosure 9762 Critical Credit [3] Missing Initial 6/26/2006 Application 9762 Non Compliance [2] HMDA-reportable 6/26/2006 Critical rate spread (1/1/04- 10/1/09) 9762 Non Compliance [2] State - Missing 6/26/2006 Critical Borrower's Bill of Rights 9762 Non Compliance [2] State - Missing 6/26/2006 Critical Consumer Caution and Counseling Disclosure 9762 Non Compliance [2] State - Missing 6/26/2006 Critical Insurance Disclosure / Right to Choose Insurance Provider 9763 Critical Credit [3] Final 7/28/2006 Application Missing 9763 Critical Credit [3] Missing Initial 7/28/2006 Application 9763 Non Compliance [2] Initial GFE 7/28/2006 Critical Missing 9763 Non Compliance [2] Initial TIL 7/28/2006 Critical Missing 9764 Non Compliance [2] State - Missing 9/19/2006 Critical Residential Property Disclosure / Homeowner's Certification of Principal Residence 9764 Non Compliance [2] State - Missing 9/19/2006 Critical Commercially Reasonable Means or Mechanism Worksheet / Ability to Repay 9764 Non Compliance [2] State - Missing 9/19/2006 Critical Disclosure of Seller- Paid Fees 9764 Non Compliance [2] State - Missing 9/19/2006 Critical Guarantee Of Loan Program 9764 Non Compliance [2] State - Missing 9/19/2006 Critical Licensee Information or Affidavit of Exemption 9764 Non Compliance [2] State - Missing 9/19/2006 Critical Loan Commitment 9764 Non Compliance [2] State - Missing 9/19/2006 Critical MD Finance Agreement 9764 Non Compliance [2] State - Missing 9/19/2006 Critical MD Mandatory Arbitration Disclosure 9764 Non Compliance [2] State - Missing 9/19/2006 Critical Office of Finance, Treasury Division Finance Affidavit 9764 Non Compliance [2] State - Missing 9/19/2006 Critical Right to Choose Attorney or Title Insurance Company 9764 Non Compliance [2] State - Missing 9/19/2006 Critical Wet Settlement / Delivery of Net Proceeds Authorization 9765 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 1/10/2007 underdisclosed >$35 disclosed by $109.16 Charge - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing TIL itemization defense to of amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 9765 Critical Credit [3] Final 1/10/2007 Application Missing 9765 Critical Credit [3] Missing Initial 1/10/2007 Application 9765 Non Compliance [2] Affiliated 1/10/2007 Critical Business Doc Missing 9767 Critical Credit [3] Final 3/21/2006 Application Missing 9767 Critical Credit [3] Missing Initial 3/21/2006 Application 9767 Non Compliance [2] HMDA-reportable 3/21/2006 Critical rate spread (1/1/04- 10/1/09) 9767 Non Compliance [2] Initial TIL 3/21/2006 Critical Missing 9767 Non Compliance [2] State - Missing 3/21/2006 Critical Loan Brokerage Agreement 9767 Non Compliance [2] State - Missing 3/21/2006 Critical Oral Agreements Notice on the Note 9768 Critical Credit [3] Credit Report 4/17/2003 Missing 9768 Critical Credit [3] Final 4/17/2003 Application Missing 9768 Non Compliance [2] Initial TIL 4/17/2003 Critical Missing 9768 Non Compliance [2] State - Missing 4/17/2003 Critical Acknowledgment of Receipt of Home Mortgage Loan Informational Document / Attorney General Information Statement 9768 Non Compliance [2] State - Missing 4/17/2003 Critical Anti-Discrimination Notice 9768 Non Compliance [2] State - Missing 4/17/2003 Critical Attorney General Information Statement 9768 Non Compliance [2] State - Missing 4/17/2003 Critical Statutory Authority Disclosure 9768 Non Credit [2] Combined Orig 4/17/2003 Critical LTV >100% 9769 Critical Credit [3] Missing Initial 12/13/2006 Application 9769 Non Compliance [2] HMDA-reportable 12/13/2006 Critical rate spread (1/1/04- 10/1/09) 9769 Non Compliance [2] Initial TIL 12/13/2006 Critical Missing 9769 Non Compliance [2] State - Missing 12/13/2006 Critical Pre-Application Dislcosure 9770 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 2/9/2006 underdisclosed >$35 disclosed by $260.07 Charge - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. TIL rescindable itemization did not transactions. disclose processing Unlimited as a fee of $250 as prepaid defense to finance charge. foreclosure. Assignee liability. The loan is outside the SOL. 9770 Critical Credit [3] Credit Report 2/9/2006 Missing 9770 Non Compliance [2] HMDA-reportable 2/9/2006 Critical rate spread (1/1/04- 10/1/09) 9770 Non Compliance [2] Initial TIL 2/9/2006 Critical Missing 9770 Non Compliance [2] State - Missing 2/9/2006 Critical Anti-Coercion Notice 9771 Critical Credit [3] Appraisal 5/17/2007 Missing 9771 Critical Credit [3] Credit Report 5/17/2007 Missing 9771 Non Compliance [2] Credit Score 5/17/2007 Critical Disclosure Not Present 9771 Non Compliance [2] Initial TIL 5/17/2007 Critical Missing 9771 Non Credit [2] Only 5/17/2007 Critical Preliminary Title in File 9772 Critical Credit [3] Application Final 10/8/2007 Incomplete Application incomplete due to missing origination entity information. 9772 Critical Credit [3] Initial Initial 10/8/2007 Application application Incomplete incomplete due to missing origination entity information. 9772 Non Compliance [2] HMDA-reportable 10/8/2007 Critical rate spread (1/1/04- 10/1/09) 9772 Non Compliance [2] Initial TIL 10/8/2007 Critical Missing 9772 Non Compliance [2] State - Missing 10/8/2007 Critical Application Disclosure 9772 Non Compliance [2] State - Missing 10/8/2007 Critical Freedom to Choose / Anti-Coercion Disclosure 9772 Non Compliance [2] State - Missing 10/8/2007 Critical Mortgage Consumer Disclosure 9773 Non Compliance [2] Affiliated 4/18/2007 Critical Business Doc Missing 9774 Critical Credit [3] Credit Report 2/23/2007 Missing 9774 Critical Credit [3] Final 2/23/2007 Application Missing 9774 Critical Credit [3] Missing Initial 2/23/2007 Application 9774 Non Compliance [2] Credit Score 2/23/2007 Critical Disclosure Not Present 9774 Non Compliance [2] HMDA-reportable 2/23/2007 Critical rate spread (1/1/04- 10/1/09) 9774 Non Compliance [2] Initial GFE 2/23/2007 Critical Missing 9774 Non Compliance [2] Initial TIL 2/23/2007 Critical Missing 9774 Non Compliance [2] State - Missing 2/23/2007 Critical Conventional Loan Disclosures 9774 Non Compliance [2] State - Missing 2/23/2007 Critical Interest Rate Disclosre 9774 Non Compliance [2] State - Missing 2/23/2007 Critical Notice of Right to Discontinue Escrow 9774 Non Compliance [2] State - Missing 2/23/2007 Critical Right to Choose Insurance Provider 9775 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 4/30/2007 underdisclosed >$35 disclosed by $70 which Charge - 1yr for Refinance exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 9775 Critical Credit [3] Final 4/30/2007 Application Missing 9775 Critical Credit [3] Missing Initial 4/30/2007 Application 9775 Non Compliance [2] Initial GFE 4/30/2007 Critical Missing 9775 Non Compliance [2] Initial TIL 4/30/2007 Critical Missing 9776 Critical Credit [3] Final 6/15/2007 Application Missing 9776 Critical Credit [3] Missing Initial 6/15/2007 Application 9776 Non Compliance [2] Affiliated 6/15/2007 Critical Business Doc Missing 9776 Non Compliance [2] HMDA-reportable 6/15/2007 Critical rate spread (1/1/04- 10/1/09) 9776 Non Compliance [2] Initial GFE 6/15/2007 Critical Missing 9776 Non Compliance [2] Initial TIL 6/15/2007 Critical Missing 9776 Non Compliance [2] State - Missing 6/15/2007 Critical Freedom to Choose Insurance Provider disclosure 9776 Non Compliance [2] State - Missing 6/15/2007 Critical Property Tax Benefit Disclosure (State Form 51781 (6-04) 9777 Non Compliance [2] HMDA-reportable 6/8/2007 Critical rate spread (1/1/04- 10/1/09) 9777 Non Compliance [2] State - Missing 6/8/2007 Critical Net Tangible Benefit Worksheet 9778 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 6/26/2007 underdisclosed >$35 disclosed by $35.30 Charge - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. TIL rescindable itemization did not transactions. disclose an assignment Unlimited as a fee of $40.00 as defense to prepaid finance charge. foreclosure. Assignee liability. The loan is outside the SOL. 9778 Non Compliance [2] HMDA-reportable 6/26/2007 Critical rate spread (1/1/04- 10/1/09) 9778 Non Compliance [2] Initial GFE 6/26/2007 Critical Date not within 3 days of Initial Application Date 9778 Non Compliance [2] Initial TIL 6/26/2007 Critical Missing 9779 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 8/9/2007 underdisclosed >$35 disclosed by $276.23 Charge - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. Unable to rescindable determine under transactions. disclosure due to Unlimited as a missing itemization of defense to amount financed. foreclosure. Assignee liability. The loan is outside the SOL. 9779 Critical Compliance [3] HUD-1 Estimated HUD in file is a signed YES 8/9/2007 estimated copy.signed and stamped by settlement agent. 9779 Non Compliance [2] HMDA-reportable 8/9/2007 Critical rate spread (1/1/04- 10/1/09) 9779 Non Compliance [2] Initial GFE 8/9/2007 Critical Date not within 3 days of Initial Application Date 9779 Non Compliance [2] Initial TIL 8/9/2007 Critical Date not within 3 days of Initial Application Date 9779 Non Credit [2] Only 8/9/2007 Critical Preliminary Title in File 9780 Non Compliance [2] Initial GFE 8/22/2007 Critical Missing 9780 Non Compliance [2] Initial TIL 8/22/2007 Critical Missing 9780 Non Compliance [2] State - Mising 8/22/2007 Critical XXXXX Mortgage Escrow Act Disclosure 9780 Non Compliance [2] State - Missing 8/22/2007 Critical Borrower Information Document 9780 Non Compliance [2] State - Missing 8/22/2007 Critical Commitment Letter 9780 Non Compliance [2] State - Missing 8/22/2007 Critical Description of Underwriting Criteria and Required Documentation 9780 Non Compliance [2] State - Missing 8/22/2007 Critical Notice of Choice of Agent or Insurer 9781 Non Compliance [2] HMDA-reportable 10/5/2004 Critical rate spread (1/1/04- 10/1/09) 9782 Critical Compliance [3] TIL Incomplete Final TIL is marked TESTED 8/31/2005 final and was signed at closing; however, reflects estimated APR, Finance Charge, and Total Payment figures. 9782 Non Compliance [2] HMDA-reportable 8/31/2005 Critical rate spread (1/1/04- 10/1/09) 9782 Non Compliance [2] Initial TIL 8/31/2005 Critical Missing 9782 Non Compliance [2] State - Missing 8/31/2005 Critical Notice to Mortgage Applicants / Legal Representation Notice 9783 Critical Credit [3] Credit Report 12/20/2005 Missing 9783 Critical Credit [3] Missing Initial 12/20/2005 Application 9783 Non Compliance [2] Affiliated 12/20/2005 Critical Business Doc Missing 9783 Non Compliance [2] HMDA-reportable 12/20/2005 Critical rate spread (1/1/04- 10/1/09) 9783 Non Compliance [2] Initial GFE 12/20/2005 Critical Missing 9783 Non Compliance [2] Initial TIL 12/20/2005 Critical Missing 9784 Non Compliance [2] Affiliated 11/3/2006 Critical Business Doc Missing 9784 Non Compliance [2] Initial GFE 11/3/2006 Critical Missing 9784 Non Compliance [2] Initial TIL 11/3/2006 Critical Date not within 3 days of Initial Application Date 9784 Non Compliance [2] State - Missing 11/3/2006 Critical Application Disclosure 9784 Non Compliance [2] State - Missing 11/3/2006 Critical Notice of Choice of Insurance Agent Disclosure 9784 Non Compliance [2] State - Missing 11/3/2006 Critical Notice Regarding Nonrefundability of Loan Fees 9785 Critical Credit [3] Final 10/15/2007 Application Missing 9785 Critical Credit [3] Missing Initial 10/15/2007 Application 9785 Non Compliance [2] HMDA-reportable 10/15/2007 Critical rate spread (1/1/04- 10/1/09) 9786 Critical Credit [3] Missing Initial 1/24/2007 Application 9787 Critical Credit [3] Credit Report Credit Report is 10/26/2006 Incomplete incomplete due to missing Co- Borrowers score. 9787 Critical Credit [3] Missing Initial 10/26/2006 Application 9787 Non Compliance [2] State - Missing 10/26/2006 Critical Pre-Application Dislcosure 9788 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 11/4/2005 underdisclosed >$35 disclosed by $339.18 Charge - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. TIL rescindable itemization did not transactions. disclose an appraisal Unlimited as a fee of $332.00 as defense to prepaid finance charge. foreclosure. Assignee liability. The loan is outside the SOL. 9788 Critical Credit [3] Missing Initial 11/4/2005 Application 9788 Non Compliance [2] Affiliated 11/4/2005 Critical Business Doc Missing 9788 Non Compliance [2] Initial GFE 11/4/2005 Critical Missing 9788 Non Compliance [2] Initial TIL 11/4/2005 Critical Missing 9789 Critical Credit [3] Credit Report 4/23/2008 Missing 9789 Critical Credit [3] Final 4/23/2008 Application Missing 9789 Critical Credit [3] MI Missing 4/23/2008 9789 Critical Credit [3] Missing Initial 4/23/2008 Application 9789 Non Compliance [2] Credit Score 4/23/2008 Critical Disclosure Not Present 9789 Non Compliance [2] Initial GFE 4/23/2008 Critical Missing 9789 Non Compliance [2] Initial TIL 4/23/2008 Critical Missing 9789 Non Compliance [2] State - Missing 4/23/2008 Critical Hazard Insurance Disclosure 9789 Non Compliance [2] State - Missing 4/23/2008 Critical Interim Interest Disclosure 9790 Non Compliance [2] HMDA-reportable 7/26/2007 Critical rate spread (1/1/04- 10/1/09) 9790 Non Compliance [2] Initial TIL 7/26/2007 Critical Missing 9790 Non Compliance [2] State - Missing 7/26/2007 Critical NMLS Unique Identifier # and WA CLA mortgage loan originator's license number on the application 9791 Critical Credit [3] Missing Initial 7/8/2004 Application 9791 Non Compliance [2] Initial GFE 7/8/2004 Critical Missing 9791 Non Compliance [2] Initial TIL 7/8/2004 Critical Missing 9791 Non Credit [2] Manufactured 7/8/2004 Critical (Double-Wide) 9792 Critical Compliance [3] HUD-1 Estimated HUD in file is a NO 9/26/2005 Stamped CTC estimated copy. 9792 Critical Credit [3] Escrow Holdback HUD Line 1304 9/26/2005 reflect escrow pad for $400. No escrow agreement in file. 9792 Critical Credit [3] Final 9/26/2005 Application Missing 9792 Critical Credit [3] Missing Initial 9/26/2005 Application 9792 Non Compliance [2] Affiliated 9/26/2005 Critical Business Doc Missing 9792 Non Compliance [2] HMDA-reportable 9/26/2005 Critical rate spread (1/1/04- 10/1/09) 9792 Non Compliance [2] Initial GFE 9/26/2005 Critical Date not within 3 days of Initial Application Date 9792 Non Compliance [2] State - Missing 9/26/2005 Critical Application Addedum stating applicant, if married, may apply for a separate account 9792 Non Compliance [2] State - Missing 9/26/2005 Critical Interim Interest Disclosure 9792 Non Compliance [2] State - Missing 9/26/2005 Critical Notice to Cosigner 9792 Non Credit [2] Combined Orig 9/26/2005 Critical LTV >100% 9793 Critical Credit [3] Final 11/15/2005 Application Missing 9793 Critical Credit [3] Missing Initial 11/15/2005 Application 9793 Non Compliance [2] Affiliated 11/15/2005 Critical Business Doc Missing 9793 Non Compliance [2] HMDA-reportable 11/15/2005 Critical rate spread (1/1/04- 10/1/09) 9793 Non Compliance [2] State - Missing 11/15/2005 Critical Attorney Disclosure 9793 Non Compliance [2] State - Missing 11/15/2005 Critical Domestic Partnership Affidavit 9793 Non Compliance [2] State - Missing 11/15/2005 Critical Initial Tax Authorization Notice 9793 Non Compliance [2] State - Missing 11/15/2005 Critical Lock In Agreement 9793 Non Compliance [2] State - Missing 11/15/2005 Critical Mortgage Broker Agreement 9794 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 7/21/2006 underdisclosed >$35 disclosed by $50.49 Charge - 1yr for Refinance which exceeds the $35 affirmative, tolerance for 3yrs for refinacnce rescindable transactions. Unable to transactions. determine under Unlimited as a disclosure due to defense to missing TIL foreclosure. itemization. Assignee liability. The loan is outside the SOL. 9794 Non Compliance [2] HMDA-reportable 7/21/2006 Critical rate spread (1/1/04- 10/1/09) 9794 Non Compliance [2] Initial GFE 7/21/2006 Critical Date not within 3 days of Initial Application Date 9794 Non Compliance [2] Initial TIL 7/21/2006 Critical Missing 9794 Non Compliance [2] State - Missing 7/21/2006 Critical Commitment Letter 9794 Non Compliance [2] State - Missing 7/21/2006 Critical Disclosure of Terms of Mortgage Application 9794 Non Compliance [2] State - Missing 7/21/2006 Critical signed Notice of Mortgage Broker Fee 9795 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 8/31/1999 underdisclosed >$100 disclosed by $193.25 Charge - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. TIL rescindable Itemization did not transactions. disclose the appraisal Unlimited as a fee of $275 paid to defense to lender as a prepaid foreclosure. finance charge. Assignee liability. The loan is outside the SOL. 9795 Non Compliance [2] Initial GFE 8/31/1999 Critical Missing 9795 Non Compliance [2] State - Missing 8/31/1999 Critical Affidavit of Borrower Under Residential Mortgage Act 9795 Non Compliance [2] State - Missing 8/31/1999 Critical Application Disclosure 9797 Critical Credit [3] Final 9/29/2005 Application Missing 9797 Critical Credit [3] Missing Initial 9/29/2005 Application 9797 Non Compliance [2] HMDA-reportable 9/29/2005 Critical rate spread (1/1/04- 10/1/09) 9797 Non Compliance [2] State - Missing 9/29/2005 Critical Description of Underwriting Criteria and Required Documentation 9798 Critical Credit [3] Missing Initial 8/31/2004 Application 9798 Non Compliance [2] Affiliated 8/31/2004 Critical Business Doc Missing 9798 Non Compliance [2] HMDA-reportable 8/31/2004 Critical rate spread (1/1/04- 10/1/09) 9798 Non Compliance [2] Initial TIL 8/31/2004 Critical Missing 9798 Non Compliance [2] State - Missing 8/31/2004 Critical Commitment Letter 9798 Non Compliance [2] State - Missing 8/31/2004 Critical Freedom to Choose / Anti-Coercion Disclosure 9798 Non Compliance [2] State - Missing 8/31/2004 Critical Rate Lock 9799 Critical Credit [3] Final 3/29/2001 Application Missing 9799 Critical Credit [3] Missing Initial 3/29/2001 Application 9799 Non Compliance [2] Initial GFE 3/29/2001 Critical Missing 9800 Critical Credit [3] Initial 3/7/2002 Application Unsigned 9800 Non Compliance [2] State - Missing 3/7/2002 Critical Notice of Penalties for Making False or Misleading Written Statement 9801 Critical Credit [3] Appraisal 2/7/2003 Missing 9801 Non Compliance [2] State - Missing 2/7/2003 Critical Agency to Receive Borrower Complaints 9801 Non Credit [2] Combined Orig 2/7/2003 Critical LTV >100% 9802 Non Compliance [2] Affiliated 7/31/2003 Critical Business Doc Missing 9802 Non Compliance [2] Initial GFE 7/31/2003 Critical Missing 9802 Non Compliance [2] Initial TIL 7/31/2003 Critical Missing 9802 Non Compliance [2] State - Missing 7/31/2003 Critical Commitment Letter 9802 Non Compliance [2] State - Missing 7/31/2003 Critical Freedom to Choose / Anti-Coercion Disclosure 9802 Non Compliance [2] State - Missing 7/31/2003 Critical Mortgage Consumer Disclosure 9802 Non Compliance [2] State - Missing 7/31/2003 Critical Rate Lock 9803 Critical Credit [3] Missing Initial 3/23/2004 Application 9804 Non Compliance [2] HMDA-reportable 5/7/2004 Critical rate spread (1/1/04- 10/1/09) 9804 Non Credit [2] Only 5/7/2004 Critical Preliminary Title in File 9805 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 1/9/2004 underdisclosed >$100 disclosed by $2349.12 Charge - 1yr for Purchase which exceeds the $100 affirmative, tolerance for purchase 3yrs for transactions. Closing rescindable instructions indicate transactions. the Index used was Unlimited as a 1.01%. The closest defense to Index available in our foreclosure. look-back period is Assignee 1.21%. liability. The loan is outside the SOL. 9805 Critical Credit [3] Final 1/9/2004 Application Missing 9805 Critical Credit [3] Missing Initial 1/9/2004 Application 9805 Non Compliance [2] Affiliated 1/9/2004 Critical Business Doc Missing 9805 Non Compliance [2] HMDA-reportable 1/9/2004 Critical rate spread (1/1/04- 10/1/09) 9806 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 7/30/2004 underdisclosed >$35 disclosed by $85.93 Charge - 1yr for Refinance which exceeds the $35 affirmative, tolerance for refinance 3yrs for transactions. TIL rescindable itemization of amount transactions. finance did not Unlimited as a disclose a defense to Escrow/Settlement Fee foreclosure. of $300.00 as prepaid Assignee finance charge. liability. The loan is outside the SOL. 9806 Critical Credit [3] Missing Initial 7/30/2004 Application 9806 Non Compliance [2] HMDA-reportable 7/30/2004 Critical rate spread (1/1/04- 10/1/09) 9806 Non Compliance [2] Initial GFE 7/30/2004 Critical Missing 9806 Non Compliance [2] Initial TIL 7/30/2004 Critical Missing 9806 Non Compliance [2] State - Missing 7/30/2004 Critical Mortgage Banker Disclosure 9806 Non Compliance [2] State - Missing 7/30/2004 Critical Notice of Penalties for Making False or Misleading Written Statement 9807 Critical Credit [3] Final 9/23/2004 Application Missing 9807 Critical Credit [3] Missing Initial 9/23/2004 Application 9807 Non Compliance [2] HMDA-reportable 9/23/2004 Critical rate spread (1/1/04- 10/1/09) 9809 Critical Credit [3] Final 11/17/2004 Application Missing 9809 Critical Credit [3] Missing Initial 11/17/2004 Application 9809 Non Compliance [2] HMDA-reportable 11/17/2004 Critical rate spread (1/1/04- 10/1/09) 9809 Non Compliance [2] Initial GFE 11/17/2004 Critical Missing 9809 Non Compliance [2] Initial TIL 11/17/2004 Critical Missing 9809 Non Compliance [2] State - Missing 11/17/2004 Critical Mortgage Broker Dislcosure 9809 Non Compliance [2] State - Missing 11/17/2004 Critical Title Protection Disclosure 9810 Critical Credit [3] Final 11/18/2004 Application Missing 9810 Critical Credit [3] Missing Initial 11/18/2004 Application 9810 Non Compliance [2] Initial TIL 11/18/2004 Critical Missing 9810 Non Compliance [2] State - Missing 11/18/2004 Critical Description of Underwriting Criteria and Required Documentation 9811 Critical Credit [3] Final 1/28/2005 Application Missing 9811 Critical Credit [3] Missing Initial 1/28/2005 Application 9811 Non Compliance [2] HMDA-reportable 1/28/2005 Critical rate spread (1/1/04- 10/1/09) 9811 Non Compliance [2] Initial GFE 1/28/2005 Critical Missing 9811 Non Compliance [2] Initial TIL 1/28/2005 Critical Missing 9812 Critical Credit [3] Final 1/25/2005 Application Missing 9812 Critical Credit [3] Missing Initial 1/25/2005 Application 9812 Non Compliance [2] Affiliated 1/25/2005 Critical Business Doc Missing 9812 Non Compliance [2] HMDA-reportable 1/25/2005 Critical rate spread (1/1/04- 10/1/09) 9812 Non Compliance [2] State - Missing 1/25/2005 Critical Commitment Letter 9813 Non Compliance [2] HMDA-reportable 6/3/2005 Critical rate spread (1/1/04- 10/1/09) 9813 Non Compliance [2] State - Missing 6/3/2005 Critical Lock In Disclosure 9813 Non Credit [2] Combined Orig 6/3/2005 Critical LTV >100% 9814 Critical Credit [3] Missing Initial 6/17/2005 Application 9814 Non Compliance [2] HMDA-reportable 6/17/2005 Critical rate spread (1/1/04- 10/1/09) 9814 Non Compliance [2] State - Missing 6/17/2005 Critical Disclosure of Seller- Paid Fees 9814 Non Compliance [2] State - Missing 6/17/2005 Critical Home Buyers Property Tax Payment Option 9814 Non Compliance [2] State - Missing 6/17/2005 Critical Licensee Information or Affidavit of Exemption 9814 Non Compliance [2] State - Missing 6/17/2005 Critical Mortgage Broker Agreement 9815 Critical Credit [3] Final 6/24/2005 Application Missing 9815 Critical Credit [3] Missing Initial 6/24/2005 Application 9816 Critical Credit [3] Final 7/7/2005 Application Missing 9816 Critical Credit [3] Missing Initial 7/7/2005 Application 9816 Non Compliance [2] HMDA-reportable 7/7/2005 Critical rate spread (1/1/04- 10/1/09) 9817 Critical Credit [3] Final 8/10/2005 Application Missing 9817 Critical Credit [3] Missing Initial 8/10/2005 Application 9817 Non Credit [2] Combined Orig 8/10/2005 Critical LTV >100% 9818 Non Compliance [2] HMDA-reportable 9/29/2005 Critical rate spread (1/1/04- 10/1/09) 9818 Non Compliance [2] State - Missing 9/29/2005 Critical Application Disclosure 9818 Non Compliance [2] State - Missing 9/29/2005 Critical Consumer Disclosure Statement 9818 Non Compliance [2] State - Missing 9/29/2005 Critical Notice of Choice of Agent or Insurer 9819 Non Compliance [2] Initial GFE 10/6/2005 Critical Date not within 3 days of Initial Application Date 9819 Non Compliance [2] Initial TIL 10/6/2005 Critical Missing 9820 Non Compliance [2] HMDA-reportable 12/14/2005 Critical rate spread (1/1/04- 10/1/09) 9820 Non Compliance [2] Initial GFE 12/14/2005 Critical Date not within 3 days of Initial Application Date 9820 Non Compliance [2] Initial TIL 12/14/2005 Critical Date not within 3 days of Initial Application Date 9820 Non Compliance [2] State - Missing 12/14/2005 Critical Application Disclosure 9820 Non Compliance [2] State - Missing 12/14/2005 Critical Commitment Letter 9820 Non Compliance [2] State - Missing 12/14/2005 Critical Freedom to Choose / Anti-Coercion Disclosure 9820 Non Compliance [2] State - Missing 12/14/2005 Critical Mortgage Consumer Disclosure 9820 Non Compliance [2] State - Missing 12/14/2005 Critical Rate Lock 9821 Critical Credit [3] Missing Initial 12/8/2005 Application 9821 Non Compliance [2] Affiliated 12/8/2005 Critical Business Doc Missing 9821 Non Compliance [2] HMDA-reportable 12/8/2005 Critical rate spread (1/1/04- 10/1/09) 9821 Non Credit [2] Combined Orig 12/8/2005 Critical LTV >100% 9822 Critical Credit [3] Escrow Holdback HUD line item 12/21/2005 1100C reflected a $300 refundable escrow pad. 9822 Critical Credit [3] Missing Initial 12/21/2005 Application 9822 Non Compliance [2] HMDA-reportable 12/21/2005 Critical rate spread (1/1/04- 10/1/09) 9822 Non Compliance [2] State - Missing 12/21/2005 Critical Domestic Partnership Affidavit 9823 Critical Compliance [3] Finance Charge Finance charges under APR/Finance 12/19/2005 underdisclosed >$35 disclosed $847.21 which Charge - 1yr for Refinance exceeds $35 tolerance affirmative, for refinance 3yrs for transactions. Unable rescindable to determine under transactions. disclosure due to the Unlimited as a itemization in file defense to does not disclose foreclosure. individual prepaid Assignee finance charges. liability. The loan is outside the SOL. 9823 Critical Credit [3] Final 12/19/2005 Application Missing 9823 Non Compliance [2] HMDA-reportable 12/19/2005 Critical rate spread (1/1/04- 10/1/09) 9823 Non Compliance [2] Initial GFE 12/19/2005 Critical Missing 9823 Non Compliance [2] Initial TIL 12/19/2005 Critical Missing 9824 Non Compliance [2] HMDA-reportable 2/2/2006 Critical rate spread (1/1/04- 10/1/09) 9824 Non Compliance [2] State - Missing 2/2/2006 Critical Property Tax Benefit Disclosure (State Form 51781 (6-04) 9824 Non Credit [2] Combined Orig 2/2/2006 Critical LTV >100% 9825 Critical Credit [3] Missing Initial 5/19/2006 Application 9825 Non Compliance [2] HMDA-reportable 5/19/2006 Critical rate spread (1/1/04- 10/1/09) 9825 Non Compliance [2] State - Missing 5/19/2006 Critical Mortgage Loan Commitment 9828 Critical Compliance [3] State Late Late charge fee of 5% 3/24/2000 Charge Not Standard exceeds the max allowed of 4% for the state XXXXX. 9829 Non Compliance [2] Affiliated 3/29/2000 Critical Business Doc Missing 9830 Non Compliance [2] Affiliated 7/28/2000 Critical Business Doc Missing 9830 Non Compliance [2] State - Missing 7/28/2000 Critical Right to Choose Insurance Provider 9831 Critical Credit [3] Final 10/6/2000 Application Missing 9832 Critical Compliance [3] TIL Missing NO 12/11/2001 9832 Non Compliance [2] State - Missing 12/11/2001 Critical Application Disclosure 9832 Non Compliance [2] State - Missing 12/11/2001 Critical Licensee Name Number and NMLS Unique Identifier on the application 9833 Non Compliance [2] State - Missing 3/31/1999 Critical Anti-Coercion Disclosure / Notice of Choice of Agent or Insurer 9834 Critical Compliance [3] HUD-1 HUD was not signed or NO 11/30/2001 Incomplete dated. 9834 Critical Compliance [3] TIL Incomplete TIL was not dated or NO 11/30/2001 executed by borrowers.
